CLIENT NAME: TOWD POINT MORTGAGE TRUST CLIENT PROJECT NAME: TPMT 2015-6 DEAL LOAN COUNT: 2,209 CONDITIONS REPORT 2.0 LOANS IN REPORT: 2,209 LOANS WITH CONDITIONS: 1,837 3108 - TOTAL ACTIVE CONDITIONS 57 - MATERIAL CONDITIONS 14 - Credit Review Scope 14 - Category: Legal Documents 3 - Property Valuations Review Scope 3 - Category: Appraisal 40 - Compliance Review Scope 32 - Category: Documentation 3 - Category: Federal Consumer Protection 1 - Category: RESPA 2 - Category: Right of Rescission 2 - Category: State Consumer Protection 3051 - NON-MATERIAL CONDITIONS 94 - Credit Review Scope 94 - Category: Legal Documents 2957 - Compliance Review Scope 9 - Category: APR Tolerance 9 - Category: Borrower's Interest 1 - Category: Documentation 1813 - Category: Federal Consumer Protection 100 - Category: Finance Charge Tolerance 9 - Category: Repayment Ability 281 - Category: RESPA 126 - Category: Right of Rescission 157 - Category: State Consumer Protection 9 - Category: State Late Charges 442 - Category: State Prepayment Penalty 1 - Category: TILA 53 - TOTAL SATISFIED CONDITIONS 53 - Compliance Review Scope 21 - Category: Documentation 20 - Category: Federal Consumer Protection 6 - Category: RESPA 6 - Category: Right of Rescission 0 - TOTAL WAIVED CONDITIONS 574 - TOTAL CANCELLED CONDITIONS 10 - Credit Review Scope 10 - Category: Legal Documents 21 - Property Valuations Review Scope 21 - Category: Appraisal 543 - Compliance Review Scope 1 - Category: Ability to Repay/Qualified Mortgage 13 - Category: APR Tolerance 5 - Category: Borrower's Interest 3 - Category: Compliance Manual 1 - Category: County High Cost 101 - Category: Documentation 133 - Category: Federal Consumer Protection 1 - Category: Federal Higher-Priced 24 - Category: Finance Charge Tolerance 3 - Category: Repayment Ability 61 - Category: RESPA 50 - Category: Right of Rescission 4 - Category: Section 32 1 - Category: State Anti-Predatory 28 - Category: State Consumer Protection 4 - Category: State High Cost 10 - Category: State Late Charges 98 - Category: State Prepayment Penalty 1 - Category: Texas Home Equity 1 - Category: TILA {copyright}2015 Clayton Services LLC. All rights reserved. Ownership and use of this report is governed by the legal agreement between Clayton and the party for which it was prepared. Any use not expressly authorized by such agreement, including reliance on this report by anyone other than such party, is prohibited. CLIENT NAME: TOWD POINT MORTGAGE TRUST CLIENT PROJECT NAME: TPMT 2015-6 DEAL LOAN COUNT: 2,209 CONDITIONS REPORT 2.0 LOANS IN REPORT: 2,209 LOANS WITH CONDITIONS: 1,837 Seller Original State Lender Loan Level Initial Final Initial Final Initial Final Initial Final Loan Principal ATR/QM ATR/QM Securitization Securitization Securitization Securitization Securitization Securitization Securitization Securitization Number Balance Status Status Overall Loan Overall Loan Credit Loan Credit Loan Property Property Compliance Loan Compliance Loan Grade Grade Grade Grade Valuations Loan Valuations Loan Grade Grade Grade Grade 69118 940000.00 FL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 69118 940000.00 FL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 69118 940000.00 FL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 69118 940000.00 FL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 69118 940000.00 FL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 69120 214500.00 IL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 69120 214500.00 IL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 69120 214500.00 IL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 69120 214500.00 IL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 69121 80000.00 IL (No ATR/QM: D D N/A N/A A A D D Data) Not Applicable 69121 80000.00 IL (No ATR/QM: D D N/A N/A A A D D Data) Not Applicable 69121 80000.00 IL (No ATR/QM: D D N/A N/A A A D D Data) Not Applicable 69122 116000.00 FL (No ATR/QM: D D N/A N/A D D D B Data) Not Applicable 69122 116000.00 FL (No ATR/QM: D D N/A N/A D D D B Data) Not Applicable 69122 116000.00 FL (No ATR/QM: D D N/A N/A D D D B Data) Not Applicable 69122 116000.00 FL (No ATR/QM: D D N/A N/A D D D B Data) Not Applicable 69122 116000.00 FL (No ATR/QM: D D N/A N/A D D D B Data) Not Applicable 69122 116000.00 FL (No ATR/QM: D D N/A N/A D D D B Data) Not Applicable 69123 940000.00 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69124 115500.00 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69125 195000.00 NY (No ATR/QM: D D N/A N/A A A D D Data) Not Applicable 69125 195000.00 NY (No ATR/QM: D D N/A N/A A A D D Data) Not Applicable 69125 195000.00 NY (No ATR/QM: D D N/A N/A A A D D Data) Not Applicable 69126 307978.13 CT (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69127 167530.31 MD (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69128 206972.25 LA (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 69128 206972.25 LA (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 69130 486127.64 HI (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69131 108000.00 MI (No ATR/QM: D A N/A N/A N/A N/A D A Data) Not Applicable 69132 145000.00 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69133 712000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69134 232726.10 CT (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69135 177300.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69135 177300.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69136 122180.68 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69136 122180.68 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69137 346211.37 NY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69137 346211.37 NY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68795 183278.28 IA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68796 160093.86 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68797 131737.73 GA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69138 92659.61 KS (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69140 99014.10 SC (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69140 99014.10 SC (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69142 81190.67 WA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69143 130266.03 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68924 223854.41 AZ (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68925 53989.17 AR (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68927 166835.23 MD (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68927 166835.23 MD (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68927 166835.23 MD (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68927 166835.23 MD (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68927 166835.23 MD (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68927 166835.23 MD (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68927 166835.23 MD (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68927 166835.23 MD (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68927 166835.23 MD (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68928 169591.22 NJ (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68928 169591.22 NJ (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68928 169591.22 NJ (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68928 169591.22 NJ (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68928 169591.22 NJ (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68928 169591.22 NJ (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68928 169591.22 NJ (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68928 169591.22 NJ (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68928 169591.22 NJ (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68928 169591.22 NJ (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68928 169591.22 NJ (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68929 117864.78 OH (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68929 117864.78 OH (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68929 117864.78 OH (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68929 117864.78 OH (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68929 117864.78 OH (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68929 117864.78 OH (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68929 117864.78 OH (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68929 117864.78 OH (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68929 117864.78 OH (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68929 117864.78 OH (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68929 117864.78 OH (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68929 117864.78 OH (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68929 117864.78 OH (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68931 155459.15 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68932 270892.33 NY (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68932 270892.33 NY (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68932 270892.33 NY (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68932 270892.33 NY (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68932 270892.33 NY (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68932 270892.33 NY (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68932 270892.33 NY (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68932 270892.33 NY (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68932 270892.33 NY (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68932 270892.33 NY (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68933 239534.00 FL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68933 239534.00 FL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68933 239534.00 FL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68933 239534.00 FL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68933 239534.00 FL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68933 239534.00 FL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68933 239534.00 FL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68933 239534.00 FL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68933 239534.00 FL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68936 192668.26 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68937 196266.63 IL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68937 196266.63 IL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68937 196266.63 IL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68937 196266.63 IL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68937 196266.63 IL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68937 196266.63 IL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68937 196266.63 IL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68937 196266.63 IL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68937 196266.63 IL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68937 196266.63 IL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68938 69373.58 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68939 61666.00 OH (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 68939 61666.00 OH (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 68939 61666.00 OH (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 68939 61666.00 OH (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 68939 61666.00 OH (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 68939 61666.00 OH (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 68939 61666.00 OH (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 68939 61666.00 OH (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 68940 141761.06 KS (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68940 141761.06 KS (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68940 141761.06 KS (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68940 141761.06 KS (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68940 141761.06 KS (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68940 141761.06 KS (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68940 141761.06 KS (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68940 141761.06 KS (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68940 141761.06 KS (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68940 141761.06 KS (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68941 111119.82 IL (No ATR/QM: B B N/A N/A A A B B Data) Not Applicable 68941 111119.82 IL (No ATR/QM: B B N/A N/A A A B B Data) Not Applicable 68942 246801.25 CA (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68943 234544.98 CT (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68944 270383.96 NY (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 68944 270383.96 NY (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 68944 270383.96 NY (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 68944 270383.96 NY (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 68944 270383.96 NY (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 68944 270383.96 NY (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 68944 270383.96 NY (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 68944 270383.96 NY (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 68944 270383.96 NY (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 68944 270383.96 NY (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 68944 270383.96 NY (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 68944 270383.96 NY (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 68946 66275.51 MD (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 68946 66275.51 MD (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 68946 66275.51 MD (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 68946 66275.51 MD (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 68947 137996.48 NE (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68947 137996.48 NE (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68949 266997.64 FL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68949 266997.64 FL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68949 266997.64 FL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68949 266997.64 FL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68949 266997.64 FL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68949 266997.64 FL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68949 266997.64 FL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68949 266997.64 FL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68949 266997.64 FL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 68950 207499.65 CT (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69887 136000.00 OH (No ATR/QM: B B N/A N/A A A B B Data) Not Applicable 69888 208242.89 MI (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69889 189063.68 PA (No ATR/QM: B B N/A N/A A A B B Data) Not Applicable 69889 189063.68 PA (No ATR/QM: B B N/A N/A A A B B Data) Not Applicable 69890 150000.00 IL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 69890 150000.00 IL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 69890 150000.00 IL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 69890 150000.00 IL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 69890 150000.00 IL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 69890 150000.00 IL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 69890 150000.00 IL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 69890 150000.00 IL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 69890 150000.00 IL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 69890 150000.00 IL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 69893 150944.25 CA (No ATR/QM: D B B B D A D B Data) Not Applicable 69893 150944.25 CA (No ATR/QM: D B B B D A D B Data) Not Applicable 69893 150944.25 CA (No ATR/QM: D B B B D A D B Data) Not Applicable 69893 150944.25 CA (No ATR/QM: D B B B D A D B Data) Not Applicable 69893 150944.25 CA (No ATR/QM: D B B B D A D B Data) Not Applicable 69893 150944.25 CA (No ATR/QM: D B B B D A D B Data) Not Applicable 69893 150944.25 CA (No ATR/QM: D B B B D A D B Data) Not Applicable 69893 150944.25 CA (No ATR/QM: D B B B D A D B Data) Not Applicable 69893 150944.25 CA (No ATR/QM: D B B B D A D B Data) Not Applicable 69893 150944.25 CA (No ATR/QM: D B B B D A D B Data) Not Applicable 69893 150944.25 CA (No ATR/QM: D B B B D A D B Data) Not Applicable 69894 74100.00 SC (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69894 74100.00 SC (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69894 74100.00 SC (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69894 74100.00 SC (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69894 74100.00 SC (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69894 74100.00 SC (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69894 74100.00 SC (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69894 74100.00 SC (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69894 74100.00 SC (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69894 74100.00 SC (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69894 74100.00 SC (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69895 133753.01 NC (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69899 133646.55 IL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69900 69147.49 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69900 69147.49 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69901 178955.97 FL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 69901 178955.97 FL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 69901 178955.97 FL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 69901 178955.97 FL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 69901 178955.97 FL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 69901 178955.97 FL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 69901 178955.97 FL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 69901 178955.97 FL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 69901 178955.97 FL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 69901 178955.97 FL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 69902 173976.51 FL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 69902 173976.51 FL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 69902 173976.51 FL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 69902 173976.51 FL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 69902 173976.51 FL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 69902 173976.51 FL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 69902 173976.51 FL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 69902 173976.51 FL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 69902 173976.51 FL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 69902 173976.51 FL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 69903 146905.36 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69903 146905.36 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69904 84381.98 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69905 107964.60 SC (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69905 107964.60 SC (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69905 107964.60 SC (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69906 404206.73 FL (No ATR/QM: D B N/A N/A D A B B Data) Not Applicable 69906 404206.73 FL (No ATR/QM: D B N/A N/A D A B B Data) Not Applicable 69907 242599.48 FL (No ATR/QM: B B N/A N/A A A B B Data) Not Applicable 69908 109899.27 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69908 109899.27 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69908 109899.27 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69909 237461.33 FL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 69909 237461.33 FL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 69909 237461.33 FL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 69909 237461.33 FL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 69909 237461.33 FL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 69909 237461.33 FL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 69909 237461.33 FL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 69909 237461.33 FL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 69909 237461.33 FL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 69910 110026.82 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69910 110026.82 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69911 116452.86 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69911 116452.86 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69913 169335.00 FL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 69913 169335.00 FL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 69913 169335.00 FL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 69913 169335.00 FL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 69913 169335.00 FL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 69913 169335.00 FL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 69913 169335.00 FL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 69913 169335.00 FL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 69913 169335.00 FL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 69913 169335.00 FL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 69913 169335.00 FL (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 69915 186601.62 MD (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69915 186601.62 MD (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69915 186601.62 MD (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69915 186601.62 MD (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69915 186601.62 MD (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69915 186601.62 MD (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69916 187634.30 KS (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69917 113177.99 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69917 113177.99 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69919 144678.81 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69919 144678.81 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69920 151004.12 MD (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69920 151004.12 MD (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69923 100998.21 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69924 328464.10 FL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69924 328464.10 FL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69924 328464.10 FL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69924 328464.10 FL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69924 328464.10 FL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69924 328464.10 FL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69924 328464.10 FL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69924 328464.10 FL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69924 328464.10 FL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69926 191897.81 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69927 194541.04 IL (No ATR/QM: D B N/A N/A A A D B Data) Not Applicable 69927 194541.04 IL (No ATR/QM: D B N/A N/A A A D B Data) Not Applicable 69927 194541.04 IL (No ATR/QM: D B N/A N/A A A D B Data) Not Applicable 69927 194541.04 IL (No ATR/QM: D B N/A N/A A A D B Data) Not Applicable 69927 194541.04 IL (No ATR/QM: D B N/A N/A A A D B Data) Not Applicable 69927 194541.04 IL (No ATR/QM: D B N/A N/A A A D B Data) Not Applicable 69927 194541.04 IL (No ATR/QM: D B N/A N/A A A D B Data) Not Applicable 69927 194541.04 IL (No ATR/QM: D B N/A N/A A A D B Data) Not Applicable 69928 99680.47 PA (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 69928 99680.47 PA (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 69928 99680.47 PA (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 69928 99680.47 PA (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 69928 99680.47 PA (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 69928 99680.47 PA (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 69928 99680.47 PA (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 69928 99680.47 PA (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 69928 99680.47 PA (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 69928 99680.47 PA (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 69929 161924.80 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69931 137571.53 OH (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 69931 137571.53 OH (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 69931 137571.53 OH (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 69931 137571.53 OH (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 69931 137571.53 OH (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 69931 137571.53 OH (No ATR/QM: D B N/A N/A D A D B Data) Not Applicable 69144 326800.22 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69145 114945.58 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69146 115971.09 NM (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69147 114494.55 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69148 159398.18 OH (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69148 159398.18 OH (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69148 159398.18 OH (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69148 159398.18 OH (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69148 159398.18 OH (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69148 159398.18 OH (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69148 159398.18 OH (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69149 545290.68 NY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69149 545290.68 NY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69150 105000.00 IN (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69151 367494.38 MD (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69152 196931.66 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69153 138504.46 OH (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 69153 138504.46 OH (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 69154 67789.04 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69155 93723.51 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69156 185883.19 FL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69156 185883.19 FL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69156 185883.19 FL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69156 185883.19 FL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69156 185883.19 FL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69156 185883.19 FL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69156 185883.19 FL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69156 185883.19 FL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69156 185883.19 FL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69157 96308.34 OH (No ATR/QM: D B N/A N/A D A B B Data) Not Applicable 69157 96308.34 OH (No ATR/QM: D B N/A N/A D A B B Data) Not Applicable 69157 96308.34 OH (No ATR/QM: D B N/A N/A D A B B Data) Not Applicable 69157 96308.34 OH (No ATR/QM: D B N/A N/A D A B B Data) Not Applicable 69157 96308.34 OH (No ATR/QM: D B N/A N/A D A B B Data) Not Applicable 69158 147419.27 MA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69932 198925.29 FL (No ATR/QM: B B N/A N/A A A B B Data) Not Applicable 69934 168978.24 IL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69935 128131.22 OH (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69936 266678.01 CA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69937 90708.00 OH (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 69937 90708.00 OH (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 69937 90708.00 OH (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 69937 90708.00 OH (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 69937 90708.00 OH (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 69937 90708.00 OH (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 69938 324571.27 CA (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69939 94997.53 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69940 179990.08 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69941 93941.83 NY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69942 192008.16 MI (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69942 192008.16 MI (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69942 192008.16 MI (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69943 148676.00 OH (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69944 152999.36 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69945 200952.30 FL (No ATR/QM: B B A A N/A N/A B B Data) Not Applicable 69947 57994.25 IL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69947 57994.25 IL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69947 57994.25 IL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69947 57994.25 IL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69947 57994.25 IL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69947 57994.25 IL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69947 57994.25 IL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69947 57994.25 IL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69947 57994.25 IL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69947 57994.25 IL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69948 215692.38 UT (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69949 234891.48 ME (No ATR/QM: B B A A N/A N/A B B Data) Not Applicable 69950 91456.25 NM (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69950 91456.25 NM (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69952 129835.50 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69953 237927.63 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69954 83068.76 OH (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69954 83068.76 OH (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69954 83068.76 OH (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69954 83068.76 OH (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69954 83068.76 OH (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69954 83068.76 OH (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69954 83068.76 OH (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69954 83068.76 OH (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69954 83068.76 OH (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69954 83068.76 OH (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69957 152389.96 MD (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69958 194941.25 FL (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 69958 194941.25 FL (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 69959 217550.00 FL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69959 217550.00 FL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69959 217550.00 FL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69959 217550.00 FL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69959 217550.00 FL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69959 217550.00 FL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69959 217550.00 FL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69959 217550.00 FL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69959 217550.00 FL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69960 172352.88 FL (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 69960 172352.88 FL (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 69961 59691.44 OH (No ATR/QM: B A N/A N/A N/A N/A B A Data) Not Applicable 69963 163357.08 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69964 176520.69 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69967 267788.68 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69968 166922.07 KS (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69968 166922.07 KS (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69970 136750.44 LA (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69970 136750.44 LA (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69970 136750.44 LA (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69970 136750.44 LA (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69970 136750.44 LA (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69970 136750.44 LA (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69970 136750.44 LA (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69970 136750.44 LA (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69970 136750.44 LA (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69970 136750.44 LA (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69971 392582.46 MD (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69971 392582.46 MD (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69971 392582.46 MD (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69971 392582.46 MD (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69971 392582.46 MD (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69971 392582.46 MD (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69971 392582.46 MD (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69971 392582.46 MD (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69971 392582.46 MD (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69972 138899.50 FL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69972 138899.50 FL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69972 138899.50 FL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69972 138899.50 FL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69972 138899.50 FL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69974 115824.50 OH (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69975 359214.77 PA (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 69975 359214.77 PA (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 69977 488523.42 NY (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69978 374909.93 NJ (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 69978 374909.93 NJ (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 69979 208030.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69979 208030.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69979 208030.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69979 208030.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69979 208030.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69979 208030.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69979 208030.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69980 368222.03 NY (No ATR/QM: D A N/A N/A N/A N/A D A Data) Not Applicable 69980 368222.03 NY (No ATR/QM: D A N/A N/A N/A N/A D A Data) Not Applicable 69980 368222.03 NY (No ATR/QM: D A N/A N/A N/A N/A D A Data) Not Applicable 69980 368222.03 NY (No ATR/QM: D A N/A N/A N/A N/A D A Data) Not Applicable 69980 368222.03 NY (No ATR/QM: D A N/A N/A N/A N/A D A Data) Not Applicable 69980 368222.03 NY (No ATR/QM: D A N/A N/A N/A N/A D A Data) Not Applicable 69980 368222.03 NY (No ATR/QM: D A N/A N/A N/A N/A D A Data) Not Applicable 69980 368222.03 NY (No ATR/QM: D A N/A N/A N/A N/A D A Data) Not Applicable 69981 314237.77 MD (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69982 152458.06 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69983 336862.35 NJ (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69984 224849.56 MN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69985 79713.51 FL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69985 79713.51 FL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69985 79713.51 FL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69985 79713.51 FL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69985 79713.51 FL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69985 79713.51 FL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69985 79713.51 FL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69987 191916.60 CT (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69989 73088.88 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69990 77784.76 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69991 195894.18 NY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69992 104220.91 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69993 110212.54 OH (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69994 166642.22 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69996 345288.35 NY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69997 260365.71 MD (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69997 260365.71 MD (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69998 117998.15 SC (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69607 68195.03 OH (No ATR/QM: B B B B N/A N/A A A Data) Not Applicable 69608 124929.78 AL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69609 164804.19 MD (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69610 327404.67 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69159 286460.57 NJ (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69612 130000.00 SC (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69613 121308.68 NM (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69613 121308.68 NM (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69613 121308.68 NM (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69635 258643.49 FL (No ATR/QM: D A N/A N/A N/A N/A D A Data) Not Applicable 69635 258643.49 FL (No ATR/QM: D A N/A N/A N/A N/A D A Data) Not Applicable 69635 258643.49 FL (No ATR/QM: D A N/A N/A N/A N/A D A Data) Not Applicable 69635 258643.49 FL (No ATR/QM: D A N/A N/A N/A N/A D A Data) Not Applicable 69635 258643.49 FL (No ATR/QM: D A N/A N/A N/A N/A D A Data) Not Applicable 69635 258643.49 FL (No ATR/QM: D A N/A N/A N/A N/A D A Data) Not Applicable 69635 258643.49 FL (No ATR/QM: D A N/A N/A N/A N/A D A Data) Not Applicable 69635 258643.49 FL (No ATR/QM: D A N/A N/A N/A N/A D A Data) Not Applicable 69636 148319.47 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69637 125168.72 LA (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69638 254974.00 CT (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69638 254974.00 CT (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69639 121669.91 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69641 217903.74 UT (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69643 178570.41 MD (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69643 178570.41 MD (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69643 178570.41 MD (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69643 178570.41 MD (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69643 178570.41 MD (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69645 263658.06 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69646 105000.00 OH (No ATR/QM: C B B B N/A N/A C B Data) Not Applicable 69646 105000.00 OH (No ATR/QM: C B B B N/A N/A C B Data) Not Applicable 69646 105000.00 OH (No ATR/QM: C B B B N/A N/A C B Data) Not Applicable 69646 105000.00 OH (No ATR/QM: C B B B N/A N/A C B Data) Not Applicable 69647 67148.32 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69647 67148.32 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69648 81639.16 KS (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69648 81639.16 KS (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69648 81639.16 KS (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69650 198857.19 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69651 399996.16 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69652 89976.93 IL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69652 89976.93 IL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69652 89976.93 IL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69652 89976.93 IL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69652 89976.93 IL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69652 89976.93 IL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69652 89976.93 IL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69652 89976.93 IL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69652 89976.93 IL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69652 89976.93 IL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69653 204250.00 IL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69654 190081.94 GA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69656 231986.78 MD (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69657 232020.28 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69658 181486.98 FL (No ATR/QM: D A N/A N/A N/A N/A D A Data) Not Applicable 69658 181486.98 FL (No ATR/QM: D A N/A N/A N/A N/A D A Data) Not Applicable 69659 115447.28 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69661 159819.94 WA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69662 250906.26 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69663 137899.24 FL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69663 137899.24 FL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69663 137899.24 FL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69663 137899.24 FL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69664 104956.52 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69665 87998.90 SC (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69665 87998.90 SC (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69665 87998.90 SC (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69666 189855.87 PA (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69669 127987.51 KS (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69669 127987.51 KS (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69669 127987.51 KS (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69669 127987.51 KS (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69669 127987.51 KS (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69670 184677.56 OH (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69671 269741.38 DE (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69672 218601.86 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69673 111652.89 FL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69673 111652.89 FL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69674 88390.90 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69674 88390.90 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70000 144987.77 SC (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70000 144987.77 SC (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70000 144987.77 SC (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70000 144987.77 SC (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70000 144987.77 SC (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70000 144987.77 SC (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70000 144987.77 SC (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70000 144987.77 SC (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70000 144987.77 SC (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70000 144987.77 SC (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70001 120270.03 SC (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70002 371219.56 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70004 212178.14 DE (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70005 163005.56 AL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70005 163005.56 AL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70005 163005.56 AL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70006 310037.68 NJ (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70008 279547.72 MD (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70010 402138.27 NY (No ATR/QM: B B N/A B N/A N/A B B Data) Not Applicable 70010 402138.27 NY (No ATR/QM: B B N/A B N/A N/A B B Data) Not Applicable 70011 93140.08 FL (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 70011 93140.08 FL (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 70011 93140.08 FL (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 70011 93140.08 FL (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 70011 93140.08 FL (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 70011 93140.08 FL (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 70011 93140.08 FL (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 70011 93140.08 FL (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 70011 93140.08 FL (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 70012 79952.56 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70012 79952.56 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70013 381820.45 CA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70015 128082.42 IL (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 70015 128082.42 IL (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 70015 128082.42 IL (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 70015 128082.42 IL (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 70015 128082.42 IL (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 70015 128082.42 IL (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 70015 128082.42 IL (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 70015 128082.42 IL (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 70015 128082.42 IL (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 70015 128082.42 IL (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 70017 151980.41 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70018 278233.81 NJ (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70019 106991.97 MO (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70021 339980.52 CT (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70022 198000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70025 184125.93 SC (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70025 184125.93 SC (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70025 184125.93 SC (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70025 184125.93 SC (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70025 184125.93 SC (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70025 184125.93 SC (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70025 184125.93 SC (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70025 184125.93 SC (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70025 184125.93 SC (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70025 184125.93 SC (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70026 142095.61 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70027 194643.84 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70027 194643.84 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70028 106285.46 NM (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70028 106285.46 NM (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70028 106285.46 NM (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70028 106285.46 NM (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70028 106285.46 NM (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70028 106285.46 NM (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70028 106285.46 NM (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70028 106285.46 NM (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70028 106285.46 NM (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70028 106285.46 NM (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70028 106285.46 NM (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70028 106285.46 NM (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70029 77537.45 OH (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70030 125900.94 IN (No ATR/QM: A A A A N/A N/A A A Data) Not Applicable 70031 182582.82 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70033 326340.95 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70034 67989.65 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70035 140995.14 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70036 459993.87 NY (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70036 459993.87 NY (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70036 459993.87 NY (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70036 459993.87 NY (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70036 459993.87 NY (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70036 459993.87 NY (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70036 459993.87 NY (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70036 459993.87 NY (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70036 459993.87 NY (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70036 459993.87 NY (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70036 459993.87 NY (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70036 459993.87 NY (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70037 119487.68 SC (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70037 119487.68 SC (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70037 119487.68 SC (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70037 119487.68 SC (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70038 66663.18 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70039 463957.76 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70040 173999.22 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70040 173999.22 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70041 271650.22 PA (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70041 271650.22 PA (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70041 271650.22 PA (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70041 271650.22 PA (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70041 271650.22 PA (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70041 271650.22 PA (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70041 271650.22 PA (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70041 271650.22 PA (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70042 182903.95 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70043 279955.44 LA (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70047 153135.16 ID (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70048 324999.99 NY (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70049 100469.83 FL (No ATR/QM: D A N/A N/A N/A N/A D A Data) Not Applicable 70049 100469.83 FL (No ATR/QM: D A N/A N/A N/A N/A D A Data) Not Applicable 70049 100469.83 FL (No ATR/QM: D A N/A N/A N/A N/A D A Data) Not Applicable 70049 100469.83 FL (No ATR/QM: D A N/A N/A N/A N/A D A Data) Not Applicable 70049 100469.83 FL (No ATR/QM: D A N/A N/A N/A N/A D A Data) Not Applicable 70049 100469.83 FL (No ATR/QM: D A N/A N/A N/A N/A D A Data) Not Applicable 70049 100469.83 FL (No ATR/QM: D A N/A N/A N/A N/A D A Data) Not Applicable 70049 100469.83 FL (No ATR/QM: D A N/A N/A N/A N/A D A Data) Not Applicable 70050 232434.28 NJ (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70051 278719.58 OR (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70052 244098.25 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70053 252962.89 MD (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70053 252962.89 MD (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70054 151398.73 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70056 333158.53 NV (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70057 222992.44 DE (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70058 248900.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70058 248900.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70058 248900.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70058 248900.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70058 248900.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70058 248900.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70058 248900.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70060 232663.43 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70062 87949.80 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70064 170998.39 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70064 170998.39 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70065 214306.71 CT (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70066 213750.00 IL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70066 213750.00 IL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70066 213750.00 IL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70067 135671.44 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70068 94433.68 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70069 102276.81 OK (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69162 96731.50 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69164 71250.00 NY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69165 82727.02 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69166 296079.74 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69166 296079.74 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69167 379526.07 NJ (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69168 225402.04 FL (No ATR/QM: D A N/A N/A N/A N/A D A Data) Not Applicable 69168 225402.04 FL (No ATR/QM: D A N/A N/A N/A N/A D A Data) Not Applicable 69168 225402.04 FL (No ATR/QM: D A N/A N/A N/A N/A D A Data) Not Applicable 69168 225402.04 FL (No ATR/QM: D A N/A N/A N/A N/A D A Data) Not Applicable 69168 225402.04 FL (No ATR/QM: D A N/A N/A N/A N/A D A Data) Not Applicable 69168 225402.04 FL (No ATR/QM: D A N/A N/A N/A N/A D A Data) Not Applicable 69169 193883.25 AZ (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69169 193883.25 AZ (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69170 156726.72 IL (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 69170 156726.72 IL (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 69170 156726.72 IL (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 69171 232499.50 WI (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69172 71372.31 SC (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69173 179995.30 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69174 151184.12 MD (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69174 151184.12 MD (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69176 81900.00 OK (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69178 179089.87 NM (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69178 179089.87 NM (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69179 140484.25 KS (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69180 183653.44 MD (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69181 62347.94 IL (No ATR/QM: B A N/A N/A N/A N/A B A Data) Not Applicable 69182 189900.00 WA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69184 40920.36 NM (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69187 152389.35 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69188 87837.76 LA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69189 242451.44 LA (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69189 242451.44 LA (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69189 242451.44 LA (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69190 72250.00 NC (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69190 72250.00 NC (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69191 270000.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69191 270000.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69191 270000.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69193 170100.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69195 116000.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69196 400000.00 MA (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69199 124000.00 KY (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 69199 124000.00 KY (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 69200 145800.00 OH (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69200 145800.00 OH (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69200 145800.00 OH (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69200 145800.00 OH (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69200 145800.00 OH (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69200 145800.00 OH (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69614 372000.00 MA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69614 372000.00 MA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69615 280000.00 MA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69616 134000.00 KY (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69616 134000.00 KY (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69616 134000.00 KY (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69616 134000.00 KY (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69616 134000.00 KY (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69617 123250.00 MI (No ATR/QM: B B N/A B N/A N/A B B Data) Not Applicable 69617 123250.00 MI (No ATR/QM: B B N/A B N/A N/A B B Data) Not Applicable 69618 802700.00 MI (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69618 802700.00 MI (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69620 108000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69620 108000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69620 108000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69621 102600.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69622 490000.00 CA (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69622 490000.00 CA (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69623 317600.00 VA (No ATR/QM: A B N/A N/A N/A N/A A B Data) Not Applicable 69624 256500.00 MI (No ATR/QM: C B B B N/A N/A C B Data) Not Applicable 69624 256500.00 MI (No ATR/QM: C B B B N/A N/A C B Data) Not Applicable 69624 256500.00 MI (No ATR/QM: C B B B N/A N/A C B Data) Not Applicable 69624 256500.00 MI (No ATR/QM: C B B B N/A N/A C B Data) Not Applicable 69624 256500.00 MI (No ATR/QM: C B B B N/A N/A C B Data) Not Applicable 69624 256500.00 MI (No ATR/QM: C B B B N/A N/A C B Data) Not Applicable 69625 216000.00 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69626 63110.53 MI (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69626 63110.53 MI (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69627 75000.00 TX (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69627 75000.00 TX (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69628 108655.24 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69628 108655.24 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69631 336000.00 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69634 450000.00 KS (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69202 435000.00 CA (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69203 75500.00 IL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69204 129200.00 MI (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69205 135000.00 SC (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69206 241200.00 MI (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69207 475500.00 CA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69208 65000.00 IN (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69209 80750.00 MN (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69209 80750.00 MN (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69209 80750.00 MN (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69209 80750.00 MN (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69209 80750.00 MN (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69209 80750.00 MN (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69209 80750.00 MN (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69209 80750.00 MN (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69210 226100.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69210 226100.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69210 226100.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69211 255600.00 CA (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69211 255600.00 CA (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69212 123675.00 AZ (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69212 123675.00 AZ (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69213 593000.00 CA (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69215 216750.00 WA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69216 130783.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69216 130783.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69217 405562.00 NY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69218 100700.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69218 100700.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69220 352000.00 CA (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69223 145000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69223 145000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69226 225000.00 SC (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69226 225000.00 SC (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69226 225000.00 SC (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69227 95000.00 IN (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70070 472000.00 CA (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70071 392000.00 VA (No ATR/QM: C B B B N/A N/A C B Data) Not Applicable 70071 392000.00 VA (No ATR/QM: C B B B N/A N/A C B Data) Not Applicable 70071 392000.00 VA (No ATR/QM: C B B B N/A N/A C B Data) Not Applicable 70072 270000.00 NY (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70072 270000.00 NY (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70073 215000.00 MD (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 70073 215000.00 MD (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 70076 130000.00 WV (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70077 143650.00 MI (No ATR/QM: C B B B N/A N/A C B Data) Not Applicable 70077 143650.00 MI (No ATR/QM: C B B B N/A N/A C B Data) Not Applicable 70077 143650.00 MI (No ATR/QM: C B B B N/A N/A C B Data) Not Applicable 70077 143650.00 MI (No ATR/QM: C B B B N/A N/A C B Data) Not Applicable 70077 143650.00 MI (No ATR/QM: C B B B N/A N/A C B Data) Not Applicable 70079 237500.00 MI (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70079 237500.00 MI (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70079 237500.00 MI (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70079 237500.00 MI (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70079 237500.00 MI (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70079 237500.00 MI (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70079 237500.00 MI (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70079 237500.00 MI (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70080 128000.00 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70081 399200.00 CA (No ATR/QM: B B N/A B N/A N/A B B Data) Not Applicable 70081 399200.00 CA (No ATR/QM: B B N/A B N/A N/A B B Data) Not Applicable 70081 399200.00 CA (No ATR/QM: B B N/A B N/A N/A B B Data) Not Applicable 70081 399200.00 CA (No ATR/QM: B B N/A B N/A N/A B B Data) Not Applicable 70082 208800.00 NC (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70082 208800.00 NC (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70082 208800.00 NC (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70083 125000.00 KY (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70084 567920.00 CA (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70085 514500.00 VA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70085 514500.00 VA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70086 198000.00 CA (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70087 117000.00 ME (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70091 221000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70092 425600.00 CA (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70096 143600.00 GA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70097 339958.00 CA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70098 284000.00 MD (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70099 160000.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70099 160000.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70099 160000.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70100 140000.00 MO (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70101 165200.00 MI (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70101 165200.00 MI (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70102 198400.00 CA (No ATR/QM: B A N/A N/A N/A N/A B A Data) Not Applicable 70102 198400.00 CA (No ATR/QM: B A N/A N/A N/A N/A B A Data) Not Applicable 70103 53200.00 WI (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70103 53200.00 WI (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70106 111429.00 IN (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 70106 111429.00 IN (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 70107 155000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70108 129600.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70108 129600.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70108 129600.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70108 129600.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70109 101000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70109 101000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70109 101000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70111 140000.00 IN (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68527 56000.00 OH (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 68527 56000.00 OH (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 68499 105900.00 IL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68501 161600.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68501 161600.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68954 300000.00 CA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68957 112000.00 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68958 150500.00 MN (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68961 484000.00 NY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68961 484000.00 NY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68964 500000.00 FL (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 68966 320000.00 MA (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68967 257000.00 CA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68967 257000.00 CA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68969 126400.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68972 101631.00 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68973 375200.00 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68974 316000.00 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68975 182320.00 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68977 172500.00 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68979 390000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68980 256000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68983 220000.00 FL (No ATR/QM: B A N/A N/A N/A N/A B A Data) Not Applicable 68983 220000.00 FL (No ATR/QM: B A N/A N/A N/A N/A B A Data) Not Applicable 68984 259200.00 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68985 435200.00 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68986 424000.00 FL (No ATR/QM: C A N/A N/A N/A N/A C A Data) Not Applicable 68988 215000.00 MA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68989 343900.00 NJ (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68991 377000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68992 148384.00 ND (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68993 197000.00 FL (No ATR/QM: D A N/A N/A N/A N/A D A Data) Not Applicable 68994 175900.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68996 166000.00 AZ (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68997 352000.00 NJ (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68998 436000.00 MI (No ATR/QM: D B D A N/A N/A B B Data) Not Applicable 68998 436000.00 MI (No ATR/QM: D B D A N/A N/A B B Data) Not Applicable 68998 436000.00 MI (No ATR/QM: D B D A N/A N/A B B Data) Not Applicable 68998 436000.00 MI (No ATR/QM: D B D A N/A N/A B B Data) Not Applicable 68998 436000.00 MI (No ATR/QM: D B D A N/A N/A B B Data) Not Applicable 69000 263000.00 IL (No ATR/QM: B B A A N/A N/A B B Data) Not Applicable 69001 1392500.00 CA (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69001 1392500.00 CA (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69001 1392500.00 CA (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69001 1392500.00 CA (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69002 128500.00 AZ (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69004 242300.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69005 328000.00 NJ (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69005 328000.00 NJ (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69005 328000.00 NJ (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69005 328000.00 NJ (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69006 240000.00 CT (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69008 99400.00 FL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69008 99400.00 FL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69008 99400.00 FL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69010 104000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69012 288750.00 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69013 272000.00 MD (No ATR/QM: B B A A N/A N/A B B Data) Not Applicable 69013 272000.00 MD (No ATR/QM: B B A A N/A N/A B B Data) Not Applicable 69014 214400.00 NC (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69015 160000.00 FL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69015 160000.00 FL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69015 160000.00 FL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69016 141600.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69016 141600.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69017 252000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69019 63000.00 MD (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69019 63000.00 MD (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69019 63000.00 MD (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69019 63000.00 MD (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69020 144720.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68502 236000.00 IL (No ATR/QM: C B N/A A N/A N/A C B Data) Not Applicable 68502 236000.00 IL (No ATR/QM: C B N/A A N/A N/A C B Data) Not Applicable 68502 236000.00 IL (No ATR/QM: C B N/A A N/A N/A C B Data) Not Applicable 68502 236000.00 IL (No ATR/QM: C B N/A A N/A N/A C B Data) Not Applicable 68503 440000.00 NY (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68504 570000.00 CA (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68505 211200.00 SC (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68505 211200.00 SC (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68505 211200.00 SC (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68505 211200.00 SC (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68507 94700.00 IN (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68509 76000.00 IN (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68511 146000.00 IN (No ATR/QM: D D D D N/A N/A B A Data) Not Applicable 68511 146000.00 IN (No ATR/QM: D D D D N/A N/A B A Data) Not Applicable 68512 140000.00 MN (No ATR/QM: C B B B N/A N/A C B Data) Not Applicable 68512 140000.00 MN (No ATR/QM: C B B B N/A N/A C B Data) Not Applicable 68513 350000.00 NY (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68514 99500.00 NC (No ATR/QM: D D D D N/A N/A A A Data) Not Applicable 68515 71776.00 TX (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 68515 71776.00 TX (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 68516 129000.00 IN (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68517 139200.00 IN (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68518 134000.00 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68519 127900.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68520 129000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68522 80000.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68523 170000.00 IN (No ATR/QM: B B B B N/A N/A A A Data) Not Applicable 68524 135700.00 IN (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68525 154000.00 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68526 95000.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70112 110500.00 MO (No ATR/QM: B B A A N/A N/A B B Data) Not Applicable 70116 119970.21 NE (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70118 95138.92 MD (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70119 135057.43 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70120 299749.52 NY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70121 266383.98 NY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70121 266383.98 NY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70122 371286.06 MA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70122 371286.06 MA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70123 189447.93 NJ (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70123 189447.93 NJ (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70124 144998.49 KS (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70125 152866.20 IN (No ATR/QM: C B N/A A N/A N/A C B Data) Not Applicable 70125 152866.20 IN (No ATR/QM: C B N/A A N/A N/A C B Data) Not Applicable 70125 152866.20 IN (No ATR/QM: C B N/A A N/A N/A C B Data) Not Applicable 70127 180000.00 NV (No ATR/QM: C B A A N/A N/A C B Data) Not Applicable 70128 107996.32 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70128 107996.32 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70129 254641.65 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70129 254641.65 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70130 164358.32 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70131 196271.19 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70132 177340.17 FL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70132 177340.17 FL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70132 177340.17 FL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70132 177340.17 FL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70133 196658.09 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70133 196658.09 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70135 129127.06 SC (No ATR/QM: B B N/A B N/A N/A B B Data) Not Applicable 70135 129127.06 SC (No ATR/QM: B B N/A B N/A N/A B B Data) Not Applicable 70135 129127.06 SC (No ATR/QM: B B N/A B N/A N/A B B Data) Not Applicable 70136 154877.47 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70137 295000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70137 295000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70138 179720.93 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70138 179720.93 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70140 92867.99 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70140 92867.99 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70140 92867.99 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70143 335268.98 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70144 130234.35 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70145 231777.74 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70146 179734.84 MD (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70150 177580.38 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70150 177580.38 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70151 101994.02 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70151 101994.02 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70151 101994.02 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70152 233942.03 CO (No ATR/QM: B B A A N/A N/A B B Data) Not Applicable 70153 116136.58 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70154 291040.35 FL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70157 177000.00 IL (No ATR/QM: A A N/A A N/A N/A A A Data) Not Applicable 70158 68079.06 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70159 203501.62 NJ (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70159 203501.62 NJ (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70159 203501.62 NJ (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70159 203501.62 NJ (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70160 136945.54 DE (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70161 304490.38 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70163 170730.07 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70165 280800.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70166 233600.00 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70167 242291.87 FL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70167 242291.87 FL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70167 242291.87 FL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70168 242000.00 IL (No ATR/QM: D D A A N/A N/A D D Data) Not Applicable 70168 242000.00 IL (No ATR/QM: D D A A N/A N/A D D Data) Not Applicable 70168 242000.00 IL (No ATR/QM: D D A A N/A N/A D D Data) Not Applicable 70169 176000.00 MD (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 70169 176000.00 MD (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 70169 176000.00 MD (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 70169 176000.00 MD (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 70169 176000.00 MD (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 70171 160000.00 KS (No ATR/QM: C B B B N/A N/A C B Data) Not Applicable 70171 160000.00 KS (No ATR/QM: C B B B N/A N/A C B Data) Not Applicable 70171 160000.00 KS (No ATR/QM: C B B B N/A N/A C B Data) Not Applicable 70172 399450.23 NY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70173 261372.74 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70174 137997.19 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70175 315464.23 CT (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70176 57998.09 MO (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70177 162900.18 FL (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 70177 162900.18 FL (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 70178 119265.34 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70179 149839.18 VA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70180 172646.05 PA (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70181 107950.60 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70184 158596.56 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70186 177730.29 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70187 113903.39 CT (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70188 146983.06 ID (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70189 112736.18 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70190 97800.00 IA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70191 503675.21 CA (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70192 151895.65 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70193 223118.19 DE (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70194 124999.92 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70194 124999.92 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70194 124999.92 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70194 124999.92 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70194 124999.92 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70194 124999.92 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70194 124999.92 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70194 124999.92 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70194 124999.92 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70195 191384.58 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70196 282597.15 IL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70197 212155.33 MD (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70197 212155.33 MD (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70198 120505.27 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70199 133464.61 GA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70200 204891.48 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70200 204891.48 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70201 179999.62 IL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70202 349012.13 CA (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70203 445304.10 IL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70204 134930.10 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70205 299894.49 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70206 244925.10 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70207 93357.81 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70208 203959.34 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70209 126567.12 IL (No ATR/QM: B B N/A A N/A N/A B B Data) Not Applicable 70209 126567.12 IL (No ATR/QM: B B N/A A N/A N/A B B Data) Not Applicable 70211 144689.92 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70212 121397.32 KS (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70212 121397.32 KS (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70213 82446.89 IL (No ATR/QM: C C N/A N/A N/A N/A C C Data) Not Applicable 70213 82446.89 IL (No ATR/QM: C C N/A N/A N/A N/A C C Data) Not Applicable 70214 235783.07 KS (No ATR/QM: B B A A N/A N/A B B Data) Not Applicable 70215 161758.88 FL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70215 161758.88 FL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70216 147658.65 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70218 151992.16 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70219 267103.41 CA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70220 399995.20 NY (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70220 399995.20 NY (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70220 399995.20 NY (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70220 399995.20 NY (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70221 384153.64 NY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70222 94960.68 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70223 281050.14 FL (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 70223 281050.14 FL (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 70224 274900.52 NY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70225 255455.32 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70226 137774.72 OH (No ATR/QM: C A N/A N/A N/A N/A C A Data) Not Applicable 70226 137774.72 OH (No ATR/QM: C A N/A N/A N/A N/A C A Data) Not Applicable 70226 137774.72 OH (No ATR/QM: C A N/A N/A N/A N/A C A Data) Not Applicable 70226 137774.72 OH (No ATR/QM: C A N/A N/A N/A N/A C A Data) Not Applicable 70226 137774.72 OH (No ATR/QM: C A N/A N/A N/A N/A C A Data) Not Applicable 70226 137774.72 OH (No ATR/QM: C A N/A N/A N/A N/A C A Data) Not Applicable 70227 95703.60 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70228 119898.22 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70229 155892.91 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70229 155892.91 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70230 87114.04 IL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70231 396653.96 IL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70233 111575.04 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70233 111575.04 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70234 316429.73 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70235 211387.39 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70236 181105.98 TN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70236 181105.98 TN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70237 180668.66 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70088 294357.69 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70089 371811.18 MD (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70089 371811.18 MD (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70238 307705.37 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70240 132073.06 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70241 266953.51 IL (No ATR/QM: B B N/A A N/A N/A B B Data) Not Applicable 70241 266953.51 IL (No ATR/QM: B B N/A A N/A N/A B B Data) Not Applicable 70243 390833.89 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70262 276300.52 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70263 219772.01 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70264 376497.57 MD (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70265 149992.54 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70266 140560.47 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70267 125000.00 KS (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70268 201000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70270 295323.77 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70270 295323.77 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70271 96946.41 NY (No ATR/QM: B B A A N/A N/A B B Data) Not Applicable 70272 205000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70273 184616.95 IL (No ATR/QM: A B N/A N/A N/A N/A A B Data) Not Applicable 70273 184616.95 IL (No ATR/QM: A B N/A N/A N/A N/A A B Data) Not Applicable 70273 184616.95 IL (No ATR/QM: A B N/A N/A N/A N/A A B Data) Not Applicable 70273 184616.95 IL (No ATR/QM: A B N/A N/A N/A N/A A B Data) Not Applicable 70273 184616.95 IL (No ATR/QM: A B N/A N/A N/A N/A A B Data) Not Applicable 70273 184616.95 IL (No ATR/QM: A B N/A N/A N/A N/A A B Data) Not Applicable 70273 184616.95 IL (No ATR/QM: A B N/A N/A N/A N/A A B Data) Not Applicable 70273 184616.95 IL (No ATR/QM: A B N/A N/A N/A N/A A B Data) Not Applicable 70274 138817.16 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70275 117741.59 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70276 162997.72 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70277 109995.50 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70278 114461.57 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69229 156999.80 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69229 156999.80 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69229 156999.80 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69229 156999.80 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69229 156999.80 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69229 156999.80 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69229 156999.80 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69230 174993.63 CT (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69230 174993.63 CT (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69234 129737.80 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69235 113888.18 GA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69236 225969.94 CA (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69236 225969.94 CA (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69236 225969.94 CA (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69238 200867.83 FL (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 69239 136865.88 ME (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69240 102893.09 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69242 224261.75 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69243 207756.93 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69244 249573.70 NV (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69246 111988.55 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69247 177385.08 PA (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 69247 177385.08 PA (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 69248 241954.61 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69250 155618.28 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69252 390969.16 CT (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 69252 390969.16 CT (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 69253 166166.14 PA (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69253 166166.14 PA (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69254 205000.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69254 205000.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69255 265000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69257 121481.75 OH (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69258 277899.67 NY (No ATR/QM: D A N/A N/A N/A N/A D A Data) Not Applicable 69258 277899.67 NY (No ATR/QM: D A N/A N/A N/A N/A D A Data) Not Applicable 69258 277899.67 NY (No ATR/QM: D A N/A N/A N/A N/A D A Data) Not Applicable 69258 277899.67 NY (No ATR/QM: D A N/A N/A N/A N/A D A Data) Not Applicable 69259 295007.75 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69260 200000.00 CT (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69261 203559.45 WA (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69262 149768.75 LA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69263 362418.12 MD (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69263 362418.12 MD (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69263 362418.12 MD (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69263 362418.12 MD (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69265 206412.35 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69266 130750.57 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69269 143731.16 FL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69269 143731.16 FL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69270 258356.95 NH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69271 172223.38 KY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69272 215740.32 MN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69272 215740.32 MN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69272 215740.32 MN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69274 156547.70 IL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69275 147813.72 FL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69275 147813.72 FL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69275 147813.72 FL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69276 152910.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69277 329063.18 MD (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69277 329063.18 MD (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69277 329063.18 MD (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69278 192100.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69279 184866.30 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70244 244971.14 CA (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70245 234899.70 MD (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70245 234899.70 MD (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70246 190750.50 NY (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69280 211210.68 CA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69281 354106.41 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69282 181419.19 NJ (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69283 88089.13 MD (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69283 88089.13 MD (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69284 211302.40 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69284 211302.40 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69284 211302.40 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69284 211302.40 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69284 211302.40 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69285 143693.36 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69286 326908.73 CT (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69288 272625.39 IL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69292 155681.34 MD (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69293 105188.08 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69297 230253.80 KS (No ATR/QM: C A N/A N/A N/A N/A C A Data) Not Applicable 70280 167211.82 IL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70281 104499.71 GA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70282 118684.13 MO (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70284 192985.53 SC (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70285 148223.14 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70286 89716.67 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70287 332905.13 IL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70288 157469.89 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70288 157469.89 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70289 192876.72 ME (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70290 556000.00 NY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70291 341903.45 NV (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70291 341903.45 NV (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70292 318099.62 GA (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70295 376150.51 PA (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70297 94803.54 MO (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70298 185250.00 MD (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70298 185250.00 MD (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70300 122872.52 MO (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70301 125473.28 IL (No ATR/QM: B A N/A N/A N/A N/A B A Data) Not Applicable 70304 236147.50 CT (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70305 170537.01 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70306 268230.26 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70306 268230.26 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70306 268230.26 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70307 143197.46 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70308 126239.19 NY (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70308 126239.19 NY (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70308 126239.19 NY (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70308 126239.19 NY (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70309 179485.12 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70310 163945.27 PA (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70311 184203.00 MD (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70312 190000.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70312 190000.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70313 94776.11 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70313 94776.11 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70314 54149.64 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70314 54149.64 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70314 54149.64 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70314 54149.64 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70314 54149.64 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70314 54149.64 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70321 95500.00 IL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70325 500000.00 CA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70326 184000.00 IL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70327 149500.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70329 316000.00 MD (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70331 96000.00 PA (No ATR/QM: C B A A N/A N/A C B Data) Not Applicable 70333 496000.00 NY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70248 432800.00 MA (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70248 432800.00 MA (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70248 432800.00 MA (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70250 190000.00 IL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70251 117000.00 FL (No ATR/QM: D D D D N/A N/A B B Data) Not Applicable 70251 117000.00 FL (No ATR/QM: D D D D N/A N/A B B Data) Not Applicable 70255 255900.00 DE (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70256 410000.00 CA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70258 396000.00 MD (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70259 320000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70261 575000.00 NV (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70261 575000.00 NV (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70261 575000.00 NV (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70337 211900.00 MD (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70338 760000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70338 760000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69688 105000.00 FL (No ATR/QM: C B A A N/A N/A C B Data) Not Applicable 69688 105000.00 FL (No ATR/QM: C B A A N/A N/A C B Data) Not Applicable 69689 417000.00 NY (No ATR/QM: B B A A N/A N/A B B Data) Not Applicable 69689 417000.00 NY (No ATR/QM: B B A A N/A N/A B B Data) Not Applicable 69691 472000.00 MD (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69692 248000.00 MD (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69693 198300.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69694 144900.00 MD (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69695 184000.00 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69696 530000.00 IL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69697 448000.00 CA (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69697 448000.00 CA (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69698 250000.00 FL (No ATR/QM: A A A A N/A N/A A A Data) Not Applicable 69699 430380.00 AZ (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69699 430380.00 AZ (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69699 430380.00 AZ (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69701 1000000.00 NJ (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69702 267920.00 MD (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69704 132700.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69704 132700.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69705 548000.00 NY (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69707 268800.00 NY (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 69707 268800.00 NY (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 69710 475000.00 CA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69711 150000.00 MD (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69712 319200.00 MD (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69713 517315.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69714 446400.00 FL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69716 188000.00 MA (No ATR/QM: B B A A N/A N/A B B Data) Not Applicable 69716 188000.00 MA (No ATR/QM: B B A A N/A N/A B B Data) Not Applicable 69718 130000.00 FL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69718 130000.00 FL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69719 148000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69719 148000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69719 148000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69720 70000.00 TN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69721 176000.00 VA (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69721 176000.00 VA (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69721 176000.00 VA (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69722 88200.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69723 214400.00 MD (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69724 76800.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69724 76800.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69724 76800.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69724 76800.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69725 124000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69725 124000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69726 178000.00 FL (No ATR/QM: B B A A N/A N/A B B Data) Not Applicable 69727 84550.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69727 84550.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69728 306300.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69728 306300.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69728 306300.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69729 245000.00 MD (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69730 71000.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69731 668000.00 CA (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69732 225800.00 CA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69733 97850.00 MD (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69733 97850.00 MD (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69734 332000.00 NJ (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69735 236000.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69735 236000.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69736 74100.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69736 74100.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69737 787648.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69738 330000.00 MD (No ATR/QM: D A N/A N/A N/A N/A D A Data) Not Applicable 69738 330000.00 MD (No ATR/QM: D A N/A N/A N/A N/A D A Data) Not Applicable 69738 330000.00 MD (No ATR/QM: D A N/A N/A N/A N/A D A Data) Not Applicable 69739 240000.00 AZ (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69740 185000.00 MD (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69741 100000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69741 100000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69742 117000.00 MI (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69742 117000.00 MI (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69742 117000.00 MI (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69742 117000.00 MI (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69742 117000.00 MI (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69743 128000.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69743 128000.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69743 128000.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69744 593000.00 NY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69745 144500.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70349 78300.00 PA (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70349 78300.00 PA (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70350 105450.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70352 51300.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70353 149150.00 GA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70354 392000.00 CA (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70357 122000.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70359 108900.00 IL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70360 120000.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70361 182000.00 TN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70363 101000.00 OH (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70364 63000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70365 310000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70365 310000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70366 154850.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70366 154850.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70366 154850.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70368 336757.00 MD (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70368 336757.00 MD (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70368 336757.00 MD (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70369 308000.00 SC (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70370 92000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70370 92000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70370 92000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70370 92000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70370 92000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70371 138000.00 DE (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70372 562500.00 NY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70373 73000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70374 200000.00 NY (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70376 116000.00 WI (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70376 116000.00 WI (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70376 116000.00 WI (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70376 116000.00 WI (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70377 221200.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70378 115900.00 MO (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70379 135000.00 NY (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70379 135000.00 NY (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70379 135000.00 NY (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70379 135000.00 NY (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70379 135000.00 NY (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70379 135000.00 NY (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70380 247000.00 MN (No ATR/QM: D A N/A N/A N/A N/A D A Data) Not Applicable 70380 247000.00 MN (No ATR/QM: D A N/A N/A N/A N/A D A Data) Not Applicable 70380 247000.00 MN (No ATR/QM: D A N/A N/A N/A N/A D A Data) Not Applicable 70381 280000.00 MD (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70382 424000.00 CA (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70382 424000.00 CA (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70383 480000.00 CA (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70384 107350.00 MO (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70385 72300.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70388 77350.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70388 77350.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70389 233700.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70389 233700.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70390 193000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70390 193000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70391 273000.00 MD (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70392 40000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70393 100000.00 FL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70393 100000.00 FL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70393 100000.00 FL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70393 100000.00 FL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70393 100000.00 FL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70394 183750.00 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70395 272650.00 IL (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 70395 272650.00 IL (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 70395 272650.00 IL (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 70397 309801.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70398 120000.00 KY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70399 347700.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70399 347700.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70400 120000.00 NE (No ATR/QM: C B N/A A N/A N/A C B Data) Not Applicable 70400 120000.00 NE (No ATR/QM: C B N/A A N/A N/A C B Data) Not Applicable 70400 120000.00 NE (No ATR/QM: C B N/A A N/A N/A C B Data) Not Applicable 70401 99000.00 KS (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70401 99000.00 KS (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70402 125600.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70403 85000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70403 85000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70403 85000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70403 85000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70403 85000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70403 85000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70407 136000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70408 1800000.00 FL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70408 1800000.00 FL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70410 91000.00 KS (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70410 91000.00 KS (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70411 315000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70412 170000.00 MI (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70412 170000.00 MI (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70412 170000.00 MI (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70412 170000.00 MI (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70414 109000.00 KY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70415 153000.00 NJ (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70416 189000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70417 113400.00 IA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70418 128250.00 MD (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70419 112500.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70419 112500.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70419 112500.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70419 112500.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70419 112500.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70419 112500.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70420 121000.00 NY (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70420 121000.00 NY (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70420 121000.00 NY (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70420 121000.00 NY (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70421 95000.00 KY (No ATR/QM: B B A A N/A N/A B B Data) Not Applicable 70421 95000.00 KY (No ATR/QM: B B A A N/A N/A B B Data) Not Applicable 70421 95000.00 KY (No ATR/QM: B B A A N/A N/A B B Data) Not Applicable 70421 95000.00 KY (No ATR/QM: B B A A N/A N/A B B Data) Not Applicable 70424 185000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70424 185000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70424 185000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70424 185000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70424 185000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70425 272000.00 MD (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70427 91800.00 SC (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70427 91800.00 SC (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70428 384000.00 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70429 231000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70429 231000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70430 127000.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70431 302000.00 NJ (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70431 302000.00 NJ (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70431 302000.00 NJ (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70432 435000.00 NJ (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70433 101700.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70434 117800.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70434 117800.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70434 117800.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70434 117800.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70434 117800.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70434 117800.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70436 672000.00 MD (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70437 100800.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70437 100800.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70437 100800.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70437 100800.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70437 100800.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70437 100800.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70438 392000.00 NY (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70439 328000.00 MD (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70440 190500.00 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70441 217000.00 KY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70442 247000.00 KS (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70445 315000.00 DE (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70447 597000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70448 417150.00 NY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70449 266000.00 MD (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70450 371200.00 NY (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70453 184500.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70453 184500.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70339 185000.00 NE (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70339 185000.00 NE (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70340 370000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70340 370000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70340 370000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70340 370000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70341 511000.00 MA (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 70341 511000.00 MA (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 70341 511000.00 MA (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 70341 511000.00 MA (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 70341 511000.00 MA (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 70341 511000.00 MA (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 70343 97500.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70343 97500.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70343 97500.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70343 97500.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70343 97500.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70343 97500.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70343 97500.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70343 97500.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70343 97500.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70344 163000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70344 163000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70344 163000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70344 163000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70344 163000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70344 163000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70344 163000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70344 163000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70345 222000.00 PA (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70346 247500.00 DE (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70346 247500.00 DE (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69675 60000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69677 90250.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69678 113000.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69679 215000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69680 397500.00 MD (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69680 397500.00 MD (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69680 397500.00 MD (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69680 397500.00 MD (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69680 397500.00 MD (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69681 120375.00 MO (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69681 120375.00 MO (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69682 630000.00 NE (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69683 102300.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69683 102300.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69683 102300.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69683 102300.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69683 102300.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69683 102300.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69683 102300.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69684 432000.00 NY (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70454 604000.00 NY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70455 260000.00 IL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70456 1000000.00 CA (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70456 1000000.00 CA (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70457 389000.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70457 389000.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70458 177510.00 NY (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70459 80000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70459 80000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70459 80000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70460 144000.00 IL (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 70460 144000.00 IL (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 70460 144000.00 IL (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 70461 191250.00 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70462 89600.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70463 166000.00 IN (No ATR/QM: B B N/A A N/A N/A B B Data) Not Applicable 70463 166000.00 IN (No ATR/QM: B B N/A A N/A N/A B B Data) Not Applicable 70464 230000.00 GA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70465 147900.00 NE (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70465 147900.00 NE (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70466 99000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70468 133800.00 CO (No ATR/QM: B B B B N/A N/A A A Data) Not Applicable 70469 54500.00 OH (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70470 143000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70471 70975.00 KS (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70471 70975.00 KS (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70478 139500.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70478 139500.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70478 139500.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70479 234000.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70479 234000.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70480 81000.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70481 70000.00 PA (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70481 70000.00 PA (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70482 505600.00 IL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70483 210000.00 GA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70484 551250.00 CA (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70485 131750.00 MD (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70486 198000.00 FL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70486 198000.00 FL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70486 198000.00 FL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70486 198000.00 FL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69298 160000.00 MD (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69299 72000.00 MI (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69300 175500.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69300 175500.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69300 175500.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69300 175500.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69301 166500.00 MD (No ATR/QM: D D D D N/A N/A C B Data) Not Applicable 69301 166500.00 MD (No ATR/QM: D D D D N/A N/A C B Data) Not Applicable 69301 166500.00 MD (No ATR/QM: D D D D N/A N/A C B Data) Not Applicable 69302 235800.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69303 96050.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69303 96050.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69303 96050.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69303 96050.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69305 355500.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69306 153000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69307 57950.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69308 172000.00 KS (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69309 144725.00 KY (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 69309 144725.00 KY (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 69309 144725.00 KY (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 69310 60156.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69310 60156.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69311 74700.00 MO (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69312 355500.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69315 242400.00 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69316 34000.00 PA (No ATR/QM: B B B B N/A N/A A A Data) Not Applicable 69317 148500.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69317 148500.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69317 148500.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69318 160000.00 MO (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69318 160000.00 MO (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69319 117000.00 MO (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69320 162673.00 WA (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69321 285000.00 MD (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69322 577500.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69323 125000.00 KS (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69323 125000.00 KS (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69324 813750.00 FL (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 69324 813750.00 FL (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 69324 813750.00 FL (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 69325 165000.00 MI (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69326 122550.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69326 122550.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69327 173000.00 MD (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69328 560000.00 CA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69329 102600.00 SC (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69329 102600.00 SC (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69329 102600.00 SC (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69329 102600.00 SC (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69329 102600.00 SC (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69330 171000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69330 171000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69330 171000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69331 54400.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69332 56050.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69333 234400.00 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69334 158400.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69334 158400.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69337 335000.00 FL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69338 91200.00 KS (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69338 91200.00 KS (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69338 91200.00 KS (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69339 91500.00 KY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69340 393600.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69343 110000.00 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69344 95500.00 MD (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69344 95500.00 MD (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69344 95500.00 MD (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69345 516000.00 IL (No ATR/QM: B A N/A N/A N/A N/A B A Data) Not Applicable 69346 71703.00 UT (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69347 308000.00 NJ (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69348 107100.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69348 107100.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69349 337000.00 NJ (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69351 157675.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69351 157675.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69352 367500.00 IL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69353 157500.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69355 204000.00 NJ (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69356 461150.00 MD (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69358 52200.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69358 52200.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69358 52200.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69358 52200.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69360 650000.00 MD (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69360 650000.00 MD (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69360 650000.00 MD (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69360 650000.00 MD (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69360 650000.00 MD (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69361 192200.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69362 171200.00 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69363 608000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69364 171000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69365 549000.00 MA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69365 549000.00 MA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69365 549000.00 MA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69366 108000.00 NY (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69366 108000.00 NY (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69366 108000.00 NY (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69367 231000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70488 119900.00 MO (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70489 990000.00 CA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70472 119700.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70473 51000.00 KY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70473 51000.00 KY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70473 51000.00 KY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70474 134100.00 SC (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70474 134100.00 SC (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70474 134100.00 SC (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70475 239400.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70477 360000.00 CA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70490 352000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70491 520000.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70491 520000.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70492 161000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70493 148500.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70494 58050.00 SC (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70495 63000.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70495 63000.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70495 63000.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70497 254000.00 WA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70498 86250.00 IL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70499 184000.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70499 184000.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70499 184000.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70499 184000.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70500 80800.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70501 555750.00 MD (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70503 536000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70503 536000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70504 108000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70504 108000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70504 108000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70504 108000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70504 108000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70504 108000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70504 108000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70505 54000.00 NY (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70506 148000.00 AZ (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70507 87300.00 MS (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70507 87300.00 MS (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70507 87300.00 MS (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70507 87300.00 MS (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70508 69350.00 NY (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70508 69350.00 NY (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70508 69350.00 NY (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70510 493000.00 KS (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70515 299900.00 VA (No ATR/QM: B B B B N/A N/A A A Data) Not Applicable 70516 130500.00 GA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70516 130500.00 GA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70519 728000.00 CA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70519 728000.00 CA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70519 728000.00 CA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70520 182000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70521 38500.00 NY (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70522 66400.00 PA (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 70522 66400.00 PA (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 70523 457203.00 CA (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70523 457203.00 CA (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70524 104400.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70524 104400.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70525 130725.00 VA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70525 130725.00 VA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70526 81000.00 GA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70527 102600.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70527 102600.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70528 231300.00 PA (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 70528 231300.00 PA (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 70529 326400.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70531 133000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70532 232750.00 CT (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70533 102400.00 PA (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70534 231200.00 FL (No ATR/QM: C D N/A N/A N/A N/A C D Data) Not Applicable 70534 231200.00 FL (No ATR/QM: C D N/A N/A N/A N/A C D Data) Not Applicable 70534 231200.00 FL (No ATR/QM: C D N/A N/A N/A N/A C D Data) Not Applicable 70537 580500.00 PA (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70537 580500.00 PA (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70538 242250.00 MD (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70538 242250.00 MD (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70538 242250.00 MD (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70539 258300.00 FL (No ATR/QM: B B A A N/A N/A B B Data) Not Applicable 70540 94905.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70540 94905.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70540 94905.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70540 94905.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70541 411000.00 CT (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70543 544000.00 NJ (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70544 100000.00 IL (No ATR/QM: B B B B N/A N/A A A Data) Not Applicable 70545 641250.00 CA (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70547 918000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70548 133600.00 IL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70549 148000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70551 54600.00 PA (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70552 79000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70552 79000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70552 79000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70552 79000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70552 79000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70552 79000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70552 79000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70552 79000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70552 79000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70552 79000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70553 72527.00 KS (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70554 175000.00 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70556 370000.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70557 307894.39 MD (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70558 147750.00 SC (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70559 100000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70560 399940.70 NY (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70561 98600.00 WI (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70561 98600.00 WI (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70562 465500.00 CT (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70563 396675.00 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70564 195273.03 DE (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70565 224250.00 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70566 161975.00 PA (No ATR/QM: C A N/A N/A N/A N/A C A Data) Not Applicable 70566 161975.00 PA (No ATR/QM: C A N/A N/A N/A N/A C A Data) Not Applicable 70567 73148.45 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70567 73148.45 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70567 73148.45 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70567 73148.45 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70567 73148.45 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70568 341236.94 NY (No ATR/QM: C A N/A N/A N/A N/A C A Data) Not Applicable 70568 341236.94 NY (No ATR/QM: C A N/A N/A N/A N/A C A Data) Not Applicable 70568 341236.94 NY (No ATR/QM: C A N/A N/A N/A N/A C A Data) Not Applicable 70569 71240.33 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70569 71240.33 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70570 139900.00 IL (No ATR/QM: A A N/A A N/A N/A A A Data) Not Applicable 70571 396800.00 IL (No ATR/QM: A A N/A N/A A A A A Data) Not Applicable 70572 145264.37 WA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70572 145264.37 WA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70573 188246.58 CT (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70574 217638.45 NJ (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70575 445010.23 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70576 217275.42 IL (No ATR/QM: C A N/A N/A N/A N/A C A Data) Not Applicable 70576 217275.42 IL (No ATR/QM: C A N/A N/A N/A N/A C A Data) Not Applicable 70577 119988.95 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70578 104482.44 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70579 238000.00 CA (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70582 650000.00 GA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70583 107679.08 MO (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70583 107679.08 MO (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70584 105414.00 SC (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70585 114000.00 AL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70586 62348.76 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70588 141888.05 SC (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70588 141888.05 SC (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70589 77257.10 LA (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 70589 77257.10 LA (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 70591 127067.85 IL (No ATR/QM: B A N/A N/A N/A N/A B A Data) Not Applicable 70592 155417.35 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70594 133000.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70594 133000.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70595 74086.14 SC (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70595 74086.14 SC (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70596 169666.45 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70597 74400.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70598 142991.59 MD (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70511 142498.34 NY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70512 153558.32 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70513 106991.33 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70600 76349.47 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70602 273399.42 NY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70603 55498.73 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70604 92700.00 SC (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70606 161992.83 UT (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70606 161992.83 UT (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70607 88163.44 SC (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 70607 88163.44 SC (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 70610 62515.86 KY (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70611 253932.62 IL (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 70611 253932.62 IL (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 70611 253932.62 IL (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 70611 253932.62 IL (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 70613 85000.51 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70614 94499.07 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68391 139670.07 OH (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68393 80000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68388 131146.44 IN (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68388 131146.44 IN (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68395 167000.00 MI (No ATR/QM: C B N/A B N/A N/A C B Data) Not Applicable 68395 167000.00 MI (No ATR/QM: C B N/A B N/A N/A C B Data) Not Applicable 68395 167000.00 MI (No ATR/QM: C B N/A B N/A N/A C B Data) Not Applicable 68395 167000.00 MI (No ATR/QM: C B N/A B N/A N/A C B Data) Not Applicable 68396 89000.00 IN (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69511 94459.58 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69513 129222.02 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69513 129222.02 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69513 129222.02 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69514 89425.98 KS (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69514 89425.98 KS (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69515 75846.81 SC (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69516 189699.17 NY (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69517 107772.64 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 8867 260000.00 AK (No (No Data) B B N/A N/A N/A N/A B B Data) 8870 189000.00 NY (No (No Data) C B N/A N/A N/A N/A C B Data) 8870 189000.00 NY (No (No Data) C B N/A N/A N/A N/A C B Data) 8874 135000.00 OH (No (No Data) B B N/A N/A N/A N/A B B Data) 8874 135000.00 OH (No (No Data) B B N/A N/A N/A N/A B B Data) 8874 135000.00 OH (No (No Data) B B N/A N/A N/A N/A B B Data) 8891 100000.00 CA (No (No Data) B B N/A N/A N/A N/A B B Data) 8891 100000.00 CA (No (No Data) B B N/A N/A N/A N/A B B Data) 8892 170000.00 FL (No (No Data) B B N/A N/A N/A N/A B B Data) 69519 132000.98 GA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 8901 112000.00 TX (No (No Data) B B N/A N/A N/A N/A B B Data) 8919 103500.00 AZ (No (No Data) C B N/A N/A N/A N/A C B Data) 8919 103500.00 AZ (No (No Data) C B N/A N/A N/A N/A C B Data) 8919 103500.00 AZ (No (No Data) C B N/A N/A N/A N/A C B Data) 8936 106150.00 AZ (No (No Data) B B N/A N/A N/A N/A B B Data) 8936 106150.00 AZ (No (No Data) B B N/A N/A N/A N/A B B Data) 8938 135900.00 KS (No (No Data) B B N/A N/A N/A N/A B B Data) 8954 166500.00 FL (No (No Data) B B N/A N/A N/A N/A B B Data) 8954 166500.00 FL (No (No Data) B B N/A N/A N/A N/A B B Data) 8976 55000.00 MI (No (No Data) D D N/A N/A N/A N/A D D Data) 8976 55000.00 MI (No (No Data) D D N/A N/A N/A N/A D D Data) 8986 255500.00 AL (No (No Data) B B N/A N/A N/A N/A B B Data) 68398 176947.36 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 9031 140400.00 IL (No (No Data) B B N/A N/A N/A N/A B B Data) 9035 121600.00 MI (No (No Data) B B N/A N/A N/A N/A B B Data) 9063 234000.00 CT (No (No Data) B B N/A N/A N/A N/A B B Data) 9076 88000.00 FL (No (No Data) A A N/A N/A N/A N/A A A Data) 68399 70025.83 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68400 122409.82 OH (No ATR/QM: D D D D N/A N/A B A Data) Not Applicable 68400 122409.82 OH (No ATR/QM: D D D D N/A N/A B A Data) Not Applicable 68401 125408.22 PA (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68402 153577.53 NV (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 9112 128000.00 CT (No (No Data) B B N/A N/A N/A N/A B B Data) 9125 123750.00 IL (No (No Data) B B N/A N/A N/A N/A B B Data) 9127 280500.00 HI (No (No Data) A A N/A N/A N/A N/A A A Data) 9157 119000.00 FL (No (No Data) B B N/A N/A N/A N/A B B Data) 9157 119000.00 FL (No (No Data) B B N/A N/A N/A N/A B B Data) 9162 112200.00 IL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68405 144835.00 OH (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68406 229720.95 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68406 229720.95 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68406 229720.95 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68406 229720.95 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68406 229720.95 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68406 229720.95 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68406 229720.95 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68407 165007.64 OH (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68408 410561.72 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68410 76897.00 IN (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 68410 76897.00 IN (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 68410 76897.00 IN (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 68414 57657.36 OH (No ATR/QM: B B B B N/A N/A A A Data) Not Applicable 69520 74161.28 KS (No ATR/QM: D D D D N/A N/A B B Data) Not Applicable 69520 74161.28 KS (No ATR/QM: D D D D N/A N/A B B Data) Not Applicable 69520 74161.28 KS (No ATR/QM: D D D D N/A N/A B B Data) Not Applicable 69522 168928.61 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69524 331651.94 NY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69526 303383.37 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69528 101884.13 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69528 101884.13 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69528 101884.13 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69529 73000.00 PA (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69529 73000.00 PA (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69531 111610.88 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69532 142704.82 MA (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69532 142704.82 MA (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69532 142704.82 MA (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69533 194223.65 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69533 194223.65 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69535 125984.19 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69536 52500.00 AL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69537 41000.00 NE (No ATR/QM: B B N/A B N/A N/A B B Data) Not Applicable 69537 41000.00 NE (No ATR/QM: B B N/A B N/A N/A B B Data) Not Applicable 69537 41000.00 NE (No ATR/QM: B B N/A B N/A N/A B B Data) Not Applicable 68415 365000.00 CO (No ATR/QM: D B B B N/A N/A D B Data) Not Applicable 68415 365000.00 CO (No ATR/QM: D B B B N/A N/A D B Data) Not Applicable 68415 365000.00 CO (No ATR/QM: D B B B N/A N/A D B Data) Not Applicable 68415 365000.00 CO (No ATR/QM: D B B B N/A N/A D B Data) Not Applicable 68415 365000.00 CO (No ATR/QM: D B B B N/A N/A D B Data) Not Applicable 68417 125000.00 OH (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 68417 125000.00 OH (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 68418 135380.84 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68418 135380.84 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68419 126511.84 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68420 141788.35 FL (No ATR/QM: B B N/A B N/A N/A B B Data) Not Applicable 68420 141788.35 FL (No ATR/QM: B B N/A B N/A N/A B B Data) Not Applicable 68422 68941.17 MI (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68428 286450.00 NJ (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68428 286450.00 NJ (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68428 286450.00 NJ (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68429 94378.22 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70616 118000.00 MI (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70616 118000.00 MI (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70617 32200.00 KY (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 70617 32200.00 KY (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 70618 61965.58 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70619 199601.49 AZ (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70619 199601.49 AZ (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70620 93598.06 OH (No ATR/QM: D D D D N/A N/A A A Data) Not Applicable 70621 58900.00 MI (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70621 58900.00 MI (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70621 58900.00 MI (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70621 58900.00 MI (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70622 68800.00 IN (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70623 210000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70626 118750.00 IL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70627 114000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70627 114000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70628 82000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70629 108000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70630 92150.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70630 92150.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70630 92150.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70630 92150.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70630 92150.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70631 126094.24 OH (No ATR/QM: B B A A N/A N/A B B Data) Not Applicable 70632 74100.00 IN (No ATR/QM: C B B B N/A N/A C B Data) Not Applicable 70632 74100.00 IN (No ATR/QM: C B B B N/A N/A C B Data) Not Applicable 70634 66500.00 KY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70635 60000.00 OH (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70636 76000.00 OH (No ATR/QM: B A N/A N/A N/A N/A B A Data) Not Applicable 70637 61200.00 IN (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70639 115500.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70640 62700.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70641 126350.00 PA (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70642 78000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70642 78000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70642 78000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70643 126900.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70643 126900.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70643 126900.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70644 103000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70644 103000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70644 103000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70644 103000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70644 103000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70645 130000.00 MI (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70646 75000.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70647 230000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70647 230000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70648 116000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70648 116000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70648 116000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70649 65450.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70651 57950.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70652 168000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70652 168000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70653 83520.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70654 100000.00 PA (No ATR/QM: C B B B N/A N/A C B Data) Not Applicable 70654 100000.00 PA (No ATR/QM: C B B B N/A N/A C B Data) Not Applicable 70654 100000.00 PA (No ATR/QM: C B B B N/A N/A C B Data) Not Applicable 70655 125000.00 OH (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70655 125000.00 OH (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70655 125000.00 OH (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70656 110000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70657 150000.00 MI (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70658 158000.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70658 158000.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70659 118700.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70661 66500.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70662 130000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70662 130000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70663 106400.00 OH (No ATR/QM: B A N/A N/A N/A N/A B A Data) Not Applicable 70664 209500.00 KS (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70665 118750.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70666 96000.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70667 66500.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70667 66500.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70668 144000.00 WI (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70669 91800.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70669 91800.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70669 91800.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70669 91800.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70671 112500.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70672 110000.00 MI (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70672 110000.00 MI (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70673 114000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70674 170000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70696 108300.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70697 87000.00 NY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70698 128000.00 PA (No ATR/QM: D A N/A N/A N/A N/A D A Data) Not Applicable 70699 80000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70699 80000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70700 57000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70700 57000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69746 152000.00 KY (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69746 152000.00 KY (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69750 138000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69750 138000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69751 118750.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69752 160000.00 OH (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69753 91200.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69753 91200.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69754 107000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69755 45000.00 MD (No ATR/QM: D D D D N/A N/A A B Data) Not Applicable 69755 45000.00 MD (No ATR/QM: D D D D N/A N/A A B Data) Not Applicable 69756 68000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69756 68000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69756 68000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69756 68000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69759 260000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69760 136000.00 PA (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69761 99750.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69763 113382.38 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69763 113382.38 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69763 113382.38 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69764 147250.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69764 147250.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69766 122000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69766 122000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69767 68000.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69767 68000.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69768 61000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69768 61000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69769 117900.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69769 117900.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69769 117900.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69770 99700.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69771 318250.00 MA (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69772 98000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69772 98000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69772 98000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69772 98000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69773 181000.00 GA (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69775 55800.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69776 202500.00 MA (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69776 202500.00 MA (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69776 202500.00 MA (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69776 202500.00 MA (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69776 202500.00 MA (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69778 157500.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69778 157500.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69779 185000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69779 185000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69779 185000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69780 85560.00 OH (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69782 125000.00 IN (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69783 112000.00 SC (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69785 160000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69787 108000.00 MO (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69787 108000.00 MO (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69787 108000.00 MO (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69789 114000.00 AL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69789 114000.00 AL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69789 114000.00 AL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69791 60000.00 NE (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69792 103500.00 MI (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69792 103500.00 MI (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69792 103500.00 MI (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69792 103500.00 MI (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69793 151000.00 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69794 117000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69794 117000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69795 53100.00 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69797 137700.00 AZ (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69798 75958.65 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69799 76500.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69799 76500.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69799 76500.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69800 71000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69801 144000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69801 144000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69802 177000.00 GA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69803 128000.00 MI (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69804 115000.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69804 115000.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69805 248000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69805 248000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69806 101600.00 MI (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69807 156600.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69808 140000.00 PA (No ATR/QM: B D N/A N/A N/A N/A B D Data) Not Applicable 69808 140000.00 PA (No ATR/QM: B D N/A N/A N/A N/A B D Data) Not Applicable 69808 140000.00 PA (No ATR/QM: B D N/A N/A N/A N/A B D Data) Not Applicable 69809 101100.00 PA (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69810 64800.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69811 147250.00 PA (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69812 143000.00 IN (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69812 143000.00 IN (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69813 162000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69813 162000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69814 113600.00 MI (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69814 113600.00 MI (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69816 102000.00 IN (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69368 161500.00 IL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69369 270000.00 MI (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69370 85500.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69370 85500.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69370 85500.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69371 87300.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69371 87300.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69372 213000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69374 55200.00 GA (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 69374 55200.00 GA (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 69375 136000.00 IL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69376 134416.00 FL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69377 90250.00 IN (No ATR/QM: B B N/A B N/A N/A B B Data) Not Applicable 69377 90250.00 IN (No ATR/QM: B B N/A B N/A N/A B B Data) Not Applicable 69377 90250.00 IN (No ATR/QM: B B N/A B N/A N/A B B Data) Not Applicable 69379 100000.00 IN (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69380 66000.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69380 66000.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69381 52743.22 MI (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69381 52743.22 MI (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70675 49017.05 GA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70676 360000.00 NJ (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70676 360000.00 NJ (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70676 360000.00 NJ (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70676 360000.00 NJ (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70678 205450.00 MI (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70679 111000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70679 111000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70680 391500.00 NY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70681 203575.00 MD (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70682 108000.00 IL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70683 565000.00 CA (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70683 565000.00 CA (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70683 565000.00 CA (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70683 565000.00 CA (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70684 140250.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70684 140250.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70685 90000.00 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70686 113600.00 MI (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70688 98000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70688 98000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70689 133000.00 IN (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70690 125000.00 AL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70692 262000.00 NY (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70693 126000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70694 81000.00 IN (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70695 210000.00 MA (No ATR/QM: B B B B N/A N/A A A Data) Not Applicable 69382 77000.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69383 77500.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69383 77500.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69384 98000.00 MI (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69384 98000.00 MI (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69384 98000.00 MI (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69385 130000.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69386 108000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69386 108000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69387 109622.41 SC (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69388 102300.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69388 102300.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69389 117000.00 IL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69389 117000.00 IL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69389 117000.00 IL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69389 117000.00 IL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69389 117000.00 IL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69390 132000.00 KY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69391 104000.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69392 87391.06 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69392 87391.06 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69395 551000.00 MD (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69396 170000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69397 82000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69397 82000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69397 82000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69398 100000.00 NE (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 69398 100000.00 NE (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 69398 100000.00 NE (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 69399 102336.28 IL (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 69399 102336.28 IL (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 69399 102336.28 IL (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 69400 85918.42 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69400 85918.42 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69401 88956.98 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69402 126350.00 CT (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69403 197000.00 ND (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69404 115932.87 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69404 115932.87 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69404 115932.87 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69405 195000.00 DE (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69406 71397.09 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69407 186499.99 CT (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69407 186499.99 CT (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69409 144900.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69409 144900.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69409 144900.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69411 240000.00 PA (No ATR/QM: B B B B N/A N/A A A Data) Not Applicable 69412 335000.00 OH (No ATR/QM: B A N/A N/A N/A N/A B A Data) Not Applicable 69413 180000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69413 180000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69414 85000.00 OH (No ATR/QM: B A N/A N/A N/A N/A B A Data) Not Applicable 69415 200000.00 OH (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69416 73600.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69416 73600.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69417 62000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69417 62000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69418 88000.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69419 120000.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69419 120000.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69420 180200.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69420 180200.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69420 180200.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69421 121500.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69422 77098.40 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69422 77098.40 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69423 43700.00 MO (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69424 45730.00 KS (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69426 258900.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69427 89900.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69427 89900.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69427 89900.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69430 229000.00 KS (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69431 114000.00 KS (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69432 256000.00 MA (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69433 120000.00 MA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69433 120000.00 MA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69434 84000.00 MI (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69434 84000.00 MI (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69435 95000.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69436 302850.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69436 302850.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69436 302850.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69436 302850.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69437 123000.00 IN (No ATR/QM: B B N/A B N/A N/A B B Data) Not Applicable 69437 123000.00 IN (No ATR/QM: B B N/A B N/A N/A B B Data) Not Applicable 69439 165000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69439 165000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69439 165000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70701 78000.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70701 78000.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70702 54670.30 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70703 330310.01 NY (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70703 330310.01 NY (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70703 330310.01 NY (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70703 330310.01 NY (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70704 165113.31 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70705 52000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70705 52000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70706 138700.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70707 165000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70707 165000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70707 165000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70707 165000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70709 76000.00 NY (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 70709 76000.00 NY (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 70709 76000.00 NY (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 70710 77400.00 IN (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 70710 77400.00 IN (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 70711 185155.00 CT (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70712 150000.00 IN (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70712 150000.00 IN (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70712 150000.00 IN (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70712 150000.00 IN (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70712 150000.00 IN (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70713 100000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70713 100000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70713 100000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70713 100000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70713 100000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70714 72250.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70714 72250.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70715 144616.39 MI (No ATR/QM: C B B B N/A N/A C B Data) Not Applicable 70715 144616.39 MI (No ATR/QM: C B B B N/A N/A C B Data) Not Applicable 70715 144616.39 MI (No ATR/QM: C B B B N/A N/A C B Data) Not Applicable 70717 223000.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70717 223000.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70718 235000.00 WI (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70718 235000.00 WI (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70718 235000.00 WI (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70718 235000.00 WI (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70719 225250.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70720 91000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70721 355000.00 FL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70722 93500.00 FL (No ATR/QM: D B A A N/A N/A D B Data) Not Applicable 70722 93500.00 FL (No ATR/QM: D B A A N/A N/A D B Data) Not Applicable 70723 481500.00 CT (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 70723 481500.00 CT (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 70725 220000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70725 220000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70726 125000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70726 125000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70727 161500.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70727 161500.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70727 161500.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70728 128335.00 MO (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70729 222500.00 NV (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70730 183000.00 FL (No ATR/QM: D A N/A N/A N/A N/A D A Data) Not Applicable 70731 209000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70731 209000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70732 220000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70733 129000.00 OH (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70734 130150.00 MO (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70735 78000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70735 78000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70735 78000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70737 118800.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70738 126000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70738 126000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70738 126000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70741 93500.00 LA (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 70741 93500.00 LA (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 70742 220000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70742 220000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70742 220000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70743 324500.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70744 183000.00 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70745 126000.00 PA (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70746 274500.00 MD (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70746 274500.00 MD (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70747 122000.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70748 200000.00 CT (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70749 150000.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70749 150000.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70749 150000.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70749 150000.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70750 173000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70750 173000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70750 173000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70751 125000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70751 125000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70753 270094.78 IL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70753 270094.78 IL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70754 66500.00 TN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70756 484500.00 MD (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70757 174000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70757 174000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70758 206000.00 KS (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70759 171000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70759 171000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70760 144925.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70760 144925.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70760 144925.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70760 144925.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70761 126000.00 FL (No ATR/QM: B B B B N/A N/A A A Data) Not Applicable 70762 337500.00 PA (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70763 75800.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70763 75800.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70763 75800.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70765 137500.00 NJ (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70766 135920.00 OH (No ATR/QM: B A N/A N/A N/A N/A B A Data) Not Applicable 70767 285000.00 KS (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70767 285000.00 KS (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70768 112500.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70768 112500.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70769 144000.00 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70770 163000.00 PA (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70770 163000.00 PA (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70771 110000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70772 85000.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70773 84000.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70775 292500.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70775 292500.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70776 175000.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70777 155000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70777 155000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70777 155000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70778 95000.00 KY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70781 113050.00 NY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70782 195460.36 MO (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70783 66898.05 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70783 66898.05 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70784 265000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70784 265000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70785 215000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70785 215000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70786 104000.00 MD (No ATR/QM: C A N/A N/A N/A N/A C A Data) Not Applicable 70787 239000.00 NJ (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70788 112000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70789 140600.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70789 140600.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70790 265500.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70791 95000.00 AL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70791 95000.00 AL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70792 158000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70792 158000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70793 109000.00 TN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70794 157000.00 OH (No ATR/QM: B A N/A N/A N/A N/A B A Data) Not Applicable 70795 76800.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70795 76800.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70795 76800.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70795 76800.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70796 290000.00 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70797 97650.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70800 130400.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70800 130400.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70800 130400.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70801 252000.00 DE (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70802 153000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70802 153000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70803 128000.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70803 128000.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70803 128000.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70803 128000.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70804 139600.00 PA (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70804 139600.00 PA (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70806 168300.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70806 168300.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70806 168300.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70807 89250.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70807 89250.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70807 89250.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70807 89250.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70808 166500.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70808 166500.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70809 97000.00 KY (No ATR/QM: A B N/A N/A N/A N/A A B Data) Not Applicable 70810 73800.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70810 73800.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70811 135000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70811 135000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70812 285000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70812 285000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70820 115450.34 IN (No ATR/QM: B B N/A B N/A N/A B B Data) Not Applicable 70820 115450.34 IN (No ATR/QM: B B N/A B N/A N/A B B Data) Not Applicable 70821 127000.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70822 133850.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70822 133850.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70822 133850.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70824 139200.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70824 139200.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70825 68000.00 KY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70825 68000.00 KY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70826 109250.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70828 148000.00 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70829 148000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70829 148000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70829 148000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70830 153000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70830 153000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70831 236300.00 CT (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70832 160800.00 FL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70832 160800.00 FL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70832 160800.00 FL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70833 194400.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70833 194400.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70833 194400.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70834 355000.00 NY (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70835 80750.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70835 80750.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70835 80750.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70835 80750.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70836 240000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70836 240000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70837 187500.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70838 184500.00 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70839 127000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70839 127000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70840 151200.00 MA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70841 67199.33 IN (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70841 67199.33 IN (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70842 162973.13 MD (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70843 50000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70843 50000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70844 110000.00 IN (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70844 110000.00 IN (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70844 110000.00 IN (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70845 180000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70845 180000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70845 180000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70846 97000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70847 87000.00 SC (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70847 87000.00 SC (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70847 87000.00 SC (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70847 87000.00 SC (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70848 573750.00 PA (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70849 96930.00 FL (No ATR/QM: D D N/A N/A D D B B Data) Not Applicable 70849 96930.00 FL (No ATR/QM: D D N/A N/A D D B B Data) Not Applicable 70849 96930.00 FL (No ATR/QM: D D N/A N/A D D B B Data) Not Applicable 70850 138500.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70850 138500.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70851 130189.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70854 111894.00 FL (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 70854 111894.00 FL (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 70855 97000.00 NC (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70856 216868.00 MI (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70856 216868.00 MI (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70856 216868.00 MI (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70858 211500.00 MI (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70858 211500.00 MI (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70858 211500.00 MI (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70858 211500.00 MI (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70859 151200.00 ME (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70859 151200.00 ME (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70860 203920.00 IL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70861 155000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70862 336000.00 NY (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70863 378000.00 NY (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70864 152667.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70865 188500.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70866 217800.00 MD (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70868 253724.00 WI (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70869 132000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70869 132000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70869 132000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70870 144900.00 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70873 100800.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70873 100800.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70873 100800.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70873 100800.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70873 100800.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70874 134000.00 SC (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70875 228000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70875 228000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70876 110000.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70877 59500.00 NY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70878 43000.00 NY (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70879 268000.00 NY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70879 268000.00 NY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70880 177400.00 NJ (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70880 177400.00 NJ (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70880 177400.00 NJ (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70880 177400.00 NJ (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70880 177400.00 NJ (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70881 105400.00 NY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70881 105400.00 NY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70881 105400.00 NY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70882 94500.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70882 94500.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70882 94500.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70883 83700.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70883 83700.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70884 168000.00 OH (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70885 113000.00 OH (No ATR/QM: C B B B N/A N/A C B Data) Not Applicable 70885 113000.00 OH (No ATR/QM: C B B B N/A N/A C B Data) Not Applicable 70885 113000.00 OH (No ATR/QM: C B B B N/A N/A C B Data) Not Applicable 70885 113000.00 OH (No ATR/QM: C B B B N/A N/A C B Data) Not Applicable 70886 103500.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70887 146700.00 MD (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70888 203000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70890 160200.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70890 160200.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70891 93600.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70891 93600.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70892 260000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70893 262845.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70894 139650.00 MI (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70894 139650.00 MI (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70894 139650.00 MI (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70894 139650.00 MI (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70895 252000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70896 116715.00 AR (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 70896 116715.00 AR (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 70896 116715.00 AR (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 70897 98260.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70897 98260.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70898 144540.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70898 144540.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70899 137750.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70899 137750.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70899 137750.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70900 157000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70900 157000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70901 100800.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70901 100800.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70902 73000.00 PA (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 70902 73000.00 PA (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 70903 86000.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70814 185000.00 WI (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70814 185000.00 WI (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70815 92000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70815 92000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70816 233700.00 CT (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 70816 233700.00 CT (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 70817 203200.00 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70818 72000.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70819 79200.00 AL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70819 79200.00 AL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70819 79200.00 AL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70904 100000.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70905 455050.00 MI (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70907 224365.17 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70907 224365.17 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70908 98100.00 MI (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70908 98100.00 MI (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70909 66500.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70909 66500.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70909 66500.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70910 170000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70910 170000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70910 170000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70910 170000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70910 170000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70910 170000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70911 239700.00 AZ (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70911 239700.00 AZ (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70912 173200.00 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70913 123000.00 AL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70914 200700.00 GA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70914 200700.00 GA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70914 200700.00 GA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70915 54000.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70915 54000.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70915 54000.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69440 118000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69440 118000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69441 120000.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69442 347940.00 CT (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69443 223000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69444 65550.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69444 65550.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69445 170000.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69446 128419.54 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69447 175000.00 MO (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69448 90000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69448 90000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69448 90000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69448 90000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69449 63000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69449 63000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69450 65520.00 PA (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69450 65520.00 PA (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69451 96000.00 PA (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69451 96000.00 PA (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69452 280287.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69452 280287.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69453 215000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69454 154500.00 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69455 94250.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69455 94250.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69456 139800.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69456 139800.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69457 66300.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69457 66300.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69457 66300.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69458 225000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69458 225000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69459 206000.00 MI (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69460 183386.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69463 165000.00 PA (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69464 263500.00 MD (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69465 213500.00 FL (No ATR/QM: D D N/A N/A D D B B Data) Not Applicable 69465 213500.00 FL (No ATR/QM: D D N/A N/A D D B B Data) Not Applicable 69466 93990.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69467 188100.00 IL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69468 91460.00 TN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69469 199000.00 FL (No ATR/QM: B B N/A N/A A A B B Data) Not Applicable 69470 176290.00 AZ (No ATR/QM: D B N/A B D A C B Data) Not Applicable 69470 176290.00 AZ (No ATR/QM: D B N/A B D A C B Data) Not Applicable 69470 176290.00 AZ (No ATR/QM: D B N/A B D A C B Data) Not Applicable 69470 176290.00 AZ (No ATR/QM: D B N/A B D A C B Data) Not Applicable 69470 176290.00 AZ (No ATR/QM: D B N/A B D A C B Data) Not Applicable 69470 176290.00 AZ (No ATR/QM: D B N/A B D A C B Data) Not Applicable 69471 364275.00 FL (No ATR/QM: D D D D N/A N/A B B Data) Not Applicable 69471 364275.00 FL (No ATR/QM: D D D D N/A N/A B B Data) Not Applicable 69472 156500.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69473 139500.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69473 139500.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69474 500000.00 CA (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69476 160000.00 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69477 245697.80 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69477 245697.80 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69478 157875.64 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69478 157875.64 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69478 157875.64 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69478 157875.64 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69479 349200.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69480 115000.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69481 115000.00 NY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69482 110000.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69482 110000.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69484 103000.00 NY (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69484 103000.00 NY (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69485 185071.00 DE (No ATR/QM: B B N/A N/A A A B B Data) Not Applicable 69485 185071.00 DE (No ATR/QM: B B N/A N/A A A B B Data) Not Applicable 69486 80271.00 MI (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69486 80271.00 MI (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69486 80271.00 MI (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69487 327000.00 NJ (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69488 84833.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69488 84833.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69489 294500.00 CT (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69489 294500.00 CT (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69491 108000.00 IN (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69492 95950.00 NY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69492 95950.00 NY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69493 199000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69494 356000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69495 199500.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69495 199500.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69496 154000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69498 95000.00 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69499 193829.00 DE (No ATR/QM: C B B B N/A N/A C B Data) Not Applicable 69499 193829.00 DE (No ATR/QM: C B B B N/A N/A C B Data) Not Applicable 69499 193829.00 DE (No ATR/QM: C B B B N/A N/A C B Data) Not Applicable 69499 193829.00 DE (No ATR/QM: C B B B N/A N/A C B Data) Not Applicable 69500 120000.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69500 120000.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69500 120000.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69500 120000.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69501 272700.00 MD (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69502 239000.00 LA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69503 270000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69504 152000.00 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69505 302400.00 CA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69506 87500.00 PA (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 69506 87500.00 PA (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 69506 87500.00 PA (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 69507 64000.00 KY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69508 310050.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69508 310050.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69509 162000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69510 118150.00 VA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70916 161500.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70917 162000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70917 162000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70917 162000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70918 117800.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70918 117800.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70919 161000.00 NJ (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70921 114750.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70922 170000.00 CT (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70922 170000.00 CT (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70923 143450.00 PA (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70923 143450.00 PA (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70924 447580.18 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70924 447580.18 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70925 76093.98 FL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70926 218500.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70926 218500.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70926 218500.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70926 218500.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70927 265000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70928 140000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70929 306000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70930 138500.00 NE (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70931 103500.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70931 103500.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70932 85000.00 KY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70933 199000.00 ME (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70934 99000.00 ME (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70935 87000.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70935 87000.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70936 103050.00 MI (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70936 103050.00 MI (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 70938 31500.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70939 131000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70940 150000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70941 269000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70942 180810.00 AZ (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70942 180810.00 AZ (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70960 274500.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70962 148500.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70962 148500.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70962 148500.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70963 215730.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70963 215730.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70964 153000.00 AZ (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70964 153000.00 AZ (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70964 153000.00 AZ (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70965 281900.00 CT (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70965 281900.00 CT (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70966 170000.00 PA (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70967 199500.00 CT (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70967 199500.00 CT (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70968 228000.00 CT (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70968 228000.00 CT (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70969 394300.00 NJ (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70969 394300.00 NJ (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70970 270000.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70971 95400.00 MN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70971 95400.00 MN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70971 95400.00 MN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70971 95400.00 MN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70972 358000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70973 78000.00 AR (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70973 78000.00 AR (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70974 77600.00 KS (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70975 66000.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70976 128000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70977 364142.26 CA (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70978 80100.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70978 80100.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70979 59445.70 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70980 230616.77 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70981 178000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70982 121600.00 PA (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70983 60000.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70984 85500.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70985 109500.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70986 150100.00 NM (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70986 150100.00 NM (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70987 107000.00 KY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70988 142500.00 NY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70989 200000.00 WA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70990 130000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70990 130000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70991 112000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70991 112000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70992 100000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70992 100000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70993 116100.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70995 94500.00 KS (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70995 94500.00 KS (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70995 94500.00 KS (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70995 94500.00 KS (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70997 78400.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70998 429210.65 MD (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70998 429210.65 MD (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70999 186000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71000 58000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71000 58000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71001 44550.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71002 218000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71004 127000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71004 127000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71005 136800.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71006 93500.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71007 124176.03 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71007 124176.03 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71009 148200.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71010 148750.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71010 148750.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71011 101150.00 MI (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71012 107000.00 OH (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 71012 107000.00 OH (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 71012 107000.00 OH (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 71013 205000.00 CT (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71013 205000.00 CT (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71015 123500.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71016 94000.00 TN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71017 124000.00 NE (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71018 129000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71018 129000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71019 87000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71020 191786.20 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 71021 345800.00 MD (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71021 345800.00 MD (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71022 119700.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71023 213750.00 MD (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 71024 125000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 71024 125000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 71024 125000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 71024 125000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 71025 205000.00 MN (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 71025 205000.00 MN (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 71025 205000.00 MN (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 71025 205000.00 MN (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 71025 205000.00 MN (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 71026 80000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71027 100800.00 FL (No ATR/QM: D B A A N/A N/A D B Data) Not Applicable 71027 100800.00 FL (No ATR/QM: D B A A N/A N/A D B Data) Not Applicable 71027 100800.00 FL (No ATR/QM: D B A A N/A N/A D B Data) Not Applicable 71028 120000.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71029 126000.00 MI (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71029 126000.00 MI (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71029 126000.00 MI (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71030 238400.00 NV (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 71030 238400.00 NV (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 71031 224200.00 FL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 71031 224200.00 FL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 71032 146000.00 MD (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 71032 146000.00 MD (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 71032 146000.00 MD (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 71032 146000.00 MD (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 71034 78200.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71034 78200.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71035 199944.84 FL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 71037 85000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71037 85000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71037 85000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71038 199999.00 FL (No ATR/QM: C A N/A N/A N/A N/A C A Data) Not Applicable 71039 175950.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71039 175950.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70944 66250.00 KY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70944 66250.00 KY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70945 145800.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70945 145800.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70946 76980.65 NJ (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70947 125000.00 VA (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70947 125000.00 VA (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70947 125000.00 VA (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70947 125000.00 VA (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70948 103500.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70950 105600.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70951 161000.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70952 65000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70952 65000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70954 174000.00 TN (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70954 174000.00 TN (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70954 174000.00 TN (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70955 104304.92 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70955 104304.92 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71040 188962.67 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 71041 211449.02 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 71042 185000.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71043 127500.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71044 150000.00 GA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71045 75500.00 TN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71046 172000.00 OH (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 71046 172000.00 OH (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 71046 172000.00 OH (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 71047 150000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71049 161723.27 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 71050 152000.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71051 85500.00 OH (No ATR/QM: B B N/A B N/A N/A B B Data) Not Applicable 71051 85500.00 OH (No ATR/QM: B B N/A B N/A N/A B B Data) Not Applicable 71051 85500.00 OH (No ATR/QM: B B N/A B N/A N/A B B Data) Not Applicable 71052 57800.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 71052 57800.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 71053 58000.00 SC (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71053 58000.00 SC (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71053 58000.00 SC (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71054 389000.00 DE (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71055 75000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71055 75000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71056 216000.00 MD (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69817 195500.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69819 126000.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69820 87500.00 ME (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69821 186120.00 PA (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69822 120000.00 KY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69823 120000.00 DE (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69823 120000.00 DE (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69824 100800.00 OH (No ATR/QM: D D D D N/A N/A B B Data) Not Applicable 69824 100800.00 OH (No ATR/QM: D D D D N/A N/A B B Data) Not Applicable 69824 100800.00 OH (No ATR/QM: D D D D N/A N/A B B Data) Not Applicable 69825 400000.00 CA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69825 400000.00 CA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69825 400000.00 CA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69826 144987.40 IN (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69828 65000.00 KS (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69828 65000.00 KS (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69829 263000.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69829 263000.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69829 263000.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69830 63000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69830 63000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69831 175000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69832 164780.58 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69832 164780.58 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69832 164780.58 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69833 140000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69834 183600.00 MN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69834 183600.00 MN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69834 183600.00 MN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69835 228000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69836 211160.36 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69837 109250.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69838 207000.00 MO (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 69838 207000.00 MO (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 69838 207000.00 MO (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 69840 78200.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69841 123000.00 SC (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69841 123000.00 SC (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69841 123000.00 SC (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69842 83493.63 AL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69843 166100.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69844 115000.00 KS (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69845 135000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69846 270000.00 NY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69847 130000.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69848 313000.00 IN (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69849 117000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69849 117000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69850 65000.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69851 161500.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69852 120000.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69853 215000.00 PA (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69853 215000.00 PA (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69856 170000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69856 170000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69856 170000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69857 113050.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69857 113050.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69857 113050.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69857 113050.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69858 147000.00 VA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69859 153600.00 PA (No ATR/QM: B B N/A B N/A N/A B B Data) Not Applicable 69859 153600.00 PA (No ATR/QM: B B N/A B N/A N/A B B Data) Not Applicable 69860 52700.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69860 52700.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69861 156200.00 IN (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69861 156200.00 IN (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69861 156200.00 IN (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69862 105600.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69862 105600.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69863 140000.00 OH (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69864 292500.00 CA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69866 96000.00 NY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69866 96000.00 NY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69867 132000.00 KS (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 69867 132000.00 KS (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 69868 324000.00 MD (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69868 324000.00 MD (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69868 324000.00 MD (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69868 324000.00 MD (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69868 324000.00 MD (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69869 175000.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69869 175000.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69871 103500.00 FL (No ATR/QM: B B N/A B N/A N/A B B Data) Not Applicable 69871 103500.00 FL (No ATR/QM: B B N/A B N/A N/A B B Data) Not Applicable 69872 67193.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69872 67193.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69873 163400.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69874 125600.00 MD (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69875 168750.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69876 119000.00 NE (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69877 138000.00 CT (No ATR/QM: D D D D N/A N/A B B Data) Not Applicable 69877 138000.00 CT (No ATR/QM: D D D D N/A N/A B B Data) Not Applicable 69878 154000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69879 99000.00 OH (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 69879 99000.00 OH (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 69879 99000.00 OH (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 69879 99000.00 OH (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 69880 135000.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69881 162000.00 IL (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 69881 162000.00 IL (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 69881 162000.00 IL (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 69881 162000.00 IL (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 69881 162000.00 IL (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 69881 162000.00 IL (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 69882 84000.00 IN (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 69882 84000.00 IN (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 69883 91200.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69883 91200.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 70956 192000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70956 192000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 70957 252000.00 CT (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 70958 182750.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69884 67500.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69885 172800.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69885 172800.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69885 172800.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69885 172800.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69886 293500.00 IL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 71057 198000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71057 198000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71058 189000.00 FL (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 71058 189000.00 FL (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 71060 156000.00 MD (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 71060 156000.00 MD (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 71060 156000.00 MD (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 71061 66300.00 NM (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71062 247500.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71062 247500.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71063 232180.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71064 219300.00 FL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 71064 219300.00 FL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 71064 219300.00 FL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 71064 219300.00 FL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 71064 219300.00 FL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 71065 230000.00 DE (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71065 230000.00 DE (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71065 230000.00 DE (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71065 230000.00 DE (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71066 260000.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 71066 260000.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 71066 260000.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 71067 75000.00 SC (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71067 75000.00 SC (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71068 204000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71069 97000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71069 97000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71070 88020.00 NE (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 71070 88020.00 NE (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 71072 56950.00 AR (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71072 56950.00 AR (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71076 152150.00 OH (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 71076 152150.00 OH (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 71076 152150.00 OH (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 71077 162000.00 LA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71078 99750.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 71078 99750.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 71078 99750.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 71079 116000.00 IN (No ATR/QM: B B B B N/A N/A A A Data) Not Applicable 71080 107000.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71081 124450.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71082 84800.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71083 112000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71084 124800.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71085 95000.00 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 71087 122000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71087 122000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71088 235000.00 LA (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 71088 235000.00 LA (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 71089 104500.00 SC (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71089 104500.00 SC (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71090 62500.00 KS (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 71090 62500.00 KS (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 71091 146500.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71092 228500.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 71092 228500.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 71093 76500.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71093 76500.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71094 121500.00 KS (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 71094 121500.00 KS (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 71095 55120.00 KS (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71095 55120.00 KS (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71096 117000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71097 117000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71099 195000.00 CO (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71100 261250.00 DE (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 71101 110000.00 KY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71102 220000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 71102 220000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 71104 186150.00 FL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 71104 186150.00 FL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 71104 186150.00 FL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 71104 186150.00 FL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 71105 80000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71107 112500.00 KS (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68430 223291.39 OH (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68431 116625.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68431 116625.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68431 116625.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68431 116625.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68432 299332.93 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68434 114699.92 NE (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68436 174917.53 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68437 98990.24 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68438 175971.89 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68439 88033.89 KS (No ATR/QM: C B B B N/A N/A C A Data) Not Applicable 68439 88033.89 KS (No ATR/QM: C B B B N/A N/A C A Data) Not Applicable 68440 199831.79 CO (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68441 52786.36 OH (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68442 71000.03 OH (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68443 104248.81 OH (No ATR/QM: C A N/A N/A N/A N/A C A Data) Not Applicable 68443 104248.81 OH (No ATR/QM: C A N/A N/A N/A N/A C A Data) Not Applicable 68444 76444.00 OH (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68448 224971.42 MN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68450 127934.46 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68450 127934.46 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68451 124905.39 OH (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 68451 124905.39 OH (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 68451 124905.39 OH (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 68452 214591.52 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68390 163363.79 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68390 163363.79 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68390 163363.79 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68453 259171.99 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68456 104123.18 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68457 88840.46 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68457 88840.46 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68459 102933.76 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68459 102933.76 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71108 72000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 71108 72000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 71108 72000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 71108 72000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 71110 66300.00 SC (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 71111 94000.00 KY (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 71112 48600.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 71112 48600.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68529 120550.00 FL (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 68529 120550.00 FL (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 68529 120550.00 FL (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 68529 120550.00 FL (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 68529 120550.00 FL (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 68532 266000.00 OH (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 68532 266000.00 OH (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 68532 266000.00 OH (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 68533 80900.00 NY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68533 80900.00 NY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68461 106200.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68463 100306.91 MI (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68463 100306.91 MI (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68467 148821.01 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68467 148821.01 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68468 81668.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68468 81668.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68468 81668.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68468 81668.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68468 81668.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68534 464000.00 IL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68535 476000.00 IL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68536 650000.00 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68537 185000.00 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68538 81450.00 KY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68541 515000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68541 515000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68541 515000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68541 515000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68541 515000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68541 515000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68542 336000.00 CA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68545 878000.00 CA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68545 878000.00 CA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68546 507000.00 NJ (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68546 507000.00 NJ (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68547 445000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68547 445000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68547 445000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68547 445000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68549 281600.00 MA (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 68549 281600.00 MA (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 68550 192000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68550 192000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68550 192000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68551 207000.00 IL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68552 525600.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68552 525600.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68552 525600.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68553 332000.00 CA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68553 332000.00 CA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68469 88273.49 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68470 129497.46 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68471 247094.21 CA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68474 181725.13 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68475 61341.00 OH (No ATR/QM: B B A A N/A N/A B B Data) Not Applicable 68475 61341.00 OH (No ATR/QM: B B A A N/A N/A B B Data) Not Applicable 68475 61341.00 OH (No ATR/QM: B B A A N/A N/A B B Data) Not Applicable 68475 61341.00 OH (No ATR/QM: B B A A N/A N/A B B Data) Not Applicable 68478 141010.95 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68478 141010.95 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68478 141010.95 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68479 147171.03 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68480 129142.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68481 113010.10 OH (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 68482 166003.11 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68483 100003.75 GA (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68485 296172.36 WA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68486 54776.30 MI (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68488 47210.00 IN (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68489 96794.61 GA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68490 95563.50 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68491 136931.31 SC (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68491 136931.31 SC (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68494 118955.75 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68554 160000.00 OH (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68555 68000.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68555 68000.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68555 68000.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68445 62000.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68446 101650.00 IN (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68447 128900.00 IN (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68557 105000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68557 105000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68558 160000.00 IN (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68559 159000.00 IN (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68560 110000.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68561 112500.00 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68563 200000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68564 1500000.00 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68565 565850.00 MD (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68566 304000.00 IL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68567 214200.00 FL (No ATR/QM: C A N/A N/A N/A N/A C A Data) Not Applicable 68568 487650.00 CA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68568 487650.00 CA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68569 134925.00 NY (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68571 119900.00 ID (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68572 204000.00 CT (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68573 101100.00 SC (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68574 170100.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68574 170100.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68577 238000.00 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68580 191200.00 MD (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68580 191200.00 MD (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68582 120000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68582 120000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68582 120000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68583 239300.00 NV (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68584 174500.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68586 332000.00 NJ (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68587 154240.00 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68588 132000.00 KS (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68591 228000.00 NJ (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68591 228000.00 NJ (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68592 139000.00 CT (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68592 139000.00 CT (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68592 139000.00 CT (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68592 139000.00 CT (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68593 605000.00 NJ (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68594 560000.00 NY (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68595 438000.00 PA (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68596 136800.00 MI (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68596 136800.00 MI (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68596 136800.00 MI (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68597 141548.00 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68598 270600.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68599 371500.00 CA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68600 592000.00 CA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68601 680000.00 CA (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68601 680000.00 CA (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68601 680000.00 CA (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68604 136000.00 DE (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68605 241600.00 WI (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68605 241600.00 WI (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68605 241600.00 WI (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68605 241600.00 WI (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68606 121000.00 VA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68606 121000.00 VA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68607 193000.00 FL (No ATR/QM: C A N/A N/A N/A N/A C A Data) Not Applicable 68609 448000.00 MD (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68611 52600.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68612 158000.00 CO (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68613 80000.00 IL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68614 224200.00 DE (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68614 224200.00 DE (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68615 297000.00 MA (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68616 327250.00 ME (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68617 98152.42 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68618 91800.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68619 180000.00 NC (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68620 416000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68624 384000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68626 45000.00 GA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68626 45000.00 GA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68626 45000.00 GA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68626 45000.00 GA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68627 70000.00 NM (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68627 70000.00 NM (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68628 163520.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68628 163520.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68628 163520.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68629 164000.00 FL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 68629 164000.00 FL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 68629 164000.00 FL (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 68630 60000.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68630 60000.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68631 188000.00 CT (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68633 688000.00 CA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68634 383160.00 NY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68635 234000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68636 304000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68637 320000.00 MD (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68637 320000.00 MD (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68638 279800.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68639 105000.00 WI (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68639 105000.00 WI (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68640 173800.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68640 173800.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68641 171000.00 NC (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68641 171000.00 NC (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68642 152000.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68642 152000.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68643 84800.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68644 232000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68644 232000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68645 239600.00 NV (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68647 285000.00 NY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68648 77125.00 KY (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68650 264000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68651 242000.00 NJ (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68652 364000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68652 364000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68654 184000.00 MI (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68655 122800.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68655 122800.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68656 384000.00 MD (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68658 396000.00 MD (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 68658 396000.00 MD (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 68659 176000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68660 210000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68660 210000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68660 210000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68660 210000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68660 210000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68660 210000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68661 100500.00 MI (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68662 396000.00 CA (No ATR/QM: D A N/A N/A N/A N/A D A Data) Not Applicable 68670 85850.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68671 95000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68671 95000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68672 103000.00 TN (No ATR/QM: B B B B N/A N/A A A Data) Not Applicable 68673 241200.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68674 80000.00 KS (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68675 95000.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68676 159900.00 IN (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68677 125000.00 IN (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68678 99900.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68679 63000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68679 63000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68680 99500.00 IN (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68682 103000.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68684 90000.00 IL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68685 84000.00 KY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68686 68000.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68687 75600.00 KY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68688 75000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68688 75000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68688 75000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68689 150000.00 IL (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 68689 150000.00 IL (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 68689 150000.00 IL (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 68690 95900.00 OH (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 68690 95900.00 OH (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 68690 95900.00 OH (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 68691 136000.00 OH (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 68691 136000.00 OH (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 68691 136000.00 OH (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 68692 198000.00 FL (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 68692 198000.00 FL (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 68692 198000.00 FL (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 68693 419500.00 MD (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68694 236000.00 MD (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69541 354375.00 CA (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69543 216000.00 MA (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69544 252700.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69545 242100.00 DE (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69546 121500.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69547 265000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69548 163500.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69549 187000.00 DE (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69550 170000.00 LA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69551 83000.00 IN (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69551 83000.00 IN (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69551 83000.00 IN (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69551 83000.00 IN (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69552 75000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69554 78800.00 NC (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69554 78800.00 NC (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69555 154000.00 MI (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69557 122400.00 MI (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69557 122400.00 MI (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69557 122400.00 MI (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69557 122400.00 MI (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69558 78400.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69559 99200.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69560 55000.00 OH (No ATR/QM: D D D D N/A N/A B B Data) Not Applicable 69560 55000.00 OH (No ATR/QM: D D D D N/A N/A B B Data) Not Applicable 69560 55000.00 OH (No ATR/QM: D D D D N/A N/A B B Data) Not Applicable 69560 55000.00 OH (No ATR/QM: D D D D N/A N/A B B Data) Not Applicable 69561 184500.00 NY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69562 200000.00 OH (No ATR/QM: C B B B N/A N/A C B Data) Not Applicable 69562 200000.00 OH (No ATR/QM: C B B B N/A N/A C B Data) Not Applicable 69562 200000.00 OH (No ATR/QM: C B B B N/A N/A C B Data) Not Applicable 69562 200000.00 OH (No ATR/QM: C B B B N/A N/A C B Data) Not Applicable 69562 200000.00 OH (No ATR/QM: C B B B N/A N/A C B Data) Not Applicable 69563 225000.00 DE (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69564 160000.00 CT (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69565 132600.00 MO (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69566 64800.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69566 64800.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69566 64800.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69567 360000.00 FL (No ATR/QM: D D N/A N/A N/A N/A D D Data) Not Applicable 69568 177150.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69569 115900.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69569 115900.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69571 160000.00 OH (No ATR/QM: B B N/A B N/A N/A B B Data) Not Applicable 69571 160000.00 OH (No ATR/QM: B B N/A B N/A N/A B B Data) Not Applicable 69571 160000.00 OH (No ATR/QM: B B N/A B N/A N/A B B Data) Not Applicable 69571 160000.00 OH (No ATR/QM: B B N/A B N/A N/A B B Data) Not Applicable 69572 218500.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69572 218500.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69572 218500.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69574 442000.00 TX (No ATR/QM: C A N/A N/A N/A N/A C A Data) Not Applicable 69575 92000.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69576 92500.00 SC (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69576 92500.00 SC (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69577 131000.00 LA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69578 182000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69578 182000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69578 182000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69578 182000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69579 156600.00 IN (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69580 189500.00 FL (No ATR/QM: B B B B N/A N/A A A Data) Not Applicable 69581 299200.00 NJ (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69582 173700.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69583 54000.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69584 85000.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69585 124000.00 MO (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69585 124000.00 MO (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69586 72000.00 KY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69588 103500.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69588 103500.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69591 214000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69592 76500.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69593 95200.00 TX (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69595 76500.00 NY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69595 76500.00 NY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69597 57500.00 AR (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69597 57500.00 AR (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69598 65000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69599 325000.00 WA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69599 325000.00 WA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69600 174250.00 CT (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69601 279000.00 IL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69602 64000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69602 64000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69603 77000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69603 77000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69604 399500.00 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69606 105000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69022 380000.00 IN (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69023 125600.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69023 125600.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69026 240000.00 FL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69026 240000.00 FL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69027 144000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69028 92000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69029 56000.00 FL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69029 56000.00 FL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69029 56000.00 FL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69030 124800.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69030 124800.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69031 168000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69032 104000.00 KY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69033 230000.00 KY (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69035 80000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69035 80000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69035 80000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69035 80000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69035 80000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69035 80000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69036 203684.41 GA (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69037 67500.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69038 300000.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69039 75000.00 KY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69040 107000.00 IN (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69040 107000.00 IN (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69041 163000.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69042 312000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68695 75150.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68696 167000.00 SC (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68698 195500.00 MD (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68698 195500.00 MD (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68700 109000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68700 109000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68700 109000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68700 109000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68700 109000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68701 87550.00 PA (No ATR/QM: B B A A N/A N/A B B Data) Not Applicable 68702 114000.00 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68703 211375.00 MD (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68703 211375.00 MD (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68704 140400.00 MD (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68705 335000.00 PA (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68707 116000.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68708 120000.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68710 159800.00 NJ (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68710 159800.00 NJ (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69538 505000.00 MA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69538 505000.00 MA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69539 125250.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69540 140000.00 CT (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69044 100000.00 KY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69045 213750.00 SC (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69046 141000.00 OH (No ATR/QM: C B B B N/A N/A C B Data) Not Applicable 69046 141000.00 OH (No ATR/QM: C B B B N/A N/A C B Data) Not Applicable 69046 141000.00 OH (No ATR/QM: C B B B N/A N/A C B Data) Not Applicable 69046 141000.00 OH (No ATR/QM: C B B B N/A N/A C B Data) Not Applicable 69046 141000.00 OH (No ATR/QM: C B B B N/A N/A C B Data) Not Applicable 69046 141000.00 OH (No ATR/QM: C B B B N/A N/A C B Data) Not Applicable 69047 83700.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69047 83700.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69047 83700.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69048 90000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69048 90000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69048 90000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69048 90000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69048 90000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69048 90000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69052 120000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69052 120000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69054 117000.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69055 182000.00 MD (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69055 182000.00 MD (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69055 182000.00 MD (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69056 125250.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69056 125250.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69056 125250.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69056 125250.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69058 234000.00 GA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69058 234000.00 GA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69059 166250.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69059 166250.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69059 166250.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69059 166250.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69059 166250.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69059 166250.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69060 80750.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69060 80750.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69061 150000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69062 307000.00 MD (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69062 307000.00 MD (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69063 138000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69064 338300.00 NJ (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69064 338300.00 NJ (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69065 93000.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69066 167450.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69067 126000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69067 126000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69068 136000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69068 136000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69069 217800.00 NM (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69070 103500.00 ME (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69071 132000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69071 132000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69071 132000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69071 132000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69071 132000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69072 235800.00 OR (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69072 235800.00 OR (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69072 235800.00 OR (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69074 132000.00 AZ (No ATR/QM: B B N/A B N/A N/A B B Data) Not Applicable 69074 132000.00 AZ (No ATR/QM: B B N/A B N/A N/A B B Data) Not Applicable 69076 169000.00 MI (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69076 169000.00 MI (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 69077 131750.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69079 685000.00 MA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69081 265000.00 MD (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69082 134000.00 NJ (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69082 134000.00 NJ (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69084 104500.00 SC (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69085 440000.00 CT (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69085 440000.00 CT (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69087 115900.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69088 159600.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69089 222000.00 NJ (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69089 222000.00 NJ (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69090 124830.00 LA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69091 89675.00 LA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69092 94350.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68713 175500.00 ME (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68714 106200.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68715 216800.00 MA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68715 216800.00 MA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68716 216450.00 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68717 155550.00 MD (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68718 288250.00 OH (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 68718 288250.00 OH (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 68719 145000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68720 138700.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68721 100000.00 LA (No ATR/QM: C B B B N/A N/A C B Data) Not Applicable 68721 100000.00 LA (No ATR/QM: C B B B N/A N/A C B Data) Not Applicable 68722 115000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68723 218500.00 NJ (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68723 218500.00 NJ (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68723 218500.00 NJ (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68723 218500.00 NJ (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68724 276000.00 ME (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68725 150000.00 PA (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68726 82650.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68726 82650.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68727 95000.00 MN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68728 84000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68728 84000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68728 84000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68730 320000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68733 99000.00 LA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68734 78300.00 IN (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68734 78300.00 IN (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68734 78300.00 IN (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68734 78300.00 IN (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68735 110000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68736 135850.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68738 95000.00 NM (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 68738 95000.00 NM (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 68738 95000.00 NM (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 68739 228000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68740 119500.00 IN (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68740 119500.00 IN (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68741 148500.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68742 96750.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68742 96750.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68742 96750.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68742 96750.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68742 96750.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68744 135000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68744 135000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68744 135000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68745 300000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68745 300000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68746 238000.00 NV (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68748 108000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68748 108000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68748 108000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68748 108000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68748 108000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68748 108000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68749 50000.00 SC (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68749 50000.00 SC (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68750 83000.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68751 400000.00 NJ (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68752 324000.00 MD (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68753 212000.00 MD (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68753 212000.00 MD (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68755 176035.00 PA (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 68755 176035.00 PA (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 68756 114000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68757 200000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68757 200000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68758 64600.00 PA (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68759 70000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68759 70000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68761 162000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68763 112800.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68763 112800.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68763 112800.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68764 225000.00 CT (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68764 225000.00 CT (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68765 111350.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68765 111350.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68766 350000.00 CT (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68766 350000.00 CT (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68767 229500.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68767 229500.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68768 102000.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68769 220000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68770 172000.00 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68771 153000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68771 153000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68773 193500.00 MN (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68773 193500.00 MN (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68774 142500.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68776 174600.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68776 174600.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68776 174600.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68776 174600.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68777 110000.00 MD (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68778 89910.00 SC (No ATR/QM: B B N/A B N/A N/A B B Data) Not Applicable 68778 89910.00 SC (No ATR/QM: B B N/A B N/A N/A B B Data) Not Applicable 68779 392400.00 MD (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68780 78400.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68781 496480.00 MD (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68781 496480.00 MD (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68782 233000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68782 233000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68782 233000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68782 233000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68783 85000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68783 85000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68783 85000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68784 207000.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68785 343800.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68785 343800.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68785 343800.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68785 343800.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68785 343800.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68785 343800.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68786 174500.00 IL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68787 112000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68788 301500.00 MD (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 68788 301500.00 MD (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 68791 80000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68798 214000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68798 214000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68798 214000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68798 214000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68799 180000.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68800 472500.00 MD (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68800 472500.00 MD (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68801 378250.00 FL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68803 188500.00 CT (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68803 188500.00 CT (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68804 193400.00 IL (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68806 157000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68807 148450.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68807 148450.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68807 148450.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68807 148450.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68807 148450.00 IL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68808 72000.00 SC (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68808 72000.00 SC (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68808 72000.00 SC (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68809 83700.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68809 83700.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68809 83700.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68810 141600.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68812 194400.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68813 101600.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68814 202350.00 AZ (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68814 202350.00 AZ (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68815 110000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68816 217000.00 CT (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68817 105300.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68818 180000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68818 180000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68819 182750.00 NY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68821 85000.00 LA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68822 223000.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68823 179800.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68824 299200.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68825 191700.00 VT (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68826 106200.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68827 373000.00 MD (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68828 67925.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68829 55800.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68829 55800.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68829 55800.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68830 420000.00 MA (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 68830 420000.00 MA (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 68830 420000.00 MA (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 68830 420000.00 MA (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 68830 420000.00 MA (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 68831 106150.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68832 94500.00 TN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68832 94500.00 TN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68833 103500.00 NY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68834 72000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68834 72000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68834 72000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68834 72000.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68835 63000.00 KS (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68835 63000.00 KS (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68836 64800.00 LA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68838 172800.00 CT (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68840 194400.00 UT (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68841 92500.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68841 92500.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68842 228000.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68843 184000.00 MI (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68843 184000.00 MI (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68844 394000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68844 394000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68845 63200.00 KY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68847 171000.00 FL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68847 171000.00 FL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68847 171000.00 FL (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68848 51000.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68849 85500.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68850 90000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68850 90000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68850 90000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68850 90000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68850 90000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68851 90250.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68854 102000.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68855 140000.00 KY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68856 190950.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68857 80000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68858 80100.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68858 80100.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68858 80100.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68859 233000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68859 233000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68860 252000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68861 63750.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68861 63750.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68862 131750.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68862 131750.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68863 172000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68864 319000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68865 115900.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68865 115900.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68865 115900.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68865 115900.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68865 115900.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68866 117000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68866 117000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68866 117000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68867 134500.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68868 377000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68868 377000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68869 308000.00 MD (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68869 308000.00 MD (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68870 171000.00 DE (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68872 102000.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68873 119500.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68873 119500.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68874 265000.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68875 152100.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68876 135000.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68877 121600.00 NY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68877 121600.00 NY (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68878 161000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68878 161000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68878 161000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68878 161000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68878 161000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68878 161000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68879 337000.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68880 68850.00 KY (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 68880 68850.00 KY (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 68880 68850.00 KY (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 68880 68850.00 KY (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 68881 109500.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68792 277500.00 MD (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68793 80750.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68793 80750.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68793 80750.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68793 80750.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68793 80750.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68793 80750.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68793 80750.00 OH (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68794 49500.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68882 232200.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68882 232200.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68883 54998.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68884 179910.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68884 179910.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68884 179910.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68885 100000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68885 100000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68885 100000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68885 100000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68886 147500.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68886 147500.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68886 147500.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68887 169000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68888 121500.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68889 105000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68889 105000.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68890 80750.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68890 80750.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68890 80750.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68890 80750.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68890 80750.00 OH (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68891 95000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68892 135000.00 PA (No ATR/QM: D D D D N/A N/A B B Data) Not Applicable 68892 135000.00 PA (No ATR/QM: D D D D N/A N/A B B Data) Not Applicable 68893 138600.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68894 233600.00 MD (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 68895 180000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68897 188000.00 MD (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68899 101915.00 IN (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68902 120487.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68903 503500.00 CA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68903 503500.00 CA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68904 475000.00 NV (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68906 74600.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68906 74600.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68907 133250.00 AZ (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 68907 133250.00 AZ (No ATR/QM: D B N/A N/A N/A N/A D B Data) Not Applicable 68908 162400.00 SC (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68909 68400.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68910 88000.00 SC (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68910 88000.00 SC (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68910 88000.00 SC (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68910 88000.00 SC (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68910 88000.00 SC (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68910 88000.00 SC (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 68911 100650.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68911 100650.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68912 140000.00 LA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68913 232200.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68915 144000.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68916 171000.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68917 71100.00 SC (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68917 71100.00 SC (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68917 71100.00 SC (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68918 153000.00 CT (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68919 83700.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68919 83700.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68920 130500.00 GA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68921 175500.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68922 281400.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68922 281400.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 68923 145000.00 MI (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69093 226900.00 PA (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69094 203400.00 PA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69095 161900.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69096 154000.00 CT (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69098 152000.00 AZ (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69098 152000.00 AZ (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69099 125000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69099 125000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69100 93500.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69100 93500.00 IL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69102 167000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69103 111000.00 DE (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69104 117000.00 PA (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69104 117000.00 PA (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69104 117000.00 PA (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69104 117000.00 PA (No ATR/QM: C B N/A N/A N/A N/A C B Data) Not Applicable 69105 491400.00 WA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69106 152100.00 SC (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69106 152100.00 SC (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69108 253000.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69109 477000.00 CA (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69110 676400.00 MD (No ATR/QM: A A N/A N/A N/A N/A A A Data) Not Applicable 69111 132000.00 FL (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 69111 132000.00 FL (No ATR/QM: B B B B N/A N/A B B Data) Not Applicable 69112 177000.00 NV (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69113 190800.00 FL (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69115 84960.00 FL (No ATR/QM: B B N/A A N/A N/A B B Data) Not Applicable 69115 84960.00 FL (No ATR/QM: B B N/A A N/A N/A B B Data) Not Applicable 69116 244000.00 CT (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69116 244000.00 CT (No ATR/QM: B B N/A N/A N/A N/A B B Data) Not Applicable 69117 320400.00 OR (No ATR/QM: D D D D N/A N/A B B Data) Not Applicable 69117 320400.00 OR (No ATR/QM: D D D D N/A N/A B B Data) Not Applicable Seller Initial Final Initial Final Initial Fitch Final Fitch Initial Final Fitch Initial Final Initial Final Loan Fitch Fitch Fitch Fitch Property Property Fitch Compliance S&P S&P S&P S&P Number Overall Overall Credit Credit Valuations Loan Valuations Compliance Loan Grade Overall Overall Credit Credit Loan Loan Loan Loan Grade Loan Grade Loan Grade Loan Loan Loan Loan Grade Grade Grade Grade Grade Grade Grade Grade 69118 D B N/A N/A D A D B D B N/A N/A 69118 D B N/A N/A D A D B D B N/A N/A 69118 D B N/A N/A D A D B D B N/A N/A 69118 D B N/A N/A D A D B D B N/A N/A 69118 D B N/A N/A D A D B D B N/A N/A 69120 D B N/A N/A D A D B D B N/A N/A 69120 D B N/A N/A D A D B D B N/A N/A 69120 D B N/A N/A D A D B D B N/A N/A 69120 D B N/A N/A D A D B D B N/A N/A 69121 D D N/A N/A A A D D D D N/A N/A 69121 D D N/A N/A A A D D D D N/A N/A 69121 D D N/A N/A A A D D D D N/A N/A 69122 D D N/A N/A D D D B D D N/A N/A 69122 D D N/A N/A D D D B D D N/A N/A 69122 D D N/A N/A D D D B D D N/A N/A 69122 D D N/A N/A D D D B D D N/A N/A 69122 D D N/A N/A D D D B D D N/A N/A 69122 D D N/A N/A D D D B D D N/A N/A 69123 A A N/A N/A N/A N/A A A A A N/A N/A 69124 A A N/A N/A N/A N/A A A A A N/A N/A 69125 D D N/A N/A A A D D D D N/A N/A 69125 D D N/A N/A A A D D D D N/A N/A 69125 D D N/A N/A A A D D D D N/A N/A 69126 A A N/A N/A N/A N/A A A A A N/A N/A 69127 B B N/A N/A N/A N/A B B B B N/A N/A 69128 B B B B N/A N/A B B B B CB CB 69128 B B B B N/A N/A B B B B CB CB 69130 A A N/A N/A N/A N/A A A A A N/A N/A 69131 D A N/A N/A N/A N/A D A D A N/A N/A 69132 A A N/A N/A N/A N/A A A A A N/A N/A 69133 B B N/A N/A N/A N/A B B B B N/A N/A 69134 A A N/A N/A N/A N/A A A A A N/A N/A 69135 B B N/A N/A N/A N/A B B B B N/A N/A 69135 B B N/A N/A N/A N/A B B B B N/A N/A 69136 D B N/A N/A N/A N/A D B C B N/A N/A 69136 D B N/A N/A N/A N/A D B C B N/A N/A 69137 B B N/A N/A N/A N/A B B B B N/A N/A 69137 B B N/A N/A N/A N/A B B B B N/A N/A 68795 B B N/A N/A N/A N/A B B B B N/A N/A 68796 B B N/A N/A N/A N/A B B B B N/A N/A 68797 B B N/A N/A N/A N/A B B B B N/A N/A 69138 B B N/A N/A N/A N/A B B B B N/A N/A 69140 B B N/A N/A N/A N/A B B B B N/A N/A 69140 B B N/A N/A N/A N/A B B B B N/A N/A 69142 B B N/A N/A N/A N/A B B B B N/A N/A 69143 B B N/A N/A N/A N/A B B B B N/A N/A 68924 A A N/A N/A N/A N/A A A A A N/A N/A 68925 A A N/A N/A N/A N/A A A A A N/A N/A 68927 D B N/A N/A D A D B D B N/A N/A 68927 D B N/A N/A D A D B D B N/A N/A 68927 D B N/A N/A D A D B D B N/A N/A 68927 D B N/A N/A D A D B D B N/A N/A 68927 D B N/A N/A D A D B D B N/A N/A 68927 D B N/A N/A D A D B D B N/A N/A 68927 D B N/A N/A D A D B D B N/A N/A 68927 D B N/A N/A D A D B D B N/A N/A 68927 D B N/A N/A D A D B D B N/A N/A 68928 D B N/A N/A D A D B D B N/A N/A 68928 D B N/A N/A D A D B D B N/A N/A 68928 D B N/A N/A D A D B D B N/A N/A 68928 D B N/A N/A D A D B D B N/A N/A 68928 D B N/A N/A D A D B D B N/A N/A 68928 D B N/A N/A D A D B D B N/A N/A 68928 D B N/A N/A D A D B D B N/A N/A 68928 D B N/A N/A D A D B D B N/A N/A 68928 D B N/A N/A D A D B D B N/A N/A 68928 D B N/A N/A D A D B D B N/A N/A 68928 D B N/A N/A D A D B D B N/A N/A 68929 D B N/A N/A D A D B D B N/A N/A 68929 D B N/A N/A D A D B D B N/A N/A 68929 D B N/A N/A D A D B D B N/A N/A 68929 D B N/A N/A D A D B D B N/A N/A 68929 D B N/A N/A D A D B D B N/A N/A 68929 D B N/A N/A D A D B D B N/A N/A 68929 D B N/A N/A D A D B D B N/A N/A 68929 D B N/A N/A D A D B D B N/A N/A 68929 D B N/A N/A D A D B D B N/A N/A 68929 D B N/A N/A D A D B D B N/A N/A 68929 D B N/A N/A D A D B D B N/A N/A 68929 D B N/A N/A D A D B D B N/A N/A 68929 D B N/A N/A D A D B D B N/A N/A 68931 B B N/A N/A N/A N/A B B B B N/A N/A 68932 D B N/A N/A D A D B D B N/A N/A 68932 D B N/A N/A D A D B D B N/A N/A 68932 D B N/A N/A D A D B D B N/A N/A 68932 D B N/A N/A D A D B D B N/A N/A 68932 D B N/A N/A D A D B D B N/A N/A 68932 D B N/A N/A D A D B D B N/A N/A 68932 D B N/A N/A D A D B D B N/A N/A 68932 D B N/A N/A D A D B D B N/A N/A 68932 D B N/A N/A D A D B D B N/A N/A 68932 D B N/A N/A D A D B D B N/A N/A 68933 D B N/A N/A D A D B D B N/A N/A 68933 D B N/A N/A D A D B D B N/A N/A 68933 D B N/A N/A D A D B D B N/A N/A 68933 D B N/A N/A D A D B D B N/A N/A 68933 D B N/A N/A D A D B D B N/A N/A 68933 D B N/A N/A D A D B D B N/A N/A 68933 D B N/A N/A D A D B D B N/A N/A 68933 D B N/A N/A D A D B D B N/A N/A 68933 D B N/A N/A D A D B D B N/A N/A 68936 B B N/A N/A N/A N/A B B B B N/A N/A 68937 D B N/A N/A D A D B D B N/A N/A 68937 D B N/A N/A D A D B D B N/A N/A 68937 D B N/A N/A D A D B D B N/A N/A 68937 D B N/A N/A D A D B D B N/A N/A 68937 D B N/A N/A D A D B D B N/A N/A 68937 D B N/A N/A D A D B D B N/A N/A 68937 D B N/A N/A D A D B D B N/A N/A 68937 D B N/A N/A D A D B D B N/A N/A 68937 D B N/A N/A D A D B D B N/A N/A 68937 D B N/A N/A D A D B D B N/A N/A 68938 B B N/A N/A N/A N/A B B B B N/A N/A 68939 D B N/A N/A N/A N/A D B D B N/A N/A 68939 D B N/A N/A N/A N/A D B D B N/A N/A 68939 D B N/A N/A N/A N/A D B D B N/A N/A 68939 D B N/A N/A N/A N/A D B D B N/A N/A 68939 D B N/A N/A N/A N/A D B D B N/A N/A 68939 D B N/A N/A N/A N/A D B D B N/A N/A 68939 D B N/A N/A N/A N/A D B D B N/A N/A 68939 D B N/A N/A N/A N/A D B D B N/A N/A 68940 D B N/A N/A D A D B D B N/A N/A 68940 D B N/A N/A D A D B D B N/A N/A 68940 D B N/A N/A D A D B D B N/A N/A 68940 D B N/A N/A D A D B D B N/A N/A 68940 D B N/A N/A D A D B D B N/A N/A 68940 D B N/A N/A D A D B D B N/A N/A 68940 D B N/A N/A D A D B D B N/A N/A 68940 D B N/A N/A D A D B D B N/A N/A 68940 D B N/A N/A D A D B D B N/A N/A 68940 D B N/A N/A D A D B D B N/A N/A 68941 B B N/A N/A A A B B B B N/A N/A 68941 B B N/A N/A A A B B B B N/A N/A 68942 A A N/A N/A N/A N/A A A A A N/A N/A 68943 B B N/A N/A N/A N/A B B B B N/A N/A 68944 D D N/A N/A N/A N/A D D D D N/A N/A 68944 D D N/A N/A N/A N/A D D D D N/A N/A 68944 D D N/A N/A N/A N/A D D D D N/A N/A 68944 D D N/A N/A N/A N/A D D D D N/A N/A 68944 D D N/A N/A N/A N/A D D D D N/A N/A 68944 D D N/A N/A N/A N/A D D D D N/A N/A 68944 D D N/A N/A N/A N/A D D D D N/A N/A 68944 D D N/A N/A N/A N/A D D D D N/A N/A 68944 D D N/A N/A N/A N/A D D D D N/A N/A 68944 D D N/A N/A N/A N/A D D D D N/A N/A 68944 D D N/A N/A N/A N/A D D D D N/A N/A 68944 D D N/A N/A N/A N/A D D D D N/A N/A 68946 D B N/A N/A N/A N/A D B D B N/A N/A 68946 D B N/A N/A N/A N/A D B D B N/A N/A 68946 D B N/A N/A N/A N/A D B D B N/A N/A 68946 D B N/A N/A N/A N/A D B D B N/A N/A 68947 B B N/A N/A N/A N/A B B B B N/A N/A 68947 B B N/A N/A N/A N/A B B B B N/A N/A 68949 D B N/A N/A D A D B D B N/A N/A 68949 D B N/A N/A D A D B D B N/A N/A 68949 D B N/A N/A D A D B D B N/A N/A 68949 D B N/A N/A D A D B D B N/A N/A 68949 D B N/A N/A D A D B D B N/A N/A 68949 D B N/A N/A D A D B D B N/A N/A 68949 D B N/A N/A D A D B D B N/A N/A 68949 D B N/A N/A D A D B D B N/A N/A 68949 D B N/A N/A D A D B D B N/A N/A 68950 B B N/A N/A N/A N/A B B B B N/A N/A 69887 B B N/A N/A A A B B B B N/A N/A 69888 B B N/A N/A N/A N/A B B B B N/A N/A 69889 B B N/A N/A A A B B B B N/A N/A 69889 B B N/A N/A A A B B B B N/A N/A 69890 D B N/A N/A D A D B D B N/A N/A 69890 D B N/A N/A D A D B D B N/A N/A 69890 D B N/A N/A D A D B D B N/A N/A 69890 D B N/A N/A D A D B D B N/A N/A 69890 D B N/A N/A D A D B D B N/A N/A 69890 D B N/A N/A D A D B D B N/A N/A 69890 D B N/A N/A D A D B D B N/A N/A 69890 D B N/A N/A D A D B D B N/A N/A 69890 D B N/A N/A D A D B D B N/A N/A 69890 D B N/A N/A D A D B D B N/A N/A 69893 D B B B D A D B D B CB CB 69893 D B B B D A D B D B CB CB 69893 D B B B D A D B D B CB CB 69893 D B B B D A D B D B CB CB 69893 D B B B D A D B D B CB CB 69893 D B B B D A D B D B CB CB 69893 D B B B D A D B D B CB CB 69893 D B B B D A D B D B CB CB 69893 D B B B D A D B D B CB CB 69893 D B B B D A D B D B CB CB 69893 D B B B D A D B D B CB CB 69894 D B N/A N/A N/A N/A D B D B N/A N/A 69894 D B N/A N/A N/A N/A D B D B N/A N/A 69894 D B N/A N/A N/A N/A D B D B N/A N/A 69894 D B N/A N/A N/A N/A D B D B N/A N/A 69894 D B N/A N/A N/A N/A D B D B N/A N/A 69894 D B N/A N/A N/A N/A D B D B N/A N/A 69894 D B N/A N/A N/A N/A D B D B N/A N/A 69894 D B N/A N/A N/A N/A D B D B N/A N/A 69894 D B N/A N/A N/A N/A D B D B N/A N/A 69894 D B N/A N/A N/A N/A D B D B N/A N/A 69894 D B N/A N/A N/A N/A D B D B N/A N/A 69895 B B N/A N/A N/A N/A B B B B N/A N/A 69899 A A N/A N/A N/A N/A A A A A N/A N/A 69900 B B N/A N/A N/A N/A B B B B N/A N/A 69900 B B N/A N/A N/A N/A B B B B N/A N/A 69901 D B N/A N/A D A D B D B N/A N/A 69901 D B N/A N/A D A D B D B N/A N/A 69901 D B N/A N/A D A D B D B N/A N/A 69901 D B N/A N/A D A D B D B N/A N/A 69901 D B N/A N/A D A D B D B N/A N/A 69901 D B N/A N/A D A D B D B N/A N/A 69901 D B N/A N/A D A D B D B N/A N/A 69901 D B N/A N/A D A D B D B N/A N/A 69901 D B N/A N/A D A D B D B N/A N/A 69901 D B N/A N/A D A D B D B N/A N/A 69902 D B N/A N/A D A D B D B N/A N/A 69902 D B N/A N/A D A D B D B N/A N/A 69902 D B N/A N/A D A D B D B N/A N/A 69902 D B N/A N/A D A D B D B N/A N/A 69902 D B N/A N/A D A D B D B N/A N/A 69902 D B N/A N/A D A D B D B N/A N/A 69902 D B N/A N/A D A D B D B N/A N/A 69902 D B N/A N/A D A D B D B N/A N/A 69902 D B N/A N/A D A D B D B N/A N/A 69902 D B N/A N/A D A D B D B N/A N/A 69903 B B N/A N/A N/A N/A B B B B N/A N/A 69903 B B N/A N/A N/A N/A B B B B N/A N/A 69904 B B N/A N/A N/A N/A B B B B N/A N/A 69905 B B N/A N/A N/A N/A B B B B N/A N/A 69905 B B N/A N/A N/A N/A B B B B N/A N/A 69905 B B N/A N/A N/A N/A B B B B N/A N/A 69906 D B N/A N/A D A B B D B N/A N/A 69906 D B N/A N/A D A B B D B N/A N/A 69907 B B N/A N/A A A B B B B N/A N/A 69908 D B N/A N/A N/A N/A D B C B N/A N/A 69908 D B N/A N/A N/A N/A D B C B N/A N/A 69908 D B N/A N/A N/A N/A D B C B N/A N/A 69909 D B N/A N/A D A D B D B N/A N/A 69909 D B N/A N/A D A D B D B N/A N/A 69909 D B N/A N/A D A D B D B N/A N/A 69909 D B N/A N/A D A D B D B N/A N/A 69909 D B N/A N/A D A D B D B N/A N/A 69909 D B N/A N/A D A D B D B N/A N/A 69909 D B N/A N/A D A D B D B N/A N/A 69909 D B N/A N/A D A D B D B N/A N/A 69909 D B N/A N/A D A D B D B N/A N/A 69910 B B N/A N/A N/A N/A B B B B N/A N/A 69910 B B N/A N/A N/A N/A B B B B N/A N/A 69911 B B N/A N/A N/A N/A B B B B N/A N/A 69911 B B N/A N/A N/A N/A B B B B N/A N/A 69913 D B N/A N/A D A D B D B N/A N/A 69913 D B N/A N/A D A D B D B N/A N/A 69913 D B N/A N/A D A D B D B N/A N/A 69913 D B N/A N/A D A D B D B N/A N/A 69913 D B N/A N/A D A D B D B N/A N/A 69913 D B N/A N/A D A D B D B N/A N/A 69913 D B N/A N/A D A D B D B N/A N/A 69913 D B N/A N/A D A D B D B N/A N/A 69913 D B N/A N/A D A D B D B N/A N/A 69913 D B N/A N/A D A D B D B N/A N/A 69913 D B N/A N/A D A D B D B N/A N/A 69915 D B N/A N/A N/A N/A D B D B N/A N/A 69915 D B N/A N/A N/A N/A D B D B N/A N/A 69915 D B N/A N/A N/A N/A D B D B N/A N/A 69915 D B N/A N/A N/A N/A D B D B N/A N/A 69915 D B N/A N/A N/A N/A D B D B N/A N/A 69915 D B N/A N/A N/A N/A D B D B N/A N/A 69916 B B N/A N/A N/A N/A B B B B N/A N/A 69917 B B N/A N/A N/A N/A B B B B N/A N/A 69917 B B N/A N/A N/A N/A B B B B N/A N/A 69919 B B N/A N/A N/A N/A B B B B N/A N/A 69919 B B N/A N/A N/A N/A B B B B N/A N/A 69920 B B N/A N/A N/A N/A B B B B N/A N/A 69920 B B N/A N/A N/A N/A B B B B N/A N/A 69923 B B N/A N/A N/A N/A B B B B N/A N/A 69924 D B N/A N/A N/A N/A D B D B N/A N/A 69924 D B N/A N/A N/A N/A D B D B N/A N/A 69924 D B N/A N/A N/A N/A D B D B N/A N/A 69924 D B N/A N/A N/A N/A D B D B N/A N/A 69924 D B N/A N/A N/A N/A D B D B N/A N/A 69924 D B N/A N/A N/A N/A D B D B N/A N/A 69924 D B N/A N/A N/A N/A D B D B N/A N/A 69924 D B N/A N/A N/A N/A D B D B N/A N/A 69924 D B N/A N/A N/A N/A D B D B N/A N/A 69926 B B N/A N/A N/A N/A B B B B N/A N/A 69927 D B N/A N/A A A D B D B N/A N/A 69927 D B N/A N/A A A D B D B N/A N/A 69927 D B N/A N/A A A D B D B N/A N/A 69927 D B N/A N/A A A D B D B N/A N/A 69927 D B N/A N/A A A D B D B N/A N/A 69927 D B N/A N/A A A D B D B N/A N/A 69927 D B N/A N/A A A D B D B N/A N/A 69927 D B N/A N/A A A D B D B N/A N/A 69928 D B N/A N/A D A D B D B N/A N/A 69928 D B N/A N/A D A D B D B N/A N/A 69928 D B N/A N/A D A D B D B N/A N/A 69928 D B N/A N/A D A D B D B N/A N/A 69928 D B N/A N/A D A D B D B N/A N/A 69928 D B N/A N/A D A D B D B N/A N/A 69928 D B N/A N/A D A D B D B N/A N/A 69928 D B N/A N/A D A D B D B N/A N/A 69928 D B N/A N/A D A D B D B N/A N/A 69928 D B N/A N/A D A D B D B N/A N/A 69929 B B N/A N/A N/A N/A B B B B N/A N/A 69931 D B N/A N/A D A D B D B N/A N/A 69931 D B N/A N/A D A D B D B N/A N/A 69931 D B N/A N/A D A D B D B N/A N/A 69931 D B N/A N/A D A D B D B N/A N/A 69931 D B N/A N/A D A D B D B N/A N/A 69931 D B N/A N/A D A D B D B N/A N/A 69144 B B N/A N/A N/A N/A B B B B N/A N/A 69145 B B N/A N/A N/A N/A B B B B N/A N/A 69146 B B N/A N/A N/A N/A B B B B N/A N/A 69147 B B N/A N/A N/A N/A B B B B N/A N/A 69148 D B N/A N/A N/A N/A D B D B N/A N/A 69148 D B N/A N/A N/A N/A D B D B N/A N/A 69148 D B N/A N/A N/A N/A D B D B N/A N/A 69148 D B N/A N/A N/A N/A D B D B N/A N/A 69148 D B N/A N/A N/A N/A D B D B N/A N/A 69148 D B N/A N/A N/A N/A D B D B N/A N/A 69148 D B N/A N/A N/A N/A D B D B N/A N/A 69149 B B N/A N/A N/A N/A B B B B N/A N/A 69149 B B N/A N/A N/A N/A B B B B N/A N/A 69150 A A N/A N/A N/A N/A A A A A N/A N/A 69151 B B N/A N/A N/A N/A B B B B N/A N/A 69152 B B N/A N/A N/A N/A B B B B N/A N/A 69153 D D N/A N/A N/A N/A D D D D N/A N/A 69153 D D N/A N/A N/A N/A D D D D N/A N/A 69154 B B N/A N/A N/A N/A B B B B N/A N/A 69155 B B N/A N/A N/A N/A B B B B N/A N/A 69156 D B N/A N/A N/A N/A D B D B N/A N/A 69156 D B N/A N/A N/A N/A D B D B N/A N/A 69156 D B N/A N/A N/A N/A D B D B N/A N/A 69156 D B N/A N/A N/A N/A D B D B N/A N/A 69156 D B N/A N/A N/A N/A D B D B N/A N/A 69156 D B N/A N/A N/A N/A D B D B N/A N/A 69156 D B N/A N/A N/A N/A D B D B N/A N/A 69156 D B N/A N/A N/A N/A D B D B N/A N/A 69156 D B N/A N/A N/A N/A D B D B N/A N/A 69157 D B N/A N/A D A B B D B N/A N/A 69157 D B N/A N/A D A B B D B N/A N/A 69157 D B N/A N/A D A B B D B N/A N/A 69157 D B N/A N/A D A B B D B N/A N/A 69157 D B N/A N/A D A B B D B N/A N/A 69158 B B N/A N/A N/A N/A B B B B N/A N/A 69932 B B N/A N/A A A B B B B N/A N/A 69934 A A N/A N/A N/A N/A A A A A N/A N/A 69935 A A N/A N/A N/A N/A A A A A N/A N/A 69936 B B N/A N/A N/A N/A B B B B N/A N/A 69937 D D N/A N/A N/A N/A D D D D N/A N/A 69937 D D N/A N/A N/A N/A D D D D N/A N/A 69937 D D N/A N/A N/A N/A D D D D N/A N/A 69937 D D N/A N/A N/A N/A D D D D N/A N/A 69937 D D N/A N/A N/A N/A D D D D N/A N/A 69937 D D N/A N/A N/A N/A D D D D N/A N/A 69938 A A N/A N/A N/A N/A A A A A N/A N/A 69939 B B N/A N/A N/A N/A B B B B N/A N/A 69940 B B N/A N/A N/A N/A B B B B N/A N/A 69941 B B N/A N/A N/A N/A B B B B N/A N/A 69942 B B N/A N/A N/A N/A B B B B N/A N/A 69942 B B N/A N/A N/A N/A B B B B N/A N/A 69942 B B N/A N/A N/A N/A B B B B N/A N/A 69943 A A N/A N/A N/A N/A A A A A N/A N/A 69944 B B N/A N/A N/A N/A B B B B N/A N/A 69945 B B A A N/A N/A B B B B CA CA 69947 D B N/A N/A N/A N/A D B D B N/A N/A 69947 D B N/A N/A N/A N/A D B D B N/A N/A 69947 D B N/A N/A N/A N/A D B D B N/A N/A 69947 D B N/A N/A N/A N/A D B D B N/A N/A 69947 D B N/A N/A N/A N/A D B D B N/A N/A 69947 D B N/A N/A N/A N/A D B D B N/A N/A 69947 D B N/A N/A N/A N/A D B D B N/A N/A 69947 D B N/A N/A N/A N/A D B D B N/A N/A 69947 D B N/A N/A N/A N/A D B D B N/A N/A 69947 D B N/A N/A N/A N/A D B D B N/A N/A 69948 A A N/A N/A N/A N/A A A A A N/A N/A 69949 B B A A N/A N/A B B B B CA CA 69950 B B N/A N/A N/A N/A B B B B N/A N/A 69950 B B N/A N/A N/A N/A B B B B N/A N/A 69952 B B N/A N/A N/A N/A B B B B N/A N/A 69953 B B N/A N/A N/A N/A B B B B N/A N/A 69954 D B N/A N/A N/A N/A D B D B N/A N/A 69954 D B N/A N/A N/A N/A D B D B N/A N/A 69954 D B N/A N/A N/A N/A D B D B N/A N/A 69954 D B N/A N/A N/A N/A D B D B N/A N/A 69954 D B N/A N/A N/A N/A D B D B N/A N/A 69954 D B N/A N/A N/A N/A D B D B N/A N/A 69954 D B N/A N/A N/A N/A D B D B N/A N/A 69954 D B N/A N/A N/A N/A D B D B N/A N/A 69954 D B N/A N/A N/A N/A D B D B N/A N/A 69954 D B N/A N/A N/A N/A D B D B N/A N/A 69957 B B N/A N/A N/A N/A B B B B N/A N/A 69958 B B B B N/A N/A B B B B CB CB 69958 B B B B N/A N/A B B B B CB CB 69959 D B N/A N/A N/A N/A D B D B N/A N/A 69959 D B N/A N/A N/A N/A D B D B N/A N/A 69959 D B N/A N/A N/A N/A D B D B N/A N/A 69959 D B N/A N/A N/A N/A D B D B N/A N/A 69959 D B N/A N/A N/A N/A D B D B N/A N/A 69959 D B N/A N/A N/A N/A D B D B N/A N/A 69959 D B N/A N/A N/A N/A D B D B N/A N/A 69959 D B N/A N/A N/A N/A D B D B N/A N/A 69959 D B N/A N/A N/A N/A D B D B N/A N/A 69960 B B B B N/A N/A B B B B CB CB 69960 B B B B N/A N/A B B B B CB CB 69961 B A N/A N/A N/A N/A B A B A N/A N/A 69963 B B N/A N/A N/A N/A B B B B N/A N/A 69964 B B N/A N/A N/A N/A B B B B N/A N/A 69967 A A N/A N/A N/A N/A A A A A N/A N/A 69968 D B N/A N/A N/A N/A D B C B N/A N/A 69968 D B N/A N/A N/A N/A D B C B N/A N/A 69970 D B N/A N/A N/A N/A D B D B N/A N/A 69970 D B N/A N/A N/A N/A D B D B N/A N/A 69970 D B N/A N/A N/A N/A D B D B N/A N/A 69970 D B N/A N/A N/A N/A D B D B N/A N/A 69970 D B N/A N/A N/A N/A D B D B N/A N/A 69970 D B N/A N/A N/A N/A D B D B N/A N/A 69970 D B N/A N/A N/A N/A D B D B N/A N/A 69970 D B N/A N/A N/A N/A D B D B N/A N/A 69970 D B N/A N/A N/A N/A D B D B N/A N/A 69970 D B N/A N/A N/A N/A D B D B N/A N/A 69971 D B N/A N/A N/A N/A D B D B N/A N/A 69971 D B N/A N/A N/A N/A D B D B N/A N/A 69971 D B N/A N/A N/A N/A D B D B N/A N/A 69971 D B N/A N/A N/A N/A D B D B N/A N/A 69971 D B N/A N/A N/A N/A D B D B N/A N/A 69971 D B N/A N/A N/A N/A D B D B N/A N/A 69971 D B N/A N/A N/A N/A D B D B N/A N/A 69971 D B N/A N/A N/A N/A D B D B N/A N/A 69971 D B N/A N/A N/A N/A D B D B N/A N/A 69972 D B N/A N/A N/A N/A D B D B N/A N/A 69972 D B N/A N/A N/A N/A D B D B N/A N/A 69972 D B N/A N/A N/A N/A D B D B N/A N/A 69972 D B N/A N/A N/A N/A D B D B N/A N/A 69972 D B N/A N/A N/A N/A D B D B N/A N/A 69974 A A N/A N/A N/A N/A A A A A N/A N/A 69975 D D N/A N/A N/A N/A D D D D N/A N/A 69975 D D N/A N/A N/A N/A D D D D N/A N/A 69977 A A N/A N/A N/A N/A A A A A N/A N/A 69978 D D N/A N/A N/A N/A D D D D N/A N/A 69978 D D N/A N/A N/A N/A D D D D N/A N/A 69979 D B N/A N/A N/A N/A D B C B N/A N/A 69979 D B N/A N/A N/A N/A D B C B N/A N/A 69979 D B N/A N/A N/A N/A D B C B N/A N/A 69979 D B N/A N/A N/A N/A D B C B N/A N/A 69979 D B N/A N/A N/A N/A D B C B N/A N/A 69979 D B N/A N/A N/A N/A D B C B N/A N/A 69979 D B N/A N/A N/A N/A D B C B N/A N/A 69980 D A N/A N/A N/A N/A D A D A N/A N/A 69980 D A N/A N/A N/A N/A D A D A N/A N/A 69980 D A N/A N/A N/A N/A D A D A N/A N/A 69980 D A N/A N/A N/A N/A D A D A N/A N/A 69980 D A N/A N/A N/A N/A D A D A N/A N/A 69980 D A N/A N/A N/A N/A D A D A N/A N/A 69980 D A N/A N/A N/A N/A D A D A N/A N/A 69980 D A N/A N/A N/A N/A D A D A N/A N/A 69981 B B N/A N/A N/A N/A B B B B N/A N/A 69982 B B N/A N/A N/A N/A B B B B N/A N/A 69983 A A N/A N/A N/A N/A A A A A N/A N/A 69984 B B N/A N/A N/A N/A B B B B N/A N/A 69985 D B N/A N/A N/A N/A D B D B N/A N/A 69985 D B N/A N/A N/A N/A D B D B N/A N/A 69985 D B N/A N/A N/A N/A D B D B N/A N/A 69985 D B N/A N/A N/A N/A D B D B N/A N/A 69985 D B N/A N/A N/A N/A D B D B N/A N/A 69985 D B N/A N/A N/A N/A D B D B N/A N/A 69985 D B N/A N/A N/A N/A D B D B N/A N/A 69987 B B N/A N/A N/A N/A B B B B N/A N/A 69989 B B N/A N/A N/A N/A B B B B N/A N/A 69990 B B N/A N/A N/A N/A B B B B N/A N/A 69991 B B N/A N/A N/A N/A B B B B N/A N/A 69992 B B N/A N/A N/A N/A B B B B N/A N/A 69993 A A N/A N/A N/A N/A A A A A N/A N/A 69994 B B N/A N/A N/A N/A B B B B N/A N/A 69996 B B N/A N/A N/A N/A B B B B N/A N/A 69997 D B N/A N/A N/A N/A D B C B N/A N/A 69997 D B N/A N/A N/A N/A D B C B N/A N/A 69998 B B N/A N/A N/A N/A B B B B N/A N/A 69607 B B B B N/A N/A A A B B CB CB 69608 B B N/A N/A N/A N/A B B B B N/A N/A 69609 B B N/A N/A N/A N/A B B B B N/A N/A 69610 B B N/A N/A N/A N/A B B B B N/A N/A 69159 B B N/A N/A N/A N/A B B B B N/A N/A 69612 D B N/A N/A N/A N/A D B C B N/A N/A 69613 D B N/A N/A N/A N/A D B C B N/A N/A 69613 D B N/A N/A N/A N/A D B C B N/A N/A 69613 D B N/A N/A N/A N/A D B C B N/A N/A 69635 D A N/A N/A N/A N/A D A D A N/A N/A 69635 D A N/A N/A N/A N/A D A D A N/A N/A 69635 D A N/A N/A N/A N/A D A D A N/A N/A 69635 D A N/A N/A N/A N/A D A D A N/A N/A 69635 D A N/A N/A N/A N/A D A D A N/A N/A 69635 D A N/A N/A N/A N/A D A D A N/A N/A 69635 D A N/A N/A N/A N/A D A D A N/A N/A 69635 D A N/A N/A N/A N/A D A D A N/A N/A 69636 A A N/A N/A N/A N/A A A A A N/A N/A 69637 A A N/A N/A N/A N/A A A A A N/A N/A 69638 B B N/A N/A N/A N/A B B B B N/A N/A 69638 B B N/A N/A N/A N/A B B B B N/A N/A 69639 B B N/A N/A N/A N/A B B B B N/A N/A 69641 B B N/A N/A N/A N/A B B B B N/A N/A 69643 D B N/A N/A N/A N/A D B D B N/A N/A 69643 D B N/A N/A N/A N/A D B D B N/A N/A 69643 D B N/A N/A N/A N/A D B D B N/A N/A 69643 D B N/A N/A N/A N/A D B D B N/A N/A 69643 D B N/A N/A N/A N/A D B D B N/A N/A 69645 B B N/A N/A N/A N/A B B B B N/A N/A 69646 D B B B N/A N/A D B C B CB CB 69646 D B B B N/A N/A D B C B CB CB 69646 D B B B N/A N/A D B C B CB CB 69646 D B B B N/A N/A D B C B CB CB 69647 B B N/A N/A N/A N/A B B B B N/A N/A 69647 B B N/A N/A N/A N/A B B B B N/A N/A 69648 D B N/A N/A N/A N/A D B D B N/A N/A 69648 D B N/A N/A N/A N/A D B D B N/A N/A 69648 D B N/A N/A N/A N/A D B D B N/A N/A 69650 B B N/A N/A N/A N/A B B B B N/A N/A 69651 B B N/A N/A N/A N/A B B B B N/A N/A 69652 D B N/A N/A N/A N/A D B D B N/A N/A 69652 D B N/A N/A N/A N/A D B D B N/A N/A 69652 D B N/A N/A N/A N/A D B D B N/A N/A 69652 D B N/A N/A N/A N/A D B D B N/A N/A 69652 D B N/A N/A N/A N/A D B D B N/A N/A 69652 D B N/A N/A N/A N/A D B D B N/A N/A 69652 D B N/A N/A N/A N/A D B D B N/A N/A 69652 D B N/A N/A N/A N/A D B D B N/A N/A 69652 D B N/A N/A N/A N/A D B D B N/A N/A 69652 D B N/A N/A N/A N/A D B D B N/A N/A 69653 A A N/A N/A N/A N/A A A A A N/A N/A 69654 B B N/A N/A N/A N/A B B B B N/A N/A 69656 B B N/A N/A N/A N/A B B B B N/A N/A 69657 B B N/A N/A N/A N/A B B B B N/A N/A 69658 D A N/A N/A N/A N/A D A D A N/A N/A 69658 D A N/A N/A N/A N/A D A D A N/A N/A 69659 B B N/A N/A N/A N/A B B B B N/A N/A 69661 B B N/A N/A N/A N/A B B B B N/A N/A 69662 B B N/A N/A N/A N/A B B B B N/A N/A 69663 D B N/A N/A N/A N/A D B C B N/A N/A 69663 D B N/A N/A N/A N/A D B C B N/A N/A 69663 D B N/A N/A N/A N/A D B C B N/A N/A 69663 D B N/A N/A N/A N/A D B C B N/A N/A 69664 B B N/A N/A N/A N/A B B B B N/A N/A 69665 B B N/A N/A N/A N/A B B B B N/A N/A 69665 B B N/A N/A N/A N/A B B B B N/A N/A 69665 B B N/A N/A N/A N/A B B B B N/A N/A 69666 A A N/A N/A N/A N/A A A A A N/A N/A 69669 D B N/A N/A N/A N/A D B D B N/A N/A 69669 D B N/A N/A N/A N/A D B D B N/A N/A 69669 D B N/A N/A N/A N/A D B D B N/A N/A 69669 D B N/A N/A N/A N/A D B D B N/A N/A 69669 D B N/A N/A N/A N/A D B D B N/A N/A 69670 A A N/A N/A N/A N/A A A A A N/A N/A 69671 B B N/A N/A N/A N/A B B B B N/A N/A 69672 B B N/A N/A N/A N/A B B B B N/A N/A 69673 D B N/A N/A N/A N/A D B D B N/A N/A 69673 D B N/A N/A N/A N/A D B D B N/A N/A 69674 B B N/A N/A N/A N/A B B B B N/A N/A 69674 B B N/A N/A N/A N/A B B B B N/A N/A 70000 D B N/A N/A N/A N/A D B D B N/A N/A 70000 D B N/A N/A N/A N/A D B D B N/A N/A 70000 D B N/A N/A N/A N/A D B D B N/A N/A 70000 D B N/A N/A N/A N/A D B D B N/A N/A 70000 D B N/A N/A N/A N/A D B D B N/A N/A 70000 D B N/A N/A N/A N/A D B D B N/A N/A 70000 D B N/A N/A N/A N/A D B D B N/A N/A 70000 D B N/A N/A N/A N/A D B D B N/A N/A 70000 D B N/A N/A N/A N/A D B D B N/A N/A 70000 D B N/A N/A N/A N/A D B D B N/A N/A 70001 B B N/A N/A N/A N/A B B B B N/A N/A 70002 A A N/A N/A N/A N/A A A A A N/A N/A 70004 A A N/A N/A N/A N/A A A A A N/A N/A 70005 B B N/A N/A N/A N/A B B B B N/A N/A 70005 B B N/A N/A N/A N/A B B B B N/A N/A 70005 B B N/A N/A N/A N/A B B B B N/A N/A 70006 B B N/A N/A N/A N/A B B B B N/A N/A 70008 B B N/A N/A N/A N/A B B B B N/A N/A 70010 B B N/A B N/A N/A B B B B N/A CB 70010 B B N/A B N/A N/A B B B B N/A CB 70011 D D N/A N/A N/A N/A D D D D N/A N/A 70011 D D N/A N/A N/A N/A D D D D N/A N/A 70011 D D N/A N/A N/A N/A D D D D N/A N/A 70011 D D N/A N/A N/A N/A D D D D N/A N/A 70011 D D N/A N/A N/A N/A D D D D N/A N/A 70011 D D N/A N/A N/A N/A D D D D N/A N/A 70011 D D N/A N/A N/A N/A D D D D N/A N/A 70011 D D N/A N/A N/A N/A D D D D N/A N/A 70011 D D N/A N/A N/A N/A D D D D N/A N/A 70012 D B N/A N/A N/A N/A D B C B N/A N/A 70012 D B N/A N/A N/A N/A D B C B N/A N/A 70013 B B N/A N/A N/A N/A B B B B N/A N/A 70015 D D N/A N/A N/A N/A D D D D N/A N/A 70015 D D N/A N/A N/A N/A D D D D N/A N/A 70015 D D N/A N/A N/A N/A D D D D N/A N/A 70015 D D N/A N/A N/A N/A D D D D N/A N/A 70015 D D N/A N/A N/A N/A D D D D N/A N/A 70015 D D N/A N/A N/A N/A D D D D N/A N/A 70015 D D N/A N/A N/A N/A D D D D N/A N/A 70015 D D N/A N/A N/A N/A D D D D N/A N/A 70015 D D N/A N/A N/A N/A D D D D N/A N/A 70015 D D N/A N/A N/A N/A D D D D N/A N/A 70017 B B N/A N/A N/A N/A B B B B N/A N/A 70018 B B N/A N/A N/A N/A B B B B N/A N/A 70019 B B N/A N/A N/A N/A B B B B N/A N/A 70021 B B N/A N/A N/A N/A B B B B N/A N/A 70022 B B N/A N/A N/A N/A B B B B N/A N/A 70025 D B N/A N/A N/A N/A D B D B N/A N/A 70025 D B N/A N/A N/A N/A D B D B N/A N/A 70025 D B N/A N/A N/A N/A D B D B N/A N/A 70025 D B N/A N/A N/A N/A D B D B N/A N/A 70025 D B N/A N/A N/A N/A D B D B N/A N/A 70025 D B N/A N/A N/A N/A D B D B N/A N/A 70025 D B N/A N/A N/A N/A D B D B N/A N/A 70025 D B N/A N/A N/A N/A D B D B N/A N/A 70025 D B N/A N/A N/A N/A D B D B N/A N/A 70025 D B N/A N/A N/A N/A D B D B N/A N/A 70026 B B N/A N/A N/A N/A B B B B N/A N/A 70027 B B N/A N/A N/A N/A B B B B N/A N/A 70027 B B N/A N/A N/A N/A B B B B N/A N/A 70028 D B N/A N/A N/A N/A D B D B N/A N/A 70028 D B N/A N/A N/A N/A D B D B N/A N/A 70028 D B N/A N/A N/A N/A D B D B N/A N/A 70028 D B N/A N/A N/A N/A D B D B N/A N/A 70028 D B N/A N/A N/A N/A D B D B N/A N/A 70028 D B N/A N/A N/A N/A D B D B N/A N/A 70028 D B N/A N/A N/A N/A D B D B N/A N/A 70028 D B N/A N/A N/A N/A D B D B N/A N/A 70028 D B N/A N/A N/A N/A D B D B N/A N/A 70028 D B N/A N/A N/A N/A D B D B N/A N/A 70028 D B N/A N/A N/A N/A D B D B N/A N/A 70028 D B N/A N/A N/A N/A D B D B N/A N/A 70029 A A N/A N/A N/A N/A A A A A N/A N/A 70030 A A A A N/A N/A A A A A CA CA 70031 B B N/A N/A N/A N/A B B B B N/A N/A 70033 B B N/A N/A N/A N/A B B B B N/A N/A 70034 B B N/A N/A N/A N/A B B B B N/A N/A 70035 B B N/A N/A N/A N/A B B B B N/A N/A 70036 D B N/A N/A N/A N/A D B D B N/A N/A 70036 D B N/A N/A N/A N/A D B D B N/A N/A 70036 D B N/A N/A N/A N/A D B D B N/A N/A 70036 D B N/A N/A N/A N/A D B D B N/A N/A 70036 D B N/A N/A N/A N/A D B D B N/A N/A 70036 D B N/A N/A N/A N/A D B D B N/A N/A 70036 D B N/A N/A N/A N/A D B D B N/A N/A 70036 D B N/A N/A N/A N/A D B D B N/A N/A 70036 D B N/A N/A N/A N/A D B D B N/A N/A 70036 D B N/A N/A N/A N/A D B D B N/A N/A 70036 D B N/A N/A N/A N/A D B D B N/A N/A 70036 D B N/A N/A N/A N/A D B D B N/A N/A 70037 B B N/A N/A N/A N/A B B B B N/A N/A 70037 B B N/A N/A N/A N/A B B B B N/A N/A 70037 B B N/A N/A N/A N/A B B B B N/A N/A 70037 B B N/A N/A N/A N/A B B B B N/A N/A 70038 B B N/A N/A N/A N/A B B B B N/A N/A 70039 A A N/A N/A N/A N/A A A A A N/A N/A 70040 D B N/A N/A N/A N/A D B C B N/A N/A 70040 D B N/A N/A N/A N/A D B C B N/A N/A 70041 D B N/A N/A N/A N/A D B D B N/A N/A 70041 D B N/A N/A N/A N/A D B D B N/A N/A 70041 D B N/A N/A N/A N/A D B D B N/A N/A 70041 D B N/A N/A N/A N/A D B D B N/A N/A 70041 D B N/A N/A N/A N/A D B D B N/A N/A 70041 D B N/A N/A N/A N/A D B D B N/A N/A 70041 D B N/A N/A N/A N/A D B D B N/A N/A 70041 D B N/A N/A N/A N/A D B D B N/A N/A 70042 B B N/A N/A N/A N/A B B B B N/A N/A 70043 A A N/A N/A N/A N/A A A A A N/A N/A 70047 B B N/A N/A N/A N/A B B B B N/A N/A 70048 A A N/A N/A N/A N/A A A A A N/A N/A 70049 D A N/A N/A N/A N/A D A D A N/A N/A 70049 D A N/A N/A N/A N/A D A D A N/A N/A 70049 D A N/A N/A N/A N/A D A D A N/A N/A 70049 D A N/A N/A N/A N/A D A D A N/A N/A 70049 D A N/A N/A N/A N/A D A D A N/A N/A 70049 D A N/A N/A N/A N/A D A D A N/A N/A 70049 D A N/A N/A N/A N/A D A D A N/A N/A 70049 D A N/A N/A N/A N/A D A D A N/A N/A 70050 B B N/A N/A N/A N/A B B B B N/A N/A 70051 A A N/A N/A N/A N/A A A A A N/A N/A 70052 A A N/A N/A N/A N/A A A A A N/A N/A 70053 D B N/A N/A N/A N/A D B C B N/A N/A 70053 D B N/A N/A N/A N/A D B C B N/A N/A 70054 B B N/A N/A N/A N/A B B B B N/A N/A 70056 B B N/A N/A N/A N/A B B B B N/A N/A 70057 A A N/A N/A N/A N/A A A A A N/A N/A 70058 B B N/A N/A N/A N/A B B B B N/A N/A 70058 B B N/A N/A N/A N/A B B B B N/A N/A 70058 B B N/A N/A N/A N/A B B B B N/A N/A 70058 B B N/A N/A N/A N/A B B B B N/A N/A 70058 B B N/A N/A N/A N/A B B B B N/A N/A 70058 B B N/A N/A N/A N/A B B B B N/A N/A 70058 B B N/A N/A N/A N/A B B B B N/A N/A 70060 B B N/A N/A N/A N/A B B B B N/A N/A 70062 B B N/A N/A N/A N/A B B B B N/A N/A 70064 B B N/A N/A N/A N/A B B B B N/A N/A 70064 B B N/A N/A N/A N/A B B B B N/A N/A 70065 A A N/A N/A N/A N/A A A A A N/A N/A 70066 D B N/A N/A N/A N/A D B D B N/A N/A 70066 D B N/A N/A N/A N/A D B D B N/A N/A 70066 D B N/A N/A N/A N/A D B D B N/A N/A 70067 B B N/A N/A N/A N/A B B B B N/A N/A 70068 B B N/A N/A N/A N/A B B B B N/A N/A 70069 B B N/A N/A N/A N/A B B B B N/A N/A 69162 B B N/A N/A N/A N/A B B B B N/A N/A 69164 B B N/A N/A N/A N/A B B B B N/A N/A 69165 B B N/A N/A N/A N/A B B B B N/A N/A 69166 B B N/A N/A N/A N/A B B B B N/A N/A 69166 B B N/A N/A N/A N/A B B B B N/A N/A 69167 B B N/A N/A N/A N/A B B B B N/A N/A 69168 D A N/A N/A N/A N/A D A D A N/A N/A 69168 D A N/A N/A N/A N/A D A D A N/A N/A 69168 D A N/A N/A N/A N/A D A D A N/A N/A 69168 D A N/A N/A N/A N/A D A D A N/A N/A 69168 D A N/A N/A N/A N/A D A D A N/A N/A 69168 D A N/A N/A N/A N/A D A D A N/A N/A 69169 B B N/A N/A N/A N/A B B B B N/A N/A 69169 B B N/A N/A N/A N/A B B B B N/A N/A 69170 B B B B N/A N/A B B B B CB CB 69170 B B B B N/A N/A B B B B CB CB 69170 B B B B N/A N/A B B B B CB CB 69171 B B N/A N/A N/A N/A B B B B N/A N/A 69172 B B N/A N/A N/A N/A B B B B N/A N/A 69173 B B N/A N/A N/A N/A B B B B N/A N/A 69174 B B N/A N/A N/A N/A B B B B N/A N/A 69174 B B N/A N/A N/A N/A B B B B N/A N/A 69176 B B N/A N/A N/A N/A B B B B N/A N/A 69178 D B N/A N/A N/A N/A D B C B N/A N/A 69178 D B N/A N/A N/A N/A D B C B N/A N/A 69179 B B N/A N/A N/A N/A B B B B N/A N/A 69180 A A N/A N/A N/A N/A A A A A N/A N/A 69181 B A N/A N/A N/A N/A B A B A N/A N/A 69182 B B N/A N/A N/A N/A B B B B N/A N/A 69184 B B N/A N/A N/A N/A B B B B N/A N/A 69187 B B N/A N/A N/A N/A B B B B N/A N/A 69188 B B N/A N/A N/A N/A B B B B N/A N/A 69189 D B N/A N/A N/A N/A D B D B N/A N/A 69189 D B N/A N/A N/A N/A D B D B N/A N/A 69189 D B N/A N/A N/A N/A D B D B N/A N/A 69190 B B N/A N/A N/A N/A B B B B N/A N/A 69190 B B N/A N/A N/A N/A B B B B N/A N/A 69191 D B N/A N/A N/A N/A D B C B N/A N/A 69191 D B N/A N/A N/A N/A D B C B N/A N/A 69191 D B N/A N/A N/A N/A D B C B N/A N/A 69193 B B N/A N/A N/A N/A B B B B N/A N/A 69195 B B N/A N/A N/A N/A B B B B N/A N/A 69196 A A N/A N/A N/A N/A A A A A N/A N/A 69199 B B B B N/A N/A B B B B CB CB 69199 B B B B N/A N/A B B B B CB CB 69200 D B N/A N/A N/A N/A D B D B N/A N/A 69200 D B N/A N/A N/A N/A D B D B N/A N/A 69200 D B N/A N/A N/A N/A D B D B N/A N/A 69200 D B N/A N/A N/A N/A D B D B N/A N/A 69200 D B N/A N/A N/A N/A D B D B N/A N/A 69200 D B N/A N/A N/A N/A D B D B N/A N/A 69614 B B N/A N/A N/A N/A B B B B N/A N/A 69614 B B N/A N/A N/A N/A B B B B N/A N/A 69615 B B N/A N/A N/A N/A B B B B N/A N/A 69616 D B N/A N/A N/A N/A D B D B N/A N/A 69616 D B N/A N/A N/A N/A D B D B N/A N/A 69616 D B N/A N/A N/A N/A D B D B N/A N/A 69616 D B N/A N/A N/A N/A D B D B N/A N/A 69616 D B N/A N/A N/A N/A D B D B N/A N/A 69617 B B N/A B N/A N/A B B B B N/A CB 69617 B B N/A B N/A N/A B B B B N/A CB 69618 B B N/A N/A N/A N/A B B B B N/A N/A 69618 B B N/A N/A N/A N/A B B B B N/A N/A 69620 B B N/A N/A N/A N/A B B B B N/A N/A 69620 B B N/A N/A N/A N/A B B B B N/A N/A 69620 B B N/A N/A N/A N/A B B B B N/A N/A 69621 B B N/A N/A N/A N/A B B B B N/A N/A 69622 D B N/A N/A N/A N/A D B D B N/A N/A 69622 D B N/A N/A N/A N/A D B D B N/A N/A 69623 A B N/A N/A N/A N/A A B A B N/A N/A 69624 D B B B N/A N/A D B C B CB CB 69624 D B B B N/A N/A D B C B CB CB 69624 D B B B N/A N/A D B C B CB CB 69624 D B B B N/A N/A D B C B CB CB 69624 D B B B N/A N/A D B C B CB CB 69624 D B B B N/A N/A D B C B CB CB 69625 A A N/A N/A N/A N/A A A A A N/A N/A 69626 B B N/A N/A N/A N/A B B B B N/A N/A 69626 B B N/A N/A N/A N/A B B B B N/A N/A 69627 D B N/A N/A N/A N/A D B C B N/A N/A 69627 D B N/A N/A N/A N/A D B C B N/A N/A 69628 B B N/A N/A N/A N/A B B B B N/A N/A 69628 B B N/A N/A N/A N/A B B B B N/A N/A 69631 A A N/A N/A N/A N/A A A A A N/A N/A 69634 A A N/A N/A N/A N/A A A A A N/A N/A 69202 A A N/A N/A N/A N/A A A A A N/A N/A 69203 A A N/A N/A N/A N/A A A A A N/A N/A 69204 B B N/A N/A N/A N/A B B B B N/A N/A 69205 B B N/A N/A N/A N/A B B B B N/A N/A 69206 B B N/A N/A N/A N/A B B B B N/A N/A 69207 B B N/A N/A N/A N/A B B B B N/A N/A 69208 A A N/A N/A N/A N/A A A A A N/A N/A 69209 D B N/A N/A N/A N/A D B C B N/A N/A 69209 D B N/A N/A N/A N/A D B C B N/A N/A 69209 D B N/A N/A N/A N/A D B C B N/A N/A 69209 D B N/A N/A N/A N/A D B C B N/A N/A 69209 D B N/A N/A N/A N/A D B C B N/A N/A 69209 D B N/A N/A N/A N/A D B C B N/A N/A 69209 D B N/A N/A N/A N/A D B C B N/A N/A 69209 D B N/A N/A N/A N/A D B C B N/A N/A 69210 B B N/A N/A N/A N/A B B B B N/A N/A 69210 B B N/A N/A N/A N/A B B B B N/A N/A 69210 B B N/A N/A N/A N/A B B B B N/A N/A 69211 D B N/A N/A N/A N/A D B C B N/A N/A 69211 D B N/A N/A N/A N/A D B C B N/A N/A 69212 D B N/A N/A N/A N/A D B C B N/A N/A 69212 D B N/A N/A N/A N/A D B C B N/A N/A 69213 A A N/A N/A N/A N/A A A A A N/A N/A 69215 B B N/A N/A N/A N/A B B B B N/A N/A 69216 B B N/A N/A N/A N/A B B B B N/A N/A 69216 B B N/A N/A N/A N/A B B B B N/A N/A 69217 B B N/A N/A N/A N/A B B B B N/A N/A 69218 B B N/A N/A N/A N/A B B B B N/A N/A 69218 B B N/A N/A N/A N/A B B B B N/A N/A 69220 A A N/A N/A N/A N/A A A A A N/A N/A 69223 B B N/A N/A N/A N/A B B B B N/A N/A 69223 B B N/A N/A N/A N/A B B B B N/A N/A 69226 D B N/A N/A N/A N/A D B C B N/A N/A 69226 D B N/A N/A N/A N/A D B C B N/A N/A 69226 D B N/A N/A N/A N/A D B C B N/A N/A 69227 A A N/A N/A N/A N/A A A A A N/A N/A 70070 A A N/A N/A N/A N/A A A A A N/A N/A 70071 D B B B N/A N/A D B C B CB CB 70071 D B B B N/A N/A D B C B CB CB 70071 D B B B N/A N/A D B C B CB CB 70072 D B N/A N/A N/A N/A D B C B N/A N/A 70072 D B N/A N/A N/A N/A D B C B N/A N/A 70073 B B B B N/A N/A B B B B CB CB 70073 B B B B N/A N/A B B B B CB CB 70076 B B N/A N/A N/A N/A B B B B N/A N/A 70077 D B B B N/A N/A D B C B CB CB 70077 D B B B N/A N/A D B C B CB CB 70077 D B B B N/A N/A D B C B CB CB 70077 D B B B N/A N/A D B C B CB CB 70077 D B B B N/A N/A D B C B CB CB 70079 D B N/A N/A N/A N/A D B C B N/A N/A 70079 D B N/A N/A N/A N/A D B C B N/A N/A 70079 D B N/A N/A N/A N/A D B C B N/A N/A 70079 D B N/A N/A N/A N/A D B C B N/A N/A 70079 D B N/A N/A N/A N/A D B C B N/A N/A 70079 D B N/A N/A N/A N/A D B C B N/A N/A 70079 D B N/A N/A N/A N/A D B C B N/A N/A 70079 D B N/A N/A N/A N/A D B C B N/A N/A 70080 A A N/A N/A N/A N/A A A A A N/A N/A 70081 B B N/A B N/A N/A B B B B N/A CB 70081 B B N/A B N/A N/A B B B B N/A CB 70081 B B N/A B N/A N/A B B B B N/A CB 70081 B B N/A B N/A N/A B B B B N/A CB 70082 D B N/A N/A N/A N/A D B C B N/A N/A 70082 D B N/A N/A N/A N/A D B C B N/A N/A 70082 D B N/A N/A N/A N/A D B C B N/A N/A 70083 A A N/A N/A N/A N/A A A A A N/A N/A 70084 A A N/A N/A N/A N/A A A A A N/A N/A 70085 B B N/A N/A N/A N/A B B B B N/A N/A 70085 B B N/A N/A N/A N/A B B B B N/A N/A 70086 A A N/A N/A N/A N/A A A A A N/A N/A 70087 A A N/A N/A N/A N/A A A A A N/A N/A 70091 B B N/A N/A N/A N/A B B B B N/A N/A 70092 A A N/A N/A N/A N/A A A A A N/A N/A 70096 B B N/A N/A N/A N/A B B B B N/A N/A 70097 B B N/A N/A N/A N/A B B B B N/A N/A 70098 A A N/A N/A N/A N/A A A A A N/A N/A 70099 D B N/A N/A N/A N/A D B C B N/A N/A 70099 D B N/A N/A N/A N/A D B C B N/A N/A 70099 D B N/A N/A N/A N/A D B C B N/A N/A 70100 B B N/A N/A N/A N/A B B B B N/A N/A 70101 D B N/A N/A N/A N/A D B C B N/A N/A 70101 D B N/A N/A N/A N/A D B C B N/A N/A 70102 B A N/A N/A N/A N/A B A B A N/A N/A 70102 B A N/A N/A N/A N/A B A B A N/A N/A 70103 B B N/A N/A N/A N/A B B B B N/A N/A 70103 B B N/A N/A N/A N/A B B B B N/A N/A 70106 B B B B N/A N/A B B B B CB CB 70106 B B B B N/A N/A B B B B CB CB 70107 B B N/A N/A N/A N/A B B B B N/A N/A 70108 B B N/A N/A N/A N/A B B B B N/A N/A 70108 B B N/A N/A N/A N/A B B B B N/A N/A 70108 B B N/A N/A N/A N/A B B B B N/A N/A 70108 B B N/A N/A N/A N/A B B B B N/A N/A 70109 B B N/A N/A N/A N/A B B B B N/A N/A 70109 B B N/A N/A N/A N/A B B B B N/A N/A 70109 B B N/A N/A N/A N/A B B B B N/A N/A 70111 A A N/A N/A N/A N/A A A A A N/A N/A 68527 D D N/A N/A N/A N/A D D D D N/A N/A 68527 D D N/A N/A N/A N/A D D D D N/A N/A 68499 A A N/A N/A N/A N/A A A A A N/A N/A 68501 B B N/A N/A N/A N/A B B B B N/A N/A 68501 B B N/A N/A N/A N/A B B B B N/A N/A 68954 B B N/A N/A N/A N/A B B B B N/A N/A 68957 A A N/A N/A N/A N/A A A A A N/A N/A 68958 A A N/A N/A N/A N/A A A A A N/A N/A 68961 B B N/A N/A N/A N/A B B B B N/A N/A 68961 B B N/A N/A N/A N/A B B B B N/A N/A 68964 D D N/A N/A N/A N/A D D D D N/A N/A 68966 A A N/A N/A N/A N/A A A A A N/A N/A 68967 B B N/A N/A N/A N/A B B B B N/A N/A 68967 B B N/A N/A N/A N/A B B B B N/A N/A 68969 B B N/A N/A N/A N/A B B B B N/A N/A 68972 A A N/A N/A N/A N/A A A A A N/A N/A 68973 A A N/A N/A N/A N/A A A A A N/A N/A 68974 A A N/A N/A N/A N/A A A A A N/A N/A 68975 A A N/A N/A N/A N/A A A A A N/A N/A 68977 A A N/A N/A N/A N/A A A A A N/A N/A 68979 B B N/A N/A N/A N/A B B B B N/A N/A 68980 B B N/A N/A N/A N/A B B B B N/A N/A 68983 B A N/A N/A N/A N/A B A B A N/A N/A 68983 B A N/A N/A N/A N/A B A B A N/A N/A 68984 A A N/A N/A N/A N/A A A A A N/A N/A 68985 A A N/A N/A N/A N/A A A A A N/A N/A 68986 D A N/A N/A N/A N/A D A C A N/A N/A 68988 B B N/A N/A N/A N/A B B B B N/A N/A 68989 B B N/A N/A N/A N/A B B B B N/A N/A 68991 B B N/A N/A N/A N/A B B B B N/A N/A 68992 A A N/A N/A N/A N/A A A A A N/A N/A 68993 D A N/A N/A N/A N/A D A D A N/A N/A 68994 B B N/A N/A N/A N/A B B B B N/A N/A 68996 A A N/A N/A N/A N/A A A A A N/A N/A 68997 B B N/A N/A N/A N/A B B B B N/A N/A 68998 D B D A N/A N/A B B D B CD CA 68998 D B D A N/A N/A B B D B CD CA 68998 D B D A N/A N/A B B D B CD CA 68998 D B D A N/A N/A B B D B CD CA 68998 D B D A N/A N/A B B D B CD CA 69000 B B A A N/A N/A B B B B CA CA 69001 D B N/A N/A N/A N/A D B C B N/A N/A 69001 D B N/A N/A N/A N/A D B C B N/A N/A 69001 D B N/A N/A N/A N/A D B C B N/A N/A 69001 D B N/A N/A N/A N/A D B C B N/A N/A 69002 A A N/A N/A N/A N/A A A A A N/A N/A 69004 B B N/A N/A N/A N/A B B B B N/A N/A 69005 D B N/A N/A N/A N/A D B C B N/A N/A 69005 D B N/A N/A N/A N/A D B C B N/A N/A 69005 D B N/A N/A N/A N/A D B C B N/A N/A 69005 D B N/A N/A N/A N/A D B C B N/A N/A 69006 A A N/A N/A N/A N/A A A A A N/A N/A 69008 D B N/A N/A N/A N/A D B C B N/A N/A 69008 D B N/A N/A N/A N/A D B C B N/A N/A 69008 D B N/A N/A N/A N/A D B C B N/A N/A 69010 B B N/A N/A N/A N/A B B B B N/A N/A 69012 A A N/A N/A N/A N/A A A A A N/A N/A 69013 B B A A N/A N/A B B B B CA CA 69013 B B A A N/A N/A B B B B CA CA 69014 A A N/A N/A N/A N/A A A A A N/A N/A 69015 D B N/A N/A N/A N/A D B C B N/A N/A 69015 D B N/A N/A N/A N/A D B C B N/A N/A 69015 D B N/A N/A N/A N/A D B C B N/A N/A 69016 B B N/A N/A N/A N/A B B B B N/A N/A 69016 B B N/A N/A N/A N/A B B B B N/A N/A 69017 B B N/A N/A N/A N/A B B B B N/A N/A 69019 D B N/A N/A N/A N/A D B C B N/A N/A 69019 D B N/A N/A N/A N/A D B C B N/A N/A 69019 D B N/A N/A N/A N/A D B C B N/A N/A 69019 D B N/A N/A N/A N/A D B C B N/A N/A 69020 B B N/A N/A N/A N/A B B B B N/A N/A 68502 D B N/A A N/A N/A D B C B N/A CA 68502 D B N/A A N/A N/A D B C B N/A CA 68502 D B N/A A N/A N/A D B C B N/A CA 68502 D B N/A A N/A N/A D B C B N/A CA 68503 A A N/A N/A N/A N/A A A A A N/A N/A 68504 A A N/A N/A N/A N/A A A A A N/A N/A 68505 D B N/A N/A N/A N/A D B C B N/A N/A 68505 D B N/A N/A N/A N/A D B C B N/A N/A 68505 D B N/A N/A N/A N/A D B C B N/A N/A 68505 D B N/A N/A N/A N/A D B C B N/A N/A 68507 A A N/A N/A N/A N/A A A A A N/A N/A 68509 A A N/A N/A N/A N/A A A A A N/A N/A 68511 D D D D N/A N/A B A D D CD CD 68511 D D D D N/A N/A B A D D CD CD 68512 D B B B N/A N/A D B C B CB CB 68512 D B B B N/A N/A D B C B CB CB 68513 D B N/A N/A N/A N/A D B C B N/A N/A 68514 D D D D N/A N/A A A D D CD CD 68515 D B N/A N/A N/A N/A D B D B N/A N/A 68515 D B N/A N/A N/A N/A D B D B N/A N/A 68516 A A N/A N/A N/A N/A A A A A N/A N/A 68517 A A N/A N/A N/A N/A A A A A N/A N/A 68518 A A N/A N/A N/A N/A A A A A N/A N/A 68519 B B N/A N/A N/A N/A B B B B N/A N/A 68520 B B N/A N/A N/A N/A B B B B N/A N/A 68522 B B N/A N/A N/A N/A B B B B N/A N/A 68523 B B B B N/A N/A A A B B CB CB 68524 A A N/A N/A N/A N/A A A A A N/A N/A 68525 A A N/A N/A N/A N/A A A A A N/A N/A 68526 B B N/A N/A N/A N/A B B B B N/A N/A 70112 B B A A N/A N/A B B B B CA CA 70116 B B N/A N/A N/A N/A B B B B N/A N/A 70118 B B N/A N/A N/A N/A B B B B N/A N/A 70119 A A N/A N/A N/A N/A A A A A N/A N/A 70120 B B N/A N/A N/A N/A B B B B N/A N/A 70121 B B N/A N/A N/A N/A B B B B N/A N/A 70121 B B N/A N/A N/A N/A B B B B N/A N/A 70122 B B N/A N/A N/A N/A B B B B N/A N/A 70122 B B N/A N/A N/A N/A B B B B N/A N/A 70123 B B N/A N/A N/A N/A B B B B N/A N/A 70123 B B N/A N/A N/A N/A B B B B N/A N/A 70124 B B N/A N/A N/A N/A B B B B N/A N/A 70125 D B N/A A N/A N/A D B C B N/A CA 70125 D B N/A A N/A N/A D B C B N/A CA 70125 D B N/A A N/A N/A D B C B N/A CA 70127 D B A A N/A N/A D B C B CA CA 70128 D B N/A N/A N/A N/A D B C B N/A N/A 70128 D B N/A N/A N/A N/A D B C B N/A N/A 70129 D B N/A N/A N/A N/A D B C B N/A N/A 70129 D B N/A N/A N/A N/A D B C B N/A N/A 70130 A A N/A N/A N/A N/A A A A A N/A N/A 70131 B B N/A N/A N/A N/A B B B B N/A N/A 70132 D B N/A N/A N/A N/A D B D B N/A N/A 70132 D B N/A N/A N/A N/A D B D B N/A N/A 70132 D B N/A N/A N/A N/A D B D B N/A N/A 70132 D B N/A N/A N/A N/A D B D B N/A N/A 70133 B B N/A N/A N/A N/A B B B B N/A N/A 70133 B B N/A N/A N/A N/A B B B B N/A N/A 70135 B B N/A B N/A N/A B B B B N/A CB 70135 B B N/A B N/A N/A B B B B N/A CB 70135 B B N/A B N/A N/A B B B B N/A CB 70136 B B N/A N/A N/A N/A B B B B N/A N/A 70137 B B N/A N/A N/A N/A B B B B N/A N/A 70137 B B N/A N/A N/A N/A B B B B N/A N/A 70138 B B N/A N/A N/A N/A B B B B N/A N/A 70138 B B N/A N/A N/A N/A B B B B N/A N/A 70140 B B N/A N/A N/A N/A B B B B N/A N/A 70140 B B N/A N/A N/A N/A B B B B N/A N/A 70140 B B N/A N/A N/A N/A B B B B N/A N/A 70143 B B N/A N/A N/A N/A B B B B N/A N/A 70144 B B N/A N/A N/A N/A B B B B N/A N/A 70145 B B N/A N/A N/A N/A B B B B N/A N/A 70146 A A N/A N/A N/A N/A A A A A N/A N/A 70150 B B N/A N/A N/A N/A B B B B N/A N/A 70150 B B N/A N/A N/A N/A B B B B N/A N/A 70151 B B N/A N/A N/A N/A B B B B N/A N/A 70151 B B N/A N/A N/A N/A B B B B N/A N/A 70151 B B N/A N/A N/A N/A B B B B N/A N/A 70152 B B A A N/A N/A B B B B CA CA 70153 B B N/A N/A N/A N/A B B B B N/A N/A 70154 D B N/A N/A N/A N/A D B C B N/A N/A 70157 A A N/A A N/A N/A A A A A N/A CA 70158 B B N/A N/A N/A N/A B B B B N/A N/A 70159 D B N/A N/A N/A N/A D B C B N/A N/A 70159 D B N/A N/A N/A N/A D B C B N/A N/A 70159 D B N/A N/A N/A N/A D B C B N/A N/A 70159 D B N/A N/A N/A N/A D B C B N/A N/A 70160 B B N/A N/A N/A N/A B B B B N/A N/A 70161 B B N/A N/A N/A N/A B B B B N/A N/A 70163 A A N/A N/A N/A N/A A A A A N/A N/A 70165 B B N/A N/A N/A N/A B B B B N/A N/A 70166 A A N/A N/A N/A N/A A A A A N/A N/A 70167 D B N/A N/A N/A N/A D B C B N/A N/A 70167 D B N/A N/A N/A N/A D B C B N/A N/A 70167 D B N/A N/A N/A N/A D B C B N/A N/A 70168 D D A A N/A N/A D D D D CA CA 70168 D D A A N/A N/A D D D D CA CA 70168 D D A A N/A N/A D D D D CA CA 70169 B B B B N/A N/A B B B B CB CB 70169 B B B B N/A N/A B B B B CB CB 70169 B B B B N/A N/A B B B B CB CB 70169 B B B B N/A N/A B B B B CB CB 70169 B B B B N/A N/A B B B B CB CB 70171 D B B B N/A N/A D B C B CB CB 70171 D B B B N/A N/A D B C B CB CB 70171 D B B B N/A N/A D B C B CB CB 70172 B B N/A N/A N/A N/A B B B B N/A N/A 70173 B B N/A N/A N/A N/A B B B B N/A N/A 70174 B B N/A N/A N/A N/A B B B B N/A N/A 70175 B B N/A N/A N/A N/A B B B B N/A N/A 70176 B B N/A N/A N/A N/A B B B B N/A N/A 70177 D D N/A N/A N/A N/A D D D D N/A N/A 70177 D D N/A N/A N/A N/A D D D D N/A N/A 70178 B B N/A N/A N/A N/A B B B B N/A N/A 70179 B B N/A N/A N/A N/A B B B B N/A N/A 70180 A A N/A N/A N/A N/A A A A A N/A N/A 70181 B B N/A N/A N/A N/A B B B B N/A N/A 70184 B B N/A N/A N/A N/A B B B B N/A N/A 70186 B B N/A N/A N/A N/A B B B B N/A N/A 70187 B B N/A N/A N/A N/A B B B B N/A N/A 70188 B B N/A N/A N/A N/A B B B B N/A N/A 70189 B B N/A N/A N/A N/A B B B B N/A N/A 70190 B B N/A N/A N/A N/A B B B B N/A N/A 70191 A A N/A N/A N/A N/A A A A A N/A N/A 70192 A A N/A N/A N/A N/A A A A A N/A N/A 70193 B B N/A N/A N/A N/A B B B B N/A N/A 70194 D B N/A N/A N/A N/A D B C B N/A N/A 70194 D B N/A N/A N/A N/A D B C B N/A N/A 70194 D B N/A N/A N/A N/A D B C B N/A N/A 70194 D B N/A N/A N/A N/A D B C B N/A N/A 70194 D B N/A N/A N/A N/A D B C B N/A N/A 70194 D B N/A N/A N/A N/A D B C B N/A N/A 70194 D B N/A N/A N/A N/A D B C B N/A N/A 70194 D B N/A N/A N/A N/A D B C B N/A N/A 70194 D B N/A N/A N/A N/A D B C B N/A N/A 70195 B B N/A N/A N/A N/A B B B B N/A N/A 70196 A A N/A N/A N/A N/A A A A A N/A N/A 70197 D B N/A N/A N/A N/A D B C B N/A N/A 70197 D B N/A N/A N/A N/A D B C B N/A N/A 70198 A A N/A N/A N/A N/A A A A A N/A N/A 70199 B B N/A N/A N/A N/A B B B B N/A N/A 70200 D B N/A N/A N/A N/A D B C B N/A N/A 70200 D B N/A N/A N/A N/A D B C B N/A N/A 70201 A A N/A N/A N/A N/A A A A A N/A N/A 70202 D B N/A N/A N/A N/A D B C B N/A N/A 70203 A A N/A N/A N/A N/A A A A A N/A N/A 70204 B B N/A N/A N/A N/A B B B B N/A N/A 70205 B B N/A N/A N/A N/A B B B B N/A N/A 70206 B B N/A N/A N/A N/A B B B B N/A N/A 70207 B B N/A N/A N/A N/A B B B B N/A N/A 70208 A A N/A N/A N/A N/A A A A A N/A N/A 70209 B B N/A A N/A N/A B B B B N/A CA 70209 B B N/A A N/A N/A B B B B N/A CA 70211 B B N/A N/A N/A N/A B B B B N/A N/A 70212 D B N/A N/A N/A N/A D B C B N/A N/A 70212 D B N/A N/A N/A N/A D B C B N/A N/A 70213 D D N/A N/A N/A N/A D D C C N/A N/A 70213 D D N/A N/A N/A N/A D D C C N/A N/A 70214 B B A A N/A N/A B B B B CA CA 70215 D B N/A N/A N/A N/A D B C B N/A N/A 70215 D B N/A N/A N/A N/A D B C B N/A N/A 70216 A A N/A N/A N/A N/A A A A A N/A N/A 70218 B B N/A N/A N/A N/A B B B B N/A N/A 70219 B B N/A N/A N/A N/A B B B B N/A N/A 70220 D B N/A N/A N/A N/A D B C B N/A N/A 70220 D B N/A N/A N/A N/A D B C B N/A N/A 70220 D B N/A N/A N/A N/A D B C B N/A N/A 70220 D B N/A N/A N/A N/A D B C B N/A N/A 70221 B B N/A N/A N/A N/A B B B B N/A N/A 70222 B B N/A N/A N/A N/A B B B B N/A N/A 70223 B B B B N/A N/A B B B B CB CB 70223 B B B B N/A N/A B B B B CB CB 70224 B B N/A N/A N/A N/A B B B B N/A N/A 70225 B B N/A N/A N/A N/A B B B B N/A N/A 70226 D A N/A N/A N/A N/A D A C A N/A N/A 70226 D A N/A N/A N/A N/A D A C A N/A N/A 70226 D A N/A N/A N/A N/A D A C A N/A N/A 70226 D A N/A N/A N/A N/A D A C A N/A N/A 70226 D A N/A N/A N/A N/A D A C A N/A N/A 70226 D A N/A N/A N/A N/A D A C A N/A N/A 70227 A A N/A N/A N/A N/A A A A A N/A N/A 70228 B B N/A N/A N/A N/A B B B B N/A N/A 70229 B B N/A N/A N/A N/A B B B B N/A N/A 70229 B B N/A N/A N/A N/A B B B B N/A N/A 70230 A A N/A N/A N/A N/A A A A A N/A N/A 70231 A A N/A N/A N/A N/A A A A A N/A N/A 70233 B B N/A N/A N/A N/A B B B B N/A N/A 70233 B B N/A N/A N/A N/A B B B B N/A N/A 70234 A A N/A N/A N/A N/A A A A A N/A N/A 70235 B B N/A N/A N/A N/A B B B B N/A N/A 70236 B B N/A N/A N/A N/A B B B B N/A N/A 70236 B B N/A N/A N/A N/A B B B B N/A N/A 70237 B B N/A N/A N/A N/A B B B B N/A N/A 70088 B B N/A N/A N/A N/A B B B B N/A N/A 70089 D B N/A N/A N/A N/A D B C B N/A N/A 70089 D B N/A N/A N/A N/A D B C B N/A N/A 70238 B B N/A N/A N/A N/A B B B B N/A N/A 70240 A A N/A N/A N/A N/A A A A A N/A N/A 70241 B B N/A A N/A N/A B B B B N/A CA 70241 B B N/A A N/A N/A B B B B N/A CA 70243 B B N/A N/A N/A N/A B B B B N/A N/A 70262 A A N/A N/A N/A N/A A A A A N/A N/A 70263 B B N/A N/A N/A N/A B B B B N/A N/A 70264 B B N/A N/A N/A N/A B B B B N/A N/A 70265 B B N/A N/A N/A N/A B B B B N/A N/A 70266 B B N/A N/A N/A N/A B B B B N/A N/A 70267 B B N/A N/A N/A N/A B B B B N/A N/A 70268 B B N/A N/A N/A N/A B B B B N/A N/A 70270 D B N/A N/A N/A N/A D B C B N/A N/A 70270 D B N/A N/A N/A N/A D B C B N/A N/A 70271 B B A A N/A N/A B B B B CA CA 70272 B B N/A N/A N/A N/A B B B B N/A N/A 70273 A B N/A N/A N/A N/A A B A B N/A N/A 70273 A B N/A N/A N/A N/A A B A B N/A N/A 70273 A B N/A N/A N/A N/A A B A B N/A N/A 70273 A B N/A N/A N/A N/A A B A B N/A N/A 70273 A B N/A N/A N/A N/A A B A B N/A N/A 70273 A B N/A N/A N/A N/A A B A B N/A N/A 70273 A B N/A N/A N/A N/A A B A B N/A N/A 70273 A B N/A N/A N/A N/A A B A B N/A N/A 70274 B B N/A N/A N/A N/A B B B B N/A N/A 70275 B B N/A N/A N/A N/A B B B B N/A N/A 70276 B B N/A N/A N/A N/A B B B B N/A N/A 70277 B B N/A N/A N/A N/A B B B B N/A N/A 70278 B B N/A N/A N/A N/A B B B B N/A N/A 69229 D B N/A N/A N/A N/A D B C B N/A N/A 69229 D B N/A N/A N/A N/A D B C B N/A N/A 69229 D B N/A N/A N/A N/A D B C B N/A N/A 69229 D B N/A N/A N/A N/A D B C B N/A N/A 69229 D B N/A N/A N/A N/A D B C B N/A N/A 69229 D B N/A N/A N/A N/A D B C B N/A N/A 69229 D B N/A N/A N/A N/A D B C B N/A N/A 69230 D B N/A N/A N/A N/A D B C B N/A N/A 69230 D B N/A N/A N/A N/A D B C B N/A N/A 69234 B B N/A N/A N/A N/A B B B B N/A N/A 69235 B B N/A N/A N/A N/A B B B B N/A N/A 69236 D B N/A N/A N/A N/A D B C B N/A N/A 69236 D B N/A N/A N/A N/A D B C B N/A N/A 69236 D B N/A N/A N/A N/A D B C B N/A N/A 69238 D D N/A N/A N/A N/A D D D D N/A N/A 69239 B B N/A N/A N/A N/A B B B B N/A N/A 69240 B B N/A N/A N/A N/A B B B B N/A N/A 69242 B B N/A N/A N/A N/A B B B B N/A N/A 69243 B B N/A N/A N/A N/A B B B B N/A N/A 69244 B B N/A N/A N/A N/A B B B B N/A N/A 69246 B B N/A N/A N/A N/A B B B B N/A N/A 69247 D D N/A N/A N/A N/A D D D D N/A N/A 69247 D D N/A N/A N/A N/A D D D D N/A N/A 69248 B B N/A N/A N/A N/A B B B B N/A N/A 69250 B B N/A N/A N/A N/A B B B B N/A N/A 69252 B B B B N/A N/A B B B B CB CB 69252 B B B B N/A N/A B B B B CB CB 69253 D B N/A N/A N/A N/A D B C B N/A N/A 69253 D B N/A N/A N/A N/A D B C B N/A N/A 69254 D B N/A N/A N/A N/A D B C B N/A N/A 69254 D B N/A N/A N/A N/A D B C B N/A N/A 69255 B B N/A N/A N/A N/A B B B B N/A N/A 69257 A A N/A N/A N/A N/A A A A A N/A N/A 69258 D A N/A N/A N/A N/A D A D A N/A N/A 69258 D A N/A N/A N/A N/A D A D A N/A N/A 69258 D A N/A N/A N/A N/A D A D A N/A N/A 69258 D A N/A N/A N/A N/A D A D A N/A N/A 69259 B B N/A N/A N/A N/A B B B B N/A N/A 69260 B B N/A N/A N/A N/A B B B B N/A N/A 69261 A A N/A N/A N/A N/A A A A A N/A N/A 69262 B B N/A N/A N/A N/A B B B B N/A N/A 69263 D B N/A N/A N/A N/A D B C B N/A N/A 69263 D B N/A N/A N/A N/A D B C B N/A N/A 69263 D B N/A N/A N/A N/A D B C B N/A N/A 69263 D B N/A N/A N/A N/A D B C B N/A N/A 69265 B B N/A N/A N/A N/A B B B B N/A N/A 69266 B B N/A N/A N/A N/A B B B B N/A N/A 69269 D B N/A N/A N/A N/A D B C B N/A N/A 69269 D B N/A N/A N/A N/A D B C B N/A N/A 69270 B B N/A N/A N/A N/A B B B B N/A N/A 69271 B B N/A N/A N/A N/A B B B B N/A N/A 69272 B B N/A N/A N/A N/A B B B B N/A N/A 69272 B B N/A N/A N/A N/A B B B B N/A N/A 69272 B B N/A N/A N/A N/A B B B B N/A N/A 69274 A A N/A N/A N/A N/A A A A A N/A N/A 69275 D B N/A N/A N/A N/A D B C B N/A N/A 69275 D B N/A N/A N/A N/A D B C B N/A N/A 69275 D B N/A N/A N/A N/A D B C B N/A N/A 69276 B B N/A N/A N/A N/A B B B B N/A N/A 69277 D B N/A N/A N/A N/A D B C B N/A N/A 69277 D B N/A N/A N/A N/A D B C B N/A N/A 69277 D B N/A N/A N/A N/A D B C B N/A N/A 69278 B B N/A N/A N/A N/A B B B B N/A N/A 69279 A A N/A N/A N/A N/A A A A A N/A N/A 70244 A A N/A N/A N/A N/A A A A A N/A N/A 70245 D B N/A N/A N/A N/A D B C B N/A N/A 70245 D B N/A N/A N/A N/A D B C B N/A N/A 70246 A A N/A N/A N/A N/A A A A A N/A N/A 69280 B B N/A N/A N/A N/A B B B B N/A N/A 69281 A A N/A N/A N/A N/A A A A A N/A N/A 69282 B B N/A N/A N/A N/A B B B B N/A N/A 69283 D B N/A N/A N/A N/A D B C B N/A N/A 69283 D B N/A N/A N/A N/A D B C B N/A N/A 69284 B B N/A N/A N/A N/A B B B B N/A N/A 69284 B B N/A N/A N/A N/A B B B B N/A N/A 69284 B B N/A N/A N/A N/A B B B B N/A N/A 69284 B B N/A N/A N/A N/A B B B B N/A N/A 69284 B B N/A N/A N/A N/A B B B B N/A N/A 69285 A A N/A N/A N/A N/A A A A A N/A N/A 69286 A A N/A N/A N/A N/A A A A A N/A N/A 69288 A A N/A N/A N/A N/A A A A A N/A N/A 69292 A A N/A N/A N/A N/A A A A A N/A N/A 69293 A A N/A N/A N/A N/A A A A A N/A N/A 69297 D A N/A N/A N/A N/A D A C A N/A N/A 70280 A A N/A N/A N/A N/A A A A A N/A N/A 70281 B B N/A N/A N/A N/A B B B B N/A N/A 70282 B B N/A N/A N/A N/A B B B B N/A N/A 70284 B B N/A N/A N/A N/A B B B B N/A N/A 70285 A A N/A N/A N/A N/A A A A A N/A N/A 70286 B B N/A N/A N/A N/A B B B B N/A N/A 70287 A A N/A N/A N/A N/A A A A A N/A N/A 70288 D B N/A N/A N/A N/A D B C B N/A N/A 70288 D B N/A N/A N/A N/A D B C B N/A N/A 70289 A A N/A N/A N/A N/A A A A A N/A N/A 70290 B B N/A N/A N/A N/A B B B B N/A N/A 70291 B B N/A N/A N/A N/A B B B B N/A N/A 70291 B B N/A N/A N/A N/A B B B B N/A N/A 70292 A A N/A N/A N/A N/A A A A A N/A N/A 70295 A A N/A N/A N/A N/A A A A A N/A N/A 70297 B B N/A N/A N/A N/A B B B B N/A N/A 70298 D B N/A N/A N/A N/A D B C B N/A N/A 70298 D B N/A N/A N/A N/A D B C B N/A N/A 70300 B B N/A N/A N/A N/A B B B B N/A N/A 70301 B A N/A N/A N/A N/A B A B A N/A N/A 70304 A A N/A N/A N/A N/A A A A A N/A N/A 70305 B B N/A N/A N/A N/A B B B B N/A N/A 70306 B B N/A N/A N/A N/A B B B B N/A N/A 70306 B B N/A N/A N/A N/A B B B B N/A N/A 70306 B B N/A N/A N/A N/A B B B B N/A N/A 70307 B B N/A N/A N/A N/A B B B B N/A N/A 70308 D B N/A N/A N/A N/A D B C B N/A N/A 70308 D B N/A N/A N/A N/A D B C B N/A N/A 70308 D B N/A N/A N/A N/A D B C B N/A N/A 70308 D B N/A N/A N/A N/A D B C B N/A N/A 70309 A A N/A N/A N/A N/A A A A A N/A N/A 70310 A A N/A N/A N/A N/A A A A A N/A N/A 70311 A A N/A N/A N/A N/A A A A A N/A N/A 70312 D B N/A N/A N/A N/A D B C B N/A N/A 70312 D B N/A N/A N/A N/A D B C B N/A N/A 70313 B B N/A N/A N/A N/A B B B B N/A N/A 70313 B B N/A N/A N/A N/A B B B B N/A N/A 70314 D B N/A N/A N/A N/A D B C B N/A N/A 70314 D B N/A N/A N/A N/A D B C B N/A N/A 70314 D B N/A N/A N/A N/A D B C B N/A N/A 70314 D B N/A N/A N/A N/A D B C B N/A N/A 70314 D B N/A N/A N/A N/A D B C B N/A N/A 70314 D B N/A N/A N/A N/A D B C B N/A N/A 70321 A A N/A N/A N/A N/A A A A A N/A N/A 70325 B B N/A N/A N/A N/A B B B B N/A N/A 70326 A A N/A N/A N/A N/A A A A A N/A N/A 70327 D B N/A N/A N/A N/A D B C B N/A N/A 70329 B B N/A N/A N/A N/A B B B B N/A N/A 70331 D B A A N/A N/A D B C B CA CA 70333 B B N/A N/A N/A N/A B B B B N/A N/A 70248 D B N/A N/A N/A N/A D B C B N/A N/A 70248 D B N/A N/A N/A N/A D B C B N/A N/A 70248 D B N/A N/A N/A N/A D B C B N/A N/A 70250 A A N/A N/A N/A N/A A A A A N/A N/A 70251 D D D D N/A N/A B B D D CD CD 70251 D D D D N/A N/A B B D D CD CD 70255 A A N/A N/A N/A N/A A A A A N/A N/A 70256 B B N/A N/A N/A N/A B B B B N/A N/A 70258 B B N/A N/A N/A N/A B B B B N/A N/A 70259 B B N/A N/A N/A N/A B B B B N/A N/A 70261 B B N/A N/A N/A N/A B B B B N/A N/A 70261 B B N/A N/A N/A N/A B B B B N/A N/A 70261 B B N/A N/A N/A N/A B B B B N/A N/A 70337 A A N/A N/A N/A N/A A A A A N/A N/A 70338 B B N/A N/A N/A N/A B B B B N/A N/A 70338 B B N/A N/A N/A N/A B B B B N/A N/A 69688 D B A A N/A N/A D B C B CA CA 69688 D B A A N/A N/A D B C B CA CA 69689 B B A A N/A N/A B B B B CA CA 69689 B B A A N/A N/A B B B B CA CA 69691 B B N/A N/A N/A N/A B B B B N/A N/A 69692 A A N/A N/A N/A N/A A A A A N/A N/A 69693 B B N/A N/A N/A N/A B B B B N/A N/A 69694 A A N/A N/A N/A N/A A A A A N/A N/A 69695 A A N/A N/A N/A N/A A A A A N/A N/A 69696 A A N/A N/A N/A N/A A A A A N/A N/A 69697 D B N/A N/A N/A N/A D B C B N/A N/A 69697 D B N/A N/A N/A N/A D B C B N/A N/A 69698 A A A A N/A N/A A A A A CA CA 69699 B B N/A N/A N/A N/A B B B B N/A N/A 69699 B B N/A N/A N/A N/A B B B B N/A N/A 69699 B B N/A N/A N/A N/A B B B B N/A N/A 69701 A A N/A N/A N/A N/A A A A A N/A N/A 69702 A A N/A N/A N/A N/A A A A A N/A N/A 69704 B B N/A N/A N/A N/A B B B B N/A N/A 69704 B B N/A N/A N/A N/A B B B B N/A N/A 69705 A A N/A N/A N/A N/A A A A A N/A N/A 69707 B B B B N/A N/A B B B B CB CB 69707 B B B B N/A N/A B B B B CB CB 69710 B B N/A N/A N/A N/A B B B B N/A N/A 69711 B B N/A N/A N/A N/A B B B B N/A N/A 69712 A A N/A N/A N/A N/A A A A A N/A N/A 69713 B B N/A N/A N/A N/A B B B B N/A N/A 69714 D B N/A N/A N/A N/A D B C B N/A N/A 69716 B B A A N/A N/A B B B B CA CA 69716 B B A A N/A N/A B B B B CA CA 69718 D B N/A N/A N/A N/A D B C B N/A N/A 69718 D B N/A N/A N/A N/A D B C B N/A N/A 69719 B B N/A N/A N/A N/A B B B B N/A N/A 69719 B B N/A N/A N/A N/A B B B B N/A N/A 69719 B B N/A N/A N/A N/A B B B B N/A N/A 69720 B B N/A N/A N/A N/A B B B B N/A N/A 69721 D B N/A N/A N/A N/A D B C B N/A N/A 69721 D B N/A N/A N/A N/A D B C B N/A N/A 69721 D B N/A N/A N/A N/A D B C B N/A N/A 69722 B B N/A N/A N/A N/A B B B B N/A N/A 69723 B B N/A N/A N/A N/A B B B B N/A N/A 69724 D B N/A N/A N/A N/A D B C B N/A N/A 69724 D B N/A N/A N/A N/A D B C B N/A N/A 69724 D B N/A N/A N/A N/A D B C B N/A N/A 69724 D B N/A N/A N/A N/A D B C B N/A N/A 69725 B B N/A N/A N/A N/A B B B B N/A N/A 69725 B B N/A N/A N/A N/A B B B B N/A N/A 69726 B B A A N/A N/A B B B B CA CA 69727 B B N/A N/A N/A N/A B B B B N/A N/A 69727 B B N/A N/A N/A N/A B B B B N/A N/A 69728 D B N/A N/A N/A N/A D B C B N/A N/A 69728 D B N/A N/A N/A N/A D B C B N/A N/A 69728 D B N/A N/A N/A N/A D B C B N/A N/A 69729 A A N/A N/A N/A N/A A A A A N/A N/A 69730 B B N/A N/A N/A N/A B B B B N/A N/A 69731 A A N/A N/A N/A N/A A A A A N/A N/A 69732 B B N/A N/A N/A N/A B B B B N/A N/A 69733 B B N/A N/A N/A N/A B B B B N/A N/A 69733 B B N/A N/A N/A N/A B B B B N/A N/A 69734 B B N/A N/A N/A N/A B B B B N/A N/A 69735 D B N/A N/A N/A N/A D B C B N/A N/A 69735 D B N/A N/A N/A N/A D B C B N/A N/A 69736 B B N/A N/A N/A N/A B B B B N/A N/A 69736 B B N/A N/A N/A N/A B B B B N/A N/A 69737 B B N/A N/A N/A N/A B B B B N/A N/A 69738 D A N/A N/A N/A N/A D A D A N/A N/A 69738 D A N/A N/A N/A N/A D A D A N/A N/A 69738 D A N/A N/A N/A N/A D A D A N/A N/A 69739 A A N/A N/A N/A N/A A A A A N/A N/A 69740 A A N/A N/A N/A N/A A A A A N/A N/A 69741 B B N/A N/A N/A N/A B B B B N/A N/A 69741 B B N/A N/A N/A N/A B B B B N/A N/A 69742 D B N/A N/A N/A N/A D B C B N/A N/A 69742 D B N/A N/A N/A N/A D B C B N/A N/A 69742 D B N/A N/A N/A N/A D B C B N/A N/A 69742 D B N/A N/A N/A N/A D B C B N/A N/A 69742 D B N/A N/A N/A N/A D B C B N/A N/A 69743 D B N/A N/A N/A N/A D B C B N/A N/A 69743 D B N/A N/A N/A N/A D B C B N/A N/A 69743 D B N/A N/A N/A N/A D B C B N/A N/A 69744 B B N/A N/A N/A N/A B B B B N/A N/A 69745 B B N/A N/A N/A N/A B B B B N/A N/A 70349 D B N/A N/A N/A N/A D B C B N/A N/A 70349 D B N/A N/A N/A N/A D B C B N/A N/A 70350 B B N/A N/A N/A N/A B B B B N/A N/A 70352 B B N/A N/A N/A N/A B B B B N/A N/A 70353 B B N/A N/A N/A N/A B B B B N/A N/A 70354 D B N/A N/A N/A N/A D B C B N/A N/A 70357 B B N/A N/A N/A N/A B B B B N/A N/A 70359 A A N/A N/A N/A N/A A A A A N/A N/A 70360 B B N/A N/A N/A N/A B B B B N/A N/A 70361 B B N/A N/A N/A N/A B B B B N/A N/A 70363 A A N/A N/A N/A N/A A A A A N/A N/A 70364 B B N/A N/A N/A N/A B B B B N/A N/A 70365 B B N/A N/A N/A N/A B B B B N/A N/A 70365 B B N/A N/A N/A N/A B B B B N/A N/A 70366 B B N/A N/A N/A N/A B B B B N/A N/A 70366 B B N/A N/A N/A N/A B B B B N/A N/A 70366 B B N/A N/A N/A N/A B B B B N/A N/A 70368 D B N/A N/A N/A N/A D B C B N/A N/A 70368 D B N/A N/A N/A N/A D B C B N/A N/A 70368 D B N/A N/A N/A N/A D B C B N/A N/A 70369 A A N/A N/A N/A N/A A A A A N/A N/A 70370 D B N/A N/A N/A N/A D B C B N/A N/A 70370 D B N/A N/A N/A N/A D B C B N/A N/A 70370 D B N/A N/A N/A N/A D B C B N/A N/A 70370 D B N/A N/A N/A N/A D B C B N/A N/A 70370 D B N/A N/A N/A N/A D B C B N/A N/A 70371 B B N/A N/A N/A N/A B B B B N/A N/A 70372 B B N/A N/A N/A N/A B B B B N/A N/A 70373 B B N/A N/A N/A N/A B B B B N/A N/A 70374 A A N/A N/A N/A N/A A A A A N/A N/A 70376 D B N/A N/A N/A N/A D B C B N/A N/A 70376 D B N/A N/A N/A N/A D B C B N/A N/A 70376 D B N/A N/A N/A N/A D B C B N/A N/A 70376 D B N/A N/A N/A N/A D B C B N/A N/A 70377 B B N/A N/A N/A N/A B B B B N/A N/A 70378 B B N/A N/A N/A N/A B B B B N/A N/A 70379 D B N/A N/A N/A N/A D B D B N/A N/A 70379 D B N/A N/A N/A N/A D B D B N/A N/A 70379 D B N/A N/A N/A N/A D B D B N/A N/A 70379 D B N/A N/A N/A N/A D B D B N/A N/A 70379 D B N/A N/A N/A N/A D B D B N/A N/A 70379 D B N/A N/A N/A N/A D B D B N/A N/A 70380 D A N/A N/A N/A N/A D A D A N/A N/A 70380 D A N/A N/A N/A N/A D A D A N/A N/A 70380 D A N/A N/A N/A N/A D A D A N/A N/A 70381 D B N/A N/A N/A N/A D B C B N/A N/A 70382 D B N/A N/A N/A N/A D B C B N/A N/A 70382 D B N/A N/A N/A N/A D B C B N/A N/A 70383 A A N/A N/A N/A N/A A A A A N/A N/A 70384 B B N/A N/A N/A N/A B B B B N/A N/A 70385 B B N/A N/A N/A N/A B B B B N/A N/A 70388 B B N/A N/A N/A N/A B B B B N/A N/A 70388 B B N/A N/A N/A N/A B B B B N/A N/A 70389 B B N/A N/A N/A N/A B B B B N/A N/A 70389 B B N/A N/A N/A N/A B B B B N/A N/A 70390 B B N/A N/A N/A N/A B B B B N/A N/A 70390 B B N/A N/A N/A N/A B B B B N/A N/A 70391 A A N/A N/A N/A N/A A A A A N/A N/A 70392 B B N/A N/A N/A N/A B B B B N/A N/A 70393 D B N/A N/A N/A N/A D B D B N/A N/A 70393 D B N/A N/A N/A N/A D B D B N/A N/A 70393 D B N/A N/A N/A N/A D B D B N/A N/A 70393 D B N/A N/A N/A N/A D B D B N/A N/A 70393 D B N/A N/A N/A N/A D B D B N/A N/A 70394 A A N/A N/A N/A N/A A A A A N/A N/A 70395 B B B B N/A N/A B B B B CB CB 70395 B B B B N/A N/A B B B B CB CB 70395 B B B B N/A N/A B B B B CB CB 70397 B B N/A N/A N/A N/A B B B B N/A N/A 70398 B B N/A N/A N/A N/A B B B B N/A N/A 70399 B B N/A N/A N/A N/A B B B B N/A N/A 70399 B B N/A N/A N/A N/A B B B B N/A N/A 70400 D B N/A A N/A N/A D B C B N/A CA 70400 D B N/A A N/A N/A D B C B N/A CA 70400 D B N/A A N/A N/A D B C B N/A CA 70401 D B N/A N/A N/A N/A D B C B N/A N/A 70401 D B N/A N/A N/A N/A D B C B N/A N/A 70402 B B N/A N/A N/A N/A B B B B N/A N/A 70403 D B N/A N/A N/A N/A D B C B N/A N/A 70403 D B N/A N/A N/A N/A D B C B N/A N/A 70403 D B N/A N/A N/A N/A D B C B N/A N/A 70403 D B N/A N/A N/A N/A D B C B N/A N/A 70403 D B N/A N/A N/A N/A D B C B N/A N/A 70403 D B N/A N/A N/A N/A D B C B N/A N/A 70407 B B N/A N/A N/A N/A B B B B N/A N/A 70408 D B N/A N/A N/A N/A D B C B N/A N/A 70408 D B N/A N/A N/A N/A D B C B N/A N/A 70410 D B N/A N/A N/A N/A D B C B N/A N/A 70410 D B N/A N/A N/A N/A D B C B N/A N/A 70411 B B N/A N/A N/A N/A B B B B N/A N/A 70412 B B N/A N/A N/A N/A B B B B N/A N/A 70412 B B N/A N/A N/A N/A B B B B N/A N/A 70412 B B N/A N/A N/A N/A B B B B N/A N/A 70412 B B N/A N/A N/A N/A B B B B N/A N/A 70414 B B N/A N/A N/A N/A B B B B N/A N/A 70415 B B N/A N/A N/A N/A B B B B N/A N/A 70416 B B N/A N/A N/A N/A B B B B N/A N/A 70417 B B N/A N/A N/A N/A B B B B N/A N/A 70418 B B N/A N/A N/A N/A B B B B N/A N/A 70419 D B N/A N/A N/A N/A D B C B N/A N/A 70419 D B N/A N/A N/A N/A D B C B N/A N/A 70419 D B N/A N/A N/A N/A D B C B N/A N/A 70419 D B N/A N/A N/A N/A D B C B N/A N/A 70419 D B N/A N/A N/A N/A D B C B N/A N/A 70419 D B N/A N/A N/A N/A D B C B N/A N/A 70420 D B N/A N/A N/A N/A D B C B N/A N/A 70420 D B N/A N/A N/A N/A D B C B N/A N/A 70420 D B N/A N/A N/A N/A D B C B N/A N/A 70420 D B N/A N/A N/A N/A D B C B N/A N/A 70421 B B A A N/A N/A B B B B CA CA 70421 B B A A N/A N/A B B B B CA CA 70421 B B A A N/A N/A B B B B CA CA 70421 B B A A N/A N/A B B B B CA CA 70424 B B N/A N/A N/A N/A B B B B N/A N/A 70424 B B N/A N/A N/A N/A B B B B N/A N/A 70424 B B N/A N/A N/A N/A B B B B N/A N/A 70424 B B N/A N/A N/A N/A B B B B N/A N/A 70424 B B N/A N/A N/A N/A B B B B N/A N/A 70425 B B N/A N/A N/A N/A B B B B N/A N/A 70427 D B N/A N/A N/A N/A D B C B N/A N/A 70427 D B N/A N/A N/A N/A D B C B N/A N/A 70428 A A N/A N/A N/A N/A A A A A N/A N/A 70429 B B N/A N/A N/A N/A B B B B N/A N/A 70429 B B N/A N/A N/A N/A B B B B N/A N/A 70430 B B N/A N/A N/A N/A B B B B N/A N/A 70431 B B N/A N/A N/A N/A B B B B N/A N/A 70431 B B N/A N/A N/A N/A B B B B N/A N/A 70431 B B N/A N/A N/A N/A B B B B N/A N/A 70432 B B N/A N/A N/A N/A B B B B N/A N/A 70433 B B N/A N/A N/A N/A B B B B N/A N/A 70434 D B N/A N/A N/A N/A D B C B N/A N/A 70434 D B N/A N/A N/A N/A D B C B N/A N/A 70434 D B N/A N/A N/A N/A D B C B N/A N/A 70434 D B N/A N/A N/A N/A D B C B N/A N/A 70434 D B N/A N/A N/A N/A D B C B N/A N/A 70434 D B N/A N/A N/A N/A D B C B N/A N/A 70436 A A N/A N/A N/A N/A A A A A N/A N/A 70437 D B N/A N/A N/A N/A D B C B N/A N/A 70437 D B N/A N/A N/A N/A D B C B N/A N/A 70437 D B N/A N/A N/A N/A D B C B N/A N/A 70437 D B N/A N/A N/A N/A D B C B N/A N/A 70437 D B N/A N/A N/A N/A D B C B N/A N/A 70437 D B N/A N/A N/A N/A D B C B N/A N/A 70438 A A N/A N/A N/A N/A A A A A N/A N/A 70439 B B N/A N/A N/A N/A B B B B N/A N/A 70440 A A N/A N/A N/A N/A A A A A N/A N/A 70441 B B N/A N/A N/A N/A B B B B N/A N/A 70442 B B N/A N/A N/A N/A B B B B N/A N/A 70445 B B N/A N/A N/A N/A B B B B N/A N/A 70447 B B N/A N/A N/A N/A B B B B N/A N/A 70448 B B N/A N/A N/A N/A B B B B N/A N/A 70449 B B N/A N/A N/A N/A B B B B N/A N/A 70450 A A N/A N/A N/A N/A A A A A N/A N/A 70453 B B N/A N/A N/A N/A B B B B N/A N/A 70453 B B N/A N/A N/A N/A B B B B N/A N/A 70339 B B N/A N/A N/A N/A B B B B N/A N/A 70339 B B N/A N/A N/A N/A B B B B N/A N/A 70340 B B N/A N/A N/A N/A B B B B N/A N/A 70340 B B N/A N/A N/A N/A B B B B N/A N/A 70340 B B N/A N/A N/A N/A B B B B N/A N/A 70340 B B N/A N/A N/A N/A B B B B N/A N/A 70341 D D N/A N/A N/A N/A D D D D N/A N/A 70341 D D N/A N/A N/A N/A D D D D N/A N/A 70341 D D N/A N/A N/A N/A D D D D N/A N/A 70341 D D N/A N/A N/A N/A D D D D N/A N/A 70341 D D N/A N/A N/A N/A D D D D N/A N/A 70341 D D N/A N/A N/A N/A D D D D N/A N/A 70343 B B N/A N/A N/A N/A B B B B N/A N/A 70343 B B N/A N/A N/A N/A B B B B N/A N/A 70343 B B N/A N/A N/A N/A B B B B N/A N/A 70343 B B N/A N/A N/A N/A B B B B N/A N/A 70343 B B N/A N/A N/A N/A B B B B N/A N/A 70343 B B N/A N/A N/A N/A B B B B N/A N/A 70343 B B N/A N/A N/A N/A B B B B N/A N/A 70343 B B N/A N/A N/A N/A B B B B N/A N/A 70343 B B N/A N/A N/A N/A B B B B N/A N/A 70344 B B N/A N/A N/A N/A B B B B N/A N/A 70344 B B N/A N/A N/A N/A B B B B N/A N/A 70344 B B N/A N/A N/A N/A B B B B N/A N/A 70344 B B N/A N/A N/A N/A B B B B N/A N/A 70344 B B N/A N/A N/A N/A B B B B N/A N/A 70344 B B N/A N/A N/A N/A B B B B N/A N/A 70344 B B N/A N/A N/A N/A B B B B N/A N/A 70344 B B N/A N/A N/A N/A B B B B N/A N/A 70345 D B N/A N/A N/A N/A D B C B N/A N/A 70346 B B N/A N/A N/A N/A B B B B N/A N/A 70346 B B N/A N/A N/A N/A B B B B N/A N/A 69675 B B N/A N/A N/A N/A B B B B N/A N/A 69677 B B N/A N/A N/A N/A B B B B N/A N/A 69678 B B N/A N/A N/A N/A B B B B N/A N/A 69679 B B N/A N/A N/A N/A B B B B N/A N/A 69680 D B N/A N/A N/A N/A D B D B N/A N/A 69680 D B N/A N/A N/A N/A D B D B N/A N/A 69680 D B N/A N/A N/A N/A D B D B N/A N/A 69680 D B N/A N/A N/A N/A D B D B N/A N/A 69680 D B N/A N/A N/A N/A D B D B N/A N/A 69681 B B N/A N/A N/A N/A B B B B N/A N/A 69681 B B N/A N/A N/A N/A B B B B N/A N/A 69682 B B N/A N/A N/A N/A B B B B N/A N/A 69683 D B N/A N/A N/A N/A D B C B N/A N/A 69683 D B N/A N/A N/A N/A D B C B N/A N/A 69683 D B N/A N/A N/A N/A D B C B N/A N/A 69683 D B N/A N/A N/A N/A D B C B N/A N/A 69683 D B N/A N/A N/A N/A D B C B N/A N/A 69683 D B N/A N/A N/A N/A D B C B N/A N/A 69683 D B N/A N/A N/A N/A D B C B N/A N/A 69684 A A N/A N/A N/A N/A A A A A N/A N/A 70454 B B N/A N/A N/A N/A B B B B N/A N/A 70455 A A N/A N/A N/A N/A A A A A N/A N/A 70456 D B N/A N/A N/A N/A D B C B N/A N/A 70456 D B N/A N/A N/A N/A D B C B N/A N/A 70457 D B N/A N/A N/A N/A D B C B N/A N/A 70457 D B N/A N/A N/A N/A D B C B N/A N/A 70458 A A N/A N/A N/A N/A A A A A N/A N/A 70459 B B N/A N/A N/A N/A B B B B N/A N/A 70459 B B N/A N/A N/A N/A B B B B N/A N/A 70459 B B N/A N/A N/A N/A B B B B N/A N/A 70460 B B B B N/A N/A B B B B CB CB 70460 B B B B N/A N/A B B B B CB CB 70460 B B B B N/A N/A B B B B CB CB 70461 A A N/A N/A N/A N/A A A A A N/A N/A 70462 B B N/A N/A N/A N/A B B B B N/A N/A 70463 B B N/A A N/A N/A B B B B N/A CA 70463 B B N/A A N/A N/A B B B B N/A CA 70464 B B N/A N/A N/A N/A B B B B N/A N/A 70465 B B N/A N/A N/A N/A B B B B N/A N/A 70465 B B N/A N/A N/A N/A B B B B N/A N/A 70466 B B N/A N/A N/A N/A B B B B N/A N/A 70468 B B B B N/A N/A A A B B CB CB 70469 A A N/A N/A N/A N/A A A A A N/A N/A 70470 B B N/A N/A N/A N/A B B B B N/A N/A 70471 D B N/A N/A N/A N/A D B C B N/A N/A 70471 D B N/A N/A N/A N/A D B C B N/A N/A 70478 D B N/A N/A N/A N/A D B C B N/A N/A 70478 D B N/A N/A N/A N/A D B C B N/A N/A 70478 D B N/A N/A N/A N/A D B C B N/A N/A 70479 D B N/A N/A N/A N/A D B C B N/A N/A 70479 D B N/A N/A N/A N/A D B C B N/A N/A 70480 B B N/A N/A N/A N/A B B B B N/A N/A 70481 D B N/A N/A N/A N/A D B C B N/A N/A 70481 D B N/A N/A N/A N/A D B C B N/A N/A 70482 A A N/A N/A N/A N/A A A A A N/A N/A 70483 B B N/A N/A N/A N/A B B B B N/A N/A 70484 D B N/A N/A N/A N/A D B C B N/A N/A 70485 A A N/A N/A N/A N/A A A A A N/A N/A 70486 D B N/A N/A N/A N/A D B D B N/A N/A 70486 D B N/A N/A N/A N/A D B D B N/A N/A 70486 D B N/A N/A N/A N/A D B D B N/A N/A 70486 D B N/A N/A N/A N/A D B D B N/A N/A 69298 B B N/A N/A N/A N/A B B B B N/A N/A 69299 B B N/A N/A N/A N/A B B B B N/A N/A 69300 D B N/A N/A N/A N/A D B C B N/A N/A 69300 D B N/A N/A N/A N/A D B C B N/A N/A 69300 D B N/A N/A N/A N/A D B C B N/A N/A 69300 D B N/A N/A N/A N/A D B C B N/A N/A 69301 D D D D N/A N/A D B D D CD CD 69301 D D D D N/A N/A D B D D CD CD 69301 D D D D N/A N/A D B D D CD CD 69302 B B N/A N/A N/A N/A B B B B N/A N/A 69303 D B N/A N/A N/A N/A D B C B N/A N/A 69303 D B N/A N/A N/A N/A D B C B N/A N/A 69303 D B N/A N/A N/A N/A D B C B N/A N/A 69303 D B N/A N/A N/A N/A D B C B N/A N/A 69305 B B N/A N/A N/A N/A B B B B N/A N/A 69306 B B N/A N/A N/A N/A B B B B N/A N/A 69307 B B N/A N/A N/A N/A B B B B N/A N/A 69308 B B N/A N/A N/A N/A B B B B N/A N/A 69309 B B B B N/A N/A B B B B CB CB 69309 B B B B N/A N/A B B B B CB CB 69309 B B B B N/A N/A B B B B CB CB 69310 B B N/A N/A N/A N/A B B B B N/A N/A 69310 B B N/A N/A N/A N/A B B B B N/A N/A 69311 B B N/A N/A N/A N/A B B B B N/A N/A 69312 B B N/A N/A N/A N/A B B B B N/A N/A 69315 A A N/A N/A N/A N/A A A A A N/A N/A 69316 B B B B N/A N/A A A B B CB CB 69317 D B N/A N/A N/A N/A D B C B N/A N/A 69317 D B N/A N/A N/A N/A D B C B N/A N/A 69317 D B N/A N/A N/A N/A D B C B N/A N/A 69318 D B N/A N/A N/A N/A D B C B N/A N/A 69318 D B N/A N/A N/A N/A D B C B N/A N/A 69319 B B N/A N/A N/A N/A B B B B N/A N/A 69320 A A N/A N/A N/A N/A A A A A N/A N/A 69321 B B N/A N/A N/A N/A B B B B N/A N/A 69322 B B N/A N/A N/A N/A B B B B N/A N/A 69323 D B N/A N/A N/A N/A D B C B N/A N/A 69323 D B N/A N/A N/A N/A D B C B N/A N/A 69324 B B B B N/A N/A B B B B CB CB 69324 B B B B N/A N/A B B B B CB CB 69324 B B B B N/A N/A B B B B CB CB 69325 B B N/A N/A N/A N/A B B B B N/A N/A 69326 B B N/A N/A N/A N/A B B B B N/A N/A 69326 B B N/A N/A N/A N/A B B B B N/A N/A 69327 A A N/A N/A N/A N/A A A A A N/A N/A 69328 B B N/A N/A N/A N/A B B B B N/A N/A 69329 B B N/A N/A N/A N/A B B B B N/A N/A 69329 B B N/A N/A N/A N/A B B B B N/A N/A 69329 B B N/A N/A N/A N/A B B B B N/A N/A 69329 B B N/A N/A N/A N/A B B B B N/A N/A 69329 B B N/A N/A N/A N/A B B B B N/A N/A 69330 B B N/A N/A N/A N/A B B B B N/A N/A 69330 B B N/A N/A N/A N/A B B B B N/A N/A 69330 B B N/A N/A N/A N/A B B B B N/A N/A 69331 B B N/A N/A N/A N/A B B B B N/A N/A 69332 B B N/A N/A N/A N/A B B B B N/A N/A 69333 A A N/A N/A N/A N/A A A A A N/A N/A 69334 B B N/A N/A N/A N/A B B B B N/A N/A 69334 B B N/A N/A N/A N/A B B B B N/A N/A 69337 D B N/A N/A N/A N/A D B C B N/A N/A 69338 D B N/A N/A N/A N/A D B C B N/A N/A 69338 D B N/A N/A N/A N/A D B C B N/A N/A 69338 D B N/A N/A N/A N/A D B C B N/A N/A 69339 B B N/A N/A N/A N/A B B B B N/A N/A 69340 B B N/A N/A N/A N/A B B B B N/A N/A 69343 A A N/A N/A N/A N/A A A A A N/A N/A 69344 D B N/A N/A N/A N/A D B C B N/A N/A 69344 D B N/A N/A N/A N/A D B C B N/A N/A 69344 D B N/A N/A N/A N/A D B C B N/A N/A 69345 B A N/A N/A N/A N/A B A B A N/A N/A 69346 A A N/A N/A N/A N/A A A A A N/A N/A 69347 A A N/A N/A N/A N/A A A A A N/A N/A 69348 D B N/A N/A N/A N/A D B C B N/A N/A 69348 D B N/A N/A N/A N/A D B C B N/A N/A 69349 B B N/A N/A N/A N/A B B B B N/A N/A 69351 B B N/A N/A N/A N/A B B B B N/A N/A 69351 B B N/A N/A N/A N/A B B B B N/A N/A 69352 A A N/A N/A N/A N/A A A A A N/A N/A 69353 B B N/A N/A N/A N/A B B B B N/A N/A 69355 A A N/A N/A N/A N/A A A A A N/A N/A 69356 A A N/A N/A N/A N/A A A A A N/A N/A 69358 D B N/A N/A N/A N/A D B C B N/A N/A 69358 D B N/A N/A N/A N/A D B C B N/A N/A 69358 D B N/A N/A N/A N/A D B C B N/A N/A 69358 D B N/A N/A N/A N/A D B C B N/A N/A 69360 B B N/A N/A N/A N/A B B B B N/A N/A 69360 B B N/A N/A N/A N/A B B B B N/A N/A 69360 B B N/A N/A N/A N/A B B B B N/A N/A 69360 B B N/A N/A N/A N/A B B B B N/A N/A 69360 B B N/A N/A N/A N/A B B B B N/A N/A 69361 B B N/A N/A N/A N/A B B B B N/A N/A 69362 A A N/A N/A N/A N/A A A A A N/A N/A 69363 B B N/A N/A N/A N/A B B B B N/A N/A 69364 B B N/A N/A N/A N/A B B B B N/A N/A 69365 B B N/A N/A N/A N/A B B B B N/A N/A 69365 B B N/A N/A N/A N/A B B B B N/A N/A 69365 B B N/A N/A N/A N/A B B B B N/A N/A 69366 D B N/A N/A N/A N/A D B C B N/A N/A 69366 D B N/A N/A N/A N/A D B C B N/A N/A 69366 D B N/A N/A N/A N/A D B C B N/A N/A 69367 B B N/A N/A N/A N/A B B B B N/A N/A 70488 A A N/A N/A N/A N/A A A A A N/A N/A 70489 B B N/A N/A N/A N/A B B B B N/A N/A 70472 B B N/A N/A N/A N/A B B B B N/A N/A 70473 B B N/A N/A N/A N/A B B B B N/A N/A 70473 B B N/A N/A N/A N/A B B B B N/A N/A 70473 B B N/A N/A N/A N/A B B B B N/A N/A 70474 B B N/A N/A N/A N/A B B B B N/A N/A 70474 B B N/A N/A N/A N/A B B B B N/A N/A 70474 B B N/A N/A N/A N/A B B B B N/A N/A 70475 B B N/A N/A N/A N/A B B B B N/A N/A 70477 B B N/A N/A N/A N/A B B B B N/A N/A 70490 B B N/A N/A N/A N/A B B B B N/A N/A 70491 D B N/A N/A N/A N/A D B C B N/A N/A 70491 D B N/A N/A N/A N/A D B C B N/A N/A 70492 B B N/A N/A N/A N/A B B B B N/A N/A 70493 B B N/A N/A N/A N/A B B B B N/A N/A 70494 B B N/A N/A N/A N/A B B B B N/A N/A 70495 B B N/A N/A N/A N/A B B B B N/A N/A 70495 B B N/A N/A N/A N/A B B B B N/A N/A 70495 B B N/A N/A N/A N/A B B B B N/A N/A 70497 B B N/A N/A N/A N/A B B B B N/A N/A 70498 A A N/A N/A N/A N/A A A A A N/A N/A 70499 B B N/A N/A N/A N/A B B B B N/A N/A 70499 B B N/A N/A N/A N/A B B B B N/A N/A 70499 B B N/A N/A N/A N/A B B B B N/A N/A 70499 B B N/A N/A N/A N/A B B B B N/A N/A 70500 B B N/A N/A N/A N/A B B B B N/A N/A 70501 B B N/A N/A N/A N/A B B B B N/A N/A 70503 B B N/A N/A N/A N/A B B B B N/A N/A 70503 B B N/A N/A N/A N/A B B B B N/A N/A 70504 B B N/A N/A N/A N/A B B B B N/A N/A 70504 B B N/A N/A N/A N/A B B B B N/A N/A 70504 B B N/A N/A N/A N/A B B B B N/A N/A 70504 B B N/A N/A N/A N/A B B B B N/A N/A 70504 B B N/A N/A N/A N/A B B B B N/A N/A 70504 B B N/A N/A N/A N/A B B B B N/A N/A 70504 B B N/A N/A N/A N/A B B B B N/A N/A 70505 A A N/A N/A N/A N/A A A A A N/A N/A 70506 B B N/A N/A N/A N/A B B B B N/A N/A 70507 D B N/A N/A N/A N/A D B C B N/A N/A 70507 D B N/A N/A N/A N/A D B C B N/A N/A 70507 D B N/A N/A N/A N/A D B C B N/A N/A 70507 D B N/A N/A N/A N/A D B C B N/A N/A 70508 D B N/A N/A N/A N/A D B C B N/A N/A 70508 D B N/A N/A N/A N/A D B C B N/A N/A 70508 D B N/A N/A N/A N/A D B C B N/A N/A 70510 D B N/A N/A N/A N/A D B C B N/A N/A 70515 B B B B N/A N/A A A B B CB CB 70516 B B N/A N/A N/A N/A B B B B N/A N/A 70516 B B N/A N/A N/A N/A B B B B N/A N/A 70519 B B N/A N/A N/A N/A B B B B N/A N/A 70519 B B N/A N/A N/A N/A B B B B N/A N/A 70519 B B N/A N/A N/A N/A B B B B N/A N/A 70520 B B N/A N/A N/A N/A B B B B N/A N/A 70521 A A N/A N/A N/A N/A A A A A N/A N/A 70522 B B B B N/A N/A B B B B CB CB 70522 B B B B N/A N/A B B B B CB CB 70523 D B N/A N/A N/A N/A D B C B N/A N/A 70523 D B N/A N/A N/A N/A D B C B N/A N/A 70524 B B N/A N/A N/A N/A B B B B N/A N/A 70524 B B N/A N/A N/A N/A B B B B N/A N/A 70525 B B N/A N/A N/A N/A B B B B N/A N/A 70525 B B N/A N/A N/A N/A B B B B N/A N/A 70526 B B N/A N/A N/A N/A B B B B N/A N/A 70527 B B N/A N/A N/A N/A B B B B N/A N/A 70527 B B N/A N/A N/A N/A B B B B N/A N/A 70528 B B B B N/A N/A B B B B CB CB 70528 B B B B N/A N/A B B B B CB CB 70529 B B N/A N/A N/A N/A B B B B N/A N/A 70531 B B N/A N/A N/A N/A B B B B N/A N/A 70532 B B N/A N/A N/A N/A B B B B N/A N/A 70533 D B N/A N/A N/A N/A D B C B N/A N/A 70534 D D N/A N/A N/A N/A D D C D N/A N/A 70534 D D N/A N/A N/A N/A D D C D N/A N/A 70534 D D N/A N/A N/A N/A D D C D N/A N/A 70537 D B N/A N/A N/A N/A D B C B N/A N/A 70537 D B N/A N/A N/A N/A D B C B N/A N/A 70538 B B N/A N/A N/A N/A B B B B N/A N/A 70538 B B N/A N/A N/A N/A B B B B N/A N/A 70538 B B N/A N/A N/A N/A B B B B N/A N/A 70539 B B A A N/A N/A B B B B CA CA 70540 D B N/A N/A N/A N/A D B C B N/A N/A 70540 D B N/A N/A N/A N/A D B C B N/A N/A 70540 D B N/A N/A N/A N/A D B C B N/A N/A 70540 D B N/A N/A N/A N/A D B C B N/A N/A 70541 B B N/A N/A N/A N/A B B B B N/A N/A 70543 A A N/A N/A N/A N/A A A A A N/A N/A 70544 B B B B N/A N/A A A B B CB CB 70545 A A N/A N/A N/A N/A A A A A N/A N/A 70547 B B N/A N/A N/A N/A B B B B N/A N/A 70548 A A N/A N/A N/A N/A A A A A N/A N/A 70549 B B N/A N/A N/A N/A B B B B N/A N/A 70551 A A N/A N/A N/A N/A A A A A N/A N/A 70552 D B N/A N/A N/A N/A D B C B N/A N/A 70552 D B N/A N/A N/A N/A D B C B N/A N/A 70552 D B N/A N/A N/A N/A D B C B N/A N/A 70552 D B N/A N/A N/A N/A D B C B N/A N/A 70552 D B N/A N/A N/A N/A D B C B N/A N/A 70552 D B N/A N/A N/A N/A D B C B N/A N/A 70552 D B N/A N/A N/A N/A D B C B N/A N/A 70552 D B N/A N/A N/A N/A D B C B N/A N/A 70552 D B N/A N/A N/A N/A D B C B N/A N/A 70552 D B N/A N/A N/A N/A D B C B N/A N/A 70553 B B N/A N/A N/A N/A B B B B N/A N/A 70554 A A N/A N/A N/A N/A A A A A N/A N/A 70556 B B N/A N/A N/A N/A B B B B N/A N/A 70557 A A N/A N/A N/A N/A A A A A N/A N/A 70558 A A N/A N/A N/A N/A A A A A N/A N/A 70559 B B N/A N/A N/A N/A B B B B N/A N/A 70560 A A N/A N/A N/A N/A A A A A N/A N/A 70561 B B N/A N/A N/A N/A B B B B N/A N/A 70561 B B N/A N/A N/A N/A B B B B N/A N/A 70562 A A N/A N/A N/A N/A A A A A N/A N/A 70563 A A N/A N/A N/A N/A A A A A N/A N/A 70564 B B N/A N/A N/A N/A B B B B N/A N/A 70565 A A N/A N/A N/A N/A A A A A N/A N/A 70566 D A N/A N/A N/A N/A D A C A N/A N/A 70566 D A N/A N/A N/A N/A D A C A N/A N/A 70567 B B N/A N/A N/A N/A B B B B N/A N/A 70567 B B N/A N/A N/A N/A B B B B N/A N/A 70567 B B N/A N/A N/A N/A B B B B N/A N/A 70567 B B N/A N/A N/A N/A B B B B N/A N/A 70567 B B N/A N/A N/A N/A B B B B N/A N/A 70568 D A N/A N/A N/A N/A D A C A N/A N/A 70568 D A N/A N/A N/A N/A D A C A N/A N/A 70568 D A N/A N/A N/A N/A D A C A N/A N/A 70569 B B N/A N/A N/A N/A B B B B N/A N/A 70569 B B N/A N/A N/A N/A B B B B N/A N/A 70570 A A N/A A N/A N/A A A A A N/A CA 70571 A A N/A N/A A A A A A A N/A N/A 70572 B B N/A N/A N/A N/A B B B B N/A N/A 70572 B B N/A N/A N/A N/A B B B B N/A N/A 70573 A A N/A N/A N/A N/A A A A A N/A N/A 70574 B B N/A N/A N/A N/A B B B B N/A N/A 70575 B B N/A N/A N/A N/A B B B B N/A N/A 70576 D A N/A N/A N/A N/A D A C A N/A N/A 70576 D A N/A N/A N/A N/A D A C A N/A N/A 70577 B B N/A N/A N/A N/A B B B B N/A N/A 70578 B B N/A N/A N/A N/A B B B B N/A N/A 70579 A A N/A N/A N/A N/A A A A A N/A N/A 70582 B B N/A N/A N/A N/A B B B B N/A N/A 70583 B B N/A N/A N/A N/A B B B B N/A N/A 70583 B B N/A N/A N/A N/A B B B B N/A N/A 70584 B B N/A N/A N/A N/A B B B B N/A N/A 70585 B B N/A N/A N/A N/A B B B B N/A N/A 70586 B B N/A N/A N/A N/A B B B B N/A N/A 70588 B B N/A N/A N/A N/A B B B B N/A N/A 70588 B B N/A N/A N/A N/A B B B B N/A N/A 70589 B B B B N/A N/A B B B B CB CB 70589 B B B B N/A N/A B B B B CB CB 70591 B A N/A N/A N/A N/A B A B A N/A N/A 70592 B B N/A N/A N/A N/A B B B B N/A N/A 70594 D B N/A N/A N/A N/A D B C B N/A N/A 70594 D B N/A N/A N/A N/A D B C B N/A N/A 70595 B B N/A N/A N/A N/A B B B B N/A N/A 70595 B B N/A N/A N/A N/A B B B B N/A N/A 70596 A A N/A N/A N/A N/A A A A A N/A N/A 70597 B B N/A N/A N/A N/A B B B B N/A N/A 70598 B B N/A N/A N/A N/A B B B B N/A N/A 70511 B B N/A N/A N/A N/A B B B B N/A N/A 70512 B B N/A N/A N/A N/A B B B B N/A N/A 70513 B B N/A N/A N/A N/A B B B B N/A N/A 70600 B B N/A N/A N/A N/A B B B B N/A N/A 70602 B B N/A N/A N/A N/A B B B B N/A N/A 70603 B B N/A N/A N/A N/A B B B B N/A N/A 70604 B B N/A N/A N/A N/A B B B B N/A N/A 70606 B B N/A N/A N/A N/A B B B B N/A N/A 70606 B B N/A N/A N/A N/A B B B B N/A N/A 70607 D D N/A N/A N/A N/A D D D D N/A N/A 70607 D D N/A N/A N/A N/A D D D D N/A N/A 70610 A A N/A N/A N/A N/A A A A A N/A N/A 70611 D D N/A N/A N/A N/A D D D D N/A N/A 70611 D D N/A N/A N/A N/A D D D D N/A N/A 70611 D D N/A N/A N/A N/A D D D D N/A N/A 70611 D D N/A N/A N/A N/A D D D D N/A N/A 70613 B B N/A N/A N/A N/A B B B B N/A N/A 70614 B B N/A N/A N/A N/A B B B B N/A N/A 68391 A A N/A N/A N/A N/A A A A A N/A N/A 68393 B B N/A N/A N/A N/A B B B B N/A N/A 68388 D B N/A N/A N/A N/A D B C B N/A N/A 68388 D B N/A N/A N/A N/A D B C B N/A N/A 68395 D B N/A B N/A N/A D B C B N/A CB 68395 D B N/A B N/A N/A D B C B N/A CB 68395 D B N/A B N/A N/A D B C B N/A CB 68395 D B N/A B N/A N/A D B C B N/A CB 68396 A A N/A N/A N/A N/A A A A A N/A N/A 69511 B B N/A N/A N/A N/A B B B B N/A N/A 69513 B B N/A N/A N/A N/A B B B B N/A N/A 69513 B B N/A N/A N/A N/A B B B B N/A N/A 69513 B B N/A N/A N/A N/A B B B B N/A N/A 69514 D B N/A N/A N/A N/A D B C B N/A N/A 69514 D B N/A N/A N/A N/A D B C B N/A N/A 69515 A A N/A N/A N/A N/A A A A A N/A N/A 69516 A A N/A N/A N/A N/A A A A A N/A N/A 69517 B B N/A N/A N/A N/A B B B B N/A N/A 8867 N/A B N/A N/A N/A N/A B B B B N/A N/A 8870 N/A B N/A N/A N/A N/A C B C B N/A N/A 8870 D B N/A N/A N/A N/A C B C B N/A N/A 8874 N/A B N/A N/A N/A N/A C B B B N/A N/A 8874 N/A B N/A N/A N/A N/A C B B B N/A N/A 8874 D B N/A N/A N/A N/A C B B B N/A N/A 8891 N/A B N/A N/A N/A N/A B B B B N/A N/A 8891 N/A B N/A N/A N/A N/A B B B B N/A N/A 8892 N/A B N/A N/A N/A N/A B B B B N/A N/A 69519 B B N/A N/A N/A N/A B B B B N/A N/A 8901 N/A B N/A N/A N/A N/A B B B B N/A N/A 8919 D B N/A N/A N/A N/A C B C B N/A N/A 8919 D B N/A N/A N/A N/A C B C B N/A N/A 8919 N/A B N/A N/A N/A N/A C B C B N/A N/A 8936 N/A B N/A N/A N/A N/A B B B B N/A N/A 8936 N/A B N/A N/A N/A N/A B B B B N/A N/A 8938 N/A B N/A N/A N/A N/A B B B B N/A N/A 8954 N/A B N/A N/A N/A N/A B B B B N/A N/A 8954 N/A B N/A N/A N/A N/A B B B B N/A N/A 8976 N/A D N/A N/A N/A N/A D D D D N/A N/A 8976 N/A D N/A N/A N/A N/A D D D D N/A N/A 8986 N/A B N/A N/A N/A N/A B B B B N/A N/A 68398 B B N/A N/A N/A N/A B B B B N/A N/A 9031 N/A B N/A N/A N/A N/A B B B B N/A N/A 9035 N/A B N/A N/A N/A N/A B B B B N/A N/A 9063 N/A B N/A N/A N/A N/A B B B B N/A N/A 9076 N/A A N/A N/A N/A N/A A A A A N/A N/A 68399 A A N/A N/A N/A N/A A A A A N/A N/A 68400 D D D D N/A N/A B A D D CD CD 68400 D D D D N/A N/A B A D D CD CD 68401 A A N/A N/A N/A N/A A A A A N/A N/A 68402 A A N/A N/A N/A N/A A A A A N/A N/A 9112 N/A B N/A N/A N/A N/A B B B B N/A N/A 9125 N/A B N/A N/A N/A N/A B B B B N/A N/A 9127 N/A A N/A N/A N/A N/A A A A A N/A N/A 9157 N/A B N/A N/A N/A N/A B B B B N/A N/A 9157 N/A B N/A N/A N/A N/A B B B B N/A N/A 9162 N/A A N/A N/A N/A N/A A A A A N/A N/A 68405 A A N/A N/A N/A N/A A A A A N/A N/A 68406 B B N/A N/A N/A N/A B B B B N/A N/A 68406 B B N/A N/A N/A N/A B B B B N/A N/A 68406 B B N/A N/A N/A N/A B B B B N/A N/A 68406 B B N/A N/A N/A N/A B B B B N/A N/A 68406 B B N/A N/A N/A N/A B B B B N/A N/A 68406 B B N/A N/A N/A N/A B B B B N/A N/A 68406 B B N/A N/A N/A N/A B B B B N/A N/A 68407 A A N/A N/A N/A N/A A A A A N/A N/A 68408 B B N/A N/A N/A N/A B B B B N/A N/A 68410 D D N/A N/A N/A N/A D D D D N/A N/A 68410 D D N/A N/A N/A N/A D D D D N/A N/A 68410 D D N/A N/A N/A N/A D D D D N/A N/A 68414 B B B B N/A N/A A A B B CB CB 69520 D D D D N/A N/A B B D D CD CD 69520 D D D D N/A N/A B B D D CD CD 69520 D D D D N/A N/A B B D D CD CD 69522 B B N/A N/A N/A N/A B B B B N/A N/A 69524 B B N/A N/A N/A N/A B B B B N/A N/A 69526 B B N/A N/A N/A N/A B B B B N/A N/A 69528 B B N/A N/A N/A N/A B B B B N/A N/A 69528 B B N/A N/A N/A N/A B B B B N/A N/A 69528 B B N/A N/A N/A N/A B B B B N/A N/A 69529 D B N/A N/A N/A N/A D B C B N/A N/A 69529 D B N/A N/A N/A N/A D B C B N/A N/A 69531 B B N/A N/A N/A N/A B B B B N/A N/A 69532 D B N/A N/A N/A N/A D B C B N/A N/A 69532 D B N/A N/A N/A N/A D B C B N/A N/A 69532 D B N/A N/A N/A N/A D B C B N/A N/A 69533 B B N/A N/A N/A N/A B B B B N/A N/A 69533 B B N/A N/A N/A N/A B B B B N/A N/A 69535 B B N/A N/A N/A N/A B B B B N/A N/A 69536 A A N/A N/A N/A N/A A A A A N/A N/A 69537 B B N/A B N/A N/A B B B B N/A CB 69537 B B N/A B N/A N/A B B B B N/A CB 69537 B B N/A B N/A N/A B B B B N/A CB 68415 D B B B N/A N/A D B D B CB CB 68415 D B B B N/A N/A D B D B CB CB 68415 D B B B N/A N/A D B D B CB CB 68415 D B B B N/A N/A D B D B CB CB 68415 D B B B N/A N/A D B D B CB CB 68417 D B N/A N/A N/A N/A D B D B N/A N/A 68417 D B N/A N/A N/A N/A D B D B N/A N/A 68418 B B N/A N/A N/A N/A B B B B N/A N/A 68418 B B N/A N/A N/A N/A B B B B N/A N/A 68419 A A N/A N/A N/A N/A A A A A N/A N/A 68420 B B N/A B N/A N/A B B B B N/A CB 68420 B B N/A B N/A N/A B B B B N/A CB 68422 B B N/A N/A N/A N/A B B B B N/A N/A 68428 D B N/A N/A N/A N/A D B C B N/A N/A 68428 D B N/A N/A N/A N/A D B C B N/A N/A 68428 D B N/A N/A N/A N/A D B C B N/A N/A 68429 B B N/A N/A N/A N/A B B B B N/A N/A 70616 D B N/A N/A N/A N/A D B C B N/A N/A 70616 D B N/A N/A N/A N/A D B C B N/A N/A 70617 B B B B N/A N/A B B B B CB CB 70617 B B B B N/A N/A B B B B CB CB 70618 B B N/A N/A N/A N/A B B B B N/A N/A 70619 D B N/A N/A N/A N/A D B C B N/A N/A 70619 D B N/A N/A N/A N/A D B C B N/A N/A 70620 D D D D N/A N/A A A D D CD CD 70621 D B N/A N/A N/A N/A D B C B N/A N/A 70621 D B N/A N/A N/A N/A D B C B N/A N/A 70621 D B N/A N/A N/A N/A D B C B N/A N/A 70621 D B N/A N/A N/A N/A D B C B N/A N/A 70622 A A N/A N/A N/A N/A A A A A N/A N/A 70623 B B N/A N/A N/A N/A B B B B N/A N/A 70626 A A N/A N/A N/A N/A A A A A N/A N/A 70627 B B N/A N/A N/A N/A B B B B N/A N/A 70627 B B N/A N/A N/A N/A B B B B N/A N/A 70628 B B N/A N/A N/A N/A B B B B N/A N/A 70629 B B N/A N/A N/A N/A B B B B N/A N/A 70630 D B N/A N/A N/A N/A D B C B N/A N/A 70630 D B N/A N/A N/A N/A D B C B N/A N/A 70630 D B N/A N/A N/A N/A D B C B N/A N/A 70630 D B N/A N/A N/A N/A D B C B N/A N/A 70630 D B N/A N/A N/A N/A D B C B N/A N/A 70631 B B A A N/A N/A B B B B CA CA 70632 D B B B N/A N/A D B C B CB CB 70632 D B B B N/A N/A D B C B CB CB 70634 B B N/A N/A N/A N/A B B B B N/A N/A 70635 A A N/A N/A N/A N/A A A A A N/A N/A 70636 B A N/A N/A N/A N/A B A B A N/A N/A 70637 D B N/A N/A N/A N/A D B C B N/A N/A 70639 B B N/A N/A N/A N/A B B B B N/A N/A 70640 B B N/A N/A N/A N/A B B B B N/A N/A 70641 A A N/A N/A N/A N/A A A A A N/A N/A 70642 D B N/A N/A N/A N/A D B C B N/A N/A 70642 D B N/A N/A N/A N/A D B C B N/A N/A 70642 D B N/A N/A N/A N/A D B C B N/A N/A 70643 B B N/A N/A N/A N/A B B B B N/A N/A 70643 B B N/A N/A N/A N/A B B B B N/A N/A 70643 B B N/A N/A N/A N/A B B B B N/A N/A 70644 D B N/A N/A N/A N/A D B C B N/A N/A 70644 D B N/A N/A N/A N/A D B C B N/A N/A 70644 D B N/A N/A N/A N/A D B C B N/A N/A 70644 D B N/A N/A N/A N/A D B C B N/A N/A 70644 D B N/A N/A N/A N/A D B C B N/A N/A 70645 B B N/A N/A N/A N/A B B B B N/A N/A 70646 B B N/A N/A N/A N/A B B B B N/A N/A 70647 B B N/A N/A N/A N/A B B B B N/A N/A 70647 B B N/A N/A N/A N/A B B B B N/A N/A 70648 B B N/A N/A N/A N/A B B B B N/A N/A 70648 B B N/A N/A N/A N/A B B B B N/A N/A 70648 B B N/A N/A N/A N/A B B B B N/A N/A 70649 B B N/A N/A N/A N/A B B B B N/A N/A 70651 B B N/A N/A N/A N/A B B B B N/A N/A 70652 B B N/A N/A N/A N/A B B B B N/A N/A 70652 B B N/A N/A N/A N/A B B B B N/A N/A 70653 B B N/A N/A N/A N/A B B B B N/A N/A 70654 D B B B N/A N/A D B C B CB CB 70654 D B B B N/A N/A D B C B CB CB 70654 D B B B N/A N/A D B C B CB CB 70655 D B N/A N/A N/A N/A D B D B N/A N/A 70655 D B N/A N/A N/A N/A D B D B N/A N/A 70655 D B N/A N/A N/A N/A D B D B N/A N/A 70656 B B N/A N/A N/A N/A B B B B N/A N/A 70657 A A N/A N/A N/A N/A A A A A N/A N/A 70658 D B N/A N/A N/A N/A D B C B N/A N/A 70658 D B N/A N/A N/A N/A D B C B N/A N/A 70659 B B N/A N/A N/A N/A B B B B N/A N/A 70661 B B N/A N/A N/A N/A B B B B N/A N/A 70662 B B N/A N/A N/A N/A B B B B N/A N/A 70662 B B N/A N/A N/A N/A B B B B N/A N/A 70663 B A N/A N/A N/A N/A B A B A N/A N/A 70664 A A N/A N/A N/A N/A A A A A N/A N/A 70665 B B N/A N/A N/A N/A B B B B N/A N/A 70666 B B N/A N/A N/A N/A B B B B N/A N/A 70667 B B N/A N/A N/A N/A B B B B N/A N/A 70667 B B N/A N/A N/A N/A B B B B N/A N/A 70668 D B N/A N/A N/A N/A D B C B N/A N/A 70669 D B N/A N/A N/A N/A D B C B N/A N/A 70669 D B N/A N/A N/A N/A D B C B N/A N/A 70669 D B N/A N/A N/A N/A D B C B N/A N/A 70669 D B N/A N/A N/A N/A D B C B N/A N/A 70671 B B N/A N/A N/A N/A B B B B N/A N/A 70672 B B N/A N/A N/A N/A B B B B N/A N/A 70672 B B N/A N/A N/A N/A B B B B N/A N/A 70673 B B N/A N/A N/A N/A B B B B N/A N/A 70674 B B N/A N/A N/A N/A B B B B N/A N/A 70696 B B N/A N/A N/A N/A B B B B N/A N/A 70697 B B N/A N/A N/A N/A B B B B N/A N/A 70698 D A N/A N/A N/A N/A D A D A N/A N/A 70699 B B N/A N/A N/A N/A B B B B N/A N/A 70699 B B N/A N/A N/A N/A B B B B N/A N/A 70700 B B N/A N/A N/A N/A B B B B N/A N/A 70700 B B N/A N/A N/A N/A B B B B N/A N/A 69746 D B N/A N/A N/A N/A D B C B N/A N/A 69746 D B N/A N/A N/A N/A D B C B N/A N/A 69750 B B N/A N/A N/A N/A B B B B N/A N/A 69750 B B N/A N/A N/A N/A B B B B N/A N/A 69751 B B N/A N/A N/A N/A B B B B N/A N/A 69752 A A N/A N/A N/A N/A A A A A N/A N/A 69753 B B N/A N/A N/A N/A B B B B N/A N/A 69753 B B N/A N/A N/A N/A B B B B N/A N/A 69754 B B N/A N/A N/A N/A B B B B N/A N/A 69755 D D D D N/A N/A A B D D CD CD 69755 D D D D N/A N/A A B D D CD CD 69756 B B N/A N/A N/A N/A B B B B N/A N/A 69756 B B N/A N/A N/A N/A B B B B N/A N/A 69756 B B N/A N/A N/A N/A B B B B N/A N/A 69756 B B N/A N/A N/A N/A B B B B N/A N/A 69759 B B N/A N/A N/A N/A B B B B N/A N/A 69760 D B N/A N/A N/A N/A D B C B N/A N/A 69761 B B N/A N/A N/A N/A B B B B N/A N/A 69763 B B N/A N/A N/A N/A B B B B N/A N/A 69763 B B N/A N/A N/A N/A B B B B N/A N/A 69763 B B N/A N/A N/A N/A B B B B N/A N/A 69764 B B N/A N/A N/A N/A B B B B N/A N/A 69764 B B N/A N/A N/A N/A B B B B N/A N/A 69766 B B N/A N/A N/A N/A B B B B N/A N/A 69766 B B N/A N/A N/A N/A B B B B N/A N/A 69767 B B N/A N/A N/A N/A B B B B N/A N/A 69767 B B N/A N/A N/A N/A B B B B N/A N/A 69768 B B N/A N/A N/A N/A B B B B N/A N/A 69768 B B N/A N/A N/A N/A B B B B N/A N/A 69769 D B N/A N/A N/A N/A D B C B N/A N/A 69769 D B N/A N/A N/A N/A D B C B N/A N/A 69769 D B N/A N/A N/A N/A D B C B N/A N/A 69770 B B N/A N/A N/A N/A B B B B N/A N/A 69771 D B N/A N/A N/A N/A D B C B N/A N/A 69772 D B N/A N/A N/A N/A D B C B N/A N/A 69772 D B N/A N/A N/A N/A D B C B N/A N/A 69772 D B N/A N/A N/A N/A D B C B N/A N/A 69772 D B N/A N/A N/A N/A D B C B N/A N/A 69773 A A N/A N/A N/A N/A A A A A N/A N/A 69775 B B N/A N/A N/A N/A B B B B N/A N/A 69776 D B N/A N/A N/A N/A D B D B N/A N/A 69776 D B N/A N/A N/A N/A D B D B N/A N/A 69776 D B N/A N/A N/A N/A D B D B N/A N/A 69776 D B N/A N/A N/A N/A D B D B N/A N/A 69776 D B N/A N/A N/A N/A D B D B N/A N/A 69778 B B N/A N/A N/A N/A B B B B N/A N/A 69778 B B N/A N/A N/A N/A B B B B N/A N/A 69779 B B N/A N/A N/A N/A B B B B N/A N/A 69779 B B N/A N/A N/A N/A B B B B N/A N/A 69779 B B N/A N/A N/A N/A B B B B N/A N/A 69780 A A N/A N/A N/A N/A A A A A N/A N/A 69782 A A N/A N/A N/A N/A A A A A N/A N/A 69783 B B N/A N/A N/A N/A B B B B N/A N/A 69785 B B N/A N/A N/A N/A B B B B N/A N/A 69787 B B N/A N/A N/A N/A B B B B N/A N/A 69787 B B N/A N/A N/A N/A B B B B N/A N/A 69787 B B N/A N/A N/A N/A B B B B N/A N/A 69789 D B N/A N/A N/A N/A D B C B N/A N/A 69789 D B N/A N/A N/A N/A D B C B N/A N/A 69789 D B N/A N/A N/A N/A D B C B N/A N/A 69791 A A N/A N/A N/A N/A A A A A N/A N/A 69792 B B N/A N/A N/A N/A B B B B N/A N/A 69792 B B N/A N/A N/A N/A B B B B N/A N/A 69792 B B N/A N/A N/A N/A B B B B N/A N/A 69792 B B N/A N/A N/A N/A B B B B N/A N/A 69793 A A N/A N/A N/A N/A A A A A N/A N/A 69794 B B N/A N/A N/A N/A B B B B N/A N/A 69794 B B N/A N/A N/A N/A B B B B N/A N/A 69795 A A N/A N/A N/A N/A A A A A N/A N/A 69797 A A N/A N/A N/A N/A A A A A N/A N/A 69798 B B N/A N/A N/A N/A B B B B N/A N/A 69799 B B N/A N/A N/A N/A B B B B N/A N/A 69799 B B N/A N/A N/A N/A B B B B N/A N/A 69799 B B N/A N/A N/A N/A B B B B N/A N/A 69800 B B N/A N/A N/A N/A B B B B N/A N/A 69801 B B N/A N/A N/A N/A B B B B N/A N/A 69801 B B N/A N/A N/A N/A B B B B N/A N/A 69802 B B N/A N/A N/A N/A B B B B N/A N/A 69803 A A N/A N/A N/A N/A A A A A N/A N/A 69804 D B N/A N/A N/A N/A D B C B N/A N/A 69804 D B N/A N/A N/A N/A D B C B N/A N/A 69805 B B N/A N/A N/A N/A B B B B N/A N/A 69805 B B N/A N/A N/A N/A B B B B N/A N/A 69806 A A N/A N/A N/A N/A A A A A N/A N/A 69807 B B N/A N/A N/A N/A B B B B N/A N/A 69808 B D N/A N/A N/A N/A B D B D N/A N/A 69808 B D N/A N/A N/A N/A B D B D N/A N/A 69808 B D N/A N/A N/A N/A B D B D N/A N/A 69809 A A N/A N/A N/A N/A A A A A N/A N/A 69810 B B N/A N/A N/A N/A B B B B N/A N/A 69811 A A N/A N/A N/A N/A A A A A N/A N/A 69812 D B N/A N/A N/A N/A D B C B N/A N/A 69812 D B N/A N/A N/A N/A D B C B N/A N/A 69813 B B N/A N/A N/A N/A B B B B N/A N/A 69813 B B N/A N/A N/A N/A B B B B N/A N/A 69814 D B N/A N/A N/A N/A D B C B N/A N/A 69814 D B N/A N/A N/A N/A D B C B N/A N/A 69816 A A N/A N/A N/A N/A A A A A N/A N/A 69368 A A N/A N/A N/A N/A A A A A N/A N/A 69369 A A N/A N/A N/A N/A A A A A N/A N/A 69370 B B N/A N/A N/A N/A B B B B N/A N/A 69370 B B N/A N/A N/A N/A B B B B N/A N/A 69370 B B N/A N/A N/A N/A B B B B N/A N/A 69371 B B N/A N/A N/A N/A B B B B N/A N/A 69371 B B N/A N/A N/A N/A B B B B N/A N/A 69372 B B N/A N/A N/A N/A B B B B N/A N/A 69374 B B B B N/A N/A B B B B CB CB 69374 B B B B N/A N/A B B B B CB CB 69375 A A N/A N/A N/A N/A A A A A N/A N/A 69376 D B N/A N/A N/A N/A D B C B N/A N/A 69377 B B N/A B N/A N/A B B B B N/A CB 69377 B B N/A B N/A N/A B B B B N/A CB 69377 B B N/A B N/A N/A B B B B N/A CB 69379 A A N/A N/A N/A N/A A A A A N/A N/A 69380 B B N/A N/A N/A N/A B B B B N/A N/A 69380 B B N/A N/A N/A N/A B B B B N/A N/A 69381 B B N/A N/A N/A N/A B B B B N/A N/A 69381 B B N/A N/A N/A N/A B B B B N/A N/A 70675 B B N/A N/A N/A N/A B B B B N/A N/A 70676 D B N/A N/A N/A N/A D B C B N/A N/A 70676 D B N/A N/A N/A N/A D B C B N/A N/A 70676 D B N/A N/A N/A N/A D B C B N/A N/A 70676 D B N/A N/A N/A N/A D B C B N/A N/A 70678 D B N/A N/A N/A N/A D B C B N/A N/A 70679 B B N/A N/A N/A N/A B B B B N/A N/A 70679 B B N/A N/A N/A N/A B B B B N/A N/A 70680 B B N/A N/A N/A N/A B B B B N/A N/A 70681 A A N/A N/A N/A N/A A A A A N/A N/A 70682 A A N/A N/A N/A N/A A A A A N/A N/A 70683 D B N/A N/A N/A N/A D B D B N/A N/A 70683 D B N/A N/A N/A N/A D B D B N/A N/A 70683 D B N/A N/A N/A N/A D B D B N/A N/A 70683 D B N/A N/A N/A N/A D B D B N/A N/A 70684 D B N/A N/A N/A N/A D B C B N/A N/A 70684 D B N/A N/A N/A N/A D B C B N/A N/A 70685 A A N/A N/A N/A N/A A A A A N/A N/A 70686 B B N/A N/A N/A N/A B B B B N/A N/A 70688 B B N/A N/A N/A N/A B B B B N/A N/A 70688 B B N/A N/A N/A N/A B B B B N/A N/A 70689 A A N/A N/A N/A N/A A A A A N/A N/A 70690 D B N/A N/A N/A N/A D B C B N/A N/A 70692 A A N/A N/A N/A N/A A A A A N/A N/A 70693 B B N/A N/A N/A N/A B B B B N/A N/A 70694 A A N/A N/A N/A N/A A A A A N/A N/A 70695 B B B B N/A N/A A A B B CB CB 69382 B B N/A N/A N/A N/A B B B B N/A N/A 69383 B B N/A N/A N/A N/A B B B B N/A N/A 69383 B B N/A N/A N/A N/A B B B B N/A N/A 69384 B B N/A N/A N/A N/A B B B B N/A N/A 69384 B B N/A N/A N/A N/A B B B B N/A N/A 69384 B B N/A N/A N/A N/A B B B B N/A N/A 69385 B B N/A N/A N/A N/A B B B B N/A N/A 69386 B B N/A N/A N/A N/A B B B B N/A N/A 69386 B B N/A N/A N/A N/A B B B B N/A N/A 69387 B B N/A N/A N/A N/A B B B B N/A N/A 69388 B B N/A N/A N/A N/A B B B B N/A N/A 69388 B B N/A N/A N/A N/A B B B B N/A N/A 69389 D B N/A N/A N/A N/A D B D B N/A N/A 69389 D B N/A N/A N/A N/A D B D B N/A N/A 69389 D B N/A N/A N/A N/A D B D B N/A N/A 69389 D B N/A N/A N/A N/A D B D B N/A N/A 69389 D B N/A N/A N/A N/A D B D B N/A N/A 69390 B B N/A N/A N/A N/A B B B B N/A N/A 69391 B B N/A N/A N/A N/A B B B B N/A N/A 69392 B B N/A N/A N/A N/A B B B B N/A N/A 69392 B B N/A N/A N/A N/A B B B B N/A N/A 69395 B B N/A N/A N/A N/A B B B B N/A N/A 69396 B B N/A N/A N/A N/A B B B B N/A N/A 69397 B B N/A N/A N/A N/A B B B B N/A N/A 69397 B B N/A N/A N/A N/A B B B B N/A N/A 69397 B B N/A N/A N/A N/A B B B B N/A N/A 69398 B B B B N/A N/A B B B B CB CB 69398 B B B B N/A N/A B B B B CB CB 69398 B B B B N/A N/A B B B B CB CB 69399 B B B B N/A N/A B B B B CB CB 69399 B B B B N/A N/A B B B B CB CB 69399 B B B B N/A N/A B B B B CB CB 69400 B B N/A N/A N/A N/A B B B B N/A N/A 69400 B B N/A N/A N/A N/A B B B B N/A N/A 69401 B B N/A N/A N/A N/A B B B B N/A N/A 69402 D B N/A N/A N/A N/A D B C B N/A N/A 69403 D B N/A N/A N/A N/A D B C B N/A N/A 69404 B B N/A N/A N/A N/A B B B B N/A N/A 69404 B B N/A N/A N/A N/A B B B B N/A N/A 69404 B B N/A N/A N/A N/A B B B B N/A N/A 69405 A A N/A N/A N/A N/A A A A A N/A N/A 69406 B B N/A N/A N/A N/A B B B B N/A N/A 69407 B B N/A N/A N/A N/A B B B B N/A N/A 69407 B B N/A N/A N/A N/A B B B B N/A N/A 69409 B B N/A N/A N/A N/A B B B B N/A N/A 69409 B B N/A N/A N/A N/A B B B B N/A N/A 69409 B B N/A N/A N/A N/A B B B B N/A N/A 69411 B B B B N/A N/A A A B B CB CB 69412 B A N/A N/A N/A N/A B A B A N/A N/A 69413 B B N/A N/A N/A N/A B B B B N/A N/A 69413 B B N/A N/A N/A N/A B B B B N/A N/A 69414 B A N/A N/A N/A N/A B A B A N/A N/A 69415 A A N/A N/A N/A N/A A A A A N/A N/A 69416 B B N/A N/A N/A N/A B B B B N/A N/A 69416 B B N/A N/A N/A N/A B B B B N/A N/A 69417 B B N/A N/A N/A N/A B B B B N/A N/A 69417 B B N/A N/A N/A N/A B B B B N/A N/A 69418 B B N/A N/A N/A N/A B B B B N/A N/A 69419 D B N/A N/A N/A N/A D B C B N/A N/A 69419 D B N/A N/A N/A N/A D B C B N/A N/A 69420 D B N/A N/A N/A N/A D B C B N/A N/A 69420 D B N/A N/A N/A N/A D B C B N/A N/A 69420 D B N/A N/A N/A N/A D B C B N/A N/A 69421 D B N/A N/A N/A N/A D B C B N/A N/A 69422 B B N/A N/A N/A N/A B B B B N/A N/A 69422 B B N/A N/A N/A N/A B B B B N/A N/A 69423 B B N/A N/A N/A N/A B B B B N/A N/A 69424 B B N/A N/A N/A N/A B B B B N/A N/A 69426 D B N/A N/A N/A N/A D B C B N/A N/A 69427 D B N/A N/A N/A N/A D B C B N/A N/A 69427 D B N/A N/A N/A N/A D B C B N/A N/A 69427 D B N/A N/A N/A N/A D B C B N/A N/A 69430 B B N/A N/A N/A N/A B B B B N/A N/A 69431 B B N/A N/A N/A N/A B B B B N/A N/A 69432 A A N/A N/A N/A N/A A A A A N/A N/A 69433 B B N/A N/A N/A N/A B B B B N/A N/A 69433 B B N/A N/A N/A N/A B B B B N/A N/A 69434 D B N/A N/A N/A N/A D B C B N/A N/A 69434 D B N/A N/A N/A N/A D B C B N/A N/A 69435 B B N/A N/A N/A N/A B B B B N/A N/A 69436 B B N/A N/A N/A N/A B B B B N/A N/A 69436 B B N/A N/A N/A N/A B B B B N/A N/A 69436 B B N/A N/A N/A N/A B B B B N/A N/A 69436 B B N/A N/A N/A N/A B B B B N/A N/A 69437 B B N/A B N/A N/A B B B B N/A CB 69437 B B N/A B N/A N/A B B B B N/A CB 69439 B B N/A N/A N/A N/A B B B B N/A N/A 69439 B B N/A N/A N/A N/A B B B B N/A N/A 69439 B B N/A N/A N/A N/A B B B B N/A N/A 70701 B B N/A N/A N/A N/A B B B B N/A N/A 70701 B B N/A N/A N/A N/A B B B B N/A N/A 70702 B B N/A N/A N/A N/A B B B B N/A N/A 70703 D B N/A N/A N/A N/A D B C B N/A N/A 70703 D B N/A N/A N/A N/A D B C B N/A N/A 70703 D B N/A N/A N/A N/A D B C B N/A N/A 70703 D B N/A N/A N/A N/A D B C B N/A N/A 70704 B B N/A N/A N/A N/A B B B B N/A N/A 70705 B B N/A N/A N/A N/A B B B B N/A N/A 70705 B B N/A N/A N/A N/A B B B B N/A N/A 70706 B B N/A N/A N/A N/A B B B B N/A N/A 70707 B B N/A N/A N/A N/A B B B B N/A N/A 70707 B B N/A N/A N/A N/A B B B B N/A N/A 70707 B B N/A N/A N/A N/A B B B B N/A N/A 70707 B B N/A N/A N/A N/A B B B B N/A N/A 70709 B B B B N/A N/A B B B B CB CB 70709 B B B B N/A N/A B B B B CB CB 70709 B B B B N/A N/A B B B B CB CB 70710 B B B B N/A N/A B B B B CB CB 70710 B B B B N/A N/A B B B B CB CB 70711 B B N/A N/A N/A N/A B B B B N/A N/A 70712 D B N/A N/A N/A N/A D B C B N/A N/A 70712 D B N/A N/A N/A N/A D B C B N/A N/A 70712 D B N/A N/A N/A N/A D B C B N/A N/A 70712 D B N/A N/A N/A N/A D B C B N/A N/A 70712 D B N/A N/A N/A N/A D B C B N/A N/A 70713 D B N/A N/A N/A N/A D B C B N/A N/A 70713 D B N/A N/A N/A N/A D B C B N/A N/A 70713 D B N/A N/A N/A N/A D B C B N/A N/A 70713 D B N/A N/A N/A N/A D B C B N/A N/A 70713 D B N/A N/A N/A N/A D B C B N/A N/A 70714 B B N/A N/A N/A N/A B B B B N/A N/A 70714 B B N/A N/A N/A N/A B B B B N/A N/A 70715 D B B B N/A N/A D B C B CB CB 70715 D B B B N/A N/A D B C B CB CB 70715 D B B B N/A N/A D B C B CB CB 70717 D B N/A N/A N/A N/A D B C B N/A N/A 70717 D B N/A N/A N/A N/A D B C B N/A N/A 70718 D B N/A N/A N/A N/A D B C B N/A N/A 70718 D B N/A N/A N/A N/A D B C B N/A N/A 70718 D B N/A N/A N/A N/A D B C B N/A N/A 70718 D B N/A N/A N/A N/A D B C B N/A N/A 70719 B B N/A N/A N/A N/A B B B B N/A N/A 70720 D B N/A N/A N/A N/A D B C B N/A N/A 70721 D B N/A N/A N/A N/A D B C B N/A N/A 70722 D B A A N/A N/A D B D B CA CA 70722 D B A A N/A N/A D B D B CA CA 70723 B B B B N/A N/A B B B B CB CB 70723 B B B B N/A N/A B B B B CB CB 70725 B B N/A N/A N/A N/A B B B B N/A N/A 70725 B B N/A N/A N/A N/A B B B B N/A N/A 70726 B B N/A N/A N/A N/A B B B B N/A N/A 70726 B B N/A N/A N/A N/A B B B B N/A N/A 70727 B B N/A N/A N/A N/A B B B B N/A N/A 70727 B B N/A N/A N/A N/A B B B B N/A N/A 70727 B B N/A N/A N/A N/A B B B B N/A N/A 70728 B B N/A N/A N/A N/A B B B B N/A N/A 70729 D B N/A N/A N/A N/A D B C B N/A N/A 70730 D A N/A N/A N/A N/A D A D A N/A N/A 70731 D B N/A N/A N/A N/A D B C B N/A N/A 70731 D B N/A N/A N/A N/A D B C B N/A N/A 70732 B B N/A N/A N/A N/A B B B B N/A N/A 70733 A A N/A N/A N/A N/A A A A A N/A N/A 70734 A A N/A N/A N/A N/A A A A A N/A N/A 70735 B B N/A N/A N/A N/A B B B B N/A N/A 70735 B B N/A N/A N/A N/A B B B B N/A N/A 70735 B B N/A N/A N/A N/A B B B B N/A N/A 70737 B B N/A N/A N/A N/A B B B B N/A N/A 70738 B B N/A N/A N/A N/A B B B B N/A N/A 70738 B B N/A N/A N/A N/A B B B B N/A N/A 70738 B B N/A N/A N/A N/A B B B B N/A N/A 70741 B B B B N/A N/A B B B B CB CB 70741 B B B B N/A N/A B B B B CB CB 70742 B B N/A N/A N/A N/A B B B B N/A N/A 70742 B B N/A N/A N/A N/A B B B B N/A N/A 70742 B B N/A N/A N/A N/A B B B B N/A N/A 70743 B B N/A N/A N/A N/A B B B B N/A N/A 70744 A A N/A N/A N/A N/A A A A A N/A N/A 70745 A A N/A N/A N/A N/A A A A A N/A N/A 70746 D B N/A N/A N/A N/A D B C B N/A N/A 70746 D B N/A N/A N/A N/A D B C B N/A N/A 70747 B B N/A N/A N/A N/A B B B B N/A N/A 70748 D B N/A N/A N/A N/A D B C B N/A N/A 70749 D B N/A N/A N/A N/A D B C B N/A N/A 70749 D B N/A N/A N/A N/A D B C B N/A N/A 70749 D B N/A N/A N/A N/A D B C B N/A N/A 70749 D B N/A N/A N/A N/A D B C B N/A N/A 70750 B B N/A N/A N/A N/A B B B B N/A N/A 70750 B B N/A N/A N/A N/A B B B B N/A N/A 70750 B B N/A N/A N/A N/A B B B B N/A N/A 70751 B B N/A N/A N/A N/A B B B B N/A N/A 70751 B B N/A N/A N/A N/A B B B B N/A N/A 70753 D B N/A N/A N/A N/A D B D B N/A N/A 70753 D B N/A N/A N/A N/A D B D B N/A N/A 70754 B B N/A N/A N/A N/A B B B B N/A N/A 70756 B B N/A N/A N/A N/A B B B B N/A N/A 70757 B B N/A N/A N/A N/A B B B B N/A N/A 70757 B B N/A N/A N/A N/A B B B B N/A N/A 70758 A A N/A N/A N/A N/A A A A A N/A N/A 70759 B B N/A N/A N/A N/A B B B B N/A N/A 70759 B B N/A N/A N/A N/A B B B B N/A N/A 70760 D B N/A N/A N/A N/A D B C B N/A N/A 70760 D B N/A N/A N/A N/A D B C B N/A N/A 70760 D B N/A N/A N/A N/A D B C B N/A N/A 70760 D B N/A N/A N/A N/A D B C B N/A N/A 70761 B B B B N/A N/A A A B B CB CB 70762 A A N/A N/A N/A N/A A A A A N/A N/A 70763 B B N/A N/A N/A N/A B B B B N/A N/A 70763 B B N/A N/A N/A N/A B B B B N/A N/A 70763 B B N/A N/A N/A N/A B B B B N/A N/A 70765 B B N/A N/A N/A N/A B B B B N/A N/A 70766 B A N/A N/A N/A N/A B A B A N/A N/A 70767 D B N/A N/A N/A N/A D B C B N/A N/A 70767 D B N/A N/A N/A N/A D B C B N/A N/A 70768 D B N/A N/A N/A N/A D B C B N/A N/A 70768 D B N/A N/A N/A N/A D B C B N/A N/A 70769 A A N/A N/A N/A N/A A A A A N/A N/A 70770 D B N/A N/A N/A N/A D B C B N/A N/A 70770 D B N/A N/A N/A N/A D B C B N/A N/A 70771 B B N/A N/A N/A N/A B B B B N/A N/A 70772 B B N/A N/A N/A N/A B B B B N/A N/A 70773 B B N/A N/A N/A N/A B B B B N/A N/A 70775 B B N/A N/A N/A N/A B B B B N/A N/A 70775 B B N/A N/A N/A N/A B B B B N/A N/A 70776 B B N/A N/A N/A N/A B B B B N/A N/A 70777 B B N/A N/A N/A N/A B B B B N/A N/A 70777 B B N/A N/A N/A N/A B B B B N/A N/A 70777 B B N/A N/A N/A N/A B B B B N/A N/A 70778 B B N/A N/A N/A N/A B B B B N/A N/A 70781 B B N/A N/A N/A N/A B B B B N/A N/A 70782 A A N/A N/A N/A N/A A A A A N/A N/A 70783 B B N/A N/A N/A N/A B B B B N/A N/A 70783 B B N/A N/A N/A N/A B B B B N/A N/A 70784 B B N/A N/A N/A N/A B B B B N/A N/A 70784 B B N/A N/A N/A N/A B B B B N/A N/A 70785 B B N/A N/A N/A N/A B B B B N/A N/A 70785 B B N/A N/A N/A N/A B B B B N/A N/A 70786 D A N/A N/A N/A N/A D A C A N/A N/A 70787 A A N/A N/A N/A N/A A A A A N/A N/A 70788 B B N/A N/A N/A N/A B B B B N/A N/A 70789 D B N/A N/A N/A N/A D B C B N/A N/A 70789 D B N/A N/A N/A N/A D B C B N/A N/A 70790 B B N/A N/A N/A N/A B B B B N/A N/A 70791 D B N/A N/A N/A N/A D B C B N/A N/A 70791 D B N/A N/A N/A N/A D B C B N/A N/A 70792 B B N/A N/A N/A N/A B B B B N/A N/A 70792 B B N/A N/A N/A N/A B B B B N/A N/A 70793 B B N/A N/A N/A N/A B B B B N/A N/A 70794 B A N/A N/A N/A N/A B A B A N/A N/A 70795 D B N/A N/A N/A N/A D B C B N/A N/A 70795 D B N/A N/A N/A N/A D B C B N/A N/A 70795 D B N/A N/A N/A N/A D B C B N/A N/A 70795 D B N/A N/A N/A N/A D B C B N/A N/A 70796 A A N/A N/A N/A N/A A A A A N/A N/A 70797 B B N/A N/A N/A N/A B B B B N/A N/A 70800 D B N/A N/A N/A N/A D B C B N/A N/A 70800 D B N/A N/A N/A N/A D B C B N/A N/A 70800 D B N/A N/A N/A N/A D B C B N/A N/A 70801 A A N/A N/A N/A N/A A A A A N/A N/A 70802 D B N/A N/A N/A N/A D B C B N/A N/A 70802 D B N/A N/A N/A N/A D B C B N/A N/A 70803 D B N/A N/A N/A N/A D B C B N/A N/A 70803 D B N/A N/A N/A N/A D B C B N/A N/A 70803 D B N/A N/A N/A N/A D B C B N/A N/A 70803 D B N/A N/A N/A N/A D B C B N/A N/A 70804 D B N/A N/A N/A N/A D B C B N/A N/A 70804 D B N/A N/A N/A N/A D B C B N/A N/A 70806 B B N/A N/A N/A N/A B B B B N/A N/A 70806 B B N/A N/A N/A N/A B B B B N/A N/A 70806 B B N/A N/A N/A N/A B B B B N/A N/A 70807 B B N/A N/A N/A N/A B B B B N/A N/A 70807 B B N/A N/A N/A N/A B B B B N/A N/A 70807 B B N/A N/A N/A N/A B B B B N/A N/A 70807 B B N/A N/A N/A N/A B B B B N/A N/A 70808 B B N/A N/A N/A N/A B B B B N/A N/A 70808 B B N/A N/A N/A N/A B B B B N/A N/A 70809 A B N/A N/A N/A N/A A B A B N/A N/A 70810 B B N/A N/A N/A N/A B B B B N/A N/A 70810 B B N/A N/A N/A N/A B B B B N/A N/A 70811 B B N/A N/A N/A N/A B B B B N/A N/A 70811 B B N/A N/A N/A N/A B B B B N/A N/A 70812 B B N/A N/A N/A N/A B B B B N/A N/A 70812 B B N/A N/A N/A N/A B B B B N/A N/A 70820 B B N/A B N/A N/A B B B B N/A CB 70820 B B N/A B N/A N/A B B B B N/A CB 70821 B B N/A N/A N/A N/A B B B B N/A N/A 70822 B B N/A N/A N/A N/A B B B B N/A N/A 70822 B B N/A N/A N/A N/A B B B B N/A N/A 70822 B B N/A N/A N/A N/A B B B B N/A N/A 70824 B B N/A N/A N/A N/A B B B B N/A N/A 70824 B B N/A N/A N/A N/A B B B B N/A N/A 70825 B B N/A N/A N/A N/A B B B B N/A N/A 70825 B B N/A N/A N/A N/A B B B B N/A N/A 70826 B B N/A N/A N/A N/A B B B B N/A N/A 70828 A A N/A N/A N/A N/A A A A A N/A N/A 70829 D B N/A N/A N/A N/A D B C B N/A N/A 70829 D B N/A N/A N/A N/A D B C B N/A N/A 70829 D B N/A N/A N/A N/A D B C B N/A N/A 70830 D B N/A N/A N/A N/A D B C B N/A N/A 70830 D B N/A N/A N/A N/A D B C B N/A N/A 70831 B B N/A N/A N/A N/A B B B B N/A N/A 70832 D B N/A N/A N/A N/A D B C B N/A N/A 70832 D B N/A N/A N/A N/A D B C B N/A N/A 70832 D B N/A N/A N/A N/A D B C B N/A N/A 70833 B B N/A N/A N/A N/A B B B B N/A N/A 70833 B B N/A N/A N/A N/A B B B B N/A N/A 70833 B B N/A N/A N/A N/A B B B B N/A N/A 70834 D B N/A N/A N/A N/A D B C B N/A N/A 70835 D B N/A N/A N/A N/A D B C B N/A N/A 70835 D B N/A N/A N/A N/A D B C B N/A N/A 70835 D B N/A N/A N/A N/A D B C B N/A N/A 70835 D B N/A N/A N/A N/A D B C B N/A N/A 70836 D B N/A N/A N/A N/A D B C B N/A N/A 70836 D B N/A N/A N/A N/A D B C B N/A N/A 70837 D B N/A N/A N/A N/A D B C B N/A N/A 70838 A A N/A N/A N/A N/A A A A A N/A N/A 70839 B B N/A N/A N/A N/A B B B B N/A N/A 70839 B B N/A N/A N/A N/A B B B B N/A N/A 70840 B B N/A N/A N/A N/A B B B B N/A N/A 70841 D B N/A N/A N/A N/A D B C B N/A N/A 70841 D B N/A N/A N/A N/A D B C B N/A N/A 70842 A A N/A N/A N/A N/A A A A A N/A N/A 70843 B B N/A N/A N/A N/A B B B B N/A N/A 70843 B B N/A N/A N/A N/A B B B B N/A N/A 70844 D B N/A N/A N/A N/A D B C B N/A N/A 70844 D B N/A N/A N/A N/A D B C B N/A N/A 70844 D B N/A N/A N/A N/A D B C B N/A N/A 70845 B B N/A N/A N/A N/A B B B B N/A N/A 70845 B B N/A N/A N/A N/A B B B B N/A N/A 70845 B B N/A N/A N/A N/A B B B B N/A N/A 70846 B B N/A N/A N/A N/A B B B B N/A N/A 70847 B B N/A N/A N/A N/A B B B B N/A N/A 70847 B B N/A N/A N/A N/A B B B B N/A N/A 70847 B B N/A N/A N/A N/A B B B B N/A N/A 70847 B B N/A N/A N/A N/A B B B B N/A N/A 70848 A A N/A N/A N/A N/A A A A A N/A N/A 70849 D D N/A N/A D D B B D D N/A N/A 70849 D D N/A N/A D D B B D D N/A N/A 70849 D D N/A N/A D D B B D D N/A N/A 70850 B B N/A N/A N/A N/A B B B B N/A N/A 70850 B B N/A N/A N/A N/A B B B B N/A N/A 70851 B B N/A N/A N/A N/A B B B B N/A N/A 70854 B B B B N/A N/A B B B B CB CB 70854 B B B B N/A N/A B B B B CB CB 70855 A A N/A N/A N/A N/A A A A A N/A N/A 70856 B B N/A N/A N/A N/A B B B B N/A N/A 70856 B B N/A N/A N/A N/A B B B B N/A N/A 70856 B B N/A N/A N/A N/A B B B B N/A N/A 70858 B B N/A N/A N/A N/A B B B B N/A N/A 70858 B B N/A N/A N/A N/A B B B B N/A N/A 70858 B B N/A N/A N/A N/A B B B B N/A N/A 70858 B B N/A N/A N/A N/A B B B B N/A N/A 70859 B B N/A N/A N/A N/A B B B B N/A N/A 70859 B B N/A N/A N/A N/A B B B B N/A N/A 70860 A A N/A N/A N/A N/A A A A A N/A N/A 70861 B B N/A N/A N/A N/A B B B B N/A N/A 70862 A A N/A N/A N/A N/A A A A A N/A N/A 70863 A A N/A N/A N/A N/A A A A A N/A N/A 70864 B B N/A N/A N/A N/A B B B B N/A N/A 70865 B B N/A N/A N/A N/A B B B B N/A N/A 70866 B B N/A N/A N/A N/A B B B B N/A N/A 70868 A A N/A N/A N/A N/A A A A A N/A N/A 70869 B B N/A N/A N/A N/A B B B B N/A N/A 70869 B B N/A N/A N/A N/A B B B B N/A N/A 70869 B B N/A N/A N/A N/A B B B B N/A N/A 70870 A A N/A N/A N/A N/A A A A A N/A N/A 70873 B B N/A N/A N/A N/A B B B B N/A N/A 70873 B B N/A N/A N/A N/A B B B B N/A N/A 70873 B B N/A N/A N/A N/A B B B B N/A N/A 70873 B B N/A N/A N/A N/A B B B B N/A N/A 70873 B B N/A N/A N/A N/A B B B B N/A N/A 70874 B B N/A N/A N/A N/A B B B B N/A N/A 70875 B B N/A N/A N/A N/A B B B B N/A N/A 70875 B B N/A N/A N/A N/A B B B B N/A N/A 70876 B B N/A N/A N/A N/A B B B B N/A N/A 70877 B B N/A N/A N/A N/A B B B B N/A N/A 70878 A A N/A N/A N/A N/A A A A A N/A N/A 70879 B B N/A N/A N/A N/A B B B B N/A N/A 70879 B B N/A N/A N/A N/A B B B B N/A N/A 70880 D B N/A N/A N/A N/A D B D B N/A N/A 70880 D B N/A N/A N/A N/A D B D B N/A N/A 70880 D B N/A N/A N/A N/A D B D B N/A N/A 70880 D B N/A N/A N/A N/A D B D B N/A N/A 70880 D B N/A N/A N/A N/A D B D B N/A N/A 70881 B B N/A N/A N/A N/A B B B B N/A N/A 70881 B B N/A N/A N/A N/A B B B B N/A N/A 70881 B B N/A N/A N/A N/A B B B B N/A N/A 70882 B B N/A N/A N/A N/A B B B B N/A N/A 70882 B B N/A N/A N/A N/A B B B B N/A N/A 70882 B B N/A N/A N/A N/A B B B B N/A N/A 70883 B B N/A N/A N/A N/A B B B B N/A N/A 70883 B B N/A N/A N/A N/A B B B B N/A N/A 70884 A A N/A N/A N/A N/A A A A A N/A N/A 70885 D B B B N/A N/A D B C B CB CB 70885 D B B B N/A N/A D B C B CB CB 70885 D B B B N/A N/A D B C B CB CB 70885 D B B B N/A N/A D B C B CB CB 70886 B B N/A N/A N/A N/A B B B B N/A N/A 70887 A A N/A N/A N/A N/A A A A A N/A N/A 70888 B B N/A N/A N/A N/A B B B B N/A N/A 70890 B B N/A N/A N/A N/A B B B B N/A N/A 70890 B B N/A N/A N/A N/A B B B B N/A N/A 70891 B B N/A N/A N/A N/A B B B B N/A N/A 70891 B B N/A N/A N/A N/A B B B B N/A N/A 70892 B B N/A N/A N/A N/A B B B B N/A N/A 70893 B B N/A N/A N/A N/A B B B B N/A N/A 70894 B B N/A N/A N/A N/A B B B B N/A N/A 70894 B B N/A N/A N/A N/A B B B B N/A N/A 70894 B B N/A N/A N/A N/A B B B B N/A N/A 70894 B B N/A N/A N/A N/A B B B B N/A N/A 70895 B B N/A N/A N/A N/A B B B B N/A N/A 70896 B B B B N/A N/A B B B B CB CB 70896 B B B B N/A N/A B B B B CB CB 70896 B B B B N/A N/A B B B B CB CB 70897 B B N/A N/A N/A N/A B B B B N/A N/A 70897 B B N/A N/A N/A N/A B B B B N/A N/A 70898 B B N/A N/A N/A N/A B B B B N/A N/A 70898 B B N/A N/A N/A N/A B B B B N/A N/A 70899 B B N/A N/A N/A N/A B B B B N/A N/A 70899 B B N/A N/A N/A N/A B B B B N/A N/A 70899 B B N/A N/A N/A N/A B B B B N/A N/A 70900 B B N/A N/A N/A N/A B B B B N/A N/A 70900 B B N/A N/A N/A N/A B B B B N/A N/A 70901 B B N/A N/A N/A N/A B B B B N/A N/A 70901 B B N/A N/A N/A N/A B B B B N/A N/A 70902 B B B B N/A N/A B B B B CB CB 70902 B B B B N/A N/A B B B B CB CB 70903 B B N/A N/A N/A N/A B B B B N/A N/A 70814 B B N/A N/A N/A N/A B B B B N/A N/A 70814 B B N/A N/A N/A N/A B B B B N/A N/A 70815 B B N/A N/A N/A N/A B B B B N/A N/A 70815 B B N/A N/A N/A N/A B B B B N/A N/A 70816 B B B B N/A N/A B B B B CB CB 70816 B B B B N/A N/A B B B B CB CB 70817 A A N/A N/A N/A N/A A A A A N/A N/A 70818 B B N/A N/A N/A N/A B B B B N/A N/A 70819 D B N/A N/A N/A N/A D B C B N/A N/A 70819 D B N/A N/A N/A N/A D B C B N/A N/A 70819 D B N/A N/A N/A N/A D B C B N/A N/A 70904 B B N/A N/A N/A N/A B B B B N/A N/A 70905 A A N/A N/A N/A N/A A A A A N/A N/A 70907 B B N/A N/A N/A N/A B B B B N/A N/A 70907 B B N/A N/A N/A N/A B B B B N/A N/A 70908 D B N/A N/A N/A N/A D B C B N/A N/A 70908 D B N/A N/A N/A N/A D B C B N/A N/A 70909 B B N/A N/A N/A N/A B B B B N/A N/A 70909 B B N/A N/A N/A N/A B B B B N/A N/A 70909 B B N/A N/A N/A N/A B B B B N/A N/A 70910 D B N/A N/A N/A N/A D B C B N/A N/A 70910 D B N/A N/A N/A N/A D B C B N/A N/A 70910 D B N/A N/A N/A N/A D B C B N/A N/A 70910 D B N/A N/A N/A N/A D B C B N/A N/A 70910 D B N/A N/A N/A N/A D B C B N/A N/A 70910 D B N/A N/A N/A N/A D B C B N/A N/A 70911 D B N/A N/A N/A N/A D B C B N/A N/A 70911 D B N/A N/A N/A N/A D B C B N/A N/A 70912 A A N/A N/A N/A N/A A A A A N/A N/A 70913 B B N/A N/A N/A N/A B B B B N/A N/A 70914 B B N/A N/A N/A N/A B B B B N/A N/A 70914 B B N/A N/A N/A N/A B B B B N/A N/A 70914 B B N/A N/A N/A N/A B B B B N/A N/A 70915 B B N/A N/A N/A N/A B B B B N/A N/A 70915 B B N/A N/A N/A N/A B B B B N/A N/A 70915 B B N/A N/A N/A N/A B B B B N/A N/A 69440 B B N/A N/A N/A N/A B B B B N/A N/A 69440 B B N/A N/A N/A N/A B B B B N/A N/A 69441 B B N/A N/A N/A N/A B B B B N/A N/A 69442 A A N/A N/A N/A N/A A A A A N/A N/A 69443 B B N/A N/A N/A N/A B B B B N/A N/A 69444 B B N/A N/A N/A N/A B B B B N/A N/A 69444 B B N/A N/A N/A N/A B B B B N/A N/A 69445 B B N/A N/A N/A N/A B B B B N/A N/A 69446 B B N/A N/A N/A N/A B B B B N/A N/A 69447 B B N/A N/A N/A N/A B B B B N/A N/A 69448 B B N/A N/A N/A N/A B B B B N/A N/A 69448 B B N/A N/A N/A N/A B B B B N/A N/A 69448 B B N/A N/A N/A N/A B B B B N/A N/A 69448 B B N/A N/A N/A N/A B B B B N/A N/A 69449 B B N/A N/A N/A N/A B B B B N/A N/A 69449 B B N/A N/A N/A N/A B B B B N/A N/A 69450 D B N/A N/A N/A N/A D B C B N/A N/A 69450 D B N/A N/A N/A N/A D B C B N/A N/A 69451 D B N/A N/A N/A N/A D B C B N/A N/A 69451 D B N/A N/A N/A N/A D B C B N/A N/A 69452 B B N/A N/A N/A N/A B B B B N/A N/A 69452 B B N/A N/A N/A N/A B B B B N/A N/A 69453 B B N/A N/A N/A N/A B B B B N/A N/A 69454 A A N/A N/A N/A N/A A A A A N/A N/A 69455 B B N/A N/A N/A N/A B B B B N/A N/A 69455 B B N/A N/A N/A N/A B B B B N/A N/A 69456 B B N/A N/A N/A N/A B B B B N/A N/A 69456 B B N/A N/A N/A N/A B B B B N/A N/A 69457 B B N/A N/A N/A N/A B B B B N/A N/A 69457 B B N/A N/A N/A N/A B B B B N/A N/A 69457 B B N/A N/A N/A N/A B B B B N/A N/A 69458 B B N/A N/A N/A N/A B B B B N/A N/A 69458 B B N/A N/A N/A N/A B B B B N/A N/A 69459 A A N/A N/A N/A N/A A A A A N/A N/A 69460 B B N/A N/A N/A N/A B B B B N/A N/A 69463 A A N/A N/A N/A N/A A A A A N/A N/A 69464 A A N/A N/A N/A N/A A A A A N/A N/A 69465 D D N/A N/A D D B B D D N/A N/A 69465 D D N/A N/A D D B B D D N/A N/A 69466 B B N/A N/A N/A N/A B B B B N/A N/A 69467 A A N/A N/A N/A N/A A A A A N/A N/A 69468 B B N/A N/A N/A N/A B B B B N/A N/A 69469 B B N/A N/A A A B B B B N/A N/A 69470 D B N/A B D A D B D B N/A CB 69470 D B N/A B D A D B D B N/A CB 69470 D B N/A B D A D B D B N/A CB 69470 D B N/A B D A D B D B N/A CB 69470 D B N/A B D A D B D B N/A CB 69470 D B N/A B D A D B D B N/A CB 69471 D D D D N/A N/A B B D D CD CD 69471 D D D D N/A N/A B B D D CD CD 69472 B B N/A N/A N/A N/A B B B B N/A N/A 69473 B B N/A N/A N/A N/A B B B B N/A N/A 69473 B B N/A N/A N/A N/A B B B B N/A N/A 69474 A A N/A N/A N/A N/A A A A A N/A N/A 69476 A A N/A N/A N/A N/A A A A A N/A N/A 69477 B B N/A N/A N/A N/A B B B B N/A N/A 69477 B B N/A N/A N/A N/A B B B B N/A N/A 69478 B B N/A N/A N/A N/A B B B B N/A N/A 69478 B B N/A N/A N/A N/A B B B B N/A N/A 69478 B B N/A N/A N/A N/A B B B B N/A N/A 69478 B B N/A N/A N/A N/A B B B B N/A N/A 69479 B B N/A N/A N/A N/A B B B B N/A N/A 69480 B B N/A N/A N/A N/A B B B B N/A N/A 69481 B B N/A N/A N/A N/A B B B B N/A N/A 69482 D B N/A N/A N/A N/A D B C B N/A N/A 69482 D B N/A N/A N/A N/A D B C B N/A N/A 69484 D B N/A N/A N/A N/A D B C B N/A N/A 69484 D B N/A N/A N/A N/A D B C B N/A N/A 69485 B B N/A N/A A A B B B B N/A N/A 69485 B B N/A N/A A A B B B B N/A N/A 69486 B B N/A N/A N/A N/A B B B B N/A N/A 69486 B B N/A N/A N/A N/A B B B B N/A N/A 69486 B B N/A N/A N/A N/A B B B B N/A N/A 69487 A A N/A N/A N/A N/A A A A A N/A N/A 69488 B B N/A N/A N/A N/A B B B B N/A N/A 69488 B B N/A N/A N/A N/A B B B B N/A N/A 69489 B B N/A N/A N/A N/A B B B B N/A N/A 69489 B B N/A N/A N/A N/A B B B B N/A N/A 69491 A A N/A N/A N/A N/A A A A A N/A N/A 69492 B B N/A N/A N/A N/A B B B B N/A N/A 69492 B B N/A N/A N/A N/A B B B B N/A N/A 69493 B B N/A N/A N/A N/A B B B B N/A N/A 69494 B B N/A N/A N/A N/A B B B B N/A N/A 69495 B B N/A N/A N/A N/A B B B B N/A N/A 69495 B B N/A N/A N/A N/A B B B B N/A N/A 69496 B B N/A N/A N/A N/A B B B B N/A N/A 69498 A A N/A N/A N/A N/A A A A A N/A N/A 69499 D B B B N/A N/A D B C B CB CB 69499 D B B B N/A N/A D B C B CB CB 69499 D B B B N/A N/A D B C B CB CB 69499 D B B B N/A N/A D B C B CB CB 69500 D B N/A N/A N/A N/A D B C B N/A N/A 69500 D B N/A N/A N/A N/A D B C B N/A N/A 69500 D B N/A N/A N/A N/A D B C B N/A N/A 69500 D B N/A N/A N/A N/A D B C B N/A N/A 69501 A A N/A N/A N/A N/A A A A A N/A N/A 69502 B B N/A N/A N/A N/A B B B B N/A N/A 69503 B B N/A N/A N/A N/A B B B B N/A N/A 69504 A A N/A N/A N/A N/A A A A A N/A N/A 69505 B B N/A N/A N/A N/A B B B B N/A N/A 69506 B B B B N/A N/A B B B B CB CB 69506 B B B B N/A N/A B B B B CB CB 69506 B B B B N/A N/A B B B B CB CB 69507 B B N/A N/A N/A N/A B B B B N/A N/A 69508 B B N/A N/A N/A N/A B B B B N/A N/A 69508 B B N/A N/A N/A N/A B B B B N/A N/A 69509 B B N/A N/A N/A N/A B B B B N/A N/A 69510 B B N/A N/A N/A N/A B B B B N/A N/A 70916 B B N/A N/A N/A N/A B B B B N/A N/A 70917 B B N/A N/A N/A N/A B B B B N/A N/A 70917 B B N/A N/A N/A N/A B B B B N/A N/A 70917 B B N/A N/A N/A N/A B B B B N/A N/A 70918 B B N/A N/A N/A N/A B B B B N/A N/A 70918 B B N/A N/A N/A N/A B B B B N/A N/A 70919 B B N/A N/A N/A N/A B B B B N/A N/A 70921 B B N/A N/A N/A N/A B B B B N/A N/A 70922 B B N/A N/A N/A N/A B B B B N/A N/A 70922 B B N/A N/A N/A N/A B B B B N/A N/A 70923 D B N/A N/A N/A N/A D B C B N/A N/A 70923 D B N/A N/A N/A N/A D B C B N/A N/A 70924 B B N/A N/A N/A N/A B B B B N/A N/A 70924 B B N/A N/A N/A N/A B B B B N/A N/A 70925 D B N/A N/A N/A N/A D B C B N/A N/A 70926 D B N/A N/A N/A N/A D B C B N/A N/A 70926 D B N/A N/A N/A N/A D B C B N/A N/A 70926 D B N/A N/A N/A N/A D B C B N/A N/A 70926 D B N/A N/A N/A N/A D B C B N/A N/A 70927 B B N/A N/A N/A N/A B B B B N/A N/A 70928 B B N/A N/A N/A N/A B B B B N/A N/A 70929 B B N/A N/A N/A N/A B B B B N/A N/A 70930 B B N/A N/A N/A N/A B B B B N/A N/A 70931 B B N/A N/A N/A N/A B B B B N/A N/A 70931 B B N/A N/A N/A N/A B B B B N/A N/A 70932 B B N/A N/A N/A N/A B B B B N/A N/A 70933 A A N/A N/A N/A N/A A A A A N/A N/A 70934 B B N/A N/A N/A N/A B B B B N/A N/A 70935 D B N/A N/A N/A N/A D B C B N/A N/A 70935 D B N/A N/A N/A N/A D B C B N/A N/A 70936 D B N/A N/A N/A N/A D B D B N/A N/A 70936 D B N/A N/A N/A N/A D B D B N/A N/A 70938 B B N/A N/A N/A N/A B B B B N/A N/A 70939 B B N/A N/A N/A N/A B B B B N/A N/A 70940 B B N/A N/A N/A N/A B B B B N/A N/A 70941 B B N/A N/A N/A N/A B B B B N/A N/A 70942 B B N/A N/A N/A N/A B B B B N/A N/A 70942 B B N/A N/A N/A N/A B B B B N/A N/A 70960 B B N/A N/A N/A N/A B B B B N/A N/A 70962 B B N/A N/A N/A N/A B B B B N/A N/A 70962 B B N/A N/A N/A N/A B B B B N/A N/A 70962 B B N/A N/A N/A N/A B B B B N/A N/A 70963 B B N/A N/A N/A N/A B B B B N/A N/A 70963 B B N/A N/A N/A N/A B B B B N/A N/A 70964 B B N/A N/A N/A N/A B B B B N/A N/A 70964 B B N/A N/A N/A N/A B B B B N/A N/A 70964 B B N/A N/A N/A N/A B B B B N/A N/A 70965 B B N/A N/A N/A N/A B B B B N/A N/A 70965 B B N/A N/A N/A N/A B B B B N/A N/A 70966 A A N/A N/A N/A N/A A A A A N/A N/A 70967 B B N/A N/A N/A N/A B B B B N/A N/A 70967 B B N/A N/A N/A N/A B B B B N/A N/A 70968 B B N/A N/A N/A N/A B B B B N/A N/A 70968 B B N/A N/A N/A N/A B B B B N/A N/A 70969 B B N/A N/A N/A N/A B B B B N/A N/A 70969 B B N/A N/A N/A N/A B B B B N/A N/A 70970 B B N/A N/A N/A N/A B B B B N/A N/A 70971 B B N/A N/A N/A N/A B B B B N/A N/A 70971 B B N/A N/A N/A N/A B B B B N/A N/A 70971 B B N/A N/A N/A N/A B B B B N/A N/A 70971 B B N/A N/A N/A N/A B B B B N/A N/A 70972 B B N/A N/A N/A N/A B B B B N/A N/A 70973 B B N/A N/A N/A N/A B B B B N/A N/A 70973 B B N/A N/A N/A N/A B B B B N/A N/A 70974 B B N/A N/A N/A N/A B B B B N/A N/A 70975 B B N/A N/A N/A N/A B B B B N/A N/A 70976 B B N/A N/A N/A N/A B B B B N/A N/A 70977 A A N/A N/A N/A N/A A A A A N/A N/A 70978 D B N/A N/A N/A N/A D B C B N/A N/A 70978 D B N/A N/A N/A N/A D B C B N/A N/A 70979 B B N/A N/A N/A N/A B B B B N/A N/A 70980 B B N/A N/A N/A N/A B B B B N/A N/A 70981 B B N/A N/A N/A N/A B B B B N/A N/A 70982 A A N/A N/A N/A N/A A A A A N/A N/A 70983 B B N/A N/A N/A N/A B B B B N/A N/A 70984 B B N/A N/A N/A N/A B B B B N/A N/A 70985 B B N/A N/A N/A N/A B B B B N/A N/A 70986 B B N/A N/A N/A N/A B B B B N/A N/A 70986 B B N/A N/A N/A N/A B B B B N/A N/A 70987 B B N/A N/A N/A N/A B B B B N/A N/A 70988 B B N/A N/A N/A N/A B B B B N/A N/A 70989 B B N/A N/A N/A N/A B B B B N/A N/A 70990 B B N/A N/A N/A N/A B B B B N/A N/A 70990 B B N/A N/A N/A N/A B B B B N/A N/A 70991 B B N/A N/A N/A N/A B B B B N/A N/A 70991 B B N/A N/A N/A N/A B B B B N/A N/A 70992 B B N/A N/A N/A N/A B B B B N/A N/A 70992 B B N/A N/A N/A N/A B B B B N/A N/A 70993 B B N/A N/A N/A N/A B B B B N/A N/A 70995 D B N/A N/A N/A N/A D B C B N/A N/A 70995 D B N/A N/A N/A N/A D B C B N/A N/A 70995 D B N/A N/A N/A N/A D B C B N/A N/A 70995 D B N/A N/A N/A N/A D B C B N/A N/A 70997 B B N/A N/A N/A N/A B B B B N/A N/A 70998 D B N/A N/A N/A N/A D B C B N/A N/A 70998 D B N/A N/A N/A N/A D B C B N/A N/A 70999 B B N/A N/A N/A N/A B B B B N/A N/A 71000 B B N/A N/A N/A N/A B B B B N/A N/A 71000 B B N/A N/A N/A N/A B B B B N/A N/A 71001 B B N/A N/A N/A N/A B B B B N/A N/A 71002 B B N/A N/A N/A N/A B B B B N/A N/A 71004 B B N/A N/A N/A N/A B B B B N/A N/A 71004 B B N/A N/A N/A N/A B B B B N/A N/A 71005 B B N/A N/A N/A N/A B B B B N/A N/A 71006 B B N/A N/A N/A N/A B B B B N/A N/A 71007 B B N/A N/A N/A N/A B B B B N/A N/A 71007 B B N/A N/A N/A N/A B B B B N/A N/A 71009 B B N/A N/A N/A N/A B B B B N/A N/A 71010 B B N/A N/A N/A N/A B B B B N/A N/A 71010 B B N/A N/A N/A N/A B B B B N/A N/A 71011 B B N/A N/A N/A N/A B B B B N/A N/A 71012 B B B B N/A N/A B B B B CB CB 71012 B B B B N/A N/A B B B B CB CB 71012 B B B B N/A N/A B B B B CB CB 71013 B B N/A N/A N/A N/A B B B B N/A N/A 71013 B B N/A N/A N/A N/A B B B B N/A N/A 71015 B B N/A N/A N/A N/A B B B B N/A N/A 71016 B B N/A N/A N/A N/A B B B B N/A N/A 71017 B B N/A N/A N/A N/A B B B B N/A N/A 71018 B B N/A N/A N/A N/A B B B B N/A N/A 71018 B B N/A N/A N/A N/A B B B B N/A N/A 71019 B B N/A N/A N/A N/A B B B B N/A N/A 71020 A A N/A N/A N/A N/A A A A A N/A N/A 71021 B B N/A N/A N/A N/A B B B B N/A N/A 71021 B B N/A N/A N/A N/A B B B B N/A N/A 71022 B B N/A N/A N/A N/A B B B B N/A N/A 71023 A A N/A N/A N/A N/A A A A A N/A N/A 71024 D B N/A N/A N/A N/A D B C B N/A N/A 71024 D B N/A N/A N/A N/A D B C B N/A N/A 71024 D B N/A N/A N/A N/A D B C B N/A N/A 71024 D B N/A N/A N/A N/A D B C B N/A N/A 71025 D B N/A N/A N/A N/A D B C B N/A N/A 71025 D B N/A N/A N/A N/A D B C B N/A N/A 71025 D B N/A N/A N/A N/A D B C B N/A N/A 71025 D B N/A N/A N/A N/A D B C B N/A N/A 71025 D B N/A N/A N/A N/A D B C B N/A N/A 71026 B B N/A N/A N/A N/A B B B B N/A N/A 71027 D B A A N/A N/A D B D B CA CA 71027 D B A A N/A N/A D B D B CA CA 71027 D B A A N/A N/A D B D B CA CA 71028 B B N/A N/A N/A N/A B B B B N/A N/A 71029 B B N/A N/A N/A N/A B B B B N/A N/A 71029 B B N/A N/A N/A N/A B B B B N/A N/A 71029 B B N/A N/A N/A N/A B B B B N/A N/A 71030 D B N/A N/A N/A N/A D B C B N/A N/A 71030 D B N/A N/A N/A N/A D B C B N/A N/A 71031 D B N/A N/A N/A N/A D B C B N/A N/A 71031 D B N/A N/A N/A N/A D B C B N/A N/A 71032 D B N/A N/A N/A N/A D B C B N/A N/A 71032 D B N/A N/A N/A N/A D B C B N/A N/A 71032 D B N/A N/A N/A N/A D B C B N/A N/A 71032 D B N/A N/A N/A N/A D B C B N/A N/A 71034 B B N/A N/A N/A N/A B B B B N/A N/A 71034 B B N/A N/A N/A N/A B B B B N/A N/A 71035 D B N/A N/A N/A N/A D B C B N/A N/A 71037 B B N/A N/A N/A N/A B B B B N/A N/A 71037 B B N/A N/A N/A N/A B B B B N/A N/A 71037 B B N/A N/A N/A N/A B B B B N/A N/A 71038 D A N/A N/A N/A N/A D A C A N/A N/A 71039 B B N/A N/A N/A N/A B B B B N/A N/A 71039 B B N/A N/A N/A N/A B B B B N/A N/A 70944 B B N/A N/A N/A N/A B B B B N/A N/A 70944 B B N/A N/A N/A N/A B B B B N/A N/A 70945 B B N/A N/A N/A N/A B B B B N/A N/A 70945 B B N/A N/A N/A N/A B B B B N/A N/A 70946 A A N/A N/A N/A N/A A A A A N/A N/A 70947 D B N/A N/A N/A N/A D B C B N/A N/A 70947 D B N/A N/A N/A N/A D B C B N/A N/A 70947 D B N/A N/A N/A N/A D B C B N/A N/A 70947 D B N/A N/A N/A N/A D B C B N/A N/A 70948 B B N/A N/A N/A N/A B B B B N/A N/A 70950 B B N/A N/A N/A N/A B B B B N/A N/A 70951 B B N/A N/A N/A N/A B B B B N/A N/A 70952 B B N/A N/A N/A N/A B B B B N/A N/A 70952 B B N/A N/A N/A N/A B B B B N/A N/A 70954 D B N/A N/A N/A N/A D B C B N/A N/A 70954 D B N/A N/A N/A N/A D B C B N/A N/A 70954 D B N/A N/A N/A N/A D B C B N/A N/A 70955 B B N/A N/A N/A N/A B B B B N/A N/A 70955 B B N/A N/A N/A N/A B B B B N/A N/A 71040 A A N/A N/A N/A N/A A A A A N/A N/A 71041 A A N/A N/A N/A N/A A A A A N/A N/A 71042 B B N/A N/A N/A N/A B B B B N/A N/A 71043 B B N/A N/A N/A N/A B B B B N/A N/A 71044 B B N/A N/A N/A N/A B B B B N/A N/A 71045 B B N/A N/A N/A N/A B B B B N/A N/A 71046 D B N/A N/A N/A N/A D B D B N/A N/A 71046 D B N/A N/A N/A N/A D B D B N/A N/A 71046 D B N/A N/A N/A N/A D B D B N/A N/A 71047 B B N/A N/A N/A N/A B B B B N/A N/A 71049 A A N/A N/A N/A N/A A A A A N/A N/A 71050 B B N/A N/A N/A N/A B B B B N/A N/A 71051 B B N/A B N/A N/A B B B B N/A CB 71051 B B N/A B N/A N/A B B B B N/A CB 71051 B B N/A B N/A N/A B B B B N/A CB 71052 D B N/A N/A N/A N/A D B C B N/A N/A 71052 D B N/A N/A N/A N/A D B C B N/A N/A 71053 B B N/A N/A N/A N/A B B B B N/A N/A 71053 B B N/A N/A N/A N/A B B B B N/A N/A 71053 B B N/A N/A N/A N/A B B B B N/A N/A 71054 B B N/A N/A N/A N/A B B B B N/A N/A 71055 B B N/A N/A N/A N/A B B B B N/A N/A 71055 B B N/A N/A N/A N/A B B B B N/A N/A 71056 B B N/A N/A N/A N/A B B B B N/A N/A 69817 B B N/A N/A N/A N/A B B B B N/A N/A 69819 B B N/A N/A N/A N/A B B B B N/A N/A 69820 B B N/A N/A N/A N/A B B B B N/A N/A 69821 A A N/A N/A N/A N/A A A A A N/A N/A 69822 B B N/A N/A N/A N/A B B B B N/A N/A 69823 B B N/A N/A N/A N/A B B B B N/A N/A 69823 B B N/A N/A N/A N/A B B B B N/A N/A 69824 D D D D N/A N/A B B D D CD CD 69824 D D D D N/A N/A B B D D CD CD 69824 D D D D N/A N/A B B D D CD CD 69825 B B N/A N/A N/A N/A B B B B N/A N/A 69825 B B N/A N/A N/A N/A B B B B N/A N/A 69825 B B N/A N/A N/A N/A B B B B N/A N/A 69826 A A N/A N/A N/A N/A A A A A N/A N/A 69828 D B N/A N/A N/A N/A D B C B N/A N/A 69828 D B N/A N/A N/A N/A D B C B N/A N/A 69829 D B N/A N/A N/A N/A D B C B N/A N/A 69829 D B N/A N/A N/A N/A D B C B N/A N/A 69829 D B N/A N/A N/A N/A D B C B N/A N/A 69830 B B N/A N/A N/A N/A B B B B N/A N/A 69830 B B N/A N/A N/A N/A B B B B N/A N/A 69831 B B N/A N/A N/A N/A B B B B N/A N/A 69832 B B N/A N/A N/A N/A B B B B N/A N/A 69832 B B N/A N/A N/A N/A B B B B N/A N/A 69832 B B N/A N/A N/A N/A B B B B N/A N/A 69833 B B N/A N/A N/A N/A B B B B N/A N/A 69834 B B N/A N/A N/A N/A B B B B N/A N/A 69834 B B N/A N/A N/A N/A B B B B N/A N/A 69834 B B N/A N/A N/A N/A B B B B N/A N/A 69835 B B N/A N/A N/A N/A B B B B N/A N/A 69836 A A N/A N/A N/A N/A A A A A N/A N/A 69837 B B N/A N/A N/A N/A B B B B N/A N/A 69838 B B B B N/A N/A B B B B CB CB 69838 B B B B N/A N/A B B B B CB CB 69838 B B B B N/A N/A B B B B CB CB 69840 B B N/A N/A N/A N/A B B B B N/A N/A 69841 B B N/A N/A N/A N/A B B B B N/A N/A 69841 B B N/A N/A N/A N/A B B B B N/A N/A 69841 B B N/A N/A N/A N/A B B B B N/A N/A 69842 A A N/A N/A N/A N/A A A A A N/A N/A 69843 B B N/A N/A N/A N/A B B B B N/A N/A 69844 B B N/A N/A N/A N/A B B B B N/A N/A 69845 B B N/A N/A N/A N/A B B B B N/A N/A 69846 B B N/A N/A N/A N/A B B B B N/A N/A 69847 B B N/A N/A N/A N/A B B B B N/A N/A 69848 A A N/A N/A N/A N/A A A A A N/A N/A 69849 B B N/A N/A N/A N/A B B B B N/A N/A 69849 B B N/A N/A N/A N/A B B B B N/A N/A 69850 B B N/A N/A N/A N/A B B B B N/A N/A 69851 B B N/A N/A N/A N/A B B B B N/A N/A 69852 B B N/A N/A N/A N/A B B B B N/A N/A 69853 D B N/A N/A N/A N/A D B C B N/A N/A 69853 D B N/A N/A N/A N/A D B C B N/A N/A 69856 B B N/A N/A N/A N/A B B B B N/A N/A 69856 B B N/A N/A N/A N/A B B B B N/A N/A 69856 B B N/A N/A N/A N/A B B B B N/A N/A 69857 B B N/A N/A N/A N/A B B B B N/A N/A 69857 B B N/A N/A N/A N/A B B B B N/A N/A 69857 B B N/A N/A N/A N/A B B B B N/A N/A 69857 B B N/A N/A N/A N/A B B B B N/A N/A 69858 B B N/A N/A N/A N/A B B B B N/A N/A 69859 B B N/A B N/A N/A B B B B N/A CB 69859 B B N/A B N/A N/A B B B B N/A CB 69860 B B N/A N/A N/A N/A B B B B N/A N/A 69860 B B N/A N/A N/A N/A B B B B N/A N/A 69861 D B N/A N/A N/A N/A D B C B N/A N/A 69861 D B N/A N/A N/A N/A D B C B N/A N/A 69861 D B N/A N/A N/A N/A D B C B N/A N/A 69862 B B N/A N/A N/A N/A B B B B N/A N/A 69862 B B N/A N/A N/A N/A B B B B N/A N/A 69863 A A N/A N/A N/A N/A A A A A N/A N/A 69864 B B N/A N/A N/A N/A B B B B N/A N/A 69866 B B N/A N/A N/A N/A B B B B N/A N/A 69866 B B N/A N/A N/A N/A B B B B N/A N/A 69867 B B B B N/A N/A B B B B CB CB 69867 B B B B N/A N/A B B B B CB CB 69868 D B N/A N/A N/A N/A D B C B N/A N/A 69868 D B N/A N/A N/A N/A D B C B N/A N/A 69868 D B N/A N/A N/A N/A D B C B N/A N/A 69868 D B N/A N/A N/A N/A D B C B N/A N/A 69868 D B N/A N/A N/A N/A D B C B N/A N/A 69869 B B N/A N/A N/A N/A B B B B N/A N/A 69869 B B N/A N/A N/A N/A B B B B N/A N/A 69871 B B N/A B N/A N/A B B B B N/A CB 69871 B B N/A B N/A N/A B B B B N/A CB 69872 B B N/A N/A N/A N/A B B B B N/A N/A 69872 B B N/A N/A N/A N/A B B B B N/A N/A 69873 B B N/A N/A N/A N/A B B B B N/A N/A 69874 A A N/A N/A N/A N/A A A A A N/A N/A 69875 B B N/A N/A N/A N/A B B B B N/A N/A 69876 B B N/A N/A N/A N/A B B B B N/A N/A 69877 D D D D N/A N/A B B D D CD CD 69877 D D D D N/A N/A B B D D CD CD 69878 B B N/A N/A N/A N/A B B B B N/A N/A 69879 B B B B N/A N/A B B B B CB CB 69879 B B B B N/A N/A B B B B CB CB 69879 B B B B N/A N/A B B B B CB CB 69879 B B B B N/A N/A B B B B CB CB 69880 B B N/A N/A N/A N/A B B B B N/A N/A 69881 D D N/A N/A N/A N/A D D D D N/A N/A 69881 D D N/A N/A N/A N/A D D D D N/A N/A 69881 D D N/A N/A N/A N/A D D D D N/A N/A 69881 D D N/A N/A N/A N/A D D D D N/A N/A 69881 D D N/A N/A N/A N/A D D D D N/A N/A 69881 D D N/A N/A N/A N/A D D D D N/A N/A 69882 B B B B N/A N/A B B B B CB CB 69882 B B B B N/A N/A B B B B CB CB 69883 D B N/A N/A N/A N/A D B C B N/A N/A 69883 D B N/A N/A N/A N/A D B C B N/A N/A 70956 B B N/A N/A N/A N/A B B B B N/A N/A 70956 B B N/A N/A N/A N/A B B B B N/A N/A 70957 A A N/A N/A N/A N/A A A A A N/A N/A 70958 B B N/A N/A N/A N/A B B B B N/A N/A 69884 B B N/A N/A N/A N/A B B B B N/A N/A 69885 B B N/A N/A N/A N/A B B B B N/A N/A 69885 B B N/A N/A N/A N/A B B B B N/A N/A 69885 B B N/A N/A N/A N/A B B B B N/A N/A 69885 B B N/A N/A N/A N/A B B B B N/A N/A 69886 A A N/A N/A N/A N/A A A A A N/A N/A 71057 B B N/A N/A N/A N/A B B B B N/A N/A 71057 B B N/A N/A N/A N/A B B B B N/A N/A 71058 B B B B N/A N/A B B B B CB CB 71058 B B B B N/A N/A B B B B CB CB 71060 D B N/A N/A N/A N/A D B C B N/A N/A 71060 D B N/A N/A N/A N/A D B C B N/A N/A 71060 D B N/A N/A N/A N/A D B C B N/A N/A 71061 B B N/A N/A N/A N/A B B B B N/A N/A 71062 B B N/A N/A N/A N/A B B B B N/A N/A 71062 B B N/A N/A N/A N/A B B B B N/A N/A 71063 B B N/A N/A N/A N/A B B B B N/A N/A 71064 D B N/A N/A N/A N/A D B C B N/A N/A 71064 D B N/A N/A N/A N/A D B C B N/A N/A 71064 D B N/A N/A N/A N/A D B C B N/A N/A 71064 D B N/A N/A N/A N/A D B C B N/A N/A 71064 D B N/A N/A N/A N/A D B C B N/A N/A 71065 B B N/A N/A N/A N/A B B B B N/A N/A 71065 B B N/A N/A N/A N/A B B B B N/A N/A 71065 B B N/A N/A N/A N/A B B B B N/A N/A 71065 B B N/A N/A N/A N/A B B B B N/A N/A 71066 D B N/A N/A N/A N/A D B C B N/A N/A 71066 D B N/A N/A N/A N/A D B C B N/A N/A 71066 D B N/A N/A N/A N/A D B C B N/A N/A 71067 B B N/A N/A N/A N/A B B B B N/A N/A 71067 B B N/A N/A N/A N/A B B B B N/A N/A 71068 B B N/A N/A N/A N/A B B B B N/A N/A 71069 B B N/A N/A N/A N/A B B B B N/A N/A 71069 B B N/A N/A N/A N/A B B B B N/A N/A 71070 B B B B N/A N/A B B B B CB CB 71070 B B B B N/A N/A B B B B CB CB 71072 B B N/A N/A N/A N/A B B B B N/A N/A 71072 B B N/A N/A N/A N/A B B B B N/A N/A 71076 B B B B N/A N/A B B B B CB CB 71076 B B B B N/A N/A B B B B CB CB 71076 B B B B N/A N/A B B B B CB CB 71077 B B N/A N/A N/A N/A B B B B N/A N/A 71078 D B N/A N/A N/A N/A D B C B N/A N/A 71078 D B N/A N/A N/A N/A D B C B N/A N/A 71078 D B N/A N/A N/A N/A D B C B N/A N/A 71079 B B B B N/A N/A A A B B CB CB 71080 B B N/A N/A N/A N/A B B B B N/A N/A 71081 B B N/A N/A N/A N/A B B B B N/A N/A 71082 B B N/A N/A N/A N/A B B B B N/A N/A 71083 B B N/A N/A N/A N/A B B B B N/A N/A 71084 B B N/A N/A N/A N/A B B B B N/A N/A 71085 A A N/A N/A N/A N/A A A A A N/A N/A 71087 B B N/A N/A N/A N/A B B B B N/A N/A 71087 B B N/A N/A N/A N/A B B B B N/A N/A 71088 B B B B N/A N/A B B B B CB CB 71088 B B B B N/A N/A B B B B CB CB 71089 B B N/A N/A N/A N/A B B B B N/A N/A 71089 B B N/A N/A N/A N/A B B B B N/A N/A 71090 D B N/A N/A N/A N/A D B C B N/A N/A 71090 D B N/A N/A N/A N/A D B C B N/A N/A 71091 B B N/A N/A N/A N/A B B B B N/A N/A 71092 D B N/A N/A N/A N/A D B C B N/A N/A 71092 D B N/A N/A N/A N/A D B C B N/A N/A 71093 B B N/A N/A N/A N/A B B B B N/A N/A 71093 B B N/A N/A N/A N/A B B B B N/A N/A 71094 D B N/A N/A N/A N/A D B C B N/A N/A 71094 D B N/A N/A N/A N/A D B C B N/A N/A 71095 B B N/A N/A N/A N/A B B B B N/A N/A 71095 B B N/A N/A N/A N/A B B B B N/A N/A 71096 B B N/A N/A N/A N/A B B B B N/A N/A 71097 B B N/A N/A N/A N/A B B B B N/A N/A 71099 B B N/A N/A N/A N/A B B B B N/A N/A 71100 D B N/A N/A N/A N/A D B C B N/A N/A 71101 B B N/A N/A N/A N/A B B B B N/A N/A 71102 D B N/A N/A N/A N/A D B C B N/A N/A 71102 D B N/A N/A N/A N/A D B C B N/A N/A 71104 D B N/A N/A N/A N/A D B C B N/A N/A 71104 D B N/A N/A N/A N/A D B C B N/A N/A 71104 D B N/A N/A N/A N/A D B C B N/A N/A 71104 D B N/A N/A N/A N/A D B C B N/A N/A 71105 B B N/A N/A N/A N/A B B B B N/A N/A 71107 B B N/A N/A N/A N/A B B B B N/A N/A 68430 A A N/A N/A N/A N/A A A A A N/A N/A 68431 D B N/A N/A N/A N/A D B C B N/A N/A 68431 D B N/A N/A N/A N/A D B C B N/A N/A 68431 D B N/A N/A N/A N/A D B C B N/A N/A 68431 D B N/A N/A N/A N/A D B C B N/A N/A 68432 B B N/A N/A N/A N/A B B B B N/A N/A 68434 A A N/A N/A N/A N/A A A A A N/A N/A 68436 B B N/A N/A N/A N/A B B B B N/A N/A 68437 B B N/A N/A N/A N/A B B B B N/A N/A 68438 B B N/A N/A N/A N/A B B B B N/A N/A 68439 D B B B N/A N/A D A C B CB CB 68439 D B B B N/A N/A D A C B CB CB 68440 A A N/A N/A N/A N/A A A A A N/A N/A 68441 A A N/A N/A N/A N/A A A A A N/A N/A 68442 A A N/A N/A N/A N/A A A A A N/A N/A 68443 D A N/A N/A N/A N/A D A C A N/A N/A 68443 D A N/A N/A N/A N/A D A C A N/A N/A 68444 A A N/A N/A N/A N/A A A A A N/A N/A 68448 B B N/A N/A N/A N/A B B B B N/A N/A 68450 B B N/A N/A N/A N/A B B B B N/A N/A 68450 B B N/A N/A N/A N/A B B B B N/A N/A 68451 D B N/A N/A N/A N/A D B D B N/A N/A 68451 D B N/A N/A N/A N/A D B D B N/A N/A 68451 D B N/A N/A N/A N/A D B D B N/A N/A 68452 B B N/A N/A N/A N/A B B B B N/A N/A 68390 D B N/A N/A N/A N/A D B C B N/A N/A 68390 D B N/A N/A N/A N/A D B C B N/A N/A 68390 D B N/A N/A N/A N/A D B C B N/A N/A 68453 A A N/A N/A N/A N/A A A A A N/A N/A 68456 B B N/A N/A N/A N/A B B B B N/A N/A 68457 B B N/A N/A N/A N/A B B B B N/A N/A 68457 B B N/A N/A N/A N/A B B B B N/A N/A 68459 B B N/A N/A N/A N/A B B B B N/A N/A 68459 B B N/A N/A N/A N/A B B B B N/A N/A 71108 D B N/A N/A N/A N/A D B C B N/A N/A 71108 D B N/A N/A N/A N/A D B C B N/A N/A 71108 D B N/A N/A N/A N/A D B C B N/A N/A 71108 D B N/A N/A N/A N/A D B C B N/A N/A 71110 D B N/A N/A N/A N/A D B C B N/A N/A 71111 A A N/A N/A N/A N/A A A A A N/A N/A 71112 B B N/A N/A N/A N/A B B B B N/A N/A 71112 B B N/A N/A N/A N/A B B B B N/A N/A 68529 D D N/A N/A N/A N/A D D D D N/A N/A 68529 D D N/A N/A N/A N/A D D D D N/A N/A 68529 D D N/A N/A N/A N/A D D D D N/A N/A 68529 D D N/A N/A N/A N/A D D D D N/A N/A 68529 D D N/A N/A N/A N/A D D D D N/A N/A 68532 D D N/A N/A N/A N/A D D D D N/A N/A 68532 D D N/A N/A N/A N/A D D D D N/A N/A 68532 D D N/A N/A N/A N/A D D D D N/A N/A 68533 B B N/A N/A N/A N/A B B B B N/A N/A 68533 B B N/A N/A N/A N/A B B B B N/A N/A 68461 B B N/A N/A N/A N/A B B B B N/A N/A 68463 B B N/A N/A N/A N/A B B B B N/A N/A 68463 B B N/A N/A N/A N/A B B B B N/A N/A 68467 B B N/A N/A N/A N/A B B B B N/A N/A 68467 B B N/A N/A N/A N/A B B B B N/A N/A 68468 D B N/A N/A N/A N/A D B C B N/A N/A 68468 D B N/A N/A N/A N/A D B C B N/A N/A 68468 D B N/A N/A N/A N/A D B C B N/A N/A 68468 D B N/A N/A N/A N/A D B C B N/A N/A 68468 D B N/A N/A N/A N/A D B C B N/A N/A 68534 A A N/A N/A N/A N/A A A A A N/A N/A 68535 A A N/A N/A N/A N/A A A A A N/A N/A 68536 A A N/A N/A N/A N/A A A A A N/A N/A 68537 A A N/A N/A N/A N/A A A A A N/A N/A 68538 B B N/A N/A N/A N/A B B B B N/A N/A 68541 B B N/A N/A N/A N/A B B B B N/A N/A 68541 B B N/A N/A N/A N/A B B B B N/A N/A 68541 B B N/A N/A N/A N/A B B B B N/A N/A 68541 B B N/A N/A N/A N/A B B B B N/A N/A 68541 B B N/A N/A N/A N/A B B B B N/A N/A 68541 B B N/A N/A N/A N/A B B B B N/A N/A 68542 B B N/A N/A N/A N/A B B B B N/A N/A 68545 B B N/A N/A N/A N/A B B B B N/A N/A 68545 B B N/A N/A N/A N/A B B B B N/A N/A 68546 B B N/A N/A N/A N/A B B B B N/A N/A 68546 B B N/A N/A N/A N/A B B B B N/A N/A 68547 B B N/A N/A N/A N/A B B B B N/A N/A 68547 B B N/A N/A N/A N/A B B B B N/A N/A 68547 B B N/A N/A N/A N/A B B B B N/A N/A 68547 B B N/A N/A N/A N/A B B B B N/A N/A 68549 D B N/A N/A N/A N/A D B D B N/A N/A 68549 D B N/A N/A N/A N/A D B D B N/A N/A 68550 B B N/A N/A N/A N/A B B B B N/A N/A 68550 B B N/A N/A N/A N/A B B B B N/A N/A 68550 B B N/A N/A N/A N/A B B B B N/A N/A 68551 A A N/A N/A N/A N/A A A A A N/A N/A 68552 B B N/A N/A N/A N/A B B B B N/A N/A 68552 B B N/A N/A N/A N/A B B B B N/A N/A 68552 B B N/A N/A N/A N/A B B B B N/A N/A 68553 B B N/A N/A N/A N/A B B B B N/A N/A 68553 B B N/A N/A N/A N/A B B B B N/A N/A 68469 B B N/A N/A N/A N/A B B B B N/A N/A 68470 B B N/A N/A N/A N/A B B B B N/A N/A 68471 B B N/A N/A N/A N/A B B B B N/A N/A 68474 B B N/A N/A N/A N/A B B B B N/A N/A 68475 B B A A N/A N/A B B B B CA CA 68475 B B A A N/A N/A B B B B CA CA 68475 B B A A N/A N/A B B B B CA CA 68475 B B A A N/A N/A B B B B CA CA 68478 D B N/A N/A N/A N/A D B C B N/A N/A 68478 D B N/A N/A N/A N/A D B C B N/A N/A 68478 D B N/A N/A N/A N/A D B C B N/A N/A 68479 B B N/A N/A N/A N/A B B B B N/A N/A 68480 B B N/A N/A N/A N/A B B B B N/A N/A 68481 D D N/A N/A N/A N/A D D D D N/A N/A 68482 B B N/A N/A N/A N/A B B B B N/A N/A 68483 A A N/A N/A N/A N/A A A A A N/A N/A 68485 B B N/A N/A N/A N/A B B B B N/A N/A 68486 A A N/A N/A N/A N/A A A A A N/A N/A 68488 A A N/A N/A N/A N/A A A A A N/A N/A 68489 B B N/A N/A N/A N/A B B B B N/A N/A 68490 B B N/A N/A N/A N/A B B B B N/A N/A 68491 B B N/A N/A N/A N/A B B B B N/A N/A 68491 B B N/A N/A N/A N/A B B B B N/A N/A 68494 B B N/A N/A N/A N/A B B B B N/A N/A 68554 A A N/A N/A N/A N/A A A A A N/A N/A 68555 B B N/A N/A N/A N/A B B B B N/A N/A 68555 B B N/A N/A N/A N/A B B B B N/A N/A 68555 B B N/A N/A N/A N/A B B B B N/A N/A 68445 B B N/A N/A N/A N/A B B B B N/A N/A 68446 A A N/A N/A N/A N/A A A A A N/A N/A 68447 A A N/A N/A N/A N/A A A A A N/A N/A 68557 B B N/A N/A N/A N/A B B B B N/A N/A 68557 B B N/A N/A N/A N/A B B B B N/A N/A 68558 A A N/A N/A N/A N/A A A A A N/A N/A 68559 A A N/A N/A N/A N/A A A A A N/A N/A 68560 B B N/A N/A N/A N/A B B B B N/A N/A 68561 A A N/A N/A N/A N/A A A A A N/A N/A 68563 B B N/A N/A N/A N/A B B B B N/A N/A 68564 A A N/A N/A N/A N/A A A A A N/A N/A 68565 A A N/A N/A N/A N/A A A A A N/A N/A 68566 A A N/A N/A N/A N/A A A A A N/A N/A 68567 D A N/A N/A N/A N/A D A C A N/A N/A 68568 B B N/A N/A N/A N/A B B B B N/A N/A 68568 B B N/A N/A N/A N/A B B B B N/A N/A 68569 A A N/A N/A N/A N/A A A A A N/A N/A 68571 A A N/A N/A N/A N/A A A A A N/A N/A 68572 B B N/A N/A N/A N/A B B B B N/A N/A 68573 A A N/A N/A N/A N/A A A A A N/A N/A 68574 B B N/A N/A N/A N/A B B B B N/A N/A 68574 B B N/A N/A N/A N/A B B B B N/A N/A 68577 A A N/A N/A N/A N/A A A A A N/A N/A 68580 D B N/A N/A N/A N/A D B C B N/A N/A 68580 D B N/A N/A N/A N/A D B C B N/A N/A 68582 B B N/A N/A N/A N/A B B B B N/A N/A 68582 B B N/A N/A N/A N/A B B B B N/A N/A 68582 B B N/A N/A N/A N/A B B B B N/A N/A 68583 A A N/A N/A N/A N/A A A A A N/A N/A 68584 B B N/A N/A N/A N/A B B B B N/A N/A 68586 A A N/A N/A N/A N/A A A A A N/A N/A 68587 A A N/A N/A N/A N/A A A A A N/A N/A 68588 B B N/A N/A N/A N/A B B B B N/A N/A 68591 B B N/A N/A N/A N/A B B B B N/A N/A 68591 B B N/A N/A N/A N/A B B B B N/A N/A 68592 B B N/A N/A N/A N/A B B B B N/A N/A 68592 B B N/A N/A N/A N/A B B B B N/A N/A 68592 B B N/A N/A N/A N/A B B B B N/A N/A 68592 B B N/A N/A N/A N/A B B B B N/A N/A 68593 B B N/A N/A N/A N/A B B B B N/A N/A 68594 A A N/A N/A N/A N/A A A A A N/A N/A 68595 A A N/A N/A N/A N/A A A A A N/A N/A 68596 D B N/A N/A N/A N/A D B C B N/A N/A 68596 D B N/A N/A N/A N/A D B C B N/A N/A 68596 D B N/A N/A N/A N/A D B C B N/A N/A 68597 A A N/A N/A N/A N/A A A A A N/A N/A 68598 B B N/A N/A N/A N/A B B B B N/A N/A 68599 B B N/A N/A N/A N/A B B B B N/A N/A 68600 B B N/A N/A N/A N/A B B B B N/A N/A 68601 D B N/A N/A N/A N/A D B C B N/A N/A 68601 D B N/A N/A N/A N/A D B C B N/A N/A 68601 D B N/A N/A N/A N/A D B C B N/A N/A 68604 A A N/A N/A N/A N/A A A A A N/A N/A 68605 D B N/A N/A N/A N/A D B C B N/A N/A 68605 D B N/A N/A N/A N/A D B C B N/A N/A 68605 D B N/A N/A N/A N/A D B C B N/A N/A 68605 D B N/A N/A N/A N/A D B C B N/A N/A 68606 B B N/A N/A N/A N/A B B B B N/A N/A 68606 B B N/A N/A N/A N/A B B B B N/A N/A 68607 C A N/A N/A N/A N/A C A C A N/A N/A 68609 B B N/A N/A N/A N/A B B B B N/A N/A 68611 B B N/A N/A N/A N/A B B B B N/A N/A 68612 B B N/A N/A N/A N/A B B B B N/A N/A 68613 A A N/A N/A N/A N/A A A A A N/A N/A 68614 B B N/A N/A N/A N/A B B B B N/A N/A 68614 B B N/A N/A N/A N/A B B B B N/A N/A 68615 A A N/A N/A N/A N/A A A A A N/A N/A 68616 B B N/A N/A N/A N/A B B B B N/A N/A 68617 B B N/A N/A N/A N/A B B B B N/A N/A 68618 B B N/A N/A N/A N/A B B B B N/A N/A 68619 B B N/A N/A N/A N/A B B B B N/A N/A 68620 B B N/A N/A N/A N/A B B B B N/A N/A 68624 B B N/A N/A N/A N/A B B B B N/A N/A 68626 B B N/A N/A N/A N/A B B B B N/A N/A 68626 B B N/A N/A N/A N/A B B B B N/A N/A 68626 B B N/A N/A N/A N/A B B B B N/A N/A 68626 B B N/A N/A N/A N/A B B B B N/A N/A 68627 B B N/A N/A N/A N/A B B B B N/A N/A 68627 B B N/A N/A N/A N/A B B B B N/A N/A 68628 B B N/A N/A N/A N/A B B B B N/A N/A 68628 B B N/A N/A N/A N/A B B B B N/A N/A 68628 B B N/A N/A N/A N/A B B B B N/A N/A 68629 D B N/A N/A N/A N/A D B D B N/A N/A 68629 D B N/A N/A N/A N/A D B D B N/A N/A 68629 D B N/A N/A N/A N/A D B D B N/A N/A 68630 B B N/A N/A N/A N/A B B B B N/A N/A 68630 B B N/A N/A N/A N/A B B B B N/A N/A 68631 B B N/A N/A N/A N/A B B B B N/A N/A 68633 B B N/A N/A N/A N/A B B B B N/A N/A 68634 B B N/A N/A N/A N/A B B B B N/A N/A 68635 B B N/A N/A N/A N/A B B B B N/A N/A 68636 B B N/A N/A N/A N/A B B B B N/A N/A 68637 B B N/A N/A N/A N/A B B B B N/A N/A 68637 B B N/A N/A N/A N/A B B B B N/A N/A 68638 B B N/A N/A N/A N/A B B B B N/A N/A 68639 B B N/A N/A N/A N/A B B B B N/A N/A 68639 B B N/A N/A N/A N/A B B B B N/A N/A 68640 B B N/A N/A N/A N/A B B B B N/A N/A 68640 B B N/A N/A N/A N/A B B B B N/A N/A 68641 B B N/A N/A N/A N/A B B B B N/A N/A 68641 B B N/A N/A N/A N/A B B B B N/A N/A 68642 B B N/A N/A N/A N/A B B B B N/A N/A 68642 B B N/A N/A N/A N/A B B B B N/A N/A 68643 B B N/A N/A N/A N/A B B B B N/A N/A 68644 B B N/A N/A N/A N/A B B B B N/A N/A 68644 B B N/A N/A N/A N/A B B B B N/A N/A 68645 B B N/A N/A N/A N/A B B B B N/A N/A 68647 B B N/A N/A N/A N/A B B B B N/A N/A 68648 A A N/A N/A N/A N/A A A A A N/A N/A 68650 B B N/A N/A N/A N/A B B B B N/A N/A 68651 A A N/A N/A N/A N/A A A A A N/A N/A 68652 B B N/A N/A N/A N/A B B B B N/A N/A 68652 B B N/A N/A N/A N/A B B B B N/A N/A 68654 A A N/A N/A N/A N/A A A A A N/A N/A 68655 B B N/A N/A N/A N/A B B B B N/A N/A 68655 B B N/A N/A N/A N/A B B B B N/A N/A 68656 B B N/A N/A N/A N/A B B B B N/A N/A 68658 B B B B N/A N/A B B B B CB CB 68658 B B B B N/A N/A B B B B CB CB 68659 B B N/A N/A N/A N/A B B B B N/A N/A 68660 D B N/A N/A N/A N/A D B C B N/A N/A 68660 D B N/A N/A N/A N/A D B C B N/A N/A 68660 D B N/A N/A N/A N/A D B C B N/A N/A 68660 D B N/A N/A N/A N/A D B C B N/A N/A 68660 D B N/A N/A N/A N/A D B C B N/A N/A 68660 D B N/A N/A N/A N/A D B C B N/A N/A 68661 A A N/A N/A N/A N/A A A A A N/A N/A 68662 D A N/A N/A N/A N/A D A D A N/A N/A 68670 B B N/A N/A N/A N/A B B B B N/A N/A 68671 B B N/A N/A N/A N/A B B B B N/A N/A 68671 B B N/A N/A N/A N/A B B B B N/A N/A 68672 B B B B N/A N/A A A B B CB CB 68673 D B N/A N/A N/A N/A D B C B N/A N/A 68674 B B N/A N/A N/A N/A B B B B N/A N/A 68675 B B N/A N/A N/A N/A B B B B N/A N/A 68676 A A N/A N/A N/A N/A A A A A N/A N/A 68677 A A N/A N/A N/A N/A A A A A N/A N/A 68678 B B N/A N/A N/A N/A B B B B N/A N/A 68679 B B N/A N/A N/A N/A B B B B N/A N/A 68679 B B N/A N/A N/A N/A B B B B N/A N/A 68680 A A N/A N/A N/A N/A A A A A N/A N/A 68682 B B N/A N/A N/A N/A B B B B N/A N/A 68684 A A N/A N/A N/A N/A A A A A N/A N/A 68685 B B N/A N/A N/A N/A B B B B N/A N/A 68686 B B N/A N/A N/A N/A B B B B N/A N/A 68687 B B N/A N/A N/A N/A B B B B N/A N/A 68688 B B N/A N/A N/A N/A B B B B N/A N/A 68688 B B N/A N/A N/A N/A B B B B N/A N/A 68688 B B N/A N/A N/A N/A B B B B N/A N/A 68689 D D N/A N/A N/A N/A D D D D N/A N/A 68689 D D N/A N/A N/A N/A D D D D N/A N/A 68689 D D N/A N/A N/A N/A D D D D N/A N/A 68690 D D N/A N/A N/A N/A D D D D N/A N/A 68690 D D N/A N/A N/A N/A D D D D N/A N/A 68690 D D N/A N/A N/A N/A D D D D N/A N/A 68691 D D N/A N/A N/A N/A D D D D N/A N/A 68691 D D N/A N/A N/A N/A D D D D N/A N/A 68691 D D N/A N/A N/A N/A D D D D N/A N/A 68692 D D N/A N/A N/A N/A D D D D N/A N/A 68692 D D N/A N/A N/A N/A D D D D N/A N/A 68692 D D N/A N/A N/A N/A D D D D N/A N/A 68693 B B N/A N/A N/A N/A B B B B N/A N/A 68694 B B N/A N/A N/A N/A B B B B N/A N/A 69541 A A N/A N/A N/A N/A A A A A N/A N/A 69543 A A N/A N/A N/A N/A A A A A N/A N/A 69544 B B N/A N/A N/A N/A B B B B N/A N/A 69545 B B N/A N/A N/A N/A B B B B N/A N/A 69546 B B N/A N/A N/A N/A B B B B N/A N/A 69547 B B N/A N/A N/A N/A B B B B N/A N/A 69548 B B N/A N/A N/A N/A B B B B N/A N/A 69549 B B N/A N/A N/A N/A B B B B N/A N/A 69550 B B N/A N/A N/A N/A B B B B N/A N/A 69551 D B N/A N/A N/A N/A D B C B N/A N/A 69551 D B N/A N/A N/A N/A D B C B N/A N/A 69551 D B N/A N/A N/A N/A D B C B N/A N/A 69551 D B N/A N/A N/A N/A D B C B N/A N/A 69552 B B N/A N/A N/A N/A B B B B N/A N/A 69554 B B N/A N/A N/A N/A B B B B N/A N/A 69554 B B N/A N/A N/A N/A B B B B N/A N/A 69555 B B N/A N/A N/A N/A B B B B N/A N/A 69557 B B N/A N/A N/A N/A B B B B N/A N/A 69557 B B N/A N/A N/A N/A B B B B N/A N/A 69557 B B N/A N/A N/A N/A B B B B N/A N/A 69557 B B N/A N/A N/A N/A B B B B N/A N/A 69558 B B N/A N/A N/A N/A B B B B N/A N/A 69559 B B N/A N/A N/A N/A B B B B N/A N/A 69560 D D D D N/A N/A B B D D CD CD 69560 D D D D N/A N/A B B D D CD CD 69560 D D D D N/A N/A B B D D CD CD 69560 D D D D N/A N/A B B D D CD CD 69561 B B N/A N/A N/A N/A B B B B N/A N/A 69562 D B B B N/A N/A D B C B CB CB 69562 D B B B N/A N/A D B C B CB CB 69562 D B B B N/A N/A D B C B CB CB 69562 D B B B N/A N/A D B C B CB CB 69562 D B B B N/A N/A D B C B CB CB 69563 A A N/A N/A N/A N/A A A A A N/A N/A 69564 A A N/A N/A N/A N/A A A A A N/A N/A 69565 B B N/A N/A N/A N/A B B B B N/A N/A 69566 B B N/A N/A N/A N/A B B B B N/A N/A 69566 B B N/A N/A N/A N/A B B B B N/A N/A 69566 B B N/A N/A N/A N/A B B B B N/A N/A 69567 D D N/A N/A N/A N/A D D D D N/A N/A 69568 B B N/A N/A N/A N/A B B B B N/A N/A 69569 B B N/A N/A N/A N/A B B B B N/A N/A 69569 B B N/A N/A N/A N/A B B B B N/A N/A 69571 B B N/A B N/A N/A B B B B N/A CB 69571 B B N/A B N/A N/A B B B B N/A CB 69571 B B N/A B N/A N/A B B B B N/A CB 69571 B B N/A B N/A N/A B B B B N/A CB 69572 D B N/A N/A N/A N/A D B C B N/A N/A 69572 D B N/A N/A N/A N/A D B C B N/A N/A 69572 D B N/A N/A N/A N/A D B C B N/A N/A 69574 D A N/A N/A N/A N/A D A C A N/A N/A 69575 B B N/A N/A N/A N/A B B B B N/A N/A 69576 B B N/A N/A N/A N/A B B B B N/A N/A 69576 B B N/A N/A N/A N/A B B B B N/A N/A 69577 B B N/A N/A N/A N/A B B B B N/A N/A 69578 D B N/A N/A N/A N/A D B C B N/A N/A 69578 D B N/A N/A N/A N/A D B C B N/A N/A 69578 D B N/A N/A N/A N/A D B C B N/A N/A 69578 D B N/A N/A N/A N/A D B C B N/A N/A 69579 A A N/A N/A N/A N/A A A A A N/A N/A 69580 B B B B N/A N/A A A B B CB CB 69581 B B N/A N/A N/A N/A B B B B N/A N/A 69582 B B N/A N/A N/A N/A B B B B N/A N/A 69583 B B N/A N/A N/A N/A B B B B N/A N/A 69584 B B N/A N/A N/A N/A B B B B N/A N/A 69585 B B N/A N/A N/A N/A B B B B N/A N/A 69585 B B N/A N/A N/A N/A B B B B N/A N/A 69586 B B N/A N/A N/A N/A B B B B N/A N/A 69588 B B N/A N/A N/A N/A B B B B N/A N/A 69588 B B N/A N/A N/A N/A B B B B N/A N/A 69591 B B N/A N/A N/A N/A B B B B N/A N/A 69592 B B N/A N/A N/A N/A B B B B N/A N/A 69593 B B N/A N/A N/A N/A B B B B N/A N/A 69595 B B N/A N/A N/A N/A B B B B N/A N/A 69595 B B N/A N/A N/A N/A B B B B N/A N/A 69597 B B N/A N/A N/A N/A B B B B N/A N/A 69597 B B N/A N/A N/A N/A B B B B N/A N/A 69598 B B N/A N/A N/A N/A B B B B N/A N/A 69599 B B N/A N/A N/A N/A B B B B N/A N/A 69599 B B N/A N/A N/A N/A B B B B N/A N/A 69600 B B N/A N/A N/A N/A B B B B N/A N/A 69601 A A N/A N/A N/A N/A A A A A N/A N/A 69602 B B N/A N/A N/A N/A B B B B N/A N/A 69602 B B N/A N/A N/A N/A B B B B N/A N/A 69603 B B N/A N/A N/A N/A B B B B N/A N/A 69603 B B N/A N/A N/A N/A B B B B N/A N/A 69604 A A N/A N/A N/A N/A A A A A N/A N/A 69606 B B N/A N/A N/A N/A B B B B N/A N/A 69022 A A N/A N/A N/A N/A A A A A N/A N/A 69023 B B N/A N/A N/A N/A B B B B N/A N/A 69023 B B N/A N/A N/A N/A B B B B N/A N/A 69026 D B N/A N/A N/A N/A D B C B N/A N/A 69026 D B N/A N/A N/A N/A D B C B N/A N/A 69027 B B N/A N/A N/A N/A B B B B N/A N/A 69028 B B N/A N/A N/A N/A B B B B N/A N/A 69029 D B N/A N/A N/A N/A D B C B N/A N/A 69029 D B N/A N/A N/A N/A D B C B N/A N/A 69029 D B N/A N/A N/A N/A D B C B N/A N/A 69030 B B N/A N/A N/A N/A B B B B N/A N/A 69030 B B N/A N/A N/A N/A B B B B N/A N/A 69031 B B N/A N/A N/A N/A B B B B N/A N/A 69032 B B N/A N/A N/A N/A B B B B N/A N/A 69033 A A N/A N/A N/A N/A A A A A N/A N/A 69035 D B N/A N/A N/A N/A D B C B N/A N/A 69035 D B N/A N/A N/A N/A D B C B N/A N/A 69035 D B N/A N/A N/A N/A D B C B N/A N/A 69035 D B N/A N/A N/A N/A D B C B N/A N/A 69035 D B N/A N/A N/A N/A D B C B N/A N/A 69035 D B N/A N/A N/A N/A D B C B N/A N/A 69036 A A N/A N/A N/A N/A A A A A N/A N/A 69037 B B N/A N/A N/A N/A B B B B N/A N/A 69038 B B N/A N/A N/A N/A B B B B N/A N/A 69039 B B N/A N/A N/A N/A B B B B N/A N/A 69040 D B N/A N/A N/A N/A D B C B N/A N/A 69040 D B N/A N/A N/A N/A D B C B N/A N/A 69041 B B N/A N/A N/A N/A B B B B N/A N/A 69042 B B N/A N/A N/A N/A B B B B N/A N/A 68695 B B N/A N/A N/A N/A B B B B N/A N/A 68696 B B N/A N/A N/A N/A B B B B N/A N/A 68698 B B N/A N/A N/A N/A B B B B N/A N/A 68698 B B N/A N/A N/A N/A B B B B N/A N/A 68700 D B N/A N/A N/A N/A D B C B N/A N/A 68700 D B N/A N/A N/A N/A D B C B N/A N/A 68700 D B N/A N/A N/A N/A D B C B N/A N/A 68700 D B N/A N/A N/A N/A D B C B N/A N/A 68700 D B N/A N/A N/A N/A D B C B N/A N/A 68701 B B A A N/A N/A B B B B CA CA 68702 A A N/A N/A N/A N/A A A A A N/A N/A 68703 D B N/A N/A N/A N/A D B C B N/A N/A 68703 D B N/A N/A N/A N/A D B C B N/A N/A 68704 B B N/A N/A N/A N/A B B B B N/A N/A 68705 A A N/A N/A N/A N/A A A A A N/A N/A 68707 B B N/A N/A N/A N/A B B B B N/A N/A 68708 B B N/A N/A N/A N/A B B B B N/A N/A 68710 B B N/A N/A N/A N/A B B B B N/A N/A 68710 B B N/A N/A N/A N/A B B B B N/A N/A 69538 B B N/A N/A N/A N/A B B B B N/A N/A 69538 B B N/A N/A N/A N/A B B B B N/A N/A 69539 B B N/A N/A N/A N/A B B B B N/A N/A 69540 A A N/A N/A N/A N/A A A A A N/A N/A 69044 B B N/A N/A N/A N/A B B B B N/A N/A 69045 B B N/A N/A N/A N/A B B B B N/A N/A 69046 D B B B N/A N/A D B C B CB CB 69046 D B B B N/A N/A D B C B CB CB 69046 D B B B N/A N/A D B C B CB CB 69046 D B B B N/A N/A D B C B CB CB 69046 D B B B N/A N/A D B C B CB CB 69046 D B B B N/A N/A D B C B CB CB 69047 B B N/A N/A N/A N/A B B B B N/A N/A 69047 B B N/A N/A N/A N/A B B B B N/A N/A 69047 B B N/A N/A N/A N/A B B B B N/A N/A 69048 D B N/A N/A N/A N/A D B C B N/A N/A 69048 D B N/A N/A N/A N/A D B C B N/A N/A 69048 D B N/A N/A N/A N/A D B C B N/A N/A 69048 D B N/A N/A N/A N/A D B C B N/A N/A 69048 D B N/A N/A N/A N/A D B C B N/A N/A 69048 D B N/A N/A N/A N/A D B C B N/A N/A 69052 B B N/A N/A N/A N/A B B B B N/A N/A 69052 B B N/A N/A N/A N/A B B B B N/A N/A 69054 B B N/A N/A N/A N/A B B B B N/A N/A 69055 D B N/A N/A N/A N/A D B C B N/A N/A 69055 D B N/A N/A N/A N/A D B C B N/A N/A 69055 D B N/A N/A N/A N/A D B C B N/A N/A 69056 D B N/A N/A N/A N/A D B C B N/A N/A 69056 D B N/A N/A N/A N/A D B C B N/A N/A 69056 D B N/A N/A N/A N/A D B C B N/A N/A 69056 D B N/A N/A N/A N/A D B C B N/A N/A 69058 B B N/A N/A N/A N/A B B B B N/A N/A 69058 B B N/A N/A N/A N/A B B B B N/A N/A 69059 B B N/A N/A N/A N/A B B B B N/A N/A 69059 B B N/A N/A N/A N/A B B B B N/A N/A 69059 B B N/A N/A N/A N/A B B B B N/A N/A 69059 B B N/A N/A N/A N/A B B B B N/A N/A 69059 B B N/A N/A N/A N/A B B B B N/A N/A 69059 B B N/A N/A N/A N/A B B B B N/A N/A 69060 B B N/A N/A N/A N/A B B B B N/A N/A 69060 B B N/A N/A N/A N/A B B B B N/A N/A 69061 B B N/A N/A N/A N/A B B B B N/A N/A 69062 D B N/A N/A N/A N/A D B C B N/A N/A 69062 D B N/A N/A N/A N/A D B C B N/A N/A 69063 B B N/A N/A N/A N/A B B B B N/A N/A 69064 B B N/A N/A N/A N/A B B B B N/A N/A 69064 B B N/A N/A N/A N/A B B B B N/A N/A 69065 B B N/A N/A N/A N/A B B B B N/A N/A 69066 B B N/A N/A N/A N/A B B B B N/A N/A 69067 B B N/A N/A N/A N/A B B B B N/A N/A 69067 B B N/A N/A N/A N/A B B B B N/A N/A 69068 B B N/A N/A N/A N/A B B B B N/A N/A 69068 B B N/A N/A N/A N/A B B B B N/A N/A 69069 B B N/A N/A N/A N/A B B B B N/A N/A 69070 B B N/A N/A N/A N/A B B B B N/A N/A 69071 C B N/A N/A N/A N/A C B C B N/A N/A 69071 C B N/A N/A N/A N/A C B C B N/A N/A 69071 C B N/A N/A N/A N/A C B C B N/A N/A 69071 C B N/A N/A N/A N/A C B C B N/A N/A 69071 C B N/A N/A N/A N/A C B C B N/A N/A 69072 B B N/A N/A N/A N/A B B B B N/A N/A 69072 B B N/A N/A N/A N/A B B B B N/A N/A 69072 B B N/A N/A N/A N/A B B B B N/A N/A 69074 B B N/A B N/A N/A B B B B N/A CB 69074 B B N/A B N/A N/A B B B B N/A CB 69076 D B N/A N/A N/A N/A D B D B N/A N/A 69076 D B N/A N/A N/A N/A D B D B N/A N/A 69077 B B N/A N/A N/A N/A B B B B N/A N/A 69079 B B N/A N/A N/A N/A B B B B N/A N/A 69081 A A N/A N/A N/A N/A A A A A N/A N/A 69082 B B N/A N/A N/A N/A B B B B N/A N/A 69082 B B N/A N/A N/A N/A B B B B N/A N/A 69084 B B N/A N/A N/A N/A B B B B N/A N/A 69085 B B N/A N/A N/A N/A B B B B N/A N/A 69085 B B N/A N/A N/A N/A B B B B N/A N/A 69087 B B N/A N/A N/A N/A B B B B N/A N/A 69088 B B N/A N/A N/A N/A B B B B N/A N/A 69089 B B N/A N/A N/A N/A B B B B N/A N/A 69089 B B N/A N/A N/A N/A B B B B N/A N/A 69090 B B N/A N/A N/A N/A B B B B N/A N/A 69091 B B N/A N/A N/A N/A B B B B N/A N/A 69092 B B N/A N/A N/A N/A B B B B N/A N/A 68713 B B N/A N/A N/A N/A B B B B N/A N/A 68714 B B N/A N/A N/A N/A B B B B N/A N/A 68715 B B N/A N/A N/A N/A B B B B N/A N/A 68715 B B N/A N/A N/A N/A B B B B N/A N/A 68716 A A N/A N/A N/A N/A A A A A N/A N/A 68717 A A N/A N/A N/A N/A A A A A N/A N/A 68718 B B B B N/A N/A B B B B CB CB 68718 B B B B N/A N/A B B B B CB CB 68719 B B N/A N/A N/A N/A B B B B N/A N/A 68720 B B N/A N/A N/A N/A B B B B N/A N/A 68721 D B B B N/A N/A D B C B CB CB 68721 D B B B N/A N/A D B C B CB CB 68722 B B N/A N/A N/A N/A B B B B N/A N/A 68723 D B N/A N/A N/A N/A D B C B N/A N/A 68723 D B N/A N/A N/A N/A D B C B N/A N/A 68723 D B N/A N/A N/A N/A D B C B N/A N/A 68723 D B N/A N/A N/A N/A D B C B N/A N/A 68724 A A N/A N/A N/A N/A A A A A N/A N/A 68725 A A N/A N/A N/A N/A A A A A N/A N/A 68726 B B N/A N/A N/A N/A B B B B N/A N/A 68726 B B N/A N/A N/A N/A B B B B N/A N/A 68727 B B N/A N/A N/A N/A B B B B N/A N/A 68728 B B N/A N/A N/A N/A B B B B N/A N/A 68728 B B N/A N/A N/A N/A B B B B N/A N/A 68728 B B N/A N/A N/A N/A B B B B N/A N/A 68730 B B N/A N/A N/A N/A B B B B N/A N/A 68733 B B N/A N/A N/A N/A B B B B N/A N/A 68734 D B N/A N/A N/A N/A D B C B N/A N/A 68734 D B N/A N/A N/A N/A D B C B N/A N/A 68734 D B N/A N/A N/A N/A D B C B N/A N/A 68734 D B N/A N/A N/A N/A D B C B N/A N/A 68735 B B N/A N/A N/A N/A B B B B N/A N/A 68736 B B N/A N/A N/A N/A B B B B N/A N/A 68738 B B B B N/A N/A B B B B CB CB 68738 B B B B N/A N/A B B B B CB CB 68738 B B B B N/A N/A B B B B CB CB 68739 B B N/A N/A N/A N/A B B B B N/A N/A 68740 D B N/A N/A N/A N/A D B C B N/A N/A 68740 D B N/A N/A N/A N/A D B C B N/A N/A 68741 B B N/A N/A N/A N/A B B B B N/A N/A 68742 D B N/A N/A N/A N/A D B C B N/A N/A 68742 D B N/A N/A N/A N/A D B C B N/A N/A 68742 D B N/A N/A N/A N/A D B C B N/A N/A 68742 D B N/A N/A N/A N/A D B C B N/A N/A 68742 D B N/A N/A N/A N/A D B C B N/A N/A 68744 D B N/A N/A N/A N/A D B C B N/A N/A 68744 D B N/A N/A N/A N/A D B C B N/A N/A 68744 D B N/A N/A N/A N/A D B C B N/A N/A 68745 B B N/A N/A N/A N/A B B B B N/A N/A 68745 B B N/A N/A N/A N/A B B B B N/A N/A 68746 B B N/A N/A N/A N/A B B B B N/A N/A 68748 D B N/A N/A N/A N/A D B C B N/A N/A 68748 D B N/A N/A N/A N/A D B C B N/A N/A 68748 D B N/A N/A N/A N/A D B C B N/A N/A 68748 D B N/A N/A N/A N/A D B C B N/A N/A 68748 D B N/A N/A N/A N/A D B C B N/A N/A 68748 D B N/A N/A N/A N/A D B C B N/A N/A 68749 B B N/A N/A N/A N/A B B B B N/A N/A 68749 B B N/A N/A N/A N/A B B B B N/A N/A 68750 B B N/A N/A N/A N/A B B B B N/A N/A 68751 A A N/A N/A N/A N/A A A A A N/A N/A 68752 A A N/A N/A N/A N/A A A A A N/A N/A 68753 B B N/A N/A N/A N/A B B B B N/A N/A 68753 B B N/A N/A N/A N/A B B B B N/A N/A 68755 B B B B N/A N/A B B B B CB CB 68755 B B B B N/A N/A B B B B CB CB 68756 B B N/A N/A N/A N/A B B B B N/A N/A 68757 B B N/A N/A N/A N/A B B B B N/A N/A 68757 B B N/A N/A N/A N/A B B B B N/A N/A 68758 A A N/A N/A N/A N/A A A A A N/A N/A 68759 B B N/A N/A N/A N/A B B B B N/A N/A 68759 B B N/A N/A N/A N/A B B B B N/A N/A 68761 B B N/A N/A N/A N/A B B B B N/A N/A 68763 B B N/A N/A N/A N/A B B B B N/A N/A 68763 B B N/A N/A N/A N/A B B B B N/A N/A 68763 B B N/A N/A N/A N/A B B B B N/A N/A 68764 B B N/A N/A N/A N/A B B B B N/A N/A 68764 B B N/A N/A N/A N/A B B B B N/A N/A 68765 B B N/A N/A N/A N/A B B B B N/A N/A 68765 B B N/A N/A N/A N/A B B B B N/A N/A 68766 B B N/A N/A N/A N/A B B B B N/A N/A 68766 B B N/A N/A N/A N/A B B B B N/A N/A 68767 B B N/A N/A N/A N/A B B B B N/A N/A 68767 B B N/A N/A N/A N/A B B B B N/A N/A 68768 B B N/A N/A N/A N/A B B B B N/A N/A 68769 B B N/A N/A N/A N/A B B B B N/A N/A 68770 A A N/A N/A N/A N/A A A A A N/A N/A 68771 B B N/A N/A N/A N/A B B B B N/A N/A 68771 B B N/A N/A N/A N/A B B B B N/A N/A 68773 D B N/A N/A N/A N/A D B C B N/A N/A 68773 D B N/A N/A N/A N/A D B C B N/A N/A 68774 B B N/A N/A N/A N/A B B B B N/A N/A 68776 D B N/A N/A N/A N/A D B C B N/A N/A 68776 D B N/A N/A N/A N/A D B C B N/A N/A 68776 D B N/A N/A N/A N/A D B C B N/A N/A 68776 D B N/A N/A N/A N/A D B C B N/A N/A 68777 B B N/A N/A N/A N/A B B B B N/A N/A 68778 B B N/A B N/A N/A B B B B N/A CB 68778 B B N/A B N/A N/A B B B B N/A CB 68779 B B N/A N/A N/A N/A B B B B N/A N/A 68780 B B N/A N/A N/A N/A B B B B N/A N/A 68781 D B N/A N/A N/A N/A D B C B N/A N/A 68781 D B N/A N/A N/A N/A D B C B N/A N/A 68782 B B N/A N/A N/A N/A B B B B N/A N/A 68782 B B N/A N/A N/A N/A B B B B N/A N/A 68782 B B N/A N/A N/A N/A B B B B N/A N/A 68782 B B N/A N/A N/A N/A B B B B N/A N/A 68783 B B N/A N/A N/A N/A B B B B N/A N/A 68783 B B N/A N/A N/A N/A B B B B N/A N/A 68783 B B N/A N/A N/A N/A B B B B N/A N/A 68784 B B N/A N/A N/A N/A B B B B N/A N/A 68785 B B N/A N/A N/A N/A B B B B N/A N/A 68785 B B N/A N/A N/A N/A B B B B N/A N/A 68785 B B N/A N/A N/A N/A B B B B N/A N/A 68785 B B N/A N/A N/A N/A B B B B N/A N/A 68785 B B N/A N/A N/A N/A B B B B N/A N/A 68785 B B N/A N/A N/A N/A B B B B N/A N/A 68786 A A N/A N/A N/A N/A A A A A N/A N/A 68787 B B N/A N/A N/A N/A B B B B N/A N/A 68788 B B B B N/A N/A B B B B CB CB 68788 B B B B N/A N/A B B B B CB CB 68791 B B N/A N/A N/A N/A B B B B N/A N/A 68798 B B N/A N/A N/A N/A B B B B N/A N/A 68798 B B N/A N/A N/A N/A B B B B N/A N/A 68798 B B N/A N/A N/A N/A B B B B N/A N/A 68798 B B N/A N/A N/A N/A B B B B N/A N/A 68799 B B N/A N/A N/A N/A B B B B N/A N/A 68800 D B N/A N/A N/A N/A D B C B N/A N/A 68800 D B N/A N/A N/A N/A D B C B N/A N/A 68801 A A N/A N/A N/A N/A A A A A N/A N/A 68803 B B N/A N/A N/A N/A B B B B N/A N/A 68803 B B N/A N/A N/A N/A B B B B N/A N/A 68804 A A N/A N/A N/A N/A A A A A N/A N/A 68806 B B N/A N/A N/A N/A B B B B N/A N/A 68807 D B N/A N/A N/A N/A D B C B N/A N/A 68807 D B N/A N/A N/A N/A D B C B N/A N/A 68807 D B N/A N/A N/A N/A D B C B N/A N/A 68807 D B N/A N/A N/A N/A D B C B N/A N/A 68807 D B N/A N/A N/A N/A D B C B N/A N/A 68808 B B N/A N/A N/A N/A B B B B N/A N/A 68808 B B N/A N/A N/A N/A B B B B N/A N/A 68808 B B N/A N/A N/A N/A B B B B N/A N/A 68809 B B N/A N/A N/A N/A B B B B N/A N/A 68809 B B N/A N/A N/A N/A B B B B N/A N/A 68809 B B N/A N/A N/A N/A B B B B N/A N/A 68810 B B N/A N/A N/A N/A B B B B N/A N/A 68812 B B N/A N/A N/A N/A B B B B N/A N/A 68813 B B N/A N/A N/A N/A B B B B N/A N/A 68814 B B N/A N/A N/A N/A B B B B N/A N/A 68814 B B N/A N/A N/A N/A B B B B N/A N/A 68815 B B N/A N/A N/A N/A B B B B N/A N/A 68816 D B N/A N/A N/A N/A D B C B N/A N/A 68817 B B N/A N/A N/A N/A B B B B N/A N/A 68818 B B N/A N/A N/A N/A B B B B N/A N/A 68818 B B N/A N/A N/A N/A B B B B N/A N/A 68819 B B N/A N/A N/A N/A B B B B N/A N/A 68821 B B N/A N/A N/A N/A B B B B N/A N/A 68822 B B N/A N/A N/A N/A B B B B N/A N/A 68823 B B N/A N/A N/A N/A B B B B N/A N/A 68824 B B N/A N/A N/A N/A B B B B N/A N/A 68825 B B N/A N/A N/A N/A B B B B N/A N/A 68826 B B N/A N/A N/A N/A B B B B N/A N/A 68827 A A N/A N/A N/A N/A A A A A N/A N/A 68828 B B N/A N/A N/A N/A B B B B N/A N/A 68829 C B N/A N/A N/A N/A C B C B N/A N/A 68829 C B N/A N/A N/A N/A C B C B N/A N/A 68829 C B N/A N/A N/A N/A C B C B N/A N/A 68830 D B N/A N/A N/A N/A D B D B N/A N/A 68830 D B N/A N/A N/A N/A D B D B N/A N/A 68830 D B N/A N/A N/A N/A D B D B N/A N/A 68830 D B N/A N/A N/A N/A D B D B N/A N/A 68830 D B N/A N/A N/A N/A D B D B N/A N/A 68831 B B N/A N/A N/A N/A B B B B N/A N/A 68832 B B N/A N/A N/A N/A B B B B N/A N/A 68832 B B N/A N/A N/A N/A B B B B N/A N/A 68833 B B N/A N/A N/A N/A B B B B N/A N/A 68834 D B N/A N/A N/A N/A D B C B N/A N/A 68834 D B N/A N/A N/A N/A D B C B N/A N/A 68834 D B N/A N/A N/A N/A D B C B N/A N/A 68834 D B N/A N/A N/A N/A D B C B N/A N/A 68835 D B N/A N/A N/A N/A D B C B N/A N/A 68835 D B N/A N/A N/A N/A D B C B N/A N/A 68836 B B N/A N/A N/A N/A B B B B N/A N/A 68838 B B N/A N/A N/A N/A B B B B N/A N/A 68840 B B N/A N/A N/A N/A B B B B N/A N/A 68841 B B N/A N/A N/A N/A B B B B N/A N/A 68841 B B N/A N/A N/A N/A B B B B N/A N/A 68842 B B N/A N/A N/A N/A B B B B N/A N/A 68843 D B N/A N/A N/A N/A D B C B N/A N/A 68843 D B N/A N/A N/A N/A D B C B N/A N/A 68844 B B N/A N/A N/A N/A B B B B N/A N/A 68844 B B N/A N/A N/A N/A B B B B N/A N/A 68845 B B N/A N/A N/A N/A B B B B N/A N/A 68847 D B N/A N/A N/A N/A D B C B N/A N/A 68847 D B N/A N/A N/A N/A D B C B N/A N/A 68847 D B N/A N/A N/A N/A D B C B N/A N/A 68848 B B N/A N/A N/A N/A B B B B N/A N/A 68849 B B N/A N/A N/A N/A B B B B N/A N/A 68850 B B N/A N/A N/A N/A B B B B N/A N/A 68850 B B N/A N/A N/A N/A B B B B N/A N/A 68850 B B N/A N/A N/A N/A B B B B N/A N/A 68850 B B N/A N/A N/A N/A B B B B N/A N/A 68850 B B N/A N/A N/A N/A B B B B N/A N/A 68851 B B N/A N/A N/A N/A B B B B N/A N/A 68854 B B N/A N/A N/A N/A B B B B N/A N/A 68855 B B N/A N/A N/A N/A B B B B N/A N/A 68856 B B N/A N/A N/A N/A B B B B N/A N/A 68857 B B N/A N/A N/A N/A B B B B N/A N/A 68858 B B N/A N/A N/A N/A B B B B N/A N/A 68858 B B N/A N/A N/A N/A B B B B N/A N/A 68858 B B N/A N/A N/A N/A B B B B N/A N/A 68859 B B N/A N/A N/A N/A B B B B N/A N/A 68859 B B N/A N/A N/A N/A B B B B N/A N/A 68860 B B N/A N/A N/A N/A B B B B N/A N/A 68861 B B N/A N/A N/A N/A B B B B N/A N/A 68861 B B N/A N/A N/A N/A B B B B N/A N/A 68862 B B N/A N/A N/A N/A B B B B N/A N/A 68862 B B N/A N/A N/A N/A B B B B N/A N/A 68863 B B N/A N/A N/A N/A B B B B N/A N/A 68864 B B N/A N/A N/A N/A B B B B N/A N/A 68865 B B N/A N/A N/A N/A B B B B N/A N/A 68865 B B N/A N/A N/A N/A B B B B N/A N/A 68865 B B N/A N/A N/A N/A B B B B N/A N/A 68865 B B N/A N/A N/A N/A B B B B N/A N/A 68865 B B N/A N/A N/A N/A B B B B N/A N/A 68866 B B N/A N/A N/A N/A B B B B N/A N/A 68866 B B N/A N/A N/A N/A B B B B N/A N/A 68866 B B N/A N/A N/A N/A B B B B N/A N/A 68867 B B N/A N/A N/A N/A B B B B N/A N/A 68868 B B N/A N/A N/A N/A B B B B N/A N/A 68868 B B N/A N/A N/A N/A B B B B N/A N/A 68869 B B N/A N/A N/A N/A B B B B N/A N/A 68869 B B N/A N/A N/A N/A B B B B N/A N/A 68870 B B N/A N/A N/A N/A B B B B N/A N/A 68872 B B N/A N/A N/A N/A B B B B N/A N/A 68873 B B N/A N/A N/A N/A B B B B N/A N/A 68873 B B N/A N/A N/A N/A B B B B N/A N/A 68874 B B N/A N/A N/A N/A B B B B N/A N/A 68875 B B N/A N/A N/A N/A B B B B N/A N/A 68876 B B N/A N/A N/A N/A B B B B N/A N/A 68877 B B N/A N/A N/A N/A B B B B N/A N/A 68877 B B N/A N/A N/A N/A B B B B N/A N/A 68878 B B N/A N/A N/A N/A B B B B N/A N/A 68878 B B N/A N/A N/A N/A B B B B N/A N/A 68878 B B N/A N/A N/A N/A B B B B N/A N/A 68878 B B N/A N/A N/A N/A B B B B N/A N/A 68878 B B N/A N/A N/A N/A B B B B N/A N/A 68878 B B N/A N/A N/A N/A B B B B N/A N/A 68879 B B N/A N/A N/A N/A B B B B N/A N/A 68880 B B B B N/A N/A B B B B CB CB 68880 B B B B N/A N/A B B B B CB CB 68880 B B B B N/A N/A B B B B CB CB 68880 B B B B N/A N/A B B B B CB CB 68881 B B N/A N/A N/A N/A B B B B N/A N/A 68792 B B N/A N/A N/A N/A B B B B N/A N/A 68793 D B N/A N/A N/A N/A D B C B N/A N/A 68793 D B N/A N/A N/A N/A D B C B N/A N/A 68793 D B N/A N/A N/A N/A D B C B N/A N/A 68793 D B N/A N/A N/A N/A D B C B N/A N/A 68793 D B N/A N/A N/A N/A D B C B N/A N/A 68793 D B N/A N/A N/A N/A D B C B N/A N/A 68793 D B N/A N/A N/A N/A D B C B N/A N/A 68794 B B N/A N/A N/A N/A B B B B N/A N/A 68882 B B N/A N/A N/A N/A B B B B N/A N/A 68882 B B N/A N/A N/A N/A B B B B N/A N/A 68883 B B N/A N/A N/A N/A B B B B N/A N/A 68884 B B N/A N/A N/A N/A B B B B N/A N/A 68884 B B N/A N/A N/A N/A B B B B N/A N/A 68884 B B N/A N/A N/A N/A B B B B N/A N/A 68885 B B N/A N/A N/A N/A B B B B N/A N/A 68885 B B N/A N/A N/A N/A B B B B N/A N/A 68885 B B N/A N/A N/A N/A B B B B N/A N/A 68885 B B N/A N/A N/A N/A B B B B N/A N/A 68886 B B N/A N/A N/A N/A B B B B N/A N/A 68886 B B N/A N/A N/A N/A B B B B N/A N/A 68886 B B N/A N/A N/A N/A B B B B N/A N/A 68887 B B N/A N/A N/A N/A B B B B N/A N/A 68888 B B N/A N/A N/A N/A B B B B N/A N/A 68889 B B N/A N/A N/A N/A B B B B N/A N/A 68889 B B N/A N/A N/A N/A B B B B N/A N/A 68890 B B N/A N/A N/A N/A B B B B N/A N/A 68890 B B N/A N/A N/A N/A B B B B N/A N/A 68890 B B N/A N/A N/A N/A B B B B N/A N/A 68890 B B N/A N/A N/A N/A B B B B N/A N/A 68890 B B N/A N/A N/A N/A B B B B N/A N/A 68891 B B N/A N/A N/A N/A B B B B N/A N/A 68892 D D D D N/A N/A B B D D CD CD 68892 D D D D N/A N/A B B D D CD CD 68893 B B N/A N/A N/A N/A B B B B N/A N/A 68894 A A N/A N/A N/A N/A A A A A N/A N/A 68895 B B N/A N/A N/A N/A B B B B N/A N/A 68897 B B N/A N/A N/A N/A B B B B N/A N/A 68899 B B N/A N/A N/A N/A B B B B N/A N/A 68902 B B N/A N/A N/A N/A B B B B N/A N/A 68903 B B N/A N/A N/A N/A B B B B N/A N/A 68903 B B N/A N/A N/A N/A B B B B N/A N/A 68904 B B N/A N/A N/A N/A B B B B N/A N/A 68906 B B N/A N/A N/A N/A B B B B N/A N/A 68906 B B N/A N/A N/A N/A B B B B N/A N/A 68907 D B N/A N/A N/A N/A D B D B N/A N/A 68907 D B N/A N/A N/A N/A D B D B N/A N/A 68908 B B N/A N/A N/A N/A B B B B N/A N/A 68909 B B N/A N/A N/A N/A B B B B N/A N/A 68910 D B N/A N/A N/A N/A D B C B N/A N/A 68910 D B N/A N/A N/A N/A D B C B N/A N/A 68910 D B N/A N/A N/A N/A D B C B N/A N/A 68910 D B N/A N/A N/A N/A D B C B N/A N/A 68910 D B N/A N/A N/A N/A D B C B N/A N/A 68910 D B N/A N/A N/A N/A D B C B N/A N/A 68911 B B N/A N/A N/A N/A B B B B N/A N/A 68911 B B N/A N/A N/A N/A B B B B N/A N/A 68912 B B N/A N/A N/A N/A B B B B N/A N/A 68913 B B N/A N/A N/A N/A B B B B N/A N/A 68915 B B N/A N/A N/A N/A B B B B N/A N/A 68916 B B N/A N/A N/A N/A B B B B N/A N/A 68917 B B N/A N/A N/A N/A B B B B N/A N/A 68917 B B N/A N/A N/A N/A B B B B N/A N/A 68917 B B N/A N/A N/A N/A B B B B N/A N/A 68918 B B N/A N/A N/A N/A B B B B N/A N/A 68919 B B N/A N/A N/A N/A B B B B N/A N/A 68919 B B N/A N/A N/A N/A B B B B N/A N/A 68920 B B N/A N/A N/A N/A B B B B N/A N/A 68921 B B N/A N/A N/A N/A B B B B N/A N/A 68922 B B N/A N/A N/A N/A B B B B N/A N/A 68922 B B N/A N/A N/A N/A B B B B N/A N/A 68923 B B N/A N/A N/A N/A B B B B N/A N/A 69093 A A N/A N/A N/A N/A A A A A N/A N/A 69094 B B N/A N/A N/A N/A B B B B N/A N/A 69095 B B N/A N/A N/A N/A B B B B N/A N/A 69096 B B N/A N/A N/A N/A B B B B N/A N/A 69098 B B N/A N/A N/A N/A B B B B N/A N/A 69098 B B N/A N/A N/A N/A B B B B N/A N/A 69099 B B N/A N/A N/A N/A B B B B N/A N/A 69099 B B N/A N/A N/A N/A B B B B N/A N/A 69100 B B N/A N/A N/A N/A B B B B N/A N/A 69100 B B N/A N/A N/A N/A B B B B N/A N/A 69102 B B N/A N/A N/A N/A B B B B N/A N/A 69103 B B N/A N/A N/A N/A B B B B N/A N/A 69104 D B N/A N/A N/A N/A D B C B N/A N/A 69104 D B N/A N/A N/A N/A D B C B N/A N/A 69104 D B N/A N/A N/A N/A D B C B N/A N/A 69104 D B N/A N/A N/A N/A D B C B N/A N/A 69105 B B N/A N/A N/A N/A B B B B N/A N/A 69106 B B N/A N/A N/A N/A B B B B N/A N/A 69106 B B N/A N/A N/A N/A B B B B N/A N/A 69108 B B N/A N/A N/A N/A B B B B N/A N/A 69109 B B N/A N/A N/A N/A B B B B N/A N/A 69110 A A N/A N/A N/A N/A A A A A N/A N/A 69111 B B B B N/A N/A B B B B CB CB 69111 B B B B N/A N/A B B B B CB CB 69112 B B N/A N/A N/A N/A B B B B N/A N/A 69113 B B N/A N/A N/A N/A B B B B N/A N/A 69115 B B N/A A N/A N/A B B B B N/A CA 69115 B B N/A A N/A N/A B B B B N/A CA 69116 B B N/A N/A N/A N/A B B B B N/A N/A 69116 B B N/A N/A N/A N/A B B B B N/A N/A 69117 D D D D N/A N/A B B D D CD CD 69117 D D D D N/A N/A B B D D CD CD Seller Initial S&P Final S&P Initial S&P Final S&P Condition Condition Sub Condition Initial Final Initial Final Initial Loan Property Property Compliance Compliance Category Category Status Securitization Securitization Fitch Fitch S&P Number Valuations Valuations Loan Grade Loan Grade Condition Grade Condition Grade Condition Condition Condition Loan Grade Loan Grade Grade Grade Grade 69118 VD VA RD RB Compliance Documentation Satisfied D A D A RD 69118 VD VA RD RB Compliance Federal Consumer Active B B B B RB Protection 69118 VD VA RD RB Compliance Finance Charge Active C B D B RC Tolerance 69118 VD VA RD RB Compliance RESPA Active A B A B RA 69118 VD VA RD RB Property Appraisal Cancelled D A D A VD Valuations 69120 VD VA RD RB Compliance Documentation Satisfied D A D A RD 69120 VD VA RD RB Compliance RESPA Active B B B B RB 69120 VD VA RD RB Compliance State Late Cancelled B A B A RB Charges 69120 VD VA RD RB Property Appraisal Cancelled D A D A VD Valuations 69121 VA VA RD RD Compliance Documentation Active D D D D RD 69121 VA VA RD RD Compliance RESPA Active B B B B RB 69121 VA VA RD RD Compliance State Late Cancelled B A B A RB Charges 69122 VD VD RD RB Compliance Documentation Cancelled D A D A RD 69122 VD VD RD RB Compliance Federal Consumer Active B B B B RB Protection 69122 VD VD RD RB Compliance Federal Consumer Active B B B B RB Protection 69122 VD VD RD RB Compliance Finance Charge Active C B D B RC Tolerance 69122 VD VD RD RB Compliance RESPA Active B B B B RB 69122 VD VD RD RB Property Appraisal Active D D D D VD Valuations 69123 N/A N/A RA RA 69124 N/A N/A RA RA 69125 VA VA RD RD Compliance Documentation Active D D D D RD 69125 VA VA RD RD Compliance Federal Consumer Active B B B B RB Protection 69125 VA VA RD RD Compliance RESPA Active B B B B RB 69126 N/A N/A RA RA 69127 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69128 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69128 N/A N/A RB RB Credit Legal Documents Active B B B B CB 69130 N/A N/A RA RA 69131 N/A N/A RD RA Compliance Documentation Cancelled D A D A RD 69132 N/A N/A RA RA 69133 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69134 N/A N/A RA RA 69135 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69135 N/A N/A RB RB Compliance Right of Active B B B B RB Rescission 69136 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69136 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 69137 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69137 N/A N/A RB RB Compliance Right of Active B B B B RB Rescission 68795 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68796 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68797 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69138 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69140 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69140 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 69142 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69143 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68924 N/A N/A RA RA 68925 N/A N/A RA RA 68927 VD VA RD RB Compliance Documentation Cancelled D A D A RD 68927 VD VA RD RB Compliance Federal Consumer Active B B B B RB Protection 68927 VD VA RD RB Compliance Federal Consumer Cancelled C A D A RC Protection 68927 VD VA RD RB Compliance Federal Consumer Cancelled C A D A RC Protection 68927 VD VA RD RB Compliance Federal Consumer Cancelled D A D A RD Protection 68927 VD VA RD RB Compliance RESPA Cancelled B A B A RB 68927 VD VA RD RB Compliance RESPA Cancelled D A D A RD 68927 VD VA RD RB Compliance Right of Cancelled D A D A RD Rescission 68927 VD VA RD RB Property Appraisal Cancelled D A D A VD Valuations 68928 VD VA RD RB Compliance Documentation Cancelled D A D A RD 68928 VD VA RD RB Compliance Documentation Cancelled D A D A RD 68928 VD VA RD RB Compliance Federal Consumer Active B B B B RB Protection 68928 VD VA RD RB Compliance Federal Consumer Cancelled C A D A RC Protection 68928 VD VA RD RB Compliance Federal Consumer Cancelled C A D A RC Protection 68928 VD VA RD RB Compliance Federal Consumer Cancelled D A D A RD Protection 68928 VD VA RD RB Compliance RESPA Cancelled B A B A RB 68928 VD VA RD RB Compliance RESPA Cancelled D A D A RD 68928 VD VA RD RB Compliance Right of Cancelled D A D A RD Rescission 68928 VD VA RD RB Compliance Right of Cancelled N/A A N/A A N/A Rescission 68928 VD VA RD RB Property Appraisal Cancelled D A D A VD Valuations 68929 VD VA RD RB Compliance APR Tolerance Cancelled N/A A N/A A N/A 68929 VD VA RD RB Compliance Documentation Cancelled D A D A RD 68929 VD VA RD RB Compliance Federal Consumer Active B B B B RB Protection 68929 VD VA RD RB Compliance Federal Consumer Cancelled C A D A RC Protection 68929 VD VA RD RB Compliance Federal Consumer Cancelled C A D A RC Protection 68929 VD VA RD RB Compliance Federal Consumer Cancelled D A D A RD Protection 68929 VD VA RD RB Compliance Finance Charge Cancelled N/A A N/A A N/A Tolerance 68929 VD VA RD RB Compliance RESPA Cancelled B A B A RB 68929 VD VA RD RB Compliance RESPA Cancelled D A D A RD 68929 VD VA RD RB Compliance RESPA Cancelled N/A A N/A A N/A 68929 VD VA RD RB Compliance Right of Cancelled D A D A RD Rescission 68929 VD VA RD RB Compliance State Prepayment Cancelled B A B A RB Penalty 68929 VD VA RD RB Property Appraisal Cancelled D A D A VD Valuations 68931 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68932 VD VA RD RB Compliance Documentation Cancelled D A D A RD 68932 VD VA RD RB Compliance Federal Consumer Active B B B B RB Protection 68932 VD VA RD RB Compliance Federal Consumer Cancelled C A D A RC Protection 68932 VD VA RD RB Compliance Federal Consumer Cancelled C A D A RC Protection 68932 VD VA RD RB Compliance Federal Consumer Cancelled D A D A RD Protection 68932 VD VA RD RB Compliance RESPA Cancelled B A B A RB 68932 VD VA RD RB Compliance RESPA Cancelled D A D A RD 68932 VD VA RD RB Compliance Right of Active N/A B N/A B N/A Rescission 68932 VD VA RD RB Compliance Right of Cancelled D A D A RD Rescission 68932 VD VA RD RB Property Appraisal Cancelled D A D A VD Valuations 68933 VD VA RD RB Compliance Documentation Cancelled D A D A RD 68933 VD VA RD RB Compliance Documentation Cancelled D A D A RD 68933 VD VA RD RB Compliance Federal Consumer Active B B B B RB Protection 68933 VD VA RD RB Compliance Federal Consumer Cancelled B A B A RB Protection 68933 VD VA RD RB Compliance Federal Consumer Cancelled B A B A RB Protection 68933 VD VA RD RB Compliance Federal Consumer Cancelled C A D A RC Protection 68933 VD VA RD RB Compliance RESPA Cancelled B A B A RB 68933 VD VA RD RB Compliance RESPA Cancelled D A D A RD 68933 VD VA RD RB Property Appraisal Cancelled D A D A VD Valuations 68936 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68937 VD VA RD RB Compliance Documentation Cancelled D A D A RD 68937 VD VA RD RB Compliance Federal Consumer Active B B B B RB Protection 68937 VD VA RD RB Compliance Federal Consumer Cancelled C A D A RC Protection 68937 VD VA RD RB Compliance Federal Consumer Cancelled C A D A RC Protection 68937 VD VA RD RB Compliance Federal Consumer Cancelled D A D A RD Protection 68937 VD VA RD RB Compliance RESPA Active N/A B N/A B N/A 68937 VD VA RD RB Compliance RESPA Cancelled B A B A RB 68937 VD VA RD RB Compliance RESPA Cancelled D A D A RD 68937 VD VA RD RB Compliance Right of Cancelled D A D A RD Rescission 68937 VD VA RD RB Property Appraisal Cancelled D A D A VD Valuations 68938 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68939 N/A N/A RD RB Compliance Documentation Cancelled D A D A RD 68939 N/A N/A RD RB Compliance Documentation Cancelled D A D A RD 68939 N/A N/A RD RB Compliance Federal Consumer Active B B B B RB Protection 68939 N/A N/A RD RB Compliance Federal Consumer Cancelled B A B A RB Protection 68939 N/A N/A RD RB Compliance Right of Cancelled B A B A RB Rescission 68939 N/A N/A RD RB Compliance Right of Cancelled C A D A RC Rescission 68939 N/A N/A RD RB Compliance Right of Cancelled N/A A N/A A N/A Rescission 68939 N/A N/A RD RB Compliance State Prepayment Active B B B B RB Penalty 68940 VD VA RD RB Compliance Documentation Cancelled D A D A RD 68940 VD VA RD RB Compliance Federal Consumer Active B B B B RB Protection 68940 VD VA RD RB Compliance Federal Consumer Cancelled C A D A RC Protection 68940 VD VA RD RB Compliance Federal Consumer Cancelled C A D A RC Protection 68940 VD VA RD RB Compliance Federal Consumer Cancelled D A D A RD Protection 68940 VD VA RD RB Compliance Finance Charge Active N/A B N/A B N/A Tolerance 68940 VD VA RD RB Compliance RESPA Cancelled B A B A RB 68940 VD VA RD RB Compliance RESPA Cancelled D A D A RD 68940 VD VA RD RB Compliance Right of Cancelled D A D A RD Rescission 68940 VD VA RD RB Property Appraisal Cancelled D A D A VD Valuations 68941 VA VA RB RB Compliance Federal Consumer Active B B B B RB Protection 68941 VA VA RB RB Compliance RESPA Cancelled B A B A RB 68942 N/A N/A RA RA 68943 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68944 N/A N/A RD RD Compliance Documentation Active D D D D RD 68944 N/A N/A RD RD Compliance Documentation Satisfied D A D A RD 68944 N/A N/A RD RD Compliance Federal Consumer Active B B B B RB Protection 68944 N/A N/A RD RD Compliance Federal Consumer Satisfied C A D A RC Protection 68944 N/A N/A RD RD Compliance Federal Consumer Satisfied C A D A RC Protection 68944 N/A N/A RD RD Compliance Federal Consumer Satisfied D A D A RD Protection 68944 N/A N/A RD RD Compliance RESPA Active B B B B RB 68944 N/A N/A RD RD Compliance RESPA Satisfied D A D A RD 68944 N/A N/A RD RD Compliance Right of Satisfied D A D A RD Rescission 68944 N/A N/A RD RD Compliance State Late Cancelled B A B A RB Charges 68944 N/A N/A RD RD Compliance State Prepayment Cancelled C A D A RC Penalty 68944 N/A N/A RD RD Compliance State Prepayment Cancelled C A D A RC Penalty 68946 N/A N/A RD RB Compliance Documentation Cancelled D A D A RD 68946 N/A N/A RD RB Compliance Documentation Cancelled D A D A RD 68946 N/A N/A RD RB Compliance Documentation Cancelled D A D A RD 68946 N/A N/A RD RB Compliance Federal Consumer Active N/A B N/A B N/A Protection 68947 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68947 N/A N/A RB RB Compliance Right of Active B B B B RB Rescission 68949 VD VA RD RB Compliance Documentation Cancelled D A D A RD 68949 VD VA RD RB Compliance Federal Consumer Active B B B B RB Protection 68949 VD VA RD RB Compliance Federal Consumer Cancelled C A D A RC Protection 68949 VD VA RD RB Compliance Federal Consumer Cancelled C A D A RC Protection 68949 VD VA RD RB Compliance Federal Consumer Cancelled D A D A RD Protection 68949 VD VA RD RB Compliance RESPA Cancelled B A B A RB 68949 VD VA RD RB Compliance RESPA Cancelled D A D A RD 68949 VD VA RD RB Compliance Right of Cancelled D A D A RD Rescission 68949 VD VA RD RB Property Appraisal Cancelled D A D A VD Valuations 68950 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69887 VA VA RB RB Compliance Federal Consumer Active B B B B RB Protection 69888 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69889 VA VA RB RB Compliance Federal Consumer Active B B B B RB Protection 69889 VA VA RB RB Compliance RESPA Active B B B B RB 69890 VD VA RD RB Compliance Documentation Satisfied D A D A RD 69890 VD VA RD RB Compliance Documentation Satisfied D A D A RD 69890 VD VA RD RB Compliance Federal Consumer Active B B B B RB Protection 69890 VD VA RD RB Compliance Federal Consumer Satisfied C A D A RC Protection 69890 VD VA RD RB Compliance Federal Consumer Satisfied C A D A RC Protection 69890 VD VA RD RB Compliance Federal Consumer Satisfied D A D A RD Protection 69890 VD VA RD RB Compliance RESPA Active B B B B RB 69890 VD VA RD RB Compliance RESPA Satisfied D A D A RD 69890 VD VA RD RB Compliance Right of Satisfied D A D A RD Rescission 69890 VD VA RD RB Property Appraisal Cancelled D A D A VD Valuations 69893 VD VA RD RB Compliance Documentation Satisfied D A D A RD 69893 VD VA RD RB Compliance Documentation Satisfied D A D A RD 69893 VD VA RD RB Compliance Documentation Satisfied D A D A RD 69893 VD VA RD RB Compliance Federal Consumer Active N/A B N/A B N/A Protection 69893 VD VA RD RB Compliance Federal Consumer Satisfied C A D A RC Protection 69893 VD VA RD RB Compliance Federal Consumer Satisfied D A D A RD Protection 69893 VD VA RD RB Compliance RESPA Active B B B B RB 69893 VD VA RD RB Compliance RESPA Satisfied D A D A RD 69893 VD VA RD RB Compliance Right of Satisfied D A D A RD Rescission 69893 VD VA RD RB Credit Legal Documents Active B B B B CB 69893 VD VA RD RB Property Appraisal Cancelled D A D A VD Valuations 69894 N/A N/A RD RB Compliance Documentation Cancelled D A D A RD 69894 N/A N/A RD RB Compliance Documentation Cancelled D A D A RD 69894 N/A N/A RD RB Compliance Documentation Cancelled D A D A RD 69894 N/A N/A RD RB Compliance Federal Consumer Active N/A B N/A B N/A Protection 69894 N/A N/A RD RB Compliance Federal Consumer Cancelled C A D A RC Protection 69894 N/A N/A RD RB Compliance Federal Consumer Cancelled C A D A RC Protection 69894 N/A N/A RD RB Compliance Federal Consumer Cancelled D A D A RD Protection 69894 N/A N/A RD RB Compliance RESPA Active N/A B N/A B N/A 69894 N/A N/A RD RB Compliance RESPA Cancelled D A D A RD 69894 N/A N/A RD RB Compliance RESPA Cancelled N/A A N/A A N/A 69894 N/A N/A RD RB Compliance Right of Cancelled D A D A RD Rescission 69895 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69899 N/A N/A RA RA 69900 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69900 N/A N/A RB RB Compliance Right of Active B B B B RB Rescission 69901 VD VA RD RB Compliance Documentation Cancelled D A D A RD 69901 VD VA RD RB Compliance Documentation Cancelled D A D A RD 69901 VD VA RD RB Compliance Federal Consumer Active B B B B RB Protection 69901 VD VA RD RB Compliance Federal Consumer Cancelled C A D A RC Protection 69901 VD VA RD RB Compliance Federal Consumer Cancelled C A D A RC Protection 69901 VD VA RD RB Compliance Federal Consumer Cancelled D A D A RD Protection 69901 VD VA RD RB Compliance RESPA Cancelled B A B A RB 69901 VD VA RD RB Compliance RESPA Cancelled D A D A RD 69901 VD VA RD RB Compliance Right of Cancelled D A D A RD Rescission 69901 VD VA RD RB Property Appraisal Cancelled D A D A VD Valuations 69902 VD VA RD RB Compliance Documentation Cancelled D A D A RD 69902 VD VA RD RB Compliance Documentation Cancelled D A D A RD 69902 VD VA RD RB Compliance Federal Consumer Active B B B B RB Protection 69902 VD VA RD RB Compliance Federal Consumer Cancelled C A D A RC Protection 69902 VD VA RD RB Compliance Federal Consumer Cancelled C A D A RC Protection 69902 VD VA RD RB Compliance Federal Consumer Cancelled D A D A RD Protection 69902 VD VA RD RB Compliance RESPA Cancelled B A B A RB 69902 VD VA RD RB Compliance RESPA Cancelled D A D A RD 69902 VD VA RD RB Compliance Right of Cancelled D A D A RD Rescission 69902 VD VA RD RB Property Appraisal Cancelled D A D A VD Valuations 69903 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69903 N/A N/A RB RB Compliance RESPA Active B B B B RB 69904 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69905 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69905 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 69905 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 69906 VD VA RB RB Compliance Federal Consumer Active B B B B RB Protection 69906 VD VA RB RB Property Appraisal Cancelled D A D A VD Valuations 69907 VA VA RB RB Compliance Federal Consumer Active B B B B RB Protection 69908 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69908 N/A N/A RC RB Compliance Right of Active B B B B RB Rescission 69908 N/A N/A RC RB Compliance Right of Active C B D B RC Rescission 69909 VD VA RD RB Compliance Documentation Cancelled D A D A RD 69909 VD VA RD RB Compliance Documentation Cancelled D A D A RD 69909 VD VA RD RB Compliance Documentation Cancelled D A D A RD 69909 VD VA RD RB Compliance Federal Consumer Active C B D B RC Protection 69909 VD VA RD RB Compliance Federal Consumer Active D B D B RD Protection 69909 VD VA RD RB Compliance Federal Consumer Cancelled C A D A RC Protection 69909 VD VA RD RB Compliance RESPA Cancelled D A D A RD 69909 VD VA RD RB Compliance Right of Cancelled D A D A RD Rescission 69909 VD VA RD RB Property Appraisal Cancelled D A D A VD Valuations 69910 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69910 N/A N/A RB RB Compliance Right of Active B B B B RB Rescission 69911 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69911 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69913 VD VA RD RB Compliance Documentation Cancelled D A D A RD 69913 VD VA RD RB Compliance Documentation Cancelled D A D A RD 69913 VD VA RD RB Compliance Federal Consumer Active N/A B N/A B N/A Protection 69913 VD VA RD RB Compliance Federal Consumer Cancelled C A D A RC Protection 69913 VD VA RD RB Compliance Federal Consumer Cancelled C A D A RC Protection 69913 VD VA RD RB Compliance Federal Consumer Cancelled D A D A RD Protection 69913 VD VA RD RB Compliance Finance Charge Active N/A B N/A B N/A Tolerance 69913 VD VA RD RB Compliance RESPA Active N/A B N/A B N/A 69913 VD VA RD RB Compliance RESPA Cancelled D A D A RD 69913 VD VA RD RB Compliance Right of Cancelled D A D A RD Rescission 69913 VD VA RD RB Property Appraisal Cancelled D A D A VD Valuations 69915 N/A N/A RD RB Compliance Federal Consumer Cancelled C A D A RC Protection 69915 N/A N/A RD RB Compliance Federal Consumer Cancelled C A D A RC Protection 69915 N/A N/A RD RB Compliance Federal Consumer Cancelled D A D A RD Protection 69915 N/A N/A RD RB Compliance RESPA Active N/A B N/A B N/A 69915 N/A N/A RD RB Compliance RESPA Cancelled B A B A RB 69915 N/A N/A RD RB Compliance State Prepayment Active C B D B RC Penalty 69916 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69917 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69917 N/A N/A RB RB Compliance RESPA Active B B B B RB 69919 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69919 N/A N/A RB RB Compliance RESPA Active B B B B RB 69920 N/A N/A RB RB Compliance Finance Charge Active B B B B RB Tolerance 69920 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69923 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69924 N/A N/A RD RB Compliance Documentation Satisfied D A D A RD 69924 N/A N/A RD RB Compliance Documentation Satisfied D A D A RD 69924 N/A N/A RD RB Compliance Documentation Satisfied D A D A RD 69924 N/A N/A RD RB Compliance Federal Consumer Satisfied C A D A RC Protection 69924 N/A N/A RD RB Compliance Federal Consumer Satisfied C A D A RC Protection 69924 N/A N/A RD RB Compliance Federal Consumer Satisfied D A D A RD Protection 69924 N/A N/A RD RB Compliance RESPA Active N/A B N/A B N/A 69924 N/A N/A RD RB Compliance RESPA Satisfied D A D A RD 69924 N/A N/A RD RB Compliance Right of Satisfied D A D A RD Rescission 69926 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69927 VA VA RD RB Compliance Documentation Cancelled D A D A RD 69927 VA VA RD RB Compliance Federal Consumer Active B B B B RB Protection 69927 VA VA RD RB Compliance Federal Consumer Cancelled B A B A RB Protection 69927 VA VA RD RB Compliance Federal Consumer Cancelled B A B A RB Protection 69927 VA VA RD RB Compliance Federal Consumer Cancelled B A B A RB Protection 69927 VA VA RD RB Compliance RESPA Cancelled B A B A RB 69927 VA VA RD RB Compliance RESPA Cancelled D A D A RD 69927 VA VA RD RB Compliance Right of Cancelled B A B A RB Rescission 69928 VD VA RD RB Compliance Documentation Cancelled D A D A RD 69928 VD VA RD RB Compliance Documentation Cancelled D A D A RD 69928 VD VA RD RB Compliance Federal Consumer Active A B A B RA Protection 69928 VD VA RD RB Compliance Federal Consumer Cancelled C A D A RC Protection 69928 VD VA RD RB Compliance Federal Consumer Cancelled C A D A RC Protection 69928 VD VA RD RB Compliance Federal Consumer Cancelled D A D A RD Protection 69928 VD VA RD RB Compliance RESPA Cancelled D A D A RD 69928 VD VA RD RB Compliance Right of Active N/A B N/A B N/A Rescission 69928 VD VA RD RB Compliance Right of Cancelled D A D A RD Rescission 69928 VD VA RD RB Property Appraisal Cancelled D A D A VD Valuations 69929 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69931 VD VA RD RB Compliance Documentation Cancelled D A D A RD 69931 VD VA RD RB Compliance Documentation Cancelled D A D A RD 69931 VD VA RD RB Compliance Federal Consumer Active A B A B RA Protection 69931 VD VA RD RB Compliance RESPA Cancelled D A D A RD 69931 VD VA RD RB Compliance Right of Cancelled D A D A RD Rescission 69931 VD VA RD RB Property Appraisal Cancelled D A D A VD Valuations 69144 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69145 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69146 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69147 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69148 N/A N/A RD RB Compliance Documentation Cancelled D A D A RD 69148 N/A N/A RD RB Compliance Documentation Cancelled D A D A RD 69148 N/A N/A RD RB Compliance Federal Consumer Active B B B B RB Protection 69148 N/A N/A RD RB Compliance Federal Consumer Cancelled C A D A RC Protection 69148 N/A N/A RD RB Compliance Federal Consumer Cancelled C A D A RC Protection 69148 N/A N/A RD RB Compliance Federal Consumer Cancelled D A D A RD Protection 69148 N/A N/A RD RB Compliance RESPA Cancelled B A B A RB 69149 N/A N/A RB RB Compliance RESPA Active B B B B RB 69149 N/A N/A RB RB Compliance Right of Active B B B B RB Rescission 69150 N/A N/A RA RA 69151 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69152 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69153 N/A N/A RD RD Compliance Documentation Active D D D D RD 69153 N/A N/A RD RD Compliance Federal Consumer Active B B B B RB Protection 69154 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69155 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69156 N/A N/A RD RB Compliance Documentation Cancelled D A D A RD 69156 N/A N/A RD RB Compliance Documentation Cancelled D A D A RD 69156 N/A N/A RD RB Compliance Documentation Cancelled D A D A RD 69156 N/A N/A RD RB Compliance Federal Consumer Cancelled C A D A RC Protection 69156 N/A N/A RD RB Compliance Federal Consumer Cancelled C A D A RC Protection 69156 N/A N/A RD RB Compliance Federal Consumer Cancelled D A D A RD Protection 69156 N/A N/A RD RB Compliance Finance Charge Active N/A B N/A B N/A Tolerance 69156 N/A N/A RD RB Compliance RESPA Cancelled D A D A RD 69156 N/A N/A RD RB Compliance Right of Cancelled D A D A RD Rescission 69157 VD VA RB RB Compliance Federal Consumer Active B B B B RB Protection 69157 VD VA RB RB Compliance RESPA Cancelled B A B A RB 69157 VD VA RB RB Compliance State Prepayment Cancelled B A B A RB Penalty 69157 VD VA RB RB Compliance State Prepayment Cancelled B A B A RB Penalty 69157 VD VA RB RB Property Appraisal Cancelled D A D A VD Valuations 69158 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69932 VA VA RB RB Compliance Federal Consumer Active B B B B RB Protection 69934 N/A N/A RA RA 69935 N/A N/A RA RA 69936 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69937 N/A N/A RD RD Compliance Documentation Active D D D D RD 69937 N/A N/A RD RD Compliance Federal Consumer Active B B B B RB Protection 69937 N/A N/A RD RD Compliance RESPA Active B B B B RB 69937 N/A N/A RD RD Compliance Right of Active D B D B RD Rescission 69937 N/A N/A RD RD Compliance State Prepayment Active B B B B RB Penalty 69937 N/A N/A RD RD Compliance State Prepayment Active C B D B RC Penalty 69938 N/A N/A RA RA 69939 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69940 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69941 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69942 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69942 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69942 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 69943 N/A N/A RA RA 69944 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69945 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69947 N/A N/A RD RB Compliance Documentation Cancelled D A D A RD 69947 N/A N/A RD RB Compliance Documentation Cancelled D A D A RD 69947 N/A N/A RD RB Compliance Documentation Satisfied D A D A RD 69947 N/A N/A RD RB Compliance Federal Consumer Active N/A B N/A B N/A Protection 69947 N/A N/A RD RB Compliance Federal Consumer Satisfied C A D A RC Protection 69947 N/A N/A RD RB Compliance Federal Consumer Satisfied C A D A RC Protection 69947 N/A N/A RD RB Compliance Federal Consumer Satisfied D A D A RD Protection 69947 N/A N/A RD RB Compliance RESPA Active N/A B N/A B N/A 69947 N/A N/A RD RB Compliance RESPA Satisfied D A D A RD 69947 N/A N/A RD RB Compliance Right of Satisfied D A D A RD Rescission 69948 N/A N/A RA RA 69949 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69950 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69950 N/A N/A RB RB Compliance Right of Active B B B B RB Rescission 69952 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69953 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69954 N/A N/A RD RB Compliance Documentation Cancelled D A D A RD 69954 N/A N/A RD RB Compliance Documentation Cancelled D A D A RD 69954 N/A N/A RD RB Compliance Documentation Cancelled D A D A RD 69954 N/A N/A RD RB Compliance Federal Consumer Active N/A B N/A B N/A Protection 69954 N/A N/A RD RB Compliance Federal Consumer Cancelled C A D A RC Protection 69954 N/A N/A RD RB Compliance Federal Consumer Cancelled C A D A RC Protection 69954 N/A N/A RD RB Compliance Federal Consumer Cancelled D A D A RD Protection 69954 N/A N/A RD RB Compliance RESPA Cancelled D A D A RD 69954 N/A N/A RD RB Compliance Right of Cancelled D A D A RD Rescission 69954 N/A N/A RD RB Compliance State Prepayment Cancelled B A B A RB Penalty 69957 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69958 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69958 N/A N/A RB RB Credit Legal Documents Active B B B B CB 69959 N/A N/A RD RB Compliance Documentation Cancelled D A D A RD 69959 N/A N/A RD RB Compliance Documentation Cancelled D A D A RD 69959 N/A N/A RD RB Compliance Federal Consumer Active N/A B N/A B N/A Protection 69959 N/A N/A RD RB Compliance Federal Consumer Cancelled C A D A RC Protection 69959 N/A N/A RD RB Compliance Federal Consumer Cancelled C A D A RC Protection 69959 N/A N/A RD RB Compliance Federal Consumer Cancelled D A D A RD Protection 69959 N/A N/A RD RB Compliance Federal Consumer Cancelled N/A A N/A A N/A Protection 69959 N/A N/A RD RB Compliance RESPA Cancelled D A D A RD 69959 N/A N/A RD RB Compliance Right of Cancelled D A D A RD Rescission 69960 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69960 N/A N/A RB RB Credit Legal Documents Active B B B B CB 69961 N/A N/A RB RA Compliance Federal Consumer Cancelled B A B A RB Protection 69963 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69964 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69967 N/A N/A RA RA 69968 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69968 N/A N/A RC RB Compliance State Prepayment Cancelled C A D A RC Penalty 69970 N/A N/A RD RB Compliance Documentation Satisfied D A D A RD 69970 N/A N/A RD RB Compliance Documentation Satisfied D A D A RD 69970 N/A N/A RD RB Compliance Documentation Satisfied D A D A RD 69970 N/A N/A RD RB Compliance Federal Consumer Active N/A B N/A B N/A Protection 69970 N/A N/A RD RB Compliance Federal Consumer Satisfied C A D A RC Protection 69970 N/A N/A RD RB Compliance Federal Consumer Satisfied C A D A RC Protection 69970 N/A N/A RD RB Compliance Federal Consumer Satisfied D A D A RD Protection 69970 N/A N/A RD RB Compliance RESPA Active N/A B N/A B N/A 69970 N/A N/A RD RB Compliance RESPA Satisfied D A D A RD 69970 N/A N/A RD RB Compliance Right of Satisfied D A D A RD Rescission 69971 N/A N/A RD RB Compliance Documentation Cancelled D A D A RD 69971 N/A N/A RD RB Compliance Documentation Cancelled D A D A RD 69971 N/A N/A RD RB Compliance Federal Consumer Active B B B B RB Protection 69971 N/A N/A RD RB Compliance Federal Consumer Cancelled C A D A RC Protection 69971 N/A N/A RD RB Compliance Federal Consumer Cancelled C A D A RC Protection 69971 N/A N/A RD RB Compliance Federal Consumer Cancelled D A D A RD Protection 69971 N/A N/A RD RB Compliance RESPA Cancelled B A B A RB 69971 N/A N/A RD RB Compliance RESPA Cancelled D A D A RD 69971 N/A N/A RD RB Compliance Right of Cancelled D A D A RD Rescission 69972 N/A N/A RD RB Compliance Compliance Cancelled D A D A RD Manual 69972 N/A N/A RD RB Compliance Documentation Cancelled D A D A RD 69972 N/A N/A RD RB Compliance Documentation Cancelled D A D A RD 69972 N/A N/A RD RB Compliance Documentation Cancelled D A D A RD 69972 N/A N/A RD RB Compliance Federal Consumer Active N/A B N/A B N/A Protection 69974 N/A N/A RA RA 69975 N/A N/A RD RD Compliance Documentation Active D D D D RD 69975 N/A N/A RD RD Compliance Federal Consumer Active B B B B RB Protection 69977 N/A N/A RA RA 69978 N/A N/A RD RD Compliance Documentation Active D D D D RD 69978 N/A N/A RD RD Compliance Federal Consumer Active B B B B RB Protection 69979 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69979 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69979 N/A N/A RC RB Compliance Federal Consumer Active C B D B RC Protection 69979 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 69979 N/A N/A RC RB Compliance RESPA Active B B B B RB 69979 N/A N/A RC RB Compliance State Consumer Active B B B B RB Protection 69979 N/A N/A RC RB Compliance State Consumer Active B B B B RB Protection 69980 N/A N/A RD RA Compliance Documentation Cancelled D A D A RD 69980 N/A N/A RD RA Compliance Documentation Cancelled D A D A RD 69980 N/A N/A RD RA Compliance Federal Consumer Cancelled C A D A RC Protection 69980 N/A N/A RD RA Compliance Federal Consumer Cancelled C A D A RC Protection 69980 N/A N/A RD RA Compliance Federal Consumer Cancelled D A D A RD Protection 69980 N/A N/A RD RA Compliance Federal Consumer Cancelled N/A A N/A A N/A Protection 69980 N/A N/A RD RA Compliance RESPA Cancelled D A D A RD 69980 N/A N/A RD RA Compliance Right of Cancelled D A D A RD Rescission 69981 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69982 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69983 N/A N/A RA RA 69984 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69985 N/A N/A RD RB Compliance Documentation Satisfied D A D A RD 69985 N/A N/A RD RB Compliance Documentation Satisfied D A D A RD 69985 N/A N/A RD RB Compliance Documentation Satisfied D A D A RD 69985 N/A N/A RD RB Compliance Federal Consumer Active N/A B N/A B N/A Protection 69985 N/A N/A RD RB Compliance Federal Consumer Satisfied N/A A N/A A N/A Protection 69985 N/A N/A RD RB Compliance Federal Consumer Satisfied N/A A N/A A N/A Protection 69985 N/A N/A RD RB Compliance Federal Consumer Satisfied N/A A N/A A N/A Protection 69987 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69989 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69990 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69991 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69992 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69993 N/A N/A RA RA 69994 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69996 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69997 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69997 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 69998 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69607 N/A N/A RA RA Credit Legal Documents Active B B B B CB 69608 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69609 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69610 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69159 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69612 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 69613 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69613 N/A N/A RC RB Compliance Right of Cancelled B A B A RB Rescission 69613 N/A N/A RC RB Compliance Right of Cancelled C A D A RC Rescission 69635 N/A N/A RD RA Compliance Documentation Cancelled D A D A RD 69635 N/A N/A RD RA Compliance Documentation Cancelled D A D A RD 69635 N/A N/A RD RA Compliance Documentation Cancelled D A D A RD 69635 N/A N/A RD RA Compliance Federal Consumer Cancelled C A D A RC Protection 69635 N/A N/A RD RA Compliance Federal Consumer Cancelled C A D A RC Protection 69635 N/A N/A RD RA Compliance Federal Consumer Cancelled D A D A RD Protection 69635 N/A N/A RD RA Compliance RESPA Cancelled D A D A RD 69635 N/A N/A RD RA Compliance Right of Cancelled D A D A RD Rescission 69636 N/A N/A RA RA 69637 N/A N/A RA RA 69638 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69638 N/A N/A RB RB Compliance Right of Active B B B B RB Rescission 69639 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69641 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69643 N/A N/A RD RB Compliance Compliance Cancelled D A D A RD Manual 69643 N/A N/A RD RB Compliance Documentation Cancelled D A D A RD 69643 N/A N/A RD RB Compliance Documentation Cancelled D A D A RD 69643 N/A N/A RD RB Compliance Documentation Cancelled D A D A RD 69643 N/A N/A RD RB Compliance Federal Consumer Active N/A B N/A B N/A Protection 69645 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69646 N/A N/A RC RB Compliance RESPA Active B B B B RB 69646 N/A N/A RC RB Compliance Right of Active C B D B RC Rescission 69646 N/A N/A RC RB Compliance State Prepayment Active B B B B RB Penalty 69646 N/A N/A RC RB Credit Legal Documents Active B B B B CB 69647 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69647 N/A N/A RB RB Compliance State Prepayment Cancelled B A B A RB Penalty 69648 N/A N/A RD RB Compliance Documentation Cancelled D A D A RD 69648 N/A N/A RD RB Compliance Federal Consumer Active B B B B RB Protection 69648 N/A N/A RD RB Compliance State Prepayment Cancelled C A D A RC Penalty 69650 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69651 N/A N/A RB RB Compliance Right of Active B B B B RB Rescission 69652 N/A N/A RD RB Compliance Documentation Cancelled D A D A RD 69652 N/A N/A RD RB Compliance Documentation Cancelled D A D A RD 69652 N/A N/A RD RB Compliance Documentation Cancelled D A D A RD 69652 N/A N/A RD RB Compliance Federal Consumer Active N/A B N/A B N/A Protection 69652 N/A N/A RD RB Compliance Federal Consumer Cancelled C A D A RC Protection 69652 N/A N/A RD RB Compliance Federal Consumer Cancelled C A D A RC Protection 69652 N/A N/A RD RB Compliance Federal Consumer Cancelled D A D A RD Protection 69652 N/A N/A RD RB Compliance RESPA Cancelled D A D A RD 69652 N/A N/A RD RB Compliance Right of Cancelled D A D A RD Rescission 69652 N/A N/A RD RB Compliance Right of Cancelled N/A A N/A A N/A Rescission 69653 N/A N/A RA RA 69654 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69656 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69657 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69658 N/A N/A RD RA Compliance Documentation Cancelled D A D A RD 69658 N/A N/A RD RA Compliance RESPA Cancelled N/A A N/A A N/A 69659 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69661 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69662 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69663 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69663 N/A N/A RC RB Compliance Federal Consumer Cancelled B A B A RB Protection 69663 N/A N/A RC RB Compliance Federal Consumer Cancelled B A B A RB Protection 69663 N/A N/A RC RB Compliance Federal Consumer Cancelled C A D A RC Protection 69664 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69665 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69665 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 69665 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 69666 N/A N/A RA RA 69669 N/A N/A RD RB Compliance Compliance Cancelled D A D A RD Manual 69669 N/A N/A RD RB Compliance Documentation Cancelled D A D A RD 69669 N/A N/A RD RB Compliance Documentation Cancelled D A D A RD 69669 N/A N/A RD RB Compliance Federal Consumer Active N/A B N/A B N/A Protection 69669 N/A N/A RD RB Compliance State Prepayment Cancelled C A D A RC Penalty 69670 N/A N/A RA RA 69671 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69672 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69673 N/A N/A RD RB Compliance Federal Consumer Active A B A B RA Protection 69673 N/A N/A RD RB Compliance RESPA Cancelled D A D A RD 69674 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69674 N/A N/A RB RB Compliance RESPA Active B B B B RB 70000 N/A N/A RD RB Compliance Documentation Cancelled D A D A RD 70000 N/A N/A RD RB Compliance Federal Consumer Active B B B B RB Protection 70000 N/A N/A RD RB Compliance Federal Consumer Cancelled C A D A RC Protection 70000 N/A N/A RD RB Compliance Federal Consumer Cancelled C A D A RC Protection 70000 N/A N/A RD RB Compliance Federal Consumer Cancelled D A D A RD Protection 70000 N/A N/A RD RB Compliance RESPA Cancelled B A B A RB 70000 N/A N/A RD RB Compliance RESPA Cancelled D A D A RD 70000 N/A N/A RD RB Compliance Right of Cancelled D A D A RD Rescission 70000 N/A N/A RD RB Compliance State Consumer Active N/A B N/A B N/A Protection 70000 N/A N/A RD RB Compliance State Consumer Active N/A B N/A B N/A Protection 70001 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70002 N/A N/A RA RA 70004 N/A N/A RA RA 70005 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70005 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70005 N/A N/A RB RB Compliance RESPA Active B B B B RB 70006 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70008 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70010 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70010 N/A N/A RB RB Credit Legal Documents Active N/A B N/A B N/A 70011 N/A N/A RD RD Compliance Documentation Active D D D D RD 70011 N/A N/A RD RD Compliance Documentation Active D D D D RD 70011 N/A N/A RD RD Compliance Federal Consumer Active N/A B N/A B N/A Protection 70011 N/A N/A RD RD Compliance Federal Consumer Active N/A B N/A B N/A Protection 70011 N/A N/A RD RD Compliance Federal Consumer Cancelled C A D A RC Protection 70011 N/A N/A RD RD Compliance Federal Consumer Cancelled C A D A RC Protection 70011 N/A N/A RD RD Compliance Federal Consumer Cancelled D A D A RD Protection 70011 N/A N/A RD RD Compliance RESPA Cancelled D A D A RD 70011 N/A N/A RD RD Compliance Right of Cancelled D A D A RD Rescission 70012 N/A N/A RC RB Compliance Right of Active B B B B RB Rescission 70012 N/A N/A RC RB Compliance Right of Active C B D B RC Rescission 70013 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70015 N/A N/A RD RD Compliance Documentation Active D D D D RD 70015 N/A N/A RD RD Compliance Documentation Satisfied D A D A RD 70015 N/A N/A RD RD Compliance Documentation Satisfied D A D A RD 70015 N/A N/A RD RD Compliance Federal Consumer Active N/A B N/A B N/A Protection 70015 N/A N/A RD RD Compliance Federal Consumer Active N/A C N/A D N/A Protection 70015 N/A N/A RD RD Compliance Federal Consumer Active N/A C N/A D N/A Protection 70015 N/A N/A RD RD Compliance Federal Consumer Active N/A D N/A D N/A Protection 70015 N/A N/A RD RD Compliance RESPA Active N/A B N/A B N/A 70015 N/A N/A RD RD Compliance RESPA Satisfied N/A A N/A A N/A 70015 N/A N/A RD RD Compliance Right of Active N/A B N/A B N/A Rescission 70017 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70018 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70019 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70021 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70022 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70025 N/A N/A RD RB Compliance Documentation Cancelled D A D A RD 70025 N/A N/A RD RB Compliance Documentation Cancelled D A D A RD 70025 N/A N/A RD RB Compliance Federal Consumer Active N/A B N/A B N/A Protection 70025 N/A N/A RD RB Compliance Federal Consumer Cancelled C A D A RC Protection 70025 N/A N/A RD RB Compliance Federal Consumer Cancelled C A D A RC Protection 70025 N/A N/A RD RB Compliance Federal Consumer Cancelled D A D A RD Protection 70025 N/A N/A RD RB Compliance RESPA Cancelled D A D A RD 70025 N/A N/A RD RB Compliance Right of Cancelled D A D A RD Rescission 70025 N/A N/A RD RB Compliance State Consumer Active N/A B N/A B N/A Protection 70025 N/A N/A RD RB Compliance State Consumer Active N/A B N/A B N/A Protection 70026 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70027 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70027 N/A N/A RB RB Compliance RESPA Active B B B B RB 70028 N/A N/A RD RB Compliance Documentation Cancelled D A D A RD 70028 N/A N/A RD RB Compliance Documentation Cancelled D A D A RD 70028 N/A N/A RD RB Compliance Federal Consumer Active B B B B RB Protection 70028 N/A N/A RD RB Compliance Federal Consumer Cancelled C A D A RC Protection 70028 N/A N/A RD RB Compliance Federal Consumer Cancelled C A D A RC Protection 70028 N/A N/A RD RB Compliance Federal Consumer Cancelled D A D A RD Protection 70028 N/A N/A RD RB Compliance Federal Consumer Cancelled N/A A N/A A N/A Protection 70028 N/A N/A RD RB Compliance RESPA Cancelled B A B A RB 70028 N/A N/A RD RB Compliance RESPA Cancelled D A D A RD 70028 N/A N/A RD RB Compliance Right of Cancelled D A D A RD Rescission 70028 N/A N/A RD RB Compliance Right of Cancelled N/A A N/A A N/A Rescission 70028 N/A N/A RD RB Compliance Right of Cancelled N/A A N/A A N/A Rescission 70029 N/A N/A RA RA 70030 N/A N/A RA RA 70031 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70033 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70034 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70035 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70036 N/A N/A RD RB Compliance Documentation Cancelled D A D A RD 70036 N/A N/A RD RB Compliance Documentation Cancelled D A D A RD 70036 N/A N/A RD RB Compliance Documentation Cancelled D A D A RD 70036 N/A N/A RD RB Compliance Federal Consumer Active N/A B N/A B N/A Protection 70036 N/A N/A RD RB Compliance Federal Consumer Cancelled C A D A RC Protection 70036 N/A N/A RD RB Compliance Federal Consumer Cancelled D A D A RD Protection 70036 N/A N/A RD RB Compliance Federal Consumer Cancelled N/A A N/A A N/A Protection 70036 N/A N/A RD RB Compliance Federal Consumer Cancelled N/A A N/A A N/A Protection 70036 N/A N/A RD RB Compliance RESPA Cancelled D A D A RD 70036 N/A N/A RD RB Compliance Right of Cancelled N/A A N/A A N/A Rescission 70036 N/A N/A RD RB Compliance Right of Cancelled N/A A N/A A N/A Rescission 70036 N/A N/A RD RB Compliance Right of Cancelled N/A A N/A A N/A Rescission 70037 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70037 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70037 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 70037 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 70038 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70039 N/A N/A RA RA 70040 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70040 N/A N/A RC RB Compliance State Prepayment Cancelled C A D A RC Penalty 70041 N/A N/A RD RB Compliance Documentation Cancelled D A D A RD 70041 N/A N/A RD RB Compliance Documentation Cancelled D A D A RD 70041 N/A N/A RD RB Compliance Federal Consumer Active N/A B N/A B N/A Protection 70041 N/A N/A RD RB Compliance Federal Consumer Cancelled B A B A RB Protection 70041 N/A N/A RD RB Compliance Federal Consumer Cancelled B A B A RB Protection 70041 N/A N/A RD RB Compliance Federal Consumer Cancelled B A B A RB Protection 70041 N/A N/A RD RB Compliance RESPA Cancelled D A D A RD 70041 N/A N/A RD RB Compliance Right of Cancelled B A B A RB Rescission 70042 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70043 N/A N/A RA RA 70047 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70048 N/A N/A RA RA 70049 N/A N/A RD RA Compliance Documentation Cancelled D A D A RD 70049 N/A N/A RD RA Compliance Documentation Cancelled D A D A RD 70049 N/A N/A RD RA Compliance Federal Consumer Cancelled C A D A RC Protection 70049 N/A N/A RD RA Compliance Federal Consumer Cancelled C A D A RC Protection 70049 N/A N/A RD RA Compliance Federal Consumer Cancelled D A D A RD Protection 70049 N/A N/A RD RA Compliance RESPA Cancelled B A B A RB 70049 N/A N/A RD RA Compliance RESPA Cancelled D A D A RD 70049 N/A N/A RD RA Compliance Right of Cancelled D A D A RD Rescission 70050 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70051 N/A N/A RA RA 70052 N/A N/A RA RA 70053 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70053 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 70054 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70056 N/A N/A RB RB Compliance RESPA Active B B B B RB 70057 N/A N/A RA RA 70058 N/A N/A RB RB Compliance Repayment Active B B B B RB Ability 70058 N/A N/A RB RB Compliance RESPA Cancelled B A B A RB 70058 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 70058 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 70058 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 70058 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 70058 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 70060 N/A N/A RB RB Compliance RESPA Active B B B B RB 70062 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70064 N/A N/A RB RB Compliance RESPA Active B B B B RB 70064 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70065 N/A N/A RA RA 70066 N/A N/A RD RB Compliance Documentation Cancelled D A D A RD 70066 N/A N/A RD RB Compliance Documentation Cancelled D A D A RD 70066 N/A N/A RD RB Compliance Federal Consumer Active B B B B RB Protection 70067 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70068 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70069 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69162 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69164 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69165 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69166 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69166 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69167 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69168 N/A N/A RD RA Compliance Documentation Cancelled D A D A RD 69168 N/A N/A RD RA Compliance Federal Consumer Cancelled C A D A RC Protection 69168 N/A N/A RD RA Compliance Federal Consumer Cancelled C A D A RC Protection 69168 N/A N/A RD RA Compliance Federal Consumer Cancelled D A D A RD Protection 69168 N/A N/A RD RA Compliance RESPA Cancelled D A D A RD 69168 N/A N/A RD RA Compliance Right of Cancelled D A D A RD Rescission 69169 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69169 N/A N/A RB RB Compliance Right of Active B B B B RB Rescission 69170 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69170 N/A N/A RB RB Compliance RESPA Active B B B B RB 69170 N/A N/A RB RB Credit Legal Documents Active B B B B CB 69171 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69172 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69173 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69174 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69174 N/A N/A RB RB Compliance RESPA Active B B B B RB 69176 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69178 N/A N/A RC RB Compliance Right of Active B B B B RB Rescission 69178 N/A N/A RC RB Compliance Right of Active C B D B RC Rescission 69179 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69180 N/A N/A RA RA 69181 N/A N/A RB RA Compliance State Prepayment Cancelled B A B A RB Penalty 69182 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69184 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69187 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69188 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69189 N/A N/A RD RB Compliance Federal Consumer Active B B B B RB Protection 69189 N/A N/A RD RB Compliance Federal Consumer Active D B D B RD Protection 69189 N/A N/A RD RB Compliance TILA Active C B D B RC 69190 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69190 N/A N/A RB RB Compliance RESPA Active B B B B RB 69191 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69191 N/A N/A RC RB Compliance RESPA Cancelled B A B A RB 69191 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 69193 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69195 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69196 N/A N/A RA RA 69199 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69199 N/A N/A RB RB Credit Legal Documents Active B B B B CB 69200 N/A N/A RD RB Compliance Federal Consumer Active B B B B RB Protection 69200 N/A N/A RD RB Compliance Federal Consumer Active B B B B RB Protection 69200 N/A N/A RD RB Compliance Federal Consumer Active N/A B N/A B N/A Protection 69200 N/A N/A RD RB Compliance Finance Charge Cancelled C A D A RC Tolerance 69200 N/A N/A RD RB Compliance Right of Cancelled D A D A RD Rescission 69200 N/A N/A RD RB Compliance State Prepayment Active B B B B RB Penalty 69614 N/A N/A RB RB Compliance Borrower's Active B B B B RB Interest 69614 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69615 N/A N/A RB RB Compliance Borrower's Active B B B B RB Interest 69616 N/A N/A RD RB Compliance Documentation Cancelled D A D A RD 69616 N/A N/A RD RB Compliance Federal Consumer Active B B B B RB Protection 69616 N/A N/A RD RB Compliance Federal Consumer Active B B B B RB Protection 69616 N/A N/A RD RB Compliance Federal Consumer Active C B D B RC Protection 69616 N/A N/A RD RB Compliance RESPA Active B B B B RB 69617 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69617 N/A N/A RB RB Credit Legal Documents Active N/A B N/A B N/A 69618 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 69618 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 69620 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69620 N/A N/A RB RB Compliance RESPA Active B B B B RB 69620 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69621 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69622 N/A N/A RD RB Compliance RESPA Active B B B B RB 69622 N/A N/A RD RB Compliance Right of Active D B D B RD Rescission 69623 N/A N/A RA RB Compliance Federal Consumer Active N/A B N/A B N/A Protection 69624 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69624 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 69624 N/A N/A RC RB Compliance State Consumer Active B B B B RB Protection 69624 N/A N/A RC RB Compliance State Consumer Active B B B B RB Protection 69624 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 69624 N/A N/A RC RB Credit Legal Documents Active B B B B CB 69625 N/A N/A RA RA Compliance Finance Charge Cancelled N/A A N/A A N/A Tolerance 69626 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 69626 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 69627 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69627 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 69628 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69628 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69631 N/A N/A RA RA 69634 N/A N/A RA RA 69202 N/A N/A RA RA 69203 N/A N/A RA RA 69204 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69205 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69206 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69207 N/A N/A RB RB Compliance RESPA Active B B B B RB 69208 N/A N/A RA RA 69209 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69209 N/A N/A RC RB Compliance State Consumer Active N/A B N/A B N/A Protection 69209 N/A N/A RC RB Compliance State Consumer Active N/A B N/A B N/A Protection 69209 N/A N/A RC RB Compliance State Consumer Cancelled B A B A RB Protection 69209 N/A N/A RC RB Compliance State Prepayment Active N/A B N/A B N/A Penalty 69209 N/A N/A RC RB Compliance State Prepayment Cancelled B A B A RB Penalty 69209 N/A N/A RC RB Compliance State Prepayment Cancelled C A D A RC Penalty 69209 N/A N/A RC RB Compliance State Prepayment Cancelled C A D A RC Penalty 69210 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69210 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69210 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69211 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69211 N/A N/A RC RB Compliance Federal Consumer Cancelled C A D A RC Protection 69212 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69212 N/A N/A RC RB Compliance Finance Charge Cancelled C A D A RC Tolerance 69213 N/A N/A RA RA 69215 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69216 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69216 N/A N/A RB RB Compliance RESPA Active B B B B RB 69217 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69218 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69218 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69220 N/A N/A RA RA 69223 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69223 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69226 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69226 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 69226 N/A N/A RC RB Compliance RESPA Active B B B B RB 69227 N/A N/A RA RA 70070 N/A N/A RA RA 70071 N/A N/A RC RB Compliance Federal Consumer Active C B D B RC Protection 70071 N/A N/A RC RB Compliance Federal Consumer Active C B D B RC Protection 70071 N/A N/A RC RB Credit Legal Documents Active B B B B CB 70072 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70072 N/A N/A RC RB Compliance Federal Consumer Active C B D B RC Protection 70073 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70073 N/A N/A RB RB Credit Legal Documents Active B B B B CB 70076 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70077 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70077 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70077 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 70077 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 70077 N/A N/A RC RB Credit Legal Documents Active B B B B CB 70079 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70079 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70079 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70079 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70079 N/A N/A RC RB Compliance Federal Consumer Active C B D B RC Protection 70079 N/A N/A RC RB Compliance Right of Active C B D B RC Rescission 70079 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 70079 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 70080 N/A N/A RA RA 70081 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70081 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70081 N/A N/A RB RB Compliance RESPA Active B B B B RB 70081 N/A N/A RB RB Credit Legal Documents Active N/A B N/A B N/A 70082 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70082 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70082 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 70083 N/A N/A RA RA 70084 N/A N/A RA RA 70085 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70085 N/A N/A RB RB Compliance RESPA Active B B B B RB 70086 N/A N/A RA RA 70087 N/A N/A RA RA 70091 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70092 N/A N/A RA RA 70096 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70097 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70098 N/A N/A RA RA 70099 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70099 N/A N/A RC RB Compliance Federal Consumer Cancelled C A D A RC Protection 70099 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 70100 N/A N/A RB RB Compliance RESPA Active B B B B RB 70101 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70101 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 70102 N/A N/A RB RA Compliance Federal Consumer Cancelled B A B A RB Protection 70102 N/A N/A RB RA Compliance Federal Consumer Cancelled B A B A RB Protection 70103 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70103 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70106 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70106 N/A N/A RB RB Credit Legal Documents Active B B B B CB 70107 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70108 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70108 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70108 N/A N/A RB RB Compliance Federal Consumer Cancelled B A B A RB Protection 70108 N/A N/A RB RB Compliance RESPA Active B B B B RB 70109 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70109 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70109 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70111 N/A N/A RA RA 68527 N/A N/A RD RD Compliance Documentation Active D D D D RD 68527 N/A N/A RD RD Compliance State Prepayment Cancelled B A B A RB Penalty 68499 N/A N/A RA RA 68501 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68501 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68954 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68957 N/A N/A RA RA 68958 N/A N/A RA RA 68961 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68961 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68964 N/A N/A RD RD Compliance Documentation Active D D D D RD 68966 N/A N/A RA RA 68967 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68967 N/A N/A RB RB Compliance Right of Active B B B B RB Rescission 68969 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68972 N/A N/A RA RA 68973 N/A N/A RA RA 68974 N/A N/A RA RA 68975 N/A N/A RA RA 68977 N/A N/A RA RA 68979 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68980 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68983 N/A N/A RB RA Compliance Federal Consumer Cancelled B A B A RB Protection 68983 N/A N/A RB RA Compliance RESPA Cancelled B A B A RB 68984 N/A N/A RA RA 68985 N/A N/A RA RA 68986 N/A N/A RC RA Compliance Federal Consumer Cancelled C A D A RC Protection 68988 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68989 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68991 N/A N/A RB RB Compliance RESPA Active B B B B RB 68992 N/A N/A RA RA 68993 N/A N/A RD RA Compliance Documentation Cancelled D A D A RD 68994 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68996 N/A N/A RA RA 68997 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68998 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68998 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68998 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 68998 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 68998 N/A N/A RB RB Credit Legal Documents Cancelled D A D A CD 69000 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69001 N/A N/A RC RB Compliance APR Tolerance Cancelled C A D A RC 69001 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69001 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69001 N/A N/A RC RB Compliance Finance Charge Cancelled C A D A RC Tolerance 69002 N/A N/A RA RA 69004 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69005 N/A N/A RC RB Compliance APR Tolerance Cancelled C A D A RC 69005 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69005 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69005 N/A N/A RC RB Compliance Finance Charge Cancelled C A D A RC Tolerance 69006 N/A N/A RA RA 69008 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69008 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69008 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 69010 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69012 N/A N/A RA RA 69013 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69013 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69014 N/A N/A RA RA 69015 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69015 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 69015 N/A N/A RC RB Compliance RESPA Cancelled B A B A RB 69016 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69016 N/A N/A RB RB Compliance RESPA Active B B B B RB 69017 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69019 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69019 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69019 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 69019 N/A N/A RC RB Compliance RESPA Active B B B B RB 69020 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68502 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 68502 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 68502 N/A N/A RC RB Compliance Finance Charge Cancelled C A D A RC Tolerance 68502 N/A N/A RC RB Credit Legal Documents Cancelled N/A A N/A A N/A 68503 N/A N/A RA RA 68504 N/A N/A RA RA 68505 N/A N/A RC RB Compliance State Consumer Active B B B B RB Protection 68505 N/A N/A RC RB Compliance State Consumer Active B B B B RB Protection 68505 N/A N/A RC RB Compliance State Prepayment Cancelled C A D A RC Penalty 68505 N/A N/A RC RB Compliance State Prepayment Cancelled C A D A RC Penalty 68507 N/A N/A RA RA 68509 N/A N/A RA RA 68511 N/A N/A RB RA Compliance RESPA Cancelled B A B A RB 68511 N/A N/A RB RA Credit Legal Documents Active D D D D CD 68512 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 68512 N/A N/A RC RB Credit Legal Documents Active B B B B CB 68513 N/A N/A RC RB Compliance Federal Consumer Active C B D B RC Protection 68514 N/A N/A RA RA Credit Legal Documents Active D D D D CD 68515 N/A N/A RD RB Compliance Federal Consumer Active C B D B RC Protection 68515 N/A N/A RD RB Compliance Federal Consumer Active D B D B RD Protection 68516 N/A N/A RA RA 68517 N/A N/A RA RA 68518 N/A N/A RA RA 68519 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68520 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 68522 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68523 N/A N/A RA RA Credit Legal Documents Active B B B B CB 68524 N/A N/A RA RA 68525 N/A N/A RA RA 68526 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70112 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70116 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70118 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70119 N/A N/A RA RA 70120 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70121 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70121 N/A N/A RB RB Compliance Right of Active B B B B RB Rescission 70122 N/A N/A RB RB Compliance Borrower's Active B B B B RB Interest 70122 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70123 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70123 N/A N/A RB RB Compliance Right of Active B B B B RB Rescission 70124 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70125 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70125 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 70125 N/A N/A RC RB Credit Legal Documents Cancelled N/A A N/A A N/A 70127 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 70128 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70128 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 70129 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70129 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 70130 N/A N/A RA RA 70131 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70132 N/A N/A RD RB Compliance Federal Consumer Active B B B B RB Protection 70132 N/A N/A RD RB Compliance Federal Consumer Active C B D B RC Protection 70132 N/A N/A RD RB Compliance Federal Consumer Active C B D B RC Protection 70132 N/A N/A RD RB Compliance Federal Consumer Active D B D B RD Protection 70133 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70133 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70135 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70135 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 70135 N/A N/A RB RB Credit Legal Documents Active N/A B N/A B N/A 70136 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70137 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70137 N/A N/A RB RB Compliance RESPA Active B B B B RB 70138 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70138 N/A N/A RB RB Compliance RESPA Active B B B B RB 70140 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70140 N/A N/A RB RB Compliance State Prepayment Cancelled B A B A RB Penalty 70140 N/A N/A RB RB Compliance State Prepayment Cancelled B A B A RB Penalty 70143 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70144 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70145 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70146 N/A N/A RA RA 70150 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70150 N/A N/A RB RB Compliance Right of Active B B B B RB Rescission 70151 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70151 N/A N/A RB RB Compliance RESPA Active B B B B RB 70151 N/A N/A RB RB Compliance State Prepayment Cancelled B A B A RB Penalty 70152 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70153 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70154 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 70157 N/A N/A RA RA Credit Legal Documents Cancelled N/A A N/A A N/A 70158 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70159 N/A N/A RC RB Compliance APR Tolerance Cancelled C A D A RC 70159 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70159 N/A N/A RC RB Compliance Finance Charge Cancelled C A D A RC Tolerance 70159 N/A N/A RC RB Compliance Right of Cancelled B A B A RB Rescission 70160 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70161 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70163 N/A N/A RA RA 70165 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70166 N/A N/A RA RA 70167 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70167 N/A N/A RC RB Compliance Right of Cancelled C A D A RC Rescission 70167 N/A N/A RC RB Compliance Right of Cancelled C A D A RC Rescission 70168 N/A N/A RD RD Compliance Documentation Active D D D D RD 70168 N/A N/A RD RD Compliance Federal Consumer Active B B B B RB Protection 70168 N/A N/A RD RD Compliance Finance Charge Active C B D B RC Tolerance 70169 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70169 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70169 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70169 N/A N/A RB RB Compliance RESPA Active B B B B RB 70169 N/A N/A RB RB Credit Legal Documents Active B B B B CB 70171 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70171 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 70171 N/A N/A RC RB Credit Legal Documents Active B B B B CB 70172 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70173 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70174 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70175 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70176 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70177 N/A N/A RD RD Compliance Documentation Active D D D D RD 70177 N/A N/A RD RD Compliance Federal Consumer Active B B B B RB Protection 70178 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70179 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70180 N/A N/A RA RA 70181 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70184 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70186 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70187 N/A N/A RB RB Compliance Right of Active B B B B RB Rescission 70188 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70189 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70190 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70191 N/A N/A RA RA 70192 N/A N/A RA RA 70193 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70194 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70194 N/A N/A RC RB Compliance Repayment Cancelled B A B A RB Ability 70194 N/A N/A RC RB Compliance State Consumer Cancelled B A B A RB Protection 70194 N/A N/A RC RB Compliance State Consumer Cancelled B A B A RB Protection 70194 N/A N/A RC RB Compliance State Consumer Cancelled B A B A RB Protection 70194 N/A N/A RC RB Compliance State Consumer Cancelled B A B A RB Protection 70194 N/A N/A RC RB Compliance State Prepayment Cancelled B A B A RB Penalty 70194 N/A N/A RC RB Compliance State Prepayment Cancelled B A B A RB Penalty 70194 N/A N/A RC RB Compliance State Prepayment Cancelled C A D A RC Penalty 70195 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70196 N/A N/A RA RA 70197 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70197 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 70198 N/A N/A RA RA 70199 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70200 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70200 N/A N/A RC RB Compliance State Prepayment Cancelled C A D A RC Penalty 70201 N/A N/A RA RA 70202 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 70203 N/A N/A RA RA 70204 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70205 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70206 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70207 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70208 N/A N/A RA RA 70209 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70209 N/A N/A RB RB Credit Legal Documents Cancelled N/A A N/A A N/A 70211 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70212 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70212 N/A N/A RC RB Compliance State Prepayment Cancelled C A D A RC Penalty 70213 N/A N/A RC RC Compliance Documentation Active C C D D RC 70213 N/A N/A RC RC Compliance Federal Consumer Active B B B B RB Protection 70214 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70215 N/A N/A RC RB Compliance Right of Active C B D B RC Rescission 70215 N/A N/A RC RB Compliance Right of Active C B D B RC Rescission 70216 N/A N/A RA RA 70218 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70219 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70220 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 70220 N/A N/A RC RB Compliance State Late Active B B B B RB Charges 70220 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 70220 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 70221 N/A N/A RB RB Compliance Right of Active B B B B RB Rescission 70222 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70223 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70223 N/A N/A RB RB Credit Legal Documents Active B B B B CB 70224 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70225 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70226 N/A N/A RC RA Compliance Repayment Cancelled B A B A RB Ability 70226 N/A N/A RC RA Compliance State Consumer Cancelled B A B A RB Protection 70226 N/A N/A RC RA Compliance State Consumer Cancelled B A B A RB Protection 70226 N/A N/A RC RA Compliance State Consumer Cancelled B A B A RB Protection 70226 N/A N/A RC RA Compliance State Prepayment Cancelled B A B A RB Penalty 70226 N/A N/A RC RA Compliance State Prepayment Cancelled C A D A RC Penalty 70227 N/A N/A RA RA 70228 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70229 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70229 N/A N/A RB RB Compliance Right of Active B B B B RB Rescission 70230 N/A N/A RA RA 70231 N/A N/A RA RA 70233 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70233 N/A N/A RB RB Compliance Right of Active B B B B RB Rescission 70234 N/A N/A RA RA 70235 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70236 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70236 N/A N/A RB RB Compliance Right of Active B B B B RB Rescission 70237 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70088 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70089 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70089 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 70238 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70240 N/A N/A RA RA 70241 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70241 N/A N/A RB RB Credit Legal Documents Cancelled N/A A N/A A N/A 70243 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70262 N/A N/A RA RA 70263 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70264 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70265 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70266 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70267 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70268 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70270 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70270 N/A N/A RC RB Compliance State Prepayment Cancelled C A D A RC Penalty 70271 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70272 N/A N/A RB RB Compliance RESPA Active B B B B RB 70273 N/A N/A RA RB Compliance Ability to Cancelled N/A A N/A A N/A Repay/Qualified Mortgage 70273 N/A N/A RA RB Compliance County High Cost Cancelled N/A A N/A A N/A 70273 N/A N/A RA RB Compliance Federal Consumer Active N/A B N/A B N/A Protection 70273 N/A N/A RA RB Compliance Federal Higher- Cancelled N/A A N/A A N/A Priced 70273 N/A N/A RA RB Compliance Section 32 Cancelled N/A A N/A A N/A 70273 N/A N/A RA RB Compliance Section 32 Cancelled N/A A N/A A N/A 70273 N/A N/A RA RB Compliance State High Cost Cancelled N/A A N/A A N/A 70273 N/A N/A RA RB Compliance State High Cost Cancelled N/A A N/A A N/A 70274 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70275 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70276 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70277 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70278 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69229 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69229 N/A N/A RC RB Compliance Right of Active B B B B RB Rescission 69229 N/A N/A RC RB Compliance State Consumer Cancelled B A B A RB Protection 69229 N/A N/A RC RB Compliance State Consumer Cancelled B A B A RB Protection 69229 N/A N/A RC RB Compliance State Consumer Cancelled B A B A RB Protection 69229 N/A N/A RC RB Compliance State Prepayment Cancelled B A B A RB Penalty 69229 N/A N/A RC RB Compliance State Prepayment Cancelled C A D A RC Penalty 69230 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69230 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 69234 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69235 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69236 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69236 N/A N/A RC RB Compliance Right of Active B B B B RB Rescission 69236 N/A N/A RC RB Compliance Right of Active C B D B RC Rescission 69238 N/A N/A RD RD Compliance Documentation Active D D D D RD 69239 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69240 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69242 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69243 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69244 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69246 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69247 N/A N/A RD RD Compliance Documentation Active D D D D RD 69247 N/A N/A RD RD Compliance Federal Consumer Active B B B B RB Protection 69248 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69250 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69252 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69252 N/A N/A RB RB Credit Legal Documents Active B B B B CB 69253 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69253 N/A N/A RC RB Compliance Right of Active C B D B RC Rescission 69254 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69254 N/A N/A RC RB Compliance State Prepayment Cancelled C A D A RC Penalty 69255 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69257 N/A N/A RA RA 69258 N/A N/A RD RA Compliance Documentation Cancelled D A D A RD 69258 N/A N/A RD RA Compliance State Late Cancelled B A B A RB Charges 69258 N/A N/A RD RA Compliance State Prepayment Cancelled C A D A RC Penalty 69258 N/A N/A RD RA Compliance State Prepayment Cancelled C A D A RC Penalty 69259 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69260 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69261 N/A N/A RA RA 69262 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69263 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69263 N/A N/A RC RB Compliance Right of Active B B B B RB Rescission 69263 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 69263 N/A N/A RC RB Compliance State Prepayment Cancelled C A D A RC Penalty 69265 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69266 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69269 N/A N/A RC RB Compliance Right of Active C B D B RC Rescission 69269 N/A N/A RC RB Compliance Right of Active C B D B RC Rescission 69270 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69271 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69272 N/A N/A RB RB Compliance Repayment Active N/A B N/A B N/A Ability 69272 N/A N/A RB RB Compliance Repayment Cancelled B A B A RB Ability 69272 N/A N/A RB RB Compliance Right of Active B B B B RB Rescission 69274 N/A N/A RA RA 69275 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69275 N/A N/A RC RB Compliance Right of Active C B D B RC Rescission 69275 N/A N/A RC RB Compliance Right of Active C B D B RC Rescission 69276 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69277 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69277 N/A N/A RC RB Compliance Right of Active B B B B RB Rescission 69277 N/A N/A RC RB Compliance State Prepayment Cancelled C A D A RC Penalty 69278 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69279 N/A N/A RA RA 70244 N/A N/A RA RA 70245 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70245 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 70246 N/A N/A RA RA 69280 N/A N/A RB RB Compliance Right of Active B B B B RB Rescission 69281 N/A N/A RA RA 69282 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69283 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69283 N/A N/A RC RB Compliance State Prepayment Cancelled C A D A RC Penalty 69284 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69284 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 69284 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 69284 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 69284 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69285 N/A N/A RA RA 69286 N/A N/A RA RA 69288 N/A N/A RA RA 69292 N/A N/A RA RA 69293 N/A N/A RA RA 69297 N/A N/A RC RA Compliance State Prepayment Cancelled C A D A RC Penalty 70280 N/A N/A RA RA 70281 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70282 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70284 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70285 N/A N/A RA RA 70286 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70287 N/A N/A RA RA 70288 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70288 N/A N/A RC RB Compliance State Prepayment Cancelled C A D A RC Penalty 70289 N/A N/A RA RA 70290 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70291 N/A N/A RB RB Compliance RESPA Active B B B B RB 70291 N/A N/A RB RB Compliance State Anti- Cancelled B A B A RB Predatory 70292 N/A N/A RA RA 70295 N/A N/A RA RA 70297 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70298 N/A N/A RC RB Compliance RESPA Active B B B B RB 70298 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 70300 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70301 N/A N/A RB RA Compliance State Prepayment Cancelled B A B A RB Penalty 70304 N/A N/A RA RA 70305 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70306 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70306 N/A N/A RB RB Compliance RESPA Active B B B B RB 70306 N/A N/A RB RB Compliance Right of Active B B B B RB Rescission 70307 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70308 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70308 N/A N/A RC RB Compliance State Late Cancelled B A B A RB Charges 70308 N/A N/A RC RB Compliance State Prepayment Cancelled C A D A RC Penalty 70308 N/A N/A RC RB Compliance State Prepayment Cancelled C A D A RC Penalty 70309 N/A N/A RA RA 70310 N/A N/A RA RA 70311 N/A N/A RA RA 70312 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70312 N/A N/A RC RB Compliance State Prepayment Cancelled C A D A RC Penalty 70313 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70313 N/A N/A RB RB Compliance Right of Active B B B B RB Rescission 70314 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70314 N/A N/A RC RB Compliance State Consumer Cancelled B A B A RB Protection 70314 N/A N/A RC RB Compliance State Consumer Cancelled B A B A RB Protection 70314 N/A N/A RC RB Compliance State Consumer Cancelled B A B A RB Protection 70314 N/A N/A RC RB Compliance State Consumer Cancelled B A B A RB Protection 70314 N/A N/A RC RB Compliance State Prepayment Cancelled C A D A RC Penalty 70321 N/A N/A RA RA 70325 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70326 N/A N/A RA RA 70327 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 70329 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70331 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 70333 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70248 N/A N/A RC RB Compliance APR Tolerance Active C B D B RC 70248 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70248 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 70250 N/A N/A RA RA 70251 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70251 N/A N/A RB RB Credit Legal Documents Active D D D D CD 70255 N/A N/A RA RA 70256 N/A N/A RB RB Compliance Right of Active B B B B RB Rescission 70258 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70259 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70261 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70261 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70261 N/A N/A RB RB Compliance RESPA Active B B B B RB 70337 N/A N/A RA RA 70338 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70338 N/A N/A RB RB Compliance RESPA Active B B B B RB 69688 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69688 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 69689 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69689 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69691 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69692 N/A N/A RA RA 69693 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69694 N/A N/A RA RA 69695 N/A N/A RA RA 69696 N/A N/A RA RA 69697 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69697 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 69698 N/A N/A RA RA 69699 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69699 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69699 N/A N/A RB RB Compliance RESPA Active B B B B RB 69701 N/A N/A RA RA 69702 N/A N/A RA RA 69704 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69704 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69705 N/A N/A RA RA 69707 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69707 N/A N/A RB RB Credit Legal Documents Active B B B B CB 69710 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69711 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69712 N/A N/A RA RA 69713 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69714 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 69716 N/A N/A RB RB Compliance Borrower's Active B B B B RB Interest 69716 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69718 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69718 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 69719 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69719 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69719 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69720 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69721 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69721 N/A N/A RC RB Compliance Finance Charge Active N/A B N/A B N/A Tolerance 69721 N/A N/A RC RB Compliance Finance Charge Cancelled C A D A RC Tolerance 69722 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69723 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69724 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69724 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69724 N/A N/A RC RB Compliance State Prepayment Active B B B B RB Penalty 69724 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 69725 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69725 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69726 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69727 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69727 N/A N/A RB RB Compliance Right of Active B B B B RB Rescission 69728 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69728 N/A N/A RC RB Compliance Finance Charge Active N/A B N/A B N/A Tolerance 69728 N/A N/A RC RB Compliance Finance Charge Cancelled C A D A RC Tolerance 69729 N/A N/A RA RA 69730 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69731 N/A N/A RA RA 69732 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69733 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69733 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69734 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69735 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69735 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 69736 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69736 N/A N/A RB RB Compliance RESPA Active B B B B RB 69737 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69738 N/A N/A RD RA Compliance Finance Charge Cancelled N/A A N/A A N/A Tolerance 69738 N/A N/A RD RA Compliance Right of Cancelled C A D A RC Rescission 69738 N/A N/A RD RA Compliance Right of Cancelled D A D A RD Rescission 69739 N/A N/A RA RA 69740 N/A N/A RA RA 69741 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69741 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69742 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69742 N/A N/A RC RB Compliance Right of Active B B B B RB Rescission 69742 N/A N/A RC RB Compliance Right of Active C B D B RC Rescission 69742 N/A N/A RC RB Compliance State Consumer Active B B B B RB Protection 69742 N/A N/A RC RB Compliance State Consumer Active B B B B RB Protection 69743 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69743 N/A N/A RC RB Compliance Finance Charge Cancelled C A D A RC Tolerance 69743 N/A N/A RC RB Compliance State Prepayment Active B B B B RB Penalty 69744 N/A N/A RB RB Compliance Right of Active B B B B RB Rescission 69745 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70349 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70349 N/A N/A RC RB Compliance Right of Active C B D B RC Rescission 70350 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70352 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70353 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70354 N/A N/A RC RB Compliance Right of Active C B D B RC Rescission 70357 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70359 N/A N/A RA RA 70360 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70361 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70363 N/A N/A RA RA 70364 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70365 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70365 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70366 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70366 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70366 N/A N/A RB RB Compliance RESPA Active B B B B RB 70368 N/A N/A RC RB Compliance RESPA Active B B B B RB 70368 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 70368 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 70369 N/A N/A RA RA 70370 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70370 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 70370 N/A N/A RC RB Compliance RESPA Active B B B B RB 70370 N/A N/A RC RB Compliance State Prepayment Active B B B B RB Penalty 70370 N/A N/A RC RB Compliance State Prepayment Active B B B B RB Penalty 70371 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70372 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70373 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70374 N/A N/A RA RA 70376 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70376 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 70376 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 70376 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 70377 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70378 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70379 N/A N/A RD RB Compliance APR Tolerance Cancelled B A B A RB 70379 N/A N/A RD RB Compliance Documentation Cancelled D A D A RD 70379 N/A N/A RD RB Compliance Federal Consumer Active N/A B N/A B N/A Protection 70379 N/A N/A RD RB Compliance Federal Consumer Cancelled C A D A RC Protection 70379 N/A N/A RD RB Compliance RESPA Active B B B B RB 70379 N/A N/A RD RB Compliance Right of Active D B D B RD Rescission 70380 N/A N/A RD RA Compliance Right of Cancelled C A D A RC Rescission 70380 N/A N/A RD RA Compliance Right of Cancelled D A D A RD Rescission 70380 N/A N/A RD RA Compliance State Consumer Cancelled B A B A RB Protection 70381 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 70382 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70382 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 70383 N/A N/A RA RA 70384 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70385 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70388 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70388 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70389 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70389 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70390 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70390 N/A N/A RB RB Compliance RESPA Active B B B B RB 70391 N/A N/A RA RA 70392 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70393 N/A N/A RD RB Compliance Federal Consumer Active B B B B RB Protection 70393 N/A N/A RD RB Compliance Federal Consumer Active C B D B RC Protection 70393 N/A N/A RD RB Compliance Federal Consumer Active C B D B RC Protection 70393 N/A N/A RD RB Compliance Federal Consumer Active D B D B RD Protection 70393 N/A N/A RD RB Compliance RESPA Active B B B B RB 70394 N/A N/A RA RA 70395 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70395 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70395 N/A N/A RB RB Credit Legal Documents Active B B B B CB 70397 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70398 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70399 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70399 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70400 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70400 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 70400 N/A N/A RC RB Credit Legal Documents Cancelled N/A A N/A A N/A 70401 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70401 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 70402 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70403 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70403 N/A N/A RC RB Compliance State Consumer Active B B B B RB Protection 70403 N/A N/A RC RB Compliance State Consumer Active B B B B RB Protection 70403 N/A N/A RC RB Compliance State Consumer Active B B B B RB Protection 70403 N/A N/A RC RB Compliance State Prepayment Active B B B B RB Penalty 70403 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 70407 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70408 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70408 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 70410 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70410 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 70411 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70412 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70412 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70412 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 70412 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 70414 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70415 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70416 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70417 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70418 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70419 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70419 N/A N/A RC RB Compliance State Consumer Active B B B B RB Protection 70419 N/A N/A RC RB Compliance State Prepayment Active B B B B RB Penalty 70419 N/A N/A RC RB Compliance State Prepayment Active B B B B RB Penalty 70419 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 70419 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 70420 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70420 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 70420 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 70420 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 70421 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70421 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70421 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70421 N/A N/A RB RB Compliance RESPA Active B B B B RB 70424 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70424 N/A N/A RB RB Compliance Repayment Active B B B B RB Ability 70424 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 70424 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 70424 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70425 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70427 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70427 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 70428 N/A N/A RA RA 70429 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70429 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70430 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70431 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70431 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70431 N/A N/A RB RB Compliance RESPA Active B B B B RB 70432 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70433 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70434 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70434 N/A N/A RC RB Compliance State Consumer Active B B B B RB Protection 70434 N/A N/A RC RB Compliance State Prepayment Active B B B B RB Penalty 70434 N/A N/A RC RB Compliance State Prepayment Active B B B B RB Penalty 70434 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 70434 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 70436 N/A N/A RA RA 70437 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70437 N/A N/A RC RB Compliance State Consumer Active B B B B RB Protection 70437 N/A N/A RC RB Compliance State Consumer Active B B B B RB Protection 70437 N/A N/A RC RB Compliance State Consumer Active B B B B RB Protection 70437 N/A N/A RC RB Compliance State Prepayment Active B B B B RB Penalty 70437 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 70438 N/A N/A RA RA 70439 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70440 N/A N/A RA RA 70441 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70442 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70445 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70447 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70448 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70449 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70450 N/A N/A RA RA 70453 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70453 N/A N/A RB RB Compliance RESPA Active B B B B RB 70339 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70339 N/A N/A RB RB Compliance RESPA Active B B B B RB 70340 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70340 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 70340 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 70340 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 70341 N/A N/A RD RD Compliance Borrower's Active B B B B RB Interest 70341 N/A N/A RD RD Compliance Documentation Active D D D D RD 70341 N/A N/A RD RD Compliance Federal Consumer Active B B B B RB Protection 70341 N/A N/A RD RD Compliance Federal Consumer Active B B B B RB Protection 70341 N/A N/A RD RD Compliance Federal Consumer Active B B B B RB Protection 70341 N/A N/A RD RD Compliance RESPA Active B B B B RB 70343 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70343 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70343 N/A N/A RB RB Compliance Repayment Active B B B B RB Ability 70343 N/A N/A RB RB Compliance RESPA Active B B B B RB 70343 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 70343 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 70343 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 70343 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 70343 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70344 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70344 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 70344 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 70344 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 70344 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 70344 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70344 N/A N/A RB RB Compliance State Prepayment Cancelled N/A A N/A A N/A Penalty 70344 N/A N/A RB RB Compliance State Prepayment Cancelled N/A A N/A A N/A Penalty 70345 N/A N/A RC RB Compliance Federal Consumer Active C B D B RC Protection 70346 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70346 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69675 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69677 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69678 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69679 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69680 N/A N/A RD RB Compliance APR Tolerance Cancelled C A D A RC 69680 N/A N/A RD RB Compliance Documentation Cancelled D A D A RD 69680 N/A N/A RD RB Compliance Federal Consumer Active B B B B RB Protection 69680 N/A N/A RD RB Compliance Finance Charge Active C B D B RC Tolerance 69680 N/A N/A RD RB Compliance RESPA Active B B B B RB 69681 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69681 N/A N/A RB RB Compliance RESPA Active B B B B RB 69682 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69683 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69683 N/A N/A RC RB Compliance State Consumer Active B B B B RB Protection 69683 N/A N/A RC RB Compliance State Consumer Active B B B B RB Protection 69683 N/A N/A RC RB Compliance State Consumer Active B B B B RB Protection 69683 N/A N/A RC RB Compliance State Prepayment Active B B B B RB Penalty 69683 N/A N/A RC RB Compliance State Prepayment Active B B B B RB Penalty 69683 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 69684 N/A N/A RA RA 70454 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70455 N/A N/A RA RA 70456 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70456 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 70457 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70457 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 70458 N/A N/A RA RA 70459 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70459 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70459 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70460 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70460 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70460 N/A N/A RB RB Credit Legal Documents Active B B B B CB 70461 N/A N/A RA RA 70462 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70463 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70463 N/A N/A RB RB Credit Legal Documents Cancelled N/A A N/A A N/A 70464 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70465 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70465 N/A N/A RB RB Compliance RESPA Active B B B B RB 70466 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70468 N/A N/A RA RA Credit Legal Documents Active B B B B CB 70469 N/A N/A RA RA 70470 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70471 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70471 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 70478 N/A N/A RC RB Compliance APR Tolerance Active C B D B RC 70478 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70478 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 70479 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70479 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 70480 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70481 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70481 N/A N/A RC RB Compliance Right of Active C B D B RC Rescission 70482 N/A N/A RA RA 70483 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70484 N/A N/A RC RB Compliance Federal Consumer Active C B D B RC Protection 70485 N/A N/A RA RA 70486 N/A N/A RD RB Compliance Documentation Cancelled D A D A RD 70486 N/A N/A RD RB Compliance Federal Consumer Active B B B B RB Protection 70486 N/A N/A RD RB Compliance Federal Consumer Active B B B B RB Protection 70486 N/A N/A RD RB Compliance Finance Charge Cancelled C A D A RC Tolerance 69298 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69299 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69300 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69300 N/A N/A RC RB Compliance State Consumer Active B B B B RB Protection 69300 N/A N/A RC RB Compliance State Prepayment Active B B B B RB Penalty 69300 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 69301 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69301 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 69301 N/A N/A RC RB Credit Legal Documents Active D D D D CD 69302 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69303 N/A N/A RC RB Compliance Borrower's Cancelled C A C A RC Interest 69303 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69303 N/A N/A RC RB Compliance State Consumer Active B B B B RB Protection 69303 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 69305 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69306 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69307 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69308 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69309 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69309 N/A N/A RB RB Compliance RESPA Active B B B B RB 69309 N/A N/A RB RB Credit Legal Documents Active B B B B CB 69310 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69310 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69311 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69312 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69315 N/A N/A RA RA 69316 N/A N/A RA RA Credit Legal Documents Active B B B B CB 69317 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69317 N/A N/A RC RB Compliance Finance Charge Active N/A B N/A B N/A Tolerance 69317 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 69318 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69318 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 69319 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69320 N/A N/A RA RA 69321 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69322 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69323 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69323 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 69324 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69324 N/A N/A RB RB Compliance RESPA Active B B B B RB 69324 N/A N/A RB RB Credit Legal Documents Active B B B B CB 69325 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69326 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69326 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69327 N/A N/A RA RA 69328 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69329 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69329 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69329 N/A N/A RB RB Compliance RESPA Active B B B B RB 69329 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 69329 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 69330 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69330 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69330 N/A N/A RB RB Compliance RESPA Active B B B B RB 69331 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69332 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69333 N/A N/A RA RA 69334 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69334 N/A N/A RB RB Compliance RESPA Active B B B B RB 69337 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 69338 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69338 N/A N/A RC RB Compliance RESPA Active B B B B RB 69338 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 69339 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69340 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69343 N/A N/A RA RA 69344 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69344 N/A N/A RC RB Compliance RESPA Active B B B B RB 69344 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 69345 N/A N/A RB RA Compliance Federal Consumer Cancelled B A B A RB Protection 69346 N/A N/A RA RA 69347 N/A N/A RA RA 69348 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69348 N/A N/A RC RB Compliance Finance Charge Cancelled C A D A RC Tolerance 69349 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69351 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69351 N/A N/A RB RB Compliance RESPA Active B B B B RB 69352 N/A N/A RA RA 69353 N/A N/A RB RB Compliance Right of Active B B B B RB Rescission 69355 N/A N/A RA RA 69356 N/A N/A RA RA 69358 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69358 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69358 N/A N/A RC RB Compliance RESPA Active B B B B RB 69358 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 69360 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69360 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69360 N/A N/A RB RB Compliance Finance Charge Active B B B B RB Tolerance 69360 N/A N/A RB RB Compliance RESPA Active B B B B RB 69360 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69361 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69362 N/A N/A RA RA 69363 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69364 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69365 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69365 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69365 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69366 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69366 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 69366 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 69367 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70488 N/A N/A RA RA 70489 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70472 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70473 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70473 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70473 N/A N/A RB RB Compliance RESPA Active B B B B RB 70474 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70474 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 70474 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 70475 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70477 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70490 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70491 N/A N/A RC RB Compliance APR Tolerance Active C B D B RC 70491 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 70492 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70493 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70494 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70495 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70495 N/A N/A RB RB Compliance Federal Consumer Cancelled B A B A RB Protection 70495 N/A N/A RB RB Compliance RESPA Active B B B B RB 70497 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70498 N/A N/A RA RA 70499 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70499 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70499 N/A N/A RB RB Compliance RESPA Active B B B B RB 70499 N/A N/A RB RB Compliance Right of Active B B B B RB Rescission 70500 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70501 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70503 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70503 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70504 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70504 N/A N/A RB RB Compliance Repayment Active B B B B RB Ability 70504 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 70504 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 70504 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 70504 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 70504 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70505 N/A N/A RA RA 70506 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70507 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70507 N/A N/A RC RB Compliance RESPA Active B B B B RB 70507 N/A N/A RC RB Compliance Right of Active B B B B RB Rescission 70507 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 70508 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70508 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 70508 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 70510 N/A N/A RC RB Compliance Federal Consumer Active C B D B RC Protection 70515 N/A N/A RA RA Credit Legal Documents Active B B B B CB 70516 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70516 N/A N/A RB RB Compliance RESPA Active B B B B RB 70519 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70519 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70519 N/A N/A RB RB Compliance RESPA Active B B B B RB 70520 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70521 N/A N/A RA RA 70522 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70522 N/A N/A RB RB Credit Legal Documents Active B B B B CB 70523 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70523 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 70524 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70524 N/A N/A RB RB Compliance RESPA Active B B B B RB 70525 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70525 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70526 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70527 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70527 N/A N/A RB RB Compliance RESPA Active B B B B RB 70528 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70528 N/A N/A RB RB Credit Legal Documents Active B B B B CB 70529 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70531 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70532 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70533 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 70534 N/A N/A RC RD Compliance APR Tolerance Active N/A B N/A B N/A 70534 N/A N/A RC RD Compliance Documentation Active N/A D N/A D N/A 70534 N/A N/A RC RD Compliance Federal Consumer Cancelled C A D A RC Protection 70537 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70537 N/A N/A RC RB Compliance Right of Active C B D B RC Rescission 70538 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70538 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70538 N/A N/A RB RB Compliance Finance Charge Active B B B B RB Tolerance 70539 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70540 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70540 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70540 N/A N/A RC RB Compliance RESPA Active B B B B RB 70540 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 70541 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70543 N/A N/A RA RA 70544 N/A N/A RA RA Credit Legal Documents Active B B B B CB 70545 N/A N/A RA RA 70547 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70548 N/A N/A RA RA 70549 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70551 N/A N/A RA RA 70552 N/A N/A RC RB Compliance Borrower's Cancelled C A C A RC Interest 70552 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70552 N/A N/A RC RB Compliance Repayment Active B B B B RB Ability 70552 N/A N/A RC RB Compliance State Consumer Active B B B B RB Protection 70552 N/A N/A RC RB Compliance State Consumer Active B B B B RB Protection 70552 N/A N/A RC RB Compliance State Consumer Active B B B B RB Protection 70552 N/A N/A RC RB Compliance State Consumer Active B B B B RB Protection 70552 N/A N/A RC RB Compliance State Consumer Active B B B B RB Protection 70552 N/A N/A RC RB Compliance State Prepayment Active B B B B RB Penalty 70552 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 70553 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70554 N/A N/A RA RA 70556 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70557 N/A N/A RA RA 70558 N/A N/A RA RA 70559 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70560 N/A N/A RA RA 70561 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70561 N/A N/A RB RB Compliance RESPA Active B B B B RB 70562 N/A N/A RA RA 70563 N/A N/A RA RA 70564 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70565 N/A N/A RA RA 70566 N/A N/A RC RA Compliance Federal Consumer Cancelled C A D A RC Protection 70566 N/A N/A RC RA Compliance Finance Charge Cancelled N/A A N/A A N/A Tolerance 70567 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70567 N/A N/A RB RB Compliance State Consumer Cancelled B A B A RB Protection 70567 N/A N/A RB RB Compliance State Consumer Cancelled B A B A RB Protection 70567 N/A N/A RB RB Compliance State Consumer Cancelled B A B A RB Protection 70567 N/A N/A RB RB Compliance State Consumer Cancelled B A B A RB Protection 70568 N/A N/A RC RA Compliance State Late Cancelled B A B A RB Charges 70568 N/A N/A RC RA Compliance State Prepayment Cancelled C A D A RC Penalty 70568 N/A N/A RC RA Compliance State Prepayment Cancelled C A D A RC Penalty 70569 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70569 N/A N/A RB RB Compliance Right of Active B B B B RB Rescission 70570 N/A N/A RA RA Credit Legal Documents Cancelled N/A A N/A A N/A 70571 VA VA RA RA 70572 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70572 N/A N/A RB RB Compliance Right of Active B B B B RB Rescission 70573 N/A N/A RA RA 70574 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70575 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70576 N/A N/A RC RA Compliance State Consumer Cancelled C A D A RC Protection 70576 N/A N/A RC RA Compliance State Prepayment Cancelled C A D A RC Penalty 70577 N/A N/A RB RB Compliance Finance Charge Active B B B B RB Tolerance 70578 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70579 N/A N/A RA RA 70582 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70583 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70583 N/A N/A RB RB Compliance Right of Active B B B B RB Rescission 70584 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70585 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70586 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70588 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70588 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 70589 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70589 N/A N/A RB RB Credit Legal Documents Active B B B B CB 70591 N/A N/A RB RA Compliance State Prepayment Cancelled B A B A RB Penalty 70592 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70594 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70594 N/A N/A RC RB Compliance Federal Consumer Cancelled C A D A RC Protection 70595 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70595 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 70596 N/A N/A RA RA 70597 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70598 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70511 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70512 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70513 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70600 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70602 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70603 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70604 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70606 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70606 N/A N/A RB RB Compliance RESPA Active B B B B RB 70607 N/A N/A RD RD Compliance Documentation Active D D D D RD 70607 N/A N/A RD RD Compliance Federal Consumer Active B B B B RB Protection 70610 N/A N/A RA RA 70611 N/A N/A RD RD Compliance Federal Consumer Active B B B B RB Protection 70611 N/A N/A RD RD Compliance RESPA Active B B B B RB 70611 N/A N/A RD RD Compliance Right of Active B B B B RB Rescission 70611 N/A N/A RD RD Compliance State Consumer Active D D D D RD Protection 70613 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70614 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68391 N/A N/A RA RA 68393 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68388 N/A N/A RC RB Compliance Right of Active B B B B RB Rescission 68388 N/A N/A RC RB Compliance Right of Active C B D B RC Rescission 68395 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 68395 N/A N/A RC RB Compliance Finance Charge Cancelled C A D A RC Tolerance 68395 N/A N/A RC RB Compliance Right of Active N/A B N/A B N/A Rescission 68395 N/A N/A RC RB Credit Legal Documents Active N/A B N/A B N/A 68396 N/A N/A RA RA 69511 N/A N/A RB RB Compliance RESPA Active B B B B RB 69513 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69513 N/A N/A RB RB Compliance RESPA Active B B B B RB 69513 N/A N/A RB RB Compliance State Prepayment Cancelled B A B A RB Penalty 69514 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69514 N/A N/A RC RB Compliance State Prepayment Cancelled C A D A RC Penalty 69515 N/A N/A RA RA Compliance Federal Consumer Cancelled N/A A N/A A N/A Protection 69516 N/A N/A RA RA 69517 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 8867 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 8870 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 8870 N/A N/A RC RB Compliance Right of Active C B C B RC Rescission 8874 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 8874 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 8874 N/A N/A RB RB Compliance State Consumer Active B B C B RB Protection 8891 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 8891 N/A N/A RB RB Compliance Right of Active B B B B RB Rescission 8892 N/A N/A RB RB Compliance State Late Active B B B B RB Charges 69519 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 8901 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 8919 N/A N/A RC RB Compliance Right of Active B B C B RB Rescission 8919 N/A N/A RC RB Compliance Right of Active C B C B RC Rescission 8919 N/A N/A RC RB Compliance State Late Active B B B B RB Charges 8936 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 8936 N/A N/A RB RB Compliance State Late Active B B B B RB Charges 8938 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 8954 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 8954 N/A N/A RB RB Compliance State Late Active B B B B RB Charges 8976 N/A N/A RD RD Compliance Documentation Active D D D D RD 8976 N/A N/A RD RD Compliance Federal Consumer Active B B B B RB Protection 8986 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68398 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 9031 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 9035 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 9063 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 9076 N/A N/A RA RA 68399 N/A N/A RA RA 68400 N/A N/A RB RA Compliance Right of Cancelled B A B A RB Rescission 68400 N/A N/A RB RA Credit Legal Documents Active D D D D CD 68401 N/A N/A RA RA 68402 N/A N/A RA RA 9112 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 9125 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 9127 N/A N/A RA RA 9157 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 9157 N/A N/A RB RB Compliance State Late Active B B B B RB Charges 9162 N/A N/A RA RA 68405 N/A N/A RA RA 68406 N/A N/A RB RB Compliance APR Tolerance Cancelled N/A A N/A A N/A 68406 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68406 N/A N/A RB RB Compliance Finance Charge Cancelled N/A A N/A A N/A Tolerance 68406 N/A N/A RB RB Compliance RESPA Active B B B B RB 68406 N/A N/A RB RB Compliance State Prepayment Active N/A B N/A B N/A Penalty 68406 N/A N/A RB RB Compliance State Prepayment Cancelled N/A A N/A A N/A Penalty 68406 N/A N/A RB RB Compliance TILA Cancelled N/A A N/A A N/A 68407 N/A N/A RA RA 68408 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68410 N/A N/A RD RD Compliance Documentation Active D D D D RD 68410 N/A N/A RD RD Compliance Federal Consumer Active B B B B RB Protection 68410 N/A N/A RD RD Compliance Federal Consumer Active B B B B RB Protection 68414 N/A N/A RA RA Credit Legal Documents Active B B B B CB 69520 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69520 N/A N/A RB RB Compliance Right of Active B B B B RB Rescission 69520 N/A N/A RB RB Credit Legal Documents Active D D D D CD 69522 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69524 N/A N/A RB RB Compliance Right of Active B B B B RB Rescission 69526 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69528 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69528 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69528 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69529 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69529 N/A N/A RC RB Compliance Right of Active C B D B RC Rescission 69531 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69532 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69532 N/A N/A RC RB Compliance State Late Cancelled B A B A RB Charges 69532 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 69533 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69533 N/A N/A RB RB Compliance State Prepayment Cancelled B A B A RB Penalty 69535 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69536 N/A N/A RA RA 69537 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69537 N/A N/A RB RB Compliance Right of Active B B B B RB Rescission 69537 N/A N/A RB RB Credit Legal Documents Active N/A B N/A B N/A 68415 N/A N/A RD RB Compliance Documentation Cancelled D A D A RD 68415 N/A N/A RD RB Compliance RESPA Active B B B B RB 68415 N/A N/A RD RB Compliance Right of Active B B B B RB Rescission 68415 N/A N/A RD RB Compliance Right of Active C B D B RC Rescission 68415 N/A N/A RD RB Credit Legal Documents Active B B B B CB 68417 N/A N/A RD RB Compliance Documentation Cancelled D A D A RD 68417 N/A N/A RD RB Compliance RESPA Active B B B B RB 68418 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68418 N/A N/A RB RB Compliance State Prepayment Cancelled B A B A RB Penalty 68419 N/A N/A RA RA 68420 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68420 N/A N/A RB RB Credit Legal Documents Active N/A B N/A B N/A 68422 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68428 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 68428 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 68428 N/A N/A RC RB Compliance Right of Active B B B B RB Rescission 68429 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70616 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70616 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 70617 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70617 N/A N/A RB RB Credit Legal Documents Active B B B B CB 70618 N/A N/A RB RB Compliance Right of Active B B B B RB Rescission 70619 N/A N/A RC RB Compliance Right of Active B B B B RB Rescission 70619 N/A N/A RC RB Compliance Right of Active C B D B RC Rescission 70620 N/A N/A RA RA Credit Legal Documents Active D D D D CD 70621 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70621 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 70621 N/A N/A RC RB Compliance RESPA Active B B B B RB 70621 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 70622 N/A N/A RA RA 70623 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70626 N/A N/A RA RA 70627 N/A N/A RB RB Compliance RESPA Active B B B B RB 70627 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70628 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70629 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70630 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70630 N/A N/A RC RB Compliance Federal Consumer Active C B D B RC Protection 70630 N/A N/A RC RB Compliance State Prepayment Active B B B B RB Penalty 70630 N/A N/A RC RB Compliance State Prepayment Active B B B B RB Penalty 70630 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 70631 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70632 N/A N/A RC RB Compliance Right of Active C B D B RC Rescission 70632 N/A N/A RC RB Credit Legal Documents Active B B B B CB 70634 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70635 N/A N/A RA RA 70636 N/A N/A RB RA Compliance State Prepayment Cancelled B A B A RB Penalty 70637 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 70639 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70640 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70641 N/A N/A RA RA 70642 N/A N/A RC RB Compliance State Prepayment Active B B B B RB Penalty 70642 N/A N/A RC RB Compliance State Prepayment Active B B B B RB Penalty 70642 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 70643 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70643 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70643 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70644 N/A N/A RC RB Compliance Federal Consumer Active C B D B RC Protection 70644 N/A N/A RC RB Compliance Federal Consumer Cancelled B A B A RB Protection 70644 N/A N/A RC RB Compliance State Prepayment Active B B B B RB Penalty 70644 N/A N/A RC RB Compliance State Prepayment Active B B B B RB Penalty 70644 N/A N/A RC RB Compliance State Prepayment Active B B B B RB Penalty 70645 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70646 N/A N/A RB RB Compliance Right of Active B B B B RB Rescission 70647 N/A N/A RB RB Compliance State Prepayment Active N/A B N/A B N/A Penalty 70647 N/A N/A RB RB Compliance State Prepayment Cancelled B A B A RB Penalty 70648 N/A N/A RB RB Compliance RESPA Active B B B B RB 70648 N/A N/A RB RB Compliance State Prepayment Active N/A B N/A B N/A Penalty 70648 N/A N/A RB RB Compliance State Prepayment Cancelled B A B A RB Penalty 70649 N/A N/A RB RB Compliance RESPA Active B B B B RB 70651 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70652 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70652 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70653 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70654 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70654 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 70654 N/A N/A RC RB Credit Legal Documents Active B B B B CB 70655 N/A N/A RD RB Compliance Documentation Cancelled D A D A RD 70655 N/A N/A RD RB Compliance Federal Consumer Cancelled B A B A RB Protection 70655 N/A N/A RD RB Compliance State Prepayment Active B B B B RB Penalty 70656 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70657 N/A N/A RA RA 70658 N/A N/A RC RB Compliance Right of Active C B D B RC Rescission 70658 N/A N/A RC RB Compliance State Prepayment Active B B B B RB Penalty 70659 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70661 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70662 N/A N/A RB RB Compliance Right of Active B B B B RB Rescission 70662 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70663 N/A N/A RB RA Compliance State Prepayment Cancelled B A B A RB Penalty 70664 N/A N/A RA RA 70665 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70666 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70667 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70667 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70668 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 70669 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70669 N/A N/A RC RB Compliance State Prepayment Cancelled B A B A RB Penalty 70669 N/A N/A RC RB Compliance State Prepayment Cancelled B A B A RB Penalty 70669 N/A N/A RC RB Compliance State Prepayment Cancelled C A D A RC Penalty 70671 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70672 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 70672 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 70673 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70674 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70696 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70697 N/A N/A RB RB Compliance State Late Active B B B B RB Charges 70698 N/A N/A RD RA Compliance Documentation Cancelled D A D A RD 70699 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70699 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70700 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70700 N/A N/A RB RB Compliance State Prepayment Cancelled B A B A RB Penalty 69746 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69746 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 69750 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69750 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69751 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69752 N/A N/A RA RA 69753 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69753 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69754 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69755 N/A N/A RA RB Compliance State Consumer Active N/A B N/A B N/A Protection 69755 N/A N/A RA RB Credit Legal Documents Active D D D D CD 69756 N/A N/A RB RB Compliance Right of Active B B B B RB Rescission 69756 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69756 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69756 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69759 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69760 N/A N/A RC RB Compliance Right of Active C B D B RC Rescission 69761 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69763 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69763 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69763 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69764 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69764 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69766 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69766 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69767 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69767 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69768 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69768 N/A N/A RB RB Compliance RESPA Active B B B B RB 69769 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69769 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 69769 N/A N/A RC RB Compliance State Prepayment Active B B B B RB Penalty 69770 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69771 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 69772 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69772 N/A N/A RC RB Compliance State Prepayment Active B B B B RB Penalty 69772 N/A N/A RC RB Compliance State Prepayment Active B B B B RB Penalty 69772 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 69773 N/A N/A RA RA 69775 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69776 N/A N/A RD RB Compliance Federal Consumer Active C B D B RC Protection 69776 N/A N/A RD RB Compliance Federal Consumer Active C B D B RC Protection 69776 N/A N/A RD RB Compliance Federal Consumer Active D B D B RD Protection 69776 N/A N/A RD RB Compliance RESPA Active B B B B RB 69776 N/A N/A RD RB Compliance Right of Active B B B B RB Rescission 69778 N/A N/A RB RB Compliance RESPA Active B B B B RB 69778 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69779 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69779 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69779 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69780 N/A N/A RA RA 69782 N/A N/A RA RA 69783 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69785 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69787 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69787 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69787 N/A N/A RB RB Compliance RESPA Active B B B B RB 69789 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69789 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69789 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 69791 N/A N/A RA RA 69792 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69792 N/A N/A RB RB Compliance RESPA Active B B B B RB 69792 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 69792 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 69793 N/A N/A RA RA 69794 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69794 N/A N/A RB RB Compliance RESPA Active B B B B RB 69795 N/A N/A RA RA 69797 N/A N/A RA RA 69798 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69799 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69799 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69799 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69800 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69801 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69801 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69802 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69803 N/A N/A RA RA 69804 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69804 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 69805 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69805 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69806 N/A N/A RA RA 69807 N/A N/A RB RB Compliance Right of Active B B B B RB Rescission 69808 N/A N/A RB RD Compliance APR Tolerance Active N/A B N/A B N/A 69808 N/A N/A RB RD Compliance Documentation Active N/A D N/A D N/A 69808 N/A N/A RB RD Compliance Federal Consumer Cancelled B A B A RB Protection 69809 N/A N/A RA RA 69810 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69811 N/A N/A RA RA 69812 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69812 N/A N/A RC RB Compliance Finance Charge Cancelled C A D A RC Tolerance 69813 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69813 N/A N/A RB RB Compliance RESPA Active B B B B RB 69814 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69814 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 69816 N/A N/A RA RA 69368 N/A N/A RA RA 69369 N/A N/A RA RA 69370 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69370 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69370 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69371 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69371 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69372 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69374 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69374 N/A N/A RB RB Credit Legal Documents Active B B B B CB 69375 N/A N/A RA RA 69376 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 69377 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69377 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69377 N/A N/A RB RB Credit Legal Documents Active N/A B N/A B N/A 69379 N/A N/A RA RA 69380 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69380 N/A N/A RB RB Compliance Finance Charge Active B B B B RB Tolerance 69381 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 69381 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 70675 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70676 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70676 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70676 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 70676 N/A N/A RC RB Compliance RESPA Active B B B B RB 70678 N/A N/A RC RB Compliance Right of Active C B D B RC Rescission 70679 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70679 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70680 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70681 N/A N/A RA RA 70682 N/A N/A RA RA 70683 N/A N/A RD RB Compliance Federal Consumer Cancelled C A D A RC Protection 70683 N/A N/A RD RB Compliance Federal Consumer Cancelled C A D A RC Protection 70683 N/A N/A RD RB Compliance Federal Consumer Cancelled D A D A RD Protection 70683 N/A N/A RD RB Compliance RESPA Active B B B B RB 70684 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70684 N/A N/A RC RB Compliance State High Cost Cancelled C A D A RC 70685 N/A N/A RA RA 70686 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70688 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70688 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70689 N/A N/A RA RA 70690 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 70692 N/A N/A RA RA 70693 N/A N/A RB RB Compliance RESPA Active B B B B RB 70694 N/A N/A RA RA 70695 N/A N/A RA RA Credit Legal Documents Active B B B B CB 69382 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69383 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69383 N/A N/A RB RB Compliance RESPA Active B B B B RB 69384 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69384 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 69384 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 69385 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69386 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69386 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69387 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69388 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69388 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69389 N/A N/A RD RB Compliance Federal Consumer Active B B B B RB Protection 69389 N/A N/A RD RB Compliance Finance Charge Cancelled C A D A RC Tolerance 69389 N/A N/A RD RB Compliance RESPA Cancelled D A D A RD 69389 N/A N/A RD RB Compliance Right of Active A B A B RA Rescission 69389 N/A N/A RD RB Compliance State Prepayment Active B B B B RB Penalty 69390 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69391 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69392 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69392 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69395 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69396 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69397 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69397 N/A N/A RB RB Compliance RESPA Active B B B B RB 69397 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69398 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69398 N/A N/A RB RB Compliance RESPA Active B B B B RB 69398 N/A N/A RB RB Credit Legal Documents Active B B B B CB 69399 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69399 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69399 N/A N/A RB RB Credit Legal Documents Active B B B B CB 69400 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69400 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69401 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69402 N/A N/A RC RB Compliance Right of Active C B D B RC Rescission 69403 N/A N/A RC RB Compliance Right of Active C B D B RC Rescission 69404 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69404 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69404 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69405 N/A N/A RA RA 69406 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69407 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69407 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69409 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69409 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69409 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69411 N/A N/A RA RA Credit Legal Documents Active B B B B CB 69412 N/A N/A RB RA Compliance State Prepayment Cancelled B A B A RB Penalty 69413 N/A N/A RB RB Compliance RESPA Active B B B B RB 69413 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69414 N/A N/A RB RA Compliance State Prepayment Cancelled B A B A RB Penalty 69415 N/A N/A RA RA 69416 N/A N/A RB RB Compliance RESPA Active B B B B RB 69416 N/A N/A RB RB Compliance State Prepayment Cancelled B A B A RB Penalty 69417 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69417 N/A N/A RB RB Compliance State Prepayment Cancelled B A B A RB Penalty 69418 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69419 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69419 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 69420 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69420 N/A N/A RC RB Compliance Right of Active C B D B RC Rescission 69420 N/A N/A RC RB Compliance State Prepayment Active B B B B RB Penalty 69421 N/A N/A RC RB Compliance Federal Consumer Active C B D B RC Protection 69422 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69422 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69423 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69424 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69426 N/A N/A RC RB Compliance Federal Consumer Active C B D B RC Protection 69427 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69427 N/A N/A RC RB Compliance Federal Consumer Active C B D B RC Protection 69427 N/A N/A RC RB Compliance RESPA Active B B B B RB 69430 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69431 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69432 N/A N/A RA RA 69433 N/A N/A RB RB Compliance Borrower's Active B B B B RB Interest 69433 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69434 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 69434 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 69435 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69436 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69436 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69436 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69436 N/A N/A RB RB Compliance State Prepayment Active N/A B N/A B N/A Penalty 69437 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69437 N/A N/A RB RB Credit Legal Documents Active N/A B N/A B N/A 69439 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69439 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69439 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70701 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70701 N/A N/A RB RB Compliance RESPA Active B B B B RB 70702 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70703 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70703 N/A N/A RC RB Compliance State Late Active B B B B RB Charges 70703 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 70703 N/A N/A RC RB Compliance State Prepayment Cancelled C A D A RC Penalty 70704 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70705 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70705 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70706 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70707 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70707 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70707 N/A N/A RB RB Compliance RESPA Active B B B B RB 70707 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70709 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70709 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70709 N/A N/A RB RB Credit Legal Documents Active B B B B CB 70710 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70710 N/A N/A RB RB Credit Legal Documents Active B B B B CB 70711 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70712 N/A N/A RC RB Compliance APR Tolerance Active C B D B RC 70712 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70712 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70712 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 70712 N/A N/A RC RB Compliance RESPA Active B B B B RB 70713 N/A N/A RC RB Compliance APR Tolerance Active C B D B RC 70713 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70713 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70713 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 70713 N/A N/A RC RB Compliance State Prepayment Active A B A B RA Penalty 70714 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70714 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70715 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 70715 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 70715 N/A N/A RC RB Credit Legal Documents Active B B B B CB 70717 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70717 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 70718 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70718 N/A N/A RC RB Compliance Federal Consumer Active C B D B RC Protection 70718 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 70718 N/A N/A RC RB Compliance State Prepayment Cancelled C A D A RC Penalty 70719 N/A N/A RB RB Compliance RESPA Active B B B B RB 70720 N/A N/A RC RB Compliance Federal Consumer Active C B D B RC Protection 70721 N/A N/A RC RB Compliance Federal Consumer Active C B D B RC Protection 70722 N/A N/A RD RB Compliance Documentation Cancelled D A D A RD 70722 N/A N/A RD RB Compliance Federal Consumer Active B B B B RB Protection 70723 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70723 N/A N/A RB RB Credit Legal Documents Active B B B B CB 70725 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70725 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70726 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70726 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70727 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70727 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70727 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70728 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70729 N/A N/A RC RB Compliance Federal Consumer Active C B D B RC Protection 70730 N/A N/A RD RA Compliance Documentation Cancelled D A D A RD 70731 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70731 N/A N/A RC RB Compliance Federal Consumer Active C B D B RC Protection 70732 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70733 N/A N/A RA RA 70734 N/A N/A RA RA 70735 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70735 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70735 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70737 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70738 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70738 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70738 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70741 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70741 N/A N/A RB RB Credit Legal Documents Active B B B B CB 70742 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70742 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70742 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70743 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70744 N/A N/A RA RA 70745 N/A N/A RA RA 70746 N/A N/A RC RB Compliance Federal Consumer Active C B D B RC Protection 70746 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 70747 N/A N/A RB RB Compliance RESPA Active B B B B RB 70748 N/A N/A RC RB Compliance Federal Consumer Active C B D B RC Protection 70749 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70749 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 70749 N/A N/A RC RB Compliance State Prepayment Cancelled B A B A RB Penalty 70749 N/A N/A RC RB Compliance State Prepayment Cancelled C A D A RC Penalty 70750 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70750 N/A N/A RB RB Compliance RESPA Active B B B B RB 70750 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70751 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70751 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70753 N/A N/A RD RB Compliance Documentation Cancelled D A D A RD 70753 N/A N/A RD RB Compliance State Prepayment Active B B B B RB Penalty 70754 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70756 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70757 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70757 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70758 N/A N/A RA RA 70759 N/A N/A RB RB Compliance RESPA Active B B B B RB 70759 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70760 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70760 N/A N/A RC RB Compliance Right of Active B B B B RB Rescission 70760 N/A N/A RC RB Compliance Right of Active C B D B RC Rescission 70760 N/A N/A RC RB Compliance State Prepayment Active B B B B RB Penalty 70761 N/A N/A RA RA Credit Legal Documents Active B B B B CB 70762 N/A N/A RA RA 70763 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70763 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70763 N/A N/A RB RB Compliance RESPA Active B B B B RB 70765 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70766 N/A N/A RB RA Compliance State Prepayment Cancelled B A B A RB Penalty 70767 N/A N/A RC RB Compliance Federal Consumer Active C B D B RC Protection 70767 N/A N/A RC RB Compliance State Prepayment Cancelled C A D A RC Penalty 70768 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70768 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 70769 N/A N/A RA RA 70770 N/A N/A RC RB Compliance Federal Consumer Active C B D B RC Protection 70770 N/A N/A RC RB Compliance RESPA Active B B B B RB 70771 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70772 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70773 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70775 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70775 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70776 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70777 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70777 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70777 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70778 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70781 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70782 N/A N/A RA RA 70783 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70783 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70784 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70784 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70785 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70785 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70786 N/A N/A RC RA Compliance Finance Charge Cancelled C A D A RC Tolerance 70787 N/A N/A RA RA 70788 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70789 N/A N/A RC RB Compliance Federal Consumer Active C B D B RC Protection 70789 N/A N/A RC RB Compliance State Prepayment Cancelled B A B A RB Penalty 70790 N/A N/A RB RB Compliance RESPA Active B B B B RB 70791 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70791 N/A N/A RC RB Compliance State Prepayment Cancelled C A D A RC Penalty 70792 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70792 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70793 N/A N/A RB RB Compliance RESPA Active B B B B RB 70794 N/A N/A RB RA Compliance State Prepayment Cancelled B A B A RB Penalty 70795 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70795 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 70795 N/A N/A RC RB Compliance State Prepayment Cancelled B A B A RB Penalty 70795 N/A N/A RC RB Compliance State Prepayment Cancelled C A D A RC Penalty 70796 N/A N/A RA RA 70797 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70800 N/A N/A RC RB Compliance State Prepayment Active B B B B RB Penalty 70800 N/A N/A RC RB Compliance State Prepayment Active B B B B RB Penalty 70800 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 70801 N/A N/A RA RA 70802 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 70802 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 70803 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70803 N/A N/A RC RB Compliance State Prepayment Active B B B B RB Penalty 70803 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 70803 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 70804 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70804 N/A N/A RC RB Compliance Right of Active C B D B RC Rescission 70806 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70806 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70806 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70807 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70807 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70807 N/A N/A RB RB Compliance RESPA Active B B B B RB 70807 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70808 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70808 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70809 N/A N/A RA RB Compliance Federal Consumer Active N/A B N/A B N/A Protection 70810 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70810 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70811 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70811 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70812 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70812 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70820 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70820 N/A N/A RB RB Credit Legal Documents Active N/A B N/A B N/A 70821 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70822 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70822 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70822 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70824 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70824 N/A N/A RB RB Compliance RESPA Active B B B B RB 70825 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70825 N/A N/A RB RB Compliance RESPA Active B B B B RB 70826 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70828 N/A N/A RA RA 70829 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70829 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70829 N/A N/A RC RB Compliance Federal Consumer Active C B D B RC Protection 70830 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70830 N/A N/A RC RB Compliance Federal Consumer Active C B D B RC Protection 70831 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70832 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70832 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70832 N/A N/A RC RB Compliance Federal Consumer Active C B D B RC Protection 70833 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70833 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70833 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70834 N/A N/A RC RB Compliance Federal Consumer Active C B D B RC Protection 70835 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70835 N/A N/A RC RB Compliance Federal Consumer Active C B D B RC Protection 70835 N/A N/A RC RB Compliance State Prepayment Active N/A B N/A B N/A Penalty 70835 N/A N/A RC RB Compliance State Prepayment Cancelled B A B A RB Penalty 70836 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70836 N/A N/A RC RB Compliance Federal Consumer Active C B D B RC Protection 70837 N/A N/A RC RB Compliance Right of Active C B D B RC Rescission 70838 N/A N/A RA RA 70839 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70839 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70840 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70841 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70841 N/A N/A RC RB Compliance Right of Active C B D B RC Rescission 70842 N/A N/A RA RA 70843 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70843 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70844 N/A N/A RC RB Compliance APR Tolerance Active C B D B RC 70844 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70844 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 70845 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70845 N/A N/A RB RB Compliance RESPA Active B B B B RB 70845 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70846 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70847 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70847 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70847 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 70847 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 70848 N/A N/A RA RA 70849 VD VD RB RB Compliance Federal Consumer Active B B B B RB Protection 70849 VD VD RB RB Compliance RESPA Active B B B B RB 70849 VD VD RB RB Property Appraisal Active D D D D VD Valuations 70850 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70850 N/A N/A RB RB Compliance RESPA Active B B B B RB 70851 N/A N/A RB RB Compliance RESPA Active B B B B RB 70854 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70854 N/A N/A RB RB Credit Legal Documents Active B B B B CB 70855 N/A N/A RA RA 70856 N/A N/A RB RB Compliance RESPA Active B B B B RB 70856 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 70856 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 70858 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70858 N/A N/A RB RB Compliance RESPA Active B B B B RB 70858 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 70858 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 70859 N/A N/A RB RB Compliance Right of Active B B B B RB Rescission 70859 N/A N/A RB RB Compliance Right of Active B B B B RB Rescission 70860 N/A N/A RA RA 70861 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70862 N/A N/A RA RA 70863 N/A N/A RA RA 70864 N/A N/A RB RB Compliance RESPA Active B B B B RB 70865 N/A N/A RB RB Compliance RESPA Active B B B B RB 70866 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70868 N/A N/A RA RA 70869 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70869 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70869 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70870 N/A N/A RA RA 70873 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70873 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70873 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70873 N/A N/A RB RB Compliance RESPA Active B B B B RB 70873 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70874 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70875 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70875 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70876 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70877 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70878 N/A N/A RA RA 70879 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70879 N/A N/A RB RB Compliance RESPA Active B B B B RB 70880 N/A N/A RD RB Compliance Federal Consumer Active B B B B RB Protection 70880 N/A N/A RD RB Compliance Federal Consumer Active B B B B RB Protection 70880 N/A N/A RD RB Compliance Federal Consumer Active C B D B RC Protection 70880 N/A N/A RD RB Compliance Federal Consumer Active C B D B RC Protection 70880 N/A N/A RD RB Compliance Federal Consumer Active D B D B RD Protection 70881 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70881 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70881 N/A N/A RB RB Compliance RESPA Active B B B B RB 70882 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70882 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70882 N/A N/A RB RB Compliance State Prepayment Cancelled B A B A RB Penalty 70883 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70883 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70884 N/A N/A RA RA 70885 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70885 N/A N/A RC RB Compliance Federal Consumer Active C B D B RC Protection 70885 N/A N/A RC RB Compliance State Prepayment Cancelled B A B A RB Penalty 70885 N/A N/A RC RB Credit Legal Documents Active B B B B CB 70886 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70887 N/A N/A RA RA 70888 N/A N/A RB RB Compliance RESPA Active B B B B RB 70890 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70890 N/A N/A RB RB Compliance RESPA Active B B B B RB 70891 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70891 N/A N/A RB RB Compliance RESPA Active B B B B RB 70892 N/A N/A RB RB Compliance RESPA Active B B B B RB 70893 N/A N/A RB RB Compliance RESPA Active B B B B RB 70894 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70894 N/A N/A RB RB Compliance RESPA Active B B B B RB 70894 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 70894 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 70895 N/A N/A RB RB Compliance RESPA Active B B B B RB 70896 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70896 N/A N/A RB RB Compliance RESPA Active B B B B RB 70896 N/A N/A RB RB Credit Legal Documents Active B B B B CB 70897 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70897 N/A N/A RB RB Compliance RESPA Active B B B B RB 70898 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70898 N/A N/A RB RB Compliance RESPA Active B B B B RB 70899 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70899 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70899 N/A N/A RB RB Compliance State Prepayment Cancelled B A B A RB Penalty 70900 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70900 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70901 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70901 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70902 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70902 N/A N/A RB RB Credit Legal Documents Active B B B B CB 70903 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70814 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70814 N/A N/A RB RB Compliance RESPA Active B B B B RB 70815 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70815 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70816 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70816 N/A N/A RB RB Credit Legal Documents Active B B B B CB 70817 N/A N/A RA RA 70818 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70819 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70819 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70819 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 70904 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70905 N/A N/A RA RA 70907 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70907 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70908 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70908 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 70909 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70909 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70909 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70910 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70910 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70910 N/A N/A RC RB Compliance RESPA Active B B B B RB 70910 N/A N/A RC RB Compliance State Prepayment Active B B B B RB Penalty 70910 N/A N/A RC RB Compliance State Prepayment Active B B B B RB Penalty 70910 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 70911 N/A N/A RC RB Compliance Right of Active B B B B RB Rescission 70911 N/A N/A RC RB Compliance Right of Active C B D B RC Rescission 70912 N/A N/A RA RA 70913 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70914 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70914 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70914 N/A N/A RB RB Compliance RESPA Active B B B B RB 70915 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70915 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70915 N/A N/A RB RB Compliance RESPA Active B B B B RB 69440 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69440 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69441 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69442 N/A N/A RA RA 69443 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69444 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69444 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69445 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69446 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69447 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69448 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69448 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69448 N/A N/A RB RB Compliance RESPA Active B B B B RB 69448 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69449 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69449 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69450 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69450 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 69451 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 69451 N/A N/A RC RB Compliance RESPA Active B B B B RB 69452 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69452 N/A N/A RB RB Compliance RESPA Active B B B B RB 69453 N/A N/A RB RB Compliance RESPA Active B B B B RB 69454 N/A N/A RA RA 69455 N/A N/A RB RB Compliance RESPA Active B B B B RB 69455 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69456 N/A N/A RB RB Compliance RESPA Active B B B B RB 69456 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69457 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69457 N/A N/A RB RB Compliance RESPA Active B B B B RB 69457 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69458 N/A N/A RB RB Compliance RESPA Active B B B B RB 69458 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69459 N/A N/A RA RA 69460 N/A N/A RB RB Compliance RESPA Active B B B B RB 69463 N/A N/A RA RA 69464 N/A N/A RA RA 69465 VD VD RB RB Compliance RESPA Active B B B B RB 69465 VD VD RB RB Property Appraisal Active D D D D VD Valuations 69466 N/A N/A RB RB Compliance RESPA Active B B B B RB 69467 N/A N/A RA RA 69468 N/A N/A RB RB Compliance RESPA Active B B B B RB 69469 VA VA RB RB Compliance RESPA Active B B B B RB 69470 VD VA RC RB Compliance Federal Consumer Active B B B B RB Protection 69470 VD VA RC RB Compliance Finance Charge Active C B D B RC Tolerance 69470 VD VA RC RB Compliance RESPA Active B B B B RB 69470 VD VA RC RB Compliance Right of Active B B B B RB Rescission 69470 VD VA RC RB Credit Legal Documents Active N/A B N/A B N/A 69470 VD VA RC RB Property Appraisal Cancelled D A D A VD Valuations 69471 N/A N/A RB RB Compliance RESPA Active B B B B RB 69471 N/A N/A RB RB Credit Legal Documents Active D D D D CD 69472 N/A N/A RB RB Compliance RESPA Active B B B B RB 69473 N/A N/A RB RB Compliance RESPA Active B B B B RB 69473 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69474 N/A N/A RA RA 69476 N/A N/A RA RA 69477 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69477 N/A N/A RB RB Compliance RESPA Active B B B B RB 69478 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69478 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69478 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69478 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69479 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69480 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69481 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69482 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69482 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 69484 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69484 N/A N/A RC RB Compliance Federal Consumer Active C B D B RC Protection 69485 VA VA RB RB Compliance Federal Consumer Active B B B B RB Protection 69485 VA VA RB RB Compliance RESPA Active B B B B RB 69486 N/A N/A RB RB Compliance RESPA Active B B B B RB 69486 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 69486 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 69487 N/A N/A RA RA 69488 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69488 N/A N/A RB RB Compliance RESPA Active B B B B RB 69489 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69489 N/A N/A RB RB Compliance RESPA Active B B B B RB 69491 N/A N/A RA RA 69492 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69492 N/A N/A RB RB Compliance RESPA Active B B B B RB 69493 N/A N/A RB RB Compliance RESPA Active B B B B RB 69494 N/A N/A RB RB Compliance RESPA Active B B B B RB 69495 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69495 N/A N/A RB RB Compliance RESPA Active B B B B RB 69496 N/A N/A RB RB Compliance RESPA Active B B B B RB 69498 N/A N/A RA RA 69499 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69499 N/A N/A RC RB Compliance Federal Consumer Active C B D B RC Protection 69499 N/A N/A RC RB Compliance RESPA Active B B B B RB 69499 N/A N/A RC RB Credit Legal Documents Active B B B B CB 69500 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69500 N/A N/A RC RB Compliance State Prepayment Active B B B B RB Penalty 69500 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 69500 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 69501 N/A N/A RA RA 69502 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69503 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69504 N/A N/A RA RA 69505 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69506 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69506 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69506 N/A N/A RB RB Credit Legal Documents Active B B B B CB 69507 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69508 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69508 N/A N/A RB RB Compliance RESPA Active B B B B RB 69509 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69510 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70916 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70917 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70917 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70917 N/A N/A RB RB Compliance RESPA Active B B B B RB 70918 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70918 N/A N/A RB RB Compliance RESPA Active B B B B RB 70919 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70921 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70922 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70922 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70923 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70923 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 70924 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70924 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70925 N/A N/A RC RB Compliance Right of Active C B D B RC Rescission 70926 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70926 N/A N/A RC RB Compliance State Prepayment Active B B B B RB Penalty 70926 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 70926 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 70927 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70928 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70929 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70930 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70931 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70931 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70932 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70933 N/A N/A RA RA 70934 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70935 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70935 N/A N/A RC RB Compliance State Prepayment Cancelled C A D A RC Penalty 70936 N/A N/A RD RB Compliance Federal Consumer Active B B B B RB Protection 70936 N/A N/A RD RB Compliance Right of Active D B D B RD Rescission 70938 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70939 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70940 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70941 N/A N/A RB RB Compliance RESPA Active B B B B RB 70942 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70942 N/A N/A RB RB Compliance RESPA Active B B B B RB 70960 N/A N/A RB RB Compliance RESPA Active B B B B RB 70962 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70962 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70962 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70963 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70963 N/A N/A RB RB Compliance RESPA Active B B B B RB 70964 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70964 N/A N/A RB RB Compliance RESPA Active B B B B RB 70964 N/A N/A RB RB Compliance Right of Active B B B B RB Rescission 70965 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70965 N/A N/A RB RB Compliance RESPA Active B B B B RB 70966 N/A N/A RA RA 70967 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70967 N/A N/A RB RB Compliance RESPA Active B B B B RB 70968 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70968 N/A N/A RB RB Compliance RESPA Active B B B B RB 70969 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70969 N/A N/A RB RB Compliance RESPA Active B B B B RB 70970 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70971 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70971 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70971 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70971 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70972 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70973 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70973 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70974 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70975 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70976 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70977 N/A N/A RA RA 70978 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70978 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 70979 N/A N/A RB RB Compliance RESPA Active B B B B RB 70980 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70981 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70982 N/A N/A RA RA 70983 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70984 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70985 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70986 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70986 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70987 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70988 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70989 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70990 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70990 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70991 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70991 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70992 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70992 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70993 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70995 N/A N/A RC RB Compliance APR Tolerance Cancelled B A B A RB 70995 N/A N/A RC RB Compliance Federal Consumer Cancelled B A B A RB Protection 70995 N/A N/A RC RB Compliance State Late Cancelled B A B A RB Charges 70995 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 70997 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70998 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 70998 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 70999 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 71000 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 71000 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 71001 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 71002 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 71004 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 71004 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 71005 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 71006 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 71007 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 71007 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 71009 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 71010 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 71010 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 71011 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 71012 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 71012 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 71012 N/A N/A RB RB Credit Legal Documents Active B B B B CB 71013 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 71013 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 71015 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 71016 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 71017 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 71018 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 71018 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 71019 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 71020 N/A N/A RA RA 71021 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 71021 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 71022 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 71023 N/A N/A RA RA 71024 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 71024 N/A N/A RC RB Compliance State Prepayment Active B B B B RB Penalty 71024 N/A N/A RC RB Compliance State Prepayment Active B B B B RB Penalty 71024 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 71025 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 71025 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 71025 N/A N/A RC RB Compliance State Consumer Active B B B B RB Protection 71025 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 71025 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 71026 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 71027 N/A N/A RD RB Compliance Documentation Cancelled D A D A RD 71027 N/A N/A RD RB Compliance Documentation Cancelled D A D A RD 71027 N/A N/A RD RB Compliance Federal Consumer Active N/A B N/A B N/A Protection 71028 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 71029 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 71029 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 71029 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 71030 N/A N/A RC RB Compliance Federal Consumer Cancelled B A B A RB Protection 71030 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 71031 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 71031 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 71032 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 71032 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 71032 N/A N/A RC RB Compliance RESPA Active B B B B RB 71032 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 71034 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 71034 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 71035 N/A N/A RC RB Compliance Right of Active C B D B RC Rescission 71037 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 71037 N/A N/A RB RB Compliance Right of Active B B B B RB Rescission 71037 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 71038 N/A N/A RC RA Compliance Finance Charge Cancelled C A D A RC Tolerance 71039 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 71039 N/A N/A RB RB Compliance RESPA Active B B B B RB 70944 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70944 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70945 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70945 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70946 N/A N/A RA RA 70947 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 70947 N/A N/A RC RB Compliance State Prepayment Active B B B B RB Penalty 70947 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 70947 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 70948 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70950 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70951 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70952 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70952 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 70954 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 70954 N/A N/A RC RB Compliance Right of Active B B B B RB Rescission 70954 N/A N/A RC RB Compliance Right of Active C B D B RC Rescission 70955 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70955 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 71040 N/A N/A RA RA 71041 N/A N/A RA RA 71042 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 71043 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 71044 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 71045 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 71046 N/A N/A RD RB Compliance Documentation Cancelled D A D A RD 71046 N/A N/A RD RB Compliance Federal Consumer Active B B B B RB Protection 71046 N/A N/A RD RB Compliance State Prepayment Active B B B B RB Penalty 71047 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 71049 N/A N/A RA RA 71050 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 71051 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 71051 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 71051 N/A N/A RB RB Credit Legal Documents Active N/A B N/A B N/A 71052 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 71052 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 71053 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 71053 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 71053 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 71054 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 71055 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 71055 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 71056 N/A N/A RB RB Compliance RESPA Active B B B B RB 69817 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69819 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69820 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69821 N/A N/A RA RA 69822 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69823 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69823 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69824 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69824 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69824 N/A N/A RB RB Credit Legal Documents Active D D D D CD 69825 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69825 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69825 N/A N/A RB RB Compliance RESPA Active B B B B RB 69826 N/A N/A RA RA 69828 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69828 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 69829 N/A N/A RC RB Compliance State Prepayment Active B B B B RB Penalty 69829 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 69829 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 69830 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69830 N/A N/A RB RB Compliance Finance Charge Active B B B B RB Tolerance 69831 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69832 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69832 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69832 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69833 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69834 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69834 N/A N/A RB RB Compliance Right of Active B B B B RB Rescission 69834 N/A N/A RB RB Compliance State Prepayment Cancelled B A B A RB Penalty 69835 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69836 N/A N/A RA RA 69837 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69838 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69838 N/A N/A RB RB Compliance RESPA Active B B B B RB 69838 N/A N/A RB RB Credit Legal Documents Active B B B B CB 69840 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69841 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69841 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69841 N/A N/A RB RB Compliance RESPA Active B B B B RB 69842 N/A N/A RA RA 69843 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69844 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69845 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69846 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69847 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69848 N/A N/A RA RA 69849 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69849 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69850 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69851 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69852 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69853 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69853 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 69856 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69856 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69856 N/A N/A RB RB Compliance RESPA Active B B B B RB 69857 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69857 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69857 N/A N/A RB RB Compliance RESPA Active B B B B RB 69857 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69858 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69859 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69859 N/A N/A RB RB Credit Legal Documents Active N/A B N/A B N/A 69860 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69860 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69861 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69861 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69861 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 69862 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69862 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69863 N/A N/A RA RA 69864 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69866 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69866 N/A N/A RB RB Compliance RESPA Active B B B B RB 69867 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69867 N/A N/A RB RB Credit Legal Documents Active B B B B CB 69868 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69868 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69868 N/A N/A RC RB Compliance RESPA Active B B B B RB 69868 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 69868 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 69869 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69869 N/A N/A RB RB Compliance RESPA Active B B B B RB 69871 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69871 N/A N/A RB RB Credit Legal Documents Active N/A B N/A B N/A 69872 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69872 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69873 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69874 N/A N/A RA RA 69875 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69876 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69877 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69877 N/A N/A RB RB Credit Legal Documents Active D D D D CD 69878 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69879 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69879 N/A N/A RB RB Compliance RESPA Active B B B B RB 69879 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69879 N/A N/A RB RB Credit Legal Documents Active B B B B CB 69880 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69881 N/A N/A RD RD Compliance Federal Consumer Active B B B B RB Protection 69881 N/A N/A RD RD Compliance RESPA Active B B B B RB 69881 N/A N/A RD RD Compliance State Consumer Active D D D D RD Protection 69881 N/A N/A RD RD Compliance State Prepayment Active B B B B RB Penalty 69881 N/A N/A RD RD Compliance State Prepayment Active C B D B RC Penalty 69881 N/A N/A RD RD Compliance State Prepayment Active C B D B RC Penalty 69882 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69882 N/A N/A RB RB Credit Legal Documents Active B B B B CB 69883 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 69883 N/A N/A RC RB Compliance State Prepayment Active B B B B RB Penalty 70956 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 70956 N/A N/A RB RB Compliance RESPA Active B B B B RB 70957 N/A N/A RA RA 70958 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69884 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69885 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69885 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69885 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69885 N/A N/A RB RB Compliance RESPA Active B B B B RB 69886 N/A N/A RA RA 71057 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 71057 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 71058 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 71058 N/A N/A RB RB Credit Legal Documents Active B B B B CB 71060 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 71060 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 71060 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 71061 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 71062 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 71062 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 71063 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 71064 N/A N/A RC RB Compliance APR Tolerance Cancelled C A D A RC 71064 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 71064 N/A N/A RC RB Compliance Finance Charge Cancelled C A D A RC Tolerance 71064 N/A N/A RC RB Compliance Section 32 Cancelled C A D A RC 71064 N/A N/A RC RB Compliance State High Cost Cancelled C A D A RC 71065 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 71065 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 71065 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 71065 N/A N/A RB RB Compliance RESPA Active B B B B RB 71066 N/A N/A RC RB Compliance State Prepayment Active B B B B RB Penalty 71066 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 71066 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 71067 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 71067 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 71068 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 71069 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 71069 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 71070 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 71070 N/A N/A RB RB Credit Legal Documents Active B B B B CB 71072 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 71072 N/A N/A RB RB Compliance RESPA Active B B B B RB 71076 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 71076 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 71076 N/A N/A RB RB Credit Legal Documents Active B B B B CB 71077 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 71078 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 71078 N/A N/A RC RB Compliance Federal Consumer Cancelled C A D A RC Protection 71078 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 71079 N/A N/A RA RA Credit Legal Documents Active B B B B CB 71080 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 71081 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 71082 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 71083 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 71084 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 71085 N/A N/A RA RA 71087 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 71087 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 71088 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 71088 N/A N/A RB RB Credit Legal Documents Active B B B B CB 71089 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 71089 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 71090 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 71090 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 71091 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 71092 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 71092 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 71093 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 71093 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 71094 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 71094 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 71095 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 71095 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 71096 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 71097 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 71099 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 71100 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 71101 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 71102 N/A N/A RC RB Compliance State Prepayment Active B B B B RB Penalty 71102 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 71104 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 71104 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 71104 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 71104 N/A N/A RC RB Compliance RESPA Active B B B B RB 71105 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 71107 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68430 N/A N/A RA RA 68431 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 68431 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 68431 N/A N/A RC RB Compliance State Prepayment Active B B B B RB Penalty 68431 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 68432 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68434 N/A N/A RA RA 68436 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68437 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68438 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68439 N/A N/A RC RA Compliance State Prepayment Cancelled C A D A RC Penalty 68439 N/A N/A RC RA Credit Legal Documents Active B B B B CB 68440 N/A N/A RA RA 68441 N/A N/A RA RA 68442 N/A N/A RA RA 68443 N/A N/A RC RA Compliance State Prepayment Cancelled B A B A RB Penalty 68443 N/A N/A RC RA Compliance State Prepayment Cancelled C A D A RC Penalty 68444 N/A N/A RA RA 68448 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68450 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68450 N/A N/A RB RB Compliance State Prepayment Cancelled B A B A RB Penalty 68451 N/A N/A RD RB Compliance Documentation Cancelled D A D A RD 68451 N/A N/A RD RB Compliance Federal Consumer Active B B B B RB Protection 68451 N/A N/A RD RB Compliance State Prepayment Cancelled B A B A RB Penalty 68452 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68390 N/A N/A RC RB Compliance Federal Consumer Active C B D B RC Protection 68390 N/A N/A RC RB Compliance Right of Active C B D B RC Rescission 68390 N/A N/A RC RB Compliance Right of Active C B D B RC Rescission 68453 N/A N/A RA RA 68456 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68457 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68457 N/A N/A RB RB Compliance State Prepayment Cancelled B A B A RB Penalty 68459 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68459 N/A N/A RB RB Compliance State Prepayment Cancelled B A B A RB Penalty 71108 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 71108 N/A N/A RC RB Compliance RESPA Active B B B B RB 71108 N/A N/A RC RB Compliance State Prepayment Active B B B B RB Penalty 71108 N/A N/A RC RB Compliance State Prepayment Active B B B B RB Penalty 71110 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 71111 N/A N/A RA RA 71112 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 71112 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 68529 N/A N/A RD RD Compliance Documentation Active D D D D RD 68529 N/A N/A RD RD Compliance Documentation Active D D D D RD 68529 N/A N/A RD RD Compliance Documentation Satisfied D A D A RD 68529 N/A N/A RD RD Compliance RESPA Active A B A B RA 68529 N/A N/A RD RD Compliance Right of Active D B D B RD Rescission 68532 N/A N/A RD RD Compliance Documentation Active D D D D RD 68532 N/A N/A RD RD Compliance Federal Consumer Active B B B B RB Protection 68532 N/A N/A RD RD Compliance RESPA Active B B B B RB 68533 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68533 N/A N/A RB RB Compliance RESPA Active B B B B RB 68461 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 68463 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 68463 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 68467 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68467 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68468 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 68468 N/A N/A RC RB Compliance RESPA Active B B B B RB 68468 N/A N/A RC RB Compliance State Prepayment Active N/A B N/A B N/A Penalty 68468 N/A N/A RC RB Compliance State Prepayment Cancelled B A B A RB Penalty 68468 N/A N/A RC RB Compliance State Prepayment Cancelled C A D A RC Penalty 68534 N/A N/A RA RA 68535 N/A N/A RA RA 68536 N/A N/A RA RA 68537 N/A N/A RA RA 68538 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68541 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68541 N/A N/A RB RB Compliance RESPA Active B B B B RB 68541 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 68541 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 68541 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 68541 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 68542 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68545 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68545 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68546 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68546 N/A N/A RB RB Compliance RESPA Active B B B B RB 68547 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68547 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68547 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68547 N/A N/A RB RB Compliance RESPA Active B B B B RB 68549 N/A N/A RD RB Compliance Documentation Cancelled D A D A RD 68549 N/A N/A RD RB Compliance RESPA Active B B B B RB 68550 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68550 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68550 N/A N/A RB RB Compliance RESPA Active B B B B RB 68551 N/A N/A RA RA 68552 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68552 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68552 N/A N/A RB RB Compliance RESPA Active B B B B RB 68553 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68553 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68469 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68470 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68471 N/A N/A RB RB Compliance Right of Active B B B B RB Rescission 68474 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68475 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68475 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68475 N/A N/A RB RB Compliance RESPA Active B B B B RB 68475 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 68478 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 68478 N/A N/A RC RB Compliance Right of Active C B D B RC Rescission 68478 N/A N/A RC RB Compliance State Prepayment Cancelled B A B A RB Penalty 68479 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68480 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68481 N/A N/A RD RD Compliance Documentation Active D D D D RD 68482 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68483 N/A N/A RA RA 68485 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68486 N/A N/A RA RA 68488 N/A N/A RA RA 68489 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68490 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68491 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68491 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68494 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68554 N/A N/A RA RA 68555 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68555 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68555 N/A N/A RB RB Compliance RESPA Active B B B B RB 68445 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68446 N/A N/A RA RA 68447 N/A N/A RA RA 68557 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68557 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 68558 N/A N/A RA RA 68559 N/A N/A RA RA 68560 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68561 N/A N/A RA RA 68563 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68564 N/A N/A RA RA 68565 N/A N/A RA RA 68566 N/A N/A RA RA 68567 N/A N/A RC RA Compliance Federal Consumer Cancelled C A D A RC Protection 68568 N/A N/A RB RB Compliance Federal Consumer Active N/A B N/A B N/A Protection 68568 N/A N/A RB RB Compliance Federal Consumer Cancelled B A B A RB Protection 68569 N/A N/A RA RA 68571 N/A N/A RA RA 68572 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68573 N/A N/A RA RA 68574 N/A N/A RB RB Compliance RESPA Active B B B B RB 68574 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 68577 N/A N/A RA RA 68580 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 68580 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 68582 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68582 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68582 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68583 N/A N/A RA RA 68584 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68586 N/A N/A RA RA 68587 N/A N/A RA RA 68588 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68591 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68591 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68592 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68592 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68592 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68592 N/A N/A RB RB Compliance RESPA Active B B B B RB 68593 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68594 N/A N/A RA RA 68595 N/A N/A RA RA 68596 N/A N/A RC RB Compliance APR Tolerance Active C B D B RC 68596 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 68596 N/A N/A RC RB Compliance RESPA Active B B B B RB 68597 N/A N/A RA RA 68598 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68599 N/A N/A RB RB Compliance RESPA Active B B B B RB 68600 N/A N/A RB RB Compliance RESPA Active B B B B RB 68601 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 68601 N/A N/A RC RB Compliance Right of Active C B D B RC Rescission 68601 N/A N/A RC RB Compliance Right of Active C B D B RC Rescission 68604 N/A N/A RA RA 68605 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 68605 N/A N/A RC RB Compliance State Prepayment Active B B B B RB Penalty 68605 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 68605 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 68606 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68606 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 68607 N/A N/A RC RA Compliance Section 32 Cancelled C A C A RC 68609 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68611 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68612 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68613 N/A N/A RA RA 68614 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68614 N/A N/A RB RB Compliance Right of Active B B B B RB Rescission 68615 N/A N/A RA RA 68616 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68617 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68618 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68619 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68620 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68624 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68626 N/A N/A RB RB Compliance APR Tolerance Cancelled B A B A RB 68626 N/A N/A RB RB Compliance Federal Consumer Active A B A B RA Protection 68626 N/A N/A RB RB Compliance RESPA Active B B B B RB 68626 N/A N/A RB RB Compliance State Late Cancelled B A B A RB Charges 68627 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68627 N/A N/A RB RB Compliance RESPA Active B B B B RB 68628 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68628 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68628 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68629 N/A N/A RD RB Compliance Documentation Active D B D B RD 68629 N/A N/A RD RB Compliance Federal Consumer Active B B B B RB Protection 68629 N/A N/A RD RB Compliance Federal Consumer Active B B B B RB Protection 68630 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68630 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68631 N/A N/A RB RB Compliance State Late Active B B B B RB Charges 68633 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68634 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68635 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68636 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68637 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68637 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68638 N/A N/A RB RB Compliance Right of Active B B B B RB Rescission 68639 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68639 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68640 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68640 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68641 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68641 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68642 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68642 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68643 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68644 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68644 N/A N/A RB RB Compliance RESPA Active B B B B RB 68645 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68647 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68648 N/A N/A RA RA 68650 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68651 N/A N/A RA RA 68652 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68652 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68654 N/A N/A RA RA 68655 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68655 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68656 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68658 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68658 N/A N/A RB RB Credit Legal Documents Active B B B B CB 68659 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68660 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 68660 N/A N/A RC RB Compliance State Prepayment Active A B A B RA Penalty 68660 N/A N/A RC RB Compliance State Prepayment Active A B A B RA Penalty 68660 N/A N/A RC RB Compliance State Prepayment Active A B A B RA Penalty 68660 N/A N/A RC RB Compliance State Prepayment Cancelled C A D A RC Penalty 68660 N/A N/A RC RB Compliance State Prepayment Cancelled C A D A RC Penalty 68661 N/A N/A RA RA 68662 N/A N/A RD RA Compliance Documentation Cancelled D A D A RD 68670 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68671 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68671 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 68672 N/A N/A RA RA Credit Legal Documents Active B B B B CB 68673 N/A N/A RC RB Compliance Federal Consumer Active C B D B RC Protection 68674 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68675 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68676 N/A N/A RA RA 68677 N/A N/A RA RA 68678 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68679 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68679 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 68680 N/A N/A RA RA 68682 N/A N/A RB RB Compliance RESPA Active B B B B RB 68684 N/A N/A RA RA 68685 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68686 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68687 N/A N/A RB RB Compliance RESPA Active B B B B RB 68688 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68688 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68688 N/A N/A RB RB Compliance RESPA Active B B B B RB 68689 N/A N/A RD RD Compliance Documentation Active D D D D RD 68689 N/A N/A RD RD Compliance Federal Consumer Active B B B B RB Protection 68689 N/A N/A RD RD Compliance RESPA Active B B B B RB 68690 N/A N/A RD RD Compliance Documentation Active D D D D RD 68690 N/A N/A RD RD Compliance Federal Consumer Active B B B B RB Protection 68690 N/A N/A RD RD Compliance RESPA Active B B B B RB 68691 N/A N/A RD RD Compliance Documentation Active D D D D RD 68691 N/A N/A RD RD Compliance Federal Consumer Active B B B B RB Protection 68691 N/A N/A RD RD Compliance RESPA Active B B B B RB 68692 N/A N/A RD RD Compliance Documentation Active D D D D RD 68692 N/A N/A RD RD Compliance Federal Consumer Active B B B B RB Protection 68692 N/A N/A RD RD Compliance RESPA Active B B B B RB 68693 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68694 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69541 N/A N/A RA RA 69543 N/A N/A RA RA 69544 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69545 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69546 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69547 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69548 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69549 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69550 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69551 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69551 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 69551 N/A N/A RC RB Compliance Right of Active B B B B RB Rescission 69551 N/A N/A RC RB Compliance Right of Active C B D B RC Rescission 69552 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69554 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69554 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69555 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69557 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69557 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69557 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 69557 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 69558 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69559 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69560 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69560 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69560 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69560 N/A N/A RB RB Credit Legal Documents Active D D D D CD 69561 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69562 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69562 N/A N/A RC RB Compliance State Prepayment Active B B B B RB Penalty 69562 N/A N/A RC RB Compliance State Prepayment Active B B B B RB Penalty 69562 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 69562 N/A N/A RC RB Credit Legal Documents Active B B B B CB 69563 N/A N/A RA RA 69564 N/A N/A RA RA 69565 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69566 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69566 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69566 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69567 N/A N/A RD RD Compliance Documentation Active D D D D RD 69568 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69569 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69569 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69571 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69571 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69571 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69571 N/A N/A RB RB Credit Legal Documents Active N/A B N/A B N/A 69572 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69572 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69572 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 69574 N/A N/A RC RA Compliance Texas Home Cancelled C A D A RC Equity 69575 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69576 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69576 N/A N/A RB RB Compliance RESPA Active B B B B RB 69577 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69578 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69578 N/A N/A RC RB Compliance State Prepayment Active B B B B RB Penalty 69578 N/A N/A RC RB Compliance State Prepayment Active B B B B RB Penalty 69578 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 69579 N/A N/A RA RA 69580 N/A N/A RA RA Credit Legal Documents Active B B B B CB 69581 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69582 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69583 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69584 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69585 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69585 N/A N/A RB RB Compliance RESPA Active B B B B RB 69586 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69588 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69588 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69591 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69592 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69593 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69595 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69595 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69597 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69597 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69598 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69599 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69599 N/A N/A RB RB Compliance RESPA Active B B B B RB 69600 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69601 N/A N/A RA RA 69602 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69602 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69603 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69603 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69604 N/A N/A RA RA 69606 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69022 N/A N/A RA RA 69023 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69023 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69026 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69026 N/A N/A RC RB Compliance Finance Charge Cancelled C A D A RC Tolerance 69027 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69028 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69029 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69029 N/A N/A RC RB Compliance Right of Active C B D B RC Rescission 69029 N/A N/A RC RB Compliance Right of Active C B D B RC Rescission 69030 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69030 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69031 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69032 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69033 N/A N/A RA RA 69035 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69035 N/A N/A RC RB Compliance RESPA Cancelled B A B A RB 69035 N/A N/A RC RB Compliance State Consumer Active B B B B RB Protection 69035 N/A N/A RC RB Compliance State Consumer Active B B B B RB Protection 69035 N/A N/A RC RB Compliance State Prepayment Active B B B B RB Penalty 69035 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 69036 N/A N/A RA RA 69037 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69038 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69039 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69040 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69040 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 69041 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69042 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68695 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68696 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68698 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68698 N/A N/A RB RB Compliance RESPA Active B B B B RB 68700 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 68700 N/A N/A RC RB Compliance Repayment Active B B B B RB Ability 68700 N/A N/A RC RB Compliance State Consumer Active B B B B RB Protection 68700 N/A N/A RC RB Compliance State Prepayment Active B B B B RB Penalty 68700 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 68701 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68702 N/A N/A RA RA 68703 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 68703 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 68704 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68705 N/A N/A RA RA 68707 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68708 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68710 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68710 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69538 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69538 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69539 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69540 N/A N/A RA RA 69044 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69045 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69046 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69046 N/A N/A RC RB Compliance Finance Charge Cancelled C A D A RC Tolerance 69046 N/A N/A RC RB Compliance State Consumer Active B B B B RB Protection 69046 N/A N/A RC RB Compliance State Prepayment Active B B B B RB Penalty 69046 N/A N/A RC RB Compliance State Prepayment Active B B B B RB Penalty 69046 N/A N/A RC RB Credit Legal Documents Active B B B B CB 69047 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69047 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69047 N/A N/A RB RB Compliance RESPA Active B B B B RB 69048 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69048 N/A N/A RC RB Compliance State Consumer Active B B B B RB Protection 69048 N/A N/A RC RB Compliance State Consumer Active B B B B RB Protection 69048 N/A N/A RC RB Compliance State Consumer Active B B B B RB Protection 69048 N/A N/A RC RB Compliance State Prepayment Active B B B B RB Penalty 69048 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 69052 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69052 N/A N/A RB RB Compliance RESPA Active B B B B RB 69054 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69055 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69055 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 69055 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 69056 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69056 N/A N/A RC RB Compliance State Prepayment Active B B B B RB Penalty 69056 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 69056 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 69058 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69058 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69059 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69059 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 69059 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 69059 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 69059 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69059 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69060 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69060 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69061 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69062 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 69062 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 69063 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69064 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69064 N/A N/A RB RB Compliance RESPA Active B B B B RB 69065 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69066 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69067 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69067 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69068 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69068 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 69069 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69070 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69071 N/A N/A RC RB Compliance Borrower's Cancelled C A C A RC Interest 69071 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69071 N/A N/A RC RB Compliance State Consumer Active B B B B RB Protection 69071 N/A N/A RC RB Compliance State Consumer Active B B B B RB Protection 69071 N/A N/A RC RB Compliance State Prepayment Active B B B B RB Penalty 69072 N/A N/A RB RB Compliance APR Tolerance Cancelled B A B A RB 69072 N/A N/A RB RB Compliance Federal Consumer Active N/A B N/A B N/A Protection 69072 N/A N/A RB RB Compliance State Late Cancelled B A B A RB Charges 69074 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69074 N/A N/A RB RB Credit Legal Documents Active N/A B N/A B N/A 69076 N/A N/A RD RB Compliance Federal Consumer Active B B B B RB Protection 69076 N/A N/A RD RB Compliance Right of Active D B D B RD Rescission 69077 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69079 N/A N/A RB RB Compliance Borrower's Active B B B B RB Interest 69081 N/A N/A RA RA 69082 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69082 N/A N/A RB RB Compliance RESPA Active B B B B RB 69084 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69085 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69085 N/A N/A RB RB Compliance RESPA Active B B B B RB 69087 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69088 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69089 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69089 N/A N/A RB RB Compliance RESPA Active B B B B RB 69090 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69091 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69092 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68713 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68714 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68715 N/A N/A RB RB Compliance Borrower's Active B B B B RB Interest 68715 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68716 N/A N/A RA RA 68717 N/A N/A RA RA 68718 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68718 N/A N/A RB RB Credit Legal Documents Active B B B B CB 68719 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68720 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68721 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 68721 N/A N/A RC RB Credit Legal Documents Active B B B B CB 68722 N/A N/A RB RB Compliance RESPA Active B B B B RB 68723 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 68723 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 68723 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 68723 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 68724 N/A N/A RA RA 68725 N/A N/A RA RA 68726 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68726 N/A N/A RB RB Compliance RESPA Active B B B B RB 68727 N/A N/A RB RB Compliance Repayment Active B B B B RB Ability 68728 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68728 N/A N/A RB RB Compliance State Prepayment Active A B A B RA Penalty 68728 N/A N/A RB RB Compliance State Prepayment Active A B A B RA Penalty 68730 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68733 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68734 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 68734 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 68734 N/A N/A RC RB Compliance Federal Consumer Active C B D B RC Protection 68734 N/A N/A RC RB Compliance RESPA Active B B B B RB 68735 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68736 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68738 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68738 N/A N/A RB RB Compliance RESPA Active B B B B RB 68738 N/A N/A RB RB Credit Legal Documents Active B B B B CB 68739 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68740 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 68740 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 68741 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68742 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 68742 N/A N/A RC RB Compliance State Consumer Active B B B B RB Protection 68742 N/A N/A RC RB Compliance State Consumer Active B B B B RB Protection 68742 N/A N/A RC RB Compliance State Prepayment Active B B B B RB Penalty 68742 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 68744 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 68744 N/A N/A RC RB Compliance State Prepayment Active B B B B RB Penalty 68744 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 68745 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68745 N/A N/A RB RB Compliance RESPA Active B B B B RB 68746 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68748 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 68748 N/A N/A RC RB Compliance State Consumer Active B B B B RB Protection 68748 N/A N/A RC RB Compliance State Consumer Active B B B B RB Protection 68748 N/A N/A RC RB Compliance State Consumer Active B B B B RB Protection 68748 N/A N/A RC RB Compliance State Prepayment Active B B B B RB Penalty 68748 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 68749 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68749 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 68750 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68751 N/A N/A RA RA 68752 N/A N/A RA RA 68753 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68753 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68755 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68755 N/A N/A RB RB Credit Legal Documents Active B B B B CB 68756 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68757 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68757 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68758 N/A N/A RA RA 68759 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68759 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 68761 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68763 N/A N/A RB RB Compliance APR Tolerance Cancelled B A B A RB 68763 N/A N/A RB RB Compliance Federal Consumer Active A B A B RA Protection 68763 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68764 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68764 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68765 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68765 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68766 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68766 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68767 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68767 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68768 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68769 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68770 N/A N/A RA RA 68771 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68771 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 68773 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 68773 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 68774 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68776 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 68776 N/A N/A RC RB Compliance State Prepayment Active B B B B RB Penalty 68776 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 68776 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 68777 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68778 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68778 N/A N/A RB RB Credit Legal Documents Active N/A B N/A B N/A 68779 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68780 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68781 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 68781 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 68782 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68782 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68782 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 68782 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 68783 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68783 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 68783 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 68784 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68785 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68785 N/A N/A RB RB Compliance Repayment Active B B B B RB Ability 68785 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 68785 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 68785 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 68785 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 68786 N/A N/A RA RA 68787 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68788 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68788 N/A N/A RB RB Credit Legal Documents Active B B B B CB 68791 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68798 N/A N/A RB RB Compliance Federal Consumer Active A B A B RA Protection 68798 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68798 N/A N/A RB RB Compliance Federal Consumer Cancelled B A B A RB Protection 68798 N/A N/A RB RB Compliance Federal Consumer Cancelled N/A A N/A A N/A Protection 68799 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68800 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 68800 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 68801 N/A N/A RA RA 68803 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68803 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68804 N/A N/A RA RA 68806 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68807 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 68807 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 68807 N/A N/A RC RB Compliance State Prepayment Active B B B B RB Penalty 68807 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 68807 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 68808 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68808 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 68808 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 68809 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68809 N/A N/A RB RB Compliance State Consumer Active A B A B RA Protection 68809 N/A N/A RB RB Compliance State Consumer Active N/A B N/A B N/A Protection 68810 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68812 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 68813 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68814 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68814 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68815 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68816 N/A N/A RC RB Compliance Finance Charge Active C B D B RC Tolerance 68817 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68818 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68818 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 68819 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68821 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68822 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68823 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68824 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68825 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68826 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68827 N/A N/A RA RA 68828 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68829 N/A N/A RC RB Compliance Borrower's Cancelled C A C A RC Interest 68829 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 68829 N/A N/A RC RB Compliance State Consumer Active B B B B RB Protection 68830 N/A N/A RD RB Compliance Borrower's Active B B B B RB Interest 68830 N/A N/A RD RB Compliance Federal Consumer Active B B B B RB Protection 68830 N/A N/A RD RB Compliance Federal Consumer Active C B D B RC Protection 68830 N/A N/A RD RB Compliance Federal Consumer Cancelled C A D A RC Protection 68830 N/A N/A RD RB Compliance Federal Consumer Cancelled D A D A RD Protection 68831 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68832 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68832 N/A N/A RB RB Compliance RESPA Active B B B B RB 68833 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68834 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 68834 N/A N/A RC RB Compliance State Consumer Active B B B B RB Protection 68834 N/A N/A RC RB Compliance State Consumer Active B B B B RB Protection 68834 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 68835 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 68835 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 68836 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68838 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68840 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68841 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68841 N/A N/A RB RB Compliance RESPA Active B B B B RB 68842 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68843 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 68843 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 68844 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68844 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68845 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68847 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 68847 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 68847 N/A N/A RC RB Compliance Federal Consumer Active C B D B RC Protection 68848 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68849 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68850 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68850 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 68850 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 68850 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 68850 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 68851 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68854 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68855 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68856 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68857 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68858 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68858 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68858 N/A N/A RB RB Compliance RESPA Active B B B B RB 68859 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68859 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68860 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68861 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68861 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68862 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68862 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 68863 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68864 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68865 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68865 N/A N/A RB RB Compliance RESPA Active B B B B RB 68865 N/A N/A RB RB Compliance State Consumer Cancelled B A B A RB Protection 68865 N/A N/A RB RB Compliance State Consumer Cancelled B A B A RB Protection 68865 N/A N/A RB RB Compliance State Consumer Cancelled B A B A RB Protection 68866 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68866 N/A N/A RB RB Compliance RESPA Active B B B B RB 68866 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 68867 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68868 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68868 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68869 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68869 N/A N/A RB RB Compliance RESPA Active B B B B RB 68870 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68872 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68873 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68873 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 68874 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68875 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68876 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68877 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68877 N/A N/A RB RB Compliance RESPA Active B B B B RB 68878 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68878 N/A N/A RB RB Compliance RESPA Active B B B B RB 68878 N/A N/A RB RB Compliance State Consumer Cancelled B A B A RB Protection 68878 N/A N/A RB RB Compliance State Consumer Cancelled B A B A RB Protection 68878 N/A N/A RB RB Compliance State Consumer Cancelled B A B A RB Protection 68878 N/A N/A RB RB Compliance State Prepayment Cancelled B A B A RB Penalty 68879 N/A N/A RB RB Compliance RESPA Active B B B B RB 68880 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68880 N/A N/A RB RB Compliance RESPA Active B B B B RB 68880 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 68880 N/A N/A RB RB Credit Legal Documents Active B B B B CB 68881 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68792 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68793 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 68793 N/A N/A RC RB Compliance State Consumer Active B B B B RB Protection 68793 N/A N/A RC RB Compliance State Consumer Active B B B B RB Protection 68793 N/A N/A RC RB Compliance State Consumer Active B B B B RB Protection 68793 N/A N/A RC RB Compliance State Consumer Active B B B B RB Protection 68793 N/A N/A RC RB Compliance State Prepayment Active B B B B RB Penalty 68793 N/A N/A RC RB Compliance State Prepayment Active C B D B RC Penalty 68794 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68882 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68882 N/A N/A RB RB Compliance RESPA Active B B B B RB 68883 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68884 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68884 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68884 N/A N/A RB RB Compliance RESPA Active B B B B RB 68885 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68885 N/A N/A RB RB Compliance RESPA Active B B B B RB 68885 N/A N/A RB RB Compliance State Prepayment Active N/A B N/A B N/A Penalty 68885 N/A N/A RB RB Compliance State Prepayment Cancelled N/A A N/A A N/A Penalty 68886 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68886 N/A N/A RB RB Compliance RESPA Active B B B B RB 68886 N/A N/A RB RB Compliance State Prepayment Active N/A B N/A B N/A Penalty 68887 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68888 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68889 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68889 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 68890 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68890 N/A N/A RB RB Compliance Finance Charge Active N/A B N/A B N/A Tolerance 68890 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 68890 N/A N/A RB RB Compliance State Consumer Cancelled B A B A RB Protection 68890 N/A N/A RB RB Compliance State Prepayment Active B B B B RB Penalty 68891 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68892 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68892 N/A N/A RB RB Credit Legal Documents Active D D D D CD 68893 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68894 N/A N/A RA RA 68895 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68897 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68899 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68902 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68903 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68903 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68904 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68906 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68906 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68907 N/A N/A RD RB Compliance Documentation Cancelled D A D A RD 68907 N/A N/A RD RB Compliance Federal Consumer Active B B B B RB Protection 68908 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68909 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68910 N/A N/A RC RB Compliance APR Tolerance Cancelled B A B A RB 68910 N/A N/A RC RB Compliance Borrower's Cancelled C A D A RC Interest 68910 N/A N/A RC RB Compliance Federal Consumer Active N/A B N/A B N/A Protection 68910 N/A N/A RC RB Compliance Federal Consumer Cancelled B A B A RB Protection 68910 N/A N/A RC RB Compliance State Consumer Active B B B B RB Protection 68910 N/A N/A RC RB Compliance State Consumer Active B B B B RB Protection 68911 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68911 N/A N/A RB RB Compliance RESPA Active B B B B RB 68912 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68913 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68915 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68916 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68917 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68917 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 68917 N/A N/A RB RB Compliance State Consumer Active B B B B RB Protection 68918 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68919 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68919 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68920 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68921 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68922 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 68922 N/A N/A RB RB Compliance RESPA Active B B B B RB 68923 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69093 N/A N/A RA RA 69094 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69095 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69096 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69098 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69098 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69099 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69099 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69100 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69100 N/A N/A RB RB Compliance RESPA Active B B B B RB 69102 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69103 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69104 N/A N/A RC RB Compliance Federal Consumer Active B B B B RB Protection 69104 N/A N/A RC RB Compliance RESPA Active B B B B RB 69104 N/A N/A RC RB Compliance Right of Active C B D B RC Rescission 69104 N/A N/A RC RB Compliance State Prepayment Active B B B B RB Penalty 69105 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69106 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69106 N/A N/A RB RB Compliance RESPA Active B B B B RB 69108 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69109 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69110 N/A N/A RA RA 69111 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69111 N/A N/A RB RB Credit Legal Documents Active B B B B CB 69112 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69113 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69115 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69115 N/A N/A RB RB Credit Legal Documents Cancelled N/A A N/A A N/A 69116 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69116 N/A N/A RB RB Compliance RESPA Active B B B B RB 69117 N/A N/A RB RB Compliance Federal Consumer Active B B B B RB Protection 69117 N/A N/A RB RB Credit Legal Documents Active D D D D CD Seller Final S&P Condition Condition Description Condition Initial Comments Client/Seller Conclusion Linked Condition Condition Compensating Loan Sample Loan Condition Code Material Response Comments Comments Compensating Waiver Made By Factors Status Group Number Grade Indicator Factors Granted Origination 69118 RA CMPDOC1797 Missing Lender's No Missing lender's 9.21.15 - 9.21.15 - (No Data) Not (No Data) (No Data) Complete TPMT Application Date application date, unable Underwriter Exception Applicable 2015-6 to verify due to missing determined Satisfied. FINAL documentation. application date based on documentation in the file. 69118 RB CMPFDCP314 TILA - Final TIL not No Final TIL is not hand (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to dated by the borrower, Applicable 2015-6 confirm timely unable to determine timely FINAL delivery delivery. 69118 RB CMPFINT106 Finance charge No Finance charges (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more understated $354.26. Applicable 2015-6 than $100 (Pmt Stream) Missing lender's FINAL itemization of amount financed, unable to reconcile. Appears lender did not include settlement closing fee of $350 and flood cert (life of loan) fee of $4.25 in prepaid finance charges. 69118 RB CMPRESPA3ot in File No Missing lender GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69118 VA PRVAAPPR100 Missing Appraisal No Missing appraisal. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69120 RA CMPDOC796 Missing Title No Missing Title. 9.22.15 - Client 9.22.15 - (No Data) Not (No Data) (No Data) Complete TPMT provided the Exception Applicable 2015-6 Title Commitment. Satisfied. FINAL 69120 RB CMPRESPA3ot in File No Missing GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69120 RA CMPSLC1127 Late Charge percentage No Late fee per note (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT exceeds regulatory reflects, If a payment is Applicable 2015-6 limits more than 15 days late, FINAL Borrower will be charged a late charge of the greater of $5.00 or 6.00% of the payment amount. 69120 VA PRVAAPPR100 Missing Appraisal No Missing Appraisal. (No Data) 9.22.15 -Exception (No Data) Not (No Data) (No Data) Complete TPMT Cancelled. Applicable 2015-6 FINAL 69121 RD CMPDOC796 Missing Title Yes Missing Title. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69121 RB CMPRESPA3ot in File No Missing GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69121 RA CMPSLC1127 Late Charge percentage No Late Charge states, If a (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT exceeds regulatory payment is more than 15 Applicable 2015-6 limits days late, Borrower will FINAL pay a late charge equal to the greater of 6.0% of the unpaid portion of the payment due or $5.00; IL State Statute requires late fee of no more than 5% of payment more than 15 days late. 69122 RA CMPDOC155 Application Missing No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT change. Applicable 2015-6 FINAL 69122 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.262% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.720% causing variance of FINAL 3.542% which exceeds HMDA Rate spread Trigger of 3.0. 69122 RB CMPFDCP320 TILA - Prepay not No TIL reflects there is no (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT disclosed on TIL prepaymet penalty however Applicable 2015-6 there is an early closure FINAL release fee. If prepayed in the first 36 months borrower is required to repay all closing fees recurring and non recurring paid by lender at origination. 69122 RB CMPFINT106 Finance charge No Finance charges (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more understated by $404.24. Applicable 2015-6 than $100 (Pmt Stream) No itemization in file to FINAL determine reason for underdisclosure. 69122 RB CMPRESPA3ot in File No Missing GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69122 VD PRVAAPPR100 Missing Appraisal Yes Missing appraisal. NO BPO (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT OR AVM in file. Applicable 2015-6 FINAL 69123 (No Data) Complete TPMT 2015-6 FINAL 69124 (No Data) Complete TPMT 2015-6 FINAL 69125 RD CMPDOC796 Missing Title Yes Missing Title (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69125 RB CMPFDCP307 TILA - Missing TIL at No Missing Initial TIL (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT application Applicable 2015-6 FINAL 69125 RB CMPRESPA845 RESPA - GFE given No Application date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from 10/13/2008. Earliest GFE Applicable 2015-6 application found was dated 11/19/08. FINAL 69126 (No Data) Complete TPMT 2015-6 FINAL 69127 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.942% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.250% causing variance of FINAL 4.692% which exceeds HMDA Rate spread Trigger of 3.000. 69128 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.259% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.250% causing variance of FINAL 4.009% which exceeds HMDA Rate spread Trigger of 3.0 69128 CB CRDLGL3626 Mod maturity date does No Tape has mod maturity of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape 11/1/2038, mod in file has Applicable 2015-6 maturity date maturity date of FINAL 11/10/2038, no information/document in file to verify why tape has that date. 69130 (No Data) Complete TPMT 2015-6 FINAL 69131 RA CMPDOC1797 Missing Lender's No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Application Date point changes. Applicable 2015-6 FINAL 69132 (No Data) Complete TPMT 2015-6 FINAL 69133 RB CMPFDCP849 TILA - Required ARM No Missing Required ARM Loan (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Loan Program Program Disclosure. Applicable 2015-6 Disclosure missing FINAL 69134 (No Data) Complete TPMT 2015-6 FINAL 69135 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.943% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.220% causing variance of FINAL 4.723% which exceeds HMDA Rate spread Trigger of 3.000. 69135 RB CMPROR1909 Incorrect ROR Form No Lender used H8 ROR form (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Used - H8 Form Used in for a lender to lender Applicable 2015-6 Refinance With refinance. Regulation Z FINAL Original Creditor designates the H9 rescission form as the form designed for same lender refinance transactions; for this loan the lender is using the H8 form. Regulation Z has language allowing the use of a substantially similar notice. Claytons view has been that an H8 protects the lender and assignee to at least the same extent as an H9, but Clayton recognized that one could think that the mere existence of the H9 takes away the substantially similar notice argument. The majority of U.S. Circuit Courts that have opined on the issue have upheld the use of an H8 in a same- lender refinance; therefore, Clayton grades the use of an H8 form in a same-lender refinance as a level B condition- Non Material exception. 69136 RB CMPFDCP300 HMDA Rate Spread No Test APR 7.(No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold Benchmark Rate 4.220. HMDA Applicable 2015-6 Benchmark/APR Variance FINAL 3.488, which exceeds the HMDA Rate Spread Trigger of 3.000. 69136 RB CMPFINT106 Finance charge No Finance charge understated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more by $254.27. Missing Applicable 2015-6 than $100 (Pmt Stream) lender's itemization of FINAL amount financed, unable to reconcile. Appears lender did not include processing fee of $260 in finance charges. 69137 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.50% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.220% causing variance of FINAL 3.280% which exceeds HMDA Rate spread Trigger of 3.000. 69137 RB CMPROR1909 Incorrect ROR Form No Regulation Z designates (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Used - H8 Form Used in the H9 rescission form as Applicable 2015-6 Refinance With the form designed for same FINAL Original Creditor lender refinance transactions; for this loan the lender is using the H8 form. Regulation Z has language allowing the use of a substantially similar notice. Claytons view has been that an H8 protects the lender and assignee to at least the same extent as an H9, but Clayton recognized that one could think that the mere existence of the H9 takes away the substantially similar notice argument. The majority of U.S. Circuit Courts that have opined on the issue have upheld the use of an H8 in a same- lender refinance; therefore, Clayton grades the use of an H8 form in a same-lender refinance as a level B condition- Non Material exception 68795 RB CMPFDCP300 HMDA Rate Spread No HMDA Benchmark is 4.2 - (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold Subject is 8.667%, Applicable 2015-6 exceeding benchmark by FINAL 4.447% 68796 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.554% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.220% causing variance of FINAL 3.334% which exceeds HMDA Rate spread Trigger of 3.000. 68797 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.246% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.250% causing variance of FINAL 3.996% which exceeds HMDA Rate spread Trigger of 3.000. 69138 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.721% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.220% causing variance of FINAL 4.501% which exceeds HMDA Rate spread Trigger of 3.000. 69140 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.229% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 3.720% Applicable 2015-6 which results in a FINAL difference of 4.509% which exceeds the maximum allowed of 3.0%. 69140 RB CMPSTCP1151 SC Home Loans -Broker No Missing Broker 'amounts (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT 'Amounts Earned' earned' disclosure in Applicable 2015-6 Disclosure not in file file. FINAL 69142 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.444% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.110% causing variance of FINAL 4.334% which exceeds HMDA Rate spread Trigger of 3.000. 69143 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.546% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.76% Applicable 2015-6 which results in a FINAL difference 3.786% which exceeds the maximum allowed of 3.0%. 68924 (No Data) Complete TPMT 2015-6 FINAL 68925 (No Data) Complete TPMT 2015-6 FINAL 68927 RA CMPDOC155 Application Missing No Missing application. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 68927 RB CMPFDCP300 HMDA Rate Spread No Test APR 8.085% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark rate 4.280% Applicable 2015-6 causing variance 3.805% FINAL which exceeds 3.00% rate spread trigger. 68927 RA CMPFDCP2109 ROR - Unknown latest No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT TIL date; cannot change. Applicable 2015-6 determine whether FINAL borrower was provided their full rescission period 68927 RA CMPFDCP316 TILA - Stated Loan No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Term not equal to the change. Applicable 2015-6 TIL Payment term FINAL 68927 RA CMPFDCP308 TILA - Missing TIL at No Missing final TIL. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT closing Applicable 2015-6 FINAL 68927 RA CMPRESPA3ot in File No Missing GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 68927 RA CMPRESPA855 RESPA - Missing HUD No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT 1/1A Settlement change. Applicable 2015-6 Statement FINAL 68927 RA CMPROR113 ROR - Missing Right of No Missing ROR. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Rescission form Applicable 2015-6 FINAL 68927 VA PRVAAPPR100 Missing Appraisal No Missing appraisal. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 68928 RA CMPDOC155 Application Missing No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT point changes. Applicable 2015-6 FINAL 68928 RA CMPDOC796 Missing Title No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT point changes. Applicable 2015-6 FINAL 68928 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.755% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.280 % causing variance FINAL of 3.475% which exceeds HMDA Rate Spread Trigger of 3.000 %. 68928 RA CMPFDCP2109 ROR - Unknown latest No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT TIL date; cannot point changes. Applicable 2015-6 determine whether FINAL borrower was provided their full rescission period 68928 RA CMPFDCP316 TILA - Stated Loan No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Term not equal to the point changes. Applicable 2015-6 TIL Payment term FINAL 68928 RA CMPFDCP308 TILA - Missing TIL at No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT closing point changes. Applicable 2015-6 FINAL 68928 RA CMPRESPA3ot in File No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT point changes. Applicable 2015-6 FINAL 68928 RA CMPRESPA855 RESPA - Missing HUD No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT 1/1A Settlement point changes. Applicable 2015-6 Statement FINAL 68928 RA CMPROR113 ROR - Missing Right of No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Rescission form point changes. Applicable 2015-6 FINAL 68928 RA CMPROR116 Incorrect ROR Form No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Used - Open-End form point changes. Applicable 2015-6 on Closed-End loan FINAL 68928 VA PRVAAPPR100 Missing Appraisal No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT point changes. Applicable 2015-6 FINAL 68929 RA CMPAPRT100 APR - Regular pmt No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT loan; underdisclosed change. Applicable 2015-6 APR > 0.125% FINAL 68929 RA CMPDOC155 Application Missing No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT point changes Applicable 2015-6 FINAL 68929 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.323% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 5.000% Applicable 2015-6 which results in a FINAL difference of 3.323% which exceeds the maximum allowed of 3.0%. 68929 RA CMPFDCP2109 ROR - Unknown latest No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT TIL date; cannot point changes Applicable 2015-6 determine whether FINAL borrower was provided their full rescission period 68929 RA CMPFDCP316 TILA - Stated Loan No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Term not equal to the point changes Applicable 2015-6 TIL Payment term FINAL 68929 RA CMPFDCP308 TILA - Missing TIL at No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT closing point changes Applicable 2015-6 FINAL 68929 RA CMPFINT106 Finance charge No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more change. Applicable 2015-6 than $100 (Pmt Stream) FINAL 68929 RA CMPRESPA3ot in File No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT point changes Applicable 2015-6 FINAL 68929 RA CMPRESPA855 RESPA - Missing HUD No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT 1/1A Settlement point changes Applicable 2015-6 Statement FINAL 68929 RA CMPRESPA845 RESPA - GFE given No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from point changes Applicable 2015-6 application FINAL 68929 RA CMPROR113 ROR - Missing Right of No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Rescission form point changes Applicable 2015-6 FINAL 68929 RA CMPSTPP303 PPP - State law No State law prohibits PPP if (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid paid by insurance Applicable 2015-6 by insurance proceeds; proceeds; Prepayment FINAL provision not expired 9/23/10. disclosed 68929 VA PRVAAPPR100 Missing Appraisal No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT correction Applicable 2015-6 FINAL 68931 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.032% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.920% causing variance of FINAL 3.112% which exceeds HMDA Rate spread Trigger of 3.000. 68932 RA CMPDOC796 Missing Title No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT point changes. Applicable 2015-6 FINAL 68932 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.622% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.530% causing variance of FINAL 4.092% which exceeds HMDA Rate spread Trigger of 3.000. 68932 RA CMPFDCP2109 ROR - Unknown latest No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT TIL date; cannot point changes. Applicable 2015-6 determine whether FINAL borrower was provided their full rescission period 68932 RA CMPFDCP316 TILA - Stated Loan No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Term not equal to the point changes. Applicable 2015-6 TIL Payment term FINAL 68932 RA CMPFDCP308 TILA - Missing TIL at No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT closing point changes. Applicable 2015-6 FINAL 68932 RA CMPRESPA3ot in File No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT point changes. Applicable 2015-6 FINAL 68932 RA CMPRESPA855 RESPA - Missing HUD No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT 1/1A Settlement point changes. Applicable 2015-6 Statement FINAL 68932 RB CMPROR2043 Cannot determine if No Disbursement date is not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT funding date is after shown on final HUD-1. Applicable 2015-6 rescission period FINAL 68932 RA CMPROR113 ROR - Missing Right of No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Rescission form point changes. Applicable 2015-6 FINAL 68932 VA PRVAAPPR100 Missing Appraisal No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT point changes. Applicable 2015-6 FINAL 68933 RA CMPDOC155 Application Missing No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT point changes. Applicable 2015-6 FINAL 68933 RA CMPDOC796 Missing Title No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT point changes. Applicable 2015-6 FINAL 68933 RB CMPFDCP300 HMDA Rate Spread No The test APR is 9.009%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 5.000% resulting in a FINAL difference of 4.009%. This exceeds the HMDA rate spread trigger of 3.0%. 68933 RA CMPFDCP2109 ROR - Unknown latest No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT TIL date; cannot point changes. Applicable 2015-6 determine whether FINAL borrower was provided their full rescission period 68933 RA CMPFDCP308 TILA - Missing TIL at No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT closing point changes. Applicable 2015-6 FINAL 68933 RA CMPFDCP316 TILA - Stated Loan No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Term not equal to the point changes. Applicable 2015-6 TIL Payment term FINAL 68933 RA CMPRESPA3ot in File No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT point changes. Applicable 2015-6 FINAL 68933 RA CMPRESPA855 RESPA - Missing HUD No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT 1/1A Settlement point changes. Applicable 2015-6 Statement FINAL 68933 VA PRVAAPPR100 Missing Appraisal No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT point changes. Applicable 2015-6 FINAL 68936 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.082% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.920% causing variance of FINAL 4.162% which exceeds HMDA Rate spread Trigger of 3.000. 68937 RA CMPDOC155 Application Missing No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT point changes. Applicable 2015-6 FINAL 68937 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.045% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate 4.300% Applicable 2015-6 causing variance of 4.745% FINAL which exceeds HMDA Rate spread Trigger of 3.000%. 68937 RA CMPFDCP2109 ROR - Unknown latest No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT TIL date; cannot point changes. Applicable 2015-6 determine whether FINAL borrower was provided their full rescission period 68937 RA CMPFDCP316 TILA - Stated Loan No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Term not equal to the point changes. Applicable 2015-6 TIL Payment term FINAL 68937 RA CMPFDCP308 TILA - Missing TIL at No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT closing point changes. Applicable 2015-6 FINAL 68937 RB CMPRESPA845 RESPA - GFE given No Application is dated (No Data) (No Data) (No Data) Exception Aggregator (No Data) Complete TPMT after 3 days from 11/29/2007. GFE provided 2015-6 application is dated 12/10/2007. FINAL 68937 RA CMPRESPA3ot in File No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT point changes. Applicable 2015-6 FINAL 68937 RA CMPRESPA855 RESPA - Missing HUD No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT 1/1A Settlement point changes. Applicable 2015-6 Statement FINAL 68937 RA CMPROR113 ROR - Missing Right of No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Rescission form point changes. Applicable 2015-6 FINAL 68937 VA PRVAAPPR100 Missing Appraisal No Missing appraisal. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 68938 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.339% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.560% causing variance of FINAL 3.779% which exceeds HMDA Rate spread Trigger of 3.000. 68939 RA CMPDOC155 Application Missing No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT point changes. Applicable 2015-6 FINAL 68939 RA CMPDOC796 Missing Title No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT point changes. Applicable 2015-6 FINAL 68939 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.475% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.220% causing variance of FINAL 4.255% which exceeds HMDA Rate spread Trigger of 3.000. 68939 RA CMPFDCP309 TILA - Final TIL not No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Executed point changes. Applicable 2015-6 FINAL 68939 RA CMPROR2043 Cannot determine if No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT funding date is after point changes. Applicable 2015-6 rescission period FINAL 68939 RA CMPROR117 ROR - Expiration date No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT on form prior to end point changes. Applicable 2015-6 of rescission period FINAL 68939 RA CMPROR2330 ROR - Disbursement No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT date is before end of point changes. Applicable 2015-6 statutory rescission FINAL period 68939 RB CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note is hard and lacks Applicable 2015-6 L refinance; provison state required exclusion FINAL not disclosed that the prepayment cannot be charged upon a lender to lender transaction. 68940 RA CMPDOC155 Application Missing No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT point changes. Applicable 2015-6 FINAL 68940 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.289% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate 4.530% Applicable 2015-6 causing variance of 3.759% FINAL which exceeds HMDA Rate spread Trigger of 3.000%. 68940 RA CMPFDCP2109 ROR - Unknown latest No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT TIL date; cannot point changes. Applicable 2015-6 determine whether FINAL borrower was provided their full rescission period 68940 RA CMPFDCP316 TILA - Stated Loan No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Term not equal to the point changes. Applicable 2015-6 TIL Payment term FINAL 68940 RA CMPFDCP308 TILA - Missing TIL at No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT closing point changes. Applicable 2015-6 FINAL 68940 RB CMPFINT109 Finance charge No Final TIL disclosed (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more finance charges of Applicable 2015-6 than $35 (Pmt Stream) $238575.01, per Clayton FINAL paystream calculations, finance charges are $238625.86, resulting in understated finance charges of $50.85, Unable to determine source of understatement. No itemization in file 68940 RA CMPRESPA3ot in File No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT point changes. Applicable 2015-6 FINAL 68940 RA CMPRESPA855 RESPA - Missing HUD No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT 1/1A Settlement point changes. Applicable 2015-6 Statement FINAL 68940 RA CMPROR113 ROR - Missing Right of No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Rescission form point changes. Applicable 2015-6 FINAL 68940 VA PRVAAPPR100 Missing Appraisal No Missing appraisal. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 68941 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.250% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.690% causing variance of FINAL 4.560% which exceeds HMDA Rate spread Trigger of 3.000. 68941 RA CMPRESPA3ot in File No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT point changes. Applicable 2015-6 FINAL 68942 (No Data) Complete TPMT 2015-6 FINAL 68943 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.118% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.76% causing variance of FINAL 3.358% which exceeds HMDA Rate spread Trigger of 3.000. 68944 RD CMPDOC796 Missing Title Yes Missing Title. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 68944 RA CMPDOC155 Application Missing No Missing application. 9.9.15 - Client 9.9.15 - Exception (No Data) Not (No Data) (No Data) Complete TPMT provided the Satisfied. Applicable 2015-6 Application. FINAL 68944 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.07% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.280% causing variance of FINAL 3.79% which exceeds HMDA Rate spread Trigger of 3.000. 68944 RA CMPFDCP2109 ROR - Unknown latest No Missing Final TIL 9.9.15 - Client 9.9.15 - Exception (No Data) Not (No Data) (No Data) Complete TPMT TIL date; cannot disclosure. provided the Satisfied. Applicable 2015-6 determine whether Final TIL FINAL borrower was provided disclosure their full rescission period 68944 RA CMPFDCP316 TILA - Stated Loan No Missing Final TIL 9.9.15 - Client 9.9.15 - Exception (No Data) Not (No Data) (No Data) Complete TPMT Term not equal to the disclosure. provided the Satisfied. Applicable 2015-6 TIL Payment term Final TIL FINAL disclosure 68944 RA CMPFDCP308 TILA - Missing TIL at No Missing Final TIL 9.9.15 - Client 9.9.15 - Exception (No Data) Not (No Data) (No Data) Complete TPMT closing disclosure. provided the Satisfied. Applicable 2015-6 Final TIL FINAL disclosure 68944 RB CMPRESPA3ot in File No Missing GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 68944 RA CMPRESPA855 RESPA - Missing HUD No Missing final Hud-1. 9.9.15 - Client 9.9.15 - Exception (No Data) Not (No Data) (No Data) Complete TPMT 1/1A Settlement provided the Satisfied. Applicable 2015-6 Statement FinalHUD 1. FINAL 68944 RA CMPROR113 ROR - Missing Right of No Missing Right of 9.9.15 - Client 9.9.15 - Exception (No Data) Not (No Data) (No Data) Complete TPMT Rescission form Rescission form. provided the ROR. Satisfied. Applicable 2015-6 FINAL 68944 RA CMPSLC1127 Late Charge percentage No Late Charge percentage (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT exceeds regulatory exceeds regulatory limits. Applicable 2015-6 limits Late charge is 5% of any FINAL monthly payment and 15 days. 68944 RA CMPSTPP1535 PPP - Prepayment No Prepayment penalty term (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty term exceeds exceeds state maximum. Applicable 2015-6 state maximum Prepay term is 36 months. FINAL 68944 RA CMPSTPP301 PPP - Prepayment No Prepayment penalty expires (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty expires after after latest date Applicable 2015-6 latest date permitted permitted by state. FINAL by state Prepay term is 36 months. 68946 RA CMPDOC155 Application Missing No Application missing from (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT file. Applicable 2015-6 FINAL 68946 RA CMPDOC1797 Missing Lender's No Missing application, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Application Date initial disclosures, and Applicable 2015-6 credit report from file. FINAL Unable to determine application date. 68946 RA CMPDOC796 Missing Title No Title missing from file. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 68946 RB CMPFDCP300 HMDA Rate Spread No Test APR 7.954% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark rate of 4.54% Applicable 2015-6 for a variance of 3.414% FINAL exceeding the rate spread trigger of 3%. 68947 RB CMPFDCP300 HMDA Rate Spread No The test APR is 9.976%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 4.870% resulting in a FINAL difference of 5.106%. This exceeds the HMDA rate spread trigger of 3.0%. 68947 RB CMPROR1909 Incorrect ROR Form No Transaction is a lender to (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Used - H8 Form Used in lender refinance. Applicable 2015-6 Refinance With Incorrect ROR form type of FINAL Original Creditor H* used. 68949 RA CMPDOC796 Missing Title No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT point changes. Applicable 2015-6 FINAL 68949 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.868% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate 4.470% Applicable 2015-6 causing variance of 4.398% FINAL which exceeds HMDA Rate spread Trigger of 3.000%. 68949 RA CMPFDCP2109 ROR - Unknown latest No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT TIL date; cannot point changes. Applicable 2015-6 determine whether FINAL borrower was provided their full rescission period 68949 RA CMPFDCP316 TILA - Stated Loan No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Term not equal to the point changes. Applicable 2015-6 TIL Payment term FINAL 68949 RA CMPFDCP308 TILA - Missing TIL at No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT closing point changes. Applicable 2015-6 FINAL 68949 RA CMPRESPA3ot in File No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT point changes. Applicable 2015-6 FINAL 68949 RA CMPRESPA855 RESPA - Missing HUD No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT 1/1A Settlement point changes. Applicable 2015-6 Statement FINAL 68949 RA CMPROR113 ROR - Missing Right of No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Rescission form point changes. Applicable 2015-6 FINAL 68949 VA PRVAAPPR100 Missing Appraisal No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT point changes. Applicable 2015-6 FINAL 68950 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.022% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.540% causing variance of FINAL 3.482% which exceeds HMDA Rate spread Trigger of 3.000. 69887 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.886% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.720% causing variance of FINAL 5.166% which exceeds HMDA Rate spread Trigger of 3.000. 69888 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.388% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.260% causing variance of FINAL 4.128% which exceeds HMDA Rate spread Trigger of 3.000. 69889 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.897% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.910% causing variance of FINAL 3.987% which exceeds HMDA Rate spread Trigger of 3.000. 69889 RB CMPRESPA3ot in File No Missing GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69890 RA CMPDOC155 Application Missing No Missing lender 9.15.15 - Client 9.15.15 - (No Data) Not (No Data) (No Data) Complete TPMT application, credit provided the Exception Applicable 2015-6 report, and initial application, Satisfied. FINAL disclosures. credit report and initial disclosures. 69890 RA CMPDOC796 Missing Title No Missing title. 9.15.15 - Client 9.15.15 - (No Data) Not (No Data) (No Data) Complete TPMT provided the Exception Applicable 2015-6 Title. Satisfied. FINAL 69890 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.579%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 5.190% resulting in a FINAL difference of 3.389%. This exceeds the HMDA rate spread trigger of 3.0%. 69890 RA CMPFDCP2109 ROR - Unknown latest No Missing final TIL. 9.15.15 - Client 9.15.15 - (No Data) Not (No Data) (No Data) Complete TPMT TIL date; cannot provided the Exception Applicable 2015-6 determine whether Final TIL. Satisfied. FINAL borrower was provided their full rescission period 69890 RA CMPFDCP316 TILA - Stated Loan No Missing Final TIL 9.15.15 - Client 9.15.15 - (No Data) Not (No Data) (No Data) Complete TPMT Term not equal to the disclosure statement. provided the Exception Applicable 2015-6 TIL Payment term Final TIL Satisfied. FINAL disclosure. 69890 RA CMPFDCP308 TILA - Missing TIL at No Missing Final TIL 9.15.15 - Client 9.15.15 - (No Data) Not (No Data) (No Data) Complete TPMT closing disclosure statement. provided the Exception Applicable 2015-6 Final TIL Satisfied. FINAL disclosure. 69890 RB CMPRESPA3ot in File No Missing GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69890 RA CMPRESPA855 RESPA - Missing HUD No Missing final HUD-1. 9.15.15 - Client 9.15.15 - (No Data) Not (No Data) (No Data) Complete TPMT 1/1A Settlement provided the Exception Applicable 2015-6 Statement Final HUD 1. Satisfied. FINAL 69890 RA CMPROR113 ROR - Missing Right of No Missing Right of 9.15.15 - Client 9.15.15 - (No Data) Not (No Data) (No Data) Complete TPMT Rescission form Rescission form. provided the ROR. Exception Applicable 2015-6 Satisfied. FINAL 69890 VA PRVAAPPR100 Missing Appraisal No Missing appraisal. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69893 RA CMPDOC155 Application Missing No Missing lender 9.15.15 - Client 9.15.15 - (No Data) Not (No Data) (No Data) Complete TPMT application, credit provided the Exception Applicable 2015-6 report, and initial application, Satisfied. FINAL disclosures. credit and initial disclosures. 69893 RA CMPDOC195 Missing Note No Missing complete Note. 9.15.15 - Client 9.15.15 - (No Data) Not (No Data) (No Data) Complete TPMT provided the Note Exception Applicable 2015-6 Satisfied. FINAL 69893 RA CMPDOC796 Missing Title No Missing Final TIL 9.15.15 - Client 9.15.15 - (No Data) Not (No Data) (No Data) Complete TPMT disclosure statement. provided the Exception Applicable 2015-6 title. Satisfied. FINAL 69893 RB CMPFDCP300 HMDA Rate Spread No Test APR 7.344% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark rate of 4.28% Applicable 2015-6 for a variance of 3.064% FINAL exceeding the rate spread trigger of 3%. 69893 RA CMPFDCP2109 ROR - Unknown latest No Missing ROR. 9.15.15 - Client 9.15.15 - (No Data) Not (No Data) (No Data) Complete TPMT TIL date; cannot provided the ROR. Exception Applicable 2015-6 determine whether Satisfied. FINAL borrower was provided their full rescission period 69893 RA CMPFDCP308 TILA - Missing TIL at No Missing Final TIL. 9.15.15 - Client 9.15.15 - (No Data) Not (No Data) (No Data) Complete TPMT closing provided the TIL. Exception Applicable 2015-6 Satisfied. FINAL 69893 RB CMPRESPA3ot in File No Missing GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69893 RA CMPRESPA855 RESPA - Missing HUD No Missing final HUD1. 9.15.15 - Client 9.15.15 - (No Data) Not (No Data) (No Data) Complete TPMT 1/1A Settlement provided the HUD Exception Applicable 2015-6 Statement 1. Satisfied. FINAL 69893 RA CMPROR113 ROR - Missing Right of No Missing ROR. 9.15.15 - Client 9.15.15 - (No Data) Not (No Data) (No Data) Complete TPMT Rescission form provided the ROR. Exception Applicable 2015-6 Satisfied. FINAL 69893 CB CRDLGL3626 Mod maturity date does No Tape has maturity date of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape 10/01/2038. Mod has Applicable 2015-6 maturity date maturity date of FINAL 08/01/2038. Extension in file dated 07/16/2013 changed maturity date from 08/01/2038 to 10/01/2038. 69893 VA PRVAAPPR100 Missing Appraisal No Missing appraisal. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69894 RA CMPDOC155 Application Missing No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT change. Applicable 2015-6 FINAL 69894 RA CMPDOC1797 Missing Lender's No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Application Date change. Applicable 2015-6 FINAL 69894 RA CMPDOC796 Missing Title No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT change. Applicable 2015-6 FINAL 69894 RB CMPFDCP300 HMDA Rate Spread No Test APR is 9.868% per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold final TIL, with a Applicable 2015-6 benchmark rate of 4.880% FINAL resulting in a variance of 4.988% which exceeds HMDA rate spread trigger of 3.000% 69894 RA CMPFDCP2109 ROR - Unknown latest No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT TIL date; cannot change. Applicable 2015-6 determine whether FINAL borrower was provided their full rescission period 69894 RA CMPFDCP316 TILA - Stated Loan No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Term not equal to the change. Applicable 2015-6 TIL Payment term FINAL 69894 RA CMPFDCP308 TILA - Missing TIL at No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT closing change. Applicable 2015-6 FINAL 69894 RB CMPRESPA845 RESPA - GFE given No Application date 5/7/2007, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from GFE in file Dated Applicable 2015-6 application 5/11/2007. Lender GFE not FINAL received within 3 days of application. 69894 RA CMPRESPA855 RESPA - Missing HUD No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT 1/1A Settlement change. Applicable 2015-6 Statement FINAL 69894 RA CMPRESPA3ot in File No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT change. Applicable 2015-6 FINAL 69894 RA CMPROR113 ROR - Missing Right of No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Rescission form change. Applicable 2015-6 FINAL 69895 RB CMPFDCP300 HMDA Rate Spread No The Test APR is 9.253% (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold with HMDA Benchmark Rate Applicable 2015-6 of 5.26% causing variance FINAL of 3.993% which exceeds HMDA Rate spread trigger of 3.00%. 69899 (No Data) Complete TPMT 2015-6 FINAL 69900 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.804% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.600%. causing variance FINAL of 4.204% which exceeds HMDA Rate spread Trigger of 3. 69900 RB CMPROR118 ROR - Disbursement No ROR Expiration date of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT date is on/before 12/27/2006: disbursement Applicable 2015-6 disclosed "midnight date per file 12/27/2006. FINAL of" date Borrower did not receive full mandatory rescission period prior to disbursement of funds. 69901 RA CMPDOC155 Application Missing No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT change. Applicable 2015-6 FINAL 69901 RA CMPDOC796 Missing Title No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT change. Applicable 2015-6 FINAL 69901 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.339%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 4.750% resulting in a FINAL difference of 3.589%. This exceeds the HMDA rate spread trigger of 3.0%. 69901 RA CMPFDCP2109 ROR - Unknown latest No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT TIL date; cannot change. Applicable 2015-6 determine whether FINAL borrower was provided their full rescission period 69901 RA CMPFDCP316 TILA - Stated Loan No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Term not equal to the change. Applicable 2015-6 TIL Payment term FINAL 69901 RA CMPFDCP308 TILA - Missing TIL at No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT closing change. Applicable 2015-6 FINAL 69901 RA CMPRESPA3ot in File No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT change. Applicable 2015-6 FINAL 69901 RA CMPRESPA855 RESPA - Missing HUD No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT 1/1A Settlement change. Applicable 2015-6 Statement FINAL 69901 RA CMPROR113 ROR - Missing Right of No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Rescission form change. Applicable 2015-6 FINAL 69901 VA PRVAAPPR100 Missing Appraisal No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT change. Applicable 2015-6 FINAL 69902 RA CMPDOC155 Application Missing No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT point changes Applicable 2015-6 FINAL 69902 RA CMPDOC796 Missing Title No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT point changes Applicable 2015-6 FINAL 69902 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.326% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.540% causing variance of FINAL 3.786% which exceeds HMDA Rate spread Trigger of 3.000. 69902 RA CMPFDCP2109 ROR - Unknown latest No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT TIL date; cannot point changes Applicable 2015-6 determine whether FINAL borrower was provided their full rescission period 69902 RA CMPFDCP316 TILA - Stated Loan No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Term not equal to the point changes Applicable 2015-6 TIL Payment term FINAL 69902 RA CMPFDCP308 TILA - Missing TIL at No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT closing point changes Applicable 2015-6 FINAL 69902 RA CMPRESPA3ot in File No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT point changes Applicable 2015-6 FINAL 69902 RA CMPRESPA855 RESPA - Missing HUD No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT 1/1A Settlement point changes Applicable 2015-6 Statement FINAL 69902 RA CMPROR113 ROR - Missing Right of No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Rescission form point changes Applicable 2015-6 FINAL 69902 VA PRVAAPPR100 Missing Appraisal No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT point changes Applicable 2015-6 FINAL 69903 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.222% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.770% causing variance of FINAL 3.452% which exceeds HMDA Rate spread Trigger of 3.000. 69903 RB CMPRESPA3ot in File No Missing the lender GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69904 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.774% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.560% causing variance of FINAL 5.214% which exceeds HMDA Rate spread Trigger of 3.000. 69905 RB CMPFDCP300 HMDA Rate Spread No The Test APR is 8.894% (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold with HMDA Benchmark Rate Applicable 2015-6 of 4.54% causing variance FINAL of 4.354% which exceeds HMDA Rate spread trigger of 3.00%. 69905 RB CMPSTCP1151 SC Home Loans -Broker No Broker 'Amounts Earned' (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT 'Amounts Earned' Disclosure not in file Applicable 2015-6 Disclosure not in file FINAL 69905 RB CMPSTCP1159 SC Home Loans - No Designated Agency (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Designated Agency Disclosure not in file Applicable 2015-6 Disclosure not in file FINAL 69906 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.112% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.470% causing variance of FINAL 4.642% which exceeds HMDA Rate spread Trigger of 3%. 69906 VA PRVAAPPR100 Missing Appraisal No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT point changes Applicable 2015-6 FINAL 69907 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.184%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 4.750% resulting in a FINAL difference of 3.434%. This exceeds the HMDA rate spread trigger of 3.0%. 69908 RB CMPFDCP300 HMDA Rate Spread No The test APR is 10.287% (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 4.720% which results in a FINAL difference of 5.567% which exceeds the maximum allowed of 3.0%. 69908 RB CMPROR118 ROR - Disbursement No ROR Expiration date of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT date is on/before 01/11/2005; disbursement Applicable 2015-6 disclosed "midnight date per Note/TIL Combo FINAL of" date indicate loan disbursed date of 01/11/2005. Borrower did not receive full mandatory rescission period prior to disbursement of funds. 69908 RB CMPROR2330 ROR - Disbursement No ROR Expiration date of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT date is before end of 01/11/2005; disbursement Applicable 2015-6 statutory rescission date per Note/TIL Combo FINAL period indicate loan disbursed date of 01/11/2005. Borrower did not receive full mandatory rescission period prior to disbursement of funds. 69909 RA CMPDOC155 Application Missing No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT point changes Applicable 2015-6 FINAL 69909 RA CMPDOC1797 Missing Lender's No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Application Date point changes Applicable 2015-6 FINAL 69909 RA CMPDOC796 Missing Title No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT point changes Applicable 2015-6 FINAL 69909 RB CMPFDCP316 TILA - Stated Loan No Missing Final TIL (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Term not equal to the disclosure statement. Applicable 2015-6 TIL Payment term FINAL 69909 RB CMPFDCP308 TILA - Missing TIL at No Missing Final TIL (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT closing disclosure statement. Applicable 2015-6 FINAL 69909 RA CMPFDCP2109 ROR - Unknown latest No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT TIL date; cannot input correction Applicable 2015-6 determine whether FINAL borrower was provided their full rescission period 69909 RA CMPRESPA855 RESPA - Missing HUD No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT 1/1A Settlement point changes Applicable 2015-6 Statement FINAL 69909 RA CMPROR113 ROR - Missing Right of No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Rescission form point changes Applicable 2015-6 FINAL 69909 VA PRVAAPPR100 Missing Appraisal No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT point changes Applicable 2015-6 FINAL 69910 RB CMPFDCP300 HMDA Rate Spread No The Test APR is 9.953% (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold with HMDA Benchmark Rate Applicable 2015-6 of 4.94% causing variance FINAL of 4.771% which exceeds HMDA Rate spread trigger of 3.00%. 69910 RB CMPROR2043 Cannot determine if No Confirmation of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT funding date is after distribution date is Applicable 2015-6 rescission period missing from file. FINAL 69911 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.409% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.280% causing variance of FINAL 4.129% which exceeds HMDA Rate spread Trigger of 3.000. 69911 RB CMPFDCP314 TILA - Final TIL not No Final TIL not dated, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to unable to confirm timely Applicable 2015-6 confirm timely delivery. FINAL delivery 69913 RA CMPDOC155 Application Missing No Missing Application. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69913 RA CMPDOC1797 Missing Lender's No Missing application, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Application Date initial disclosures, and Applicable 2015-6 credit report from file. FINAL Unable to determine application date. 69913 RB CMPFDCP314 TILA - Final TIL not No Final TIL is not hand (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to dated by the borrower's, Applicable 2015-6 confirm timely unable to confirm timely FINAL delivery delivery. 69913 RA CMPFDCP2109 ROR - Unknown latest No Missing Final TIL (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT TIL date; cannot disclosure statement. Applicable 2015-6 determine whether FINAL borrower was provided their full rescission period 69913 RA CMPFDCP316 TILA - Stated Loan No Missing Final TIL (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Term not equal to the disclosure statement. Applicable 2015-6 TIL Payment term FINAL 69913 RA CMPFDCP308 TILA - Missing TIL at No Missing Final TIL (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT closing disclosure statement. Applicable 2015-6 FINAL 69913 RB CMPFINT106 Finance charge No Finance charge understated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more $365. Lender's itemization Applicable 2015-6 than $100 (Pmt Stream) of amount financed did not FINAL include settlement charge of $365. 69913 RB CMPRESPA845 RESPA - GFE given No GFE dated 2/04/08 was not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from provided within 3 days of Applicable 2015-6 application application date of FINAL 1/25/08. 69913 RA CMPRESPA855 RESPA - Missing HUD No Missing final HUD-1 none (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT 1/1A Settlement in file, unable to capture Applicable 2015-6 Statement fees. FINAL 69913 RA CMPROR113 ROR - Missing Right of No Missing ROR. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Rescission form Applicable 2015-6 FINAL 69913 VA PRVAAPPR100 Missing Appraisal No Missing Appraisal. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69915 RA CMPFDCP2109 ROR - Unknown latest No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT TIL date; cannot change. Applicable 2015-6 determine whether FINAL borrower was provided their full rescission period 69915 RA CMPFDCP316 TILA - Stated Loan No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Term not equal to the change. Applicable 2015-6 TIL Payment term FINAL 69915 RA CMPFDCP308 TILA - Missing TIL at No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT closing change. Applicable 2015-6 FINAL 69915 RB CMPRESPA845 RESPA - GFE given No Application date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from 4/12/2005, GFE in file Applicable 2015-6 application Dated 5/23/2005. Lender FINAL GFE not received within 3 days of application. 69915 RA CMPRESPA3ot in File No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT change. Applicable 2015-6 FINAL 69915 RB CMPSTPP107 PPP - Prepayment No MD state maximum interest (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty exceeds penalty is 1.141%. Subject Applicable 2015-6 maximum allowed loan has PPP interest of FINAL (months interest) 3% in year 1 and 2% in year 2. PPP exceeds maximum. PPP expiration date 05/23/2006. 69916 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.448% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.910% causing variance of FINAL 3.538% which exceeds HMDA Rate spread Trigger of 3.000. 69917 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.620% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.560% causing variance of FINAL 4.060% which exceeds HMDA Rate spread Trigger of 3.000. 69917 RB CMPRESPA3ot in File No Missing GFE at (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT application. Applicable 2015-6 FINAL 69919 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.370% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.260% causing variance of FINAL 4.110% which exceeds HMDA Rate spread Trigger of 3.000. 69919 RB CMPRESPA845 RESPA - GFE given No Application date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from 06/12/2007, GFE in file Applicable 2015-6 application Dated 06/18/2007 GFE not FINAL received within 3 days of application. 69920 RB CMPFINT106 Finance charge No Finance charge understated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more by $384.64. No itemization Applicable 2015-6 than $100 (Pmt Stream) in file, but appears to be FINAL due to the $395 settlement fee. 69920 RB CMPSTPP107 PPP - Prepayment No PPP is 3%,2%,1% of UPB in (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty exceeds years 1,2,3. PPP expired Applicable 2015-6 maximum allowed 2/8/2011. FINAL (months interest) 69923 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.811% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.830% causing variance of FINAL 3.981% which exceeds HMDA Rate spread Trigger of 3.000. 69924 RA CMPDOC155 Application Missing No Missing application. 9.15.15 - Client 9.15.15 - (No Data) Not (No Data) (No Data) Complete TPMT provided the Exception Applicable 2015-6 Application. Satisfied. FINAL 69924 RA CMPDOC1797 Missing Lender's No Missing lender's 1003. 9.15.15 - Client 9.15.15 - (No Data) Not (No Data) (No Data) Complete TPMT Application Date provided the Exception Applicable 2015-6 1003. Satisfied. FINAL 69924 RA CMPDOC796 Missing Title No Missing title. 9.15.15 - Client 9.15.15 - (No Data) Not (No Data) (No Data) Complete TPMT provided the Exception Applicable 2015-6 Title. Satisfied. FINAL 69924 RA CMPFDCP2109 ROR - Unknown latest No Missing final TIL. 9.15.15 - Client 9.15.15 - (No Data) Not (No Data) (No Data) Complete TPMT TIL date; cannot provided the TIL. Exception Applicable 2015-6 determine whether Satisfied. FINAL borrower was provided their full rescission period 69924 RA CMPFDCP316 TILA - Stated Loan No Missing final TIL. 9.15.15 - Client 9.15.15 - (No Data) Not (No Data) (No Data) Complete TPMT Term not equal to the provided the TIL. Exception Applicable 2015-6 TIL Payment term Satisfied. FINAL 69924 RA CMPFDCP308 TILA - Missing TIL at No Missing final TIL. 9.15.15 - Client 9.15.15 - (No Data) Not (No Data) (No Data) Complete TPMT closing provided the TIL. Exception Applicable 2015-6 Satisfied. FINAL 69924 RB CMPRESPA3ot in File No Missing gfe (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69924 RA CMPRESPA855 RESPA - Missing HUD No Missing HUD-1 settlement 9.15.15 - Client 9.15.15 - (No Data) Not (No Data) (No Data) Complete TPMT 1/1A Settlement statement. provided the Exception Applicable 2015-6 Statement HUD1. Satisfied. FINAL 69924 RA CMPROR113 ROR - Missing Right of No Missing right of 9.15.15 - Client 9.15.15 - (No Data) Not (No Data) (No Data) Complete TPMT Rescission form rescission form. provided the ROR Exception Applicable 2015-6 Satisfied. FINAL 69926 RB CMPFDCP300 HMDA Rate Spread No The Test APR is 9.277% (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold with HMDA Benchmark Rate Applicable 2015-6 of 5.26% causing variance FINAL of 4.017% which exceeds HMDA Rate spread trigger of 3.00%. 69927 RA CMPDOC155 Application Missing No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT point changes Applicable 2015-6 FINAL 69927 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.904% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.560% causing variance of FINAL 4.344% which exceeds HMDA Rate spread Trigger of 3.000. 69927 RA CMPFDCP2109 ROR - Unknown latest No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT TIL date; cannot point changes Applicable 2015-6 determine whether FINAL borrower was provided their full rescission period 69927 RA CMPFDCP308 TILA - Missing TIL at No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT closing point changes. Applicable 2015-6 FINAL 69927 RA CMPFDCP316 TILA - Stated Loan No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Term not equal to the point changes Applicable 2015-6 TIL Payment term FINAL 69927 RA CMPRESPA3ot in File No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT point changes Applicable 2015-6 FINAL 69927 RA CMPRESPA855 RESPA - Missing HUD No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT 1/1A Settlement point changes. Applicable 2015-6 Statement FINAL 69927 RA CMPROR113 ROR - Missing Right of No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Rescission form point changes. Applicable 2015-6 FINAL 69928 RA CMPDOC155 Application Missing No Missing lender (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT application, credit Applicable 2015-6 report, and initial FINAL disclosures. 69928 RA CMPDOC1797 Missing Lender's No Missing application, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Application Date initial disclosures, and Applicable 2015-6 credit report. Unable to FINAL determine application date. 69928 RB CMPFDCP300 HMDA Rate Spread No The test APR is 9.227%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 4.530% resulting in a FINAL difference of 4.697%. This exceeds the HMDA rate spread trigger of 3.0%. 69928 RA CMPFDCP2109 ROR - Unknown latest No Missing Right of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT TIL date; cannot Rescission form and final Applicable 2015-6 determine whether TIL. FINAL borrower was provided their full rescission period 69928 RA CMPFDCP316 TILA - Stated Loan No Missing Final TIL (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Term not equal to the disclosure statement. Applicable 2015-6 TIL Payment term FINAL 69928 RA CMPFDCP308 TILA - Missing TIL at No Missing Final TIL (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT closing disclosure statement. Applicable 2015-6 FINAL 69928 RA CMPRESPA855 RESPA - Missing HUD No Missing final HUD-1 none (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT 1/1A Settlement in file, unable to capture Applicable 2015-6 Statement fees. FINAL 69928 RB CMPROR2043 Cannot determine if No Disbursement date is not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT funding date is after shown on final HUD-1 and Applicable 2015-6 rescission period Note/Final TIL missing FINAL from file. 69928 RA CMPROR113 ROR - Missing Right of No Missing Right of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Rescission form Rescission form. Applicable 2015-6 FINAL 69928 VA PRVAAPPR100 Missing Appraisal No Appraisal information is (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT on file. Applicable 2015-6 FINAL 69929 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.830% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.56% causing variance of FINAL 4.27% which exceeds HMDA Rate spread Trigger of 3.000. 69931 RA CMPDOC155 Application Missing No Missing Application. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69931 RA CMPDOC1797 Missing Lender's No Missing application, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Application Date initial disclosures, and Applicable 2015-6 credit report. Unable to FINAL determine application date. 69931 RB CMPFDCP300 HMDA Rate Spread No Test APR 8.623% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark rate of 4.73% Applicable 2015-6 for a variance of 3.893% FINAL exceeding the rate spread trigger of 3%. 69931 RA CMPRESPA855 RESPA - Missing HUD No Missing final HUD-1 none (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT 1/1A Settlement in file, unable to capture Applicable 2015-6 Statement fees. FINAL 69931 RA CMPROR113 ROR - Missing Right of No Missing ROR. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Rescission form Applicable 2015-6 FINAL 69931 VA PRVAAPPR100 Missing Appraisal No Missing Appraisal. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69144 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.459% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.750% causing variance of FINAL 3.709% which exceeds HMDA Rate spread Trigger of 3.000. 69145 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.420% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.720% causing variance of FINAL 4.700% which exceeds HMDA Rate spread Trigger of 3.000. 69146 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.570% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.920% causing variance of FINAL 5.650% which exceeds HMDA Rate spread Trigger of 3.000. 69147 RB CMPFDCP314 TILA - Final TIL not No Note / TIL not hand-dated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to by borrowers. Applicable 2015-6 confirm timely FINAL delivery 69148 RA CMPDOC155 Application Missing No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT point changes. Applicable 2015-6 FINAL 69148 RA CMPDOC796 Missing Title No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT point changes. Applicable 2015-6 FINAL 69148 RB CMPFDCP300 HMDA Rate Spread No Test APR 8.785% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark rate of 4.75% Applicable 2015-6 for a variance of 4.035% FINAL exceeding the rate spread trigger of 3. 69148 RA CMPFDCP2109 ROR - Unknown latest No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT TIL date; cannot point changes Applicable 2015-6 determine whether FINAL borrower was provided their full rescission period 69148 RA CMPFDCP316 TILA - Stated Loan No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Term not equal to the point changes Applicable 2015-6 TIL Payment term FINAL 69148 RA CMPFDCP308 TILA - Missing TIL at No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT closing point changes. Applicable 2015-6 FINAL 69148 RA CMPRESPA3ot in File No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT point changes. Applicable 2015-6 FINAL 69149 RB CMPRESPA3ot in File No Missing GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69149 RB CMPROR2043 Cannot determine if No Missing funding date from (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT funding date is after HUD and Note. Applicable 2015-6 rescission period FINAL 69150 (No Data) Complete TPMT 2015-6 FINAL 69151 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.379%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 4.540% which results in a FINAL difference of 3.839% which exceeds the maximum allowed of 3.0%. 69152 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.840% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.720% causing variance of FINAL 5.120% which exceeds HMDA Rate spread Trigger of 3.000. 69153 RD CMPDOC155 Application Missing Yes Missing Application. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69153 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.467% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.410% causing variance of FINAL 3.057% which exceeds HMDA Rate spread Trigger of 3.000. 69154 RB CMPFDCP300 HMDA Rate Spread No Test APR 9.055% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark rate of 4.840% Applicable 2015-6 for a variance of 4.215% FINAL exceeding the rate spread trigger of 3%. 69155 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.479% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.410% causing variance of FINAL 3.069% which exceeds HMDA Rate spread Trigger of 3.000. 69156 RA CMPDOC155 Application Missing No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT point change. Applicable 2015-6 FINAL 69156 RA CMPDOC1797 Missing Lender's No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Application Date point change. Applicable 2015-6 FINAL 69156 RA CMPDOC796 Missing Title No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT point change. Applicable 2015-6 FINAL 69156 RA CMPFDCP2109 ROR - Unknown latest No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT TIL date; cannot point change. Applicable 2015-6 determine whether FINAL borrower was provided their full rescission period 69156 RA CMPFDCP316 TILA - Stated Loan No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Term not equal to the point change. Applicable 2015-6 TIL Payment term FINAL 69156 RA CMPFDCP308 TILA - Missing TIL at No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT closing point change. Applicable 2015-6 FINAL 69156 RB CMPFINT109 Finance charge No Final TIL disclosed (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more finance charge at Applicable 2015-6 than $35 (Pmt Stream) $266,667.85, Clayton FINAL paystream reflects 266,714.91 for an underdisclosed difference of $47.06. This underdisclosure is due to an additional $50 in the settlement closing fee. 69156 RA CMPRESPA855 RESPA - Missing HUD No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT 1/1A Settlement point change. Applicable 2015-6 Statement FINAL 69156 RA CMPROR113 ROR - Missing Right of No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Rescission form point change. Applicable 2015-6 FINAL 69157 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.389% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.550% causing variance of FINAL 4.839% which exceeds HMDA Rate spread Trigger of 3.000. 69157 RA CMPRESPA3ot in File No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT point changes. Applicable 2015-6 FINAL 69157 RA CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note is hard and lacks Applicable 2015-6 L refinance; provison state required exclusion FINAL not disclosed that the prepayment cannot be charged upon a lender to lender transaction. 69157 RA CMPSTPP303 PPP - State law No If your prepayment is (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid HARD, you will get an Applicable 2015-6 by insurance proceeds; exception, all prepayment FINAL provision not in OH would require soft disclosed verbiage by state law. The comment going forward will be: Prepayment penalty per note is hard and lacks state required exclusions. 69157 VA PRVAAPPR100 Missing Appraisal No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT point changes Applicable 2015-6 FINAL 69158 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.023 the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR 5.02% which Applicable 2015-6 results in a difference FINAL 3.003% which exceeds the maximum allowed of 3.0%. 69932 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.624% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.530% Applicable 2015-6 which results in a FINAL difference of 4.094% which exceeds the maximum allowed of 3.0%. 69934 (No Data) Complete TPMT 2015-6 FINAL 69935 (No Data) Complete TPMT 2015-6 FINAL 69936 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.622% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.830% causing variance of FINAL 3.792% which exceeds HMDA Rate spread Trigger of 3.000. 69937 RD CMPDOC796 Missing Title Yes Title commitment and title (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT policy are missing. Applicable 2015-6 FINAL 69937 RB CMPFDCP300 HMDA Rate Spread No The Test APR is 9.16% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.59% causing variance of FINAL 4.57% which exceeds HMDA Rate spread trigger of 3.00%. 69937 RB CMPRESPA845 RESPA - GFE given No The lender pulled a credit (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from report on 1/20/2006. The Applicable 2015-6 application GFE in file is dated FINAL 2/23/2006 69937 RB CMPROR113 ROR - Missing Right of No This is refinance (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Rescission form transaction. Right of Applicable 2015-6 rescission disclosure is FINAL missing. 69937 RB CMPSTPP302 PPP - State law No Prepayment Penalty is hard (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- per note and does not Applicable 2015-6 L refinance; provison contain state required FINAL not disclosed exclusion that prepayment will not be charged on lender to lender refinance. 69937 RB CMPSTPP1535 PPP - Prepayment No Maximum prepayment term (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty term exceeds per state regulation is 36 Applicable 2015-6 state maximum months. Prepayment term FINAL per note is 60 months. 69938 (No Data) Complete TPMT 2015-6 FINAL 69939 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.308% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.530% causing variance of FINAL 3.778% which exceeds HMDA Rate spread Trigger of 3.000. 69940 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.029%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 4.580% which results in a FINAL difference of 3.449% which exceeds the maximum allowed of 3.0%. 69941 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.570%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is 4.49% Applicable 2015-6 resulting in a difference FINAL of 4.080%. This exceeds the HMDA rate spread trigger of 3.0%. 69942 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.144% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.840% causing variance of FINAL 3.304% which exceeds HMDA Rate spread Trigger of 3.000. 69942 RB CMPFDCP314 TILA - Final TIL not No Final TIL is not hand (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to dated by the borrower. Applicable 2015-6 confirm timely FINAL delivery 69942 RB CMPSTCP955 MI Home Loans - No Missing MI Borrowers bill (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Borrower's Bill of of Rights. Applicable 2015-6 Rights Not in File FINAL 69943 (No Data) Complete TPMT 2015-6 FINAL 69944 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.186% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.540% causing variance of FINAL 4.646% which exceeds HMDA Rate spread Trigger of 3.000. 69945 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.757%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is 5.00% Applicable 2015-6 which results in APR FINAL Variance of 3.757% which exceeds the maximum allowed of 3.00% 69947 RA CMPDOC155 Application Missing No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT point changes. Applicable 2015-6 FINAL 69947 RA CMPDOC1797 Missing Lender's No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Application Date point changes. Applicable 2015-6 FINAL 69947 RA CMPDOC796 Missing Title No Missing Title 9.15.15 - Client 9.15.15 - (No Data) Not (No Data) (No Data) Complete TPMT provided title Exception Applicable 2015-6 commitment. Satisfied. FINAL 69947 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.98% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR 5.07% which Applicable 2015-6 results in a difference FINAL 3.910% which exceeds the maximum allowed of 3.0%. 69947 RA CMPFDCP2109 ROR - Unknown latest No Missing ROR. 9.15.15 - Client 9.15.15 - (No Data) Not (No Data) (No Data) Complete TPMT TIL date; cannot provided the ROR Exception Applicable 2015-6 determine whether Satisfied. FINAL borrower was provided their full rescission period 69947 RA CMPFDCP316 TILA - Stated Loan No Missing TIL. 9.15.15 - Client 9.15.15 - (No Data) Not (No Data) (No Data) Complete TPMT Term not equal to the provided the TIL Exception Applicable 2015-6 TIL Payment term Satisfied. FINAL 69947 RA CMPFDCP308 TILA - Missing TIL at No Missing TIL. 9.15.15 - Client 9.15.15 - (No Data) Not (No Data) (No Data) Complete TPMT closing provided the TIL Exception Applicable 2015-6 Satisfied. FINAL 69947 RB CMPRESPA3ot in File No Missing initial GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69947 RA CMPRESPA855 RESPA - Missing HUD No Missing Final HUD1. 9.15.15 - Client 9.15.15 - (No Data) Not (No Data) (No Data) Complete TPMT 1/1A Settlement provided the Exception Applicable 2015-6 Statement Final HUD 1 Satisfied. FINAL 69947 RA CMPROR113 ROR - Missing Right of No Missing ROR. 9.15.15 - Client 9.15.15 - (No Data) Not (No Data) (No Data) Complete TPMT Rescission form provided the ROR Exception Applicable 2015-6 Satisfied. FINAL 69948 (No Data) Complete TPMT 2015-6 FINAL 69949 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.350% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.000% causing variance of FINAL 4.350% which exceeds HMDA Rate spread Trigger of 3.000. 69950 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.811% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.910% causing variance of FINAL 4.901% which exceeds HMDA Rate spread Trigger of 3.0. 69950 RB CMPROR2043 Cannot determine if No Hud 1 does not list (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT funding date is after disbursement date Applicable 2015-6 rescission period FINAL 69952 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.259% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.910% causing variance of FINAL 4.349% which exceeds HMDA Rate spread Trigger of 3.000. 69953 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.098% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.560% causing variance of FINAL 4.538% which exceeds HMDA Rate spread Trigger of 3.000. 69954 RA CMPDOC155 Application Missing No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT point changes Applicable 2015-6 FINAL 69954 RA CMPDOC1797 Missing Lender's No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Application Date point changes Applicable 2015-6 FINAL 69954 RA CMPDOC796 Missing Title No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT point changes Applicable 2015-6 FINAL 69954 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.240% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.750% causing variance of FINAL 4.490% which exceeds HMDA Rate spread Trigger of 3.0. 69954 RA CMPFDCP2109 ROR - Unknown latest No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT TIL date; cannot point changes Applicable 2015-6 determine whether FINAL borrower was provided their full rescission period 69954 RA CMPFDCP316 TILA - Stated Loan No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Term not equal to the point changes Applicable 2015-6 TIL Payment term FINAL 69954 RA CMPFDCP308 TILA - Missing TIL at No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT closing point changes Applicable 2015-6 FINAL 69954 RA CMPRESPA855 RESPA - Missing HUD No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT 1/1A Settlement point changes. Applicable 2015-6 Statement FINAL 69954 RA CMPROR113 ROR - Missing Right of No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Rescission form point changes. Applicable 2015-6 FINAL 69954 RA CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note is hard and lacks Applicable 2015-6 L refinance; provison state required exclusion FINAL not disclosed that the prepayment cannot be charged upon a lender to lender transaction. 69957 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.272% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.490% causing variance of FINAL 3.782% which exceeds HMDA Rate spread Trigger of 3.000. 69958 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.480% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.560% causing variance of FINAL 4.920% which exceeds HMDA Rate spread Trigger of 3.000. 69958 CB CRDLGL3626 Mod maturity date does No Tape has mod maturity of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape 12/01/2040, mod in file Applicable 2015-6 maturity date has maturity date of FINAL 11/01/2040, no information/document in file to verify why tape has that date. 69959 RA CMPDOC155 Application Missing No Missing application. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69959 RA CMPDOC796 Missing Title No Missing title. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69959 RB CMPFDCP300 HMDA Rate Spread No Test APR 9% with benchmark (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold rate of 4.91% for a Applicable 2015-6 variance of 4.09% FINAL exceeding the rate spread trigger of 3%. 69959 RA CMPFDCP2109 ROR - Unknown latest No Missing Note / Final TIL (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT TIL date; cannot disclosure statement. Applicable 2015-6 determine whether FINAL borrower was provided their full rescission period 69959 RA CMPFDCP316 TILA - Stated Loan No Stated Loan term of 360 (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Term not equal to the payments based on Applicable 2015-6 TIL Payment term 11/26/37. Unable to verify FINAL maturity date due to missing TIL. 69959 RA CMPFDCP308 TILA - Missing TIL at No Missing final TIL. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT closing Applicable 2015-6 FINAL 69959 RA CMPFDCP320 TILA - Prepay not No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT disclosed on TIL change. Applicable 2015-6 FINAL 69959 RA CMPRESPA855 RESPA - Missing HUD No Missing HUD-1 settlement (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT 1/1A Settlement statement. Applicable 2015-6 Statement FINAL 69959 RA CMPROR113 ROR - Missing Right of No Missing right of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Rescission form rescission form. Applicable 2015-6 FINAL 69960 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.128% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.000% causing variance of FINAL 4.128% which exceeds HMDA Rate spread Trigger of 3.000. 69960 CB CRDLGL3626 Mod maturity date does No Tape has a maturity date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape of 10/01/47. Maturity Applicable 2015-6 maturity date date per modification is FINAL 10/06/47 69961 RA CMPFDCP307 TILA - Missing TIL at No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT application point changes. Applicable 2015-6 FINAL 69963 RB CMPFDCP300 HMDA Rate Spread No The test APR is 9.263%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 4.910% resulting in a FINAL difference of 4.353%. This exceeds the HMDA rate spread trigger of 3.0%. 69964 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.113% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.190% causing variance of FINAL 3.923% which exceeds HMDA Rate spread Trigger of 3.000. 69967 (No Data) Complete TPMT 2015-6 FINAL 69968 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.846% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.540% causing variance of FINAL 3.306% which exceeds HMDA Rate spread Trigger of 3.00. 69968 RA CMPSTPP1535 PPP - Prepayment No Prepayment Penalty is hard (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty term exceeds per note and does not Applicable 2015-6 state maximum contain state required FINAL exclusion that prepayment will not be charged if paid by insurance proceeds. Prepayment penalty expiration date is 12/13/2010 69970 RA CMPDOC155 Application Missing No Missing Initial 1003 9.15.15 - Client 9.15.15 - (No Data) Not (No Data) (No Data) Complete TPMT Application. provided the 1003 Exception Applicable 2015-6 Satisfied FINAL 69970 RA CMPDOC1797 Missing Lender's No Missing Initial 1003 9.15.15 - 9.15.15 - (No Data) Not (No Data) (No Data) Complete TPMT Application Date Application. Underwriter Exception Applicable 2015-6 determined Satisfied. FINAL application date based on documentation in the file. 69970 RA CMPDOC796 Missing Title No Missing evidence of Title. 9.15.15 - Client 9.15.15 - (No Data) Not (No Data) (No Data) Complete TPMT provided the Exception Applicable 2015-6 Title Satisfied FINAL 69970 RB CMPFDCP300 HMDA Rate Spread No Test APR 9.406% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark rate of 4.66% Applicable 2015-6 for a variance of 4.743% FINAL exceeding the rate spread trigger of 3% 69970 RA CMPFDCP2109 ROR - Unknown latest No Missing ROR and HUD-1 for 9.15.15 - Client 9.15.15 - (No Data) Not (No Data) (No Data) Complete TPMT TIL date; cannot disbursement date provided the ROR Exception Applicable 2015-6 determine whether and HUD 1. Satisfied FINAL borrower was provided their full rescission period 69970 RA CMPFDCP316 TILA - Stated Loan No Missing Title 9.15.15 - Client 9.15.15 - (No Data) Not (No Data) (No Data) Complete TPMT Term not equal to the provided the Exception Applicable 2015-6 TIL Payment term Title Satisfied FINAL 69970 RA CMPFDCP308 TILA - Missing TIL at No Missing final TIL 9.15.15 - Client 9.15.15 - (No Data) Not (No Data) (No Data) Complete TPMT closing provided the Exception Applicable 2015-6 Title Satisfied FINAL 69970 RB CMPRESPA3ot in File No Missing GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69970 RA CMPRESPA855 RESPA - Missing HUD No Missing HUD 1 settlement 9.15.15 - Client 9.15.15 - (No Data) Not (No Data) (No Data) Complete TPMT 1/1A Settlement statement provided the HUD Exception Applicable 2015-6 Statement 1. Satisfied FINAL 69970 RA CMPROR113 ROR - Missing Right of No Missing ROR 9.15.15 - Client 9.15.15 - (No Data) Not (No Data) (No Data) Complete TPMT Rescission form provided the ROR. Exception Applicable 2015-6 Satisfied FINAL 69971 RA CMPDOC155 Application Missing No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT change. Applicable 2015-6 FINAL 69971 RA CMPDOC796 Missing Title No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT change. Applicable 2015-6 FINAL 69971 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.844% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.470% causing variance of FINAL 3.374% which exceeds HMDA Rate spread Trigger of 3.000. 69971 RA CMPFDCP2109 ROR - Unknown latest No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT TIL date; cannot change. Applicable 2015-6 determine whether FINAL borrower was provided their full rescission period 69971 RA CMPFDCP316 TILA - Stated Loan No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Term not equal to the change. Applicable 2015-6 TIL Payment term FINAL 69971 RA CMPFDCP308 TILA - Missing TIL at No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT closing change. Applicable 2015-6 FINAL 69971 RA CMPRESPA3ot in File No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT change. Applicable 2015-6 FINAL 69971 RA CMPRESPA855 RESPA - Missing HUD No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT 1/1A Settlement change. Applicable 2015-6 Statement FINAL 69971 RA CMPROR113 ROR - Missing Right of No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Rescission form change. Applicable 2015-6 FINAL 69972 RA CMPMAN2478 Missing Legal No Missing final HUD 1 - none (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Documentation in file, unable to capture Applicable 2015-6 fees. FINAL 69972 RA CMPDOC155 Application Missing No Missing 1003 application. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69972 RA CMPDOC1797 Missing Lender's No Missing intial application (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Application Date and disclosures. Applicable 2015-6 FINAL 69972 RA CMPDOC796 Missing Title No Missing evidence of title (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT insurance. Applicable 2015-6 FINAL 69972 RB CMPFDCP300 HMDA Rate Spread No Test APR is 8.767% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark rate of 4.69% Applicable 2015-6 for a variance of 4.077% FINAL exceeding the rate spread trigger of 3%. 69974 (No Data) Complete TPMT 2015-6 FINAL 69975 RD CMPDOC796 Missing Title Yes Missing title. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69975 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.598% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.540% causing variance of FINAL 4.058% which exceeds HMDA Rate spread Trigger of 3%. 69977 (No Data) Complete TPMT 2015-6 FINAL 69978 RD CMPDOC796 Missing Title Yes The file is missing Title (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Commitment and Title Applicable 2015-6 Policy. FINAL 69978 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.446% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.540% causing variance of FINAL 3.906% which exceeds HMDA Rate spread Trigger of 3.000. 69979 RB CMPFDCP300 HMDA Rate Spread No The Test APR is 8.678% (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold with HMDA Benchmark Rate Applicable 2015-6 of 4.88% causing variance FINAL of 3.798% which exceeds HMDA Rate spread trigger of 3.00%. 69979 RB CMPFDCP307 TILA - Missing TIL at No Missing Initial TIL (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT application Applicable 2015-6 FINAL 69979 RB CMPFDCP318 TILA - TIL 1st payment No The 1st payment date on (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT date does not match the note was changed by Applicable 2015-6 Note 1st payment date hand from 7/XX/07 to FINAL 7/XX/07 and initialed. The TIL 1st payment date is 7/XX/07. 69979 RB CMPFINT106 Finance charge No There is an understatement (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more of finance charges of Applicable 2015-6 than $100 (Pmt Stream) $332. - Due to difference FINAL in payment dates between TIL and Note. 69979 RB CMPRESPA3ot in File No Missing early GFE (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69979 RB CMPSTCP117 OH CSPA; Home Mortgage No Ohio CSPA required (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Information Document disclosures are missing. Applicable 2015-6 not provided FINAL 69979 RB CMPSTCP1770 OH CSPA; Required No Ohio CSPA required (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Closing Disclosure not disclosures are missing. Applicable 2015-6 provided to borrower FINAL 69980 RA CMPDOC155 Application Missing No Missing initial (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT application. Applicable 2015-6 FINAL 69980 RA CMPDOC1797 Missing Lender's No Unable to determine (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Application Date lenders application date. Applicable 2015-6 FINAL 69980 RA CMPFDCP2109 ROR - Unknown latest No Missing ROR. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT TIL date; cannot Applicable 2015-6 determine whether FINAL borrower was provided their full rescission period 69980 RA CMPFDCP316 TILA - Stated Loan No Missing TIL. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Term not equal to the Applicable 2015-6 TIL Payment term FINAL 69980 RA CMPFDCP308 TILA - Missing TIL at No Missing TIL. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT closing Applicable 2015-6 FINAL 69980 RA CMPFDCP300 HMDA Rate Spread No Test APR 7.569% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark rate of 4.54% Applicable 2015-6 for a variance of 3.029% FINAL exceeding the rate spread trigger of 3%. 69980 RA CMPRESPA855 RESPA - Missing HUD No Missing HUD1. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT 1/1A Settlement Applicable 2015-6 Statement FINAL 69980 RA CMPROR113 ROR - Missing Right of No Missing ROR. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Rescission form Applicable 2015-6 FINAL 69981 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.587% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.690% causing variance of FINAL 3.897% which exceeds HMDA Rate spread Trigger of 3.000. 69982 RB CMPFDCP300 HMDA Rate Spread No The Test APR is 8.122% (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold with HMDA Benchmark Rate Applicable 2015-6 of 4.83% causing variance FINAL of 3.292% which exceeds HMDA Rate spread trigger of 3.00%. 69983 (No Data) Complete TPMT 2015-6 FINAL 69984 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.532% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.76% causing variance of FINAL 3.772% which exceeds HMDA Rate spread Trigger of 3.000. 69985 RA CMPDOC155 Application Missing No Application Missing 9.17.15 - Client 9.17.15 - (No Data) Not (No Data) (No Data) Complete TPMT provided the Exception Applicable 2015-6 Application. Satisfied. FINAL 69985 RA CMPDOC1797 Missing Lender's No Missing Lender's 9.17.15 - Client 9.17.15 - (No Data) Not (No Data) (No Data) Complete TPMT Application Date Application Date provided the Exception Applicable 2015-6 lender Satisfied. FINAL Application. 69985 RA CMPDOC796 Missing Title No Missing Title 9.17.15 - Client 9.17.15 - (No Data) Not (No Data) (No Data) Complete TPMT provided the Exception Applicable 2015-6 title. Satisfied. FINAL 69985 RB CMPFDCP300 HMDA Rate Spread No Test APR 8.818 with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark rate of 5.19 for Applicable 2015-6 a variance of 3.628 FINAL exceeding the rate spread trigger of 3. 69985 RA CMPFDCP2109 ROR - Unknown latest No Missing final TIL. 9.17.15 - Client 9.17.15 - (No Data) Not (No Data) (No Data) Complete TPMT TIL date; cannot provided the Exception Applicable 2015-6 determine whether Final TIL. Satisfied. FINAL borrower was provided their full rescission period 69985 RA CMPFDCP308 TILA - Missing TIL at No Missing final TIL. 9.17.15 - Client 9.17.15 - (No Data) Not (No Data) (No Data) Complete TPMT closing provided the Exception Applicable 2015-6 Final TIL. Satisfied. FINAL 69985 RA CMPFDCP316 TILA - Stated Loan No Missing final TIL. 9.17.15 - Client 9.17.15 - (No Data) Not (No Data) (No Data) Complete TPMT Term not equal to the provided the Exception Applicable 2015-6 TIL Payment term Final TIL. Satisfied. FINAL 69987 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.439% with (No Data) (No Data) (No Data) Exception Originator (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of 2015-6 4.580% causing variance of FINAL 3.859% which exceeds HMDA Rate spread Trigger of 3.000. 69989 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.673% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.470% causing variance of FINAL 4.203% which exceeds HMDA Rate spread Trigger of 3.000. 69990 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.273% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.470% causing variance of FINAL 4.803% which exceeds HMDA Rate spread Trigger of 3.0 69991 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.839% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.00% causing variance of FINAL 3.839% which exceeds HMDA Rate spread Trigger of 3.000. 69992 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.029% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.910% causing variance of FINAL 3.119% which exceeds HMDA Rate spread Trigger of 3.000. 69993 (No Data) Complete TPMT 2015-6 FINAL 69994 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.875% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.560% causing variance of FINAL 3.315% which exceeds HMDA Rate spread Trigger of 3.000. 69996 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.752%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 5.190% which results in a FINAL difference of 3.562% which exceeds the maximum allowed of 3.0%. 69997 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.836% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.660% causing variance of FINAL 3.176% which exceeds HMDA Rate spread Trigger of 3.00. 69997 RB CMPSTPP107 PPP - Prepayment No PPP - Prepayment penalty (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty exceeds is for 3 yrs, exceeds Applicable 2015-6 maximum allowed maximum allowed (months FINAL (months interest) interest) expiration date is 12/21/2010, per MD fed and state provision, PPP cant exceed 3 yrs in amount of 2 months interest on any 12 month period. 69998 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.633% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.050% causing variance of FINAL 4.583% which exceeds HMDA Rate spread Trigger of 3.000. 69607 CB CRDLGL3626 Mod maturity date does No Tape has mod maturity of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape 3/1/2039, mod in file has Applicable 2015-6 maturity date maturity date of FINAL 3/27/2039, no information/document in file to verify why tape has that date. 69608 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.155% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.00% causing variance of FINAL 5.155% which exceeds HMDA Rate spread Trigger of 3.00. 69609 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.751% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.720% causing variance of FINAL 5.031% which exceeds HMDA Rate spread Trigger of 3.000. 69610 RB CMPFDCP300 HMDA Rate Spread No The test APR is 9.241%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 4.540% which results in a FINAL difference of 4.701% which exceeds the maximum allowed of 3.0%. 69159 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.124% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.720% causing variance of FINAL 4.404% which exceeds HMDA Rate spread Trigger of 3.000. 69612 RB CMPFINT106 Finance charge No Final TIL disclosed (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more finance charge is Applicable 2015-6 than $100 (Pmt Stream) $302239.60 and calculated FINAL finance charge is $302765.86 which results in a difference of $526.26 which exceeds the maximum allowed of $100. 69613 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.773%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 4.910% which results in FINAL APR Variance of 3.863% which exceeds the maximum allowed of 3.00% 69613 RA CMPROR118 ROR - Disbursement No Disbursement date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT date is on/before 12.05.2007, is before end Applicable 2015-6 disclosed "midnight of statutory rescission FINAL of" date period 12.08.2007. 69613 RA CMPROR2330 ROR - Disbursement No Disbursement date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT date is before end of 12.05.2007, is before end Applicable 2015-6 statutory rescission of statutory rescission FINAL period period 12.08.2007. 69635 RA CMPDOC155 Application Missing No Missing application. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69635 RA CMPDOC1797 Missing Lender's No Missing application. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Application Date Applicable 2015-6 FINAL 69635 RA CMPDOC796 Missing Title No Missing title. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69635 RA CMPFDCP2109 ROR - Unknown latest No Missing TIL. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT TIL date; cannot Applicable 2015-6 determine whether FINAL borrower was provided their full rescission period 69635 RA CMPFDCP316 TILA - Stated Loan No Missing TIL. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Term not equal to the Applicable 2015-6 TIL Payment term FINAL 69635 RA CMPFDCP308 TILA - Missing TIL at No Missing TIL. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT closing Applicable 2015-6 FINAL 69635 RA CMPRESPA855 RESPA - Missing HUD No Missing HUD. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT 1/1A Settlement Applicable 2015-6 Statement FINAL 69635 RA CMPROR113 ROR - Missing Right of No Missing ROR. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Rescission form Applicable 2015-6 FINAL 69636 (No Data) Complete TPMT 2015-6 FINAL 69637 (No Data) Complete TPMT 2015-6 FINAL 69638 RB CMPFDCP300 HMDA Rate Spread No Test APR is 9.748%; HMDA (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark rate 4.720%. Applicable 2015-6 Variance of 5.028% exceeds FINAL 3.00% trigger. 69638 RB CMPROR118 ROR - Disbursement No ROR Expiration date of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT date is on/before 09/21/2007; disbursement Applicable 2015-6 disclosed "midnight date per file 09/18/2007. FINAL of" date Borrower did not receive full mandatory rescission period prior to disbursement of funds 69639 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.972% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.910% causing variance of FINAL 4.062% which exceeds HMDA Rate spread Trigger of 3.000. 69641 RB CMPFDCP300 HMDA Rate Spread No The test APR is 9.234%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 4.720% which results in a FINAL difference of 4.514% which exceeds the maximum allowed of 3.0%. 69643 RA CMPMAN2478 Missing Legal No Missing final HUD-1 none (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Documentation in file, unable to capture Applicable 2015-6 fees. FINAL 69643 RA CMPDOC155 Application Missing No Missing the initial 1003 (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT application. Applicable 2015-6 FINAL 69643 RA CMPDOC1797 Missing Lender's No Missing the initial 1003 (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Application Date application. Applicable 2015-6 FINAL 69643 RA CMPDOC796 Missing Title No Missing evidence of Title. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69643 RB CMPFDCP300 HMDA Rate Spread No Test APR 8.129% with a (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark rate of 4.76% Applicable 2015-6 for a variance of 3.369% FINAL exceeding the rates spread trigger of 3% . 69645 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.402% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.190% causing variance of FINAL 3.212% which exceeds HMDA Rate spread Trigger of 3.000. 69646 RB CMPRESPA3ot in File No Missing GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69646 RB CMPROR1911 Incorrect ROR Form No Incorrect ROR form H9 used (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Used - H9 Form Used in for non-lender to lender Applicable 2015-6 Refinance With refinance. Per title, loan FINAL Different Creditor paid off originated by XXX. Subject loan is originated by XXX.Lender used H8 ROR form for a lender to lender refinance. Regulation Z designates the H9 rescission form as the form designed for same lender refinance transactions; for this loan the lender is using the H8 form. Regulation Z has language allowing the use of a substantially similar notice. Claytons view has been that an H8 protects the lender and assignee to at least the same extent as an H9, but Clayton recognized that one could think that the mere existence of the H9 takes away the substantially similar notice argument. The majority of U.S. Circuit Courts that have opined on the issue have upheld the use of an H8 in a same- lender refinance; therefore, Clayton grades the use of an H8 form in a same-lender refinance as a level B condition- Non Material exception. 69646 RB CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note is hard and lacks Applicable 2015-6 L refinance; provison state required exclusion FINAL not disclosed that the prepayment cannot be charged upon a lender to lender transaction. 69646 CB CRDLGL3626 Mod maturity date does No Tape has maturity date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape 05/01/2032. Mod has Applicable 2015-6 maturity date Maturity date 04/01/2032. FINAL Extension in file dated 02/08/2011 changing maturity date from 04/01/2032 to 05/01/2032. 69647 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.778% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.560% causing variance of FINAL 4.218% which exceeds HMDA Rate spread Trigger of 3.000. 69647 RA CMPSTPP302 PPP - State law No Terms of PPP do not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- incorporate a soft Applicable 2015-6 L refinance; provison provision prohibiting the FINAL not disclosed PPP if refinance with the same lender. 69648 RA CMPDOC155 Application Missing No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT correction Applicable 2015-6 FINAL 69648 RB CMPFDCP314 TILA - Final TIL not No Final TIL not dated, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to unable to confirm timely Applicable 2015-6 confirm timely delivery. FINAL delivery 69648 RA CMPSTPP1535 PPP - Prepayment No Prepayment penalty term (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty term exceeds exceeds state maximum. Applicable 2015-6 state maximum FINAL 69650 RB CMPFDCP300 HMDA Rate Spread No Test APR 9.252%, HMDA (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark rate 4.720%, Applicable 2015-6 variance 4.532% exceeds FINAL 3.00% trigger. 69651 RB CMPROR1909 Incorrect ROR Form No Regulation Z designates (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Used - H8 Form Used in the H9 rescission form as Applicable 2015-6 Refinance With the form designed for same FINAL Original Creditor lender refinance transactions; for this loan the lender is using the H8 form. Regulation Z has language allowing the use of a substantially similar notice. Claytons view has been that an H8 protects the lender and assignee to at least the same extent as an H9, but Clayton recognized that one could think that the mere existence of the H9 takes away the substantially similar notice argument. The majority of U.S. Circuit Courts that have opined on the issue have upheld the use of an H8 in a same- lender refinance; therefore, Clayton grades the use of an H8 form in a same-lender refinance as a level 2/B- Non Material exception in those Circuits that have not decided on this issue. 69652 RA CMPDOC155 Application Missing No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT change. Applicable 2015-6 FINAL 69652 RA CMPDOC1797 Missing Lender's No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Application Date change. Applicable 2015-6 FINAL 69652 RA CMPDOC796 Missing Title No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT change. Applicable 2015-6 FINAL 69652 RB CMPFDCP300 HMDA Rate Spread No Test APR is 10.187% per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold final TIL, with a Applicable 2015-6 benchmark rate of 5.000% FINAL resulting in a variance of 5.187% which exceeds HMDA rate spread trigger of 3.000% 69652 RA CMPFDCP2109 ROR - Unknown latest No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT TIL date; cannot change. Applicable 2015-6 determine whether FINAL borrower was provided their full rescission period 69652 RA CMPFDCP316 TILA - Stated Loan No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Term not equal to the change. Applicable 2015-6 TIL Payment term FINAL 69652 RA CMPFDCP308 TILA - Missing TIL at No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT closing change. Applicable 2015-6 FINAL 69652 RA CMPRESPA855 RESPA - Missing HUD No (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT 1/1A Settlement Applicable 2015-6 Statement FINAL 69652 RA CMPROR113 ROR - Missing Right of No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Rescission form change. Applicable 2015-6 FINAL 69652 RA CMPROR118 ROR - Disbursement No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT date is on/before change. Applicable 2015-6 disclosed "midnight FINAL of" date 69653 (No Data) Complete TPMT 2015-6 FINAL 69654 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.434% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.000% causing variance of FINAL 5.434% which exceeds HMDA Rate spread Trigger of 3.000. 69656 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.128% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.000% causing variance of FINAL 5.128% which exceeds HMDA Rate spread Trigger of 3.000. 69657 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.619% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.560% causing variance of FINAL 4.059% which exceeds HMDA Rate spread Trigger of 3.000. 69658 RA CMPDOC1797 Missing Lender's No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Application Date point changes. Applicable 2015-6 FINAL 69658 RA CMPRESPA845 RESPA - GFE given No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from point changes Applicable 2015-6 application FINAL 69659 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.45%, the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 5.00% Applicable 2015-6 resulting in a difference FINAL of 3.45%. This exceeds the HMDA rate spread trigger of 3.0%. 69661 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.027% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.190% causing variance of FINAL 3.837% which exceeds HMDA Rate spread Trigger of 3.00. 69662 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.493% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.540% causing variance of FINAL 3.953% which exceeds HMDA Rate spread Trigger of 3.000. 69663 RB CMPFDCP300 HMDA Rate Spread No The test APR is 11.430%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is 4.53% Applicable 2015-6 resulting in a difference FINAL of 4.009%. This exceeds the HMDA rate spread trigger of 3.0%. 69663 RA CMPFDCP2105 TILA - Cannot No Final TIL in file not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT determine the delivery dated by borrower. Applicable 2015-6 date of the Final TIL FINAL 69663 RA CMPFDCP314 TILA - Final TIL not No Final TIL in file not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to dated by borrower. Applicable 2015-6 confirm timely FINAL delivery 69663 RA CMPFDCP2109 ROR - Unknown latest No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT TIL date; cannot change. Applicable 2015-6 determine whether FINAL borrower was provided their full rescission period 69664 RB CMPFDCP300 HMDA Rate Spread No The test APR is 9.275%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 4.720% which results in a FINAL difference of 4.555% which exceeds the maximum allowed of 3.0%. 69665 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.543% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.000% causing variance of FINAL 5.543% which exceeds HMDA Rate spread Trigger of 3.000. 69665 RB CMPSTCP1155 SC Home Loans - No SC disclosure dated at (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT 'Amounts Earned' closing, 9/XX/2007. More Applicable 2015-6 Disclosure not dated than 3 days after FINAL within 3 days of application date of Broker App Date 8/12/2007. 69665 RB CMPSTCP1161 SC Home Loans - No SC disclosure dated at (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Designated Agency closing, 9/XX/2007. More Applicable 2015-6 Disclosure not dated than 3 days after FINAL within 3 days of application date of Broker App Date 8/12/2007. 69666 (No Data) Complete TPMT 2015-6 FINAL 69669 RA CMPMAN2478 Missing Legal No Missing final HUD-1 none (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Documentation in file, unable to capture Applicable 2015-6 fees. FINAL 69669 RA CMPDOC155 Application Missing No Missing Initial 1003 (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Application. Applicable 2015-6 FINAL 69669 RA CMPDOC1797 Missing Lender's No Missing Initial 1003 (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Application Date Application. Applicable 2015-6 FINAL 69669 RB CMPFDCP300 HMDA Rate Spread No Test APR 8.906% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark rate of 4.72% Applicable 2015-6 for a variance of 4.186% FINAL exceeding the rate spread trigger of 3%. 69669 RA CMPSTPP1535 PPP - Prepayment No PPP in file is for 36 (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty term exceeds months; per the state Applicable 2015-6 state maximum prepayment penalty FINAL provisions for Kansas, a prepayment is allowed for the first 6 months, no limitation on the amount if the loan is secured by the borrower's principal residence or second home. A prepayment penalty is allowed without restriction on loans secured by investment property. 69670 (No Data) Complete TPMT 2015-6 FINAL 69671 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.840% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.660% causing variance of FINAL 3.180% which exceeds HMDA Rate spread Trigger of 3.000. 69672 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.120%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is 4.54% Applicable 2015-6 resulting in a difference FINAL of 3.580%. This exceeds the HMDA rate spread trigger of 3.0%. 69673 RB CMPFDCP300 HMDA Rate Spread No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold point change. Applicable 2015-6 FINAL 69673 RA CMPRESPA855 RESPA - Missing HUD No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT 1/1A Settlement point changes. Applicable 2015-6 Statement FINAL 69674 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.009% with (No Data) (No Data) (No Data) Exception Originator (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of 2015-6 4.920 causing variance of FINAL 4.089% which exceeds HMDA Rate spread Trigger of 3.000. 69674 RB CMPRESPA3ot in File No GFE Not in File - (No Data) (No Data) (No Data) Exception Originator (No Data) Complete TPMT reviewed supporting docs 2015-6 and was unable to locate FINAL GFE 70000 RA CMPDOC155 Application Missing No Missing application. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 70000 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.588% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.760% causing variance of FINAL 4.828% which exceeds HMDA Rate spread Trigger of 3.000. 70000 RA CMPFDCP2109 ROR - Unknown latest No Missing final TIL (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT TIL date; cannot Applicable 2015-6 determine whether FINAL borrower was provided their full rescission period 70000 RA CMPFDCP316 TILA - Stated Loan No Missing final TIL (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Term not equal to the Applicable 2015-6 TIL Payment term FINAL 70000 RA CMPFDCP308 TILA - Missing TIL at No Missing final TIL (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT closing Applicable 2015-6 FINAL 70000 RA CMPRESPA3ot in File No Missing GFE (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 70000 RA CMPRESPA855 RESPA - Missing HUD No Missing HUD-1 (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT 1/1A Settlement Applicable 2015-6 Statement FINAL 70000 RA CMPROR113 ROR - Missing Right of No Missing Right of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Rescission form Rescission Applicable 2015-6 FINAL 70000 RB CMPSTCP1151 SC Home Loans -Broker No Missing SC Home Loans - (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT 'Amounts Earned' Broker 'Amounts Earned' Applicable 2015-6 Disclosure not in file Disclosure. FINAL 70000 RB CMPSTCP1159 SC Home Loans - No Missing SC Home Loans - (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Designated Agency Designated Agency Applicable 2015-6 Disclosure not in file Disclosure. FINAL 70001 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.736% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.540% causing variance of FINAL 4.196% which exceeds HMDA Rate spread Trigger of 3.000. 70002 (No Data) Complete TPMT 2015-6 FINAL 70004 (No Data) Complete TPMT 2015-6 FINAL 70005 RB CMPFDCP300 HMDA Rate Spread No The test APR is 9.360% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.550% Applicable 2015-6 which results in a FINAL difference of 4.810% which exceeds the maximum allowed of 3.0%. 70005 RB CMPFDCP314 TILA - Final TIL not No Final Note / TIL is not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to hand-dated by borrower. Applicable 2015-6 confirm timely FINAL delivery 70005 RB CMPRESPA845 RESPA - GFE given No Application date is (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from 2/22/05. Earliest GFE in Applicable 2015-6 application file is dated 2/26/05. FINAL 70006 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.272% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.110% causing variance of FINAL 4.162% which exceeds HMDA Rate spread Trigger of 3.000. 70008 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.521% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.560% causing variance of FINAL 3.961% which exceeds HMDA Rate spread Trigger of 3.000. 70010 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.017% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.830% causing variance of FINAL 4.187% which exceeds HMDA Rate spread Trigger of 3.000. 70010 CB CRDLGL3626 Mod maturity date does No Tape has maturity of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape 01/01/2049. Mod has Applicable 2015-6 maturity date maturity date of FINAL 12/27/2048. Extension in file dated 02/04/2014 changed maturity date from 12/27/2048 to 01/01/2049. 70011 RD CMPDOC155 Application Missing Yes Missing application. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 70011 RD CMPDOC796 Missing Title Yes Missing title. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 70011 RB CMPFDCP300 HMDA Rate Spread No HMDA Rate Spread greater (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold than threshold Applicable 2015-6 FINAL 70011 RB CMPFDCP314 TILA - Final TIL not No Final TIL is not hand (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to dated by the borrower's, Applicable 2015-6 confirm timely unable to confirm timely FINAL delivery delivery. 70011 RA CMPFDCP2109 ROR - Unknown latest No Missing Note / Final TIL (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT TIL date; cannot disclosure statement. Applicable 2015-6 determine whether FINAL borrower was provided their full rescission period 70011 RA CMPFDCP316 TILA - Stated Loan No Missing final TIL. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Term not equal to the Applicable 2015-6 TIL Payment term FINAL 70011 RA CMPFDCP308 TILA - Missing TIL at No Missing final TIL. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT closing Applicable 2015-6 FINAL 70011 RA CMPRESPA855 RESPA - Missing HUD No Missing HUD-1 settlement (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT 1/1A Settlement statement. Applicable 2015-6 Statement FINAL 70011 RA CMPROR113 ROR - Missing Right of No Missing right of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Rescission form rescission form. Applicable 2015-6 FINAL 70012 RB CMPROR118 ROR - Disbursement No ROR expiration date of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT date is on/before 10/09/2001 is prior to end Applicable 2015-6 disclosed "midnight of earliest rescission FINAL of" date date allowable of 10/10/2001. 70012 RB CMPROR2330 ROR - Disbursement No ROR expiration date of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT date is before end of 10/09/2001 is prior to end Applicable 2015-6 statutory rescission of earliest rescission FINAL period date allowable of 10/10/2001. 70013 RB CMPFDCP300 HMDA Rate Spread No The test APR is 9.237%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is 5.00% Applicable 2015-6 which results in a FINAL difference of 4.237% which exceeds the maximum allowed of 3.0%. 70015 RD CMPDOC155 Application Missing Yes Missing lender 09/17/2015 Lender 09/17/2015 (No Data) Not (No Data) (No Data) Complete TPMT application, credit report provided Exception remains. Applicable 2015-6 and initial disclosures. Continuation FINAL Please provide ROR sheet from disclosure if a refinance application. transaction. Inadequate information to clear exception. 70015 RA CMPDOC1797 Missing Lender's No Missing lender 9.21.15 - 9.21.15 - (No Data) Not (No Data) (No Data) Complete TPMT Application Date application, credit report Underwriter Exception Applicable 2015-6 and initial disclosures. determined Satisfied. FINAL application date based on documentation in the file. 70015 RA CMPDOC796 Missing Title No File is missing title 9.17.15 - Client 9.17.15 - (No Data) Not (No Data) (No Data) Complete TPMT commitment and title provided the Exception Applicable 2015-6 policy. Title Commitment. Satisfied. FINAL 70015 RB CMPFDCP300 HMDA Rate Spread No Test APR 8.834 with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark rate of 4.53 for Applicable 2015-6 a variance of 4.304 FINAL exceeding the rate spread trigger of 3 70015 RC CMPFDCP2109 ROR - Unknown latest Yes Missing final TIL (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT TIL date; cannot Applicable 2015-6 determine whether FINAL borrower was provided their full rescission period 70015 RC CMPFDCP316 TILA - Stated Loan Yes Missing final TIL (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Term not equal to the Applicable 2015-6 TIL Payment term FINAL 70015 RD CMPFDCP308 TILA - Missing TIL at Yes Missing final TIL (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT closing Applicable 2015-6 FINAL 70015 RB CMPRESPA3ot in File No Missing GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 70015 RA CMPRESPA855 RESPA - Missing HUD Yes Missing final HUD. No fees (No Data) 11.9.15 (No Data) Not (No Data) (No Data) Complete TPMT 1/1A Settlement entered. Received and Applicable 2015-6 Statement tested HUD1, FINAL Exception Satisfied. 70015 RB CMPROR113 ROR - Missing Right of No Missing ROR (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Rescission form Applicable 2015-6 FINAL 70017 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.184% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.280% causing variance of FINAL 3.904% which exceeds HMDA Rate spread Trigger of 3.000. 70018 RB CMPFDCP300 HMDA Rate Spread No The test APR is 9.248%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 4.300% which results in FINAL APR Variance of 4.948% which exceeds the maximum allowed of 3.00% 70019 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.152% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.830% causing variance of FINAL 4.322% which exceeds HMDA Rate spread Trigger of 3.000. 70021 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.620% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.760% causing variance of FINAL 4.860% which exceeds HMDA Rate spread Trigger of 3.000. 70022 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.295% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR 5.26% which Applicable 2015-6 results in a difference FINAL 3.035% which exceeds the maximum allowed of 3.0%. 70025 RA CMPDOC155 Application Missing No Missing Application. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 70025 RA CMPDOC1797 Missing Lender's No Missing lender (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Application Date application, credit report Applicable 2015-6 and initial disclosures. FINAL 70025 RB CMPFDCP300 HMDA Rate Spread No Test APR 9.401% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark rate of 4.66% Applicable 2015-6 for a variance of 4.741% FINAL exceeding the rate spread trigger of 3% 70025 RA CMPFDCP2109 ROR - Unknown latest No Missing Final TIL (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT TIL date; cannot disclosure statement. Applicable 2015-6 determine whether FINAL borrower was provided their full rescission period 70025 RA CMPFDCP316 TILA - Stated Loan No Missing Final TIL (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Term not equal to the disclosure statement. Applicable 2015-6 TIL Payment term FINAL 70025 RA CMPFDCP308 TILA - Missing TIL at No Missing Final TIL (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT closing disclosure statement. Applicable 2015-6 FINAL 70025 RA CMPRESPA855 RESPA - Missing HUD No Missing HUD 1/1A (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT 1/1A Settlement Settlement Statement. Applicable 2015-6 Statement FINAL 70025 RA CMPROR113 ROR - Missing Right of No Missing Right of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Rescission form Rescission form. Applicable 2015-6 FINAL 70025 RB CMPSTCP1151 SC Home Loans -Broker No Missing brokers Amounts (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT 'Amounts Earned' Earned disclosure. Applicable 2015-6 Disclosure not in file FINAL 70025 RB CMPSTCP1159 SC Home Loans - No Missing designated agency (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Designated Agency disclosure. Applicable 2015-6 Disclosure not in file FINAL 70026 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.511% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.000% causing variance of FINAL 4.511% which exceeds HMDA Rate spread Trigger of 3.000. 70027 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.866% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.670% causing variance of FINAL 4.196% which exceeds HMDA Rate spread Trigger of 3.000. 70027 RB CMPRESPA845 RESPA - GFE given No Application date of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from 02/10/2004, GFE in file Applicable 2015-6 application Dated 02/20/2004. Lender FINAL GFE not received within 3 days of application. 70028 RA CMPDOC155 Application Missing No Missing application. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 70028 RA CMPDOC796 Missing Title No Missing Title. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 70028 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.236% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.720% causing variance of FINAL 3.516% which exceeds HMDA Rate spread Trigger of 3.000. 70028 RA CMPFDCP2109 ROR - Unknown latest No Missing TIL at closing, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT TIL date; cannot and Right of Rescission Applicable 2015-6 determine whether form. FINAL borrower was provided their full rescission period 70028 RA CMPFDCP316 TILA - Stated Loan No Missing TIL, payment term (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Term not equal to the shows as 360. Applicable 2015-6 TIL Payment term FINAL 70028 RA CMPFDCP308 TILA - Missing TIL at No Missing TIL at closing. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT closing Applicable 2015-6 FINAL 70028 RA CMPFDCP312 TILA - Final TIL Date No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after actual change. Applicable 2015-6 transaction date FINAL 70028 RA CMPRESPA3ot in File No Missing GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 70028 RA CMPRESPA855 RESPA - Missing HUD No Missing HUD 1. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT 1/1A Settlement Applicable 2015-6 Statement FINAL 70028 RA CMPROR113 ROR - Missing Right of No Missing Right of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Rescission form Rescission form. Applicable 2015-6 FINAL 70028 RA CMPROR117 ROR - Expiration date No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT on form prior to end change. Applicable 2015-6 of rescission period FINAL 70028 RA CMPROR2330 ROR - Disbursement No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT date is before end of change. Applicable 2015-6 statutory rescission FINAL period 70029 (No Data) Complete TPMT 2015-6 FINAL 70030 (No Data) Complete TPMT 2015-6 FINAL 70031 RB CMPFDCP300 HMDA Rate Spread No The test APR is 7.585%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 4.540% resulting in a FINAL difference of 3.045%. This exceeds the HMDA rate spread trigger of 3.0%. 70033 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.008% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.560% causing variance of FINAL 3.448% which exceeds HMDA Rate spread Trigger of 3.000. 70034 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.082% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.920% causing variance of FINAL 4.162% which exceeds HMDA Rate spread Trigger of 3.000. 70035 RB CMPFDCP300 HMDA Rate Spread No The test APR is 7.861%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 4.660% which results in a FINAL difference of 3.201% which exceeds the maximum allowed of 3.0%. 70036 RA CMPDOC155 Application Missing No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT change. Applicable 2015-6 FINAL 70036 RA CMPDOC1797 Missing Lender's No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Application Date change. Applicable 2015-6 FINAL 70036 RA CMPDOC796 Missing Title No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT change. Applicable 2015-6 FINAL 70036 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.747% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.260% causing variance of FINAL 3.457% which exceeds HMDA Rate spread Trigger of 3.000. 70036 RA CMPFDCP316 TILA - Stated Loan No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Term not equal to the change. Applicable 2015-6 TIL Payment term FINAL 70036 RA CMPFDCP308 TILA - Missing TIL at No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT closing change. Applicable 2015-6 FINAL 70036 RA CMPFDCP2109 ROR - Unknown latest No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT TIL date; cannot change. Applicable 2015-6 determine whether FINAL borrower was provided their full rescission period 70036 RA CMPFDCP2129 TILA - Evidence of No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Steering in the file change. Applicable 2015-6 FINAL 70036 RA CMPRESPA855 RESPA - Missing HUD No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT 1/1A Settlement change. Applicable 2015-6 Statement FINAL 70036 RA CMPROR113 ROR - Missing Right of No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Rescission form change. Applicable 2015-6 FINAL 70036 RA CMPROR118 ROR - Disbursement No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT date is on/before change. Applicable 2015-6 disclosed "midnight FINAL of" date 70036 RA CMPROR2330 ROR - Disbursement No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT date is before end of change. Applicable 2015-6 statutory rescission FINAL period 70037 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.811% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.050% causing variance of FINAL 4.761% which exceeds HMDA Rate spread Trigger of 3.000. 70037 RB CMPFDCP314 TILA - Final TIL not No Final TIL not dated by (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to Borrower(s). Applicable 2015-6 confirm timely FINAL delivery 70037 RB CMPSTCP1151 SC Home Loans -Broker No Missing SC Home Loans - (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT 'Amounts Earned' Broker 'Amounts Earned' Applicable 2015-6 Disclosure not in file Disclosure. FINAL 70037 RB CMPSTCP1159 SC Home Loans - No Missing SC Home Loans - (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Designated Agency Designated Agency Applicable 2015-6 Disclosure not in file Disclosure. FINAL 70038 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.068% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.590% causing variance of FINAL 4.478% which exceeds HMDA Rate spread Trigger of 3.000. 70039 (No Data) Complete TPMT 2015-6 FINAL 70040 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.473%, (No Data) (No Data) (No Data) Exception Originator (No Data) Complete TPMT greater than threshold the benchmark APR is 2015-6 5.000% which results in a FINAL difference of 3.473% which exceeds the maximum allowed of 3.0%. 70040 RA CMPSTPP100 PPP - Prepayment No Prepayment Penalty is hard (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty prohibited by per note and does not Applicable 2015-6 state contain state required FINAL exclusion that prepayment will not be charged if paid by insurance proceeds. Prepayment penalty expiration date is 09/27/2010 70041 RA CMPDOC155 Application Missing No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT point changes. Applicable 2015-6 FINAL 70041 RA CMPDOC1797 Missing Lender's No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Application Date point changes. Applicable 2015-6 FINAL 70041 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.148% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.660% causing variance of FINAL 4.488% which exceeds HMDA Rate spread Trigger of 3.000. 70041 RA CMPFDCP2109 ROR - Unknown latest No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT TIL date; cannot point changes. Applicable 2015-6 determine whether FINAL borrower was provided their full rescission period 70041 RA CMPFDCP308 TILA - Missing TIL at No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT closing point changes. Applicable 2015-6 FINAL 70041 RA CMPFDCP316 TILA - Stated Loan No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Term not equal to the point changes. Applicable 2015-6 TIL Payment term FINAL 70041 RA CMPRESPA855 RESPA - Missing HUD No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT 1/1A Settlement point changes. Applicable 2015-6 Statement FINAL 70041 RA CMPROR113 ROR - Missing Right of No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Rescission form point changes. Applicable 2015-6 FINAL 70042 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.407% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.580% causing variance of FINAL 3.827% which exceeds HMDA Rate spread Trigger of 3.00. 70043 (No Data) Complete TPMT 2015-6 FINAL 70047 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.765% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.350% causing variance of FINAL 3.415% which exceeds HMDA Rate spread Trigger of 3.000. 70048 (No Data) Complete TPMT 2015-6 FINAL 70049 RA CMPDOC155 Application Missing No Missing application. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 70049 RA CMPDOC796 Missing Title No Missing Title. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 70049 RA CMPFDCP2109 ROR - Unknown latest No Missing final TIL. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT TIL date; cannot Applicable 2015-6 determine whether FINAL borrower was provided their full rescission period 70049 RA CMPFDCP316 TILA - Stated Loan No Missing final TIL. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Term not equal to the Applicable 2015-6 TIL Payment term FINAL 70049 RA CMPFDCP308 TILA - Missing TIL at No Missing final TIL. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT closing Applicable 2015-6 FINAL 70049 RA CMPRESPA3ot in File No Missing GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 70049 RA CMPRESPA855 RESPA - Missing HUD No Missing HUD 1. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT 1/1A Settlement Applicable 2015-6 Statement FINAL 70049 RA CMPROR113 ROR - Missing Right of No Missing Right of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Rescission form Rescission. Applicable 2015-6 FINAL 70050 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.869% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.350% causing variance of FINAL 3.519% which exceeds HMDA Rate spread Trigger of 3.000. 70051 (No Data) Complete TPMT 2015-6 FINAL 70052 (No Data) Complete TPMT 2015-6 FINAL 70053 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.882% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.30% causing variance of FINAL 3.582% which exceeds HMDA Rate spread Trigger of 3.000. 70053 RB CMPSTPP107 PPP - Prepayment No PPP for 3 yrs at 3%, 2%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty exceeds 1% of UPB at 1 yr, 2, yr 3 Applicable 2015-6 maximum allowed yr, per Fed and state FINAL (months interest) provision in MD PPP cant exceed 3 yrs at 2 months interest in any 12 month period. PPP expires 3/30/11. 70054 RB CMPFDCP300 HMDA Rate Spread No The test APR is 7.600%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 4.350% which results in a FINAL difference of 3.250% which exceeds the maximum allowed of 3.0%. 70056 RB CMPRESPA845 RESPA - GFE given No GFE dated 3/26/08, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from application dated Applicable 2015-6 application 3/14/2008. FINAL 70057 (No Data) Complete TPMT 2015-6 FINAL 70058 RB CMPSTRA119 OH CSPA - No lender No Missing lender analysis of (No Data) (No Data) (No Data) Exception Originator (No Data) Complete TPMT analysis of repayment repayment ability. 2015-6 ability in file FINAL 70058 RA CMPRESPA3ot in File No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT change. Applicable 2015-6 FINAL 70058 RB CMPSTCP101 OH CSPA; Unable to No Missing previous note (No Data) (No Data) (No Data) Exception Originator (No Data) Complete TPMT determine prior refi 2015-6 made by govt. FINAL 70058 RB CMPSTCP117 OH CSPA; Home Mortgage No Missing home mortgage (No Data) (No Data) (No Data) Exception Originator (No Data) Complete TPMT Information Document information document. 2015-6 not provided FINAL 70058 RB CMPSTCP122 OH CSPA; Tangible Net No Missing tangible net (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Benefit worksheet not benefit worksheet. Applicable 2015-6 in file FINAL 70058 RB CMPSTCP1770 OH CSPA; Required No Missing required closing (No Data) (No Data) (No Data) Exception Originator (No Data) Complete TPMT Closing Disclosure not disclosure doc. 2015-6 provided to borrower FINAL 70058 RB CMPSTCP2455 OH CSPA - Reduced No Missing document showing (No Data) (No Data) (No Data) Exception Originator (No Data) Complete TPMT Documentation Loan reduced documentation 2015-6 loan. FINAL 70060 RB CMPRESPA845 RESPA - GFE given No Missing GFE dated within 3 (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from days of application.GFE in Applicable 2015-6 application file dated 04.03.2008 FINAL 70062 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.295% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.380% causing variance of FINAL 3.915% which exceeds HMDA Rate spread Trigger of 3.000. 70064 RB CMPRESPA3ot in File No unable to locate GFE in (No Data) (No Data) (No Data) Exception Originator (No Data) Complete TPMT source docs file 2015-6 FINAL 70064 RB CMPSTPP303 PPP - State law No Prepayment Penalty is hard (No Data) (No Data) (No Data) Exception Originator (No Data) Complete TPMT prohibits PPP if paid per note and does not 2015-6 by insurance proceeds; contain state required FINAL provision not exclusion that prepayment disclosed will not be charged if paid by insurance proceeds. Prepayment penalty expiration date is 04/18/2011 70065 (No Data) Complete TPMT 2015-6 FINAL 70066 RA CMPDOC155 Application Missing No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT change. Applicable 2015-6 FINAL 70066 RA CMPDOC796 Missing Title No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT change. Applicable 2015-6 FINAL 70066 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.503% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.350% causing variance of FINAL 3.153% which exceeds HMDA Rate spread Trigger of 3.000. 70067 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.572% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.560% causing variance of FINAL 3.012% which exceeds HMDA Rate spread Trigger of 3.000. 70068 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.021% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.560% causing variance of FINAL 4.461% which exceeds HMDA Rate spread Trigger of 3.000. 70069 RB CMPFDCP300 HMDA Rate Spread No Test APR is 8.964%; HMDA (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark rate is 4.550%. Applicable 2015-6 Variance of 4.414% exceeds FINAL 3.00% trigger. 69162 RB CMPFDCP300 HMDA Rate Spread No Test APR is 7.793%; HMDA (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark rate is 4.420%. Applicable 2015-6 Variance of 3.373% exceeds FINAL 3.00% trigger. 69164 RB CMPFDCP300 HMDA Rate Spread No The final TIL APR is (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold 7.57%; the benchmark APR Applicable 2015-6 is 4.420% which results in FINAL a difference of 3.149% which exceeds the federal high priced threshold trigger of 3.0% . 69165 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.327% with (No Data) (No Data) (No Data) Exception Originator (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of 2015-6 4.420 causing variance of FINAL 3.907% which exceeds HMDA Rate spread Trigger of 3.000. 69166 RB CMPFDCP300 HMDA Rate Spread No The test APR is 7.563%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 4.560% resulting in a FINAL difference of 3.003%. This exceeds the HMDA rate spread trigger of 3.0%. 69166 RB CMPFDCP314 TILA - Final TIL not No Final TILA in file not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to dated by borrower. Applicable 2015-6 confirm timely FINAL delivery 69167 RB CMPFDCP300 HMDA Rate Spread No Test APR is 7.565%; HMDA (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark rate is 4.420%. Applicable 2015-6 Variance of 3.145% exceeds FINAL 3.00% trigger. 69168 RA CMPDOC155 Application Missing No Missing application. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69168 RA CMPFDCP2109 ROR - Unknown latest No Missing Note / Final TIL (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT TIL date; cannot disclosure statement. Applicable 2015-6 determine whether FINAL borrower was provided their full rescission period 69168 RA CMPFDCP316 TILA - Stated Loan No Stated Loan term of 360 (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Term not equal to the payments based on Applicable 2015-6 TIL Payment term 05/20/2038. Unable to FINAL verify maturity date due to missing final TIL. 69168 RA CMPFDCP308 TILA - Missing TIL at No Missing final TIL. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT closing Applicable 2015-6 FINAL 69168 RA CMPRESPA855 RESPA - Missing HUD No Missing HUD-1 settlement (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT 1/1A Settlement statement. Applicable 2015-6 Statement FINAL 69168 RA CMPROR113 ROR - Missing Right of No Missing right of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Rescission form rescission form. Applicable 2015-6 FINAL 69169 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.851% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.420% causing variance of FINAL 3.431% which exceeds HMDA Rate spread Trigger of 3.000. 69169 RB CMPROR1909 Incorrect ROR Form No Regulation Z designates (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Used - H8 Form Used in the H9 rescission form as Applicable 2015-6 Refinance With the form designed for same FINAL Original Creditor lender refinance transactions; for this loan the lender is using the H8 form. Regulation Z has language allowing the use of a substantially similar notice. Claytons view has been that an H8 protects the lender and assignee to at least the same extent as an H9, but Clayton recognized that one could think that the mere existence of the H9 takes away the substantially similar notice argument. The majority of U.S. Circuit Courts that have opined on the issue have upheld the use of an H8 in a same- lender refinance; therefore, Clayton grades the use of an H8 form in a same-lender refinance as a level B condition- Non Material exception 69170 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.502% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.560% causing variance of FINAL 4.942% which exceeds HMDA Rate spread Trigger of 3.000. 69170 RB CMPRESPA3ot in File No The file is missing the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT lender GFE. Applicable 2015-6 FINAL 69170 CB CRDLGL3626 Mod maturity date does No Mod has maturity dated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape 08/01/2038. Tape has Applicable 2015-6 maturity date Maturity dated 09/01/2038. FINAL Extension letter dated 09/09/2011 extending maturity to 09/01/2038 69171 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.725% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.560% causing variance of FINAL 4.165% which exceeds HMDA Rate spread Trigger of 3%. 69172 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.527% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.220 causing variance of FINAL 5.307% which exceeds HMDA Rate spread Trigger of 3.000. 69173 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.260% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 2.980% causing variance of FINAL 4.280% which exceeds HMDA Rate spread Trigger of 3.000. 69174 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.264% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 2.860% causing variance of FINAL 4.404% which exceeds HMDA Rate spread Trigger of 3.000. 69174 RB CMPRESPA845 RESPA - GFE given No Missing early Lender GFE (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from Applicable 2015-6 application FINAL 69176 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.283% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 2.860% causing variance of FINAL 5.423% which exceeds HMDA Rate spread Trigger of 3.000. 69178 RB CMPROR118 ROR - Disbursement No ROR expiration date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT date is on/before 03.27.2009. Per Final Applicable 2015-6 disclosed "midnight HUD1, Loan disbursed on FINAL of" date 03.27.2009 which was before the required rescission period expired. 69178 RB CMPROR2330 ROR - Disbursement No ROR expiration date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT date is before end of 03.27.2009. Per Final Applicable 2015-6 statutory rescission HUD1, Loan disbursed on FINAL period 03.27.2009 which was before the required rescission period expired. 69179 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.721% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 3.660% causing variance of FINAL 4.061% which exceeds HMDA Rate spread Trigger of 3.000. 69180 (No Data) Complete TPMT 2015-6 FINAL 69181 RA CMPSTPP303 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid note is hard and does not Applicable 2015-6 by insurance proceeds; state required exclusion FINAL provision not that the prepayment cannot disclosed be charged upon a lender to lender transaction. 69182 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.256% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 3.660%. causing variance FINAL of 3.596% which exceeds HMDA Rate spread Trigger of 3.0. 69184 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.626% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.090% causing variance of FINAL 4.536% which exceeds HMDA Rate spread Trigger of 3.000. 69187 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.838% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.480% causing variance of FINAL 3.358% which exceeds HMDA Rate spread Trigger of 3.000. 69188 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.844% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.270% causing variance of FINAL 5.574% which exceeds HMDA Rate spread Trigger of 3.000. 69189 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.814% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.060% causing variance of FINAL 4.754% which exceeds HMDA Rate spread Trigger of 1.500. 69189 RB CMPFDCP1669 TILA - Corrected TIL No Corrected TIL not in file. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not in file Final TIL is in file. Applicable 2015-6 FINAL 69189 RB CMPTILA1953 Corrected TIL should No Corrected TIL not in file. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT have been provided, Final TIL in file. Applicable 2015-6 underdisclosed APR FINAL 69190 RB CMPFDCP847 TILA - ARM Loan No ARM disclosure dated at (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure closing 5/XX/2004; Applicable 2015-6 after 3 days from lender's application date FINAL application is 5/3/2004. 69190 RB CMPRESPA845 RESPA - GFE given No GFE dated at closing (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from 5/XX/2004; lender's Applicable 2015-6 application application date is FINAL 5/3/2004. 69191 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.488% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.810% causing variance of FINAL 3.678% which exceeds HMDA Rate spread Trigger of 3.000. 69191 RA CMPRESPA3ot in File No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT point changes. Applicable 2015-6 FINAL 69191 RB CMPSTPP100 PPP - Prepayment No Prepayment penalty (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty prohibited by prohibited by state. Applicable 2015-6 state Prepayment Penalty FINAL Addendum in file. 69193 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.341% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.190% causing variance of FINAL 5.151% which exceeds HMDA Rate spread Trigger of 3.000. 69195 RB CMPFDCP300 HMDA Rate Spread No The test APR is 9.911% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR 4.83% which Applicable 2015-6 results in a difference FINAL 5.081% which exceeds the maximum allowed of 3.0%. 69196 (No Data) Complete TPMT 2015-6 FINAL 69199 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.767%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 4.690% which results in a FINAL difference of 4.077% which exceeds the maximum allowed of 3.0%. 69199 CB CRDLGL3626 Mod maturity date does No Tape has maturity of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape 11/01/2037. Modification Applicable 2015-6 maturity date has maturity date of FINAL 06/01/2037. Extension in file dated 07/16/13 changed maturity date from 06/01/37 to 11/01/37. 69200 RB CMPFDCP2095 TILA - Cannot No Initial TIL is not dated. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT determine timely Applicable 2015-6 delivery of Initial FINAL TIL 69200 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.137% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.840% causing variance of FINAL 3.297% which exceeds HMDA Rate spread Trigger of 3.000. 69200 RB CMPFDCP847 TILA - ARM Loan No ARM Loan Program (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure Disclosure after 3 days Applicable 2015-6 after 3 days from from application FINAL application 69200 RA CMPFINT106 Finance charge No TIL disclosed finance (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more charges of $238,869.69. Applicable 2015-6 than $100 (Pmt Stream) Actual calculated is FINAL $239,408.68 for an understatement of $538.99. Unable to reconcile understatement. Missing TIL itemization. 69200 RA CMPROR113 ROR - Missing Right of No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Rescission form change. Applicable 2015-6 FINAL 69200 RB CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note is hard and lacks Applicable 2015-6 L refinance; provison state required exclusion FINAL not disclosed that the prepayment cannot be charged upon a lender to lender transaction. 69614 RB CMPBI1623 MA Borrower Interest; No Missing MA Interst (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Worksheet missing worksheet. Applicable 2015-6 FINAL 69614 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.632% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.940% causing variance of FINAL 4.692% which exceeds HMDA Rate spread Trigger of 3.000. 69615 RB CMPBI1623 MA Borrower Interest; No Missing MA Borrower (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Worksheet missing Interest Worksheet. Applicable 2015-6 FINAL 69616 RA CMPDOC155 Application Missing No Missing application. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69616 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.830% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.190% causing variance of FINAL 3.640% which exceeds HMDA Rate spread Trigger of 3.000. 69616 RB CMPFDCP305 TILA - TIL discl. not No Application date of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT made within 3 days of 06/08/2007, TIL in file Applicable 2015-6 application dated 07/03/2007. Lender FINAL TIL not received within 3 days of application. 69616 RB CMPFDCP312 TILA - Final TIL Date No Transaction date of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after actual 7/XX/2007, borrower Applicable 2015-6 transaction date executed the final TIL on FINAL 8/3/07, after the actual transaction date. 69616 RB CMPRESPA3ot in File No Missing GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69617 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.478%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 4.830% resulting in a FINAL difference of 3.648%. This exceeds the HMDA rate spread trigger of 3.0%. 69617 CB CRDLGL3626 Mod maturity date does No Tape has maturity of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape 06/01/2036. Mod has Applicable 2015-6 maturity date maturity date of FINAL 02/01/2036. Extension in file dated 01/17/2012 changed maturity date from 02/01/2036 to 04/01/2036. Extension in file dated 06/05/2013 changed maturity date from 04/01/2036 to 06/01/2036. 69618 RB CMPSTCP955 MI Home Loans - No Not fouond in supporting (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Borrower's Bill of document file Applicable 2015-6 Rights Not in File FINAL 69618 RB CMPSTCP961 MI Home Loans - No Not found in supporting (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Consumer document file Applicable 2015-6 Caution/Homeownership FINAL Counseling Notice Not in File 69620 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.256% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.920% causing variance of FINAL 3.336% which exceeds HMDA Rate spread Trigger of 3.000. 69620 RB CMPRESPA3ot in File No No GFE could be located in (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT File Applicable 2015-6 FINAL 69620 RB CMPSTPP302 PPP - State law No Source of the exception is (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- unknown. Loan was not a Applicable 2015-6 L refinance; provison lender to lender FINAL not disclosed refinance. XXX company paid off XXX. 69621 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.660% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.750% causing variance of FINAL 4.910% which exceeds HMDA Rate spread Trigger of 3.000. 69622 RB CMPRESPA3ot in File No File is missing a Lender (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT GFE. Broker GFE 4/17/07 Applicable 2015-6 in file. FINAL 69622 RB CMPROR113 ROR - Missing Right of No Documents state this is a (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Rescission form refinance transaction. Applicable 2015-6 The Right to Cancel FINAL disclosure is missing. 69623 RB CMPFDCP847 TILA - ARM Loan No ARM loan disclosure dated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure 12/18/06 not provided Applicable 2015-6 after 3 days from within 3 days of FINAL application application date of 11/12/06. 69624 RB CMPFDCP847 TILA - ARM Loan No Arm Loan Program (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure Disclosure is dated Applicable 2015-6 after 3 days from 8/23/2004. FINAL application 69624 RB CMPFINT106 Finance charge No Finance charges (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more understated greater than Applicable 2015-6 than $100 (Pmt Stream) $100 - actual understated FINAL amount is $7,026.86. The TIL indicates an index of 1.5350% was used dated 5/19. The lowest index is 1.71% 69624 RB CMPSTCP955 MI Home Loans - No Note is dated 7/23/2004. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Borrower's Bill of Applicable 2015-6 Rights Not in File FINAL 69624 RB CMPSTCP961 MI Home Loans - No Note is dated 7/23/2004. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Consumer Applicable 2015-6 Caution/Homeownership FINAL Counseling Notice Not in File 69624 RB CMPSTPP108 PPP - Prepayment No PPP is 1% of UPB - PPP (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty type exceeds expired 7/22/206 Applicable 2015-6 maximum allowed FINAL 69624 CB CRDLGL3626 Mod maturity date does No Mod in file has maturity (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape date 07/22/2044. Tape has Applicable 2015-6 maturity date Maturity dated 08/01/2044. FINAL Extension in file changing maturity from 07/22/2044 to 08/01/0244 69625 RA CMPFINT106 Finance charge No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more change. Applicable 2015-6 than $100 (Pmt Stream) FINAL 69626 RB CMPSTCP959 MI Home Loans- No Application date 8/8/2005, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Borrowers Bill of Borrower's Bill of Rights Applicable 2015-6 Rights Not Provided provided on 9/24/2005. FINAL within 3 Business Days of Application 69626 RB CMPSTCP965 MI Home Loans- No Application date 8/8/2005, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Consumer Borrower's Bill of Rights Applicable 2015-6 Caution/Homeownership provided on 9/24/2005. FINAL Counseling Notice Not Timely 69627 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.407% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.470% causing variance of FINAL 4.937% which exceeds HMDA Rate spread Trigger of 3.00. 69627 RB CMPFINT106 Finance charge No The TIL reflects a finance (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more charge of $148117.36, the Applicable 2015-6 than $100 (Pmt Stream) pay stream reflects a FINAL finance charge of $150125.91 resulting in a difference of ($2008.55). The TIL indicates an index rate of 3.425% resulting in a fully indexed rate of 9.375%, the actual index rate ranges from 3.52% to 3.92% resulting in a fully indexed rate ranging from 9.47%% to 9.87%. 69628 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.552% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.760% causing variance of FINAL 3.792% which exceeds HMDA Rate spread Trigger of 3.000. 69628 RB CMPSTPP303 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid Addendum is hard and lacks Applicable 2015-6 by insurance proceeds; provision for payment of FINAL provision not loan by insurance disclosed proceeds. 69631 (No Data) Complete TPMT 2015-6 FINAL 69634 (No Data) Complete TPMT 2015-6 FINAL 69202 (No Data) Complete TPMT 2015-6 FINAL 69203 (No Data) Complete TPMT 2015-6 FINAL 69204 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.128 % with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.780% causing variance of FINAL 4.348% which exceeds HMDA Rate spread Trigger of 3.00. 69205 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.168% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.690% causing variance of FINAL 4.478% which exceeds HMDA Rate spread Trigger of 3.000. 69206 RB CMPFDCP849 TILA - Required ARM No Missing initial ARM (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Loan Program disclosure. Applicable 2015-6 Disclosure missing FINAL 69207 RB CMPRESPA3ot in File No Lender's GFE missing from (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT file. Applicable 2015-6 FINAL 69208 (No Data) Complete TPMT 2015-6 FINAL 69209 RB CMPFDCP314 TILA - Final TIL not No Final TIL is missing date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to by borrowers. Applicable 2015-6 confirm timely FINAL delivery 69209 RB CMPSTCP1531 MN Home Loan- No 1% of amt prepd in 12 mos (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Prohibited Prepayment if amt prepd is >20% of Applicable 2015-6 Penalty - Fed Inst OPB is prohibited by FINAL state. 69209 RB CMPSTCP1539 MN Home Loan- No Acknowledgement of Oral (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Acknowledgement of Tax/Insurance disclosure Applicable 2015-6 Oral Tax/Insurance is missing. FINAL Disclosure Not in File - Fed Inst 69209 RA CMPSTCP1537 MN No acknowledgement No No acknowledgement of Oral (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT of Oral Tax/Insurance Tax/Insurance Disclosure Applicable 2015-6 Disclosure in file in file FINAL 69209 RB CMPSTPP302 PPP - State law No Terms of PPP do not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- incorporate a soft Applicable 2015-6 L refinance; provison provision excluding PPP on FINAL not disclosed lender to lender refinances. 69209 RA CMPSTPP105 PPP - State prohibits No State prohibits a PPP upon (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT a PPP upon a bona fide a bona fide sale of home; Applicable 2015-6 sale of home; this PPP this PPP does not include FINAL does not include a a bona fide sale bona fide sale restriction. restriction. 69209 RA CMPSTPP104 PPP - State does not No Prepay has penalty for (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT allow prepayment partial prepay per prepay Applicable 2015-6 penalty upon a partial addendum. FINAL prepay 69209 RA CMPSTPP1529 MN Home Loan- No Prepay Addendum is (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Prohibited Prepayment attached to note in file. Applicable 2015-6 Penalty FINAL 69210 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.770% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.560% causing variance of FINAL 3.210% which exceeds HMDA Rate spread Trigger of 3.000. 69210 RB CMPFDCP309 TILA - Final TIL not No Final TIL not executed by (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Executed borrower. Applicable 2015-6 FINAL 69210 RB CMPFDCP314 TILA - Final TIL not No Final TIL not dated by (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to borrowers. Applicable 2015-6 confirm timely FINAL delivery 69211 RB CMPFDCP847 TILA - ARM Loan No ARM Loan Program (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure disclosure provided Applicable 2015-6 after 3 days from 11/18/2005. This is 3 FINAL application days past the application date of 10/28/05. 69211 RA CMPFDCP310 TILA - Regular Payment No TILA - Regular Payment (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT per TIL not equal to per TIL not equal to Note Applicable 2015-6 Note Original P&I Original P&I TIL Regular FINAL Payment: 1464.38Regular MI Premium per TIL: Note P&I: 1679.11 69212 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.818% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.260% causing variance of FINAL 4.558% which exceeds HMDA Rate spread Trigger of 3.0 69212 RA CMPFINT106 Finance charge No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more change. Applicable 2015-6 than $100 (Pmt Stream) FINAL 69213 (No Data) Complete TPMT 2015-6 FINAL 69215 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.852% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.720% causing variance of FINAL 4.132% which exceeds HMDA Rate spread Trigger of 3.000. 69216 RB CMPFDCP300 HMDA Rate Spread No The test APR is 7.893% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.720% Applicable 2015-6 which results in a FINAL difference of 3.173% which exceeds the maximum allowed of 3.0%. 69216 RB CMPRESPA3ot in File No Missing GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69217 RB CMPFDCP847 TILA - ARM Loan No Application date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure 2/07/2007, ARM Disclosure Applicable 2015-6 after 3 days from in file Dated 04/18/2007. FINAL application 69218 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.154% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.110% causing variance of FINAL 3.044% which exceeds HMDA Rate spread Trigger of 3.000. 69218 RB CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note is hard and lacks Applicable 2015-6 L refinance; provison state required exclusion FINAL not disclosed that the prepayment cannot be charged upon a lender to lender transaction. Penalty expired 4/23/2009. 69220 (No Data) Complete TPMT 2015-6 FINAL 69223 RB CMPFDCP314 TILA - Final TIL not No Final TIL is not dated by (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to the borrowers. Applicable 2015-6 confirm timely FINAL delivery 69223 RB CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note is hard and lacks Applicable 2015-6 L refinance; provison state required exclusion FINAL not disclosed that the prepayment cannot be charged upon a lender to lender transaction. 69226 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.116% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.930% causing variance of FINAL 4.186% which exceeds HMDA Rate spread Trigger of 3.000. 69226 RB CMPFINT106 Finance charge No Final TIL disclosed (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more finance charges of Applicable 2015-6 than $100 (Pmt Stream) $428,690.70, per Clayton FINAL paystream calculations, finance charges are $428,954.32, resulting in understated finance charges of $263.62. Unable to determine source of understatement, missing TIL Itemization. 69226 RB CMPRESPA3ot in File No Missing lender GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69227 (No Data) Complete TPMT 2015-6 FINAL 70070 (No Data) Complete TPMT 2015-6 FINAL 70071 RB CMPFDCP310 TILA - Regular Payment No Payment per note 2318.83. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT per TIL not equal to Applicable 2015-6 Note Original P&I FINAL 70071 RB CMPFDCP315 TILA - Sum of No .01 cent varianceTIL Total (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT scheduled pmts not of Payments: Applicable 2015-6 equal to Total of $897,550.83Total Payments FINAL Payments as Calculated: $897,550.82 70071 CB CRDLGL3626 Mod maturity date does No Tape has Mod maturity date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape of 7/1/2044. Mod has Applicable 2015-6 maturity date maturity date of 5/1/2044. FINAL File has an Extension Agreement dated 8/24/2011 which changed the maturity date to 7/1/2044. 70072 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.263% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.590% causing variance of FINAL 4.673% which exceeds HMDA Rate spread Trigger of 3.0. 70072 RB CMPFDCP315 TILA - Sum of No Til shows 360 payments of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT scheduled pmts not $2162.77, Total of Applicable 2015-6 equal to Total of payments $778597.21, note FINAL Payments shows 360 payments at same amount $2162.77 70073 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.855% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.910% causing variance of FINAL 4.945% which exceeds HMDA Rate spread Trigger of 3.0. 70073 CB CRDLGL3626 Mod maturity date does No Tape has maturity date of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape 07/01/2048,. Mod has Applicable 2015-6 maturity date maturity date of FINAL 05/01/2048. Extension in file dated 8/02/13 changed maturity date from 05/01/2048 to 07/01/2048. 70076 RB CMPFDCP300 HMDA Rate Spread No Test APR of 11.378% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.190% causing variance of FINAL 6.188% which exceeds HMDA Rate spread Trigger of 3.000. 70077 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.220% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.720% causing variance of FINAL 4.5% which exceeds HMDA Rate spread Trigger of 3.00. 70077 RB CMPFDCP847 TILA - ARM Loan No ARM Loan Program (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure disclosure provided Applicable 2015-6 after 3 days from 01/11/2007. This is 3 FINAL application days past the application date of 12/26/06. 70077 RB CMPSTPP106 PPP - Prepayment No PPP is 24 months, with 3% (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty exceeds for first year, 2% for 2nd Applicable 2015-6 maximum allowed (%) year which exceeds maximum FINAL allowed of 1%. Per PPP provisions for MI, if the loan is secured by a single-family dwelling unit, a prepayment penalty is allowed for 3 years in an amount not to exceed 1% of the amount prepaid. 70077 RB CMPSTPP108 PPP - Prepayment No PPP is 24 months, with 3% (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty type exceeds for first year, 2% for 2nd Applicable 2015-6 maximum allowed year which exceeds maximum FINAL allowed of 1%. Per PPP provisions for MI, if the loan is secured by a single-family dwelling unit, a prepayment penalty is allowed for 3 years in an amount not to exceed 1% of the amount prepaid. 70077 CB CRDLGL3626 Mod maturity date does No Mod maturity dated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape 02/01/2037. Extension in Applicable 2015-6 maturity date file dated 03/01/2012 FINAL changing maturity to 04/01/2037 70079 RB CMPFDCP2105 TILA - Cannot No Cannot determine TIL in (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT determine the delivery file is final. Not dated. Applicable 2015-6 date of the Final TIL FINAL 70079 RB CMPFDCP300 HMDA Rate Spread No The Test APR is 11.054% (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold with HMDA Benchmark Rate Applicable 2015-6 of 4.94% causing variance FINAL of 6.114% which exceeds HMDA Rate spread trigger of 3.00%. 70079 RB CMPFDCP309 TILA - Final TIL not No TIL in file not executed (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Executed Applicable 2015-6 FINAL 70079 RB CMPFDCP314 TILA - Final TIL not No TIL in file not dated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to Applicable 2015-6 confirm timely FINAL delivery 70079 RB CMPFDCP2109 ROR - Unknown latest No There is one TIL (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT TIL date; cannot disclosure in the file. Applicable 2015-6 determine whether There is no date affixed FINAL borrower was provided to it and it is not dated their full rescission nor signed by the period borrower. Unable to determine if it is the initial TIL or the Final TIL. 70079 RB CMPROR114 ROR - Right of No ROR form not signed by (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Rescission not borrower Applicable 2015-6 executed by all title FINAL holders 70079 RB CMPSTPP106 PPP - Prepayment No State maximum allowed (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty exceeds prepayment % is 1%. Applicable 2015-6 maximum allowed (%) Penalty per rider is 5%. FINAL 70079 RB CMPSTPP108 PPP - Prepayment No State regulations allow on (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty type exceeds the amount prepaid to be Applicable 2015-6 maximum allowed the basis for any FINAL prepayment. Per the prepayment rider the basis is the original principal balance. 70080 (No Data) Complete TPMT 2015-6 FINAL 70081 RB CMPFDCP307 TILA - Missing TIL at No Missing lenders initial (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT application TIL. Applicable 2015-6 FINAL 70081 RB CMPFDCP847 TILA - ARM Loan No Earliest ARM Loan Program (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure Disclosure dated Applicable 2015-6 after 3 days from 08/02/2006. FINAL application 70081 RB CMPRESPA3ot in File No Missing lenders initial (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT GFE. Applicable 2015-6 FINAL 70081 CB CRDLGL3626 Mod maturity date does No Tape has mod maturity of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape 05/01/2050, mod in file Applicable 2015-6 maturity date has maturity date of FINAL 04/01/2050, no information/document in file to verify why tape has that date. 70082 RB CMPFDCP300 HMDA Rate Spread No The test APR is 10.545% (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 5.000% which results in a FINAL difference of 5.545% which exceeds the maximum allowed of 3.0%. 70082 RB CMPFDCP305 TILA - TIL discl. not No Application date is (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT made within 3 days of 8/2/07. Earliest Lender Applicable 2015-6 application TIL dated 8/8/07. FINAL 70082 RB CMPFINT109 Finance charge No Finance charge understated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more by $90. Per itemization of Applicable 2015-6 than $35 (Pmt Stream) amount financed, Courier FINAL fee of $90 is understated. 70083 (No Data) Complete TPMT 2015-6 FINAL 70084 (No Data) Complete TPMT 2015-6 FINAL 70085 RB CMPFDCP849 TILA - Required ARM No Missing ARM Loan Program (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Loan Program Disclosure. Applicable 2015-6 Disclosure missing FINAL 70085 RB CMPRESPA3ot in File No Missing GFE (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 70086 (No Data) Complete TPMT 2015-6 FINAL 70087 (No Data) Complete TPMT 2015-6 FINAL 70091 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.402% with (No Data) (No Data) (No Data) Waiver Originator (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of 2015-6 5.190% causing variance of FINAL 5.212% which exceeds HMDA Rate spread Trigger of 3.000. 70092 (No Data) Complete TPMT 2015-6 FINAL 70096 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.197% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.720% causing variance of FINAL 3.477% which exceeds HMDA Rate spread Trigger of 3%. 70097 RB CMPFDCP847 TILA - ARM Loan No The disclosure is dated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure 10/8/07, the lender Applicable 2015-6 after 3 days from application date is FINAL application 9/21/07. 70098 (No Data) Complete TPMT 2015-6 FINAL 70099 RB CMPFDCP847 TILA - ARM Loan No ARM Loan Program (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure disclosure provided Applicable 2015-6 after 3 days from 01/21/2005. This is 3 FINAL application days past the application date of 12/16/04. 70099 RA CMPFDCP315 TILA - Sum of No TILA - Sum of scheduled (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT scheduled pmts not pmts not equal to Total of Applicable 2015-6 equal to Total of Payments:TIL Total of FINAL Payments Payments: $334,762.19Total Payments as Calculated: $334,822.19 70099 RB CMPFINT109 Finance charge No Final TIL disclosed (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more finance charges at Applicable 2015-6 than $35 (Pmt Stream) $175,849.71, Clayton FINAL paystream reflects $175,954.71 for an under disclosed difference of $105.00. The underdisclosure is due to a $45.00 courier fee found on the final HUD-1, but not on the TIL itemization. 70100 RB CMPRESPA845 RESPA - GFE given No Application date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from 11/23/2004; GFE in file Applicable 2015-6 application dated 12/01/2004. FINAL 70101 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.533%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is 4.75% Applicable 2015-6 resulting in a difference FINAL of 3.783%. This exceeds the HMDA rate spread trigger of 3.0%. 70101 RB CMPSTPP106 PPP - Prepayment No Maximum prepayment penalty (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty exceeds per MI is 5% of the Applicable 2015-6 maximum allowed (%) outstanding balance within FINAL first 5 years. Subject loan has a prepayment penalty of 6 months interest on the average balance for the prior 6 months. State max penalty of 5.941 months exceeded. 70102 RA CMPFDCP307 TILA - Missing TIL at No Canceled due to data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT application changes. Applicable 2015-6 FINAL 70102 RA CMPFDCP849 TILA - Required ARM No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Loan Program point changes. Applicable 2015-6 Disclosure missing FINAL 70103 RB CMPFDCP300 HMDA Rate Spread No HMDA Rate Spread greater (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold than threshold : Test APR Applicable 2015-6 of 9.060% with HMDA FINAL Benchmark Rate of 5.020% causing variance of 4.040% which exceeds HMDA Rate spread Trigger of 3.00. 70103 RB CMPFDCP847 TILA - ARM Loan No ARM Loan Program (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure disclosure provided Applicable 2015-6 after 3 days from 08/25/2004. This is 3 FINAL application days past the application date of 07/19/2004. 70106 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.255%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 4.750% which results in FINAL APR Variance of 3.505% which exceeds the maximum allowed of 3.00% 70106 CB CRDLGL3626 Mod maturity date does No Tape has mod maturity of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape 03/01/2040, mod in file Applicable 2015-6 maturity date has maturity date of FINAL 03/27/2040, no information/document in file to verify why tape has that date. 70107 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.931% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.73% causing variance of FINAL 3.201% which exceeds HMDA Rate spread Trigger of 3.000. 70108 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.931% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.560% causing variance of FINAL 3.371% which exceeds HMDA Rate spread Trigger of 3.000. 70108 RB CMPFDCP847 TILA - ARM Loan No ARM disclosure is dated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure 9/30/2005, application Applicable 2015-6 after 3 days from dated 9/26/05. FINAL application 70108 RA CMPFDCP307 TILA - Missing TIL at No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT application correction. Applicable 2015-6 FINAL 70108 RB CMPRESPA845 RESPA - GFE given No Application dated 9/26/05, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from GFE dated 9/30/05. Applicable 2015-6 application FINAL 70109 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.249% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.720% causing variance of FINAL 4.529% which exceeds HMDA Rate spread Trigger of 3.000. 70109 RB CMPFDCP847 TILA - ARM Loan No ARM disclosure dated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure 1/28/05, application date Applicable 2015-6 after 3 days from 1/18/05. FINAL application 70109 RB CMPSTPP302 PPP - State law No Subject loan is not a (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- lender to lender Applicable 2015-6 L refinance; provison refinance. FINAL not disclosed 70111 (No Data) Complete TPMT 2015-6 FINAL 68527 RD CMPDOC1797 Missing Lender's Yes Only Brokers application (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Application Date in the file. Applicable 2015-6 FINAL 68527 RA CMPSTPP303 PPP - State law No Missing state law (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid prohibits PPP if paid by Applicable 2015-6 by insurance proceeds; insurance proceeds FINAL provision not disclosure. disclosed 68499 (No Data) Complete TPMT 2015-6 FINAL 68501 RB CMPFDCP300 HMDA Rate Spread No Test APR of 6.962% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 2.450% causing variance of FINAL 4.512% which exceeds HMDA Rate spread Trigger of 3.0. 68501 RB CMPFDCP847 TILA - ARM Loan No ARM disclosure signed at (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure closing 01/31/2005. Applicable 2015-6 after 3 days from FINAL application 68954 RB CMPFDCP307 TILA - Missing TIL at No Missing Early Lender TIL (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT application Applicable 2015-6 FINAL 68957 (No Data) Complete TPMT 2015-6 FINAL 68958 (No Data) Complete TPMT 2015-6 FINAL 68961 RB CMPFDCP307 TILA - Missing TIL at No Missing Initial TIL. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT application Applicable 2015-6 FINAL 68961 RB CMPFDCP847 TILA - ARM Loan No ARM disclosure dated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure 06/09/2005, application Applicable 2015-6 after 3 days from date 04/06/2005. FINAL application 68964 RD CMPDOC155 Application Missing Yes Missing application (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 68966 (No Data) Complete TPMT 2015-6 FINAL 68967 RB CMPFDCP847 TILA - ARM Loan No ARM Loan Program (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure Disclosure after 3 days Applicable 2015-6 after 3 days from from application. FINAL application 68967 RB CMPROR2043 Cannot determine if No Missing disbursement date. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT funding date is after Cannot determine if Applicable 2015-6 rescission period funding date is after FINAL rescission period. 68969 RB CMPFDCP847 TILA - ARM Loan No ARM Loan Program (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure disclosure provided Applicable 2015-6 after 3 days from 08/26/2005. This is 3 FINAL application days past the application date of 08/15/2006. 68972 (No Data) Complete TPMT 2015-6 FINAL 68973 (No Data) Complete TPMT 2015-6 FINAL 68974 (No Data) Complete TPMT 2015-6 FINAL 68975 (No Data) Complete TPMT 2015-6 FINAL 68977 (No Data) Complete TPMT 2015-6 FINAL 68979 RB CMPFDCP3254 TILA - Cannot No Initial ARM Disclosure is (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT determine if ARM not signed or dated. Applicable 2015-6 Program Disclosure was Unable to determine FINAL provided in a timely disclosure date manner 68980 RB CMPFDCP300 HMDA Rate Spread No HMDA Benchmark Date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold 11/15/2005, Test APR Applicable 2015-6 8.449,HMDA Benchmark Rate FINAL 4.830, HMDA Benchmark/APR Variance,3.619,HMDA Rate Spread Trigger 3.000,Violates Federal Rate Spread threshold 68983 RA CMPFDCP307 TILA - Missing TIL at No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT application change. Applicable 2015-6 FINAL 68983 RA CMPRESPA3ot in File No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT change. Applicable 2015-6 FINAL 68984 (No Data) Complete TPMT 2015-6 FINAL 68985 (No Data) Complete TPMT 2015-6 FINAL 68986 RA CMPFDCP310 TILA - Regular Payment No Initial payment per note (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT per TIL not equal to 2645.21, per FINAL TIL Applicable 2015-6 Note Original P&I 2252.50. FINAL 68988 RB CMPFDCP847 TILA - ARM Loan No Application date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure 12/17/2005, ARM Disclosure Applicable 2015-6 after 3 days from in file Dated 01/11/2006. FINAL application Lender ARM Disclosure not received within 3 days of application. 68989 RB CMPFDCP300 HMDA Rate Spread No Test APR 7.649%, HMDA (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark rate 4.590%, Applicable 2015-6 variance 3.059% exceeds FINAL 3.00% trigger. 68991 RB CMPRESPA3ot in File No File missing GFE at (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT application Applicable 2015-6 FINAL 68992 (No Data) Complete TPMT 2015-6 FINAL 68993 RA CMPDOC155 Application Missing No Only Broker application in (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT file. Application date Applicable 2015-6 for lender taken from FINAL Credit Report 68994 RB CMPFDCP3254 TILA - Cannot No ARM Program Disclosure not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT determine if ARM dated. Applicable 2015-6 Program Disclosure was FINAL provided in a timely manner 68996 (No Data) Complete TPMT 2015-6 FINAL 68997 RB CMPFDCP847 TILA - ARM Loan No Application date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure 09/29/2005, ARM Disclosure Applicable 2015-6 after 3 days from in file Dated 11/23/2005. FINAL application Lender ARM Disclosure not received within 3 days of application. 68998 RB CMPFDCP314 TILA - Final TIL not No Final TIL is not hand (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to dated by the borrower, Applicable 2015-6 confirm timely unable to determine timely FINAL delivery delivery. 68998 RB CMPFDCP847 TILA - ARM Loan No ARM Loan Program (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure Disclosure after 3 days Applicable 2015-6 after 3 days from from application FINAL application 68998 RB CMPSTCP955 MI Home Loans - No MI Home Loans -Borrower's (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Borrower's Bill of Bill of Rights Not in File Applicable 2015-6 Rights Not in File FINAL 68998 RB CMPSTCP961 MI Home Loans - No MI Home Loans -Consumer (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Consumer Caution/Homeownership Applicable 2015-6 Caution/Homeownership Counseling Notice Not in FINAL Counseling Notice Not File in File 68998 CA CRDLGL197 Missing Modification No Missing Modification (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69000 RB CMPFDCP849 TILA - Required ARM No Required ARM Loan Program (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Loan Program Disclosure missing Applicable 2015-6 Disclosure missing FINAL 69001 RA CMPAPRT101 APR - Irregular pmt No APR Per TIL 8.1320%; APR (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT loan; underdisclosed per paystream 9.3581%, Applicable 2015-6 APR > 0.250% variance of 1.2261% FINAL exceeds maximum allowed of .125%. 69001 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.358% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.780% causing variance of FINAL 4.578 which exceeds HMDA Rate spread Trigger of 3.0. 69001 RB CMPFDCP847 TILA - ARM Loan No Application date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure 01/26/2006, disclosure Applicable 2015-6 after 3 days from dated 02/22/2006. FINAL application 69001 RA CMPFINT106 Finance charge No Final TIL disclosed (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more finance charges of Applicable 2015-6 than $100 (Pmt Stream) $2739898.10 per Clayton FINAL paystream calculations, finance charges are $3397941.81 resulting in understated finance charges of $658043.71. 69002 (No Data) Complete TPMT 2015-6 FINAL 69004 RB CMPFDCP3254 TILA - Cannot No Arm loan disclosure in (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT determine if ARM file not dated. Applicable 2015-6 Program Disclosure was FINAL provided in a timely manner 69005 RA CMPAPRT101 APR - Irregular pmt No Final TIL disclosed APR of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT loan; underdisclosed 9.3600%, Clayton reflects Applicable 2015-6 APR > 0.250% APR is 10.3963% resulting FINAL in understated APR of - 1.0363%. Unable to determine source of understatement. 69005 RB CMPFDCP300 HMDA Rate Spread No The test APR is 10.396%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 4.930% resulting in a FINAL difference of 5.466%. This exceeds the HMDA rate spread trigger of 3.0%. 69005 RB CMPFDCP847 TILA - ARM Loan No Earliest ARM Disclosure in (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure file Dated 03/30/2001. Applicable 2015-6 after 3 days from FINAL application 69005 RA CMPFINT106 Finance charge No Final TIL disclosed (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more finance charges of Applicable 2015-6 than $100 (Pmt Stream) $678,904.80, Clayton FINAL paystream reflects finance charges are $834,564.10 resulting in understated finance charges of ($155,659.30). Unable to determine source of understatement. 69006 (No Data) Complete TPMT 2015-6 FINAL 69008 RB CMPFDCP305 TILA - TIL discl. not No Initial TILA dated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT made within 3 days of 03/16/2006 was not made Applicable 2015-6 application within 3 days of FINAL application date 03/12/2006. 69008 RB CMPFDCP847 TILA - ARM Loan No Application date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure 03/12/2006, ARM Disclosure Applicable 2015-6 after 3 days from in file Dated 03/27/2006. FINAL application Lender ARM Disclosure not received within 3 days of application. 69008 RB CMPFINT106 Finance charge No Finance charge per TIL is (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more $161,340.54, actual Applicable 2015-6 than $100 (Pmt Stream) finance charge calculation FINAL $166,517.54 per payment stream causing understatement of $5177. 69010 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.206% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.750% causing variance of FINAL 3.456% which exceeds HMDA Rate spread Trigger of 3.000. 69012 (No Data) Complete TPMT 2015-6 FINAL 69013 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.168% with (No Data) (No Data) (No Data) Exception Originator (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of 2015-6 4.750% causing variance of FINAL 3.418% which exceeds HMDA Rate spread Trigger of 3.000. 69013 RB CMPFDCP307 TILA - Missing TIL at No Missing initial TIL from (No Data) (No Data) (No Data) Exception Originator (No Data) Complete TPMT application lender. 2015-6 FINAL 69014 (No Data) Complete TPMT 2015-6 FINAL 69015 RB CMPFDCP847 TILA - ARM Loan No Application date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure 1/23/2006, ARM Disclosure Applicable 2015-6 after 3 days from in file Dated 3/10/2006. FINAL application Lender ARM Disclosure not received within 3 days of application. 69015 RB CMPFINT106 Finance charge No Finance charge understated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more by $393.06. Per Applicable 2015-6 than $100 (Pmt Stream) itemization of amount FINAL financed, Settlement/Closing fee of $395.00 is understated. 69015 RA CMPRESPA3ot in File No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT change. Applicable 2015-6 FINAL 69016 RB CMPFDCP307 TILA - Missing TIL at No Missing early Lender TIL (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT application Applicable 2015-6 FINAL 69016 RB CMPRESPA3ot in File No Missing early lender GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69017 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.762% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.590% causing variance of FINAL 3.172% which exceeds HMDA Rate spread Trigger of 3.000. 69019 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.921% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.690% causing variance of FINAL 3.231% which exceeds HMDA Rate spread Trigger of 3.000. 69019 RB CMPFDCP307 TILA - Missing TIL at No Missing initial Lender (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT application TIL. Applicable 2015-6 FINAL 69019 RB CMPFINT106 Finance charge No Finance charges (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more understated $1468.44. Applicable 2015-6 than $100 (Pmt Stream) Unable to reconcile, FINAL Itemization of Amount Financed not provided. 69019 RB CMPRESPA3ot in File No Missing early Lender GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69020 RB CMPFDCP849 TILA - Required ARM No Missing required ARM Loan (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Loan Program Program Disclosure. Applicable 2015-6 Disclosure missing FINAL 68502 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.476% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.110% causing variance of FINAL 4.366% which exceeds HMDA Rate spread Trigger of 3.000. 68502 RB CMPFDCP847 TILA - ARM Loan No ARM Loan Program (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure Disclosure after 3 days Applicable 2015-6 after 3 days from from application. FINAL application 68502 RA CMPFINT106 Finance charge No Finance charge per TIL is (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more $480,577.48, actual Applicable 2015-6 than $100 (Pmt Stream) finance charge calculation FINAL $484,763.36 per payment stream causing understatement of ($4,185.88). 68502 CA CRDLGL3626 Mod maturity date does No Tape has maturity date of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape 05/01/2036. Mod in file Applicable 2015-6 maturity date has maturity date of FINAL 06/01/2036. There is no information or document to verify tape date. 68503 (No Data) Complete TPMT 2015-6 FINAL 68504 (No Data) Complete TPMT 2015-6 FINAL 68505 RB CMPSTCP1151 SC Home Loans -Broker No Missing SC Home Loans- (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT 'Amounts Earned' Broker Amounts Earned Applicable 2015-6 Disclosure not in file Disclosure. FINAL 68505 RB CMPSTCP1159 SC Home Loans - No Missing SC Home Loans - (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Designated Agency Designated Agency Applicable 2015-6 Disclosure not in file Disclosure. FINAL 68505 RA CMPSTPP1535 PPP - Prepayment No Prepayment penalty expired (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty term exceeds 4/27/2009 Applicable 2015-6 state maximum FINAL 68505 RA CMPSTPP301 PPP - Prepayment No Prepayment penalty expired (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty expires after 4/27/2009. Applicable 2015-6 latest date permitted FINAL by state 68507 (No Data) Complete TPMT 2015-6 FINAL 68509 (No Data) Complete TPMT 2015-6 FINAL 68511 RA CMPRESPA3ot in File No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT point changes. Applicable 2015-6 FINAL 68511 CD CRDLGL197 Missing Modification Yes Tape has Mod date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT 5/29/2009. There is no Applicable 2015-6 Mod in the file. FINAL 68512 RB CMPFINT109 Finance charge No Finance charges are (No Data) (No Data) (No Data) Exception Originator (No Data) Complete TPMT understated by more understated in the amount 2015-6 than $35 (Pmt Stream) of $46. Per the til FINAL itemization the flood cert in the amount of $16 and a courier fee in the amount of $30 were not included as prepaid finance charges. 68512 CB CRDLGL3626 Mod maturity date does No Tape has mod maturity date (No Data) (No Data) (No Data) Waiver Originator (No Data) Complete TPMT not match tape of 2/1/2044. Mod in file 2015-6 maturity date has maturity date of FINAL 7/1/2038. No information/document in file to verify why tape has that date. 68513 RB CMPFDCP315 TILA - Sum of No TIL Total of Payments: (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT scheduled pmts not $968,831.98 Total Payments Applicable 2015-6 equal to Total of as Calculated: FINAL Payments $968,832.00, a difference of 2 cents 68514 CD CRDLGL197 Missing Modification Yes Tape has mod date of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT 08/27/2007. No mod in Applicable 2015-6 file. FINAL 68515 RB CMPFDCP316 TILA - Stated Loan No Due to missing final TIL (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Term not equal to the Applicable 2015-6 TIL Payment term FINAL 68515 RB CMPFDCP308 TILA - Missing TIL at No Missing the final TIL (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT closing Applicable 2015-6 FINAL 68516 (No Data) Complete TPMT 2015-6 FINAL 68517 (No Data) Complete TPMT 2015-6 FINAL 68518 (No Data) Complete TPMT 2015-6 FINAL 68519 RB CMPFDCP307 TILA - Missing TIL at No Missing lender provided (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT application initial TIL. Applicable 2015-6 FINAL 68520 RB CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note is hard and lacks Applicable 2015-6 L refinance; provison state required exclusion FINAL not disclosed that the prepayment cannot be charged upon a lender to lender transaction. 68522 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.768% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.560% causing variance of FINAL 3.208% which exceeds HMDA Rate spread Trigger of 3.00%. 68523 CB CRDLGL3626 Mod maturity date does No Tape has Mod maturity date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape of 3/1/2039. Mod has Applicable 2015-6 maturity date maturity date of FINAL 3/22/2039. No information/documentation in file to verify why tape has different date. 68524 (No Data) Complete TPMT 2015-6 FINAL 68525 (No Data) Complete TPMT 2015-6 FINAL 68526 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.964% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.730% causing variance of FINAL 3.234% which exceeds HMDA Rate spread Trigger of 3.000. 70112 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.899% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.76% Applicable 2015-6 which results in a FINAL difference of 4.139% which exceeds the maximum allowed of 3.0%. 70116 RB CMPFDCP300 HMDA Rate Spread No The test APR is 9.399% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.730% Applicable 2015-6 which results in a FINAL difference of 4.669% which exceeds the maximum allowed of 3.0%. 70118 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.568% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.490% causing variance of FINAL 5.078% which exceeds HMDA Rate spread Trigger of 3.000. 70119 (No Data) Complete TPMT 2015-6 FINAL 70120 RB CMPFDCP300 HMDA Rate Spread No File contained only one (No Data) (No Data) (No Data) Exception Aggregator (No Data) Complete TPMT greater than threshold GFE and one TIL. 2015-6 FINAL 70121 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.214 the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.73% Applicable 2015-6 which results in a FINAL difference of 3.484% which exceeds the maximum allowed of 3.0%. 70121 RB CMPROR2043 Cannot determine if No Disbursement date is not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT funding date is after shown on final HUD-1 or Applicable 2015-6 rescission period Note/Final TIL. FINAL 70122 RB CMPBI1623 MA Borrower Interest; No MA Borrower Interest; (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Worksheet missing Worksheet missing. Applicable 2015-6 FINAL 70122 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.017% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.470% causing variance of FINAL 3.547% which exceeds HMDA Rate spread Trigger of 3.000. 70123 RB CMPFDCP300 HMDA Rate Spread No The test APR is 9.134% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.73% Applicable 2015-6 which results in a FINAL difference of 4.404% which exceeds the maximum allowed of 3.0%. 70123 RB CMPROR2043 Cannot determine if No Disbursement date is not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT funding date is after shown on final HUD-1 and Applicable 2015-6 rescission period Note/Final TIL missing FINAL from file. 70124 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.888% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.49% Applicable 2015-6 which results in a FINAL difference of 4.398% which exceeds the maximum allowed of 3.0%. 70125 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.286 the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 3.796% Applicable 2015-6 which results in a FINAL difference of 4.49% which exceeds the maximum allowed of 3.0%. 70125 RB CMPFINT109 Finance charge No Final TIL disclosed (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more finance charge is Applicable 2015-6 than $35 (Pmt Stream) $260,803.72 and calculated FINAL finance charge is $260876.60 which results in a difference of $72.88 which exceeds the maximum allowed of $35. Missing lender's itemization of amount financed, unable to reconcile. 70125 CA CRDLGL3626 Mod maturity date does No Tape has mod maturity date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape of 08/01/2035. Mod in file Applicable 2015-6 maturity date has maturity date of FINAL 09/01/2035. There is no information or document in file to verify tape date. 70127 RB CMPFINT106 Finance charge No Finance charge understated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more by $3,723.46. TIL Applicable 2015-6 than $100 (Pmt Stream) Disclosed Finance charge FINAL is $110,294.27. Clayton Paystream Finance charge is $114,017.73. 70128 RB CMPFDCP300 HMDA Rate Spread No The test APR is 9.806% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.470% Applicable 2015-6 which results in a FINAL difference of 5.336% which exceeds the maximum allowed of 3.0%. 70128 RB CMPFINT109 Finance charge No Final TIL disclosed (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more finance charge is Applicable 2015-6 than $35 (Pmt Stream) $223196.23 and calculated FINAL finance charge is $223241.56 which results in a difference of $45.33 which exceeds the maximum allowed of $35 Unable to determine source of understated amount. 70129 RB CMPFDCP300 HMDA Rate Spread No Test APR is 8.272% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark rate of 4.47% Applicable 2015-6 for a variance of 3.802% FINAL exceeding the rate spread trigger of 3%. 70129 RB CMPFINT109 Finance charge No Finance charges (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more understated $91.46. TIL Applicable 2015-6 than $35 (Pmt Stream) itemization not found in FINAL file to determine under- disclosure. 70130 (No Data) Complete TPMT 2015-6 FINAL 70131 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.375% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.47% Applicable 2015-6 which results in a FINAL difference of 3.905% which exceeds the maximum allowed of 3.0%. 70132 RB CMPFDCP300 HMDA Rate Spread No Test APR 8.(No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold Benchmark Rate 4.530. HMDA Applicable 2015-6 Benchmark/APR Variance is FINAL 3.750 which exceeds HMDA Rate Spread Trigger 3.000 70132 RB CMPFDCP2109 ROR - Unknown latest No Missing final TIL. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT TIL date; cannot Applicable 2015-6 determine whether FINAL borrower was provided their full rescission period 70132 RB CMPFDCP316 TILA - Stated Loan No Missing final TIL. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Term not equal to the Applicable 2015-6 TIL Payment term FINAL 70132 RB CMPFDCP308 TILA - Missing TIL at No Missing final TIL. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT closing Applicable 2015-6 FINAL 70133 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.869% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.560% causing variance of FINAL 3.309% which exceeds HMDA Rate spread Trigger of 3.000. 70133 RB CMPSTPP303 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid note is hard and lacks Applicable 2015-6 by insurance proceeds; provision for payment of FINAL provision not loan by insurance disclosed proceeds. 70135 RB CMPFDCP300 HMDA Rate Spread No The test APR is 9.906% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.47% Applicable 2015-6 which results in a FINAL difference of 5.436% which exceeds the maximum allowed of 3.0%. 70135 RB CMPSTCP1151 SC Home Loans -Broker No SC Home Loans -Broker (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT 'Amounts Earned' 'Amounts Earned' Applicable 2015-6 Disclosure not in file Disclosure not in file. FINAL 70135 CB CRDLGL3626 Mod maturity date does No Tape has mod maturity of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape 8/1/2049, mod in file has Applicable 2015-6 maturity date maturity date of 8/28/49, FINAL no information/document in file to verify why tape has that date. 70136 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.332% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.53% Applicable 2015-6 which results in a FINAL difference of 3.802% which exceeds the maximum allowed of 3.0%. 70137 RB CMPFDCP847 TILA - ARM Loan No ARM Loan Program (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure Disclosure after 3 days Applicable 2015-6 after 3 days from from application. FINAL application 70137 RB CMPRESPA3ot in File No Missing GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 70138 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.139% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.560% causing variance of FINAL 4.579% which exceeds HMDA Rate spread Trigger of 3.000. 70138 RB CMPRESPA845 RESPA - GFE given No GFE in file dated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from 10/5/2005. Application Applicable 2015-6 application date in file is 9/21/2005. FINAL 70140 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.311% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.760% causing variance of FINAL 3.551% which exceeds HMDA Rate spread Trigger of 3.000. 70140 RA CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note is hard and lacks Applicable 2015-6 L refinance; provison state required exclusion FINAL not disclosed that the prepayment cannot be charged upon a lender to lender transaction. PPP expired October 26 2008 70140 RA CMPSTPP303 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid note is hard and lacks Applicable 2015-6 by insurance proceeds; state required exclusion FINAL provision not that the prepayment cannot disclosed be charged upon a lender to lender transaction. PPP expired 10/26/2008 70143 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.109% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.830% causing variance of FINAL 3.279% which exceeds HMDA Rate spread Trigger of 3.000. 70144 RB CMPFDCP300 HMDA Rate Spread No The Test APR is 8.306% (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold with HMDA Benchmark Rate Applicable 2015-6 of 4.76% causing variance FINAL of 3.546% which exceeds HMDA Rate spread trigger of 3.00%. 70145 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.323 the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.56% Applicable 2015-6 which results in a FINAL difference of 3.763% which exceeds the maximum allowed of 3.0%. 70146 (No Data) Complete TPMT 2015-6 FINAL 70150 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.63 the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.76% Applicable 2015-6 which results in a FINAL difference of 3.87% which exceeds the maximum allowed of 3.0%. 70150 RB CMPROR2043 Cannot determine if No Missing disbursement (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT funding date is after statement to determine Applicable 2015-6 rescission period date funds were disbursed. FINAL Cannot determine if funding date is after rescission period. 70151 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.572%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 4.830% resulting in a FINAL difference of 3.742%. This exceeds the HMDA rate spread trigger of 3.0%. 70151 RB CMPRESPA845 RESPA - GFE given No GFE dated 11/2/2005, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from application dated Applicable 2015-6 application 10/28/2005, GFE not within FINAL 3 days of application date. 70151 RA CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note is hard and lacks Applicable 2015-6 L refinance; provison state required exclusion FINAL not disclosed of lender to lender finance. 70152 RB CMPFDCP300 HMDA Rate Spread No Test APR 8.516%, HMDA (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark rate 4.75%, Applicable 2015-6 variance 3.766% exceeds FINAL 3.00% trigger. 70153 RB CMPFDCP300 HMDA Rate Spread No The test APR is 9.248% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.76% Applicable 2015-6 which results in a FINAL difference of 4.488% which exceeds the maximum allowed of 3.0%. 70154 RB CMPFINT109 Finance charge No Final TIL disclosed (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more finance charges of Applicable 2015-6 than $35 (Pmt Stream) $434826.39, per Clayton FINAL paystream calculations, finance charges are $434888.26, resulting in understated finance charges of ($61.87). Unable to determine source of understatement, TIL itemization matches with HUD fees. 70157 CA CRDLGL3626 Mod maturity date does No Tape has mod maturity date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape of 12/01/2033. Mod in file Applicable 2015-6 maturity date has maturity date of FINAL 09/01/2049. There is no information or document in file to verify tape date. 70158 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.112% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.930% causing variance of FINAL 4.182% which exceeds HMDA Rate spread Trigger of 3.000. 70159 RA CMPAPRT100 APR - Regular pmt No APR Per TIL 9.2800%; APR (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT loan; underdisclosed per paystream 9.5704%, Applicable 2015-6 APR > 0.125% variance of (.2904%) FINAL exceeds maximum allowed of .125%. 70159 RB CMPFDCP300 HMDA Rate Spread No The test APR is 9.57% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.58% Applicable 2015-6 which results in a FINAL difference of 4.99% which exceeds the maximum allowed of 3.0%. 70159 RA CMPFINT106 Finance charge No Final TIL disclosed (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more finance charges of Applicable 2015-6 than $100 (Pmt Stream) $395795.56, per Clayton FINAL paystream calculations, finance charges are $400689.35, resulting in understated finance charges of ($4893.79). Unable to determine source of understatement, missing TIL Itemization. 70159 RA CMPROR2043 Cannot determine if No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT funding date is after change. Applicable 2015-6 rescission period FINAL 70160 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.85 the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.75% Applicable 2015-6 which results in a FINAL difference of 4.1% which exceeds the maximum allowed of 3.0%. 70161 RB CMPFDCP300 HMDA Rate Spread No The test APR is 10.13 the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.75% Applicable 2015-6 which results in a FINAL difference of 5.38% which exceeds the maximum allowed of 3.0%. 70163 (No Data) Complete TPMT 2015-6 FINAL 70165 RB CMPFDCP307 TILA - Missing TIL at No Missing TIL at application (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT application Applicable 2015-6 FINAL 70166 (No Data) Complete TPMT 2015-6 FINAL 70167 RB CMPFDCP300 HMDA Rate Spread No The test APR is 9.329%, (No Data) (No Data) (No Data) Exception Originator (No Data) Complete TPMT greater than threshold the benchmark APR is 2015-6 5.050% resulting in a FINAL difference of 4.279%. This exceeds the HMDA rate spread trigger of 3.0%. 70167 RA CMPROR117 ROR - Expiration date No Cancelled due data point (No Data) (No Data) (No Data) Not Originator (No Data) Complete TPMT on form prior to end change. Applicable 2015-6 of rescission period FINAL 70167 RA CMPROR2330 ROR - Disbursement No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT date is before end of change. Applicable 2015-6 statutory rescission FINAL period 70168 RD CMPDOC1797 Missing Lender's Yes Missing evidence of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Application Date lender's application date. Applicable 2015-6 FINAL 70168 RB CMPFDCP307 TILA - Missing TIL at No Missing initial TIL. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT application Applicable 2015-6 FINAL 70168 RB CMPFINT106 Finance charge No Finance charge understated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more by $737.69. TIL Disclosed Applicable 2015-6 than $100 (Pmt Stream) Finance charge is FINAL $320,484.00. Clayton Paystream Finance charge is $321,221.69. 70169 RB CMPFDCP305 TILA - TIL discl. not No TIl dated 5/26/04 (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT made within 3 days of application dated 4/16/04. Applicable 2015-6 application FINAL 70169 RB CMPFDCP314 TILA - Final TIL not No Final TIL not hand dated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to by borrower. Applicable 2015-6 confirm timely FINAL delivery 70169 RB CMPFDCP849 TILA - Required ARM No Missing ARM disclosure. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Loan Program Applicable 2015-6 Disclosure missing FINAL 70169 RB CMPRESPA845 RESPA - GFE given No GFE dated 5/12/04 (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from application dated 4/16/04. Applicable 2015-6 application FINAL 70169 CB CRDLGL3626 Mod maturity date does No Tape has maturity of (No Data) (No Data) (No Data) Exception Originator (No Data) Complete TPMT not match tape 02/01/2049. Mod has 2015-6 maturity date maturity date of FINAL 11/1/2048. Extension in file dated 11/15/2010 changed maturity date from 11/1/2048 to 02/01/2049. 70171 RB CMPFDCP847 TILA - ARM Loan No Arm disclosure in file (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure dated 7/18/04 not within 3 Applicable 2015-6 after 3 days from days of application date. FINAL application 70171 RB CMPFINT109 Finance charge No Final TIL disclosed (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more finance charges of Applicable 2015-6 than $35 (Pmt Stream) $152,243.48, per Clayton FINAL paystream calculations, finance charges are $152,291.15, resulting in understated finance charges of $47.67. Per itemization Settlement closing fee is $200. Per HUD Settlement closing fee is $250. 70171 CB CRDLGL3626 Mod maturity date does No Tape has Maturity date of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape 10/01/2034, mod in file Applicable 2015-6 maturity date has maturity date of FINAL 09/01/2034. Extension in file dated 12/03/2008 changed the maturity date to 10/01/2034. 70172 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.519% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.690% causing variance of FINAL 3.829% which exceeds HMDA Rate spread Trigger of 3.000. 70173 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.587% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.720% causing variance of FINAL 3.867% which exceeds HMDA Rate spread Trigger of 3.000. 70174 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.805% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.86% Applicable 2015-6 which results in a FINAL difference 3.945% which exceeds the maximum allowed of 3.0%. 70175 RB CMPFDCP300 HMDA Rate Spread No Test APR is 8.522% per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold final TIL with a benchmark Applicable 2015-6 rate of 4.860% resulting FINAL in a variance of 3.662% which exceeds HMDA rate spread trigger of 3% 70176 RB CMPFDCP300 HMDA Rate Spread No The test APR is 9.143 the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.77% Applicable 2015-6 which results in a FINAL difference of 4.373% which exceeds the maximum allowed of 3.0%. 70177 RD CMPDOC796 Missing Title Yes Title policy missing from (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT file. Applicable 2015-6 FINAL 70177 RB CMPFDCP300 HMDA Rate Spread No The test APR is 7.900 the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 3.090% Applicable 2015-6 which results in a FINAL difference of 4.810% which exceeds the maximum allowed of 3.0%. 70178 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.418% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.810% causing variance of FINAL 3.608% which exceeds HMDA Rate spread Trigger of 3.000. 70179 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.405% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.690% causing variance of FINAL 3.715% which exceeds HMDA Rate spread Trigger of 3.000. 70180 (No Data) Complete TPMT 2015-6 FINAL 70181 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.141% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.930% causing variance of FINAL 4.211% which exceeds HMDA Rate spread Trigger of 3.000. 70184 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.483% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.930% causing variance of FINAL 3.553% which exceeds HMDA Rate spread Trigger of 3.000. 70186 RB CMPFDCP300 HMDA Rate Spread No The test APR is 9.143 the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.77% Applicable 2015-6 which results in a FINAL difference of 4.373% which exceeds the maximum allowed of 3.0%. 70187 RB CMPROR2043 Cannot determine if No HUD-1 does not have a (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT funding date is after disbursement date. Applicable 2015-6 rescission period Missing FINAL disbursement/funding statement. Unable to determine funding date. 70188 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.025% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.93% Applicable 2015-6 which results in a FINAL difference of 3.095% which exceeds the maximum allowed of 3.0%. 70189 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.117% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.69% Applicable 2015-6 which results in a FINAL difference of 3.427% which exceeds the maximum allowed of 3.0%. 70190 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.661% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.930% causing variance of FINAL 4.731% which exceeds HMDA Rate spread Trigger of 3.000. 70191 (No Data) Complete TPMT 2015-6 FINAL 70192 (No Data) Complete TPMT 2015-6 FINAL 70193 RB CMPFDCP300 HMDA Rate Spread No Test APR is 8.127% per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold final TIL with a benchmark Applicable 2015-6 rate of 4.880% resulting FINAL in a variance of 3.247% which exceeds HMDA rate spread trigger of 3% 70194 RB CMPFDCP300 HMDA Rate Spread No The Test APR is 9.010% (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold with HMDA Benchmark Rate Applicable 2015-6 of 4.93% causing variance FINAL of 4.08% which exceeds HMDA Rate spread trigger of 3.00%. 70194 RA CMPSTRA119 OH CSPA - No lender No Missing lender analysis of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT analysis of repayment repayment ability in file. Applicable 2015-6 ability in file FINAL 70194 RA CMPSTCP101 OH CSPA; Unable to No Missing prior lien note, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT determine prior refi unable to determine if Applicable 2015-6 made by govt. prior refinance was made FINAL by government. 70194 RA CMPSTCP117 OH CSPA; Home Mortgage No Home Mortgage Information (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Information Document Document missing. Applicable 2015-6 not provided FINAL 70194 RA CMPSTCP122 OH CSPA; Tangible Net No Tangible Net Benefit (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Benefit worksheet not worksheet missing from Applicable 2015-6 in file file. FINAL 70194 RA CMPSTCP1770 OH CSPA; Required No Required Closing (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Closing Disclosure not Disclosure missing. Applicable 2015-6 provided to borrower FINAL 70194 RA CMPSTPP302 PPP - State law No Prepayment Penalty is hard (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- per note and does not Applicable 2015-6 L refinance; provison contain state required FINAL not disclosed exclusion that prepayment will not be charged on lender to lender refinance. 70194 RA CMPSTPP303 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid note is hard and lacks Applicable 2015-6 by insurance proceeds; provision for payment of FINAL provision not loan by insurance proceeds disclosed 70194 RA CMPSTPP1535 PPP - Prepayment No Prepayment penalty term (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty term exceeds state maximum 24 months. Applicable 2015-6 state maximum Term per prepayment FINAL addendum is 36 months. 70195 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.985 the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.055% Applicable 2015-6 which results in a FINAL difference of 4.930% which exceeds the maximum allowed of 3.0%. 70196 (No Data) Complete TPMT 2015-6 FINAL 70197 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.921% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.880% causing variance of FINAL 3.041% which exceeds HMDA Rate spread Trigger of 3.000. 70197 RB CMPSTPP107 PPP - Prepayment No PPP is 3/2/1 - Note date; (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty exceeds PPP expiration date- Applicable 2015-6 maximum allowed 5/22/2010. FINAL (months interest) 70198 (No Data) Complete TPMT 2015-6 FINAL 70199 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.481% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.93% Applicable 2015-6 which results in a FINAL difference 3.551% which exceeds the maximum allowed of 3.0%. 70200 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.396% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.880% causing variance of FINAL 3.516% which exceeds HMDA Rate spread Trigger of 3.000. 70200 RA CMPSTPP100 PPP - Prepayment No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty prohibited by point changes. Applicable 2015-6 state FINAL 70201 (No Data) Complete TPMT 2015-6 FINAL 70202 RB CMPFINT106 Finance charge No Final TIL disclosed (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more finance charges of Applicable 2015-6 than $100 (Pmt Stream) $541,140.64, per Clayton FINAL paystream calculations, finance charges are $541,378.58, resulting in understated finance charges of $237.94. Unable to determine source of understatement, missing TIL Itemization. 70203 (No Data) Complete TPMT 2015-6 FINAL 70204 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.530% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.88% causing variance of FINAL 4.65% which exceeds HMDA Rate spread Trigger of 3.000. 70205 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.397% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.710% causing variance of FINAL 3.687% which exceeds HMDA Rate spread Trigger of 3%. 70206 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.231% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.880% causing variance of FINAL 4.351% which exceeds HMDA Rate spread Trigger of 3.000. 70207 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.412% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.880% causing variance of FINAL 3.532% which exceeds HMDA Rate spread Trigger of 3.000. 70208 (No Data) Complete TPMT 2015-6 FINAL 70209 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.527 the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.69% Applicable 2015-6 which results in a FINAL difference of 3.837% which exceeds the maximum allowed of 3.0%. 70209 CA CRDLGL3626 Mod maturity date does No Tape has mod maturity date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape of 06/20/2037. Mod in file Applicable 2015-6 maturity date has maturity date of FINAL 07/01/2037. There is no information or document in file to verify tape date. 70211 RB CMPFDCP300 HMDA Rate Spread No The test APR is 9.001 the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.88% Applicable 2015-6 which results in a FINAL difference of 4.121% which exceeds the maximum allowed of 3.0%. 70212 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.524% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.260% causing variance of FINAL 4.264% which exceeds HMDA Rate spread Trigger of 3.000. 70212 RA CMPSTPP1535 PPP - Prepayment No Prepayment penalty is (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty term exceeds 3,2,1 of UPB in years 123. Applicable 2015-6 state maximum FINAL 70213 RC CMPDOC3076 Legal document was not Yes Mod is missing borrowers (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT executed or is signatures. Applicable 2015-6 incomplete FINAL 70213 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.29% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.26% causing variance of FINAL 4.03% which exceeds HMDA Rate spread Trigger of 3.000. 70214 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.390% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.260% causing variance of FINAL 3.130% which exceeds HMDA Rate spread Trigger of 3.000. 70215 RB CMPROR117 ROR - Expiration date No ROR expiration date of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT on form prior to end 07/02/2007 is prior to end Applicable 2015-6 of rescission period of earliest rescission FINAL date allowable of 06/28/2007. 70215 RB CMPROR2330 ROR - Disbursement No ROR Expiration date of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT date is before end of 07/02/2007; disbursement Applicable 2015-6 statutory rescission date per file 07/03/2007. FINAL period 70216 (No Data) Complete TPMT 2015-6 FINAL 70218 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.999% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.260% causing variance of FINAL 3.739% which exceeds HMDA Rate spread Trigger of 3.000. 70219 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.362% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.260% causing variance of FINAL 3.102% which exceeds HMDA Rate spread Trigger of 3%. 70220 RB CMPFINT109 Finance charge No Finance charge per TIL is (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more $672,953.32, actual Applicable 2015-6 than $35 (Pmt Stream) finance charge calculation FINAL $673,024.92 per payment stream causing understatement of ($71.60). Unable to determine the source of the understatement. No itemization in file. 70220 RB CMPSLC1127 Late Charge percentage No Note indicates a 5% late (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT exceeds regulatory charge. Late Charge Applicable 2015-6 limits percentage may exceed FINAL regulatory limits. 70220 RB CMPSTPP1535 PPP - Prepayment No Prepayment per Note (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty term exceeds reflects 36 month term, Applicable 2015-6 state maximum Per the advice of outside FINAL counsel Clayton will test under the NY Banking Law {section}590-a(2) under which a licensed mortgage banker may not charge a PPP on a second lien loan. 70220 RB CMPSTPP301 PPP - Prepayment No Prepayment penalty expires (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty expires after after latest date Applicable 2015-6 latest date permitted permitted by state. FINAL by state 70221 RB CMPROR2043 Cannot determine if No Disbursement date is not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT funding date is after shown on final HUD-1, Note Applicable 2015-6 rescission period and final TIL. FINAL 70222 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.390% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.260% causing variance of FINAL 3.130% which exceeds HMDA Rate spread Trigger of 3.000. 70223 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.88% Applicable 2015-6 which results in a FINAL difference 3.12% which exceeds the maximum allowed of 3.0%. 70223 CB CRDLGL3626 Mod maturity date does No Tape had mod maturity of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape 09/01/2037. Mod has Applicable 2015-6 maturity date maturity date of FINAL 9/11/2037, no information/documentation in file to verify why tape has that date. 70224 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.207% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.880% Applicable 2015-6 which results in a FINAL difference of 3.327% which exceeds the maximum allowed of 3.0%. 70225 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.862% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.260% causing variance of FINAL 3.602% which exceeds HMDA Rate spread Trigger of 3.000. 70226 RA CMPSTRA119 OH CSPA - No lender No No lender analysis of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT analysis of repayment repayment ability in file. Applicable 2015-6 ability in file FINAL 70226 RA CMPSTCP101 OH CSPA; Unable to No Prior loan information not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT determine prior refi available Applicable 2015-6 made by govt. FINAL 70226 RA CMPSTCP117 OH CSPA; Home Mortgage No Home Mortgage Information (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Information Document Document not provided Applicable 2015-6 not provided FINAL 70226 RA CMPSTCP122 OH CSPA; Tangible Net No Missing Tangible Net (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Benefit worksheet not Benefit worksheet in file. Applicable 2015-6 in file FINAL 70226 RA CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note is hard and lacks Applicable 2015-6 L refinance; provison state required exclusions. FINAL not disclosed 70226 RA CMPSTPP106 PPP - Prepayment No Maximum prepayment penalty (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty exceeds per OH is 1% of original Applicable 2015-6 maximum allowed (%) principle balance for up FINAL to 5 years. Subject loan has a prepayment penalty of 3%,2%,1%of amount prepaid iin years 1, 2, 3. Therefore the first and second years exceeds OH state maximum allowed 70227 (No Data) Complete TPMT 2015-6 FINAL 70228 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.911% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.190% causing variance of FINAL 4.721% which exceeds HMDA Rate spread Trigger of 3.000. 70229 RB CMPFDCP300 HMDA Rate Spread No The test APR is 9.64% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 5.26% Applicable 2015-6 which results in a FINAL difference 4.38% which exceeds the maximum allowed of 3.0%. 70229 RB CMPROR2043 Cannot determine if No Missing disbursement date. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT funding date is after No evidence found in file. Applicable 2015-6 rescission period FINAL 70230 (No Data) Complete TPMT 2015-6 FINAL 70231 (No Data) Complete TPMT 2015-6 FINAL 70233 RB CMPFDCP300 HMDA Rate Spread No Test APR 8.(No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold Benchmark Rate 5.pplicable 2015-6 Benchmark/APR Variance FINAL 3.ate Spread Trigger 3.000 70233 RB CMPROR2043 Cannot determine if No HUD does not provide a (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT funding date is after funding date. Applicable 2015-6 rescission period FINAL 70234 (No Data) Complete TPMT 2015-6 FINAL 70235 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.585% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.190% causing variance of FINAL 3.395% which exceeds HMDA Rate spread Trigger of 3.000. 70236 RB CMPFDCP300 HMDA Rate Spread No Test APR is 9.380% per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold final TIL with a benchmark Applicable 2015-6 rate of 5.190% resulting FINAL in a variance of 4.190% which exceeds HMDA rate spread trigger of 3% 70236 RB CMPROR2043 Cannot determine if No HUD is missing interest (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT funding date is after date & there are no wire Applicable 2015-6 rescission period or checks in file to FINAL identify disbursement date 70237 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.590% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 5.26% Applicable 2015-6 which results in a FINAL difference of 3.330% which exceeds the maximum allowed of 3.0%. 70088 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.104% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.190% causing variance of FINAL 4.914% which exceeds HMDA Rate spread Trigger of 3.000. 70089 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.604% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.190% causing variance of FINAL 3.414% which exceeds HMDA Rate spread Trigger of 3.000. 70089 RB CMPSTPP107 PPP - Prepayment No PPP term is for 36 months, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty exceeds Expires on 7/29/10. Applicable 2015-6 maximum allowed FINAL (months interest) 70238 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.574% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.190% causing variance of FINAL 3.384% which exceeds HMDA Rate spread Trigger of 3.0. 70240 (No Data) Complete TPMT 2015-6 FINAL 70241 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.738 the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 5.26% Applicable 2015-6 which results in a FINAL difference of 3.478% which exceeds the maximum allowed of 3.0%. 70241 CA CRDLGL3626 Mod maturity date does No Tape has mod maturity date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape of 08/15/2037. Mod in file Applicable 2015-6 maturity date has maturity date of FINAL 09/01/2037. There is no information or document in file to verify tape date. 70243 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.748% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.190% causing variance of FINAL 3.558% which exceeds HMDA Rate spread Trigger of 3.000. 70262 (No Data) Complete TPMT 2015-6 FINAL 70263 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.152% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.000% causing variance of FINAL 5.152% which exceeds HMDA Rate spread Trigger of 3.000. 70264 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.074% with (No Data) (No Data) (No Data) Exception Originator (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of 2015-6 5.000% causing variance of FINAL 4.074% which exceeds HMDA Rate spread Trigger of 3.000. 70265 RB CMPFDCP300 HMDA Rate Spread No Test APR 9.031% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark rate of 5% for a Applicable 2015-6 variance of 4.031% FINAL exceeding the rate spread trigger 3% 70266 RB CMPFDCP300 HMDA Rate Spread No Test APR is 8.759% per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold final TIL with a benchmark Applicable 2015-6 rate of 5.190% resulting FINAL in a variance of 3.569% which exceeds HMDA rate spread trigger of 3% 70267 RB CMPFDCP300 HMDA Rate Spread No The test APR is10.148%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 5.260% which results in FINAL APR Variance of 4.888% which exceeds the maximum allowed of 3.00% 70268 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.018% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.00% causing variance of FINAL 4.018% which exceeds HMDA Rate spread Trigger of 3%. 70270 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.844% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.070% causing variance of FINAL 3.774% which exceeds HMDA Rate spread Trigger of 3%. 70270 RA CMPSTPP100 PPP - Prepayment No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty prohibited by point changes. Applicable 2015-6 state FINAL 70271 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.522% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.000% causing variance of FINAL 4.522% which exceeds HMDA Rate spread Trigger of 3.000. 70272 RB CMPRESPA845 RESPA - GFE given No Application date of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from 09/24/2004, GFE in file Applicable 2015-6 application Dated 10/07/2004. Lender FINAL GFE not received within 3 days of application. 70273 RA CMPATRQM2902 TILA - Loan subject to No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Ability to change. Applicable 2015-6 Repay/Qualified FINAL Mortgage rule; Lenders status determination is not in file. 70273 RA CMPCHC346 ILCK High-Cost Loan by No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT exceeding rate change. Applicable 2015-6 threshold, FINAL 70273 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.614% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.000% causing variance of FINAL 4.614% which exceeds HMDA Rate spread Trigger of 3.000. 70273 RA CMPFDHP2061 Federal higher-priced No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT mortgage loan; no change. Applicable 2015-6 evidence escrow FINAL account was established at closing. 70273 RA CMPS322818 Section 32 Section 32 No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT loan by Prepayment change. Applicable 2015-6 penalty test FINAL 70273 RA CMPS32371 Section 32 Loan per No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Points and Fees Test change. Applicable 2015-6 FINAL 70273 RA CMPSTHC2780 IL High-Cost Loan by No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT exceeding prepayment change. Applicable 2015-6 penalty threshold FINAL 70273 RA CMPSTHC308 IL High-Cost Loan by No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT exceeding point and change. Applicable 2015-6 fee threshold FINAL 70274 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.424% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 5.00% Applicable 2015-6 which results in a FINAL difference of 3.424% which exceeds the maximum allowed of 3.0%. 70275 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.005% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.000% causing variance of FINAL 4.005% which exceeds HMDA Rate spread Trigger of 3.000. 70276 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.619% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.000% causing variance of FINAL 4.619% which exceeds HMDA Rate spread Trigger of 3.000. 70277 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.492 the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 5.00% Applicable 2015-6 which results in a FINAL difference of 3.492% which exceeds the maximum allowed of 3.0%. 70278 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.039% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.720% causing variance of FINAL 5.319% which exceeds HMDA Rate spread Trigger of 3.000. 69229 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.658% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.720% causing variance of FINAL 3.938% which exceeds HMDA Rate spread Trigger of 3.000. 69229 RB CMPROR2043 Cannot determine if No HUD does not have a (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT funding date is after disbursement date listed. Applicable 2015-6 rescission period Unable to locate closing FINAL instructions in the file nor any other document that contains the disbursement date. 69229 RA CMPSTCP117 OH CSPA; Home Mortgage No Missing Home Mortgage (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Information Document Information Document. Applicable 2015-6 not provided FINAL 69229 RA CMPSTCP122 OH CSPA; Tangible Net No Missing Tangible Net (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Benefit worksheet not Benefit worksheet. Applicable 2015-6 in file FINAL 69229 RA CMPSTCP1770 OH CSPA; Required No Missing Closing (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Closing Disclosure not Disclosure. Applicable 2015-6 provided to borrower FINAL 69229 RA CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note is hard and lacks Applicable 2015-6 L refinance; provison state required exclusion FINAL not disclosed that the prepayment cannot be charged upon a lender to lender transaction. PPP expired 9/25/2010 69229 RA CMPSTPP106 PPP - Prepayment No Maximum prepayment penalty (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty exceeds per OH is 1% of original Applicable 2015-6 maximum allowed (%) principle balance for up FINAL to 5 years. Subject loan has a prepayment penalty of 2% of amount prepaid in the 1st year and 1% in the second year, therefore the first year of stated prepay exceeds OH state maximum allowances. PPP expires 9/25/2010 69230 RB CMPFDCP300 HMDA Rate Spread No Test APR is 8.650% per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold final TIL with a benchmark Applicable 2015-6 rate of 5.000% resulting FINAL in a variance of 3.650% which exceeds HMDA rate spread trigger of 3% 69230 RB CMPFINT106 Finance charge No Finance charge per TIL is (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more $310,041.14, actual Applicable 2015-6 than $100 (Pmt Stream) finance charge calculation FINAL 310,305.71 per payment stream causing understatement of ($264.57). 69234 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.667 the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 5.00% Applicable 2015-6 which results in a FINAL difference of 3.667% which exceeds the maximum allowed of 3.0%. 69235 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.123% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.910% causing variance of FINAL 5.213% which exceeds HMDA Rate spread Trigger of 3.000. 69236 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.202%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 4.720% which results in FINAL APR Variance of 3.482% which exceeds the maximum allowed of 3.00% 69236 RB CMPROR118 ROR - Disbursement No Disbursement date on HUD (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT date is on/before 10.19.2007; End of Applicable 2015-6 disclosed "midnight Recission period is FINAL of" date 10.23.2007 69236 RB CMPROR2330 ROR - Disbursement No Disbursement date on HUD (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT date is before end of 10.19.2007; End of Applicable 2015-6 statutory rescission Recission period is FINAL period 10.23.2007 69238 RD CMPDOC796 Missing Title Yes Missing complete title. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69239 RB CMPFDCP300 HMDA Rate Spread No The Test APR is 9.252% (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold with HMDA Benchmark Rate Applicable 2015-6 of 4.91% causing variance FINAL of 4.342 % which exceeds HMDA Rate spread trigger of 3.00%. 69240 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.741% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.910% causing variance of FINAL 3.831% which exceeds HMDA Rate spread Trigger of 3.000. 69242 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.215%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 4.910% resulting in a FINAL difference of 3.305%. This exceeds the HMDA rate spread trigger of 3.0%. 69243 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.374% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.540% causing variance of FINAL 3.834% which exceeds HMDA Rate spread Trigger of 3.000. 69244 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.097% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.54% causing variance of FINAL 4.557% which exceeds HMDA Rate spread Trigger of 3.000. 69246 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.245%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 4.910% resulting in a FINAL difference of 3.335%. This exceeds the HMDA rate spread trigger of 3.0%. 69247 RD CMPDOC225 Missing Rider Yes Missing Condo Rider. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69247 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.056% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.540% causing variance of FINAL 3.516% which exceeds HMDA Rate spread Trigger of 3.000. 69248 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.500% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.540% causing variance of FINAL 4.960% which exceeds HMDA Rate spread Trigger of 3.000. 69250 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.462% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.540% causing variance of FINAL 3.922% which exceeds HMDA Rate spread Trigger of 3.000. 69252 RB CMPFDCP300 HMDA Rate Spread No Test APR is 7.567% per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold final TIL with a benchmark Applicable 2015-6 rate of 4.540% resulting FINAL in a variance of 3.027% which exceeds HMDA rate spread trigger of 3% 69252 CB CRDLGL3626 Mod maturity date does No Tape has Mod maturity date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape of 12/1/2047, Mod in file Applicable 2015-6 maturity date has maturity date of FINAL 12/13/2047, no information/document in file to verify why tape has different date. 69253 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.616% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.540% causing variance of FINAL 4.076% which exceeds HMDA Rate spread Trigger of 3.000. 69253 RB CMPROR2442 Incorrect ROR Form No Lender used H8 ROR form (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Used - H8 for refi for a lender to lender Applicable 2015-6 with same lender, 3rd refinance. Regulation Z FINAL Circuit state (has designates the H9 held H8 to be rescission form as the defective) form designed for same lender refinance transactions; for this loan the lender is using the H8 form. Regulation Z has language allowing the use of a substantially similar notice. Claytons view has been that an H8 protects the lender and assignee to at least the same extent as an H9, but Clayton recognized that one could think that the mere existence of the H9 takes away the substantially similar notice argument. The majority of U.S. Circuit Courts that have opined on the issue have upheld the use of an H8 in a same- lender refinance; therefore, Clayton grades the use of an H8 form in a same-lender refinance as a level B condition- Non Material exception. 69254 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.612% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.660% causing variance of FINAL 3.952% which exceeds HMDA Rate spread Trigger of 3.000. 69254 RA CMPSTPP100 PPP - Prepayment No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty prohibited by point changes. Applicable 2015-6 state FINAL 69255 RB CMPFDCP300 HMDA Rate Spread No HMDA Rate Spread greater (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold than threshold : Test APR Applicable 2015-6 of 8.017 % with HMDA FINAL Benchmark Rate of 4.660% causing variance of 3.357% which exceeds HMDA Rate spread Trigger of 3.00. 69257 (No Data) Complete TPMT 2015-6 FINAL 69258 RA CMPDOC155 Application Missing No Only application in file (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT is Broker applicant Applicable 2015-6 FINAL 69258 RA CMPSLC1127 Late Charge percentage No Per note late charge (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT exceeds regulatory percentage exceeds Applicable 2015-6 limits regulatory limits. FINAL 69258 RA CMPSTPP1535 PPP - Prepayment No PPP exceeds State Maximum (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty term exceeds Applicable 2015-6 state maximum FINAL 69258 RA CMPSTPP301 PPP - Prepayment No Exceeds penalty term (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty expires after allowed by State Applicable 2015-6 latest date permitted FINAL by state 69259 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.319% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.660% causing variance of FINAL 3.659% which exceeds HMDA Rate spread Trigger of 3.000. 69260 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.843% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.660% causing variance of FINAL 3.183% which exceeds HMDA Rate spread Trigger of 3.000%. 69261 (No Data) Complete TPMT 2015-6 FINAL 69262 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.246% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.660% causing variance of FINAL 4.586% which exceeds HMDA Rate spread Trigger of 3.000% 69263 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.739% with (No Data) (No Data) (No Data) Exception Originator (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of 2015-6 4.660% causing variance of FINAL 3.079% which exceeds HMDA Rate spread Trigger of 3.000. 69263 RB CMPROR2043 Cannot determine if No Missing disbursement date (No Data) (No Data) (No Data) Exception Originator (No Data) Complete TPMT funding date is after 2015-6 rescission period FINAL 69263 RB CMPSTPP107 PPP - Prepayment No PPP 3%, 2%, 1% on UPB in (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty exceeds years 1,2,3 exceeds the Applicable 2015-6 maximum allowed maximum months interest FINAL (months interest) allowed. PPP4.758 months 69263 RA CMPSTPP108 PPP - Prepayment No PPP 3%,2%1% on UPB in (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty type exceeds years 1,2,3 exceed state Applicable 2015-6 maximum allowed law. FINAL 69265 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.302% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.280% causing variance of FINAL 3.022% which exceeds HMDA Rate spread Trigger of 3.000. 69266 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.682% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.3% causing variance of FINAL 3.382% which exceeds HMDA Rate spread Trigger of 3.000. 69269 RB CMPROR117 ROR - Expiration date No ROR expiration date of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT on form prior to end 01/30/2008 is prior to end Applicable 2015-6 of rescission period of earliest rescission FINAL date allowable of 02/04/2008. 69269 RB CMPROR2330 ROR - Disbursement No ROR Expiration date of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT date is before end of 01/30/2008; disbursement Applicable 2015-6 statutory rescission date per file 01/31/2008. FINAL period 69270 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.324% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.280% causing variance of FINAL 3.044% which exceeds HMDA Rate spread Trigger of 3.000. 69271 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.51% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.28% causing variance of FINAL 3.23% which exceeds HMDA Rate spread Trigger of 3%. 69272 RB CMPSTRA1499 MN Home Loan - No Missing MN Home Loan - (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Repayment Ability Repayment Ability Applicable 2015-6 Worksheet is Not in Worksheet is Not in File - FINAL File - Fed Inst Fed Inst 69272 RA CMPSTRA1497 File does not contain No Missing repayment ability (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT a repayment ability worksheet. Applicable 2015-6 worksheet FINAL 69272 RB CMPROR1909 Incorrect ROR Form No Lender used H8 ROR form (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Used - H8 Form Used in for a lender to lender Applicable 2015-6 Refinance With refinance. Regulation Z FINAL Original Creditor designates the H9 rescission form as the form designed for same lender refinance transactions; for this loan the lender is using the H8 form. Regulation Z has language allowing the use of a substantially similar notice. Claytons view has been that an H8 protects the lender and assignee to at least the same extent as an H9, but Clayton recognized that one could think that the mere existence of the H9 takes away the substantially similar notice argument. The majority of U.S. Circuit Courts that have opined on the issue have upheld the use of an H8 in a same- lender refinance; therefore, Clayton grades the use of an H8 form in a same-lender refinance as a level B condition- Non Material exception. 69274 (No Data) Complete TPMT 2015-6 FINAL 69275 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.038% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.280% causing variance of FINAL 3.758% which exceeds HMDA Rate spread Trigger of 3.000. 69275 RB CMPROR117 ROR - Expiration date No ROR expiration date of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT on form prior to end 02/07/2008 is prior to end Applicable 2015-6 of rescission period of earliest rescission FINAL date allowable of 02/12/2008. 69275 RB CMPROR2330 ROR - Disbursement No ROR Expiration date of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT date is before end of 02/07/2008; disbursement Applicable 2015-6 statutory rescission date per file 02/08/2008. FINAL period 69276 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.889% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.280% causing variance of FINAL 3.609% which exceeds HMDA Rate spread Trigger of 3%. 69277 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.562% with (No Data) (No Data) (No Data) Exception Originator (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of 2015-6 4.300% causing variance of FINAL 4.262% which exceeds HMDA Rate spread Trigger of 3.000. 69277 RB CMPROR2043 Cannot determine if No Missing disbursement date (No Data) (No Data) (No Data) Exception Originator (No Data) Complete TPMT funding date is after 2015-6 rescission period FINAL 69277 RA CMPSTPP100 PPP - Prepayment No PPP prohibited by State. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty prohibited by Applicable 2015-6 state FINAL 69278 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.976% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.280% causing variance of FINAL 4.696% which exceeds HMDA Rate spread Trigger of 3.000. 69279 (No Data) Complete TPMT 2015-6 FINAL 70244 (No Data) Complete TPMT 2015-6 FINAL 70245 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.620% with (No Data) (No Data) (No Data) Exception Originator (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of 2015-6 4.280% causing variance of FINAL 3.340% which exceeds HMDA Rate spread Trigger of 3.000. 70245 RB CMPSTPP107 PPP - Prepayment No Prepayment penalty exceeds (No Data) (No Data) (No Data) Exception Originator (No Data) Complete TPMT penalty exceeds maximum allowed 2015-6 maximum allowed FINAL (months interest) 70246 (No Data) Complete TPMT 2015-6 FINAL 69280 RB CMPROR2043 Cannot determine if No ROR Expiration date of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT funding date is after 02/20/2008. Cannot Applicable 2015-6 rescission period determine disbursement FINAL date from HUD-1, or TIL. No other information in file. 69281 (No Data) Complete TPMT 2015-6 FINAL 69282 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.079% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.580% causing variance of FINAL 3.499% which exceeds HMDA Rate spread Trigger of 3.000. 69283 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.523% (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR 4.58% Applicable 2015-6 which results in a FINAL difference 3.943% which exceeds the maximum allowed of 3.0%. 69283 RA CMPSTPP100 PPP - Prepayment No PPP prohibited by state (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty prohibited by laws. PPP expired Applicable 2015-6 state 02/24/2011 FINAL 69284 RB CMPFDCP314 TILA - Final TIL not No Missing date on final TIL. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to Applicable 2015-6 confirm timely FINAL delivery 69284 RB CMPSTCP117 OH CSPA; Home Mortgage No Missing home mortgage (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Information Document information document. Applicable 2015-6 not provided FINAL 69284 RB CMPSTCP122 OH CSPA; Tangible Net No Missing tangible net (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Benefit worksheet not benefit worksheet. Applicable 2015-6 in file FINAL 69284 RB CMPSTCP1770 OH CSPA; Required No Missing closing (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Closing Disclosure not disclosure. Applicable 2015-6 provided to borrower FINAL 69284 RB CMPSTPP302 PPP - State law No Prepayment Penalty is hard (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- per note and does not Applicable 2015-6 L refinance; provison contain state required FINAL not disclosed exclusion that prepayment will not be charged on lender to lender refinance. 69285 (No Data) Complete TPMT 2015-6 FINAL 69286 (No Data) Complete TPMT 2015-6 FINAL 69288 (No Data) Complete TPMT 2015-6 FINAL 69292 (No Data) Complete TPMT 2015-6 FINAL 69293 (No Data) Complete TPMT 2015-6 FINAL 69297 RA CMPSTPP1535 PPP - Prepayment No PPP addendum indicates a (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty term exceeds 36 month term. Max PPP in Applicable 2015-6 state maximum state of KS is for 6 FINAL months. 70280 (No Data) Complete TPMT 2015-6 FINAL 70281 RB CMPFDCP300 HMDA Rate Spread No The test APR is 7.379% (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR 4.3% Applicable 2015-6 which results in a FINAL difference 3.079% which exceeds the maximum allowed of 3.0%. 70282 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.260% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.350% causing variance of FINAL 3.910% which exceeds HMDA Rate spread Trigger of 3.000. 70284 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.225% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.58% Applicable 2015-6 which results in a FINAL difference 3.645% which exceeds the maximum allowed of 3.0%. 70285 (No Data) Complete TPMT 2015-6 FINAL 70286 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.068% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.350% causing variance of FINAL 3.718% which exceeds HMDA Rate spread Trigger of 3.000. 70287 (No Data) Complete TPMT 2015-6 FINAL 70288 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.039% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.350% causing variance of FINAL 3.689% which exceeds HMDA Rate spread Trigger of 3.000. 70288 RA CMPSTPP100 PPP - Prepayment No State Prepay screen (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty prohibited by indicated PPP not allowed Applicable 2015-6 state by IL state law but does FINAL not list specific violation. Prepayment penalty per note is hard with 3%,2%,1% of unpaid principal balance in yr 1,2,3 which would expire on 3/26/2011. 70289 (No Data) Complete TPMT 2015-6 FINAL 70290 RB CMPFDCP3254 TILA - Cannot No ARM disclosure in file is (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT determine if ARM signed by borrower but not Applicable 2015-6 Program Disclosure was dated. No other FINAL provided in a timely information in file to manner determine when disclosure provided. 70291 RB CMPRESPA3ot in File No Missing GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 70291 RA CMPSTAP2153 NV - Non-HOEPA loan No Non-HOEPA loans in Nevada (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT does not contain HOEPA are required under Nevada Applicable 2015-6 notice Law to contain a HOEPA FINAL notice. Clayton recognizes that this is an unintentional aspect of the revised Nevada law. However, the correct legislative body to change the law has yet to do so. 70292 (No Data) Complete TPMT 2015-6 FINAL 70295 (No Data) Complete TPMT 2015-6 FINAL 70297 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.542% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.350% causing variance of FINAL 3.192% which exceeds HMDA Rate spread Trigger of 3.000. 70298 RB CMPRESPA3ot in File No Missing lender GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 70298 RB CMPSTPP107 PPP - Prepayment No 3%,2%, 1% of UPB in year (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty exceeds 1,2,3. Expiration date Applicable 2015-6 maximum allowed 04/16/2011 FINAL (months interest) 70300 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.525% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.420% causing variance of FINAL 3.105% which exceeds HMDA Rate spread Trigger of 3.000. 70301 RA CMPSTPP303 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid note is hard and lacks Applicable 2015-6 by insurance proceeds; state required exclusion FINAL provision not that the prepayment cannot disclosed be charged if paid by insurance proceeds. PPP expires 04/21/2011. 70304 (No Data) Complete TPMT 2015-6 FINAL 70305 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.736% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.420% causing variance of FINAL 3.316% which exceeds HMDA Rate spread Trigger of 3.000. 70306 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.541%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 4.420% resulting in a FINAL difference of 4.121%. This exceeds the HMDA rate spread trigger of 3.0%. 70306 RB CMPRESPA3ot in File No GFE Not in File, GFE in (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT file dated 2008. Applicable 2015-6 FINAL 70306 RB CMPROR2043 Cannot determine if No Funding date missing from (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT funding date is after HUD and Final Tila. Applicable 2015-6 rescission period FINAL 70307 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.094% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.35% Applicable 2015-6 which results in a FINAL difference 3.744% which exceeds the maximum allowed of 3.0%. 70308 RB CMPFDCP300 HMDA Rate Spread No The Test APR is 7.777% (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold with HMDA Benchmark Rate Applicable 2015-6 of 4.42% causing variance FINAL of 3.357 % which exceeds HMDA Rate spread trigger of 3.00%. 70308 RA CMPSLC1127 Late Charge percentage No Maximum late charge (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT exceeds regulatory percentage is 2% per state Applicable 2015-6 limits regulation. Late charge FINAL per note is 5% 70308 RA CMPSTPP1535 PPP - Prepayment No The maximum term per state (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty term exceeds regulation is 12 months. Applicable 2015-6 state maximum The transaction prepayment FINAL penalty term is 36 months. 70308 RA CMPSTPP301 PPP - Prepayment No The maximum expiration (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty expires after date per state regulation Applicable 2015-6 latest date permitted is 5/8/2009. The FINAL by state transaction prepayment penalty expires on 5/8/2011. 70309 (No Data) Complete TPMT 2015-6 FINAL 70310 (No Data) Complete TPMT 2015-6 FINAL 70311 (No Data) Complete TPMT 2015-6 FINAL 70312 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.333 % with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.560 % causing variance FINAL of 3.773 % which exceeds HMDA Rate Spread Trigger of 3.000%. 70312 RA CMPSTPP100 PPP - Prepayment No Illinois does not allow a (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty prohibited by prepay penalty. Subject Applicable 2015-6 state loan has an prepayment FINAL addendum. PPP is for 3 yrs, expires on 5/18/11. 70313 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.525% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.350% causing variance of FINAL 4.175% which exceeds HMDA Rate spread Trigger of 3.000. 70313 RB CMPROR1909 Incorrect ROR Form No Lender used H8 ROR form (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Used - H8 Form Used in for a lender to lender Applicable 2015-6 Refinance With refinance. Regulation Z FINAL Original Creditor designates the H9 rescission form as the form designed for same lender refinance transactions; for this loan the lender is using the H8 form. Regulation Z has language allowing the use of a substantially similar notice. Claytons view has been that an H8 protects the lender and assignee to at least the same extent as an H9, but Clayton recognized that one could think that the mere existence of the H9 takes away the substantially similar notice argument. The majority of U.S. Circuit Courts that have opined on the issue have upheld the use of an H8 in a same- lender refinance; therefore, Clayton grades the use of an H8 form in a same-lender refinance as a level B condition- Non Material exception. 70314 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.434% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.560% causing variance of FINAL 3.874% which exceeds HMDA Rate spread Trigger of 3.000. 70314 RA CMPSTCP101 OH CSPA; Unable to No Missing documentation to (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT determine prior refi determine prior refi made Applicable 2015-6 made by govt. by govt. FINAL 70314 RA CMPSTCP117 OH CSPA; Home Mortgage No Missing OH Home Mortgage (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Information Document Information document. Applicable 2015-6 not provided FINAL 70314 RA CMPSTCP122 OH CSPA; Tangible Net No Missing OH CSPA Tangible (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Benefit worksheet not Net benefit worksheet. Applicable 2015-6 in file FINAL 70314 RA CMPSTCP1770 OH CSPA; Required No Missing OH Required (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Closing Disclosure not closing disclosure. Applicable 2015-6 provided to borrower FINAL 70314 RA CMPSTPP100 PPP - Prepayment No Prepayment penalty (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty prohibited by prohibited by state of Applicable 2015-6 state Ohio. FINAL 70321 (No Data) Complete TPMT 2015-6 FINAL 70325 RB CMPFDCP3254 TILA - Cannot No Cannot determine if ARM (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT determine if ARM Program Disclosure was Applicable 2015-6 Program Disclosure was provided in a timely FINAL provided in a timely manner as it is not dated manner 70326 (No Data) Complete TPMT 2015-6 FINAL 70327 RB CMPFINT106 Finance charge No Final TIL disclosed (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more finance charges of Applicable 2015-6 than $100 (Pmt Stream) $205819.87, per Clayton FINAL paystream calculations, finance charges are $206871.45, resulting in understated finance charges of $1051.58. Unable to determine source of understatement, missing TIL Itemization. 70329 RB CMPFDCP847 TILA - ARM Loan No Application date 05/17/05, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure ARM Disclosure in file Applicable 2015-6 after 3 days from Dated 6/8/05. Lender ARM FINAL application Disclosure not received within 3 days of application. 70331 RB CMPFINT106 Finance charge No Final TIL disclosed (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more finance charges of Applicable 2015-6 than $100 (Pmt Stream) $104,224.10. Clayton FINAL calculated finance charges at $104,537.21 for an understated difference of $313.11. Unable to determine source of understatement. Missing TIL itemization. 70333 RB CMPFDCP847 TILA - ARM Loan No ARM loan program (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure disclosure is dated Applicable 2015-6 after 3 days from 08/XX/05, transaction FINAL application date. Application date is 06/29/05. 70248 RB CMPAPRT101 APR - Irregular pmt No TIL disclosed APR 5.091% (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT loan; underdisclosed versus Clayton paystream Applicable 2015-6 APR > 0.250% APR of 6.088% for a FINAL variance of -0.997% exceeding the 0.125% tolerance. 70248 RB CMPFDCP847 TILA - ARM Loan No Missing ARM Loan Program (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure Disclosure dated within 3 Applicable 2015-6 after 3 days from days from application; FINAL application Disclosure in file is dated 09.08.2005. 70248 RB CMPFINT106 Finance charge No Finance charges (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more understated $125,488.05 Applicable 2015-6 than $100 (Pmt Stream) due to payment stream. TIL FINAL disclosed APR is 5.091% versus paystream APR of 6.088% 70250 (No Data) Complete TPMT 2015-6 FINAL 70251 RB CMPFDCP849 TILA - Required ARM No Missing ARM loan program (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Loan Program disclosure. Applicable 2015-6 Disclosure missing FINAL 70251 CD CRDLGL197 Missing Modification Yes (No Data) (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 70255 (No Data) Complete TPMT 2015-6 FINAL 70256 RB CMPROR1909 Incorrect ROR Form No Regulation Z designates (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Used - H8 Form Used in the H9 rescission form as Applicable 2015-6 Refinance With the form designed for same FINAL Original Creditor lender refinance transactions; for this loan the lender is using the H8 form. Regulation Z has language allowing the use of a substantially similar notice. Claytons view has been that an H8 protects the lender and assignee to at least the same extent as an H9, but Clayton recognized that one could think that the mere existence of the H9 takes away the substantially similar notice argument. The majority of U.S. Circuit Courts that have opined on the issue have upheld the use of an H8 in a same- lender refinance; therefore, Clayton grades the use of an H8 form in a same-lender refinance as a level B condition. This is a non-material violation. 70258 RB CMPFDCP847 TILA - ARM Loan No ARM Loan Program (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure Disclosure executed by Applicable 2015-6 after 3 days from borrower on 9.30.2005 FINAL application which is after 3 days from application date of 9.26.2005. 70259 RB CMPFDCP847 TILA - ARM Loan No Earliest ARM Loan Program (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure Disclosure dated Applicable 2015-6 after 3 days from 10/19/2005. FINAL application 70261 RB CMPFDCP307 TILA - Missing TIL at No Missing initial TIL. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT application Applicable 2015-6 FINAL 70261 RB CMPFDCP847 TILA - ARM Loan No ARM disclosure in file (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure executed by borrower Applicable 2015-6 after 3 days from 10.25.05 which is after FINAL application initial application date of 10.08.05. 70261 RB CMPRESPA3ot in File No Missing Initial GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 70337 (No Data) Complete TPMT 2015-6 FINAL 70338 RB CMPFDCP847 TILA - ARM Loan No ARM disclosure was (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure provided at closing. Applicable 2015-6 after 3 days from FINAL application 70338 RB CMPRESPA3ot in File No RESPA GFE Not in File (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69688 RB CMPFDCP849 TILA - Required ARM No Missing ARM disclosure (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Loan Program Applicable 2015-6 Disclosure missing FINAL 69688 RB CMPFINT109 Finance charge No Finance charges (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more understated $40.00. Applicable 2015-6 than $35 (Pmt Stream) Understatement due to $40 FINAL courier fee underdisclosed on Itemization of Amount Financed. 69689 RB CMPFDCP305 TILA - TIL discl. not No Initial TIL in file dated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT made within 3 days of 2/2/06 not within 3 days Applicable 2015-6 application of application date FINAL 1/16/06. 69689 RB CMPFDCP3254 TILA - Cannot No Arm disclosure in file not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT determine if ARM dated. Applicable 2015-6 Program Disclosure was FINAL provided in a timely manner 69691 RB CMPFDCP847 TILA - ARM Loan No TILA required ARM (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure disclosure at application Applicable 2015-6 after 3 days from 2/13/06 is missing. ARM FINAL application disclosure is dated at closing 2/XX/06. 69692 (No Data) Complete TPMT 2015-6 FINAL 69693 RB CMPFDCP849 TILA - Required ARM No Required ARM Loan Program (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Loan Program Disclosure missing Applicable 2015-6 Disclosure missing FINAL 69694 (No Data) Complete TPMT 2015-6 FINAL 69695 (No Data) Complete TPMT 2015-6 FINAL 69696 (No Data) Complete TPMT 2015-6 FINAL 69697 RB CMPFDCP847 TILA - ARM Loan No ARM disclosure in file (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure included in with Applicable 2015-6 after 3 days from commitment letter from FINAL application lender dated 4/24/2006. Lender's application date is 4/03/2006. 69697 RB CMPFINT106 Finance charge No Finance charge per TIL is (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more $693,887.18, actual Applicable 2015-6 than $100 (Pmt Stream) finance charge calculation FINAL is $694,377.68 per payment stream, causing an understatement of $490.50. 69698 (No Data) Complete TPMT 2015-6 FINAL 69699 RB CMPFDCP305 TILA - TIL discl. not No 4/4/06 TIL discl. not made (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT made within 3 days of within 3 days of 3/30/06 Applicable 2015-6 application application FINAL 69699 RB CMPFDCP849 TILA - Required ARM No Missing ARM Loan Program (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Loan Program Disclosure Applicable 2015-6 Disclosure missing FINAL 69699 RB CMPRESPA845 RESPA - GFE given No 4/4/06 GFE given after 3 (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from days from 3/30/06 Applicable 2015-6 application application FINAL 69701 (No Data) Complete TPMT 2015-6 FINAL 69702 (No Data) Complete TPMT 2015-6 FINAL 69704 RB CMPFDCP307 TILA - Missing TIL at No Missing initial lender's (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT application TIL. Initial TIL in file Applicable 2015-6 is broker's TIL FINAL 69704 RB CMPFDCP847 TILA - ARM Loan No ARM disclosure was located (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure in closing package dated Applicable 2015-6 after 3 days from 5.XX.06. Initial FINAL application application date- lender's date 5.11.06; broker's application date 5.02.06. 69705 (No Data) Complete TPMT 2015-6 FINAL 69707 RB CMPFDCP3254 TILA - Cannot No ARM disclosure is not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT determine if ARM dated. Applicable 2015-6 Program Disclosure was FINAL provided in a timely manner 69707 CB CRDLGL3626 Mod maturity date does No Tape has mod maturity of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape 09/01/2050, mod in file Applicable 2015-6 maturity date has maturity date of FINAL 10/01/2050, no information/documentation in file to verify why tape has that date. 69710 RB CMPFDCP3254 TILA - Cannot No ARM Disclosure is not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT determine if ARM dated. Applicable 2015-6 Program Disclosure was FINAL provided in a timely manner 69711 RB CMPFDCP3254 TILA - Cannot No ARM disclosure is not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT determine if ARM dated; unable to determine Applicable 2015-6 Program Disclosure was if provided in timely FINAL provided in a timely manner. manner 69712 (No Data) Complete TPMT 2015-6 FINAL 69713 RB CMPFDCP847 TILA - ARM Loan No ARM disclosure not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure delivered within 3 days of Applicable 2015-6 after 3 days from application. FINAL application 69714 RB CMPFINT106 Finance charge No Finance charge understated (No Data) (No Data) (No Data) Exception Originator (No Data) Complete TPMT understated by more by $137. TIL Disclosed 2015-6 than $100 (Pmt Stream) Finance charge is FINAL $722.427.03. Clayton Paystream Finance charge is $722.564.03. Unable to determine which finance charges understated due to missing itemization of amount financed. 69716 RB CMPBI1623 MA Borrower Interest; No MA Borrower Interest; (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Worksheet missing Worksheet missing Applicable 2015-6 FINAL 69716 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.119% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.110% causing variance of FINAL 3.009% which exceeds HMDA Rate spread Trigger of 3.000. 69718 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.37% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.110% causing variance of FINAL 3.26% which exceeds HMDA Rate spread Trigger of 3.000. 69718 RB CMPFINT109 Finance charge No TIL disclosed finance (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more charges of $312,875.20. Applicable 2015-6 than $35 (Pmt Stream) Clayton calculated finance FINAL charges of $312,975.20 for an understatement of $100.00. Courier fee for $50.00 and Wire fee for $50.00 were on the HUD and not on the itemization. 69719 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.637%% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.050% causing variance of FINAL 3.587%% which exceeds HMDA Rate spread Trigger of 3.000%. 69719 RB CMPSTPP302 PPP - State law No Prepayment Penalty is hard (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- per note and does not Applicable 2015-6 L refinance; provison contain state required FINAL not disclosed exclusion that prepayment will not be charged on lender to lender refinance. PPP expired 08/16/2009 69719 RB CMPSTPP303 PPP - State law No Prepayment Penalty is hard (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid per note and does not Applicable 2015-6 by insurance proceeds; contain state required FINAL provision not exclusion that prepayment disclosed will not be charged if paid by insurance proceeds. PPP expired 08/16/2009 69720 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.107% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.110% causing variance of FINAL 3.997% which exceeds HMDA Rate spread Trigger of 3.000. 69721 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.928 % with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.050 % causing a variance FINAL of Benchmark/APR Variance 3.878 % which exceeds HMDA Rate Spread Trigger of 3.000 %. 69721 RB CMPFINT109 Finance charge No Finance charges (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more understated $45.00. Applicable 2015-6 than $35 (Pmt Stream) Understatement due to FINAL $45.00 courier fee underdisclosed on Itemization of Amount Financed. 69721 RA CMPFINT106 Finance charge No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more change. Applicable 2015-6 than $100 (Pmt Stream) FINAL 69722 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.927% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.050% causing variance of FINAL 3.877% which exceeds HMDA Rate spread Trigger of 3.000. 69723 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.218% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 5.11% Applicable 2015-6 which results in a FINAL difference 3.108% which exceeds the maximum allowed of 3.0%. 69724 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.141% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.050% causing variance of FINAL 3.091% which exceeds HMDA Rate spread Trigger of 3.00. 69724 RB CMPFDCP305 TILA - TIL discl. not No Application dated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT made within 3 days of 8/7/2006, initial TIL Applicable 2015-6 application dated 8/17/2006. FINAL 69724 RB CMPSTPP303 PPP - State law No Prepayment Penalty is hard (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid per note and does not Applicable 2015-6 by insurance proceeds; contain state required FINAL provision not exclusion that prepayment disclosed will not be charged if paid by insurance proceeds. 69724 RB CMPSTPP108 PPP - Prepayment No 2% of OPB expiration date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty type exceeds 9/11/2009. Applicable 2015-6 maximum allowed FINAL 69725 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.436 % with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.050 % causing a variance FINAL of 4.386 % which exceeds HMDA Rate Spread Trigger of 3.000%. 69725 RB CMPSTPP302 PPP - State law No Prepayment Penalty is hard (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- per note and does not Applicable 2015-6 L refinance; provison contain state required FINAL not disclosed exclusion that prepayment will not be charged on lender to lender refinance. 69726 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.247% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.920% causing variance of FINAL 3.327% which exceeds HMDA Rate spread Trigger of 3.000. 69727 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.717% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.940% causing variance of FINAL 3.777% which exceeds HMDA Rate spread Trigger of 3.00. 69727 RB CMPROR1909 Incorrect ROR Form No Lender used H8 ROR form (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Used - H8 Form Used in for a lender to lender Applicable 2015-6 Refinance With refinance. Regulation Z FINAL Original Creditor designates the H9 rescission form as the form designed for same lender refinance transactions; for this loan the lender is using the H8 form. Regulation Z has language allowing the use of a substantially similar notice. Claytons view has been that an H8 protects the lender and assignee to at least the same extent as an H9, but Clayton recognized that one could think that the mere existence of the H9 takes away the substantially similar notice argument. The majority of U.S. Circuit Courts that have opined on the issue have upheld the use of an H8 in a same- lender refinance; therefore, Clayton grades the use of an H8 form in a same-lender refinance as a level B condition- Non Material exception. 69728 RB CMPFDCP847 TILA - ARM Loan No Arm Loan program (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure disclosure dated Applicable 2015-6 after 3 days from 09/XX/2006, transaction FINAL application date. Lender application date 09/05/2006. 69728 RB CMPFINT109 Finance charge No Finance charge per TIL is (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more $494,410.72, actual Applicable 2015-6 than $35 (Pmt Stream) finance charge calculation FINAL $494,487.72 per payment stream causing understatement of $77. 69728 RA CMPFINT106 Finance charge No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more change. Applicable 2015-6 than $100 (Pmt Stream) FINAL 69729 (No Data) Complete TPMT 2015-6 FINAL 69730 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.011% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.920% causing variance of FINAL 4.091% which exceeds HMDA Rate spread Trigger of 3.000. 69731 (No Data) Complete TPMT 2015-6 FINAL 69732 RB CMPFDCP847 TILA - ARM Loan No TILA date 08/28/2006 (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure application date is Applicable 2015-6 after 3 days from 08/03/2006 FINAL application 69733 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.50%, the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.92% Applicable 2015-6 resulting in a difference FINAL of 3.580%. This exceeds the HMDA rate spread trigger of 3.00%. 69733 RB CMPSTPP100 PPP - Prepayment No Prepayment penalty (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty prohibited by calculated max effective Applicable 2015-6 state rate of 8.35% exceeds FINAL state max of 8.00% for loans closed prior to 6/1/2008. 69734 RB CMPFDCP849 TILA - Required ARM No Missing ARM Loan Program (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Loan Program Disclosure. Applicable 2015-6 Disclosure missing FINAL 69735 RB CMPFDCP847 TILA - ARM Loan No TILA - ARM Loan Program (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure Disclosure after 3 days Applicable 2015-6 after 3 days from from application : ARM FINAL application Loan Program disclosure provided 10/26/2006 This is 3 days past the application date of 09/22/2006. 69735 RB CMPFINT109 Finance charge No Finance charge understated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more greater than $35Actual Applicable 2015-6 than $35 (Pmt Stream) understated amount is FINAL $285Lender did not include - Wire $50 - Courrier $25 and Title co pay closing fee $10 69736 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.157% with (No Data) (No Data) (No Data) Exception Originator (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of 2015-6 4.940% causing variance of FINAL 4.217% which exceeds HMDA Rate spread Trigger of 3.000. 69736 RB CMPRESPA3ot in File No Missing GFE (No Data) (No Data) (No Data) Exception Originator (No Data) Complete TPMT 2015-6 FINAL 69737 RB CMPFDCP3254 TILA - Cannot No Arm disclosure in file is (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT determine if ARM not dated. Applicable 2015-6 Program Disclosure was FINAL provided in a timely manner 69738 RA CMPFINT106 Finance charge No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more change. Applicable 2015-6 than $100 (Pmt Stream) FINAL 69738 RA CMPROR2330 ROR - Disbursement No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT date is before end of change. Applicable 2015-6 statutory rescission FINAL period 69738 RA CMPROR113 ROR - Missing Right of No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Rescission form change. Applicable 2015-6 FINAL 69739 (No Data) Complete TPMT 2015-6 FINAL 69740 (No Data) Complete TPMT 2015-6 FINAL 69741 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.236 % with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.920 % causing variance FINAL of 4.316 % which exceeds HMDA Rate Spread Trigger of 3.000 %. 69741 RB CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note is hard and lacks Applicable 2015-6 L refinance; provison state required exclusion FINAL not disclosed that the prepayment cannot be charged upon a lender to lender transaction. 69742 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.715 % with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.690 % causing variance FINAL of 4.025 % which exceeds HMDA Rate Spread Trigger of 3.000 %. 69742 RB CMPROR118 ROR - Disbursement No Disbursement date 11/27/06 (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT date is on/before per final HUD. End of Applicable 2015-6 disclosed "midnight rescission period is FINAL of" date 11/27/06. Loan funded before expiration of rescission period on 11/28/06. 69742 RB CMPROR2330 ROR - Disbursement No Disbursement date 11/27/06 (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT date is before end of per final HUD. End of Applicable 2015-6 statutory rescission rescission period is FINAL period 11/27/06. Loan funded before expiration of rescission period on 11/28/06. 69742 RB CMPSTCP957 Cannot confirm timely No Missing full signature (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT delivery of MI Home portion and date line of Applicable 2015-6 Loans - Borrowers Bill Borrower Bill of Rights FINAL of Rights Disclosure Disclosure. 69742 RB CMPSTCP963 MI Home Loans - Cannot No Missing full signature (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT confirm timely portion and date line of Applicable 2015-6 delivery of Consumer Consumer FINAL Caution/Homeownership Caution/Homeownership Counseling Disclosure Counseling Disclosure. 69743 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.407% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.920% Applicable 2015-6 which results in a FINAL difference of 3.487% which exceeds the maximum allowed of 3.0%. 69743 RA CMPFINT106 Finance charge No Final TIL disclosed (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more finance charge is Applicable 2015-6 than $100 (Pmt Stream) $213628.34 and calculated FINAL finance charge is $214292.34 which results in a difference of $664.00 which exceeds the maximum allowed of $100. 69743 RB CMPSTPP303 PPP - State law No Prepayment Penalty is hard (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid per note and does not Applicable 2015-6 by insurance proceeds; contain state required FINAL provision not exclusion that prepayment disclosed will not be charged if paid by insurance proceeds. PPP expired 10/12/09. 69744 RB CMPROR1909 Incorrect ROR Form No Incorrect ROR used. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Used - H8 Form Used in Original lien with XXX. Applicable 2015-6 Refinance With New transaction also with FINAL Original Creditor XXX 69745 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.397 % with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.940% causing variance of FINAL 4.457 % which exceeds HMDA Rate Spread Trigger of 3.000 %. 70349 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.567 % with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.050% causing variance of FINAL 3.517% which exceeds HMDA Rate Spread Trigger of 3.000 %. 70349 RB CMPROR2442 Incorrect ROR Form No The property securing this (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Used - H8 for refi loan is in the 3rd Applicable 2015-6 with same lender, 3rd Circuit. In 1992 the U.S. FINAL Circuit state (has Court of Appeals, 3rd held H8 to be Circuit held that the use defective) of an H-8 rescission form in a same-creditor refinance provides insufficient notice and extends the right to rescind. This decision has not been overturned 70350 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.358 % with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.940 % causing variance FINAL of 4.418 % which exceeds HMDA Rate Spread Trigger of 3.000 %. 70352 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.803% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.8% Applicable 2015-6 which results in a FINAL difference 4.003% which exceeds the maximum allowed of 3.0%. 70353 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.721 % with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.920 % causing variance FINAL of 4.801 % which exceeds the maximum allowed of 3.00% 70354 RB CMPROR117 ROR - Expiration date No Right of rescission (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT on form prior to end expriation date is Applicable 2015-6 of rescission period 12/03/2006. Earliest FINAL expriation date is 12/04/2006. 70357 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.466% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.690 % causing variance FINAL of 3.776% which exceeds HMDA Rate Spread Trigger of 3.000%. 70359 (No Data) Complete TPMT 2015-6 FINAL 70360 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.604 % with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.690 % causing variance FINAL of 4.914 % which exceeds HMDA Rate Spread Trigger of 3.000 %. 70361 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.981% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.69% causing variance of FINAL 3.291% which exceeds HMDA Rate spread Trigger of 3.000. 70363 (No Data) Complete TPMT 2015-6 FINAL 70364 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.378 with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.690 % causing variance FINAL of 4.688 % which exceeds HMDA Rate Spread Trigger of 3.000 %. 70365 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.637% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.94% Applicable 2015-6 which results in a FINAL difference 3.697% which exceeds the maximum allowed of 3.0%. 70365 RB CMPSTPP302 PPP - State law No Terms of PPP do not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- incorporate a soft Applicable 2015-6 L refinance; provison provision excluding the FINAL not disclosed PPP on lender to lender transaction. Prepay expiration date is 11/20/09. 70366 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.213% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.69% causing variance of FINAL 4.523% which exceeds HMDA Rate spread Trigger of 3.000. 70366 RB CMPFDCP305 TILA - TIL discl. not No Application date of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT made within 3 days of 10/31/2006. TIL date of Applicable 2015-6 application 11/06/2006. TIL was FINAL disclosed after 3 days from application. 70366 RB CMPRESPA845 RESPA - GFE given No Application date of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from 10/31/2006. GFE date of Applicable 2015-6 application 11/14/2006. GFE given FINAL after 3 days from application. 70368 RB CMPRESPA845 RESPA - GFE given No Earliest GFE in file dated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from 12/06/2006. Applicable 2015-6 application FINAL 70368 RB CMPSTPP107 PPP - Prepayment No Maximum prepayment penalty (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty exceeds per MD is 2 month Applicable 2015-6 maximum allowed interest on amount prepaid FINAL (months interest) over 1/3 of OPB. Subject loan has a prepayment penalty of 3% of UPB in year one ;2% of UPB in year 2, and 1% of of UPB in year 3. Based on prepay schedule comparison, the Prepayment penalty exceeds maximum allowed. 70368 RB CMPSTPP108 PPP - Prepayment No Maximum prepayment penalty (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty type exceeds per MD is 2 month Applicable 2015-6 maximum allowed interest on amount prepaid FINAL over 1/3 of OPB. Subject loan has a prepayment penalty of 3% of UPB in year one ;2% of UPB in year 2, and 1% of of UPB in year 3. Based on prepay schedule comparison, the Prepayment penalty exceeds maximum allowed. 70369 (No Data) Complete TPMT 2015-6 FINAL 70370 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.643 % with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.690 % causing variance FINAL of 3.953 % which exceeds HMDA Rate Spread Trigger of 3.000 %. 70370 RB CMPFINT106 Finance charge No Final TIL disclosed (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more finance charges of Applicable 2015-6 than $100 (Pmt Stream) $160,009.19, per Clayton FINAL paystream calculations, finance charges are $1160,144.19, resulting in understated finance charges of $135. Unable to determine source of understatement, missing TIL Itemization. 70370 RB CMPRESPA3ot in File No Missing GFE from lender. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 70370 RB CMPSTPP302 PPP - State law No Rpayment Penalty is hard (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- per note and does not Applicable 2015-6 L refinance; provison contain state required FINAL not disclosed exclusion that prepayment will not be charged on lender to lender refinance. PPP expires 11/29/09. 70370 RB CMPSTPP303 PPP - State law No Prepayment Penalty is hard (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid per note and does not Applicable 2015-6 by insurance proceeds; contain state required FINAL provision not exclusion that prepayment disclosed will not be charged if paid by insurance proceeds. PPP expires 11/29/09. 70371 RB CMPFDCP300 HMDA Rate Spread No Test APR is 9.218% per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold final TIL with a benchmark Applicable 2015-6 rate of 4.690% resulting FINAL in a variance of 4.528% which exceeds HMDA rate spread trigger of 3% 70372 RB CMPFDCP847 TILA - ARM Loan No ARM Loan Program (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure Disclosure after 3 days Applicable 2015-6 after 3 days from from application. FINAL application 70373 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.512% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.69% causing variance of FINAL 5.822% which exceeds HMDA Rate spread Trigger of 3.000%. 70374 (No Data) Complete TPMT 2015-6 FINAL 70376 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.405% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.94% causing variance of FINAL 3.465% which exceeds HMDA Rate spread Trigger of 3.000. 70376 RB CMPFINT106 Finance charge No TIL disclosed finance (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more charges of $194,694.15. Applicable 2015-6 than $100 (Pmt Stream) Clayton calculated at FINAL $194,894.14 for an understated difference of $199.99. HUD has doc prep fee of $60.00 not disclosed on itemization, title insurance is $332.00 on HUD and $295.00 on itemization for an understated difference of $37.00 for a total understatement of $97.00. Unable to reconcile remaining $102.99. All other charges on the HUD match the itemization. 70376 RB CMPSTPP107 PPP - Prepayment No Prepayment penalty months (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty exceeds interest of 4.5% per Applicable 2015-6 maximum allowed calculations exceeds state FINAL (months interest) max of 3.0%. Prepayment penalty expiration date is 12/18/09. 70376 RB CMPSTPP108 PPP - Prepayment No Prepayment penalty of 3%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty type exceeds 2%, 1% of UPB in year 1, 2 Applicable 2015-6 maximum allowed and 3 exceeds max state FINAL allowed of 60days interest on amt prepd in 12 mos if amt prepd >20% of OBP. Prepayment penalty expiration is 12/18/09. 70377 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.634% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.860% causing variance of FINAL 3.774% which exceeds HMDA Rate spread Trigger of 3.000. 70378 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.456% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.720% causing variance of FINAL 4.736% which exceeds HMDA Rate spread Trigger of 3.000. 70379 RA CMPAPRT110 APR - Insufficient No Missing MI certifidcate (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Information for APR- Applicable 2015-6 Payment Stream Testing FINAL 70379 RA CMPDOC2033 Mortgage Insurance No Missing MI Cert. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT required but MI Applicable 2015-6 Certificate is missing FINAL 70379 RB CMPFDCP300 HMDA Rate Spread No The test APR is 7.89% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR 4.72% which Applicable 2015-6 results in a difference FINAL 3.17% which exceeds the maximum allowed of 3.0%. 70379 RA CMPFDCP310 TILA - Regular Payment No Both payments are $976.51. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT per TIL not equal to Missing MI Cert. Applicable 2015-6 Note Original P&I FINAL 70379 RB CMPRESPA3ot in File No Missing GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 70379 RB CMPROR113 ROR - Missing Right of No Missing ROR. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Rescission form Applicable 2015-6 FINAL 70380 RA CMPROR2330 ROR - Disbursement No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT date is before end of change. Applicable 2015-6 statutory rescission FINAL period 70380 RA CMPROR113 ROR - Missing Right of No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Rescission form change. Applicable 2015-6 FINAL 70380 RA CMPSTCP1537 MN No acknowledgement No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT of Oral Tax/Insurance change. Applicable 2015-6 Disclosure in file FINAL 70381 RB CMPFINT106 Finance charge No Final TIL disclosed (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more finance charges of Applicable 2015-6 than $100 (Pmt Stream) $414,355.50, per Clayton FINAL paystream calculations, finance charges are $421,513.68, resulting in understated finance charges of $7,158.18. Unable to determine source of understatement. 70382 RB CMPFDCP3254 TILA - Cannot No Arm disclosure in file not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT determine if ARM dated unable to determine Applicable 2015-6 Program Disclosure was if disclosure was FINAL provided in a timely delivered in a timely manner manner. 70382 RB CMPFINT106 Finance charge No Finance charge understated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more by $2,658.70. TIL Applicable 2015-6 than $100 (Pmt Stream) Disclosed Finance charge FINAL is $655,018.51. Clayton Paystream Finance charge is $657,677.21.Unable to determine which finance charges understated due to missing itemization of amount financed. 70383 (No Data) Complete TPMT 2015-6 FINAL 70384 RB CMPFDCP300 HMDA Rate Spread No The test APR is 9.200%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 4.720% which results in a FINAL difference of 4.480% which exceeds the maximum allowed of 3.0%. 70385 RB CMPFDCP300 HMDA Rate Spread No The test APR is 10.236% (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is 4.69% Applicable 2015-6 which results in a FINAL difference 5.546% which exceeds the maximum allowed of 3.0%. 70388 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.107% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.720% causing variance of FINAL 4.387% which exceeds HMDA Rate spread Trigger of 3.000. 70388 RB CMPSTPP302 PPP - State law No Prepayment Penalty does (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- not include lender to Applicable 2015-6 L refinance; provison lender refinance exclusion FINAL not disclosed provision. 70389 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.877% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.72% causing variance of FINAL 4.158% which exceeds HMDA Rate spread Trigger of 3.00. 70389 RB CMPFDCP314 TILA - Final TIL not No Final TIL is not hand (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to dated by Borrower. Form Applicable 2015-6 confirm timely is dated 01/XX/07, FINAL delivery transaction date. 70390 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.911% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.69% causing variance of FINAL 4.221% which exceeds HMDA Rate spread Trigger of 3.000%. 70390 RB CMPRESPA845 RESPA - GFE given No GFE dated 12/13/2006; (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from application date is Applicable 2015-6 application 12/4/2006 FINAL 70391 (No Data) Complete TPMT 2015-6 FINAL 70392 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.026% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.72% causing variance of FINAL 5.306% which exceeds HMDA Rate spread Trigger of 3.000. 70393 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.243% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.720% causing variance of FINAL 4.523% which exceeds HMDA Rate spread Trigger of 3.000. 70393 RB CMPFDCP2109 ROR - Unknown latest No Missing Final TIL. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT TIL date; cannot Applicable 2015-6 determine whether FINAL borrower was provided their full rescission period 70393 RB CMPFDCP316 TILA - Stated Loan No Missing Final TIL. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Term not equal to the Applicable 2015-6 TIL Payment term FINAL 70393 RB CMPFDCP308 TILA - Missing TIL at No Missing Final TIL. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT closing Applicable 2015-6 FINAL 70393 RB CMPRESPA845 RESPA - GFE given No Application date was set (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from on the Initial TIL date of Applicable 2015-6 application 11/29/2006 and the GFE is FINAL dates 12/27/2006 more than 3 days from application 70394 (No Data) Complete TPMT 2015-6 FINAL 70395 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.112% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.720% causing variance of FINAL 4.392% which exceeds HMDA Rate spread Trigger of 3.000. 70395 RB CMPFDCP3254 TILA - Cannot No ARM Program Disclosure not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT determine if ARM dated. Unable to confirm Applicable 2015-6 Program Disclosure was delivery date. FINAL provided in a timely manner 70395 CB CRDLGL3626 Mod maturity date does No Tape has maturity date of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape 4/1/2049. Mod has Applicable 2015-6 maturity date maturity date of 1/1/2049. FINAL Extension in file dated 4/30/2010 changed maturity date from 1/1/2049 to 4/1/2049. 70397 RB CMPFDCP849 TILA - Required ARM No TILA - Required ARM Loan (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Loan Program Program Disclosure missing Applicable 2015-6 Disclosure missing FINAL 70398 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.790% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.860% causing variance of FINAL 4.930% which exceeds HMDA Rate spread Trigger of 3.000. 70399 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.529% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.720% causing variance of FINAL 4.809% which exceeds HMDA Rate spread Trigger of 3.000%. 70399 RB CMPFDCP3254 TILA - Cannot No ARM program disclosure is (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT determine if ARM not dated. Applicable 2015-6 Program Disclosure was FINAL provided in a timely manner 70400 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.267% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.860% causing variance of FINAL 4.416% which exceeds HMDA Rate spread Trigger of 3.000. 70400 RB CMPFINT106 Finance charge No Finance charge per TIL is (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more $229,885.09, actual Applicable 2015-6 than $100 (Pmt Stream) finance charge calculation FINAL $230,360.09 per payment stream causing understatement of ($475). HUD contains a Computer Origination fee of $475 POC to Lending Tree and neither the HUD or TIL itemization state whether its borrower or lender paid. 70400 CA CRDLGL3626 Mod maturity date does No Tape has maturity date of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape 02/01/2037. Mod in file Applicable 2015-6 maturity date has maturity date of FINAL 03/01/2037. There is not information or document to verify tape date. 70401 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.909% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.860% causing variance of FINAL 5.049% which exceeds HMDA Rate spread Trigger of 3.000. 70401 RB CMPFINT109 Finance charge No Finance charge understated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more by $50. Missing lender's Applicable 2015-6 than $35 (Pmt Stream) itemization of amount FINAL financed, unable to reconcile. 70402 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.219% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.860% causing variance of FINAL 4.359% which exceeds HMDA Rate spread Trigger of 3.000. 70403 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.504% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.860% causing variance of FINAL 3.644% which exceeds HMDA Rate spread Trigger of 3.000. 70403 RB CMPSTCP101 OH CSPA; Unable to No Missing prior lien note, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT determine prior refi unable to determine if Applicable 2015-6 made by govt. prior refinance was made FINAL by government. 70403 RB CMPSTCP115 OH CSPA; Closing No Missing home mortgage (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Disclosure not information disclosure. Applicable 2015-6 provided at closing FINAL 70403 RB CMPSTCP117 OH CSPA; Home Mortgage No Missing home mortgage (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Information Document information disclosure. Applicable 2015-6 not provided FINAL 70403 RB CMPSTPP302 PPP - State law No Prepayment Penalty is hard (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- per note and does not Applicable 2015-6 L refinance; provison contain state required FINAL not disclosed exclusion that prepayment will not be charged on lender to lender refinance. 70403 RB CMPSTPP1535 PPP - Prepayment No Maximum prepayment penalty (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty term exceeds term per OH is 24 months. Applicable 2015-6 state maximum Subject loan has a FINAL prepayment penalty term of 36 months, therefore the first year of stated prepay exceeds OH state maximum allowances. 70407 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.585% with (No Data) (No Data) (No Data) Exception Originator (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of 2015-6 4.810 causing variance of FINAL 3.775% which exceeds HMDA Rate spread Trigger of 3.000. 70408 RB CMPFDCP3254 TILA - Cannot No Arm disclosure not dated. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT determine if ARM Unable to determine if Applicable 2015-6 Program Disclosure was provided within 3 days of FINAL provided in a timely application date. manner 70408 RB CMPFINT109 Finance charge No Finance charge per TIL is (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more $2,992,924.15, actual Applicable 2015-6 than $35 (Pmt Stream) finance charge calculation FINAL is $2,993,019.15 per payment stream, causing an understatement of $95.00.Missing itemization to determine cause of understatement. 70410 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.154% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.860% causing variance of FINAL 4.294% which exceeds HMDA Rate spread Trigger of 3.000. 70410 RB CMPSTPP1535 PPP - Prepayment No Prepayment penalty term (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty term exceeds exceeds state maximum. Applicable 2015-6 state maximum Expiration date is 2/05/10 FINAL 70411 RB CMPFDCP300 HMDA Rate Spread No HMDA Benchmark Rate is (No Data) (No Data) (No Data) Exception Aggregator (No Data) Complete TPMT greater than threshold 4.860%, Subject is 2015-6 9.385%, variance of 4.525% FINAL , exceeding spread trigger of 3% 70412 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.950% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.860 causing variance of FINAL 4.090% which exceeds HMDA Rate spread Trigger of 3.000. 70412 RB CMPFDCP847 TILA - ARM Loan No ARM Loan Program (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure Disclosure after 3 days Applicable 2015-6 after 3 days from from application. FINAL application 70412 RB CMPSTCP955 MI Home Loans - No Missing Borrowers Bill of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Borrower's Bill of Rights. Applicable 2015-6 Rights Not in File FINAL 70412 RB CMPSTCP961 MI Home Loans - No Missing Consumer (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Consumer Caution/Homeownership Applicable 2015-6 Caution/Homeownership Counseling Notice . FINAL Counseling Notice Not in File 70414 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.804% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.810% causing variance of FINAL 3.994% which exceeds HMDA Rate spread Trigger of 3.000. 70415 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.056% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.69% causing variance of FINAL 4.366% which exceeds HMDA Rate spread Trigger of 3.000. 70416 RB CMPFDCP300 HMDA Rate Spread No Test APR 8.(No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold Benchmark Rate 4.860. HMDA Applicable 2015-6 Benchmark/APR Variance is FINAL 3.192 which exceeds HMDA Rate Spread Trigger of 3.000 70417 RB CMPFDCP300 HMDA Rate Spread No Test APR is 8.805% per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold final TIL with a benchmark Applicable 2015-6 rate of 4.860% resulting FINAL in a variance of 3.945% which exceeds HMDA rate spread trigger of 3% 70418 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.906% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.860% causing variance of FINAL 3.046% which exceeds HMDA Rate spread Trigger of 3.000. 70419 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.186 % with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.810 % causing variance FINAL of 4.376 % which exceeds HMDA Rate Spread Trigger of 3.000 %. 70419 RB CMPSTCP101 OH CSPA; Unable to No Missing information on (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT determine prior refi previous loans, unable to Applicable 2015-6 made by govt. determine prior refi made FINAL by gov't. 70419 RB CMPSTPP302 PPP - State law No Prepayment Penalty is hard (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- per note and does not Applicable 2015-6 L refinance; provison contain state required FINAL not disclosed exclusion that prepayment will not be charged on lender to lender refinance. 70419 RB CMPSTPP303 PPP - State law No Prepayment Penalty is hard (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid per note and does not Applicable 2015-6 by insurance proceeds; contain state required FINAL provision not exclusion that prepayment disclosed will not be charged if paid by insurance proceeds. 70419 RB CMPSTPP106 PPP - Prepayment No OH Prepay - maximum (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty exceeds prepayment penalty per OH Applicable 2015-6 maximum allowed (%) is 2%, 1% of OPB in year 1 FINAL and 2, subject loan is 3%/2%/1% of unpaid balance for years 1/2/3. Prepayment penalty exceeds allowed percentage. 70419 RB CMPSTPP1535 PPP - Prepayment No OH Prepay- allows for (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty term exceeds maximum of a 2 year term. Applicable 2015-6 state maximum Subject loan has a 3 year FINAL term and exceeds state maximum. 70420 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.286% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.860% causing variance of FINAL 3.426% which exceeds HMDA Rate spread Trigger of 3.000. 70420 RB CMPFINT109 Finance charge No Final TIL disclosed (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more finance charges of Applicable 2015-6 than $35 (Pmt Stream) $198,274.36, per Clayton FINAL paystream calculations, finance charges are $198,341.99,resulting in understated finance charges of $67.63. Unable to determine source of understatement, missing TIL Itemization. 70420 RB CMPSTPP1535 PPP - Prepayment No 36 month prepayment (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty term exceeds penalty terms exceeds Applicable 2015-6 state maximum state maximum of 12 FINAL months. Penalty expired 3/18/2010. 70420 RB CMPSTPP301 PPP - Prepayment No PPP expired 3/18/2010, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty expires after latest date permitted by Applicable 2015-6 latest date permitted state is 3/18/2008. FINAL by state 70421 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.616% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.810% causing variance of FINAL 3.806% which exceeds HMDA Rate spread Trigger of 3.000. 70421 RB CMPFDCP314 TILA - Final TIL not No Final TIL was re-disclosed (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to on same day as original Applicable 2015-6 confirm timely transaction date, 02/XX/07 FINAL delivery and re-disclosed TIL was not hand dated by the Borrower. 70421 RB CMPFDCP3254 TILA - Cannot No ARM loan program (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT determine if ARM disclosure was not dated Applicable 2015-6 Program Disclosure was by Borrower and does not FINAL provided in a timely have a form date. manner 70421 RB CMPRESPA845 RESPA - GFE given No GFE is dated 02/22/07 and (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from is marked as re-disclosed. Applicable 2015-6 application No other GFE in file. FINAL Application date is 02/07/07. 70424 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.628% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.810% causing variance of FINAL 3.818% which exceeds HMDA Rate spread Trigger of 3.000. 70424 RB CMPSTRA119 OH CSPA - No lender No Lender repay analysis not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT analysis of repayment provided. Underwriter Applicable 2015-6 ability in file worksheet showing benefit FINAL to borrower was provided. 70424 RB CMPSTCP101 OH CSPA; Unable to No Prior note not available (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT determine prior refi therefore, unable to Applicable 2015-6 made by govt. determineif prior refi FINAL made by govt. 70424 RB CMPSTCP115 OH CSPA; Closing No Closing disclosure was (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Disclosure not provided and executed by Applicable 2015-6 provided at closing the borrower at initial FINAL application, not closing. 70424 RB CMPSTPP302 PPP - State law No Prepayment penalty is soft (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- but does not include all Applicable 2015-6 L refinance; provison required exclusions. FINAL not disclosed 70425 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.629%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 4.860% which results in FINAL APR Variance of 3.769% which exceeds the maximum allowed of 3.00% 70427 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.538% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.810% causing variance of FINAL 4.728% which exceeds HMDA Rate spread Trigger of 3.000. 70427 RB CMPFINT109 Finance charge No $179,412.21 finance charge (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more understated by $42.87 from Applicable 2015-6 than $35 (Pmt Stream) $179,455.08 Clayton Pay- FINAL stream. Unable to determine reason as itemization missing 70428 (No Data) Complete TPMT 2015-6 FINAL 70429 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.440% with (No Data) (No Data) (No Data) Exception Originator (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of 2015-6 4.810% causing variance of FINAL 3.630% which exceeds HMDA Rate spread Trigger of 3.000. 70429 RB CMPFDCP307 TILA - Missing TIL at No Missing intial TIL. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT application Applicable 2015-6 FINAL 70430 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.924% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.690% causing variance of FINAL 5.234% which exceeds HMDA Rate spread Trigger of 3.000. 70431 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.212% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.810% causing variance of FINAL 4.402% which exceeds HMDA Rate spread Trigger of 3.000. 70431 RB CMPFDCP305 TILA - TIL discl. not No Application date of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT made within 3 days of 02/28/2007, TIL in file Applicable 2015-6 application Dated 02/28/2007. FINAL Lender's Initial TIL not received within 3 days of application. 70431 RB CMPRESPA845 RESPA - GFE given No Application date of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from 02/28/2007, GFE in file Applicable 2015-6 application Dated 02/06/2007. Lender FINAL GFE not received within 3 days of application. 70432 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.985% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.810% causing variance of FINAL 4.175% which exceeds HMDA Rate spread Trigger of 3.000. 70433 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.833% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.810% causing variance of FINAL 5.023% which exceeds HMDA Rate spread Trigger of 3.000. 70434 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.012% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.690% causing variance of FINAL 4.322% which exceeds HMDA Rate spread Trigger of 3.000. 70434 RB CMPSTCP122 OH CSPA; Tangible Net No OH CSPA; Tangible Net (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Benefit worksheet not Benefit worksheet not in Applicable 2015-6 in file file. FINAL 70434 RB CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note is soft and lacks Applicable 2015-6 L refinance; provison state required exclusion FINAL not disclosed that the prepayment cannot be charged upon a lender to lender transaction. 70434 RB CMPSTPP303 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid note is soft and lacks Applicable 2015-6 by insurance proceeds; provision for payment of FINAL provision not loan by insurance disclosed proceeds. 70434 RB CMPSTPP106 PPP - Prepayment No Lenders originating under (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty exceeds the Mortgage Broker Act, a Applicable 2015-6 maximum allowed (%) prepayment penalty may be FINAL charged not to exceed 1% of the OPB for 5 years if the loan is secured by a single unit or two units. There are not any restrictions on loans secured by property containing a 3 or more units. 70434 RB CMPSTPP1535 PPP - Prepayment No Lenders originating under (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty term exceeds the Mortgage Broker Act, a Applicable 2015-6 state maximum prepayment penalty may be FINAL charged not to exceed 1% of the OPB for 5 years if the loan is secured by a single unit or two units. There are not any restrictions on loans secured by property containing a 3 or more units. 70436 (No Data) Complete TPMT 2015-6 FINAL 70437 RB CMPFDCP300 HMDA Rate Spread No The test APR is 9.166%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 4.810% which results in a FINAL difference of 4.356% which exceeds the maximum allowed of 3.0%. 70437 RB CMPSTCP101 OH CSPA; Unable to No Missing prior lien note, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT determine prior refi unable to determine if Applicable 2015-6 made by govt. prior refinance was made FINAL by government. 70437 RB CMPSTCP117 OH CSPA; Home Mortgage No Missing Home Mortgage (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Information Document Information Document. Applicable 2015-6 not provided FINAL 70437 RB CMPSTCP122 OH CSPA; Tangible Net No Missing Tangible Net (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Benefit worksheet not Benefit Worksheet. Applicable 2015-6 in file FINAL 70437 RB CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note is hard and lacks Applicable 2015-6 L refinance; provison state required exclusion FINAL not disclosed that the prepayment cannot be charged upon a lender to lender transaction. 70437 RB CMPSTPP1535 PPP - Prepayment No Lenders originating under (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty term exceeds the Mortgage Broker Act, a Applicable 2015-6 state maximum prepayment penalty may be FINAL charged not to exceed 1% of the OPB for 5 years if the loan is secured by a single unit or two units. There are not any restrictions on loans secured by property containing a 3 or more units. PPP expired 3/11/10. 70438 (No Data) Complete TPMT 2015-6 FINAL 70439 RB CMPFDCP847 TILA - ARM Loan No ARM Loan Program (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure disclosure provided Applicable 2015-6 after 3 days from 03/19/2007. This is 3 FINAL application days past the application date of 03/03/2007. 70440 (No Data) Complete TPMT 2015-6 FINAL 70441 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.539%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 4.690% resulting in a FINAL difference of 3.849%. This exceeds the HMDA rate spread trigger of 3.0%. 70442 RB CMPFDCP300 HMDA Rate Spread No Test APR is 9.456% per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold final TIL with a benchmark Applicable 2015-6 rate of 4.810% resulting FINAL in a variance of 4.646% which exceeds HMDA rate spread trigger of 3% 70445 RB CMPFDCP300 HMDA Rate Spread No The test APR is 10.422% (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR 4.69% Applicable 2015-6 which results in a FINAL difference 5.732% which exceeds the maximum allowed of 3.0%. 70447 RB CMPFDCP847 TILA - ARM Loan No Earleist ARM Loan Program (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure Disclosure dated Applicable 2015-6 after 3 days from 03/09/2007. FINAL application 70448 RB CMPFDCP849 TILA - Required ARM No Missing Required ARM Loan (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Loan Program Program Disclosure. Applicable 2015-6 Disclosure missing FINAL 70449 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.72 % with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.690 % causing a variance FINAL of 5.034 % which exceeds HMDA Rate Spread Trigger of 3.000 %. 70450 (No Data) Complete TPMT 2015-6 FINAL 70453 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.784% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.69% causing variance of FINAL 4.094% which exceeds HMDA Rate spread Trigger of 3.000. 70453 RB CMPRESPA3ot in File No Missing Lender GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Broker GFE in file. Applicable 2015-6 FINAL 70339 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.695% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.690% causing variance of FINAL 6.005% which exceeds HMDA Rate spread Trigger of 3.000. 70339 RB CMPRESPA3ot in File No Missing Good Faith (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Estimate from all files. Applicable 2015-6 FINAL 70340 RB CMPFDCP300 HMDA Rate Spread No HMDA Rate Spread greater (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold than threshold: Test APR Applicable 2015-6 of 8.770% with HMDA FINAL Benchmark Rate of 4.690% causing variance of 4.080% which exceeds HMDA Rate spread Trigger of 3.00 70340 RB CMPSTCP115 OH CSPA; Closing No OH CSPA; Closing (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Disclosure not Disclosure not provided at Applicable 2015-6 provided at closing closing FINAL 70340 RB CMPSTCP122 OH CSPA; Tangible Net No Missing Net Tangible (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Benefit worksheet not benefit worksheet Applicable 2015-6 in file FINAL 70340 RB CMPSTCP2455 OH CSPA - Reduced No OH CSPA - Reduced (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Documentation Loan Documentation Loan Applicable 2015-6 FINAL 70341 RB CMPBI1623 MA Borrower Interest; No Missing MA Borrower (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Worksheet missing Interest worksheet Applicable 2015-6 FINAL 70341 RD CMPDOC1797 Missing Lender's Yes Missing lender (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Application Date application. Applicable 2015-6 FINAL 70341 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.530% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.880% causing variance of FINAL 4.167% which exceeds HMDA Rate spread Trigger of 3.000. 70341 RB CMPFDCP305 TILA - TIL discl. not No Broker Application date in (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT made within 3 days of file 3/15/07, TIL dated Applicable 2015-6 application 3/27/07, not disclosed FINAL with in 3 days of application.Missing lender application. 70341 RB CMPFDCP847 TILA - ARM Loan No Broker Application date in (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure file 3/15/07, ARM Loan Applicable 2015-6 after 3 days from Disclosure dated 3/27/07, FINAL application not disclosed with in 3 days of application.Missing Lender application. 70341 RB CMPRESPA845 RESPA - GFE given No Application date in file (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from 3/15/07, GFE dated Applicable 2015-6 application 3/27/07, not disclosed FINAL with in 3 days of application. 70343 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.440% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.930% causing variance of FINAL 3.510% which exceeds HMDA Rate spread Trigger of 3.000. 70343 RB CMPFDCP305 TILA - TIL discl. not No Application date 03/13/07, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT made within 3 days of TIL in file Dated Applicable 2015-6 application 03/30/07. Lender TIL not FINAL received within 3 days of application. 70343 RB CMPSTRA119 OH CSPA - No lender No No lender analysis of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT analysis of repayment repayment ability in file Applicable 2015-6 ability in file FINAL 70343 RB CMPRESPA845 RESPA - GFE given No Application date 03/13/07, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from GFE in file Dated Applicable 2015-6 application 03/30/07. Lender GFE not FINAL received within 3 days of application. 70343 RB CMPSTCP101 OH CSPA; Unable to No Unable to determine prior (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT determine prior refi refi made by govt. Applicable 2015-6 made by govt. FINAL 70343 RB CMPSTCP117 OH CSPA; Home Mortgage No Home Mortgage Information (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Information Document Document not provided Applicable 2015-6 not provided FINAL 70343 RB CMPSTCP122 OH CSPA; Tangible Net No Tangible Net Benefit (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Benefit worksheet not worksheet not in file Applicable 2015-6 in file FINAL 70343 RB CMPSTCP1770 OH CSPA; Required No Required Closing (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Closing Disclosure not Disclosure not provided to Applicable 2015-6 provided to borrower borrower FINAL 70343 RB CMPSTPP302 PPP - State law No Terms of PPP do not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- incorporate a soft Applicable 2015-6 L refinance; provison provision prohibiting the FINAL not disclosed PPP if paid by insurance proceeds PPP expired 05/01/2010 70344 RB CMPFDCP300 HMDA Rate Spread No Test APR 8.715% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark rate 4.810% Applicable 2015-6 causing variance 3.905% FINAL which exceeds max rate spread trigger 3.00%. 70344 RB CMPSTCP101 OH CSPA; Unable to No Prior Note not provided. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT determine prior refi Unable to determine prior Applicable 2015-6 made by govt. refi made by govt. FINAL 70344 RB CMPSTCP117 OH CSPA; Home Mortgage No Home Mortgage (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Information Document informational Applicable 2015-6 not provided documentation not FINAL provided. 70344 RB CMPSTCP122 OH CSPA; Tangible Net No Net Tangible Benefit (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Benefit worksheet not Worksheet not provided. Applicable 2015-6 in file FINAL 70344 RB CMPSTCP1770 OH CSPA; Required No Required Closing (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Closing Disclosure not disclosure not provided. Applicable 2015-6 provided to borrower FINAL 70344 RB CMPSTPP302 PPP - State law No Lender to lender refinance (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- exclusion not included in Applicable 2015-6 L refinance; provison prepayment penalty. FINAL not disclosed 70344 RA CMPSTPP108 PPP - Prepayment No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty type exceeds change. Applicable 2015-6 maximum allowed FINAL 70344 RA CMPSTPP1535 PPP - Prepayment No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty term exceeds change. Applicable 2015-6 state maximum FINAL 70345 RB CMPFDCP318 TILA - TIL 1st payment No The note states that (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT date does not match payments will be made on Applicable 2015-6 Note 1st payment date the first day of each FINAL month beginning on June XX 2007 and the maturity date is May 18 2037. The mortgage states the maturity date is 5/18/2037. The TIL disclosure states the first payment date is 6/XX/2007. 70346 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.588% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.88% causing variance of FINAL 4.708% which exceeds HMDA Rate spread Trigger of 3.000. 70346 RB CMPFDCP847 TILA - ARM Loan No ARM loan program (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure disclosure dated 05/XX/07, Applicable 2015-6 after 3 days from transaction date. FINAL application Application date 03/29/07. 69675 RB CMPFDCP300 HMDA Rate Spread No HMDA Rate Spread greater (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold than threshold. Applicable 2015-6 FINAL 69677 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.161% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.93% causing variance of FINAL 5.231% which exceeds HMDA Rate spread Trigger of 3.000. 69678 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.235% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.930% causing variance of FINAL 5.305% which exceeds HMDA Rate spread Trigger of 3.000. 69679 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.525% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.810% causing variance of FINAL 4.715% which exceeds HMDA Rate spread Trigger of .000. 69680 RA CMPAPRT101 APR - Irregular pmt No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT loan; underdisclosed change. Applicable 2015-6 APR > 0.250% FINAL 69680 RA CMPDOC1797 Missing Lender's No Missing Application Date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Application Date Applicable 2015-6 FINAL 69680 RB CMPFDCP847 TILA - ARM Loan No ARM loan program (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure disclosure dated 04/XX/07, Applicable 2015-6 after 3 days from transaction date. FINAL application Application date is 04/18/07. 69680 RB CMPFINT106 Finance charge No Finance charges (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more understated $129. Unable Applicable 2015-6 than $100 (Pmt Stream) to reconcile with FINAL Itemization of Amount Financed provided. 69680 RB CMPRESPA3ot in File No Missing GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69681 RB CMPFDCP300 HMDA Rate Spread No The test APR is 9.693%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 4.930% which results in FINAL APR Variance of 4.763% which exceeds the maximum allowed of 3.00% 69681 RB CMPRESPA3ot in File No Missing Lender GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Broker GFE in file dated Applicable 2015-6 04/17/07. FINAL 69682 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.254% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.260% causing variance of FINAL 4.994% which exceeds HMDA Rate spread Trigger of 3.000. 69683 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.352% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.930% causing variance of FINAL 4.422% which exceeds HMDA Rate spread Trigger of 3.000. 69683 RB CMPSTCP101 OH CSPA; Unable to No Missing prior lien note, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT determine prior refi unable to determine if Applicable 2015-6 made by govt. prior refinance was made FINAL by government. 69683 RB CMPSTCP113 OH CSPA; Required No Missing co-borrower signed (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Closing Disclosure not closing disclosure Applicable 2015-6 executed by borrower FINAL 69683 RB CMPSTCP122 OH CSPA; Tangible Net No Missing tangible net (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Benefit worksheet not benefit worksheet. Applicable 2015-6 in file FINAL 69683 RB CMPSTPP302 PPP - State law No Prepayment Penalty is hard (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- per note and does not Applicable 2015-6 L refinance; provison contain state required FINAL not disclosed exclusion that prepayment will not be charged on lender to lender refinance. 69683 RB CMPSTPP303 PPP - State law No Prepayment Penalty is hard (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid per note and does not Applicable 2015-6 by insurance proceeds; contain state required FINAL provision not exclusion that prepayment disclosed will not be charged if paid by insurance proceeds. 69683 RB CMPSTPP1535 PPP - Prepayment No Maximum prepayment penalty (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty term exceeds per OH is 1% of original Applicable 2015-6 state maximum principle balance for up FINAL to 5 years. Subject loan has a prepayment penalty of 3% of amount prepaid in the 1st year and 2% in the second year, therefore prepay exceeds OH state maximum allowances. 69684 (No Data) Complete TPMT 2015-6 FINAL 70454 RB CMPFDCP314 TILA - Final TIL not No Final TIL not dated by (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to borrowers, unable to Applicable 2015-6 confirm timely confirm timely delivery. FINAL delivery 70455 (No Data) Complete TPMT 2015-6 FINAL 70456 RB CMPFDCP847 TILA - ARM Loan No ARM Loan Program (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure Disclosure 05/01/2007 Applicable 2015-6 after 3 days from dated after 3 days from FINAL application application date 4/23/2007 70456 RB CMPFINT106 Finance charge No Final TIL disclosed (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more finance charges of Applicable 2015-6 than $100 (Pmt Stream) $1,524,147.17, per Clayton FINAL paystream calculations, finance charges are $1,524,311.55,resulting in understated finance charges of $164.38. Unable to determine source of understatement, missing TIL Itemization. 70457 RB CMPFDCP849 TILA - Required ARM No Missing Arm disclosure (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Loan Program dated within 3 days of Applicable 2015-6 Disclosure missing application date. FINAL 70457 RB CMPFINT106 Finance charge No Finance charge understated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more by $350.10. TIL Disclosed Applicable 2015-6 than $100 (Pmt Stream) Finance charge is FINAL $602,881.50. Clayton Paystream Finance charge is $603,231.60. However, it appears finance charges are understated for not including Discount fee line item 802 for $350.10. 70458 (No Data) Complete TPMT 2015-6 FINAL 70459 RB CMPFDCP300 HMDA Rate Spread No The test APR is 10.301%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 4.880% resulting in a FINAL difference of 5.421%. This exceeds the HMDA rate spread trigger of 3.0%. 70459 RB CMPFDCP307 TILA - Missing TIL at No Missing initial TILA at (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT application application. Applicable 2015-6 FINAL 70459 RB CMPFDCP849 TILA - Required ARM No Missing ARM loan program (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Loan Program disclosure. Applicable 2015-6 Disclosure missing FINAL 70460 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.177% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.880% causing variance of FINAL 5.297% which exceeds HMDA Rate spread Trigger of 3.000. 70460 RB CMPFDCP3254 TILA - Cannot No No date on ARM disclosure. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT determine if ARM Unable to determine if Applicable 2015-6 Program Disclosure was provided in a timely FINAL provided in a timely manner. manner 70460 CB CRDLGL3626 Mod maturity date does No Tape has maturity date of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape 2/1/2039, Mod has maturity Applicable 2015-6 maturity date date of 2/1/2039. FINAL Extension in file dated 12/7/2010 changed maturity date from 11/1/2038 to 12/1/2038. Extension in file dated 7/10/2014 changed maturity date from 12/1/2038 to 1/1/2039. Extension in file dated 8/3/2015 changed maturity date from 1/1/2039 to 2/1/2039. 70461 (No Data) Complete TPMT 2015-6 FINAL 70462 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.141% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.880% causing variance of FINAL 5.261% which exceeds HMDA Rate spread Trigger of 3.000. 70463 RB CMPFDCP300 HMDA Rate Spread No The test APR is 10.123%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 4.930% which results in FINAL APR Variance of 5.193% which exceeds the maximum allowed of 3.00% 70463 CA CRDLGL3626 Mod maturity date does No Tape has mod maturity date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape of 06/01/2047. Mod in file Applicable 2015-6 maturity date has maturity date of FINAL 07/01/2047. There is not information or document to verify tape date. 70464 RB CMPFDCP847 TILA - ARM Loan No Arm disclosure dated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure 5/31/07 not within 3 days Applicable 2015-6 after 3 days from of application date. FINAL application 70465 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.282% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.260% causing variance of FINAL 4.022% which exceeds HMDA Rate spread Trigger of 3.000. 70465 RB CMPRESPA845 RESPA - GFE given No Earliest GFE in file dated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from 5.16.07 Applicable 2015-6 application FINAL 70466 RB CMPFDCP300 HMDA Rate Spread No Test APR 10.(No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold Benchmark Rate 4.pplicable 2015-6 Benchmark/APR Variance FINAL 5.ate Spread Trigger 3.000 70468 CB CRDLGL3626 Mod maturity date does No Modification is missing (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape maturity date. Term stated Applicable 2015-6 maturity date is 308 which is 09/01/37. FINAL Tape has a maturity date of 09/01/37. 70469 (No Data) Complete TPMT 2015-6 FINAL 70470 RB CMPFDCP300 HMDA Rate Spread No The test APR is 9.510%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 4.880% resulting in a FINAL difference of 4.630%. This exceeds the HMDA rate spread trigger of 3.0%. 70471 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.418% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.260% causing variance of FINAL 4.158% which exceeds HMDA Rate spread Trigger of 3.000. 70471 RB CMPSTPP1535 PPP - Prepayment No Prepayment penalty term of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty term exceeds 36 months exceed state Applicable 2015-6 state maximum maximum of 6 months. FINAL Prepayment penalty expiration date 06/21/10. 70478 RB CMPAPRT100 APR - Regular pmt No TIL disclosed APR is (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT loan; underdisclosed 8.4890%. Actual calculated Applicable 2015-6 APR > 0.125% APR per payment stream is FINAL 8.7956% for a variance of .3066% exceeding max threshold of .125%. 70478 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.797% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.260% causing variance of FINAL 3.537% which exceeds HMDA Rate spread Trigger of 3.000. 70478 RB CMPFINT106 Finance charge No Final TIL disclosed (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more finance charges of Applicable 2015-6 than $100 (Pmt Stream) $243,976.08, per Clayton FINAL paystream calculations, finance charges are $247,789.081,resulting in understated finance charges of $3813. Unable to determine source of understatement, missing TIL Itemization, appears to be $3813 broker fee. 70479 RB CMPFDCP300 HMDA Rate Spread No Test APR 9.(No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold Benchmark Rate 5.pplicable 2015-6 Benchmark/APR Variance FINAL 4.ate Spread Trigger 3.000 70479 RB CMPFINT106 Finance charge No Finance charge understated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more $1350. Itemization to0 Applicable 2015-6 than $100 (Pmt Stream) final TIL not in file. It FINAL appears to be a combination of Broker fee of $850 plus $500 application fee or $500 commitment fee. 70480 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.214% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.260% causing variance of FINAL 4.954% which exceeds HMDA Rate spread Trigger of 3.000. 70481 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.641% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.190% causing variance of FINAL 4.451% which exceeds HMDA Rate spread Trigger of 3.00. 70481 RB CMPROR2442 Incorrect ROR Form No Regulation Z designates (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Used - H8 for refi the H9 rescission form as Applicable 2015-6 with same lender, 3rd the form designed for same FINAL Circuit state (has lender refinance held H8 to be transactions; for this defective) loan the lender is using the H8 form. Regulation Z has language allowing the use of a substantially similar notice. Claytons view has been that an H8 protects the lender and assignee to at least the same extent as an H9, but Clayton recognized that one could think that the mere existence of the H9 takes away the substantially similar notice argument. The majority of U.S. Circuit Courts that have opined on the issue have upheld the use of an H8 in a same- lender refinance; therefore, Clayton grades the use of an H8 form in a same-lender refinance as a level B condition- Non Material exception. 70482 (No Data) Complete TPMT 2015-6 FINAL 70483 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.481% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.260% causing variance of FINAL 4.221% which exceeds HMDA Rate spread Trigger of 3.000. 70484 RB CMPFDCP312 TILA - Final TIL Date No Final TIL dated 6/27/2007 (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after actual and HUD-1 reflects Applicable 2015-6 transaction date 7/3/2007 funding. Note is FINAL dated 6/20/2007 and signature lines do not have a date. Notary date on mortgage is 06/22/07. Funding request form shows closing date of 06/20/07 and funding date of 07/02/07. Purchase transaction. 70485 (No Data) Complete TPMT 2015-6 FINAL 70486 RA CMPDOC1797 Missing Lender's No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Application Date change. Applicable 2015-6 FINAL 70486 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.181% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.260% causing variance of FINAL 4.921% which exceeds HMDA Rate spread Trigger of 3.0. 70486 RB CMPFDCP3254 TILA - Cannot No ARM disclosure in file is (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT determine if ARM not dated or signed by Applicable 2015-6 Program Disclosure was borrower. FINAL provided in a timely manner 70486 RA CMPFINT106 Finance charge No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more change. Applicable 2015-6 than $100 (Pmt Stream) FINAL 69298 RB CMPFDCP300 HMDA Rate Spread No The test APR is 9.336% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.88% Applicable 2015-6 which results in a FINAL difference 4.456% which exceeds the maximum allowed of 3.0%. 69299 RB CMPFDCP300 HMDA Rate Spread No The test APR is 11.149% (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR 5.26% Applicable 2015-6 which results in a FINAL difference 5.889% which exceeds the maximum allowed of 3.0%. 69300 RB CMPFDCP300 HMDA Rate Spread No The test APR is 9.757%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 4.880% resulting in a FINAL difference of 4.877%. This exceeds the HMDA rate spread trigger of 3.0%. 69300 RB CMPSTCP101 OH CSPA; Unable to No No information to (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT determine prior refi determine if prior Applicable 2015-6 made by govt. refinance was made by the FINAL government. 69300 RB CMPSTPP302 PPP - State law No Prepayment Penalty is hard (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- per note and does not Applicable 2015-6 L refinance; provison contain state required FINAL not disclosed exclusion that prepayment will not be charged on lender to lender refinance. 69300 RB CMPSTPP106 PPP - Prepayment No Prepayment penalty exceeds (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty exceeds state maximum. Applicable 2015-6 maximum allowed (%) FINAL 69301 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.548ith (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.260% causing variance of FINAL 4.288ich exceeds HMDA Rate spread Trigger of 3.0. 69301 RB CMPFINT106 Finance charge No Final TIL disclosed (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more finance charges of Applicable 2015-6 than $100 (Pmt Stream) $311614.52 per Clayton FINAL paystream calculations, finance charges are $331,239.52resulting in understated finance charges of $19,625. 69301 CD CRDLGL197 Missing Modification Yes Missing Modification (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Documents Applicable 2015-6 FINAL 69302 RB CMPFDCP300 HMDA Rate Spread No Test APR 8.(No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold Benchmark Rate 5.pplicable 2015-6 Benchmark/APR Variance FINAL 3.ate Spread Trigger 3.000 69303 RA CMPBI123 OH Borrower Interest- No OH Borrower Interest-not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not Clayton approved Clayton approved Applicable 2015-6 FINAL 69303 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.244% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.190% causing variance of FINAL 5.054% which exceeds HMDA Rate spread Trigger of 3.00. 69303 RB CMPSTCP101 OH CSPA; Unable to No Missing prior note, unable (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT determine prior refi to determine if prior Applicable 2015-6 made by govt. refinance was made by FINAL goverment 69303 RB CMPSTPP106 PPP - Prepayment No Prepayment of 3,2,1% of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty exceeds UPB in years 1,2,3 exceeds Applicable 2015-6 maximum allowed (%) maximum of 1% of OPB. FINAL 69305 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.457% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.000% causing variance of FINAL 4.457% which exceeds HMDA Rate spread Trigger of 3.0. 69306 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.823% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.190% causing variance of FINAL 5.633% which exceeds HMDA Rate spread Trigger of 3%. 69307 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.817% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.190% causing variance of FINAL 5.627% which exceeds HMDA Rate spread Trigger of 3.0. 69308 RB CMPFDCP300 HMDA Rate Spread No The test APR is 10.411%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 5.190% resulting in a FINAL difference of 5.221%. This exceeds the HMDA rate spread trigger of 3.0% 69309 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.865% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.26% causing variance of FINAL 4.605% which exceeds HMDA Rate spread Trigger of 3%. 69309 RB CMPRESPA845 RESPA - GFE given No GFE in file dated 07/24/07 (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from given after 3 days from Applicable 2015-6 application application date 7/9/07. FINAL 69309 CB CRDLGL3626 Mod maturity date does No Tape has maturity of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape 8/1/2049. Mod has maturity Applicable 2015-6 maturity date date of 4/1/2049. FINAL Extension in file dated 9/17/2012 changed maturity date from 4/1/2049 to 8/1/2049. 69310 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.652% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.190% causing variance of FINAL 5.462% which exceeds HMDA Rate spread Trigger of 3.000. 69310 RB CMPFDCP3254 TILA - Cannot No Arm disclosure not dated. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT determine if ARM Cannot determine if ARM Applicable 2015-6 Program Disclosure was Program Disclosure was FINAL provided in a timely provided in a timely manner manner. 69311 RB CMPFDCP300 HMDA Rate Spread No The test APR is 9.196% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 5.26% Applicable 2015-6 which results in a FINAL difference 3.936% which exceeds the maximum allowed of 3.0%. 69312 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.248% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.190% causing variance of FINAL 4.058% which exceeds HMDA Rate spread Trigger of 3.000. 69315 (No Data) Complete TPMT 2015-6 FINAL 69316 CB CRDLGL3626 Mod maturity date does No Tape has mod maturity of . (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape 011/1/2037, mod in file Applicable 2015-6 maturity date has no maturity date, no FINAL information/document in file to verify why tape has that date 69317 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.780% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.000% causing variance of FINAL 4.780% which exceeds HMDA Rate spread Trigger of 3.000. 69317 RB CMPFINT109 Finance charge No TIL disclosed finance (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more charges of $308,641.44. Applicable 2015-6 than $35 (Pmt Stream) Clayton calculated at FINAL $308,696.44 for an understated difference of 55.00. Recording service fee of $55.00 on HUD and not on itemization. 69317 RB CMPSTPP100 PPP - Prepayment No PPP penalty 3%, 2%, 1% of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty prohibited by UPB in years 1, 2, 3 is Applicable 2015-6 state prohibited by Illinios. FINAL Expiration date of PPP is 9/06/10. 69318 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.029% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.190% causing variance of FINAL 3.839% which exceeds HMDA Rate spread Trigger of 3.000. 69318 RB CMPSTPP106 PPP - Prepayment No Maximum prepayment penalty (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty exceeds per MO is 2% of the UPB Applicable 2015-6 maximum allowed (%) within the first 5 years, FINAL and may only be charged upon a full prepayment. Subject loan has a prepayment penalty of 3% of the UPB of the Note if prepaid prior to one year after the date of the Note; 2% of the UPB of the Note if prepaid from one year but prior to two years after the date of Note; 1% of the UPB of the Note if prepaid from two years but prior to three years after the date of the Note. MO maximum prepayment penalty is exceeded by1.0% first year. PPP expires 8/8/2010. 69319 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.754% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.190% causing variance of FINAL 4.564% which exceeds HMDA Rate spread Trigger of 3.000. 69320 (No Data) Complete TPMT 2015-6 FINAL 69321 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.702% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.260% causing variance of FINAL 3.442% which exceeds HMDA Rate spread Trigger of 3%. 69322 RB CMPFDCP849 TILA - Required ARM No Missing ARM loan program (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Loan Program disclosure. Applicable 2015-6 Disclosure missing FINAL 69323 RB CMPFDCP300 HMDA Rate Spread No Test APR of 11.318% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.190% causing variance of FINAL 6.128% which exceeds HMDA Rate spread Trigger of 3.000. 69323 RB CMPFINT109 Finance charge No Final TIL disclosed (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more finance charges of Applicable 2015-6 than $35 (Pmt Stream) $300,617.04, per Clayton FINAL paystream calculations, finance charges are $300,674.21, resulting in understated finance charges of $57.17. TIL itemization disclosed settlement fee of $160; actual fee on HUD is $225. 69324 RB CMPFDCP847 TILA - ARM Loan No ARM Loan Program (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure Disclosure after 3 days Applicable 2015-6 after 3 days from from application FINAL application 69324 RB CMPRESPA3ot in File No GFE Not in File (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69324 CB CRDLGL3626 Mod maturity date does No Tape has maturity of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape 12/01/2040. Mod has Applicable 2015-6 maturity date maturity date of FINAL 11/01/2040. Extension in file dated 03/31/2011 changed maturity date from 11/01/2040 to 12/01/2040. 69325 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.762 % with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.190% causing variance of FINAL 4.572% which exceeds HMDA Rate spread Trigger of 3.00. 69326 RB CMPFDCP300 HMDA Rate Spread No The test APR is 10.662% (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is 5.19% Applicable 2015-6 which results in a FINAL difference 5.472% which exceeds the maximum allowed of 3.0%. 69326 RB CMPFDCP847 TILA - ARM Loan No App date of 07/20/2007 (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure taken from disclosure Applicable 2015-6 after 3 days from date, ARM disclosure FINAL application delivered on 07/29/2007 over 3 days later 69327 (No Data) Complete TPMT 2015-6 FINAL 69328 RB CMPFDCP849 TILA - Required ARM No The file is missing the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Loan Program ARM Disclosure. Applicable 2015-6 Disclosure missing FINAL 69329 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.813% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.190% causing variance of FINAL 4.623% which exceeds HMDA Rate spread Trigger of 3.000. 69329 RB CMPFDCP305 TILA - TIL discl. not No Application date of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT made within 3 days of 07/25/2007, TIL in file Applicable 2015-6 application Dated 08/01/2007. FINAL Lender's Initial TIL not received within 3 days of application. 69329 RB CMPRESPA845 RESPA - GFE given No Application date of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from 07/25/2007, GFE in file Applicable 2015-6 application Dated 08/01/2007. Lender FINAL GFE not received within 3 days of application. 69329 RB CMPSTCP1151 SC Home Loans -Broker No Missing Broker 'Amounts (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT 'Amounts Earned' Earned' Disclosure. Applicable 2015-6 Disclosure not in file FINAL 69329 RB CMPSTCP1159 SC Home Loans - No Missing Designated Agency (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Designated Agency Disclosure. Applicable 2015-6 Disclosure not in file FINAL 69330 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.799% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.000% causing variance of FINAL 5.799% which exceeds HMDA Rate spread Trigger of 3.000. 69330 RB CMPFDCP307 TILA - Missing TIL at No Missing Initial TIL (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT application Applicable 2015-6 FINAL 69330 RB CMPRESPA3ot in File No Missing GFE (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69331 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.169% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.190% causing variance of FINAL 4.979% which exceeds HMDA Rate spread Trigger of 3.000%. 69332 RB CMPFDCP300 HMDA Rate Spread No Test APR of 11.864% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.190% causing variance of FINAL 6.674% which exceeds HMDA Rate spread Trigger of 3.000. 69333 (No Data) Complete TPMT 2015-6 FINAL 69334 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.969% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.190% causing variance of FINAL 4.779% which exceeds HMDA Rate spread Trigger of 3.000. 69334 RB CMPRESPA3ot in File No Missing GFE at (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT origination. Applicable 2015-6 FINAL 69337 RB CMPFINT106 Finance charge No Final TIL disclosed (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more finance charges at Applicable 2015-6 than $100 (Pmt Stream) $516,168.19, Clayton FINAL paystream reflects $516,298.19 for an under disclosed difference of $130. Unable to determine source of understatement, missing TIL Itemization. 69338 RB CMPFDCP300 HMDA Rate Spread No The Test APR is 9.902% (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold with HMDA Benchmark Rate Applicable 2015-6 of 5.00% causing variance FINAL of 4.904 % which exceeds HMDA Rate spread trigger of 3.00%. 69338 RB CMPRESPA3ot in File No Lender GFE is missing from (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT file. The GFE that is in Applicable 2015-6 the file is from a prior FINAL tranaction in 2005. 69338 RB CMPSTPP1535 PPP - Prepayment No The maximum prepayment (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty term exceeds penalty term per state Applicable 2015-6 state maximum regulation is 6 months. FINAL The term per addendum is 36 months expriation date 8/29/2010. 69339 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.579% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.000% causing variance of FINAL 5.579% which exceeds HMDA Rate spread Trigger of 3.000. 69340 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.286% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.000% causing variance of FINAL 5.286% which exceeds HMDA Rate spread Trigger of 3.000. 69343 (No Data) Complete TPMT 2015-6 FINAL 69344 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.836% with (No Data) (No Data) (No Data) Exception Aggregator (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of 2015-6 4.720% causing variance of FINAL 5.116% which exceeds HMDA Rate spread Trigger of 3.000. 69344 RB CMPRESPA3ot in File No Missing GFE. (No Data) (No Data) (No Data) Exception Aggregator (No Data) Complete TPMT 2015-6 FINAL 69344 RB CMPSTPP100 PPP - Prepayment No Loan has a 3 years PPP. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty prohibited by Applicable 2015-6 state FINAL 69345 RA CMPFDCP3254 TILA - Cannot No Arm disclosure not dated. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT determine if ARM Cannot determine if ARM Applicable 2015-6 Program Disclosure was Program Disclosure was FINAL provided in a timely provided in a timely manner manner. 69346 (No Data) Complete TPMT 2015-6 FINAL 69347 (No Data) Complete TPMT 2015-6 FINAL 69348 RB CMPFDCP300 HMDA Rate Spread No Test APR 10.(No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold Benchmark Rate 5.pplicable 2015-6 Benchmark/APR Variance FINAL 5.ate Spread Trigger 3.000 69348 RA CMPFINT106 Finance charge No Finance charge understated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more by $125. HUD reflects a Applicable 2015-6 than $100 (Pmt Stream) $125 recording service fee FINAL which is included in finance charge. 69349 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.496% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.720% causing variance of FINAL 4.776% which exceeds HMDA Rate spread Trigger of 3.000. 69351 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.876% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.000% causing variance of FINAL 4.876% which exceeds HMDA Rate spread Trigger of 3.000. 69351 RB CMPRESPA3ot in File No Missing Lender GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Broker GFE in file. Applicable 2015-6 FINAL 69352 (No Data) Complete TPMT 2015-6 FINAL 69353 RB CMPROR1909 Incorrect ROR Form No Regulation Z designates (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Used - H8 Form Used in the H9 rescission form as Applicable 2015-6 Refinance With the form designed for same FINAL Original Creditor lender refinance transactions; for this loan the lender is using the H8 form. Regulation Z has language allowing the use of a substantially similar notice. Claytons view has been that an H8 protects the lender and assignee to at least the same extent as an H9, but Clayton recognized that one could think that the mere existence of the H9 takes away the substantially similar notice argument. The majority of U.S. Circuit Courts that have opined on the issue have upheld the use of an H8 in a same- lender refinance; therefore, Clayton grades the use of an H8 form in a same-lender refinance as a level B condition. This is a non-material violation. 69355 (No Data) Complete TPMT 2015-6 FINAL 69356 (No Data) Complete TPMT 2015-6 FINAL 69358 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.280% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.910% causing variance of FINAL 5.370% which exceeds HMDA Rate spread Trigger of 3.000. 69358 RB CMPFDCP305 TILA - TIL discl. not No Initial TIL is dated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT made within 3 days of 09/07/07. Lender Applicable 2015-6 application application date is FINAL 08/24/07 per Credit report. 69358 RB CMPRESPA845 RESPA - GFE given No GFE is dated 9/07/07. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from Lender application date is Applicable 2015-6 application 08/24/07 per Credit FINAL report. 69358 RB CMPSTPP100 PPP - Prepayment No PPP 3%, 2%, 1% of UPB in (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty prohibited by years 1, 2, 3 is not Applicable 2015-6 state prohibited by Illinios. FINAL Expiration date of PPP is 10/23/10 69360 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.319% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.000% causing variance of FINAL 5.319% which exceeds HMDA Rate spread Trigger of 3.000%. 69360 RB CMPFDCP305 TILA - TIL discl. not No Initial TIL dated 9/6/2007 (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT made within 3 days of with application date Applicable 2015-6 application 8/28/2007. FINAL 69360 RB CMPFINT106 Finance charge No Finance charges (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more understated $716.44. Applicable 2015-6 than $100 (Pmt Stream) Understatement due to FINAL $716.44 Broker processing fee underdisclosed on Itemization of Amount Financed. 69360 RB CMPRESPA845 RESPA - GFE given No GFE dated 9/6/2007 with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from application date Applicable 2015-6 application 8/28/2007. FINAL 69360 RB CMPSTPP100 PPP - Prepayment No Prepayment penalty of 3%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty prohibited by 2%, 1% of UPB in years Applicable 2015-6 state 1,2,3. Prepayment penalty FINAL expired 9/25/2010. 69361 RB CMPFDCP847 TILA - ARM Loan No ARM Loan Program (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure disclosure provided Applicable 2015-6 after 3 days from 08/XX/2007, transaction FINAL application date. This is after 3 days from application date of 07/10/2007. 69362 (No Data) Complete TPMT 2015-6 FINAL 69363 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.798% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.720% causing variance of FINAL 6.078% which exceeds HMDA Rate spread Trigger of 3.000. 69364 RB CMPFDCP300 HMDA Rate Spread No Test APR 9.918% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark rate of 5% for a Applicable 2015-6 variance of 4.918% FINAL exceeding the rate spread trigger of 3%. 69365 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.171% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.910% causing variance of FINAL 3.261% which exceeds HMDA Rate spread Trigger of 3.000. 69365 RB CMPFDCP314 TILA - Final TIL not No Fianl TIL not dated by (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to the borrower. Applicable 2015-6 confirm timely FINAL delivery 69365 RB CMPFDCP3254 TILA - Cannot No Disclosure inis the file (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT determine if ARM but is not dated. Applicable 2015-6 Program Disclosure was FINAL provided in a timely manner 69366 RB CMPFDCP300 HMDA Rate Spread No The test APR is 10.600%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 4.910% resulting in a FINAL difference of 5.690%. This exceeds the HMDA rate spread trigger of 3.0%. 69366 RB CMPSTPP1535 PPP - Prepayment No Prepayment penalty term of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty term exceeds 36 months exceeds state Applicable 2015-6 state maximum max of 12 months. FINAL Prepayment expiration date is 10/18/10. 69366 RB CMPSTPP301 PPP - Prepayment No Prepayment term is 36 (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty expires after months making the Applicable 2015-6 latest date permitted prepayment penalty FINAL by state expiration dae 10/18/2010 which exceeds the max of 12 months with an expiration date of 10/18/08. 69367 RB CMPFDCP300 HMDA Rate Spread No The test APR is 11.052%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 5.000% resulting in a FINAL difference of 6.052%. This exceeds the HMDA rate spread trigger of 3.0%. 70488 (No Data) Complete TPMT 2015-6 FINAL 70489 RB CMPFDCP847 TILA - ARM Loan No Application date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure 08/28/2007, ARM Disclosure Applicable 2015-6 after 3 days from in file Dated 09/07/2007. FINAL application Lender ARM Disclosure not received within 3 days of application. 70472 RB CMPFDCP300 HMDA Rate Spread No The test APR is 11.077% (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is 5% Applicable 2015-6 which results in a FINAL difference 6.077% which exceeds the maximum allowed of 3.0%. 70473 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.693 % with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.720% causing variance of FINAL 4.973% which exceeds HMDA Rate spread Trigger of 3.00. 70473 RB CMPFDCP314 TILA - Final TIL not No Final TIL not hand dated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to by Borrower. Form is Applicable 2015-6 confirm timely dated 09/XX/07, FINAL delivery transaction date. 70473 RB CMPRESPA845 RESPA - GFE given No GFE is dated 09/XX/07, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from transaction date. Applicable 2015-6 application Application date is FINAL 08/22/07. 70474 RB CMPFDCP300 HMDA Rate Spread No Test APR 10.999% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark rate of 5% for a Applicable 2015-6 variance of 5.999% FINAL exceeding the rate spread trigger of 3%. 70474 RB CMPSTCP1151 SC Home Loans -Broker No Broker Amounts Earned (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT 'Amounts Earned' disclosure not provided Applicable 2015-6 Disclosure not in file FINAL 70474 RB CMPSTCP1159 SC Home Loans - No Designated Agency (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Designated Agency Disclosure not provided Applicable 2015-6 Disclosure not in file FINAL 70475 RB CMPFDCP300 HMDA Rate Spread No The HMDA Benchamark rate (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold 5.00%, exceeds the maximum Applicable 2015-6 allowed of 3.000% which FINAL results in a difference of 6.033% 70477 RB CMPFDCP847 TILA - ARM Loan No ARM Loan Program (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure Disclosure dated Applicable 2015-6 after 3 days from 10/2/2007, the lender FINAL application application date is 9/18/07. 70490 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.672% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.000% causing variance of FINAL 4.672% which exceeds HMDA Rate spread Trigger of 3.000. 70491 RB CMPAPRT100 APR - Regular pmt No TIL disclosed APR is (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT loan; underdisclosed 7.530%. Actual calculated Applicable 2015-6 APR > 0.125% APR per payment stream is FINAL 7.9212% for a variance of -0.3912% exceeding max threshold of .125%. 70491 RB CMPFINT106 Finance charge No Finance charge per TIL is (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more $792,956.34, actual Applicable 2015-6 than $100 (Pmt Stream) finance charge calculation FINAL $812,192.33 per payment stream causing understatement of ($19,235.99). Per HUD and TIL itemization of amount financed, there is an Origination fee in the amount of $19,290 paid to the broker. 70492 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.466% with (No Data) (No Data) (No Data) Exception Aggregator (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of 2015-6 4.720% causing variance of FINAL 5.746% which exceeds HMDA Rate spread Trigger of 3.000. 70493 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.384% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.93% causing variance of FINAL 4.454% which exceeds HMDA Rate spread Trigger of 3.000. 70494 RB CMPFDCP300 HMDA Rate Spread No Test APR of 11.500% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 6.590% causing variance of FINAL 4.910% which exceeds HMDA Rate spread Trigger of 3.000. 70495 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.949% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.910% causing variance of FINAL 5.039% which exceeds HMDA Rate spread Trigger of 3.000. 70495 RA CMPFDCP307 TILA - Missing TIL at No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT application point changes. Applicable 2015-6 FINAL 70495 RB CMPRESPA3ot in File No Missing lender's GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 70497 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.084% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.720% causing variance of FINAL 5.364% which exceeds HMDA Rate spread Trigger of 3.000. 70498 (No Data) Complete TPMT 2015-6 FINAL 70499 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.137% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.720% causing variance of FINAL 3.417% which exceeds HMDA Rate spread Trigger of 3.000. 70499 RB CMPFDCP314 TILA - Final TIL not No Final TIL not dated, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to unable to confirm timely Applicable 2015-6 confirm timely delivery. FINAL delivery 70499 RB CMPRESPA845 RESPA - GFE given No Application date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from 10/04/2007 GFE in file Applicable 2015-6 application Dated 10/04/2007. Lender FINAL GFE not received within 3 days of application. 70499 RB CMPROR2043 Cannot determine if No Disbursement date is not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT funding date is after shown on final HUD-1 and Applicable 2015-6 rescission period Note/Final TIL missing FINAL from file. 70500 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.472% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.540% causing variance of FINAL 5.932% which exceeds HMDA Rate spread Trigger of 3.000. 70501 RB CMPFDCP300 HMDA Rate Spread No The test APR is 9.967% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.72% Applicable 2015-6 which results in a FINAL difference 5.247% which exceeds the maximum allowed of 3.0%. 70503 RB CMPFDCP307 TILA - Missing TIL at No Missing lender's initial (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT application TIL. Applicable 2015-6 FINAL 70503 RB CMPFDCP847 TILA - ARM Loan No Application date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure 08/17/2007, ARM Disclosure Applicable 2015-6 after 3 days from in file Dated 09/25/2007. FINAL application 70504 RB CMPFDCP300 HMDA Rate Spread No Test APR of 11.120% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.540% causing variance of FINAL 6.580% which exceeds HMDA Rate spread Trigger of 3.000. 70504 RB CMPSTRA119 OH CSPA - No lender No No lender analysis of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT analysis of repayment repayment ability in file. Applicable 2015-6 ability in file FINAL 70504 RB CMPSTCP117 OH CSPA; Home Mortgage No Home Mortgage Information (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Information Document Document not provided. Applicable 2015-6 not provided FINAL 70504 RB CMPSTCP118 OH CSPA; Home Mortgage No Missing OH home mortgage (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Information disclosure information disclosure. Applicable 2015-6 not timely FINAL 70504 RB CMPSTCP122 OH CSPA; Tangible Net No Tangible Net Benefit (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Benefit worksheet not worksheet not in file. Applicable 2015-6 in file FINAL 70504 RB CMPSTCP1770 OH CSPA; Required No Required Closing (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Closing Disclosure not Disclosure not provided to Applicable 2015-6 provided to borrower borrower. FINAL 70504 RB CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note is hard and lacks Applicable 2015-6 L refinance; provison state required exclusion FINAL not disclosed that the prepayment cannot be charged upon a lender to lender transaction. 70505 (No Data) Complete TPMT 2015-6 FINAL 70506 RB CMPFDCP300 HMDA Rate Spread No Test APR is 10.206% per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold final TIL with a benchmark Applicable 2015-6 rate of 4.720% resulting FINAL in a variance of 5.486% which exceeds HMDA rate spread trigger of 3% 70507 RB CMPFDCP300 HMDA Rate Spread No Test APR of 12.028% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.910% causing variance of FINAL 7.118% which exceeds HMDA Rate spread Trigger of 3.00. 70507 RB CMPRESPA3ot in File No Missing Lender GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 70507 RB CMPROR1909 Incorrect ROR Form No Regulation Z designates (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Used - H8 Form Used in the H9 rescission form as Applicable 2015-6 Refinance With the form designed for same FINAL Original Creditor lender refinance transactions; for this loan the lender is using the H8 form. Regulation Z has language allowing the use of a substantially similar notice. Claytons view has been that an H8 protects the lender and assignee to at least the same extent as an H9, but Clayton recognized that one could think that the mere existence of the H9 takes away the substantially similar notice argument. The majority of U.S. Circuit Courts that have opined on the issue have upheld the use of an H8 in a same- lender refinance; therefore, Clayton grades the use of an H8 form in a same-lender refinance as a level B condition- Non Material exception 70507 RB CMPSTPP106 PPP - Prepayment No 5% of amt pred in 12 (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty exceeds mos>20% experation date Applicable 2015-6 maximum allowed (%) 10/18/2010 FINAL 70508 RB CMPFDCP300 HMDA Rate Spread No The test APR is 10.523%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is 4.91% Applicable 2015-6 which results in a FINAL difference of 5.613% which exceeds the maximum allowed of 3.0%. 70508 RB CMPSTPP1535 PPP - Prepayment No The maximum prepayment (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty term exceeds penalty term for a loan Applicable 2015-6 state maximum with an interest rate FINAL above 6% is 12 months, subject prepayment penalty term is 36 months. The prepayment penalty expired on 11/8/10. 70508 RB CMPSTPP301 PPP - Prepayment No The maximum prepayment (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty expires after penalty term for a loan Applicable 2015-6 latest date permitted with an interest rate FINAL by state above 6% is 12 months, subject prepayment penalty term is 36 months. The prepayment penalty expired on 11/8/10. 70510 RB CMPFDCP315 TILA - Sum of No TILA - Sum of scheduled (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT scheduled pmts not pmts not equal to Total of Applicable 2015-6 equal to Total of Payments : TIL Total of FINAL Payments Payments: $1,271,490.94Total Payments as Calculated: $1,271,290.94 70515 CB CRDLGL3626 Mod maturity date does No Tape has maturity of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape 12/01/2047. Mod has Applicable 2015-6 maturity date maturity date of FINAL 11/01/2047. Extension in file dated 01/02/2012 changed maturity date from 11/01/2047 to 12/01/2047. 70516 RB CMPFDCP300 HMDA Rate Spread No The test APR is 10.143% (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 4.910% which results in a FINAL difference of 5.233% which exceeds the maximum allowed of 3.0%. 70516 RB CMPRESPA3ot in File No Missing GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 70519 RB CMPFDCP307 TILA - Missing TIL at No Missing intiial TIL. (No Data) (No Data) (No Data) Exception Aggregator (No Data) Complete TPMT application 2015-6 FINAL 70519 RB CMPFDCP849 TILA - Required ARM No Missing ARM disclosure. (No Data) (No Data) (No Data) Exception Aggregator (No Data) Complete TPMT Loan Program 2015-6 Disclosure missing FINAL 70519 RB CMPRESPA3ot in File No Missing GFE. (No Data) (No Data) (No Data) Exception Aggregator (No Data) Complete TPMT 2015-6 FINAL 70520 RB CMPFDCP300 HMDA Rate Spread No HMDA Rate Spread greater (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold than threshold. Applicable 2015-6 FINAL 70521 (No Data) Complete TPMT 2015-6 FINAL 70522 RB CMPFDCP300 HMDA Rate Spread No The test APR is 10.869% (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 4.910% which results in a FINAL difference 5.959% which exceeds the maximum allowed of 3.0%. 70522 CB CRDLGL3626 Mod maturity date does No Tape has maturity of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape 02/01/2038. Mod has Applicable 2015-6 maturity date maturity date of FINAL 12/01/2037. Extension in file dated 05/02/2011 changed maturity date from 12/01/2037 to 02/01/2038. 70523 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.497% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.910% Applicable 2015-6 which results in a FINAL difference of 3.587% which exceeds the maximum allowed of 3.0%. 70523 RB CMPFINT106 Finance charge No Final TIL disclosed (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more finance charge is Applicable 2015-6 than $100 (Pmt Stream) $1122394.48 and calculated FINAL finance charge is $1123167.82 which results in a difference of $773.34 which exceeds the maximum allowed of $100. 70524 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.852% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.660% causing variance of FINAL 4.192% which exceeds HMDA Rate spread Trigger of 3.000. 70524 RB CMPRESPA3ot in File No Missing GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 70525 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.259%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is 4.54% Applicable 2015-6 resulting in a difference FINAL of 3.719%. This exceeds the HMDA rate spread trigger of 3.0%. 70525 RB CMPSTPP306 PPP - Missing state- No Note Prepayment Penalty is (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT required disclosure Hard with no exclusions. Applicable 2015-6 that a PPP cannot be VA State Provisions state FINAL assessed upon a bona penalty may not be fide sale. collected if the prepayment funds come from the sale of the property. Penalty expired 11/25/2008. 70526 RB CMPFDCP300 HMDA Rate Spread No Test APR of 12.203% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.660% causing variance of FINAL 7.543% which exceeds HMDA Rate spread Trigger of 3.000. 70527 RB CMPFDCP300 HMDA Rate Spread No The HMDA Rate Spread of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold 5.843%, exceeds the Applicable 2015-6 maximum allowed of 3.000% FINAL which results in a difference of 2.843% 70527 RB CMPRESPA845 RESPA - GFE given No GFE was signed and dated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from 12/21/2007. Application Applicable 2015-6 application date is 9/5/2007 FINAL 70528 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.74% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.54% causing variance of FINAL 3.2% which exceeds HMDA Rate spread Trigger of 3.000. 70528 CB CRDLGL3626 Mod maturity date does No Tape has maturity of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape 04/01/2048. Mod has Applicable 2015-6 maturity date maturity date of FINAL 02/01/2048. Extension in file dated 04/22/2011 changed maturity date form 02/01/2048 to 04/01/2048. 70529 RB CMPFDCP300 HMDA Rate Spread No The test APR is 9.955% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.54% Applicable 2015-6 which results in a FINAL difference 5.415% which exceeds the maximum allowed of 3.0%. 70531 RB CMPFDCP300 HMDA Rate Spread No Test APR is 9.005% per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold final TIL with a benchmark Applicable 2015-6 rate of 4.910% resulting FINAL in a variance of 4.095% which exceeds HMDA rate spread trigger of 3% 70532 RB CMPFDCP300 HMDA Rate Spread No Test APR is 10.170% per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold final TIL with a benchmark Applicable 2015-6 rate of 4.910% resulting FINAL in a variance of 5.260% which exceeds HMDA rate spread trigger of 3%. 70533 RB CMPSTPP1535 PPP - Prepayment No 36 month penalty term (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty term exceeds exceeds state maximum of 6 Applicable 2015-6 state maximum months. Penalty expired FINAL 1/23/2011. 70534 RB CMPAPRT110 APR - Insufficient No Missing mortgage insurance (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Information for APR- cert, unable to complete Applicable 2015-6 Payment Stream Testing testing. FINAL 70534 RD CMPDOC2033 Mortgage Insurance Yes Missing mortgage insurance (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT required but MI certificate. Applicable 2015-6 Certificate is missing FINAL 70534 RA CMPFDCP310 TILA - Regular Payment No Final TIL regular payment (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT per TIL not equal to of $1623.90 does not match Applicable 2015-6 Note Original P&I Note of $1518.82. TIL FINAL payment stream shows 79 @ 1623.90, 5 @ 1518.82, 275 @$1422.48 and 1 @ $1421.98. Note P&I matches TIL second tier. Total payments are the same. 70537 RB CMPFDCP300 HMDA Rate Spread No HMDA Rate Spread greater (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold than threshold: Test APR Applicable 2015-6 of 8.719% with HMDA FINAL Benchmark Rate of 4.660% causing variance of 4.059% which exceeds HMDA Rate spread Trigger of 3.00. 70537 RB CMPROR2442 Incorrect ROR Form No Lender used H8 ROR form (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Used - H8 for refi for a lender to lender Applicable 2015-6 with same lender, 3rd refinance. Regulation Z FINAL Circuit state (has designates the H9 held H8 to be rescission form as the defective) form designed for same lender refinance transactions; for this loan the lender is using the H8 form. Regulation Z has language allowing the use of a substantially similar notice. Claytons view has been that an H8 protects the lender and assignee to at least the same extent as an H9, but Clayton recognized that one could think that the mere existence of the H9 takes away the substantially similar notice argument. The majority of U.S. Circuit Courts that have opined on the issue have upheld the use of an H8 in a same- lender refinance; therefore, Clayton grades the use of an H8 form in a same-lender refinance as a level B condition- Non Material exception. 70538 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.104% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.280% causing variance of FINAL 4.824% which exceeds HMDA Rate spread Trigger of 3.000. 70538 RB CMPFDCP314 TILA - Final TIL not No Final TIL not hand dated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to by borrower. Applicable 2015-6 confirm timely FINAL delivery 70538 RB CMPFINT106 Finance charge No Finance charges (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more understated $370.00. Applicable 2015-6 than $100 (Pmt Stream) Itemization of Amount FINAL Financed not provided, unable to reconcile. 70539 RB CMPFDCP300 HMDA Rate Spread No The test APR is 10.685%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 4.660% resulting in a FINAL difference of 6.025%. This exceeds the max loan rate/bench mark difference of 3.00%. 70540 RB CMPFDCP300 HMDA Rate Spread No The test APR is 10.763% (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 4.660% which results in a FINAL difference of 6.103% which exceeds the maximum allowed of 3.0%. 70540 RB CMPFDCP305 TILA - TIL discl. not No Application date is (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT made within 3 days of 1/7/08. Earliest Lender Applicable 2015-6 application TIL is dated 1/16/08. FINAL 70540 RB CMPRESPA845 RESPA - GFE given No Application date is (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from 1/7/08. Earliest Lender Applicable 2015-6 application GFE is dated 1/16/08. FINAL 70540 RB CMPSTPP100 PPP - Prepayment No Per the Note, the PPP (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty prohibited by Addendum, and the PPP Applicable 2015-6 state Rider to the Deed, there FINAL is a prepayment penalty associated with this loan. Prepayment expired 2/14/11. 70541 RB CMPFDCP305 TILA - TIL discl. not No Application date of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT made within 3 days of 01/09/2008. TIL dated Applicable 2015-6 application 2/1/2008. TIL not made FINAL within 3 days of application 1/9/08. 70543 (No Data) Complete TPMT 2015-6 FINAL 70544 CB CRDLGL3626 Mod maturity date does No Tape has Maturity date of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape 2/1/2038Mod has Applicable 2015-6 maturity date maturity date of 4/1/2038. FINAL Extension in file dated 01/24/12 changed maturity date from 02/01/38 to 04/01/38. 70545 (No Data) Complete TPMT 2015-6 FINAL 70547 RB CMPFDCP307 TILA - Missing TIL at No Missing Initial Lender TIL (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT application Applicable 2015-6 FINAL 70548 (No Data) Complete TPMT 2015-6 FINAL 70549 RB CMPFDCP307 TILA - Missing TIL at No Missing Early Lender TIL (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT application Applicable 2015-6 FINAL 70551 (No Data) Complete TPMT 2015-6 FINAL 70552 RA CMPBI123 OH Borrower Interest- No Missing docs - OH Net (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not Clayton approved Tangible Benefit, Credit Applicable 2015-6 Summary. Closing FINAL Disclosure, Acknowledge Receipt of Home Mortgage. 70552 RB CMPFDCP300 HMDA Rate Spread No The test APR is 7.805% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.280% Applicable 2015-6 which results in a FINAL difference of 3.525% which exceeds the maximum allowed of 3.0%. 70552 RB CMPSTRA119 OH CSPA - No lender No No lender analysis of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT analysis of repayment repayment ability in file. Applicable 2015-6 ability in file FINAL 70552 RB CMPSTCP101 OH CSPA; Unable to No Missing prior lien note, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT determine prior refi unable to determine if Applicable 2015-6 made by govt. prior refinance was made FINAL by government. 70552 RB CMPSTCP117 OH CSPA; Home Mortgage No Ohio Home Mortgage (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Information Document Information Document Applicable 2015-6 not provided missing from file. FINAL 70552 RB CMPSTCP122 OH CSPA; Tangible Net No Ohio Home Mortgage (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Benefit worksheet not Information Document Applicable 2015-6 in file missing from file. FINAL 70552 RB CMPSTCP1770 OH CSPA; Required No Ohio required Closing (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Closing Disclosure not Disclosure missing from Applicable 2015-6 provided to borrower file. FINAL 70552 RB CMPSTCP2455 OH CSPA - Reduced No No evidence of full (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Documentation Loan documentation in file. Applicable 2015-6 FINAL 70552 RB CMPSTPP302 PPP - State law No State law prohibits PPP on (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- L-to-L refinance; Applicable 2015-6 L refinance; provison Prepayment expired FINAL not disclosed 3/18/11. 70552 RB CMPSTPP106 PPP - Prepayment No Prepayment penalty exceeds (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty exceeds maximum allowed of 1%; Applicable 2015-6 maximum allowed (%) Prepayment expired FINAL 3/18/11. 70553 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.024% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.35% Applicable 2015-6 which results in a FINAL difference 3.674% which exceeds the maximum allowed of 3.0%. 70554 (No Data) Complete TPMT 2015-6 FINAL 70556 RB CMPFDCP300 HMDA Rate Spread No The test APR is 10.073% (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is 4.58% Applicable 2015-6 which results in a FINAL difference 5.493% which exceeds the maximum allowed of 3.0%. 70557 (No Data) Complete TPMT 2015-6 FINAL 70558 (No Data) Complete TPMT 2015-6 FINAL 70559 RB CMPFDCP300 HMDA Rate Spread No The test APR is 10.767% (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is 4.58% Applicable 2015-6 which results in a FINAL difference 6.187% which exceeds the maximum allowed of 3.0%. 70560 (No Data) Complete TPMT 2015-6 FINAL 70561 RB CMPFDCP300 HMDA Rate Spread No Test APR of 11.309% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.58% causing variance of FINAL 6.729% which exceeds HMDA Rate spread Trigger of 3.000. 70561 RB CMPRESPA3ot in File No Missing Lender GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Broker GFE in file. Applicable 2015-6 FINAL 70562 (No Data) Complete TPMT 2015-6 FINAL 70563 (No Data) Complete TPMT 2015-6 FINAL 70564 RB CMPFDCP300 HMDA Rate Spread No Test APR 7.754% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark rate of 4.42% Applicable 2015-6 for a variance of 3.334% FINAL exceeding the rate spread trigger of 3% 70565 (No Data) Complete TPMT 2015-6 FINAL 70566 RA CMPFDCP310 TILA - Regular Payment No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT per TIL not equal to change. Applicable 2015-6 Note Original P&I FINAL 70566 RA CMPFINT109 Finance charge No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more change. Applicable 2015-6 than $35 (Pmt Stream) FINAL 70567 RB CMPFDCP300 HMDA Rate Spread No The Test APR is 9.309% (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold with HMDA Benchmark Rate Applicable 2015-6 of 4.56% causing variance FINAL of 4.749% which exceeds HMDA Rate spread trigger of 3.00%. 70567 RA CMPSTCP101 OH CSPA; Unable to No Prior mortgage not in (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT determine prior refi file. Cannot determine if Applicable 2015-6 made by govt. made a government entity. FINAL 70567 RA CMPSTCP117 OH CSPA; Home Mortgage No State required Home (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Information Document Mortgage Information Applicable 2015-6 not provided Document not provided FINAL 70567 RA CMPSTCP122 OH CSPA; Tangible Net No State required Tangible (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Benefit worksheet not Net Benefit worksheet Applicable 2015-6 in file missing. FINAL 70567 RA CMPSTCP1770 OH CSPA; Required No Stae required Closing (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Closing Disclosure not Disclosure not provided to Applicable 2015-6 provided to borrower borrower FINAL 70568 RA CMPSLC1127 Late Charge percentage No Per Note late charge is 5% (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT exceeds regulatory after due date Applicable 2015-6 limits FINAL 70568 RA CMPSTPP1535 PPP - Prepayment No 3 year prepayment penalty (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty term exceeds exceeds New York's 1 year Applicable 2015-6 state maximum state maximum. PPP expires FINAL 7/20/2011 70568 RA CMPSTPP301 PPP - Prepayment No 3 year prepayment penalty (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty expires after exceeds New York's 1 year Applicable 2015-6 latest date permitted state maximum. 7/20/2011 FINAL by state PPP Expires 7/20/2011. 70569 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.899% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.56% causing variance of FINAL 3.339% which exceeds HMDA Rate spread Trigger of 3.000. 70569 RB CMPROR1909 Incorrect ROR Form No Regulation Z designates (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Used - H8 Form Used in the H9 rescission form as Applicable 2015-6 Refinance With the form designed for same FINAL Original Creditor lender refinance transactions; for this loan the lender is using the H8 form. Regulation Z has language allowing the use of a substantially similar notice. Claytons view has been that an H8 protects the lender and assignee to at least the same extent as an H9, but Clayton recognized that one could think that the mere existence of the H9 takes away the substantially similar notice argument. The majority of U.S. Circuit Courts that have opined on the issue have upheld the use of an H8 in a same- lender refinance; therefore, Clayton grades the use of an H8 form in a same-lender refinance as a level B condition- Non Material exception. 70570 CA CRDLGL3626 Mod maturity date does No Tape has mod maturity date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape of 07/01/2038. Mod in file Applicable 2015-6 maturity date has maturity date of FINAL 11/01/2040. There is no information or document in file to verify tape date. 70571 (No Data) Complete TPMT 2015-6 FINAL 70572 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.848% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.560% causing variance of FINAL 3.288% which exceeds HMDA Rate spread Trigger of 3.000. 70572 RB CMPROR1909 Incorrect ROR Form No Lender used H8 ROR form (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Used - H8 Form Used in for a lender to lender Applicable 2015-6 Refinance With refinance. Regulation Z FINAL Original Creditor designates the H9 rescission form as the form designed for same lender refinance transactions; for this loan the lender is using the H8 form. Regulation Z has language allowing the use of a substantially similar notice. Claytons view has been that an H8 protects the lender and assignee to at least the same extent as an H9, but Clayton recognized that one could think that the mere existence of the H9 takes away the substantially similar notice argument. The majority of U.S. Circuit Courts that have opined on the issue have upheld the use of an H8 in a same- lender refinance; therefore, Clayton grades the use of an H8 form in a same-lender refinance as a level B condition- Non Material exception. 70573 (No Data) Complete TPMT 2015-6 FINAL 70574 RB CMPFDCP300 HMDA Rate Spread No HMDA Rate Spread greater (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold than threshold : Test APR Applicable 2015-6 of 7.747% with HMDA FINAL Benchmark Rate of 4.560% causing variance of 3.187% which exceeds HMDA Rate spread Trigger of 3.00. 70575 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.756% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.48% Applicable 2015-6 which results in a FINAL difference 4.276% which exceeds the maximum allowed of 3.0%. 70576 RA CMPSTCP1249 IL SB 1167 Alternative No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Loan without PPP Not change. Applicable 2015-6 Offered FINAL 70576 RA CMPSTPP106 PPP - Prepayment No Per prepayment penalty (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty exceeds addendum, prepayment Applicable 2015-6 maximum allowed (%) penalty is 3%,2%,1% of FINAL the UPB of the note prepaid prior to 1,2,3 years. 70577 RB CMPFINT106 Finance charge No Finance charges (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more understated $116.49. Applicable 2015-6 than $100 (Pmt Stream) Missing lender's FINAL itemization of amount financed, unable to reconcile. 70578 RB CMPFDCP300 HMDA Rate Spread No The test APR is 9.220%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 3.830% which results in FINAL APR Variance of 5.390% which exceeds the maximum allowed of 3.00% 70579 (No Data) Complete TPMT 2015-6 FINAL 70582 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.859% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.790% causing variance of FINAL 4.069% which exceeds HMDA Rate spread Trigger of 3.000. 70583 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.071% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.480% causing variance of FINAL 4.591% which exceeds HMDA Rate spread Trigger of 3.000. 70583 RB CMPROR1909 Incorrect ROR Form No Lender used H8 ROR form (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Used - H8 Form Used in for a lender to lender Applicable 2015-6 Refinance With refinance. Regulation Z FINAL Original Creditor designates the H9 rescission form as the form designed for same lender refinance transactions; for this loan the lender is using the H8 form. Regulation Z has language allowing the use of a substantially similar notice. Claytons view has been that an H8 protects the lender and assignee to at least the same extent as an H9, but Clayton recognized that one could think that the mere existence of the H9 takes away the substantially similar notice argument. The majority of U.S. Circuit Courts that have opined on the issue have upheld the use of an H8 in a same- lender refinance; therefore, Clayton grades the use of an H8 form in a same-lender refinance as a level B condition- Non Material exception. 70584 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.433%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 4.480% which results in FINAL APR Variance of 3.953% which exceeds the maximum allowed of 3.00% 70585 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.657% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.79% causing variance of FINAL 3.867% which exceeds HMDA Rate spread Trigger of 3.000. 70586 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.291% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.480% causing variance of FINAL 3.811% which exceeds HMDA Rate spread Trigger of 3.000. 70588 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.596% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.480% causing variance of FINAL 4.116% which exceeds HMDA Rate spread Trigger of 3.000. 70588 RB CMPSTCP1161 SC Home Loans - No Designated Agency (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Designated Agency Disclosure is dated Applicable 2015-6 Disclosure not dated 09/XX/08, transaction FINAL within 3 days of date. Broker application Broker App Date date is 06/19/08. 70589 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.850% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.860% causing variance of FINAL 4.990% which exceeds HMDA Rate spread Trigger of 3.000. 70589 CB CRDLGL3626 Mod maturity date does No Tape has mod maturity of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape 7/1/2028, mod in file has Applicable 2015-6 maturity date maturity date of FINAL 7/10/2028, no information/document in file to verify why tape has that date. 70591 RA CMPSTPP303 PPP - State law No Prepayment Penalty is hard (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid per note and does not Applicable 2015-6 by insurance proceeds; contain state required FINAL provision not exclusion that prepayment disclosed will not be charged if paid by insurance proceeds. 70592 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.846% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.790% Applicable 2015-6 which results in a FINAL difference of 4.056% which exceeds the maximum allowed of 3.0%. 70594 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.275% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.480% causing variance of FINAL 3.795% which exceeds HMDA Rate spread Trigger of 3.000. 70594 RA CMPFDCP316 TILA - Stated Loan No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Term not equal to the change. Applicable 2015-6 TIL Payment term FINAL 70595 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.562% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.470% causing variance of FINAL 4.092% which exceeds HMDA Rate spread Trigger of 3.000. 70595 RB CMPSTCP1161 SC Home Loans - No SC Home Loans - Designated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Designated Agency Agency Disclosure dated Applicable 2015-6 Disclosure not dated 08/XX/08, transaction FINAL within 3 days of date. Broker application Broker App Date date 06/25/08. 70596 (No Data) Complete TPMT 2015-6 FINAL 70597 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.692%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 4.480% which results in FINAL APR Variance of 4.212% which exceeds the maximum allowed of 3.00% 70598 RB CMPFDCP300 HMDA Rate Spread No The test APR is 9.326% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.79% Applicable 2015-6 which results in a FINAL difference 4.536% which exceeds the maximum allowed of 3.0%. 70511 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.851% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.480% causing variance of FINAL 4.371% which exceeds HMDA Rate spread Trigger of 3.000. 70512 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.639% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.470% causing variance of FINAL 4.169% which exceeds HMDA Rate spread Trigger of 3.000. 70513 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.666% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.480% causing variance of FINAL 4.186% which exceeds HMDA Rate spread Trigger of 3.000. 70600 RB CMPFDCP300 HMDA Rate Spread No The test APR is 7.911% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.79% Applicable 2015-6 which results in a FINAL difference 3.121% which exceeds the maximum allowed of 3.0%. 70602 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.877% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.120% causing variance of FINAL 3.757% which exceeds HMDA Rate spread Trigger of 3.000. 70603 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.880% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.470% causing variance of FINAL 4.410% which exceeds HMDA Rate spread Trigger of 3.000. 70604 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.955% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.120% causing variance of FINAL 4.835% which exceeds HMDA Rate spread Trigger of 3.000. 70606 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.643% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.12% Applicable 2015-6 which results in a FINAL difference 4.523% which exceeds the maximum allowed of 3.0%. 70606 RB CMPRESPA845 RESPA - GFE given No Missing initial GFE dated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from within 3 days of Applicable 2015-6 application application date. FINAL 70607 RD CMPDOC796 Missing Title Yes Missing Title. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 70607 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.555% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.120% causing variance of FINAL 4.435% which exceeds HMDA Rate spread Trigger of 3.000. 70610 (No Data) Complete TPMT 2015-6 FINAL 70611 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.006% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.250% causing variance of FINAL 3.756% which exceeds HMDA Rate spread Trigger of 3.000. 70611 RB CMPRESPA845 RESPA - GFE given No Application date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from 09/25/2008, GFE in file Applicable 2015-6 application Dated 10/23/2008. Lender FINAL GFE not received within 3 days of application. 70611 RB CMPROR1909 Incorrect ROR Form No Lender used H8 ROR form (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Used - H8 Form Used in for a lender to lender Applicable 2015-6 Refinance With refinance. Regulation Z FINAL Original Creditor designates the H9 rescission form as the form designed for same lender refinance transactions; for this loan the lender is using the H8 form. Regulation Z has language allowing the use of a substantially similar notice. Claytons view has been that an H8 protects the lender and assignee to at least the same extent as an H9, but Clayton recognized that one could think that the mere existence of the H9 takes away the substantially similar notice argument. The majority of U.S. Circuit Courts that have opined on the issue have upheld the use of an H8 in a same- lender refinance; therefore, Clayton grades the use of an H8 form in a same-lender refinance as a level B condition- Non Material exception. 70611 RD CMPSTCP2057 Illinois Pred Lend Yes Missing Cert of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Database - No Cert of Compliance/cert of Applicable 2015-6 Compliance or Cert of exemption. FINAL Exemption in file 70613 RB CMPFDCP300 HMDA Rate Spread No The test APR is 7.565% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR 4.14% which Applicable 2015-6 results in a difference FINAL 3.425% which exceeds the maximum allowed of 3.0%. 70614 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.475% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.12% Applicable 2015-6 which results in a FINAL difference 4.355% which exceeds the maximum allowed of 3.0%. 68391 (No Data) Complete TPMT 2015-6 FINAL 68393 RB CMPFDCP314 TILA - Final TIL not No Final TIL is not hand (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to dated by the borrower's, Applicable 2015-6 confirm timely unable to confirm timely FINAL delivery delivery. 68388 RB CMPROR2043 Cannot determine if No Disbursement date not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT funding date is after provided on HUD-1 and Applicable 2015-6 rescission period missing evidence of FINAL funding sheet. 68388 RB CMPROR117 ROR - Expiration date No ROR expiration date of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT on form prior to end 10/09/2000 is prior to end Applicable 2015-6 of rescission period of earliest rescission FINAL date allowable of 10/10/2000 based on transaction date of 10/XX/00. 68395 RB CMPFDCP314 TILA - Final TIL not No Final TIL not hand dated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to by borrower, unable to Applicable 2015-6 confirm timely confirm timely delivery. FINAL delivery 68395 RA CMPFINT106 Finance charge No Exception cancelled due to (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more data input correction Applicable 2015-6 than $100 (Pmt Stream) FINAL 68395 RB CMPROR2043 Cannot determine if No Missing disbursement date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT funding date is after on HUD-1 and no other Applicable 2015-6 rescission period disbursement form in file. FINAL 68395 CB CRDLGL3626 Mod maturity date does No Tape has Maturity date of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape 3/1/2027. Mod has Maturity Applicable 2015-6 maturity date date of 3/24/2027. No FINAL information/document in file to verify why tape has that date. 68396 (No Data) Complete TPMT 2015-6 FINAL 69511 RB CMPRESPA3ot in File No Missing GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69513 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.278% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.910% causing variance of FINAL 3.368% which exceeds HMDA Rate spread Trigger of 3.000. 69513 RB CMPRESPA845 RESPA - GFE given No Application date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from 11/02/2004, GFE in file Applicable 2015-6 application Dated 11/29/2004. Lender FINAL GFE not received within 3 days of application. 69513 RA CMPSTPP303 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid note is soft and lacks Applicable 2015-6 by insurance proceeds; provision for payment of FINAL provision not loan by insurance proceeds disclosed 69514 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.141% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.910% causing variance of FINAL 4.231% which exceeds HMDA Rate spread Trigger of 3.000. 69514 RA CMPSTPP1535 PPP - Prepayment No Per note, prepay term 36 (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty term exceeds months. Applicable 2015-6 state maximum FINAL 69515 RA CMPFDCP318 TILA - TIL 1st payment No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT date does not match change. Applicable 2015-6 Note 1st payment date FINAL 69516 (No Data) Complete TPMT 2015-6 FINAL 69517 RB CMPFDCP300 HMDA Rate Spread No Test APR 9.133% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark rate 4.910% Applicable 2015-6 causing variance 4.223% FINAL which exceeds 3.00% rate spread trigger. 8867 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.350%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Client TPMT greater than threshold the benchmark APR is Applicable Complete 2015-6 4.810% which results in a FINAL difference of 3.540% which exceeds the maximum allowed of 3.0%. 8870 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.995%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Client TPMT greater than threshold the benchmark APR is Applicable Complete 2015-6 4.860% which results in a FINAL difference of 4.135% which exceeds the maximum allowed of 3.0%. 8870 RB CMPROR117 ROR - Expiration date No Earliest Expiration is (No Data) (No Data) (No Data) Not (No Data) (No Data) Client TPMT on form prior to end 05.08.07 and actual Applicable Complete 2015-6 of rescission period expiration date is 5/7/07, FINAL which is prior to earliest possible date. 8874 RB CMPFDCP300 HMDA Rate Spread No The test APR is 12.10%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Client TPMT greater than threshold the benchmark APR is Applicable Complete 2015-6 4.810% which results in a FINAL difference of 7.29% which exceeds the maximum allowed of 3.0%. 8874 RB CMPSTCP101 OH CSPA; Unable to No (No Data) (No Data) (No Data) (No Data) Not (No Data) (No Data) Client TPMT determine prior refi Applicable Complete 2015-6 made by govt. FINAL 8874 RB CMPSTCP122 OH CSPA; Tangible Net No Document was not in loan (No Data) (No Data) (No Data) Not (No Data) (No Data) Client TPMT Benefit worksheet not file. Applicable Complete 2015-6 in file FINAL 8891 RB CMPFDCP300 HMDA Rate Spread No The test APR is 9.103%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Client TPMT greater than threshold the benchmark APR is Applicable Complete 2015-6 4.810% which results in a FINAL difference of 4.293% which exceeds the maximum allowed of 3.0%. 8891 RB CMPROR1909 Incorrect ROR Form No Regulation Z designates (No Data) (No Data) (No Data) Not (No Data) (No Data) Client TPMT Used - H8 Form Used in the H9 rescission form as Applicable Complete 2015-6 Refinance With the form designed for same FINAL Original Creditor lender refinance transactions; for this loan the lender is using the H8 form. Regulation Z has language allowing the use of a substantially similar notice. Claytons view has been that an H8 protects the lender and assignee to at least the same extent as an H9, but Clayton recognized that one could think that the mere existence of the H9 takes away the substantially similar notice argument. The majority of U.S. Circuit Courts that have opined on the issue have upheld the use of an H8 in a same- lender refinance; therefore, Clayton grades the use of an H8 form in a same-lender refinance as a level B condition. 8892 RB CMPSLC1121 Late Charge percentage No Late Charge per Note dated (No Data) (No Data) (No Data) Not (No Data) (No Data) Client TPMT exceeds customary 05/02/2007 is 6% of the Applicable Complete 2015-6 maximum overdue P&I Payment after FINAL 10 days. Customary late fees in Florida is 5%. 69519 RB CMPFDCP300 HMDA Rate Spread No Test APR 8.527% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark rate 4.910% Applicable 2015-6 causing variance 3.617% FINAL which exceeds 3.00% rate spread trigger. 8901 RB CMPFDCP300 HMDA Rate Spread No APR per final TIL is (No Data) (No Data) (No Data) Not (No Data) (No Data) Client TPMT greater than threshold 9.8479%, benchmark APR is Applicable Complete 2015-6 4.69%, resulting in a FINAL difference of 5.158% which exceeds the max allowed of 3.0%. 8919 RB CMPROR118 ROR - Disbursement No ROR disbursement date is (No Data) (No Data) (No Data) Not (No Data) (No Data) Client TPMT date is on/before 5/14/07 and expires Applicable Complete 2015-6 disclosed "midnight 5/15/07 per ROR. FINAL of" date 8919 RB CMPROR2330 ROR - Disbursement Yes ROR disbursement date is (No Data) (No Data) (No Data) Not (No Data) (No Data) Client TPMT date is before end of 5/14/07 and expires Applicable Complete 2015-6 statutory rescission 5/15/07 per ROR. FINAL period 8919 RB CMPSLC1121 Late Charge percentage No Customary late charge is (No Data) (No Data) (No Data) Not (No Data) (No Data) Client TPMT exceeds customary 5% of payment more than 15 Applicable Complete 2015-6 maximum days late, subject is 6% FINAL and 10 days late. 8936 RB CMPFDCP300 HMDA Rate Spread No APR per final TIL is (No Data) (No Data) (No Data) Not (No Data) (No Data) Client TPMT greater than threshold 8.164%, benchmark APR is Applicable Complete 2015-6 4.69%, resulting in a FINAL difference of 3.474% which exceeds the max allowed of 3.0%. 8936 RB CMPSLC1121 Late Charge percentage No Customary late charge is (No Data) (No Data) (No Data) Not (No Data) (No Data) Client TPMT exceeds customary 5% of payment more than 15 Applicable Complete 2015-6 maximum days late, subject is 6% FINAL and 10 days late. 8938 RB CMPFDCP300 HMDA Rate Spread No The test APR is 10.362% (No Data) (No Data) (No Data) Not (No Data) (No Data) Client TPMT greater than threshold the benchmark APR is Applicable Complete 2015-6 4.690% which results in a FINAL difference of 5.672% which exceeds the maximum allowed of 3.000%. 8954 RB CMPFDCP300 HMDA Rate Spread No The test APR is 10.197%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Client TPMT greater than threshold the benchmark APR is Applicable Complete 2015-6 4.690% which results in a FINAL difference of 5.507% which exceeds the maximum allowed of 3.0%. 8954 RB CMPSLC1121 Late Charge percentage No Per executed Note, late (No Data) (No Data) (No Data) Not (No Data) (No Data) Client TPMT exceeds customary charge is 6.000% of the Applicable Complete 2015-6 maximum overdue P&I payment. The FINAL customary maximum late charge percentage is 5%. 8976 RD CMPDOC191 Missing Mortgage Yes Missing Mortgage. (No Data) (No Data) (No Data) Not (No Data) (No Data) Client TPMT Applicable Complete 2015-6 FINAL 8976 RB CMPFDCP300 HMDA Rate Spread No The test APR is 10.201%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Client TPMT greater than threshold the benchmark APR is Applicable Complete 2015-6 4.690% which results in a FINAL difference of 5.511% which exceeds the maximum allowed of 3.0%. 8986 RB CMPFDCP300 HMDA Rate Spread No The test APR is 7.934%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Client TPMT greater than threshold the benchmark APR is Applicable Complete 2015-6 4.690% which results in a FINAL difference of 3.244% which exceeds the maximum allowed of 3.0%. 68398 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.868% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.910% causing variance of FINAL 3.958% which exceeds HMDA Rate spread Trigger of 3.000. 9031 RB CMPFDCP300 HMDA Rate Spread No 10.466% APR exceeds HMDA (No Data) (No Data) (No Data) Not (No Data) (No Data) Client TPMT greater than threshold benchmark rate of 4.93% by Applicable Complete 2015-6 5.536%. FINAL 9035 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.669%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Client TPMT greater than threshold the benchmark APR is Applicable Complete 2015-6 4.930% which results in a FINAL difference of 3.739% which exceeds the maximum allowed of 3.0%. 9063 RB CMPFDCP300 HMDA Rate Spread No The test APR is 9.399%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Client TPMT greater than threshold the benchmark APR is Applicable Complete 2015-6 4.930% which results in a FINAL difference of 4.469% which exceeds the maximum allowed of 3.0%. 9076 (No Data) Client TPMT Complete 2015-6 FINAL 68399 (No Data) Complete TPMT 2015-6 FINAL 68400 RA CMPROR2043 Cannot determine if No Missing evidence of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT funding date is after disbursement date. Applicable 2015-6 rescission period FINAL 68400 CD CRDLGL197 Missing Modification Yes Missing Mod dated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT 9/23/2011. Applicable 2015-6 FINAL 68401 (No Data) Complete TPMT 2015-6 FINAL 68402 (No Data) Complete TPMT 2015-6 FINAL 9112 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.928%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Client TPMT greater than threshold the benchmark APR is Applicable Complete 2015-6 4.930% which results in a FINAL difference of 3.998% which exceeds the maximum allowed of 3.0%. 9125 RB CMPFDCP300 HMDA Rate Spread No APR per final TIL is (No Data) (No Data) (No Data) Not (No Data) (No Data) Client TPMT greater than threshold 8.408%, benchmark APR is Applicable Complete 2015-6 4.93%, resulting in a FINAL difference of 3.478% which exceeds the max allowed of 3.0%. 9127 (No Data) Client TPMT Complete 2015-6 FINAL 9157 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.150%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Client TPMT greater than threshold the benchmark APR is Applicable Complete 2015-6 4.930% which results in a FINAL difference of 3.220% which exceeds the maximum allowed of 3.0%. 9157 RB CMPSLC1121 Late Charge percentage No Customary late charge is (No Data) (No Data) (No Data) Not (No Data) (No Data) Client TPMT exceeds customary 5% of late payment. Per Applicable Complete 2015-6 maximum Note, charge is 6% of P&I. FINAL 9162 (No Data) Complete TPMT 2015-6 FINAL 68405 (No Data) Complete TPMT 2015-6 FINAL 68406 RA CMPAPRT110 APR - Insufficient No Exception cancelled due to (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Information for APR- data input correction. Applicable 2015-6 Payment Stream Testing FINAL 68406 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.113% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.550% causing variance of FINAL 4.563% which exceeds HMDA Rate spread Trigger of 3.000. 68406 RA CMPFINT106 Finance charge No Exception cancelled due to (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more data input correction. Applicable 2015-6 than $100 (Pmt Stream) FINAL 68406 RB CMPRESPA845 RESPA - GFE given No Missing initial GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from Application date 2.07.05. Applicable 2015-6 application GFE in file dated 3.09.05. FINAL 68406 RB CMPSTPP107 PPP - Prepayment No Prepayment penalty exceeds (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty exceeds maximum allowed (months Applicable 2015-6 maximum allowed interest). PPP expired FINAL (months interest) 3.23.2010 68406 RA CMPSTPP108 PPP - Prepayment No Exception cancelled due to (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty type exceeds data input correction. Applicable 2015-6 maximum allowed FINAL 68406 RA CMPTILA1686 Regular pmt loan; APR No Exception cancelled due to (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT overdisclosed > 0.125% data input correction. Applicable 2015-6 FINAL 68407 (No Data) Complete TPMT 2015-6 FINAL 68408 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.610% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.550% causing variance of FINAL 5.060% which exceeds HMDA Rate spread Trigger of 3.000. 68410 RD CMPDOC806 Notary Status is Yes Missing Notary on (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT missing mortgage. Applicable 2015-6 FINAL 68410 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.312% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.910% Applicable 2015-6 which results in a FINAL difference of 3.402% which exceeds the maximum allowed of 3.0%. 68410 RB CMPFDCP314 TILA - Final TIL not No Note / TIL not hand-dated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to by borrower. Applicable 2015-6 confirm timely FINAL delivery 68414 CB CRDLGL3626 Mod maturity date does No Tape has mod maturity date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape of 6/1/2029, mod in file Applicable 2015-6 maturity date has maturity date of FINAL 6/5/2029. No information/document in file to verify why tape has that date. 69520 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.401% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.960% causing variance of FINAL 4.441% which exceeds HMDA Rate spread Trigger of 3.000. 69520 RB CMPROR1909 Incorrect ROR Form No Right of Rescission: (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Used - H8 Form Used in Incorrect ROR Form Used - Applicable 2015-6 Refinance With H8 Form Used in Refinance FINAL Original Creditor with Original Creditor. Regulation Z designates the H9 rescission form as the form designed for same lender refinance transactions; for this loan the lender is using the H8 form. Regulation Z has language allowing the use of a substantially similar notice. Claytons view has been that an H8 protects the lender and assignee to at least the same extent as an H9, but Clayton recognized that one could think that the mere existence of the H9 takes away the substantially similar notice argument. The majority of U.S. Circuit Courts that have opined on the issue have upheld the use of an H8 in a same- lender refinance; therefore, Clayton grades the use of an H8 form in a same-lender refinance as a non-material condition in those Circuits that have not decided on this issue. 69520 CD CRDLGL197 Missing Modification Yes Missing tape modification (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated 6/27/2008 Applicable 2015-6 FINAL 69522 RB CMPFDCP300 HMDA Rate Spread No Test APR is 9.599%; HMDA (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark rate is 4.840%. Applicable 2015-6 Variance of 4.759% exceeds FINAL 3.00% trigger. 69524 RB CMPROR2043 Cannot determine if No Funding date not available (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT funding date is after per Final HUD-1. Applicable 2015-6 rescission period FINAL 69526 RB CMPFDCP314 TILA - Final TIL not No Final TIL not dated by (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to borrower. Applicable 2015-6 confirm timely FINAL delivery 69528 RB CMPFDCP300 HMDA Rate Spread No The Test APR is 8.73% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.96% causing variance of FINAL 3.77% which exceeds HMDA Rate spread trigger of 3.00%. 69528 RB CMPFDCP314 TILA - Final TIL not No The final Truth in Lending (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to disclosure is not dated by Applicable 2015-6 confirm timely borrowers. FINAL delivery 69528 RB CMPSTPP303 PPP - State law No State Law requires soft (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid language allowing Applicable 2015-6 by insurance proceeds; prepayment from insurance FINAL provision not proceeds. The prepayment disclosed in file does not contain that provision. 69529 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.151% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.730% causing variance of FINAL 5.421% which exceeds HMDA Rate spread Trigger of 3.000. 69529 RB CMPROR2442 Incorrect ROR Form No The property securing this (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Used - H8 for refi loan is in the 3rd Applicable 2015-6 with same lender, 3rd Circuit. In 1992 the U.S. FINAL Circuit state (has Court of Appeals, 3rd held H8 to be Circuit held that the use defective) of an H-8 rescission form in a same-creditor refinance provides insufficient notice and extends the right to rescind. This decision has not been overturned. 69531 RB CMPFDCP300 HMDA Rate Spread No The Test APR is 9.285% (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold with HMDA Benchmark Rate Applicable 2015-6 of 5.24% causing variance FINAL of 4.045% which exceeds HMDA Rate spread trigger of 3.00%. 69532 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.621% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 5.020% Applicable 2015-6 which results in a FINAL difference of 3.601% which exceeds the maximum allowed of 3.0%. 69532 RA CMPSLC1127 Late Charge percentage No Late charge is 5% of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT exceeds regulatory amount in default if Applicable 2015-6 limits payment is over 15 days FINAL late. 69532 RB CMPSTPP107 PPP - Prepayment No Prepayment months interest (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty exceeds of 6 months exceeds state Applicable 2015-6 maximum allowed max of 3 months. FINAL (months interest) Prepayment expired 9/21/07. 69533 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.519% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.840% causing variance of FINAL 3.679% which exceeds HMDA Rate spread Trigger of 3.000. 69533 RA CMPSTPP303 PPP - State law No State law prohibits PPP if (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid paid by insurance Applicable 2015-6 by insurance proceeds; proceeds; provision not FINAL provision not disclosed. disclosed 69535 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.231% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.490% causing variance of FINAL 4.741% which exceeds HMDA Rate spread Trigger of 3.0. 69536 (No Data) Complete TPMT 2015-6 FINAL 69537 RB CMPFDCP314 TILA - Final TIL not No Final TIL not hand dated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to by borrower. Applicable 2015-6 confirm timely FINAL delivery 69537 RB CMPROR2043 Cannot determine if No Unable to determine (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT funding date is after disbursement date with Applicable 2015-6 rescission period documentation provided. FINAL 69537 CB CRDLGL3626 Mod maturity date does No Tape has mod maturity of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape 4/1/27, mod in file has Applicable 2015-6 maturity date maturity date of 4/26/27, FINAL no information/document in file to verify why tape has that date. 68415 RA CMPDOC796 Missing Title No Missing Title. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 68415 RB CMPRESPA3ot in File No Missing GFE. (No Data) Missing early GFE (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 68415 RB CMPROR118 ROR - Disbursement No Disbursement date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT date is on/before 01.19.2002; ROR expiration Applicable 2015-6 disclosed "midnight date 01.24.2002 - dated FINAL of" date before end of statutory rescission period. 68415 RB CMPROR2330 ROR - Disbursement No Disbursement date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT date is before end of 01.19.2002; ROR expiration Applicable 2015-6 statutory rescission date 01.24.2002 - dated FINAL period before end of statutory rescission period. 68415 CB CRDLGL3626 Mod maturity date does No Tape has maturity of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape 02/01/2032. Mod has Applicable 2015-6 maturity date maturity date of FINAL 01/01/2032. Extension in file dated 07/29/2015 changed maturity date from 01/01/2032 to 02/01/2032. 68417 RA CMPDOC155 Application Missing No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT change. Applicable 2015-6 FINAL 68417 RB CMPRESPA3ot in File No Lender GFE is missing from (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT file. Applicable 2015-6 FINAL 68418 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.378% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.960% causing variance of FINAL 4.418% which exceeds HMDA Rate spread Trigger of 3.000. 68418 RA CMPSTPP303 PPP - State law No State law prohibits PPP if (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid paid by insurance Applicable 2015-6 by insurance proceeds; proceeds; provision not FINAL provision not disclosed on NOTE. PPP disclosed Expiration date 10/13/2007. 68419 (No Data) Complete TPMT 2015-6 FINAL 68420 RB CMPFDCP300 HMDA Rate Spread No Test APR 9.224% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark rate of 4.84% Applicable 2015-6 for a variance of 4.384% FINAL exceeding the rate spread trigger of 3%. 68420 CB CRDLGL3626 Mod maturity date does No Tape has mod maturity date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape of 11/01/2044. Mod in file Applicable 2015-6 maturity date has a maturity date of FINAL 11/08/2044. There is no information/document in file to verify tape date. 68422 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.317% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.760% causing variance of FINAL 3.557% which exceeds HMDA Rate spread Trigger of 3.000. 68428 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.400% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.750% causing variance of FINAL 4.650% which exceeds HMDA Rate spread Trigger of 3.000. 68428 RB CMPFINT106 Finance charge No Final TIL disclosed (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more finance charges of Applicable 2015-6 than $100 (Pmt Stream) $572,891.60, per Clayton FINAL paystream calculations, finance charges are $574,281.93,resulting in understated finance charges of $1,390.33. Unable to determine source of understatement. 68428 RB CMPROR2043 Cannot determine if No HUD and Note/TIL missing (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT funding date is after disbursement data. Unable Applicable 2015-6 rescission period to determine if funding FINAL date is after rescission period. 68429 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.988% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.960% causing variance of FINAL 4.028% which exceeds HMDA Rate spread Trigger of 3.000. 70616 RB CMPFDCP847 TILA - ARM Loan No Application date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure 1/23/2002, ARM Disclosure Applicable 2015-6 after 3 days from in file Dated 1/23/2002. FINAL application Lender ARM Disclosure not received within 3 days of application. 70616 RB CMPSTPP106 PPP - Prepayment No Maximum prepayment penalty (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty exceeds per MI is 1% of amount Applicable 2015-6 maximum allowed (%) prepaid. Subject loan has FINAL a prepayment penalty of 6 months interest on amount prepaid in 12 months that is >20% of OPB, therefore the first and second year of stated prepay exceeds MI state maximum allowances. 70617 RB CMPFDCP314 TILA - Final TIL not No Final TIL not dated by (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to borrower, unable to Applicable 2015-6 confirm timely confirm timely delivery. FINAL delivery 70617 CB CRDLGL3626 Mod maturity date does No Tape has Maturity date of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape 6/1/2038. Mod has Maturity Applicable 2015-6 maturity date date of 6/27/2038. No FINAL information/document in file to verify why dates are different. 70618 RB CMPROR1911 Incorrect ROR Form No Incorrect ROR form H9 used (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Used - H9 Form Used in for non-lender to lender Applicable 2015-6 Refinance With refinance. Per title, loan FINAL Different Creditor paid off originated by XXX. Subject loan is originated by XXX. 70619 RB CMPROR118 ROR - Disbursement No 4/29/02 disbursement date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT date is on/before is on/before disclosed Applicable 2015-6 disclosed "midnight 4/29/02 "midnight of" date FINAL of" date 70619 RB CMPROR2330 ROR - Disbursement No 4/29/02 disbursement date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT date is before end of is before end of 4/29/02 Applicable 2015-6 statutory rescission statutory rescission FINAL period period 70620 CD CRDLGL197 Missing Modification Yes Tape has Mod date of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT 03/31/2009. No mod in Applicable 2015-6 file. FINAL 70621 RB CMPFDCP847 TILA - ARM Loan No Application date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure 11/27/2002, ARM Disclosure Applicable 2015-6 after 3 days from in file Dated 12/09/2002. FINAL application Lender ARM Disclosure not received within 3 days of application. 70621 RB CMPFINT109 Finance charge No Finance charges (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more understated $95.00. Applicable 2015-6 than $35 (Pmt Stream) Understatement due to $25 FINAL settlement, $45 courier, and $25 email fee underdisclosed on Itemization of Amount Financed. 70621 RB CMPRESPA3ot in File No Missing GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 70621 RB CMPSTPP106 PPP - Prepayment No Prepayment penalty of 5% (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty exceeds of amount prepaid in 24 Applicable 2015-6 maximum allowed (%) months exceeds max 1% of FINAL amount prepaid allowed for state. 70622 (No Data) Complete TPMT 2015-6 FINAL 70623 RB CMPSTPP302 PPP - State law No Prepayment Penalty is hard (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- per note and does not Applicable 2015-6 L refinance; provison contain state required FINAL not disclosed exclusion that prepayment will not be charged on lender to lender refinance. PPP expires 5/5/2006. 70626 (No Data) Complete TPMT 2015-6 FINAL 70627 RB CMPRESPA3ot in File No Missing GFE in file. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 70627 RB CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note is hard and lacks Applicable 2015-6 L refinance; provison state required exclusion FINAL not disclosed that the prepayment cannot be charged upon a lender to lender transaction. 70628 RB CMPSTPP302 PPP - State law No Prepayment penalty is hard (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- and lacks state required Applicable 2015-6 L refinance; provison provision prohibiting FINAL not disclosed prepayment for lender to lender refinance. Prepayment penalty expiration is 08/12/2006. 70629 RB CMPSTPP302 PPP - State law No Terms of PPP do not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- incorporate a soft Applicable 2015-6 L refinance; provison provision prohibiting the FINAL not disclosed PPP if paid by insurance proceeds. 70630 RB CMPFDCP847 TILA - ARM Loan No Earliest ARM Loan Program (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure Disclosure in file dated Applicable 2015-6 after 3 days from 05/16/2003. FINAL application 70630 RB CMPFDCP318 TILA - TIL 1st payment No Note 1st payment date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT date does not match 7/XX/2003, TIL 1st payment Applicable 2015-6 Note 1st payment date date 7/XX/2003. FINAL 70630 RB CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note is hard and lacks Applicable 2015-6 L refinance; provison state required exclusion FINAL not disclosed that the prepayment cannot be charged upon a lender to lender transaction. 70630 RB CMPSTPP303 PPP - State law No Prepayment Penalty is hard (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid per note and does not Applicable 2015-6 by insurance proceeds; contain state required FINAL provision not exclusion that prepayment disclosed will not be charged if paid by insurance proceeds. 70630 RB CMPSTPP106 PPP - Prepayment No Maximum prepayment penalty (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty exceeds per OH is 3%, 2%, 1% of Applicable 2015-6 maximum allowed (%) OPB in years 1, 2, and 3. FINAL Subject loan has a prepayment penalty of 5% of amount prepaid, therefore the 5% in all years 1, 2 and 3 of stated prepay exceeds OH state maximum allowances. 70631 RB CMPSTPP302 PPP - State law No Prepayment Penalty is hard (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- and lacks provision Applicable 2015-6 L refinance; provison prohibiting prepayment for FINAL not disclosed lender to lender refinance. Prepayment penalty expiration is 09/14/2006. 70632 RB CMPROR1911 Incorrect ROR Form No H9 ROR form used on non- (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Used - H9 Form Used in lender to lender refinance Applicable 2015-6 Refinance With transaction when H8 ROR FINAL Different Creditor form required. 70632 CB CRDLGL3626 Mod maturity date does No Tape has mod maturity of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape 06/01/2037, mod in file Applicable 2015-6 maturity date has maturity date of FINAL 06/20/2037, no information/document in file to verify why tape has that date. 70634 RB CMPFDCP847 TILA - ARM Loan No 8/22/03 ARM Loan Program (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure Disclosure after 3 days Applicable 2015-6 after 3 days from from 7/31/03 application FINAL application 70635 (No Data) Complete TPMT 2015-6 FINAL 70636 RA CMPSTPP302 PPP - State law No State law prohibits PPP on (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- L-to-L refinance; provison Applicable 2015-6 L refinance; provison not disclosed. FINAL not disclosed 70637 RB CMPFINT106 Finance charge No Finance charge per TIL is (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more $93,076.64, actual finance Applicable 2015-6 than $100 (Pmt Stream) charge calculation FINAL $93,346.67 per payment stream causing understatement of $270.03. 70639 RB CMPFDCP3254 TILA - Cannot No ARM disclosure not dated. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT determine if ARM Cannot determine if ARM Applicable 2015-6 Program Disclosure was Program Disclosure was FINAL provided in a timely provided in a timely manner manner. 70640 RB CMPSTPP302 PPP - State law No State law prohibits PPP on (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- L-to-L refinance; Applicable 2015-6 L refinance; provison provision not disclosed. FINAL not disclosed 70641 (No Data) Complete TPMT 2015-6 FINAL 70642 RB CMPSTPP302 PPP - State law No Terms of PPP do not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- incorporate a soft Applicable 2015-6 L refinance; provison provision excluding the FINAL not disclosed PPP on lender to lender transaction. Prepay expires 9/21/06. 70642 RB CMPSTPP303 PPP - State law No Terms of prepayment (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid penalty do not include Applicable 2015-6 by insurance proceeds; provision excluding PPP if FINAL provision not paid by insurance disclosed proceeds. Prepay expires 9/21/06. 70642 RB CMPSTPP106 PPP - Prepayment No Prepayment percentage is (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty exceeds 5%. State maximum is 3%. Applicable 2015-6 maximum allowed (%) Prepay expires 9/21/06. FINAL 70643 RB CMPSTPP106 PPP - Prepayment No Maximum prepayment penalty (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty exceeds per OH is 1% of original Applicable 2015-6 maximum allowed (%) principle balance for up FINAL to 5 years. Subject loan has a prepayment penalty of 5% of amount prepaid in the 1st year, 5% in the second year and 5% the third year, therefore the first, second and third year of stated prepay exceeds OH state maximum allowances. 70643 RB CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note is hard and lacks Applicable 2015-6 L refinance; provison state required exclusion FINAL not disclosed that the prepayment cannot be charged upon a lender to lender transaction. 70643 RB CMPSTPP303 PPP - State law No Prepayment Penalty is hard (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid per note and does not Applicable 2015-6 by insurance proceeds; contain state required FINAL provision not exclusion that prepayment disclosed will not be charged if paid by insurance proceeds. 70644 RB CMPFDCP312 TILA - Final TIL Date No Final TIL is form dated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after actual 8/4/2003 but executed and Applicable 2015-6 transaction date dated by borrower on FINAL 8/27/2003; transaction date is 8/XX/2003. 70644 RA CMPFDCP315 TILA - Sum of No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT scheduled pmts not change. Applicable 2015-6 equal to Total of FINAL Payments 70644 RB CMPSTPP106 PPP - Prepayment No PPP is 6% of OPB for 36 (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty exceeds months. Maximum allowed is Applicable 2015-6 maximum allowed (%) 3%,2%,1% of OPB in years FINAL 1,2,3. PPP expired 8/3/2006. 70644 RB CMPSTPP302 PPP - State law No Prepay penalty does not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- contain soft language for Applicable 2015-6 L refinance; provison lender-to-lender FINAL not disclosed exclusion. PPP expired 8/3/2006. 70644 RB CMPSTPP303 PPP - State law No Prepay penalty does not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid contain soft language for Applicable 2015-6 by insurance proceeds; insurance exclusion. PPP FINAL provision not expired 8/3/2006. disclosed 70645 RB CMPFDCP3254 TILA - Cannot No Initial ARM disclosure not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT determine if ARM dated. Cannot determine Applicable 2015-6 Program Disclosure was if ARM Program Disclosure FINAL provided in a timely was provided in a timely. manner 70646 RB CMPROR2043 Cannot determine if No HUD is missing interest (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT funding date is after date & there are no wire Applicable 2015-6 rescission period or checks in file to FINAL identify disbursement date 70647 RB CMPSTPP107 PPP - Prepayment No Prepayment penalty is 5% (No Data) (No Data) (No Data) Exception Originator (No Data) Complete TPMT penalty exceeds of the UPB if within 12 2015-6 maximum allowed month period the payment FINAL (months interest) exceeds 20% of the OPB. Prepayment penalty expiration date is 10/07/2006. 70647 RA CMPSTPP303 PPP - State law No Prepay does not include (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid the required provision. Applicable 2015-6 by insurance proceeds; FINAL provision not disclosed 70648 RB CMPRESPA3ot in File No Missing Lender GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Broker GFE in file dated Applicable 2015-6 08/13/2003. FINAL 70648 RB CMPSTPP107 PPP - Prepayment No Prepayment penalty is 5% (No Data) (No Data) (No Data) Exception Originator (No Data) Complete TPMT penalty exceeds of the UPB if within 12 2015-6 maximum allowed month period the payment FINAL (months interest) exceeds 20% of the OPB. Prepayment penalty expiration date is 09/11/2006 70648 RA CMPSTPP303 PPP - State law No Prepayment penalty does (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid not have state required Applicable 2015-6 by insurance proceeds; provision for non- FINAL provision not inforcement if paid by disclosed insurance proceeds. 70649 RB CMPRESPA3ot in File No Lender initial GFE not in (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT file. Applicable 2015-6 FINAL 70651 RB CMPSTPP302 PPP - State law No State law prohibits PPP on (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- L-to-L refinance; Applicable 2015-6 L refinance; provison provision not disclosed. FINAL not disclosed PPP Expired 10/16/2005. 70652 RB CMPSTPP302 PPP - State law No Note is dated 10/24/2003 (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- and does not reflect a L- Applicable 2015-6 L refinance; provison to-L refinance provision FINAL not disclosed within prepayment rider. Penalty expired 10/23/2006. 70652 RB CMPSTPP303 PPP - State law No Note is dated 10/24/2003 (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid and does not reflect a Applicable 2015-6 by insurance proceeds; paid by insurance FINAL provision not provision within disclosed prepayment rider. Penalty expired 10/23/2006. 70653 RB CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note is hard and lacks Applicable 2015-6 L refinance; provison state required exclusion FINAL not disclosed that the prepayment cannot be charged upon a lender to lender transaction. Penalty expired 10/28/2006. 70654 RB CMPFDCP849 TILA - Required ARM No Missing ARM loan program (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Loan Program disclosure. Applicable 2015-6 Disclosure missing FINAL 70654 RB CMPFINT109 Finance charge No Final TIL disclosed (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more finance charges of Applicable 2015-6 than $35 (Pmt Stream) $179,257.37. Actual per FINAL paystream $179,292.37 for an understated amount of $35.00. Unable to reconcile understatement due to missing TIL itemization, but it appears to be a $35.00 Closing Protection Letter fee on the HUD. 70654 CB CRDLGL3626 Mod maturity date does No Tape has mod maturity of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape 09/01/2033; mod in file Applicable 2015-6 maturity date has maturity date of FINAL 09/28/2033, no information/document in file to verify why tape has that date. 70655 RA CMPDOC155 Application Missing No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT change. Applicable 2015-6 FINAL 70655 RA CMPFDCP847 TILA - ARM Loan No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure change. Applicable 2015-6 after 3 days from FINAL application 70655 RB CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note does not include Applicable 2015-6 L refinance; provison state required exclusion FINAL not disclosed that the prepayment cannot be charged upon a lender to lender refinance transaction. 70656 RB CMPSTPP302 PPP - State law No Prepayment Penalty is hard (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- per note and does not Applicable 2015-6 L refinance; provison contain state required FINAL not disclosed exclusion that prepayment will not be charged on lender to lender refinance. 70657 (No Data) Complete TPMT 2015-6 FINAL 70658 RB CMPROR1911 Incorrect ROR Form No H9 (increase amount of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Used - H9 Form Used in credit) ROR form used for Applicable 2015-6 Refinance With this NON-lender to lender FINAL Different Creditor refinance. H8 was the proper form. 70658 RB CMPSTPP303 PPP - State law No PPP - State law prohibits (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid PPP if paid by insurance Applicable 2015-6 by insurance proceeds; proceeds; provision not FINAL provision not disclosed on Prepayment disclosed Penalty Rider. 70659 RB CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note is hard and lacks Applicable 2015-6 L refinance; provison state required exclusion FINAL not disclosed that the prepayment cannot be charged upon a lender to lender transaction. 70661 RB CMPFDCP314 TILA - Final TIL not No Final TIL not dated, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to unable to confirm timely Applicable 2015-6 confirm timely delivery FINAL delivery 70662 RB CMPROR118 ROR - Disbursement No ROR expiration date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT date is on/before 10.21.2003. Per Final Applicable 2015-6 disclosed "midnight HUD1, Loan disbursed on FINAL of" date 10.21.2003 which was before the required rescission period expired. 70662 RB CMPSTPP302 PPP - State law No Terms of PPP do not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- include soft provision Applicable 2015-6 L refinance; provison prohibiting the PPP on a FINAL not disclosed lender to lender refinance. 70663 RA CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note is hard and lacks Applicable 2015-6 L refinance; provison state required exclusion FINAL not disclosed that the prepayment cannot be charged upon a lender to lender transaction. 70664 (No Data) Complete TPMT 2015-6 FINAL 70665 RB CMPFDCP314 TILA - Final TIL not No Final TIL not hand dated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to by borrower. Applicable 2015-6 confirm timely FINAL delivery 70666 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.165%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 4.920% which results in a FINAL difference of 3.245% which exceeds the maximum allowed of 3.0%. 70667 RB CMPFDCP300 HMDA Rate Spread No Test APR is 8.362%; HMDA (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark rate is 4.670%. Applicable 2015-6 Variance of 3.692% exceeds FINAL 3.00% trigger. 70667 RB CMPSTPP302 PPP - State law No Prepay penalty does not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- contain soft language for Applicable 2015-6 L refinance; provison lender-to-lender FINAL not disclosed exclusion. PPP expired 4/11/2007. 70668 RB CMPSTPP107 PPP - Prepayment No Per Prepayment Rider the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty exceeds penalty is 5% which Applicable 2015-6 maximum allowed exceeds the state max of FINAL (months interest) 1% 70669 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.946% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.920% causing variance of FINAL 3.026% which exceeds HMDA Rate spread Trigger of 3.000. 70669 RA CMPSTPP302 PPP - State law No State law prohibits PPP on (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- L-to-L refinance; provison Applicable 2015-6 L refinance; provison not disclosed. PPP expired FINAL not disclosed 02/20/2007. 70669 RA CMPSTPP303 PPP - State law No State law prohibits PPP if (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid paid by insurance Applicable 2015-6 by insurance proceeds; proceeds; provision not FINAL provision not disclosed. PPP expired disclosed 02/20/2007 70669 RA CMPSTPP106 PPP - Prepayment No Prepayment penalty exceeds (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty exceeds maximum allowed, Expires Applicable 2015-6 maximum allowed (%) 02/20/07 FINAL 70671 RB CMPSTPP302 PPP - State law No Prepayment Penalty is hard (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- per note and does not Applicable 2015-6 L refinance; provison contain state required FINAL not disclosed exclusion that prepayment will not be charged if paid by insurance proceeds. Penalty expired 4/19/2007. 70672 RB CMPSTCP959 MI Home Loans- No Application date 04/19/04, (No Data) (No Data) (No Data) Exception Originator (No Data) Complete TPMT Borrowers Bill of Borrowers Bill of Rights 2015-6 Rights Not Provided provided on 04/30/2004. FINAL within 3 Business Days Not timely. of Application 70672 RB CMPSTCP965 MI Home Loans- No Application date 04/19/04, (No Data) (No Data) (No Data) Exception Originator (No Data) Complete TPMT Consumer Consumer 2015-6 Caution/Homeownership Caution/Homeownership FINAL Counseling Notice Not Counseling Notice provided Timely on 04/30/2004. Not timely. 70673 RB CMPSTPP302 PPP - State law No Prepay penalty does not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- contain soft language for Applicable 2015-6 L refinance; provison lender-to-lender FINAL not disclosed exclusion. PPP expired 3/23/2007. 70674 RB CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note is does not include Applicable 2015-6 L refinance; provison required exclusion that FINAL not disclosed the prepayment cannot be charged upon a lender to lender transaction. 70696 RB CMPFDCP3254 TILA - Cannot No ARM disclosure in file (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT determine if ARM does not reflect a date Applicable 2015-6 Program Disclosure was borrower executed FINAL provided in a timely document. Initial manner Application dates- lender's 4.20.06; broker's 4.24.04. 70697 RB CMPSLC1127 Late Charge percentage No Late Charge percentage is (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT exceeds regulatory 5%; maximum allowed is 2%. Applicable 2015-6 limits FINAL 70698 RA CMPDOC155 Application Missing No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT change. Applicable 2015-6 FINAL 70699 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.423% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.920% causing variance of FINAL 3.503% which exceeds HMDA Rate spread Trigger of 3.000. 70699 RB CMPSTPP107 PPP - Prepayment No Prepayment penalty states (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty exceeds if a full or partial Applicable 2015-6 maximum allowed prepayment is made in any FINAL (months interest) 12 month period that exceeds 10% of OPB a penalty of 5% of then principal balance will be charged. 70700 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.055% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.920% causing variance of FINAL 3.135% which exceeds HMDA Rate spread Trigger of 3.000. 70700 RA CMPSTPP302 PPP - State law No Terms of PPP do not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- incorporate a soft Applicable 2015-6 L refinance; provison provision prohibiting the FINAL not disclosed PPP if paid by insurance proceeds. 69746 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.861% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.54% causing variance of FINAL 3.321% which exceeds HMDA Rate spread Trigger of 3.000. 69746 RB CMPFINT109 Finance charge No Final TIL disclosed (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more finance charges of Applicable 2015-6 than $35 (Pmt Stream) $274,995.10. Paystream FINAL calculations show $275,040.10 for an understated difference of $45.00. Unable to reconcile understatement. Missing TIL itemization. 69750 RB CMPFDCP314 TILA - Final TIL not No Final TIL not dated by (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to borrower, unable to Applicable 2015-6 confirm timely confirm timely delivery. FINAL delivery 69750 RB CMPSTPP302 PPP - State law No Prepay penalty does not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- contain soft language for Applicable 2015-6 L refinance; provison lender-to-lender FINAL not disclosed exclusion. PPP expired 4/7/2007. 69751 RB CMPSTPP302 PPP - State law No Terms of prepayment (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- penalty do not incorporate Applicable 2015-6 L refinance; provison a soft provision excluding FINAL not disclosed the PPP on a lender to lender refinance transaction. Prepayment penalty expiration date is 05/12/2007 69752 (No Data) Complete TPMT 2015-6 FINAL 69753 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.671% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.540% causing variance of FINAL 3.131% which exceeds HMDA Rate spread Trigger of 3.000. 69753 RB CMPSTPP302 PPP - State law No Prepay penalty does not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- contain soft language for Applicable 2015-6 L refinance; provison lender-to-lender FINAL not disclosed exclusion. 69754 RB CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note does not include Applicable 2015-6 L refinance; provison required exclusion that FINAL not disclosed the prepayment cannot be charged upon a lender to lender transaction. 69755 RB CMPSTCP2133 MD Notice of No MD notice of counseling (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Counseling provided not provided within 10 Applicable 2015-6 more than 10 bus. days days of application. FINAL after app. 69755 CD CRDLGL197 Missing Modification Yes File is Missing Mod dated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT 12/31/2008 Applicable 2015-6 FINAL 69756 RB CMPROR2043 Cannot determine if No HUD-1 does not indicate a (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT funding date is after disbursement date. Applicable 2015-6 rescission period FINAL 69756 RB CMPSTPP106 PPP - Prepayment No Prepayment penalty of 5% (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty exceeds exceeds maximum allowed. Applicable 2015-6 maximum allowed (%) PPP Expired 8/16/2003. FINAL 69756 RB CMPSTPP302 PPP - State law No State law prohibits PPP on (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- L-to-L refinance; provison Applicable 2015-6 L refinance; provison not disclosed. PPP Expired FINAL not disclosed 8/16/2003. 69756 RB CMPSTPP303 PPP - State law No State law prohibits PPP if (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid paid by insurance Applicable 2015-6 by insurance proceeds; proceeds; provision not FINAL provision not disclosed. PPP Expired disclosed 8/16/2003 69759 RB CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note is hard and lacks Applicable 2015-6 L refinance; provison state required exclusion FINAL not disclosed that the prepayment cannot be charged upon a lender to lender transaction. Penalty expired 5/25/2007. 69760 RB CMPROR2442 Incorrect ROR Form No Lender used H8 ROR form (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Used - H8 for refi for a lender to lender Applicable 2015-6 with same lender, 3rd refinance. Regulation Z FINAL Circuit state (has designates the H9 held H8 to be rescission form as the defective) form designed for same lender refinance transactions; for this loan the lender is using the H8 form. Regulation Z has language allowing the use of a substantially similar notice. Claytons view has been that an H8 protects the lender and assignee to at least the same extent as an H9, but Clayton recognized that one could think that the mere existence of the H9 takes away the substantially similar notice argument. The majority of U.S. Circuit Courts that have opined on the issue have upheld the use of an H8 in a same- lender refinance; therefore, Clayton grades the use of an H8 form in a same-lender refinance as a level B condition- Non Material exception. 69761 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.61% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.22% causing variance of FINAL 3.39% which exceeds HMDA Rate spread Trigger of 3.000. 69763 RB CMPFDCP847 TILA - ARM Loan No Application date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure 6/21/2004, ARM Disclosure Applicable 2015-6 after 3 days from in file Dated 7/8/2004. FINAL application Lender ARM Disclosure not received within 3 days of application. 69763 RB CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note is hard and lacks Applicable 2015-6 L refinance; provison state required exclusion FINAL not disclosed that the prepayment cannot be charged upon a lender to lender transaction. 69763 RB CMPSTPP303 PPP - State law No Prepayment Penalty is hard (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid per note and does not Applicable 2015-6 by insurance proceeds; contain state required FINAL provision not exclusion that prepayment disclosed will not be charged if paid by insurance proceeds. 69764 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.8886% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.670% causing variance of FINAL 3.216% which exceeds HMDA Rate spread Trigger of 3%. 69764 RB CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note is hard and lacks Applicable 2015-6 L refinance; provison state required exclusion FINAL not disclosed that the prepayment cannot be charged upon a lender to lender transaction. Penalty expired 5/12/2007. 69766 RB CMPFDCP300 HMDA Rate Spread No Test APR 8.(No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold Benchmark Rate 5.pplicable 2015-6 Benchmark/APR Variance FINAL 3.ate Spread Trigger 3.000 69766 RB CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note is hard and lacks Applicable 2015-6 L refinance; provison state required exclusion FINAL not disclosed that the prepayment cannot be charged upon a lender to lender transaction. 69767 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.971% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.540% causing variance of FINAL 4.431% which exceeds HMDA Rate spread Trigger of 3.000. 69767 RB CMPFDCP847 TILA - ARM Loan No ARM Loan Program (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure Disclosure after 3 days Applicable 2015-6 after 3 days from from application. FINAL application 69768 RB CMPFDCP307 TILA - Missing TIL at No Lender initial TIL (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT application missing. Applicable 2015-6 FINAL 69768 RB CMPRESPA3ot in File No Lender initial GFE Not in (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT File Applicable 2015-6 FINAL 69769 RB CMPFDCP314 TILA - Final TIL not No Final TIL is not dated by (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to the Borrower. Form is Applicable 2015-6 confirm timely dated 06/XX/04, FINAL delivery transaction date. 69769 RB CMPFINT109 Finance charge No Final TIL disclosed (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more finance charges of Applicable 2015-6 than $35 (Pmt Stream) $181,491.70. Actual FINAL calculated finance charges of $181,578.70 for an understated difference of $87.00. Unable to reconcile understatement. All fees on HUD match with TIL itemization. 69769 RB CMPSTPP302 PPP - State law No Prepayment penalty is hard (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- and lacks provision Applicable 2015-6 L refinance; provison prohibiting the PPP if FINAL not disclosed paid by insurance proceeds. Prepayment penalty expiration date is 06/23/07. 69770 RB CMPSTPP303 PPP - State law No Prepayment Penalty does (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid not contain state required Applicable 2015-6 by insurance proceeds; exclusion that prepayment FINAL provision not will not be charged if disclosed paid by insurance proceeds.Expires 5/26/2007 69771 RB CMPFINT109 Finance charge No TIL disclosed finance (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more charges of $461,073.60. Applicable 2015-6 than $35 (Pmt Stream) Actual finance charges per FINAL paystream calculations $461,073.60 for an understatement of $76.00. Unable to reconcile understatement. Missing TIL itemization. 69772 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.422%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 5.410% which results in a FINAL difference of 3.012% which exceeds the maximum allowed of 3.0%. 69772 RB CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note is hard and lacks Applicable 2015-6 L refinance; provison state required exclusion FINAL not disclosed that the prepayment cannot be charged upon a lender to lender transaction. 69772 RB CMPSTPP303 PPP - State law No Prepayment Penalty is hard (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid per note and does not Applicable 2015-6 by insurance proceeds; contain state required FINAL provision not exclusion that prepayment disclosed will not be charged if paid by insurance proceeds. 69772 RB CMPSTPP106 PPP - Prepayment No Maximum prepayment penalty (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty exceeds per OH is 1% of original Applicable 2015-6 maximum allowed (%) principle balance for up FINAL to 5 years. Subject loan has a prepayment penalty of 5% of the originatl principal balance, which exceeds OH maximum allowed. 69773 (No Data) Complete TPMT 2015-6 FINAL 69775 RB CMPFDCP300 HMDA Rate Spread No The test APR is 9.439%, (No Data) (No Data) (No Data) Exception Originator (No Data) Complete TPMT greater than threshold the benchmark APR is 2015-6 4.670% which results in a FINAL difference of 4.769% which exceeds the maximum allowed of 3.0%. 69776 RB CMPFDCP2109 ROR - Unknown latest No Missing Final TIL (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT TIL date; cannot disclosure. Applicable 2015-6 determine whether FINAL borrower was provided their full rescission period 69776 RB CMPFDCP316 TILA - Stated Loan No Missing Final TIL (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Term not equal to the disclosure. Applicable 2015-6 TIL Payment term FINAL 69776 RB CMPFDCP308 TILA - Missing TIL at No Missing Final TIL (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT closing disclosure. Applicable 2015-6 FINAL 69776 RB CMPRESPA3ot in File No Missing GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69776 RB CMPROR2043 Cannot determine if No Missing funding / (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT funding date is after disbursement date from Applicable 2015-6 rescission period file. FINAL 69778 RB CMPRESPA845 RESPA - GFE given No GFE in file is dated at (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from closing. Applicable 2015-6 application FINAL 69778 RB CMPSTPP302 PPP - State law No PPP has no soft language (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- excluding Lender to Lender Applicable 2015-6 L refinance; provison refi. FINAL not disclosed 69779 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.145% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.240% causing variance of FINAL 4.905% which exceeds HMDA Rate spread Trigger of 3.000. 69779 RB CMPFDCP847 TILA - ARM Loan No ARM Loan Program (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure Disclosure after 3 days Applicable 2015-6 after 3 days from from application, FINAL application application date 6/8/2004 and ARM disclosure on closing 7/XX/04 69779 RB CMPSTPP303 PPP - State law No PPP prohibited if paid by (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid insurance proceeds, PPP Applicable 2015-6 by insurance proceeds; rider does not disclose FINAL provision not required provision. PPP disclosed expiration date 07/19/2007 69780 (No Data) Complete TPMT 2015-6 FINAL 69782 (No Data) Complete TPMT 2015-6 FINAL 69783 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.671% with (No Data) (No Data) (No Data) Exception Originator (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of 2015-6 4.670% causing variance of FINAL 4.001% which exceeds HMDA Rate spread Trigger of 3.000. 69785 RB CMPSTPP302 PPP - State law No Terms of PPP do not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- include soft provision Applicable 2015-6 L refinance; provison prohibiting the PPP on a FINAL not disclosed lender to lender refinance. 69787 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.566% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.540% causing variance of FINAL 3.026% which exceeds HMDA Rate spread Trigger of 3.000. 69787 RB CMPFDCP849 TILA - Required ARM No Required ARM Loan Program (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Loan Program Disclosure missing Applicable 2015-6 Disclosure missing FINAL 69787 RB CMPRESPA3ot in File No Lender GFE missing (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69789 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.796% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.24% causing variance of FINAL 3.556% which exceeds HMDA Rate spread Trigger of 3.000. 69789 RB CMPFDCP314 TILA - Final TIL not No Final TIL is not hand (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to dated by Borrower. Form Applicable 2015-6 confirm timely is dated 07/XX/04, FINAL delivery transaction date. 69789 RB CMPSTPP100 PPP - Prepayment No Prepayment penalty is 5%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty prohibited by 5%, 5.0%, 2.0% and 1% of Applicable 2015-6 state amount prepaid in first 5 FINAL years. Prepayment penalty prohibited by state. Prepayment penalty expiration date 07/25/09. 69791 (No Data) Complete TPMT 2015-6 FINAL 69792 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.584% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.540% causing variance of FINAL 3.044% which exceeds HMDA Rate spread Trigger of 3.000. 69792 RB CMPRESPA3ot in File No Missing GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69792 RB CMPSTCP959 MI Home Loans- No Application date 05/25/04 (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Borrowers Bill of with Borrowers Bill of Applicable 2015-6 Rights Not Provided Rights disclosure issued FINAL within 3 Business Days 06/15/04. of Application 69792 RB CMPSTCP965 MI Home Loans- No Application date 05/25/04 (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Consumer with Consumer Caution Applicable 2015-6 Caution/Homeownership disclosure issued FINAL Counseling Notice Not 06/15/04. Timely 69793 (No Data) Complete TPMT 2015-6 FINAL 69794 RB CMPFDCP300 HMDA Rate Spread No The test APR is 9.216%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 5.540% resulting in a FINAL difference of 3.676%. This exceeds the max loan rate/bench mark difference of 3.000%. 69794 RB CMPRESPA3ot in File No Missing Good Faith (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Estimates Disclosure Applicable 2015-6 Statement. FINAL 69795 (No Data) Complete TPMT 2015-6 FINAL 69797 (No Data) Complete TPMT 2015-6 FINAL 69798 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.994%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 4.960% which results in a FINAL difference of 4.034% which exceeds the maximum allowed of 3.0%. 69799 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.606% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.960% causing variance of FINAL 3.646% which exceeds HMDA Rate spread Trigger of 3.000. 69799 RB CMPSTPP302 PPP - State law No Prepayment penalty is hard (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- therefore, lacks state Applicable 2015-6 L refinance; provison required exclusions. Per FINAL not disclosed Fed and state provisions PPP on transactions prior to 1/1/07 require soft provision. PPP expires on 9/23/2006. 69799 RB CMPSTPP303 PPP - State law No Prepayment penalty is hard (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid therefore, lacks state Applicable 2015-6 by insurance proceeds; required exclusions. Per FINAL provision not Fed and state provisions disclosed PPP on transactions prior to 1/1/07 require soft provision. PPP expires on 9/23/2006. 69800 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.513% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.240% causing variance of FINAL 3.273% which exceeds HMDA Rate spread Trigger of 3.000. 69801 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.649% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.240 causing variance of FINAL 3.409% which exceeds HMDA Rate spread Trigger of 3.000. 69801 RB CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Exception Originator (No Data) Complete TPMT prohibits PPP on L-to- note is hard and lacks 2015-6 L refinance; provison state required exclusion FINAL not disclosed that the prepayment cannot be charged upon a lender to lender transaction. Penalty expired 8/13/2007. 69802 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.565% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR 5.02% which Applicable 2015-6 results in a difference FINAL 3.545% which exceeds the maximum allowed of 3.0%. 69803 (No Data) Complete TPMT 2015-6 FINAL 69804 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.898% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 5.540% Applicable 2015-6 which results in a FINAL difference of 3.358% which exceeds the maximum allowed of 3.0%. 69804 RB CMPFINT106 Finance charge No Final TIL disclosed (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more finance charge is Applicable 2015-6 than $100 (Pmt Stream) $206471.22 and calculated FINAL finance charge is $206847.21 which results in a difference of $375.99 which exceeds the maximum allowed of $100. 69805 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.592% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.020% causing variance of FINAL 3.572% which exceeds HMDA Rate spread Trigger of 3.000. 69805 RB CMPSTPP302 PPP - State law No Prepay penalty does not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- contain soft language for Applicable 2015-6 L refinance; provison lender-to-lender FINAL not disclosed exclusion. PPP expired 9/8/2007. 69806 (No Data) Complete TPMT 2015-6 FINAL 69807 RB CMPROR1909 Incorrect ROR Form No XXX to XXX refi. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Used - H8 Form Used in Regulation Z designates Applicable 2015-6 Refinance With the H9 rescission form as FINAL Original Creditor the form designed for same lender refinance transactions; for this loan the lender is using the H8 form. Regulation Z has language allowing the use of a substantially similar notice. Claytons view has been that an H8 protects the lender and assignee to at least the same extent as an H9, but Clayton recognized that one could think that the mere existence of the H9 takes away the substantially similar notice argument. The majority of U.S. Circuit Courts that have opined on the issue have upheld the use of an H8 in a same- lender refinance; therefore, Clayton grades the use of an H8 form in a same-lender refinance as a level 2/B Non-material condition. 69808 RB CMPAPRT110 APR - Insufficient No Missing mortgage insurance (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Information for APR- certificate, unable to Applicable 2015-6 Payment Stream Testing complete testing. FINAL 69808 RD CMPDOC2033 Mortgage Insurance Yes Missing mortgage insurance (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT required but MI certificate with montly Applicable 2015-6 Certificate is missing premium of $60.67 FINAL 69808 RA CMPFDCP300 HMDA Rate Spread No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold change. Applicable 2015-6 FINAL 69809 (No Data) Complete TPMT 2015-6 FINAL 69810 RB CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note is hard and lacks Applicable 2015-6 L refinance; provison state required exclusion FINAL not disclosed that the prepayment cannot be charged upon a lender to lender transaction. Penalty expired 5/17/2007. 69811 (No Data) Complete TPMT 2015-6 FINAL 69812 RB CMPFDCP847 TILA - ARM Loan No ARM disclosure dated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure 09/22/2004. Disclosure Applicable 2015-6 after 3 days from after 3 days from FINAL application application. 69812 RA CMPFINT106 Finance charge No Final TIL disclosed (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more finance charges of Applicable 2015-6 than $100 (Pmt Stream) $223,997.51, per Clayton FINAL paystream calculations, finance charges are $225,125.28,resulting in understated finance charges of $1,127.77. Unable to determine source of understatement. 69813 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.126% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.960% causing variance of FINAL 5.166% which exceeds HMDA Rate spread Trigger of 3.00%. 69813 RB CMPRESPA3ot in File No GFE missing (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69814 RB CMPFDCP300 HMDA Rate Spread No Test APR is 8.172% per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold final TIL with a benchmark Applicable 2015-6 rate of 4.910% resulting FINAL in a variance of 3.262% which exceeds HMDA rate spread trigger of 3% 69814 RB CMPSTPP106 PPP - Prepayment No 3%, 2%, 1% of amt prepaid (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty exceeds in yr 1,2,3 Prepayment Applicable 2015-6 maximum allowed (%) penalty exceeds maximum FINAL allowed of 1% of amt prepaid 69816 (No Data) Complete TPMT 2015-6 FINAL 69368 (No Data) Complete TPMT 2015-6 FINAL 69369 (No Data) Complete TPMT 2015-6 FINAL 69370 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.445% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.020% causing a variance FINAL of 5.425 % which exceeds HMDA Rate Spread Trigger of 3.00%. 69370 RB CMPSTPP106 PPP - Prepayment No PPP is 3.00% of amt (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty exceeds prepaid. PPP expired Applicable 2015-6 maximum allowed (%) 9/10/2006. FINAL 69370 RB CMPSTPP302 PPP - State law No Prepay penalty does not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- contain soft language for Applicable 2015-6 L refinance; provison lender-to-lender FINAL not disclosed exclusion. PPP expired 9/10/2006. 69371 RB CMPFDCP847 TILA - ARM Loan No Application date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure 07/26/2004, ARM Disclosure Applicable 2015-6 after 3 days from in file Dated 08/24/2004. FINAL application Lender ARM Disclosure not received within 3 days of application. 69371 RB CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note is hard and lacks Applicable 2015-6 L refinance; provison state required exclusion FINAL not disclosed that the prepayment cannot be charged upon a lender to lender transaction. 69372 RB CMPSTPP302 PPP - State law No Prepay penalty does not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- contain soft language for Applicable 2015-6 L refinance; provison lender-to-lender FINAL not disclosed exclusion. PPP expired 10/14/2006. 69374 RB CMPFDCP300 HMDA Rate Spread No Test APR 8.856%, HMDA (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark rate 5.02%, Applicable 2015-6 variance 3.836%, exceeds FINAL 3.0% trigger. 69374 CB CRDLGL3626 Mod maturity date does No Tape has mod maturity of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape 10/01/2034, mod in file Applicable 2015-6 maturity date has maturity date of FINAL 10/16/2034, no information/document in file to verify why tape has that date. 69375 (No Data) Complete TPMT 2015-6 FINAL 69376 RB CMPFINT106 Finance charge No The finance charges are (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more understated by $245.00 Applicable 2015-6 than $100 (Pmt Stream) which exceeds the maximum FINAL allowed of $100.00. Unable to determine the source of the understatement due to missing itemization. 69377 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.196% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.840% causing variance of FINAL 5.356% which exceeds HMDA Rate spread Trigger of 3.000. 69377 RB CMPFDCP847 TILA - ARM Loan No Application date 9/3/2004, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure ARM Disclosure in file Applicable 2015-6 after 3 days from dated 10/20/2004. Unable FINAL application to determine date of other ARM disclosure in file. Lender ARM Disclosure not received within 3 days of application. 69377 CB CRDLGL3626 Mod maturity date does No Tape has maturity date of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape 5/1/2035, Mod has maturity Applicable 2015-6 maturity date date of FINAL 12/21/2034Extension in file dated 8/23/2010 changed maturity date from 12/21/2034 to 2/1/2035. Extension in file dated 4/16/2013 changed maturity date from 2/1/2035 to 4/1/2035. Extension in file dated 7/23/2014 changed maturity date from 4/1/2035 to 5/1/2035. 69379 (No Data) Complete TPMT 2015-6 FINAL 69380 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.53% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.720% causing variance of FINAL 3.810% which exceeds HMDA Rate spread Trigger of 3.000. 69380 RB CMPFINT109 Finance charge No Finance charges (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more understated $35.00. Applicable 2015-6 than $35 (Pmt Stream) Understatement due to $35 FINAL closing protection letter fee underdisclosed on Itemization of Amount Financed. 69381 RB CMPSTCP955 MI Home Loans - No Missing Borrower's Bill of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Borrower's Bill of Rights. Applicable 2015-6 Rights Not in File FINAL 69381 RB CMPSTCP961 MI Home Loans - No Missing Consumer (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Consumer Caution/Homeownership Applicable 2015-6 Caution/Homeownership Counseling Notice. FINAL Counseling Notice Not in File 70675 RB CMPFDCP300 HMDA Rate Spread No Test APR 8.495% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark rate 4.720% Applicable 2015-6 causing variance 3.775% FINAL which exceeds 3.00%rate spread trigger. 70676 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.358% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.910% causing variance of FINAL 3.448% which exceeds HMDA Rate spread Trigger of 3.000. 70676 RB CMPFDCP314 TILA - Final TIL not No Final TIL not hand dated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to by Borrower. Form dated Applicable 2015-6 confirm timely 12/XX/04, transaction FINAL delivery date. 70676 RB CMPFINT106 Finance charge No Finance charge per TIL is (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more $622,764.00. Clayton Applicable 2015-6 than $100 (Pmt Stream) calculated finance charges FINAL of $623,043.68 for an understated of $279.68. Unable to reconcile understatement. Missing TIL itemization. 70676 RB CMPRESPA3ot in File No Missing GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 70678 RB CMPROR1911 Incorrect ROR Form No Lender used H9 ROR form (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Used - H9 Form Used in for a non- lender to Applicable 2015-6 Refinance With lender refinance. FINAL Different Creditor Regulation Z designates the H9 rescission form as the form designed for same lender refinance transactions; for this loan the lender is using the H9 form. 70679 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.445% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.91% causing variance of FINAL 3.535% which exceeds HMDA Rate spread Trigger of 3%. 70679 RB CMPSTPP302 PPP - State law No State law prohibits PPP on (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- L-to-L refinance; Applicable 2015-6 L refinance; provison provision not disclosed. FINAL not disclosed 70680 RB CMPFDCP847 TILA - ARM Loan No Earliest ARM Loan Program (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure Disclosure dated Applicable 2015-6 after 3 days from 10/13/2004. FINAL application 70681 (No Data) Complete TPMT 2015-6 FINAL 70682 (No Data) Complete TPMT 2015-6 FINAL 70683 RA CMPFDCP2109 ROR - Unknown latest No Missing TIL (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT TIL date; cannot Applicable 2015-6 determine whether FINAL borrower was provided their full rescission period 70683 RA CMPFDCP316 TILA - Stated Loan No Missing TIL (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Term not equal to the Applicable 2015-6 TIL Payment term FINAL 70683 RA CMPFDCP308 TILA - Missing TIL at No Missing Final TIL at (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT closing closing. Applicable 2015-6 FINAL 70683 RB CMPRESPA3ot in File No GFE not provided. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 70684 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.210% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.960% Applicable 2015-6 which results in a FINAL difference of 3.250% which exceeds the maximum allowed of 3.0%. 70684 RA CMPSTHC308 IL High-Cost Loan by No Total adjusted fee charges (No Data) Documentation in (No Data) Not (No Data) (No Data) Complete TPMT exceeding point and $7222.51 (5.376%) exceeds file does not Applicable 2015-6 fee threshold maximum charges of indicate any FINAL $6717.40 (5.000%). affiliates with lender. Exception canceled. 70685 (No Data) Complete TPMT 2015-6 FINAL 70686 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.420% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.960% causing variance of FINAL 3.460% which exceeds HMDA Rate spread Trigger of 3.000. 70688 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.454% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.910% Applicable 2015-6 which results in a FINAL difference of 3.544% which exceeds the maximum allowed of 3.0%. 70688 RB CMPSTPP302 PPP - State law No State law prohibits PPP on (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- L-to-L refinance; Applicable 2015-6 L refinance; provison Prepayment expired FINAL not disclosed 12/7/07. 70689 (No Data) Complete TPMT 2015-6 FINAL 70690 RB CMPSTPP100 PPP - Prepayment No Prepayment penalty (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty prohibited by prohibited by state. Applicable 2015-6 state FINAL 70692 (No Data) Complete TPMT 2015-6 FINAL 70693 RB CMPRESPA845 RESPA - GFE given No GFE is dated 11/XX/2004, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from transaction date. Applicable 2015-6 application Application date is FINAL 10/27/04. 70694 (No Data) Complete TPMT 2015-6 FINAL 70695 CB CRDLGL3626 Mod maturity date does No Tape has maturity of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape 02/01/2035. Mod has Applicable 2015-6 maturity date maturity date of FINAL 12/01/2034. Extension in file dated 08/15/2011 changed maturity dafte from 12/01/2034 to 02/01/2035. 69382 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.392% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.840% causing variance of FINAL 4.552% which exceeds HMDA Rate spread Trigger of 3.000. 69383 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.000% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.840% causing variance of FINAL 3.160% which exceeds HMDA Rate spread Trigger of 3.000. 69383 RB CMPRESPA3ot in File No Missing GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69384 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.071 % with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.760 % causing a variance FINAL of 3.311 % which exceeds HMDA Rate Spread Trigger 3.000 %. 69384 RB CMPSTCP959 MI Home Loans- No Borrower's Bill of Rights (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Borrowers Bill of dated 1/21/2005; Applicable 2015-6 Rights Not Provided application date is FINAL within 3 Business Days 12/18/2004. of Application 69384 RB CMPSTCP965 MI Home Loans- No MI Consumer (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Consumer Caution/Homeownership Applicable 2015-6 Caution/Homeownership Counseling Notice dated FINAL Counseling Notice Not 1/21/2005; application Timely date is 12/18/2004. 69385 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.109% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.720% causing variance of FINAL 4.389% which exceeds HMDA Rate spread Trigger of 3.000. 69386 RB CMPFDCP314 TILA - Final TIL not No Final TIL not dated by the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to borrowers. Applicable 2015-6 confirm timely FINAL delivery 69386 RB CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note is hard and lacks Applicable 2015-6 L refinance; provison state required exclusion FINAL not disclosed that the prepayment cannot be charged upon a lender to lender transaction. Penalty expired 11/17/2007. 69387 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.259% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.550% causing variance of FINAL 3.709% which exceeds HMDA Rate spread Trigger of 3%. 69388 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.547 % with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.760 % causing a variance FINAL of 3.787 % which exceeds HMDA Rate Spread Trigger of 3.000 % 69388 RB CMPSTPP302 PPP - State law No Prepayment Penalty is hard (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- per note and does not Applicable 2015-6 L refinance; provison contain state required FINAL not disclosed exclusion that prepayment will not be charged on lender to lender refinance. Penalty expired 1/31/2008. 69389 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.093% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.550% causing variance of FINAL 3.543% which exceeds HMDA Rate spread Trigger of 3.000. 69389 RA CMPFINT109 Finance charge No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more change. Applicable 2015-6 than $35 (Pmt Stream) FINAL 69389 RA CMPRESPA855 RESPA - Missing HUD No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT 1/1A Settlement change. Applicable 2015-6 Statement FINAL 69389 RB CMPROR1909 Incorrect ROR Form No Regulation Z designates (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Used - H8 Form Used in the H9 rescission form as Applicable 2015-6 Refinance With the form designed for same FINAL Original Creditor lender refinance transactions; for this loan the lender is using the H8 form. Regulation Z has language allowing the use of a substantially similar notice. Claytons view has been that an H8 protects the lender and assignee to at least the same extent as an H9, but Clayton recognized that one could think that the mere existence of the H9 takes away the substantially similar notice argument. The majority of U.S. Circuit Courts that have opined on the issue have upheld the use of an H8 in a same- lender refinance; therefore, Clayton grades the use of an H8 form in a same-lender refinance as a level B condition . 69389 RB CMPSTPP303 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid note is hard and lacks Applicable 2015-6 by insurance proceeds; provision for payment of FINAL provision not loan by insurance disclosed proceeds. 69390 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.939% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.84% causing variance of FINAL 3.099% which exceeds HMDA Rate spread Trigger of 3%. 69391 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.350% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.55% causing variance of FINAL 3.8% which exceeds HMDA Rate spread Trigger of 3.000. 69392 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.709% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 2.48% causing variance of FINAL 5.229% which exceeds HMDA Rate spread Trigger of 3%. 69392 RB CMPSTPP302 PPP - State law No State law prohibits PPP on (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- L-to-L refinance; Applicable 2015-6 L refinance; provison provision not disclosed. FINAL not disclosed 69395 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.158% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.550% causing variance of FINAL 3.608% which exceeds HMDA Rate spread Trigger of 3.000. 69396 RB CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note is hard and lacks Applicable 2015-6 L refinance; provison state required exclusion FINAL not disclosed that the prepayment cannot be charged upon a lender to lender transaction. Penalty expired 3/10/2008. 69397 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.648% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.550% causing variance of FINAL 3.098% which exceeds HMDA Rate spread Trigger of 3.000. 69397 RB CMPRESPA3ot in File No Missing lender GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69397 RB CMPSTPP302 PPP - State law No Prepayment Penalty is hard (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- per note and does not Applicable 2015-6 L refinance; provison contain state required FINAL not disclosed exclusion that prepayment will not be charged on lender to lender refinance. 69398 RB CMPFDCP849 TILA - Required ARM No ARM Loan Program (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Loan Program Disclosure missing. Applicable 2015-6 Disclosure missing FINAL 69398 RB CMPRESPA3ot in File No Missing initial GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69398 CB CRDLGL3626 Mod maturity date does No Tape has mod maturity of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape 09/01/2035, mod in file Applicable 2015-6 maturity date has maturity date of FINAL 09/28/2035, no information/document in file to verify why tape has that date. 69399 RB CMPFDCP300 HMDA Rate Spread No The test APR is 7.834% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.55% Applicable 2015-6 which results in a FINAL difference 3.284% which exceeds the maximum allowed of 3.0%. 69399 RB CMPSTPP303 PPP - State law No Terms of prepayment (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid penalty do not include Applicable 2015-6 by insurance proceeds; provision excluding PPP if FINAL provision not paid by insurance disclosed proceeds. Expiration date is 5/5/2008. 69399 CB CRDLGL3626 Mod maturity date does No Tape has mod maturity of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape 1/1/2050, mod in file has Applicable 2015-6 maturity date maturity date of FINAL 12/1/2049, no information/document in file to verify why tape has that date. 69400 RB CMPFDCP300 HMDA Rate Spread No Test APR 9.(No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold Benchmark Rate 4.pplicable 2015-6 Benchmark/APR Variance FINAL 4.ate Spread Trigger 3.000 69400 RB CMPSTPP302 PPP - State law No PPP agreement contains no (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- soft language regarding Applicable 2015-6 L refinance; provison Lender to Lender refi. PPP FINAL not disclosed expiration date is 5/10/08. 69401 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.456% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.560% causing variance of FINAL 3.896% which exceeds HMDA Rate spread Trigger of 3.000. 69402 RB CMPROR1911 Incorrect ROR Form No The property securing this (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Used - H9 Form Used in loan is in the 3rd Applicable 2015-6 Refinance With Circuit. In 1992 the U.S. FINAL Different Creditor Court of Appeals, 3rd Circuit held that the use of an H-8 rescission form in a same-creditor refinance provides insufficient notice and extends the right to rescind. This decision has not been overturned 69403 RB CMPROR1911 Incorrect ROR Form No Lender used H8 ROR form (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Used - H9 Form Used in for a lender to lender Applicable 2015-6 Refinance With refinance. Regulation Z FINAL Different Creditor designates the H9 rescission form as the form designed for same lender refinance transactions; for this loan the lender is using the H8 form. Regulation Z has language allowing the use of a substantially similar notice. Claytons view has been that an H8 protects the lender and assignee to at least the same extent as an H9, but Clayton recognized that one could think that the mere existence of the H9 takes away the substantially similar notice argument. The majority of U.S. Circuit Courts that have opined on the issue have upheld the use of an H8 in a same- lender refinance; therefore, Clayton grades the use of an H8 form in a same-lender refinance as a level B condition- Non Material exception. 69404 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.014% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.560% causing variance of FINAL 3.454% which exceeds HMDA Rate spread Trigger of 3.0. 69404 RB CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note is hard and lacks Applicable 2015-6 L refinance; provison state required exclusion FINAL not disclosed that the prepayment cannot be charged upon a lender to lender transaction. 69404 RB CMPSTPP303 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid note is hard and lacks Applicable 2015-6 by insurance proceeds; provision for payment of FINAL provision not loan by insurance disclosed proceeds. 69405 (No Data) Complete TPMT 2015-6 FINAL 69406 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.830% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.560% causing variance of FINAL 3.270% which exceeds HMDA Rate spread Trigger of 3.000. 69407 RB CMPFDCP300 HMDA Rate Spread No Test APR is 7.700% per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold final TIL with a benchmark Applicable 2015-6 rate of 4.560% resulting FINAL in a variance of 3.140% which exceeds HMDA rate spread trigger of 3% 69407 RB CMPFDCP314 TILA - Final TIL not No Final TIL not dated by (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to borrowers, unable to Applicable 2015-6 confirm timely confirm timely delivery FINAL delivery 69409 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.026% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.730% causing variance of FINAL 3.296% which exceeds HMDA Rate spread Trigger of 3.000. 69409 RB CMPFDCP314 TILA - Final TIL not No Final TIL not hand dated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to by borrowers. Applicable 2015-6 confirm timely FINAL delivery 69409 RB CMPSTPP302 PPP - State law No Terms of PPP do not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- incorporate a soft Applicable 2015-6 L refinance; provison provision prohibiting the FINAL not disclosed PPP if paid by insurance proceeds. Penalty expired 4/28/2008. 69411 CB CRDLGL3626 Mod maturity date does No Tape has Mod maturity date (No Data) (No Data) (No Data) Exception Originator (No Data) Complete TPMT not match tape of 9/1/2052. Mod has 2015-6 maturity date maturity date of 8/1/2052. FINAL File has an Extension Agreement dated 9/2/2014 which changed the maturity date to 9/1/2052. 69412 RA CMPSTPP302 PPP - State law No Terms of PPP do not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- incorporate a soft Applicable 2015-6 L refinance; provison provision excluding the FINAL not disclosed PPP on lender to lender transaction. Prepay expires 4/13/10. 69413 RB CMPRESPA3ot in File No A GFE was not located in (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT the file. Applicable 2015-6 FINAL 69413 RB CMPSTPP302 PPP - State law No This loan was not a lender (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- to lender refinance per Applicable 2015-6 L refinance; provison the Final HUD. Loan made FINAL not disclosed by Wilmington Finance paid off Washington Mutual. 69414 RA CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note is hard and lacks Applicable 2015-6 L refinance; provison state required exclusion FINAL not disclosed that the prepayment cannot be charged upon a lender to lender transaction. 69415 (No Data) Complete TPMT 2015-6 FINAL 69416 RB CMPRESPA845 RESPA - GFE given No GFE dated 4/19/2005, more (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from than 3 days after Applicable 2015-6 application application date of FINAL 4/12/2005. 69416 RA CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note is hard and lacks Applicable 2015-6 L refinance; provison state required exclusion FINAL not disclosed that the prepayment cannot be charged upon a lender to lender transaction. Penalty expired 4/19/2010. 69417 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.636% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.930% causing variance of FINAL 3.706% which exceeds HMDA Rate spread Trigger of 3.000. 69417 RA CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note is hard and lacks Applicable 2015-6 L refinance; provison state required exclusion FINAL not disclosed that the prepayment cannot be charged upon a lender to lender transaction. 69418 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.181% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.490% causing variance of FINAL 3.691% which exceeds HMDA Rate spread Trigger of 3.0. 69419 RB CMPFDCP300 HMDA Rate Spread No The test APR is 9.608% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.930% Applicable 2015-6 which results in a FINAL difference of 4.678% which exceeds the maximum allowed of 3.0%. 69419 RB CMPFINT106 Finance charge No Final TIL disclosed (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more finance charge is Applicable 2015-6 than $100 (Pmt Stream) $239026.41 and calculated FINAL finance charge is $239718.34 which results in a difference of $691.93 which exceeds the maximum allowed of $100. 69420 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.906% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.730% causing variance of FINAL 3.176% which exceeds HMDA Rate spread Trigger of 3.000. 69420 RB CMPROR1911 Incorrect ROR Form No The property securing this (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Used - H9 Form Used in loan is in the 3rd Applicable 2015-6 Refinance With Circuit. In 1992 the U.S. FINAL Different Creditor Court of Appeals, 3rd Circuit held that the use of an H-8 rescission form in a same-creditor refinance provides insufficient notice and extends the right to rescind. This decision has not been overturned 69420 RB CMPSTPP303 PPP - State law No Prepayment Penalty is hard (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid per note and does not Applicable 2015-6 by insurance proceeds; contain state required FINAL provision not exclusion that prepayment disclosed will not be charged if paid by insurance proceeds. PPP expiration date 05/31/2008 69421 RB CMPFDCP315 TILA - Sum of No Total of Payments per the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT scheduled pmts not Final TIL is $290,710.81 Applicable 2015-6 equal to Total of with Total of Payments per FINAL Payments payment stream is $290710.82 causing variance of $0.01. 69422 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.856% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.490% causing variance of FINAL 3.366% which exceeds HMDA Rate spread Trigger of 3.000. 69422 RB CMPSTPP303 PPP - State law No Prepayment Penalty is hard (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid per note and does not Applicable 2015-6 by insurance proceeds; contain state required FINAL provision not exclusion that prepayment disclosed will not be charged if paid by insurance proceeds. 69423 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.554% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.490% causing variance of FINAL 4.064% which exceeds HMDA Rate spread Trigger of 3.000. 69424 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.997% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.730% causing variance of FINAL 4.267% which exceeds HMDA Rate spread Trigger of 3.000. 69426 RB CMPFDCP315 TILA - Sum of No Total of payments stated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT scheduled pmts not on TIL is $619,462.79. Applicable 2015-6 equal to Total of Total of payments from FINAL Payments paystream is $619,462.80 ($360 $1720.73). Difference of $0.01. 69427 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.734% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.560% causing variance of FINAL 3.174% which exceeds HMDA Rate spread Trigger of 3.000. 69427 RB CMPFDCP315 TILA - Sum of No Sum of scheduled payments (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT scheduled pmts not is $222,980.40 vs TIL Applicable 2015-6 equal to Total of total of payments FINAL Payments $222,980.41, a difference of .01 69427 RB CMPRESPA845 RESPA - GFE given No Application date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from 5/20/2005, GFE in file Applicable 2015-6 application Dated 5/31/2005. Lender FINAL GFE not received within 3 days of application. 69430 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.703% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.490% causing variance of FINAL 3.213% which exceeds HMDA Rate spread Trigger of 3.000. 69431 RB CMPFDCP300 HMDA Rate Spread No The test APR is 7.765% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.490% Applicable 2015-6 which results in a FINAL difference of 3.275% which exceeds the maximum allowed of 3.0%. 69432 (No Data) Complete TPMT 2015-6 FINAL 69433 RB CMPBI1623 MA Borrower Interest; No MA Borrower Interest; (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Worksheet missing Worksheet missing. Applicable 2015-6 FINAL 69433 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.633% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.730% causing variance of FINAL 3.903% which exceeds HMDA Rate spread Trigger of 3.000. 69434 RB CMPSTPP106 PPP - Prepayment No Prepayment penalty (3%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty exceeds 2%, 1% of UPB in yrs 1, 2 Applicable 2015-6 maximum allowed (%) & 3) exceeds maximum FINAL allowed (1%) . PPP expires 07/24/2008. 69434 RB CMPSTPP108 PPP - Prepayment No Prepayment penalty type (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty type exceeds (3,2,1% of UPB in years Applicable 2015-6 maximum allowed 1,2,3) exceed maximum FINAL allowed, (1%). PPP expires 07/24/2008. 69435 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.045% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.490% causing variance of FINAL 3.555% which exceeds HMDA Rate spread Trigger of 3.000. 69436 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.453% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.730% causing variance of FINAL 3.723% which exceeds HMDA Rate spread Trigger of 3.000. 69436 RB CMPFDCP314 TILA - Final TIL not No Final TIL not dated by (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to Borrower. Form date is Applicable 2015-6 confirm timely 05/XX/05, transaction FINAL delivery date. 69436 RB CMPFDCP847 TILA - ARM Loan No Application date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure 04/04/2005, ARM Disclosure Applicable 2015-6 after 3 days from in file dated 5/XX/2005, FINAL application transaction date. Lender ARM Disclosure not received within 3 days of application. 69436 RB CMPSTPP104 PPP - State does not No Prepayment penalty is 1% (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT allow prepayment of UPB for partial or full Applicable 2015-6 penalty upon a partial prepayment of less than FINAL prepay 20% of OPB in a 12 month period. Prepayment penalty expiration date is 05/08/2007. 69437 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.910% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.560% causing variance of FINAL 4.350% which exceeds HMDA Rate spread Trigger of 3.000. 69437 CB CRDLGL3626 Mod maturity date does No Tape has maturity of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape 07/01/2041. Mod has Applicable 2015-6 maturity date maturity date of FINAL 06/01/2041. Extension in file dated 08/07/2014 changed maturity date from 06/01/2041 to 07/01/2041. 69439 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.518% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.560% causing variance of FINAL 5.958% which exceeds HMDA Rate spread Trigger of 3.000. 69439 RB CMPFDCP847 TILA - ARM Loan No Application date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure 05/09/2005, ARM Disclosure Applicable 2015-6 after 3 days from in file Dated 05/27/2005. FINAL application Lender ARM Disclosure not received within 3 days of application. 69439 RB CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note is hard and lacks Applicable 2015-6 L refinance; provison state required exclusion FINAL not disclosed that the prepayment cannot be charged upon a lender to lender transaction. Penalty expired 5/26/2008. 70701 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.192% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.490% causing variance of FINAL 3.702% which exceeds HMDA Rate spread Trigger of 3.000. 70701 RB CMPRESPA845 RESPA - GFE given No GFE is dated 06/28/05. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from Application date Applicable 2015-6 application 06/13/2005. FINAL 70702 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.975% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.530% causing variance of FINAL 4.445% which exceeds HMDA Rate spread Trigger of 3.000. 70703 RB CMPFDCP305 TILA - TIL discl. not No Initial Lender TIL (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT made within 3 days of disclosure dated 08/17/05. Applicable 2015-6 application Lender application date FINAL 08/03/05. 70703 RB CMPSLC1127 Late Charge percentage No Late charge of 5% per Note (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT exceeds regulatory exceeds State maximum of Applicable 2015-6 limits 2%. FINAL 70703 RB CMPSTPP1535 PPP - Prepayment No Prepayment Penalty term of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty term exceeds 36 months exceeds State Applicable 2015-6 state maximum maximum of 12 in the state FINAL of NY. Prepayment penalty expires 08/17/08. 70703 RA CMPSTPP301 PPP - Prepayment No Prepayment Penalty (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty expires after expiration date of Applicable 2015-6 latest date permitted 08/17/2008 exceeds State FINAL by state maximum of 08/17/2006 or 12 months in the state of NY. 70704 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.654% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.530% causing variance of FINAL 3.124% which exceeds HMDA Rate spread Trigger of 3.000. 70705 RB CMPFDCP300 HMDA Rate Spread No The test APR is 7.676% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR 4.49% which Applicable 2015-6 results in a difference FINAL 3.186% which exceeds the maximum allowed of 3.0%. 70705 RB CMPSTPP302 PPP - State law No Terms of PPP do not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- incorporate a soft Applicable 2015-6 L refinance; provison provision excluding the FINAL not disclosed PPP on lender to lender transaction. Expires 6/23/08. 70706 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.041% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.490% causing variance of FINAL 4.551% which exceeds HMDA Rate spread Trigger of 3.000. 70707 RB CMPFDCP300 HMDA Rate Spread No The Test APR is 9.082% (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold with HMDA Benchmark Rate Applicable 2015-6 of 4.56% causing variance FINAL of 4.522% which exceeds HMDA Rate spread trigger of 3.00%. 70707 RB CMPFDCP847 TILA - ARM Loan No ARM disclosure is dated at (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure closing 6/XX/2005. Applicable 2015-6 after 3 days from FINAL application 70707 RB CMPRESPA3ot in File No RESPA required lender GFE (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT missing. Applicable 2015-6 FINAL 70707 RB CMPSTPP302 PPP - State law No Prepayment Penalty is hard (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- per note and does not Applicable 2015-6 L refinance; provison contain state required FINAL not disclosed exclusion that prepayment will not be charged on lender to lender refinance. 70709 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.510% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.560% causing variance of FINAL 3.950% which exceeds HMDA Rate spread Trigger of 3.000. 70709 RB CMPFDCP314 TILA - Final TIL not No Final TIL is not dated by (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to the Borrower. Form is Applicable 2015-6 confirm timely dated 06/XX/05, FINAL delivery transaction date. 70709 CB CRDLGL3626 Mod maturity date does No Tape has mod maturity of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape 07/01/2035, mod in file Applicable 2015-6 maturity date has maturity date of term FINAL stated, no information/document in file to verify why tape has that date. 70710 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.247% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.56% causing variance of FINAL 3.687% which exceeds HMDA Rate spread Trigger of 3.000%. 70710 CB CRDLGL3626 Mod maturity date does No Tape has maturity of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape 08/01/2036. Mod has Applicable 2015-6 maturity date maturity of 06/01/2036. FINAL Extension in file dated 03/29/13 changed maturity date form 06/01/2036 to 08/01/2036. 70711 RB CMPFDCP300 HMDA Rate Spread No Test APR is 8.013% per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold final TIL with a benchmark Applicable 2015-6 rate of 4.49% resulting in FINAL a variance of 3.523% which exceeds HMDA rate spread trigger of 3% 70712 RB CMPAPRT101 APR - Irregular pmt No TIL disclosed APR 9.725. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT loan; underdisclosed Clayton paystream Applicable 2015-6 APR > 0.250% calculated at 10.3053 for FINAL an underdisclosed APR of - 0.5803. 70712 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.305% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.49% causing variance of FINAL 5.815% which exceeds HMDA Rate spread Trigger of 3.000. 70712 RB CMPFDCP847 TILA - ARM Loan No ARM loan program (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure disclosure dated 07/XX/05, Applicable 2015-6 after 3 days from transaction date. FINAL application Application date 06/30/05. 70712 RB CMPFINT106 Finance charge No TIL disclosed finance (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more charges of $315,042.25. Applicable 2015-6 than $100 (Pmt Stream) Clayton disclosed at FINAL $342,104.30 for an understatement of $27,062.05. Unable to determine source. 70712 RB CMPRESPA3ot in File No Missing Lender GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Broker GFE in file. Applicable 2015-6 FINAL 70713 RB CMPAPRT101 APR - Irregular pmt No TIL disclosed APR is (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT loan; underdisclosed 9.4230%. Actual calculated Applicable 2015-6 APR > 0.250% APR per payment stream is FINAL 9.9870% for a variance of .5640% exceeding max threshold of .125%. 70713 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.987% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.560% causing variance of FINAL 5.427% which exceeds HMDA Rate spread Trigger of 3.000. 70713 RB CMPFDCP847 TILA - ARM Loan No Application date based off (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure lender credit report date Applicable 2015-6 after 3 days from of 05/26/05 with ARM FINAL application disclosure dated at 06/29/2005 closing date. 70713 RB CMPFINT106 Finance charge No Final TIL disclosed (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more finance charges of Applicable 2015-6 than $100 (Pmt Stream) $204,550.90, per Clayton FINAL paystream calculations, finance charges are $219537.74,resulting in understated finance charges of $14986.84. Unable to determine source of understatement, missing TIL Itemization. 70713 RB CMPSTPP302 PPP - State law No Terms of PPP do not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- incorporate a soft Applicable 2015-6 L refinance; provison provision excluding the FINAL not disclosed PPP on a lender to lender refi. 70714 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.622% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.530% causing variance of FINAL 3.092% which exceeds HMDA Rate spread Trigger of 3.000. 70714 RB CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note is hard and lacks Applicable 2015-6 L refinance; provison state required exclusion FINAL not disclosed that the prepayment cannot be charged upon a lender to lender transaction. Prepayment penalty expires 08/26/2008. 70715 RB CMPSTPP106 PPP - Prepayment No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty exceeds addendum of 3,2,1% of UPB Applicable 2015-6 maximum allowed (%) for 36 months exceeds 1% FINAL for 1 year maximum in the state of Michigan. Prepayment expiration is 08/25/08. 70715 RB CMPSTPP108 PPP - Prepayment No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty type exceeds addendum of 3,2,1% of UPB Applicable 2015-6 maximum allowed for 36 months exceeds 1% FINAL for 1 year maximum in the state of Michigan. Prepayment penalty expiration is 08/25/08. 70715 CB CRDLGL3626 Mod maturity date does No Tape has maturity of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape 1/1/2038. Mod has maturity Applicable 2015-6 maturity date date of 10/1/2037. FINAL Extension in file dated 12/16/11 changed maturity date from 10/1/2037 to 12/1/2037. Second Extension in file dated 4/16/13 changed maturity date from 12/1/3027 to 1/1/2038. 70717 RB CMPFDCP315 TILA - Sum of No Final TIL disclosed total (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT scheduled pmts not of payments $480,801.62 Applicable 2015-6 equal to Total of with payment stream total FINAL Payments number of payments $480,801.60 causing $0.02 variance. 70717 RB CMPSTPP107 PPP - Prepayment No Prepayment penalty states (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty exceeds if a full or partial Applicable 2015-6 maximum allowed prepayment is made in any FINAL (months interest) 12 month period that exceeds 10% of the original principal loan amount a penalty of 5% of UPB with be charged in the first 36 months. 70718 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.615% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.490% causing variance of FINAL 3.125% which exceeds HMDA Rate spread Trigger of 3.000. 70718 RB CMPFDCP315 TILA - Sum of No Sum of scheduled pmts not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT scheduled pmts not equal to Total of Applicable 2015-6 equal to Total of Payments, TIL Total of FINAL Payments Payments: $590,958.02Total Payments as Calculated: $590,958.00. 70718 RB CMPSTPP107 PPP - Prepayment No Prepayment penalty of 5% (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty exceeds of OPB over 10% exceeds Applicable 2015-6 maximum allowed maximum allowed of 60 days FINAL (months interest) interest on amt prepd in 12 mos if amt prepd >20% of OPB 70718 RA CMPSTPP108 PPP - Prepayment No Prepayment penalty of 5% (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty type exceeds of OPB over 10% exceeds Applicable 2015-6 maximum allowed maximum allowed of 60 days FINAL interest on amt prepd in 12 mos if amt prepd >20% of OPB 70719 RB CMPRESPA845 RESPA - GFE given No GFE dated at closing (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from 6/XX/2005; application Applicable 2015-6 application date is 6/8/2005. FINAL 70720 RB CMPFDCP315 TILA - Sum of No $.01 variance. Loan is (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT scheduled pmts not not, interest only or pay Applicable 2015-6 equal to Total of option. FINAL Payments 70721 RB CMPFDCP315 TILA - Sum of No Final TIL Total of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT scheduled pmts not Payments: $790,214.41; Applicable 2015-6 equal to Total of Total Payments as FINAL Payments Calculated: $790,214.40 70722 RA CMPDOC155 Application Missing No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT change. Applicable 2015-6 FINAL 70722 RB CMPFDCP300 HMDA Rate Spread No The test APR is 7.632%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 4.490% resulting in a FINAL difference of 3.142%. This exceeds the HMDA rate spread trigger of 3.0%. 70723 RB CMPFDCP300 HMDA Rate Spread No The test APR is 7.657%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 4.490% resulting in a FINAL difference of 3.167%. This exceeds the HMDA rate spread trigger of 3.0%. 70723 CB CRDLGL3626 Mod maturity date does No Tape has maturity of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape 01/01/2038. Mod has Applicable 2015-6 maturity date maturity date of FINAL 09/01/2037. Extension in file dated 02/01/2012 changed maturity date from 8/17/2007 to 11/01/2037.Extension in file dated 02/01/2013 changed maturity date from 11/01/2037 to 01/01/2038. 70725 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.836% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.470% causing variance of FINAL 3.366% which exceeds HMDA Rate spread Trigger of 3.000. 70725 RB CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note is hard and lacks Applicable 2015-6 L refinance; provison state required exclusion FINAL not disclosed that the prepayment cannot be charged upon a lender to lender transaction. Penalty expired 7/15/2008. 70726 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.349% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.490% causing variance of FINAL 5.859% which exceeds HMDA Rate spread Trigger of 3.000. 70726 RB CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note is hard and lacks Applicable 2015-6 L refinance; provison state required exclusion FINAL not disclosed that the prepayment cannot be charged upon a lender to lender transaction. Penalty expired 6/27/2008. 70727 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.424% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.470% causing variance of FINAL 3.954% which exceeds HMDA Rate spread Trigger of 3.000. 70727 RB CMPFDCP847 TILA - ARM Loan No ARM Loan Program (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure Disclosure dated Applicable 2015-6 after 3 days from 07/29/2005. Application FINAL application date 07/06/2005. ARM Loan Program Disclosure after 3 days from application. 70727 RB CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note is hard and lacks Applicable 2015-6 L refinance; provison state required exclusion FINAL not disclosed that the prepayment cannot be charged upon a lender to lender transaction. Penalty expired 7/28/2008. 70728 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.670% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.490% causing variance of FINAL 4.180% which exceeds HMDA Rate spread Trigger of 3.000. 70729 RB CMPFDCP315 TILA - Sum of No Sum of scheduled pmts not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT scheduled pmts not equal to Total of Applicable 2015-6 equal to Total of Payments, TIL Total of FINAL Payments Payments: $479,725.18 total Payments as Calculated: $479,725.20. 70730 RA CMPDOC155 Application Missing No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT change. Applicable 2015-6 FINAL 70731 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.693% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.490% causing variance of FINAL 3.203% which exceeds HMDA Rate spread Trigger of 3.000. 70731 RB CMPFDCP315 TILA - Sum of No Total of Payments per the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT scheduled pmts not Final TIL is $520,945.18. Applicable 2015-6 equal to Total of Total of Payments per FINAL Payments payment stream is $$520,945.20 ; variance of .02 70732 RB CMPFDCP315 TILA - Sum of No Total of Payments per the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT scheduled pmts not Final TIL is $508,435.18. Applicable 2015-6 equal to Total of Total of Payments per FINAL Payments payment stream is $508,438.20, for a discrepancy of $.02. 70733 (No Data) Complete TPMT 2015-6 FINAL 70734 (No Data) Complete TPMT 2015-6 FINAL 70735 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.311% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.560% causing variance of FINAL 3.751% which exceeds HMDA Rate spread Trigger of 3.000. 70735 RB CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note is hard and lacks Applicable 2015-6 L refinance; provison state required exclusion FINAL not disclosed that the prepayment cannot be charged upon a lender to lender transaction. Penalty expired 9/15/2008. 70735 RB CMPSTPP303 PPP - State law No Prepayment Penalty is hard (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid per note and does not Applicable 2015-6 by insurance proceeds; contain state required FINAL provision not exclusion that prepayment disclosed will not be charged if paid by insurance proceeds. Penalty expired 9/15/2008. 70737 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.021% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.49% causing variance of FINAL 3.531% which exceeds HMDA Rate spread Trigger of 3.000. 70738 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.160% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.490% causing variance of FINAL 4.670% which exceeds HMDA Rate spread Trigger of 3%. 70738 RB CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note is hard and lacks Applicable 2015-6 L refinance; provison state required exclusion FINAL not disclosed that the prepayment cannot be charged upon a lender to lender transaction. Penalty expired 8/12/2008. 70738 RB CMPSTPP303 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid note is hard and lacks Applicable 2015-6 by insurance proceeds; provision for payment of FINAL provision not loan by insurance disclosed proceeds. Penalty expired 8/12/2008. 70741 RB CMPFDCP300 HMDA Rate Spread No The test APR is 7.74% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR 4.53% which Applicable 2015-6 results in a difference FINAL 3.21% which exceeds the maximum allowed of 3.0%. 70741 CB CRDLGL3626 Mod maturity date does No Tape has mod date of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape 1/29/2013. File has mod Applicable 2015-6 maturity date dated 5/21/2011. Tape has FINAL maturity date of 1/1/2036. File has maturity date of 11/1/2035. Extension in file dated 1/29/2013 changed maturity date from 11/1/2035 to 1/1/2036. 70742 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.081% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.560% causing variance of FINAL 3.521% which exceeds HMDA Rate spread Trigger of 3.000. 70742 RB CMPSTPP302 PPP - State law No Prepayment Penalty is hard (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- per note and does not Applicable 2015-6 L refinance; provison contain state required FINAL not disclosed exclusion that prepayment will not be charged on lender to lender refinance. Penalty expired 7/31/2008. 70742 RB CMPSTPP303 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid note is hard and lacks Applicable 2015-6 by insurance proceeds; provision for payment of FINAL provision not loan by insurance disclosed proceeds. Penalty expired 7/31/2008. 70743 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.622% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.560% causing variance of FINAL 3.062% which exceeds HMDA Rate spread Trigger of 3.0. 70744 (No Data) Complete TPMT 2015-6 FINAL 70745 (No Data) Complete TPMT 2015-6 FINAL 70746 RB CMPFDCP315 TILA - Sum of No Total of Payments per the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT scheduled pmts not Final TIL is $647,528.38. Applicable 2015-6 equal to Total of Total of Payments per FINAL Payments payment stream is $647,528.40, for a discrepancy of $.02. 70746 RB CMPSTPP107 PPP - Prepayment No Prepayment penalty exceeds (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty exceeds maximum months interest Applicable 2015-6 maximum allowed allowed. FINAL (months interest) 70747 RB CMPRESPA845 RESPA - GFE given No GFE given 7/25/05 after 3 (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from days from application date Applicable 2015-6 application 7/20/2005 FINAL 70748 RB CMPFDCP315 TILA - Sum of No Total of Payments per the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT scheduled pmts not Final TIL is $429,364.82. Applicable 2015-6 equal to Total of Total of Payments per FINAL Payments payment stream is $429,364.80, for a discrepancy of $.02. 70749 RB CMPFDCP300 HMDA Rate Spread No The test APR is 7.880% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.490% Applicable 2015-6 which results in a FINAL difference of 3.390% which exceeds the maximum allowed of 3.0%. 70749 RB CMPSTPP107 PPP - Prepayment No Prepayment penalty is 5.0% (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty exceeds which exceeds state max of Applicable 2015-6 maximum allowed 3.875%. Prepayment FINAL (months interest) expired 7/25/10. 70749 RA CMPSTPP303 PPP - State law No Prepayment penalty is 5.0% (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid which exceeds state max of Applicable 2015-6 by insurance proceeds; 3.875%. Prepayment FINAL provision not expired 7/25/10. disclosed 70749 RA CMPSTPP108 PPP - Prepayment No Prepayment penalty is 5.0% (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty type exceeds which exceeds state max of Applicable 2015-6 maximum allowed 3.875%. Prepayment FINAL expired 7/25/10. 70750 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.125% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.53% causing variance of FINAL 3.595% which exceeds HMDA Rate spread Trigger of 3.000. 70750 RB CMPRESPA3ot in File No GFE Not in File (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 70750 RB CMPSTPP302 PPP - State law No State law prohibits PPP on (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- L-to-L refinance; Applicable 2015-6 L refinance; provison provision not disclosed FINAL not disclosed 70751 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.683% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.530% causing variance of FINAL 4.153% which exceeds HMDA Rate spread Trigger of 3.000. 70751 RB CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note is hard and lacks Applicable 2015-6 L refinance; provison state required exclusion FINAL not disclosed that the prepayment cannot be charged upon a lender to lender transaction. Penalty expired 9/9/08. 70753 RA CMPDOC155 Application Missing No Initial Application (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Missing. Applicable 2015-6 FINAL 70753 RB CMPSTPP303 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid note is hard and lacks Applicable 2015-6 by insurance proceeds; state required exclusion FINAL provision not that the prepayment cannot disclosed be charged upon payment in full from an insurance policy. 70754 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.766% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.530% causing variance of FINAL 5.236% which exceeds HMDA Rate spread Trigger of 3.000. 70756 RB CMPFDCP300 HMDA Rate Spread No The test APR is 7.879%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 4.560% resulting in a FINAL difference of 3.319%, This exceeds the HMDA rate spread trigger of 3.000%. 70757 RB CMPFDCP307 TILA - Missing TIL at No Missing TIL at application (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT application Applicable 2015-6 FINAL 70757 RB CMPSTPP302 PPP - State law No Terms of PPP do not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- incorporate a soft Applicable 2015-6 L refinance; provison provision prohibiting the FINAL not disclosed PPP if paid by insurance proceeds. 70758 (No Data) Complete TPMT 2015-6 FINAL 70759 RB CMPRESPA3ot in File No Missing Lender GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Broker GFE in file dated Applicable 2015-6 07/18/05. FINAL 70759 RB CMPSTPP303 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid note is hard and lacks Applicable 2015-6 by insurance proceeds; state required exclusion FINAL provision not that the prepayment cannot disclosed be charged upon payment in full from an insurance policy. 70760 RB CMPFDCP305 TILA - TIL discl. not No Appication date is (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT made within 3 days of 07/25/2005. Initial TIL is Applicable 2015-6 application dated 08/10/2005. This is FINAL more than 3 days from application. 70760 RB CMPROR118 ROR - Disbursement No per HUD the disbursement (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT date is on/before date is the same date as Applicable 2015-6 disclosed "midnight the end of the ROR period. FINAL of" date 70760 RB CMPROR2330 ROR - Disbursement No per HUD the disbursement (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT date is before end of date is the same date as Applicable 2015-6 statutory rescission the end of the ROR period. FINAL period 70760 RB CMPSTPP302 PPP - State law No State law prohibits PPP on (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- L-to-L refinance; provison Applicable 2015-6 L refinance; provison not disclosed FINAL not disclosed 70761 CB CRDLGL3626 Mod maturity date does No Tape has Mod maturity date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape of 8/1/2035. Mod has Applicable 2015-6 maturity date maturity date of FINAL 8/15/2035, no information/document in file to verify why tape has different date. 70762 (No Data) Complete TPMT 2015-6 FINAL 70763 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.754% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.530% causing variance of FINAL 4.224% which exceeds HMDA Rate spread Trigger of 3.000. 70763 RB CMPFDCP305 TILA - TIL discl. not No Credit report (pg 44) and (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT made within 3 days of Authorization to Release Applicable 2015-6 application Information (pg 103) in FINAL file for XXX both dated 8/4/2005. Earliest TIL located 8/16/2005 (pg 34). 70763 RB CMPRESPA845 RESPA - GFE given No Credit report (pg 44) and (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from Authorization to Release Applicable 2015-6 application Information (pg 103) in FINAL file for XXX both dated 8/4/2005. Earliest GFE located 8/16/2005. 70765 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.756% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.470% causing variance of FINAL 3.286% which exceeds HMDA Rate spread Trigger of 3%. 70766 RA CMPSTPP302 PPP - State law No Prepay penalty provision (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- not disclosed in file Applicable 2015-6 L refinance; provison prohibited by law. Prepay FINAL not disclosed expiration date is 07/31/2010 70767 RB CMPFDCP315 TILA - Sum of No Total of Payments per TIL (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT scheduled pmts not is $699,911.98; Total Applicable 2015-6 equal to Total of Payments as Calculated: FINAL Payments $699,912.00 70767 RA CMPSTPP1535 PPP - Prepayment No Prepayment penalty term (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty term exceeds exceeds state maximum Applicable 2015-6 state maximum FINAL 70768 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.858% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.530% causing variance of FINAL 3.328% which exceeds HMDA Rate spread Trigger of 3.000. 70768 RB CMPSTPP107 PPP - Prepayment No Prepay of 5% of UPB in (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty exceeds excess of10% of OPB Applicable 2015-6 maximum allowed exceeds state maximum FINAL (months interest) prepay penalty type of 6 mos interest on amt prepd in 12 mos that is >20% of OPB. Prepayment penalty expiration date 08/29/10. 70769 (No Data) Complete TPMT 2015-6 FINAL 70770 RB CMPFDCP315 TILA - Sum of No Total of Payments per the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT scheduled pmts not Final TIL is $395,337.61. Applicable 2015-6 equal to Total of Total of Payments per FINAL Payments payment stream is $395,339.13, for a discrepancy of $-1.52. 70770 RB CMPRESPA845 RESPA - GFE given No GFE dated 8/9/05 not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from within 3 days of Applicable 2015-6 application application date 8/4/05. FINAL 70771 RB CMPFDCP315 TILA - Sum of No Total of Payments per the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT scheduled pmts not Final TIL is $251,604.01. Applicable 2015-6 equal to Total of Total of Payments per FINAL Payments payment stream is $251,604.00, for a discrepancy of $.01. 70772 RB CMPFDCP300 HMDA Rate Spread No HMDA Benchmark Term 360 (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Date Applicable 2015-6 8/15/2005 Test APR 7.770 FINAL HMDA Benchmark Rate 4.530 HMDA Benchmark/APR Variance 3.ate Spread Trigger 3.000 70773 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.214% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.560% causing variance of FINAL 3.654% which exceeds HMDA Rate spread Trigger of 3.000. 70775 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.082% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.490% causing variance of FINAL 3.592% which exceeds HMDA Rate spread Trigger of 3%. 70775 RB CMPFDCP314 TILA - Final TIL not No Final TIL not dated, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to unable to confirm timely Applicable 2015-6 confirm timely delivery FINAL delivery 70776 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.421% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.560% causing variance of FINAL 3.861% which exceeds HMDA Rate spread Trigger of 3.000. 70777 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.445% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.760% causing variance of FINAL 3.685% which exceeds HMDA Rate spread Trigger of 3.000. 70777 RB CMPSTPP302 PPP - State law No Closing disclosure was not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- provided at closing. Applicable 2015-6 L refinance; provison FINAL not disclosed 70777 RB CMPSTPP303 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid note is hard and lack Applicable 2015-6 by insurance proceeds; state required exclusions. FINAL provision not disclosed 70778 RB CMPFDCP300 HMDA Rate Spread No Test APR is 9.248% per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold final TIL with a benchmark Applicable 2015-6 rate of 4.760% resulting FINAL in a variance of 4.488% which exceeds HMDA rate spread trigger of 3% 70781 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.607% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.560% causing variance of FINAL 4.047% which exceeds HMDA Rate spread Trigger of 3.000. 70782 (No Data) Complete TPMT 2015-6 FINAL 70783 RB CMPSTPP302 PPP - State law No State law prohibits PPP on (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- L-to-L refinance; provison Applicable 2015-6 L refinance; provison not disclosed. Penalty FINAL not disclosed expired 11/10/2008. 70783 RB CMPSTPP303 PPP - State law No State law prohibits PPP if (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid paid by insurance Applicable 2015-6 by insurance proceeds; proceeds; provision not FINAL provision not disclosed. Penalty expired disclosed 11/10/2008. 70784 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.906% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.760% causing variance of FINAL 3.146% which exceeds HMDA Rate spread Trigger of 3.000. 70784 RB CMPFDCP847 TILA - ARM Loan No Application date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure 9/21/2005, ARM Disclosure Applicable 2015-6 after 3 days from in file Dated 10/20/2005. FINAL application Lender ARM Disclosure not received within 3 days of application. 70785 RB CMPFDCP300 HMDA Rate Spread No Test APR 8.019%, the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR 4.560% which Applicable 2015-6 results in APR variance of FINAL 3.459% which exceeds the maximum of allowed of 3.00%. 70785 RB CMPSTPP302 PPP - State law No PPP expires on 10/13/2008; (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- not lender to lender refi. Applicable 2015-6 L refinance; provison FINAL not disclosed 70786 RA CMPFINT106 Finance charge No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more change. Applicable 2015-6 than $100 (Pmt Stream) FINAL 70787 (No Data) Complete TPMT 2015-6 FINAL 70788 RB CMPSTPP303 PPP - State law No State law prohibits PPP if (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid paid by insurance Applicable 2015-6 by insurance proceeds; proceeds; provision not FINAL provision not disclosed disclosed 70789 RB CMPFDCP315 TILA - Sum of No Total of payments stated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT scheduled pmts not on TIL is $336,409.19. Applicable 2015-6 equal to Total of Payment stream totals FINAL Payments $336,409.20 ($934.47 x 360). Difference of $0.01. 70789 RA CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note is hard and lacks Applicable 2015-6 L refinance; provison state required exclusion FINAL not disclosed that the prepayment cannot be charged upon a lender to lender transaction. Penalty expired 9/19/2008. 70790 RB CMPRESPA845 RESPA - GFE given No Missing initial GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from Application date 08/18/05. Applicable 2015-6 application GFE dated 9/12/05. Not FINAL received within 3 days of application. 70791 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.908% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.560% causing variance of FINAL 4.348% which exceeds HMDA Rate spread Trigger of 3.000. 70791 RA CMPSTPP100 PPP - Prepayment No Prepayment penalty of 5% (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty prohibited by of UPB if amt prepd in 12 Applicable 2015-6 state mos> 10% of OPB is FINAL prohibited by state. Prepayment expiration date is 09/21/2010. 70792 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.912% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.530% causing variance of FINAL 3.382% which exceeds HMDA Rate spread Trigger of 3.000. 70792 RB CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note is hard and lacks Applicable 2015-6 L refinance; provison state required exclusion FINAL not disclosed that the prepayment cannot be charged upon a lender to lender transaction. 70793 RB CMPRESPA845 RESPA - GFE given No GFE given 9/16/05 after 3 (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from days from application Applicable 2015-6 application 9/1/05. FINAL 70794 RA CMPSTPP302 PPP - State law No PPP agreement has no (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- exclusion for Lender to Applicable 2015-6 L refinance; provison Lender refi. Exoiration FINAL not disclosed date 9/24/2010. 70795 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.78% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.560% causing variance of FINAL 3.22% which exceeds HMDA Rate spread Trigger of 3.000. 70795 RB CMPSTPP107 PPP - Prepayment No Prepayment penalty of 5% (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty exceeds exceeds maximum allowed Applicable 2015-6 maximum allowed per state of 3.675%. FINAL (months interest) Prepayment penalty expiration is 09/21/08 70795 RA CMPSTPP303 PPP - State law No Prepayment Penalty is hard (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid and lacks state required Applicable 2015-6 by insurance proceeds; provision prohibiting FINAL provision not prepayment if paid by disclosed insurance proceeds. Prepayment expiration date is 09/21/2008. 70795 RA CMPSTPP108 PPP - Prepayment No Prepayment penalty of 5% (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty type exceeds of UPB if amount paid >10% Applicable 2015-6 maximum allowed in any 12 month period FINAL exceeds maximum allowed per state of 6 months interest on amount prepaid in excess of 20% of OPB. Prepayment penalty expiration is 09/21/08. 70796 (No Data) Complete TPMT 2015-6 FINAL 70797 RB CMPFDCP300 HMDA Rate Spread No The test APR is 9.332%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 4.830% resulting in a FINAL difference of 4.502%. This exceeds the HMDA rate spread trigger of 3.0%. 70800 RB CMPSTPP302 PPP - State law No State law prohibits PPP on (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- L-to-L refinance; provison Applicable 2015-6 L refinance; provison not disclosed. PPP expired FINAL not disclosed 09/13/2010. 70800 RB CMPSTPP303 PPP - State law No State law prohibits PPP if (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid paid by insurance Applicable 2015-6 by insurance proceeds; proceeds; provision not FINAL provision not disclosed. PPP expired disclosed 09/13/2010. 70800 RB CMPSTPP106 PPP - Prepayment No Prepayment penalty of 5% (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty exceeds exceeds maximum allowed. Applicable 2015-6 maximum allowed (%) PPP expired 09/13/2010. FINAL 70801 (No Data) Complete TPMT 2015-6 FINAL 70802 RB CMPSTPP106 PPP - Prepayment No 5% of OPB exceeds max of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty exceeds 2% of UPB. Applicable 2015-6 maximum allowed (%) FINAL 70802 RB CMPSTPP108 PPP - Prepayment No 5% of OPB exceeds max of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty type exceeds 2% of UPB. Applicable 2015-6 maximum allowed FINAL 70803 RB CMPFDCP300 HMDA Rate Spread No The test APR is 7.807% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.470% Applicable 2015-6 which results in a FINAL difference of 3.337% which exceeds the maximum allowed of 3.0%. 70803 RB CMPSTPP303 PPP - State law No Prepayment penalty is 5% (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid per Prepayment Rider which Applicable 2015-6 by insurance proceeds; exceeds state max penalty FINAL provision not of 3.720%. Prepayment disclosed expired 8/31/08. 70803 RB CMPSTPP107 PPP - Prepayment No Prepayment penalty is 5% (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty exceeds per Prepayment Rider which Applicable 2015-6 maximum allowed exceeds state max penalty FINAL (months interest) of 3.720%. Prepayment expired 8/31/08. 70803 RB CMPSTPP108 PPP - Prepayment No Prepayment penalty is 5% (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty type exceeds per Prepayment Rider which Applicable 2015-6 maximum allowed exceeds state max penalty FINAL of 3.720%. Prepayment expired 8/31/08. 70804 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.089% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.760% causing variance of FINAL 3.329% which exceeds HMDA Rate spread Trigger of 3.000. 70804 RB CMPROR2442 Incorrect ROR Form No Lender used H8 ROR form (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Used - H8 for refi for a lender to lender Applicable 2015-6 with same lender, 3rd refinance. Regulation Z FINAL Circuit state (has designates the H9 held H8 to be rescission form as the defective) form designed for same lender refinance transactions; for this loan the lender is using the H8 form. Regulation Z has language allowing the use of a substantially similar notice. Claytons view has been that an H8 protects the lender and assignee to at least the same extent as an H9, but Clayton recognized that one could think that the mere existence of the H9 takes away the substantially similar notice argument. The majority of U.S. Circuit Courts that have opined on the issue have upheld the use of an H8 in a same- lender refinance; therefore, Clayton grades the use of an H8 form in a same-lender refinance as a level B condition- Non Material exception. 70806 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.128% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.470% causing variance of FINAL 4.658% which exceeds HMDA Rate spread Trigger of 3.000. 70806 RB CMPFDCP847 TILA - ARM Loan No ARM Loan Program (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure Disclosure after 3 days Applicable 2015-6 after 3 days from from application. ARM FINAL application disclosure dated 8/2/2005, and application date was 7/26/2005. 70806 RB CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note is hard and lacks Applicable 2015-6 L refinance; provison state required exclusion FINAL not disclosed that the prepayment cannot be charged upon a lender to lender transaction. 70807 RB CMPFDCP300 HMDA Rate Spread No Test APR 10.(No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold Benchmark Rate 4.pplicable 2015-6 Benchmark/APR Variance FINAL 6.ate Spread Trigger 3.000 70807 RB CMPFDCP847 TILA - ARM Loan No Application date of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure 07/05/2005, TIL in file Applicable 2015-6 after 3 days from Dated 08/02/2005. Lender FINAL application TIL not received within 3 days of application. 70807 RB CMPRESPA845 RESPA - GFE given No Application date of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from 07/05/2005, GFE in file Applicable 2015-6 application Dated 08/02/2005. Lender FINAL GFE not received within 3 days of application. 70807 RB CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note is hard and lacks Applicable 2015-6 L refinance; provison state required exclusion FINAL not disclosed that the prepayment cannot be charged upon a lender to lender transaction. 70808 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.632% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.530% causing variance of FINAL 4.102% which exceeds HMDA Rate spread Trigger of 3.000. 70808 RB CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note is hard and lacks Applicable 2015-6 L refinance; provison state required exclusion FINAL not disclosed that the prepayment cannot be charged upon a lender to lender transaction. 70809 RB CMPFDCP320 TILA - Prepay not No Missing PPP addendum. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT disclosed on TIL Applicable 2015-6 FINAL 70810 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.338% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.560% causing variance of FINAL 3.778% which exceeds HMDA Rate spread Trigger of 3.000. 70810 RB CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note is hard and lacks Applicable 2015-6 L refinance; provison state required exclusion FINAL not disclosed that the prepayment cannot be charged upon a lender to lender transaction. Penalty expired 9/19/2008. 70811 RB CMPFDCP300 HMDA Rate Spread No Test APR 11.(No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold Benchmark Rate 4.pplicable 2015-6 Benchmark/APR Variance FINAL 6.ate Spread Trigger 3.000 70811 RB CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note is hard and lacks Applicable 2015-6 L refinance; provison state required exclusion FINAL not disclosed that the prepayment cannot be charged upon a lender to lender transaction. 70812 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.526% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.83% causing variance of FINAL 3.696% which exceeds HMDA Rate spread Trigger of 3%. 70812 RB CMPSTPP302 PPP - State law No State law prohibits PPP on (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- L-to-L refinance; Applicable 2015-6 L refinance; provison provision not disclosed. FINAL not disclosed 70820 RB CMPFDCP300 HMDA Rate Spread No Test APR is 7.772% per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold final TIL with a benchmark Applicable 2015-6 rate of 4.750% resulting FINAL in a variance of 3.022% which exceeds HMDA rate spread trigger of 3% 70820 CB CRDLGL3626 Mod maturity date does No Tape has mod maturity date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape of 12/01/2035, mod in file Applicable 2015-6 maturity date has maturity date of FINAL 12/23/2035, no information/documentation in file to verify why tape has that date. 70821 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.219% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.76% causing variance of FINAL 3.459% which exceeds HMDA Rate spread Trigger of 3.000. 70822 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.290% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.830% causing variance of FINAL 5.460% which exceeds HMDA Rate spread Trigger of 3.000. 70822 RB CMPSTPP302 PPP - State law No State law prohibits PPP on (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- L-to-L refinance; Applicable 2015-6 L refinance; provison provision not disclosed, FINAL not disclosed PPP expired 11/16/2006. 70822 RB CMPSTPP303 PPP - State law No State law prohibits PPP if (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid paid by insurance Applicable 2015-6 by insurance proceeds; proceeds; provision not FINAL provision not disclosed, PPP expired disclosed 11/16/2006 70824 RB CMPFDCP314 TILA - Final TIL not No Final TIL not dated by (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to borrower, unable to Applicable 2015-6 confirm timely confirm timely delivery FINAL delivery 70824 RB CMPRESPA3ot in File No No evidence of original (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT GFE from lender in file. Applicable 2015-6 FINAL 70825 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.934% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.830% causing variance of FINAL 4.104% which exceeds HMDA Rate spread Trigger of 3.000. 70825 RB CMPRESPA845 RESPA - GFE given No GFE is dated 11/XX/05, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from transaction date. Applicable 2015-6 application Application date is FINAL 11/08/05. 70826 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.443% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.830% causing variance of FINAL 3.613% which exceeds HMDA Rate spread Trigger of 3.000. 70828 (No Data) Complete TPMT 2015-6 FINAL 70829 RB CMPFDCP300 HMDA Rate Spread No Test APR 10.(No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold Benchmark Rate 4.pplicable 2015-6 Benchmark/APR Variance FINAL 5.ate Spread Trigger 3.000 70829 RB CMPFDCP847 TILA - ARM Loan No Application date 10/10/05, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure ARM Disclosure in file Applicable 2015-6 after 3 days from Dated 10/26/05. Lender ARM FINAL application Disclosure not received within 3 days of application. 70829 RB CMPFDCP315 TILA - Sum of No Total of Payments per the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT scheduled pmts not Final TIL is $507,529.81. Applicable 2015-6 equal to Total of Total of Payments per FINAL Payments payment stream is $507,529.80, for a discrepancy of $.01. 70830 RB CMPFDCP300 HMDA Rate Spread No The test APR is 7.625%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 4.560% which results in a FINAL difference of 3.065% which exceeds the maximum allowed of 3.0%. 70830 RB CMPFDCP315 TILA - Sum of No Final TIL total of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT scheduled pmts not payments is $377,611.22. Applicable 2015-6 equal to Total of Payment schedule is 360 FINAL Payments payments at $1,048.92 each which equals $377,611.20 for a difference of $0.02. 70831 RB CMPFDCP315 TILA - Sum of No Total of Payments per the Total of Payments (No Data) (No Data) Not (No Data) (No Data) Complete TPMT scheduled pmts not Final TIL is $546,105.59. per the Final TIL Applicable 2015-6 equal to Total of Total of Payments per is $546,105.59. FINAL Payments payment stream is Total of Payments $546,105.60, for a per payment discrepancy of $.01. stream is $546,105.60, for a discrepancy of $.01. 70832 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.512% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.560% causing variance of FINAL 4.952% which exceeds HMDA Rate spread Trigger of 3.000. 70832 RB CMPFDCP847 TILA - ARM Loan No Earliest ARM disclosure in (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure file dated 10/4/05 Applicable 2015-6 after 3 days from FINAL application 70832 RB CMPFDCP315 TILA - Sum of No Total of Payments per the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT scheduled pmts not Final TIL is $500,517.31. Applicable 2015-6 equal to Total of Total of Payments per FINAL Payments payment stream is $500,517.30, for a discrepancy of $0.01. 70833 RB CMPFDCP300 HMDA Rate Spread No Test APR 10.914% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark rate 4.760% Applicable 2015-6 causing variance 6.154% FINAL which exceeds 3.00% rate spread trigger. 70833 RB CMPFDCP315 TILA - Sum of No Final TIL disclosed total (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT scheduled pmts not of payments $684,042.65 Applicable 2015-6 equal to Total of with sum of payments per FINAL Payments payment stream $684041.76 causing a variance $0.89. 70833 RB CMPFDCP849 TILA - Required ARM No ARM disclosure not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Loan Program provided. Applicable 2015-6 Disclosure missing FINAL 70834 RB CMPFDCP315 TILA - Sum of No Total of payments per TIL (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT scheduled pmts not $834,865.22, total of Applicable 2015-6 equal to Total of payments per paystream FINAL Payments $834,965.20, variance $0.02. 70835 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.267% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.760% causing variance of FINAL 4.507% which exceeds HMDA Rate spread Trigger of 3.000. 70835 RB CMPFDCP315 TILA - Sum of No Total of Payments per the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT scheduled pmts not Final TIL is $233,694.01. Applicable 2015-6 equal to Total of Total of Payments per FINAL Payments payment stream is $233,697.50, for a discrepancy of $-3.49. 70835 RB CMPSTPP107 PPP - Prepayment No Prepayment penalty is 5% (No Data) (No Data) (No Data) Exception Originator (No Data) Complete TPMT penalty exceeds of the UPB if within 12 2015-6 maximum allowed month period the payment FINAL (months interest) exceeds 10% of the OPB. Prepayment penalty expiration date is 10/16/2010 70835 RA CMPSTPP303 PPP - State law No Prepayment penalty is hard (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid and lacks provision Applicable 2015-6 by insurance proceeds; prohibiting prepayment if FINAL provision not paid by insurance disclosed proceeds. Prepayment expiration date is 10/16/2010. 70836 RB CMPFDCP300 HMDA Rate Spread No Test APR 8.(No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold Benchmark Rate 4.pplicable 2015-6 Benchmark/APR Variance FINAL 3.ate Spread Trigger 3.000 70836 RB CMPFDCP315 TILA - Sum of No Scheduled payments are (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT scheduled pmts not $1711.10 x 360, equaling Applicable 2015-6 equal to Total of $615,996.00. Final TIL FINAL Payments lists total of payments as $615,995.99. Scheduled payments exceeds Final TIL by $0.01. 70837 RB CMPROR117 ROR - Expiration date No Expiration date on ROR (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT on form prior to end marked as 9/27/2003. Applicable 2015-6 of rescission period Transaction date is FINAL 09/XX/2005. 70838 (No Data) Complete TPMT 2015-6 FINAL 70839 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.405% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.830% causing variance of FINAL 3.575% which exceeds HMDA Rate spread Trigger of 3%. 70839 RB CMPSTPP302 PPP - State law No Prepayment Penalty is hard (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- per note and does not Applicable 2015-6 L refinance; provison contain state required FINAL not disclosed exclusion that prepayment will not be charged on lender to lender refinance. Penalty expired 12/4/2008. 70840 RB CMPFDCP300 HMDA Rate Spread No The test APR is 9.477% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR 4.56% which Applicable 2015-6 results in a difference FINAL 4.917% which exceeds the maximum allowed of 3.0%. 70841 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.148% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.750% causing variance of FINAL 4.398% which exceeds HMDA Rate spread Trigger of 3.000. 70841 RB CMPROR1911 Incorrect ROR Form No H9 (increase amount of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Used - H9 Form Used in credit) ROR form used for Applicable 2015-6 Refinance With this NON-lender to lender FINAL Different Creditor refinance. H8 (will result in mortgage) was the proper form. 70842 (No Data) Complete TPMT 2015-6 FINAL 70843 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.963% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.530% causing variance of FINAL 4.433% which exceeds HMDA Rate spread Trigger of 3%. 70843 RB CMPFDCP314 TILA - Final TIL not No Final TIL not dated, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to unable to confirm timely Applicable 2015-6 confirm timely delivery FINAL delivery 70844 RB CMPAPRT101 APR - Irregular pmt No Finance charges (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT loan; underdisclosed understated $9732.29 by Applicable 2015-6 APR > 0.250% payment stream. TIL FINAL disclosed finance charge of $183,034.40 with calculated finance charge of $192,766.69. TIL disclosed APR 8.32% calculated APR 8.617% variance of 0.2977% exceeds 0.25% tolerance. 70844 RB CMPFDCP300 HMDA Rate Spread No HMDA Rate Spread greater (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold than threshold. Applicable 2015-6 FINAL 70844 RB CMPFINT106 Finance charge No Finance charges (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more understated $9732.29 by Applicable 2015-6 than $100 (Pmt Stream) payment stream. TIL FINAL disclosed finance charge of $183,034.40 with calculated finance charge of $192,766.69 for a variance of 0.297% exceeding 0.125% tolerance. 70845 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.600% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.530% causing variance of FINAL 3.070% which exceeds HMDA Rate spread Trigger of 3.000. 70845 RB CMPRESPA845 RESPA - GFE given No GFE in file is dated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from 8/31/2005; application Applicable 2015-6 application date is 8/16/2005. FINAL 70845 RB CMPSTPP302 PPP - State law No Prepay penalty does not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- contain soft language for Applicable 2015-6 L refinance; provison lender-to-lender FINAL not disclosed exclusion. 70846 RB CMPSTPP302 PPP - State law No State law prohibits PPP on (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- L-to-L refinance; Applicable 2015-6 L refinance; provison provision not disclosed. FINAL not disclosed 70847 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.563% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.730% causing variance of FINAL 3.833% which exceeds HMDA Rate spread Trigger of 3.000. 70847 RB CMPFDCP847 TILA - ARM Loan No ARM Loan Program (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure Disclosure received 5/13/5 Applicable 2015-6 after 3 days from after 3 days from FINAL application application 4/28/05. 70847 RB CMPSTCP1155 SC Home Loans - No 'Amounts Earned' (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT 'Amounts Earned' Disclosure not dated Applicable 2015-6 Disclosure not dated within 3 days of Broker FINAL within 3 days of application of 3/3/05. Broker App Date 70847 RB CMPSTCP1161 SC Home Loans - No Designated Agency (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Designated Agency Disclosure not dated Applicable 2015-6 Disclosure not dated within 3 days of Broker FINAL within 3 days of app date of 3/3/05 Broker App Date 70848 (No Data) Complete TPMT 2015-6 FINAL 70849 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.983% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.530% causing variance of FINAL 3.453% which exceeds HMDA Rate spread Trigger of 3.000. 70849 RB CMPRESPA3ot in File No Missing GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 70849 VD PRVAAPPR100 Missing Appraisal Yes Missing Appraisal. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 70850 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.047% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.270% causing variance of FINAL 5.777% which exceeds HMDA Rate spread Trigger of 3.000. 70850 RB CMPRESPA845 RESPA - GFE given No GFE dated 8/25/05 given (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from after 3 days from Applicable 2015-6 application application date of FINAL 8/15/05. 70851 RB CMPRESPA3ot in File No Missing GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 70854 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.159% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.530% causing variance of FINAL 4.629% which exceeds HMDA Rate spread Trigger of 3.000. 70854 CB CRDLGL3626 Mod maturity date does No Tape has Mod maturity date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape of 2/1/2049. Mod has Applicable 2015-6 maturity date maturity date of FINAL 12/1/2048. File has an Extension Agreement dated 6/27/2014 which changed the maturity date to 2/1/2049. 70855 (No Data) Complete TPMT 2015-6 FINAL 70856 RB CMPRESPA845 RESPA - GFE given No GFE dated 9/9/2005; (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from application date is Applicable 2015-6 application 8/24/2005. FINAL 70856 RB CMPSTCP959 MI Home Loans- No Borrowers Bill of Rights (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Borrowers Bill of dated 9/9/2005; Applicable 2015-6 Rights Not Provided application date is FINAL within 3 Business Days 8/24/2005. of Application 70856 RB CMPSTCP965 MI Home Loans- No Consumer (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Consumer Caution/Homeownership Applicable 2015-6 Caution/Homeownership Counseling Notice dated FINAL Counseling Notice Not 9/9/2005; application date Timely is 8/24/2005. 70858 RB CMPFDCP300 HMDA Rate Spread No Test APR 8.(No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold Benchmark Rate 4.pplicable 2015-6 Benchmark/APR Variance FINAL 4.ate Spread Trigger 3.000 70858 RB CMPRESPA3ot in File No Missing GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 70858 RB CMPSTCP959 MI Home Loans- No Document in file provided (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Borrowers Bill of at closing. Applicable 2015-6 Rights Not Provided FINAL within 3 Business Days of Application 70858 RB CMPSTCP965 MI Home Loans- No Document in file provided (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Consumer at closing. Applicable 2015-6 Caution/Homeownership FINAL Counseling Notice Not Timely 70859 RB CMPROR118 ROR - Disbursement No Per HUD-1 funds were (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT date is on/before disbursed on 09/02/2005 Applicable 2015-6 disclosed "midnight which is the last day of FINAL of" date the Right of recession period. The error appears to be in the HUd paperwork as the settlement date is off by one day casuing the 3 day window to not be completed before disbursement date. 70859 RB CMPROR2330 ROR - Disbursement No Per HUD-1 funds were (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT date is before end of disbursed on 09/02/2005 Applicable 2015-6 statutory rescission which is the last day of FINAL period the Right of recession period. The error appears to be in the HUd paperwork as the settlement date is off by one day casuing the 3 day window to not be completed before disbursement date. 70860 (No Data) Complete TPMT 2015-6 FINAL 70861 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.345% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.56% causing variance of FINAL 5.785% which exceeds HMDA Rate spread Trigger of 3.000. 70862 (No Data) Complete TPMT 2015-6 FINAL 70863 (No Data) Complete TPMT 2015-6 FINAL 70864 RB CMPRESPA3ot in File No Missing GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 70865 RB CMPRESPA3ot in File No Missing initial GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 70866 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.835% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.530% causing variance of FINAL 3.305% which exceeds HMDA Rate spread Trigger of 3.000. 70868 (No Data) Complete TPMT 2015-6 FINAL 70869 RB CMPFDCP300 HMDA Rate Spread No The test APR is 10.225% (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR 4.83% Applicable 2015-6 which results in a FINAL difference 5.395% which exceeds the maximum allowed of 3.0%. 70869 RB CMPFDCP3254 TILA - Cannot No Arm disclosure in file not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT determine if ARM dated. Applicable 2015-6 Program Disclosure was FINAL provided in a timely manner 70869 RB CMPSTPP303 PPP - State law No Terms of prepayment (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid penalty do not include Applicable 2015-6 by insurance proceeds; provision excluding PPP if FINAL provision not paid by insurance disclosed proceeds. Prepay expires 12/7/08. 70870 (No Data) Complete TPMT 2015-6 FINAL 70873 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.897% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.760% causing variance of FINAL 3.137% which exceeds HMDA Rate spread Trigger of 3.000. 70873 RB CMPFDCP307 TILA - Missing TIL at No Missing lender's initial (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT application TIL. Applicable 2015-6 FINAL 70873 RB CMPFDCP314 TILA - Final TIL not No Final TIL is not hand (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to dated by borrower. Applicable 2015-6 confirm timely FINAL delivery 70873 RB CMPRESPA3ot in File No Missing lender's GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 70873 RB CMPSTPP302 PPP - State law No Prepay penalty does not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- contain soft language for Applicable 2015-6 L refinance; provison lender-to-lender FINAL not disclosed exclusion. 70874 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.629% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.760% causing variance of FINAL 5.869% which exceeds HMDA Rate spread Trigger of 3.000. 70875 RB CMPFDCP300 HMDA Rate Spread No Test APR is 9.999% per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold final TIL with a benchmark Applicable 2015-6 rate of 4.750% resulting FINAL in a variance of 5.249% which exceeds HMDA rate spread trigger of 3% 70875 RB CMPFDCP847 TILA - ARM Loan No 1/25/06 ARM Loan Program (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure Disclosure after 3 days Applicable 2015-6 after 3 days from from 1/11/06 application FINAL application 70876 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.597% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.750% causing variance of FINAL 3.847% which exceeds HMDA Rate spread Trigger of 3.000. 70877 RB CMPFDCP300 HMDA Rate Spread No The test APR is 9.859% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.56% Applicable 2015-6 which results in a FINAL difference 5.299% which exceeds the maximum allowed of 3.0%. 70878 (No Data) Complete TPMT 2015-6 FINAL 70879 RB CMPFDCP300 HMDA Rate Spread No The Test APR is 8.108% (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold with HMDA Benchmark Rate Applicable 2015-6 of 4.72% causing variance FINAL of 3.388% which exceeds HMDA Rate spread trigger of 3.00%. 70879 RB CMPRESPA3ot in File No Missing the initial Good (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Faith Estimate. Applicable 2015-6 FINAL 70880 RB CMPFDCP300 HMDA Rate Spread No The test APR is 7.94% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.56% Applicable 2015-6 which results in a FINAL difference 3.38% which exceeds the maximum allowed of 3.0%. 70880 RB CMPFDCP305 TILA - TIL discl. not No Initial TIL dated 5/25/05 (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT made within 3 days of not within 3 days of Applicable 2015-6 application application date 5/18/05. FINAL 70880 RB CMPFDCP2109 ROR - Unknown latest No Missing Final TIL. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT TIL date; cannot Applicable 2015-6 determine whether FINAL borrower was provided their full rescission period 70880 RB CMPFDCP316 TILA - Stated Loan No Missing Final TIL. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Term not equal to the Applicable 2015-6 TIL Payment term FINAL 70880 RB CMPFDCP308 TILA - Missing TIL at No Missing Final TIL. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT closing Applicable 2015-6 FINAL 70881 RB CMPFDCP314 TILA - Final TIL not No Final TIL is not hand (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to dated by Borrower. Form Applicable 2015-6 confirm timely is dated 02/14/05. FINAL delivery 70881 RB CMPFDCP849 TILA - Required ARM No Missing ARM Loan Program (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Loan Program Disclosure. Applicable 2015-6 Disclosure missing FINAL 70881 RB CMPRESPA3ot in File No Missing GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 70882 RB CMPFDCP300 HMDA Rate Spread No The test APR is 11.649% (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is 4.83% Applicable 2015-6 which results in a FINAL difference 6.819% which exceeds the maximum allowed of 3.0%. 70882 RB CMPFDCP847 TILA - ARM Loan No Missing arm disclosure (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure dated within 3 days of Applicable 2015-6 after 3 days from application date. FINAL application 70882 RA CMPSTPP302 PPP - State law No Terms of PPP do not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- incorporate a soft Applicable 2015-6 L refinance; provison provision excluding the FINAL not disclosed PPP on lender to lender transaction. 70883 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.191% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.760% causing variance of FINAL 3.431% which exceeds HMDA Rate spread Trigger of 3.0. 70883 RB CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note is hard and lacks Applicable 2015-6 L refinance; provison state required exclusion FINAL not disclosed that the prepayment cannot be charged upon a lender to lender transaction. 70884 (No Data) Complete TPMT 2015-6 FINAL 70885 RB CMPFDCP300 HMDA Rate Spread No Test APR 10.(No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold Benchmark Rate 4.pplicable 2015-6 Benchmark/APR Variance FINAL 6.ate Spread Trigger 3.000 70885 RB CMPFDCP315 TILA - Sum of No TILA - Sum of scheduled (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT scheduled pmts not pmts not equal to Total of Applicable 2015-6 equal to Total of Payments , $.01 FINAL Payments variance.TIL Total of Payments: $381,249.17Total Payments as Calculated: $381,249.18 70885 RA CMPSTPP302 PPP - State law No State law prohibits PPP on (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- L-to-L refinance; provison Applicable 2015-6 L refinance; provison not disclosed . PPP FINAL not disclosed expiration date is 11/15/07. 70885 CB CRDLGL3626 Mod maturity date does No Tape has mod maturity of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape 12/01/2035, mod in file Applicable 2015-6 maturity date has maturity date of FINAL 12/18/2035, no information/document in file to verify why tape has that date. 70886 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.619% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.830% causing variance of FINAL 3.789% which exceeds HMDA Rate spread Trigger of 3.000. 70887 (No Data) Complete TPMT 2015-6 FINAL 70888 RB CMPRESPA3ot in File No Missing GFE at (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT application. Applicable 2015-6 FINAL 70890 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.081% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.56% causing variance of FINAL 4.521% which exceeds HMDA Rate spread Trigger of 3.0. 70890 RB CMPRESPA3ot in File No Missing GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 70891 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.653% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.760% causing variance of FINAL 3.893% which exceeds HMDA Rate spread Trigger of 3.000. 70891 RB CMPRESPA845 RESPA - GFE given No GFE dated 10/19/2005, more (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from than 3 days after Applicable 2015-6 application application date of FINAL 9/28/2005. 70892 RB CMPRESPA3ot in File No Missing Good Faith (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Estimate. Applicable 2015-6 FINAL 70893 RB CMPRESPA845 RESPA - GFE given No Missing initial GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from Applicable 2015-6 application FINAL 70894 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.571% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.560% causing variance of FINAL 3.011% which exceeds HMDA Rate spread Trigger of 3.000. 70894 RB CMPRESPA3ot in File No Missing GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 70894 RB CMPSTCP959 MI Home Loans- No Borrower Bill of Rights (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Borrowers Bill of dated 10/6/2005 with Applicable 2015-6 Rights Not Provided application date FINAL within 3 Business Days 9/27/2005. of Application 70894 RB CMPSTCP965 MI Home Loans- No Consumer (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Consumer Caution/Homeownership Applicable 2015-6 Caution/Homeownership Counseling Notice dated FINAL Counseling Notice Not 10/6/2005 with application Timely date 9/27/2005. 70895 RB CMPRESPA3ot in File No Missing Good Faith (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Estimate. Applicable 2015-6 FINAL 70896 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.020% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.560% causing variance of FINAL 5.460% which exceeds HMDA Rate spread Trigger of 3.000. 70896 RB CMPRESPA3ot in File No Missing GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 70896 CB CRDLGL3626 Mod maturity date does No Tape has maturity of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape 3/1/2036. Mod has maturity Applicable 2015-6 maturity date date of 2/1/2036. FINAL Extension in file dated 10/7/2010 changed maturity date from 2/1/2036 to 3/1/2036. 70897 RB CMPFDCP300 HMDA Rate Spread No Test APR is 7.878% per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold final TIL with a benchmark Applicable 2015-6 rate of 4.560% resulting FINAL in a variance of 3.318% which exceeds HMDA rate spread trigger of 3% 70897 RB CMPRESPA845 RESPA - GFE given No 10/14/05 GFE given after 3 (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from days from 10/3/05 Applicable 2015-6 application application date FINAL 70898 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.437% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.560% causing variance of FINAL 3.877% which exceeds HMDA Rate spread Trigger of 3.000. 70898 RB CMPRESPA3ot in File No Missing GFE at (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT application. Applicable 2015-6 FINAL 70899 RB CMPFDCP300 HMDA Rate Spread No Test APR is 8.133% per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold final TIL with a benchmark Applicable 2015-6 rate of 4.830% resulting FINAL in a variance of 3.303% which exceeds HMDA rate spread trigger of 3% 70899 RB CMPSTPP303 PPP - State law No State law prohibits PPP (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid if paid by insurance Applicable 2015-6 by insurance proceeds; proceeds; provision not FINAL provision not disclosed disclosed 70899 RA CMPSTPP108 PPP - Prepayment No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty type exceeds change. Applicable 2015-6 maximum allowed FINAL 70900 RB CMPFDCP300 HMDA Rate Spread No Test APR is 8.459% per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold final TIL with a benchmark Applicable 2015-6 rate of 4.750% resulting FINAL in a variance of 3.709% which exceeds HMDA rate spread trigger of 3% 70900 RB CMPSTPP303 PPP - State law No State law prohibits PPP if (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid paid by insurance Applicable 2015-6 by insurance proceeds; proceeds; provision not FINAL provision not disclosed disclosed 70901 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.253% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.75% causing variance of FINAL 4.503% which exceeds HMDA Rate spread Trigger of 3%. 70901 RB CMPSTPP302 PPP - State law No Prepayment Penalty is hard (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- per note and does not Applicable 2015-6 L refinance; provison contain state required FINAL not disclosed exclusion that prepayment will not be charged if paid by insurance proceeds. Prepayment penalty expiration date is 12/22/2008 70902 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.421% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.590% causing variance of FINAL 4.831% which exceeds HMDA Rate spread Trigger of 3.000. 70902 CB CRDLGL3626 Mod maturity date does No Tape has maturity of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape 06/01/2036. Mod has Applicable 2015-6 maturity date maturity date of FINAL 05/01/2036. Extension in file dated 08/19/2013 changed maturity date from 05/01/2036 to 06/01/2036. 70903 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.271%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 4.830% resulting in a FINAL difference of 3.441%. This exceeds the HMDA rate spread trigger of 3.0%. 70814 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.765% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.830% causing variance of FINAL 3.935% which exceeds HMDA Rate spread Trigger of 3.000. 70814 RB CMPRESPA3ot in File No Missing GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 70815 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.520% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.830% causing variance of FINAL 5.690% which exceeds HMDA Rate spread Trigger of 3.000. 70815 RB CMPSTPP302 PPP - State law No Prepayment Penalty is hard (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- per note and does not Applicable 2015-6 L refinance; provison contain state required FINAL not disclosed exclusion that prepayment will not be charged on lender to lender refinance. Penalty expired 11/15/2005. 70816 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.096%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 4.830% resulting in a FINAL difference of 3.266%. This exceeds the HMDA rate spread trigger of 3.0%. 70816 CB CRDLGL3626 Mod maturity date does No Tape has Mod maturity date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape of 1/1/2041. Mod has Applicable 2015-6 maturity date maturity date of FINAL 11/1/2040. File has an Extension Agreement dated 5/20/2013 which changed the maturity date to 1/1/2041. 70817 (No Data) Complete TPMT 2015-6 FINAL 70818 RB CMPFDCP300 HMDA Rate Spread No HMDA Benchmark Term HMDA (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold Benchmark Date 12/15/2005 Applicable 2015-6 Test APR 8. Benchmark Rate 4.750 HMDA Benchmark/APR Variance 3.ate Spread Trigger 3.000 Violates Federal Rate Spread threshold? Yes 70819 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.713% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.760% causing variance of FINAL 3.953% which exceeds HMDA Rate spread Trigger of 3.000. 70819 RB CMPFDCP314 TILA - Final TIL not No Final TIL not hand dated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to by borrowers Applicable 2015-6 confirm timely FINAL delivery 70819 RB CMPSTPP100 PPP - Prepayment No Prepayment penalty is 5%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty prohibited by 5%, 5%, 2%, 1% of amount Applicable 2015-6 state prepaid in years 1-5. FINAL Penalty expired 11/7/2010. 70904 RB CMPFDCP300 HMDA Rate Spread No Test APR is 8.874% per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold final TIL with a benchmark Applicable 2015-6 rate of 4.830% resulting FINAL in a variance of 4.044% which exceeds HMDA rate spread trigger of 3% 70905 (No Data) Complete TPMT 2015-6 FINAL 70907 RB CMPFDCP300 HMDA Rate Spread No Test APR is 7.731% per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold final TIL with a benchmark Applicable 2015-6 rate of 4.590% resulting FINAL in a variance of 3.141% which exceeds HMDA rate spread trigger of 3.00% 70907 RB CMPSTPP303 PPP - State law No State law prohibits PPP if (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid paid by insurance Applicable 2015-6 by insurance proceeds; proceeds; provision not FINAL provision not disclosed disclosed 70908 RB CMPFDCP300 HMDA Rate Spread No Test APR is 8.191% per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold final TIL with a benchmark Applicable 2015-6 rate of 4.780% resulting FINAL in a variance of 3.411% which exceeds HMDA rate spread trigger of 3% 70908 RB CMPSTPP106 PPP - Prepayment No 3%, 2%, 1% of amt prepaid (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty exceeds in yr 1,2,3 Prepayment Applicable 2015-6 maximum allowed (%) penalty exceeds maximum FINAL allowed (1%) 70909 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.826% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.470% causing variance of FINAL 5.356% which exceeds HMDA Rate spread Trigger of 3.000. 70909 RB CMPSTPP302 PPP - State law No Prepayment Penalty is hard (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- per note and does not Applicable 2015-6 L refinance; provison contain state required FINAL not disclosed exclusion that prepayment will not be charged on lender to lender refinance. 70909 RB CMPSTPP303 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid note is hard and lacks Applicable 2015-6 by insurance proceeds; provision for payment of FINAL provision not loan by insurance proceeds disclosed 70910 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.874% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.750% causing variance of FINAL 4.124% which exceeds HMDA Rate spread Trigger of 3.000. 70910 RB CMPFDCP847 TILA - ARM Loan No Application date 1/2/2006, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure ARM Disclosure in file Applicable 2015-6 after 3 days from Dated 1/10/2006. Lender FINAL application ARM Disclosure not received within 3 days of application. 70910 RB CMPRESPA845 RESPA - GFE given No Application date 1/2/2006, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from GFE in file Dated Applicable 2015-6 application 1/10/2006. Lender GFE not FINAL received within 3 days of application. 70910 RB CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note is hard and lacks Applicable 2015-6 L refinance; provison state required exclusion FINAL not disclosed that the prepayment cannot be charged upon a lender to lender transaction. 70910 RB CMPSTPP303 PPP - State law No Prepayment Penalty is hard (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid per note and does not Applicable 2015-6 by insurance proceeds; contain state required FINAL provision not exclusion that prepayment disclosed will not be charged if paid by insurance proceeds. 70910 RB CMPSTPP106 PPP - Prepayment No Maximum PPP per OHIO may (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty exceeds be charged not to exceed Applicable 2015-6 maximum allowed (%) 1% of the original FINAL principal balance for 5 years. PPP for subject loan is 5% of the amount prepaid, which exceeds the state maximum allowed. 70911 RB CMPROR118 ROR - Disbursement No 9/6/05 disbursement date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT date is on/before is on/before 9/7/05 Applicable 2015-6 disclosed "midnight disclosed "midnight of" FINAL of" date date 70911 RB CMPROR2330 ROR - Disbursement No 9/6/05 disbursement date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT date is before end of is before end of 9/7/05 Applicable 2015-6 statutory rescission statutory rescission FINAL period period 70912 (No Data) Complete TPMT 2015-6 FINAL 70913 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.346% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.590% causing variance of FINAL 3.756% which exceeds HMDA Rate spread Trigger of 3.000. 70914 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.553% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.590% causing variance of FINAL 5.963% which exceeds HMDA Rate spread Trigger of 3.000. 70914 RB CMPFDCP847 TILA - ARM Loan No 2/6/06 ARM Loan Program (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure Disclosure after 3 days Applicable 2015-6 after 3 days from from 1/23/06 application FINAL application 70914 RB CMPRESPA3ot in File No Missing GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 70915 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.504% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.750% causing variance of FINAL 4.754% which exceeds HMDA Rate spread Trigger of 3.000. 70915 RB CMPFDCP307 TILA - Missing TIL at No Missing TIL at (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT application application. Applicable 2015-6 FINAL 70915 RB CMPRESPA3ot in File No Missing lender GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69440 RB CMPFDCP300 HMDA Rate Spread No Test APR 8.(No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold Benchmark Rate 4.pplicable 2015-6 Benchmark/APR Variance FINAL 3.ate Spread Trigger 3.000 69440 RB CMPSTPP302 PPP - State law No Prepayment Penalty is hard (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- per note and does not Applicable 2015-6 L refinance; provison contain state required FINAL not disclosed exclusion that prepayment will not be charged on lender to lender refinance. PPP expiration date is 1/20/09. 69441 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.414% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.750% causing variance of FINAL 4.664% which exceeds HMDA Rate spread Trigger of 3%. 69442 (No Data) Complete TPMT 2015-6 FINAL 69443 RB CMPFDCP300 HMDA Rate Spread No The test APR is 10.548%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 4.750% resulting in a FINAL difference of 5.798%. This exceeds the HMDA rate spread trigger of 3.0%. 69444 RB CMPFDCP300 HMDA Rate Spread No The test APR is 10.560%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 4.590% which results in a FINAL difference of 5.970% which exceeds the maximum allowed of 3.0%. 69444 RB CMPFDCP847 TILA - ARM Loan No Application date is (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure 12/11/05; ARM disclosure Applicable 2015-6 after 3 days from signed and dated at FINAL application closing, 1/XX/06. 69445 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.761% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.930% causing variance of FINAL 3.831% which exceeds HMDA Rate spread Trigger of 3.000. 69446 RB CMPSTPP302 PPP - State law No Prepayment Penalty is hard (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- per note and does not Applicable 2015-6 L refinance; provison contain state required FINAL not disclosed exclusion that prepayment will not be charged on lender to lender refinance. Penalty expired 3/15/2009. 69447 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.962% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.590% causing variance of FINAL 4.372% which exceeds HMDA Rate spread Trigger of 3.0. 69448 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.953% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.830% causing variance of FINAL 5.123% which exceeds HMDA Rate spread Trigger of 3.000. 69448 RB CMPFDCP847 TILA - ARM Loan No Arm Program Disclosure (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure dated 12/2/2005; Applicable 2015-6 after 3 days from application date is FINAL application 10/18/2005. 69448 RB CMPRESPA3ot in File No Missing lender's GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69448 RB CMPSTPP302 PPP - State law No Prepay penalty does not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- contain soft language for Applicable 2015-6 L refinance; provison lender-to-lender FINAL not disclosed exclusion. 69449 RB CMPFDCP300 HMDA Rate Spread No Test APR 9.(No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold Benchmark Rate 4.pplicable 2015-6 Benchmark/APR Variance FINAL 4.ate Spread Trigger 3.000 69449 RB CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note is hard and lacks Applicable 2015-6 L refinance; provison state required exclusion FINAL not disclosed that the prepayment cannot be charged upon a lender to lender transaction. 69450 RB CMPFDCP300 HMDA Rate Spread No The test APR is 11.195the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.59% Applicable 2015-6 which results in a FINAL difference 6.605% which exceeds the maximum allowed of 3.0%. 69450 RB CMPFINT106 Finance charge No Final TIL disclosed (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more finance charges of Applicable 2015-6 than $100 (Pmt Stream) $158,348.47, per Clayton FINAL paystream calculations, finance charges are $158,516.49, resulting in understated finance charges of $168.02. Unable to determine source of understatement. 69451 RB CMPFINT109 Finance charge No Finance charge understated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more by $35.00. Per itemization Applicable 2015-6 than $35 (Pmt Stream) of amount financed, FINAL Closing Protection Letter , fee of $35.00 was not included in the Prepaid Finance Charges making the understatement of $35.00. 69451 RB CMPRESPA3ot in File No Missing Good Faith (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Estimate at Application. Applicable 2015-6 FINAL 69452 RB CMPFDCP300 HMDA Rate Spread No Benchmark Date 11/15/2005, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold Test APR 7.973, HMDA Applicable 2015-6 Benchmark Rate 4.830, HMDA FINAL Benchmark/APR Variance 3.143,HMDA Rate Spread Trigger 3.000. Violates Federal Rate Spread threshold 69452 RB CMPRESPA845 RESPA - GFE given No Only GFE in file dated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from 11/23/2005 Applicable 2015-6 application FINAL 69453 RB CMPRESPA3ot in File No Missing GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69454 (No Data) Complete TPMT 2015-6 FINAL 69455 RB CMPRESPA3ot in File No Missing GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69455 RB CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note is hard and lacks Applicable 2015-6 L refinance; provison state required exclusion FINAL not disclosed that the prepayment cannot be charged upon a lender to lender transaction. 69456 RB CMPRESPA3ot in File No Missing GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69456 RB CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note is hard and lacks Applicable 2015-6 L refinance; provison state required exclusion FINAL not disclosed that the prepayment cannot be charged upon a lender to lender transaction. 69457 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.736% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.560% causing variance of FINAL 4.176% which exceeds HMDA Rate spread Trigger of 3.000. 69457 RB CMPRESPA3ot in File No Missing GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69457 RB CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note is hard and lacks Applicable 2015-6 L refinance; provison state required exclusion FINAL not disclosed that the prepayment cannot be charged upon a lender to lender transaction. 69458 RB CMPRESPA3ot in File No Missing GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69458 RB CMPSTPP302 PPP - State law No Prepayment Penalty is hard (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- per note and does not Applicable 2015-6 L refinance; provison contain state required FINAL not disclosed exclusion that prepayment will not be charged on lender to lender refinance. PPP expires 11/2/2008. 69459 (No Data) Complete TPMT 2015-6 FINAL 69460 RB CMPRESPA3ot in File No Missing GFE (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69463 (No Data) Complete TPMT 2015-6 FINAL 69464 (No Data) Complete TPMT 2015-6 FINAL 69465 RB CMPRESPA3ot in File No Missing GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69465 VD PRVAAPPR100 Missing Appraisal Yes Missing Appraisal. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69466 RB CMPRESPA3ot in File No Missing Good Faith (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Estimate. Applicable 2015-6 FINAL 69467 (No Data) Complete TPMT 2015-6 FINAL 69468 RB CMPRESPA3ot in File No Missing GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69469 RB CMPRESPA845 RESPA - GFE given No GFE dated 11/16/05 given (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from after 3 days from Applicable 2015-6 application application date of FINAL 10/31/05. 69470 RB CMPFDCP300 HMDA Rate Spread No Test APR is 8.649% per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold final TIL with a benchmark Applicable 2015-6 rate of 4.760% resulting FINAL in a variance of 3.889% which exceeds HMDA rate spread trigger of 3% 69470 RB CMPFINT109 Finance charge No Finance charges (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more understated $75. Missing Applicable 2015-6 than $35 (Pmt Stream) lender's itemization of FINAL amount financed, unable to reconcile. 69470 RB CMPRESPA3ot in File No Missing GFE (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69470 RB CMPROR1909 Incorrect ROR Form No Regulation Z designates (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Used - H8 Form Used in the H9 rescission form as Applicable 2015-6 Refinance With the form designed for same FINAL Original Creditor lender refinance transactions; for this loan the lender is using the H8 form. Regulation Z has language allowing the use of a substantially similar notice. Claytons view has been that an H8 protects the lender and assignee to at least the same extent as an H9, but Clayton recognized that one could think that the mere existence of the H9 takes away the substantially similar notice argument. The majority of U.S. Circuit Courts that have opined on the issue have upheld the use of an H8 in a same- lender refinance; therefore, Clayton grades the use of an H8 form in a same-lender refinance as a level 2/B- Non Material exception in those Circuits that have not decided on this issue. 69470 CB CRDLGL3626 Mod maturity date does No Tape has mod maturity of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape 1/1/2036, mod in file has Applicable 2015-6 maturity date maturity date of 1/5/2036, FINAL no information/document in file to verify why tape has that date. 69470 VA PRVAAPPR100 Missing Appraisal No Missing appraisal. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69471 RB CMPRESPA3ot in File No Missing initial and final (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Good Faith Estimates Applicable 2015-6 Disclosure Statement. FINAL 69471 CD CRDLGL197 Missing Modification Yes File is missing Mod dated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT 1/13/2009 Applicable 2015-6 FINAL 69472 RB CMPRESPA3ot in File No Missing initial Lender GFE (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT at application. Applicable 2015-6 FINAL 69473 RB CMPRESPA3ot in File No Missing earlly lender GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69473 RB CMPSTPP302 PPP - State law No Terms of PPP do not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- include soft provision Applicable 2015-6 L refinance; provison prohibiting the PPP on a FINAL not disclosed lender to lender refinance. 69474 (No Data) Complete TPMT 2015-6 FINAL 69476 (No Data) Complete TPMT 2015-6 FINAL 69477 RB CMPFDCP305 TILA - TIL discl. not No Application date is (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT made within 3 days of 2/6/06. Earliest TIL is Applicable 2015-6 application dated 3/20/06. FINAL 69477 RB CMPRESPA845 RESPA - GFE given No Application date is (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from 2/6/06. Earliest GFE is Applicable 2015-6 application dated 2/14/06. FINAL 69478 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.762% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.780% causing variance of FINAL 3.982% which exceeds HMDA Rate spread Trigger of 3.000. 69478 RB CMPFDCP847 TILA - ARM Loan No ARM Loan Program (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure Disclosure after 3 days Applicable 2015-6 after 3 days from from application, received FINAL application 3/9 application date 2/28. 69478 RB CMPSTPP302 PPP - State law No Prepayment Penalty is hard (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- per note and does not Applicable 2015-6 L refinance; provison contain state required FINAL not disclosed exclusion that prepayment will not be charged on lender to lender refinance. 69478 RB CMPSTPP303 PPP - State law No Prepayment Penalty is hard (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid per note and does not Applicable 2015-6 by insurance proceeds; contain state required FINAL provision not exclusion that prepayment disclosed will not be charged if paid by insurance proceeds. 69479 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.626% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.590% causing variance of FINAL 4.036% which exceeds HMDA Rate spread Trigger of 3.000. 69480 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.421% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.590% causing variance of FINAL 4.831% which exceeds HMDA Rate spread Trigger of 3%. 69481 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.724% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.590% causing variance of FINAL 3.134% which exceeds HMDA Rate spread Trigger of 3.000. 69482 RB CMPFDCP300 HMDA Rate Spread No Test APR 9.(No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold Benchmark Rate 4.pplicable 2015-6 Benchmark/APR Variance FINAL 4.ate Spread Trigger 3.000 69482 RB CMPSTPP107 PPP - Prepayment No Prepayment penalty exceeds (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty exceeds maximum allowed (months Applicable 2015-6 maximum allowed interest) FINAL (months interest) 69484 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.57% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.75% causing variance of FINAL 5.82% which exceeds HMDA Rate spread Trigger of 3.000. 69484 RB CMPFDCP315 TILA - Sum of No TIL disclosed payments of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT scheduled pmts not $325,130.41. Actual per Applicable 2015-6 equal to Total of paystream $325,130.40 for FINAL Payments a difference of .01 cents. 69485 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.483% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.75% causing variance of FINAL 4.733% which exceeds HMDA Rate spread Trigger of 3.000. 69485 RB CMPRESPA3ot in File No Missing GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69486 RB CMPRESPA3ot in File No Missing GFE (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69486 RB CMPSTCP959 MI Home Loans- No 11/28/05 Borrowers Bill of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Borrowers Bill of Rights Not Provided within Applicable 2015-6 Rights Not Provided 3 Business Days of FINAL within 3 Business Days 10/13/05 Application of Application 69486 RB CMPSTCP965 MI Home Loans- No 11/28/05 (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Consumer Caution/Homeownership Applicable 2015-6 Caution/Homeownership Counseling Notice Not FINAL Counseling Notice Not Provided within 3 Business Timely Days of 10/13/05 Application 69487 (No Data) Complete TPMT 2015-6 FINAL 69488 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.611% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.830% causing variance of FINAL 3.781% which exceeds HMDA Rate spread Trigger of 3.000. 69488 RB CMPRESPA845 RESPA - GFE given No Application date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from 12/05/2005, GFE in file Applicable 2015-6 application Dated 12/13/2005. Lender FINAL GFE not received within 3 days of application. 69489 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.055% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.83% causing variance of FINAL 3.225% which exceeds HMDA Rate spread Trigger of 3%. 69489 RB CMPRESPA3ot in File No Missing GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69491 (No Data) Complete TPMT 2015-6 FINAL 69492 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.223% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.750% causing variance of FINAL 4.473% which exceeds HMDA Rate spread Trigger of 3.000. 69492 RB CMPRESPA3ot in File No Missing GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69493 RB CMPRESPA3ot in File No Missing GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69494 RB CMPRESPA3ot in File No Missing GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69495 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.257% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.830% causing variance of FINAL 3.427% which exceeds HMDA Rate spread Trigger of 3.000. 69495 RB CMPRESPA3ot in File No Missing GFE (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69496 RB CMPRESPA3ot in File No Missing GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69498 (No Data) Complete TPMT 2015-6 FINAL 69499 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.423% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.750% causing variance of FINAL 5.673% which exceeds HMDA Rate spread Trigger of 3.000. 69499 RB CMPFDCP312 TILA - Final TIL Date No Final TIL Date 12/22/2005, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after actual but BWR dated Final TIL Applicable 2015-6 transaction date 12/23/2005. FINAL 69499 RB CMPRESPA3ot in File No Missing GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69499 CB CRDLGL3626 Mod maturity date does No Tape has maturity date of (No Data) (No Data) (No Data) Exception Aggregator (No Data) Complete TPMT not match tape 05/01/2036. Mod has 2015-6 maturity date maturity date 03/01/2036. FINAL Extension dated 03/02/15 changed the maturity date to 05/01/2036. 69500 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.293% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.780% Applicable 2015-6 which results in a FINAL difference of 3.513% which exceeds the maximum allowed of 3.0%. 69500 RB CMPSTPP303 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid note is hard and lacks Applicable 2015-6 by insurance proceeds; provision for payment of FINAL provision not loan by insurance disclosed proceeds. Prepayment expired 2/28/09. 69500 RB CMPSTPP107 PPP - Prepayment No Prepayment penalty is 5% (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty exceeds per Prepayment Rider which Applicable 2015-6 maximum allowed exceeds state max penalty FINAL (months interest) of 3.938%. Prepayment expired 2/28/09. 69500 RB CMPSTPP108 PPP - Prepayment No Prepayment penalty is 5% (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty type exceeds per Prepayment Rider which Applicable 2015-6 maximum allowed exceeds state max penalty FINAL of 3.938%. Prepayment expired 2/28/09. 69501 (No Data) Complete TPMT 2015-6 FINAL 69502 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.166% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.59% causing variance of FINAL 3.576% which exceeds HMDA Rate spread Trigger of 3%. 69503 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.817% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.780% causing variance of FINAL 4.037% which exceeds HMDA Rate spread Trigger of 3.000. 69504 (No Data) Complete TPMT 2015-6 FINAL 69505 RB CMPFDCP300 HMDA Rate Spread No The test APR is 7.986% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR 4.78% which Applicable 2015-6 results in a difference FINAL 3.206% which exceeds the maximum allowed of 3.0%. 69506 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.439% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.780% causing variance of FINAL 4.659% which exceeds HMDA Rate spread Trigger of 3.000. 69506 RB CMPFDCP314 TILA - Final TIL not No Final TIL not dated by (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to borrower, unable to Applicable 2015-6 confirm timely confirm timely delivery. FINAL delivery 69506 CB CRDLGL3626 Mod maturity date does No Tape has maturity of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape 10/01/2036. Mod has Applicable 2015-6 maturity date maturity date of FINAL 09/01/2036. Extension in file dated 11/24/13 changed maturity date from 09/01/36 to 10/01/36. 69507 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.889% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.76% causing variance of FINAL 5.129% which exceeds HMDA Rate spread Trigger of 3%. 69508 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.078% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.780% causing variance of FINAL 4.298% which exceeds HMDA Rate spread Trigger of 3.000. 69508 RB CMPRESPA845 RESPA - GFE given No Application date is (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from 1.26.2006, GFE in file is Applicable 2015-6 application dated 2.20.2006. FINAL 69509 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.047% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.75% causing variance of FINAL 5.297% which exceeds HMDA Rate spread Trigger of 3%. 69510 RB CMPSTPP306 PPP - Missing state- No Note Prepayment Penalty is (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT required disclosure Hard with no exclusions. Applicable 2015-6 that a PPP cannot be VA State Provisions state FINAL assessed upon a bona penalty may not be fide sale. collected if the prepayment funds come from the sale of the property. 70916 RB CMPFDCP314 TILA - Final TIL not No Final TIL is not hand (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to dated by borrowers Applicable 2015-6 confirm timely FINAL delivery 70917 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.131% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.580% causing variance of FINAL 3.551% which exceeds HMDA Rate spread Trigger of 3.000. 70917 RB CMPFDCP314 TILA - Final TIL not No Final TIL is not hand (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to dated by Borrower. Form Applicable 2015-6 confirm timely date is 03/XX/06, FINAL delivery transaction date. 70917 RB CMPRESPA3ot in File No Missing GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 70918 RB CMPFDCP300 HMDA Rate Spread No HMDA Benchmark Date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold 2/15/2006,Test APR Applicable 2015-6 8.346,HMDA Benchmark Rate FINAL 4.580,HMDA Benchmark/APR Variance 3.766,HMDA Rate Spread Trigger 3.000Violates Federal Rate Spread threshold. 70918 RB CMPRESPA3ot in File No Only Broker GFE in file. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 70919 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.627% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.59% causing variance of FINAL 5.37% which exceeds HMDA Rate spread Trigger of 3%. 70921 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.96% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.780% causing variance of FINAL 6.180% which exceeds HMDA Rate spread Trigger of 3.000. 70922 RB CMPFDCP300 HMDA Rate Spread No Test APR of 11.554% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.780% causing variance of FINAL 6.774% which exceeds HMDA Rate spread Trigger of 3.000. 70922 RB CMPFDCP847 TILA - ARM Loan No ARM Loan Program (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure Disclosure after 3 days Applicable 2015-6 after 3 days from from application, ARM loan FINAL application disclosure recvd on 2/14/06 application date was 1/27/06. 70923 RB CMPFDCP300 HMDA Rate Spread No The test APR is 9.277% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.59% Applicable 2015-6 which results in a FINAL difference 4.687% which exceeds the maximum allowed of 3.0%. 70923 RB CMPFINT109 Finance charge No Final TIL disclosed (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more finance charges of Applicable 2015-6 than $35 (Pmt Stream) $270,507.00, per Clayton FINAL paystream calculations, finance charges are $270,556.00,resulting in understated finance charges of $49.00. Unable to determine source of understatement, missing TIL Itemization. 70924 RB CMPFDCP300 HMDA Rate Spread No The test APR is 9.263% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 5.110% Applicable 2015-6 which results in a FINAL difference of 4.153% which exceeds the maximum allowed of 3.0%. 70924 RB CMPFDCP847 TILA - ARM Loan No Application in file dated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure 3/6/2006; ARM loan Applicable 2015-6 after 3 days from disclosure dated FINAL application 4/21/2006. 70925 RB CMPROR1911 Incorrect ROR Form No Lender used H8 ROR form (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Used - H9 Form Used in for a lender to lender Applicable 2015-6 Refinance With refinance. Regulation Z FINAL Different Creditor designates the H9 rescission form as the form designed for same lender refinance transactions; for this loan the lender is using the H8 form. Regulation Z has language allowing the use of a substantially similar notice. Claytons view has been that an H8 protects the lender and assignee to at least the same extent as an H9, but Clayton recognized that one could think that the mere existence of the H9 takes away the substantially similar notice argument. The majority of U.S. Circuit Courts that have opined on the issue have upheld the use of an H8 in a same- lender refinance; therefore, Clayton grades the use of an H8 form in a same-lender refinance as a level B condition- Non Material exception. 70926 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.362% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.750% causing variance of FINAL 5.612% which exceeds HMDA Rate spread Trigger of 3.000. 70926 RB CMPSTPP303 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid note is hard and lacks Applicable 2015-6 by insurance proceeds; provision for payment of FINAL provision not loan by insurance disclosed proceeds. 70926 RB CMPSTPP107 PPP - Prepayment No Prepayment penalty is 5% (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty exceeds of original principal, Applicable 2015-6 maximum allowed exceeds max allowed. FINAL (months interest) 70926 RB CMPSTPP108 PPP - Prepayment No Prepayment penalty is 5% (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty type exceeds of original principal, Applicable 2015-6 maximum allowed exceeds max allowed. FINAL 70927 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.109% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.11% causing variance of FINAL 3.99% which exceeds HMDA Rate spread Trigger of 3.000. 70928 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.774% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.360% causing variance of FINAL 3.414% which exceeds HMDA Rate spread Trigger of 3%. 70929 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.168%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is 4.59% Applicable 2015-6 resulting in a difference FINAL of 3.578%. This exceeds the HMDA rate spread trigger of 3.0%. 70930 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.46% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.590% causing variance of FINAL 3.87% which exceeds HMDA Rate spread Trigger of 3.000. 70931 RB CMPFDCP300 HMDA Rate Spread No Test APR of 11.752% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.780% causing variance of FINAL 6.972% which exceeds HMDA Rate spread Trigger of 3.000. 70931 RB CMPFDCP847 TILA - ARM Loan No Application date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure 02/15/2006, ARM Disclosure Applicable 2015-6 after 3 days from in file Dated 02/25/2006. FINAL application Lender ARM Disclosure not received within 3 days of application. 70932 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.237% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.780% causing variance of FINAL 3.457% which exceeds HMDA Rate spread Trigger of 3.000. 70933 (No Data) Complete TPMT 2015-6 FINAL 70934 RB CMPFDCP300 HMDA Rate Spread No Test APR is 9.032% per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold final TIL with a benchmark Applicable 2015-6 rate of 4.780% resulting FINAL in a variance of 4.252% which exceeds HMDA rate spread trigger of 3% 70935 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.990% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.590% Applicable 2015-6 which results in a FINAL difference of 4.400% which exceeds the maximum allowed of 3.0%. 70935 RA CMPSTPP100 PPP - Prepayment No Prepayment penalty (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty prohibited by prohibited by state. PPP Applicable 2015-6 state Expiration Date is FINAL 2/23/2009. 70936 RB CMPFDCP300 HMDA Rate Spread No The test APR is 9.076 the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR 4.59% which Applicable 2015-6 results in a difference FINAL 4.486% which exceeds the maximum allowed of 3.0%. 70936 RB CMPROR113 ROR - Missing Right of No Missing Right of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Rescission form Rescission form. Applicable 2015-6 FINAL 70938 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.34% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.93% causing variance of FINAL 5.41% which exceeds HMDA Rate spread Trigger of 3.000. 70939 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.518% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.590% causing variance of FINAL 3.928% which exceeds HMDA Rate spread Trigger of 3.000. 70940 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.433% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.780% causing variance of FINAL 3.653% which exceeds HMDA Rate spread Trigger of 3.000. 70941 RB CMPRESPA3ot in File No Missing GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 70942 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.009% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.750% causing variance of FINAL 4.259% which exceeds HMDA Rate spread Trigger of 3.000. 70942 RB CMPRESPA3ot in File No Missing GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 70960 RB CMPRESPA3ot in File No Missing GFE (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 70962 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.115% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.750% causing variance of FINAL 4.365% which exceeds HMDA Rate spread Trigger of 3.000. 70962 RB CMPFDCP309 TILA - Final TIL not No The final TIL in file is (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Executed not executed or dated Applicable 2015-6 FINAL 70962 RB CMPFDCP314 TILA - Final TIL not No nThe final TIL in file is (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to not executed or dated. Applicable 2015-6 confirm timely FINAL delivery 70963 RB CMPFDCP300 HMDA Rate Spread No The test APR is 7.985% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR 4.75% which Applicable 2015-6 results in a difference FINAL 3.235% which exceeds the maximum allowed of 3.0%. 70963 RB CMPRESPA3ot in File No Missing GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 70964 RB CMPFDCP300 HMDA Rate Spread No The test APR is 9.445% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.590% Applicable 2015-6 which results in a FINAL difference of 4.855% which exceeds the maximum allowed of 3.0%. 70964 RB CMPRESPA3ot in File No Missing GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 70964 RB CMPROR1909 Incorrect ROR Form No H-8 Right of Rescission (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Used - H8 Form Used in form used when subject Applicable 2015-6 Refinance With transaction is a Lender to FINAL Original Creditor Lender. 70965 RB CMPFDCP300 HMDA Rate Spread No Test APR is 7.598% per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold final TIL with a benchmark Applicable 2015-6 rate of 4.590% resulting FINAL in a variance of 3.008% which exceeds HMDA rate spread trigger of 3% 70965 RB CMPRESPA3ot in File No Missing GFE (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 70966 (No Data) Complete TPMT 2015-6 FINAL 70967 RB CMPFDCP300 HMDA Rate Spread No Test APR is 7.742% per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold final TIL with a benchmark Applicable 2015-6 rate of 4.590% resulting FINAL in a variance of 3.152% which exceeds HMDA rate spread trigger of 3% 70967 RB CMPRESPA845 RESPA - GFE given No 1/19/06 GFE given after 3 (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from days from 1/13/06 Applicable 2015-6 application application date FINAL 70968 RB CMPFDCP300 HMDA Rate Spread No Test APR is 7.627% per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold final TIL with a benchmark Applicable 2015-6 rate of 4.590% resulting FINAL in a variance of 3.037% which exceeds HMDA rate spread trigger of 3% 70968 RB CMPRESPA3ot in File No Missing GFE (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 70969 RB CMPFDCP305 TILA - TIL discl. not No Early TIL dated 1/20/2006; (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT made within 3 days of Application date is Applicable 2015-6 application 1/4/2006. FINAL 70969 RB CMPRESPA845 RESPA - GFE given No GFE dated 1/20/2006; (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from Application date is Applicable 2015-6 application 1/4/2006. FINAL 70970 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.739%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 4.930% resulting in a FINAL difference of 3.809%. This exceeds the HMDA rate spread trigger of 3.0%. 70971 RB CMPFDCP300 HMDA Rate Spread No Test APR is 10.705% per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold final TIL with a benchmark Applicable 2015-6 rate of 4.750% resulting FINAL in a variance of 5.955% which exceeds HMDA rate spread trigger of 3% 70971 RB CMPFDCP314 TILA - Final TIL not No Final TIL not dated by (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to borrower, unable to Applicable 2015-6 confirm timely confirm timely delivery. FINAL delivery 70971 RB CMPSTPP104 PPP - State does not No State does not allow (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT allow prepayment prepayment penalty upon a Applicable 2015-6 penalty upon a partial partial prepay FINAL prepay 70971 RB CMPSTPP1529 MN Home Loan- No State does not allow (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Prohibited Prepayment prepayment penalty upon a Applicable 2015-6 Penalty partial prepay FINAL 70972 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.025%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 4.750% resulting in a FINAL difference of 3.273%. This exceeds the max loan rate/bench mark difference of 3.000%. 70973 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.074% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.93% causing variance of FINAL 5.144% which exceeds HMDA Rate spread Trigger of 3.000. 70973 RB CMPFDCP847 TILA - ARM Loan No Application date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure 2/27/2006. ARM Loan Applicable 2015-6 after 3 days from Program Disclosure dated FINAL application 3/29/2006. This is 3 days after the application date. 70974 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.647% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.590% causing variance of FINAL 5.057% which exceeds HMDA Rate spread Trigger of 3.000. 70975 RB CMPFDCP300 HMDA Rate Spread No The test APR is 9.146% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.78% Applicable 2015-6 which results in a FINAL difference 4.366% which exceeds the maximum allowed of 3.0%. 70976 RB CMPFDCP300 HMDA Rate Spread No The test APR is 9.430%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 4.750% resulting in a FINAL difference of 4.680%. This exceeds the max loan rate/bench mark difference of 3.000%. 70977 (No Data) Complete TPMT 2015-6 FINAL 70978 RB CMPFDCP300 HMDA Rate Spread No Test APR 8.577%, HMDA (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark rate 4.780%, Applicable 2015-6 variance 3.797% exceeds FINAL 3.00% trigger. 70978 RB CMPSTPP100 PPP - Prepayment No PPP is prohibited. PPP (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty prohibited by expiration date Applicable 2015-6 state 03/05/2009. FINAL 70979 RB CMPRESPA845 RESPA - GFE given No GFE is dated 05/XX/06, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from transaction date. Applicable 2015-6 application Application date is FINAL 04/2/06. 70980 RB CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note is hard and lacks Applicable 2015-6 L refinance; provison state required exclusion FINAL not disclosed that the prepayment cannot be charged upon a lender to lender transaction. Penalty expired 5/24/2009. 70981 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.799%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 5.110% resulting in a FINAL difference of 3.689%. This exceeds the HMDA rate spread trigger of 3.0%. 70982 (No Data) Complete TPMT 2015-6 FINAL 70983 RB CMPFDCP300 HMDA Rate Spread No Test APR is 8.991% per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold final TIL with a benchmark Applicable 2015-6 rate of 4.750% resulting FINAL in a variance of 4.241% which exceeds HMDA rate spread trigger of 3% 70984 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.469% with (No Data) (No Data) (No Data) Exception Originator (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of 2015-6 4.930% causing variance of FINAL 3.539% which exceeds HMDA Rate spread Trigger of 3.000. 70985 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.035% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.750% causing variance of FINAL 4.285% which exceeds HMDA Rate spread Trigger of 3%. 70986 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.475% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.75% causing variance of FINAL 4.725% which exceeds HMDA Rate spread Trigger of 3.000. 70986 RB CMPFDCP847 TILA - ARM Loan No Application dated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure 03/22/2006. ARM Loan Applicable 2015-6 after 3 days from Program Disclosure dated FINAL application 3/2006. ARM Disclosure is dated 3 days from application. 70987 RB CMPFDCP300 HMDA Rate Spread No Test APR is 7.994% per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold final TIL with a benchmark Applicable 2015-6 rate of 4.75% resulting in FINAL a variance of 3.244% which exceeds HMDA rate spread trigger of 3% 70988 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.716% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.580% causing variance of FINAL 5.136% which exceeds HMDA Rate spread Trigger of 3.000. 70989 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.755% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.780% causing variance of FINAL 3.975% which exceeds HMDA Rate spread Trigger of 3.000. 70990 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.684% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.750% causing variance of FINAL 3.934% which exceeds HMDA Rate spread Trigger of 3.000. 70990 RB CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note is hard and lacks Applicable 2015-6 L refinance; provison state required exclusion FINAL not disclosed that the prepayment cannot be charged upon a lender to lender transaction. Penalty expired 3/14/2009. 70991 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.521% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.580% causing variance of FINAL 3.941% which exceeds HMDA Rate spread Trigger of 3.000. 70991 RB CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note is hard and lacks Applicable 2015-6 L refinance; provison state required exclusion FINAL not disclosed that the prepayment cannot be charged upon a lender to lender transaction. Penalty expired 3/22/2009. 70992 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.534% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.750% causing variance of FINAL 3.784% which exceeds HMDA Rate spread Trigger of 3.000. 70992 RB CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note is hard and lacks Applicable 2015-6 L refinance; provison state required exclusion FINAL not disclosed that the prepayment cannot be charged upon a lender to lender transaction. 70993 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.890% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.930% causing variance of FINAL 3.960% which exceeds HMDA Rate spread Trigger of 3.000. 70995 RA CMPAPRT110 APR - Insufficient No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Information for APR- change. Applicable 2015-6 Payment Stream Testing FINAL 70995 RA CMPFDCP319 TILA - Balloon Payment No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Not Disclosed change. Applicable 2015-6 FINAL 70995 RA CMPSLC1201 Late Charges - Unable No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT to Calculate Maximum change. Applicable 2015-6 Payment subject to FINAL late charge 70995 RB CMPSTPP1535 PPP - Prepayment No Prepayment penalty period (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty term exceeds is 36 months. Max per Applicable 2015-6 state maximum state is 6 months. FINAL 70997 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.629% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 5.110% Applicable 2015-6 which results in a FINAL difference of 3.519% which exceeds the maximum allowed of 3.0%. 70998 RB CMPSTPP107 PPP - Prepayment No Per rider and Note the PPP (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty exceeds is a 3%,2%,1% in years Applicable 2015-6 maximum allowed 1,2,3 which exceeds the FINAL (months interest) maximum allowed by state law. 70998 RB CMPSTPP108 PPP - Prepayment No Per rider and Note the PPP (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty type exceeds is a 3%,2%,1% in years Applicable 2015-6 maximum allowed 1,2,3 which exceeds the FINAL maximum allowed by state law. 70999 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.473% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.110% causing variance of FINAL 3.363% which exceeds HMDA Rate spread Trigger of 3%. 71000 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.756% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.750% causing variance of FINAL 5.006% which exceeds HMDA Rate spread Trigger of 3.000. 71000 RB CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note is hard and lacks Applicable 2015-6 L refinance; provison state required exclusion FINAL not disclosed that the prepayment cannot be charged upon a lender to lender transaction. Penalty expired 4/4/2009. 71001 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.483% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.110% causing variance of FINAL 5.373% which exceeds HMDA Rate spread Trigger of 3.000. 71002 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.599% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.110% causing variance of FINAL 3.489% which exceeds HMDA Rate spread Trigger of 3.000. 71004 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.404% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.260% causing variance of FINAL 3.144% which exceeds HMDA Rate spread Trigger of 3.000. 71004 RB CMPSTPP302 PPP - State law No State law prohibits PPP on (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- L-to-L refinance; Applicable 2015-6 L refinance; provison provision not disclosed. FINAL not disclosed PPP expired 05/18/2009. 71005 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.630% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.260% causing variance of FINAL 5.370% which exceeds HMDA Rate spread Trigger of 3.000. 71006 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.573% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.13% causing variance of FINAL 4.443% which exceeds HMDA Rate spread Trigger of 3%. 71007 RB CMPFDCP300 HMDA Rate Spread No The test APR is 9.322% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 5.130% Applicable 2015-6 which results in a FINAL difference of 4.192% which exceeds the maximum allowed of 3.0%. 71007 RB CMPSTPP302 PPP - State law No State law prohibits PPP on (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- L-to-L refinance; Applicable 2015-6 L refinance; provison Prepayment expired FINAL not disclosed 6/25/09. 71009 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.129% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.110% causing variance of FINAL 3.019% which exceeds HMDA Rate spread Trigger of 3.000. 71010 RB CMPFDCP300 HMDA Rate Spread No The test APR is 9.966% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR 5.26% which Applicable 2015-6 results in a difference FINAL 4.706% which exceeds the maximum allowed of 3.0%. 71010 RB CMPSTPP302 PPP - State law No Terms of PPP do not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- incorporate a soft Applicable 2015-6 L refinance; provison provision excluding the FINAL not disclosed PPP on lender to lender transaction. Prepay expires 5/18/09. 71011 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.087% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.11% causing variance of FINAL 3.977% which exceeds HMDA Rate spread Trigger of 3%. 71012 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.223% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.750% causing variance of FINAL 3.473% which exceeds HMDA Rate spread Trigger of 3.000. 71012 RB CMPSTPP302 PPP - State law No Prepayment penalty is hard (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- therefore, lacks the state Applicable 2015-6 L refinance; provison required exclusions. FINAL not disclosed Penalty expired 4/13/2009. 71012 CB CRDLGL3626 Mod maturity date does No Tape has maturity date of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape 5/1/2036. Mod has Applicable 2015-6 maturity date maturity date of FINAL 10/01/2036. Documentation in file dated 9/29/2014 includes an amortization schedule with an end date of 5/1/2036. Mod was not setup with a balloon payment. The amoritization schedule has an open balance after the last payment on 5/1/2036. 71013 RB CMPFDCP300 HMDA Rate Spread No Test APR is 10.058% per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold final TIL with a benchmark Applicable 2015-6 rate of 4.750% resulting FINAL in a variance of 5.308% which exceeds HMDA rate spread trigger of 3% 71013 RB CMPFDCP847 TILA - ARM Loan No Arm disclosure dated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure 4/14/2006 with application Applicable 2015-6 after 3 days from date 4/4/2006. FINAL application 71015 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.287% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.110% causing variance of FINAL 3.177% which exceeds HMDA Rate spread Trigger of 3.000. 71016 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.452% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.110% causing variance of FINAL 3.342% which exceeds HMDA Rate spread Trigger of 3.000. 71017 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.776% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.110% causing variance of FINAL 3.666% which exceeds HMDA Rate spread Trigger of 3.000. 71018 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.255% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.260% causing variance of FINAL 3.995% which exceeds HMDA Rate spread Trigger of 3.000. 71018 RB CMPSTPP302 PPP - State law No L-to-L refinance exclusion (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- provision not disclosed. Applicable 2015-6 L refinance; provison FINAL not disclosed 71019 RB CMPFDCP300 HMDA Rate Spread No Test APR is 10.615% per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold final TIL with a benchmark Applicable 2015-6 rate of 5.110% resulting FINAL in a variance of 5.505% which exceeds HMDA rate spread trigger of 3% 71020 (No Data) Complete TPMT 2015-6 FINAL 71021 RB CMPFDCP2095 TILA - Cannot No Initial TIL form not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT determine timely dated. Applicable 2015-6 delivery of Initial FINAL TIL 71021 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.659% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.130% causing variance of FINAL 3.529% which exceeds HMDA Rate spread Trigger of 3.000. 71022 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.69% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.26% causing variance of FINAL 5.43% which exceeds HMDA Rate spread Trigger of 3.000. 71023 (No Data) Complete TPMT 2015-6 FINAL 71024 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.215% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.110% causing variance of FINAL 4.105% which exceeds HMDA Rate spread Trigger of 3.000. 71024 RB CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note is hard and lacks Applicable 2015-6 L refinance; provison state required exclusion FINAL not disclosed that the prepayment cannot be charged upon a lender to lender transaction. 71024 RB CMPSTPP303 PPP - State law No Prepayment Penalty is hard (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid per note and does not Applicable 2015-6 by insurance proceeds; contain state required FINAL provision not exclusion that prepayment disclosed will not be charged if paid by insurance proceeds. 71024 RB CMPSTPP106 PPP - Prepayment No Maximum prepayment penalty (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty exceeds per OH is 3%, 2%, 1% of Applicable 2015-6 maximum allowed (%) OPB in years 1, 2, and 3. FINAL Subject loan has a prepayment penalty of 5% of OPB, therefore the 5% in all years 1, 2 and 3 of stated prepay exceeds OH state maximum allowances. 71025 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.629% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.260% causing variance of FINAL 3.369% which exceeds HMDA Rate spread Trigger of 3.000. 71025 RB CMPFDCP314 TILA - Final TIL not No Final TIL is not hand (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to dated by borrower. Applicable 2015-6 confirm timely FINAL delivery 71025 RB CMPSTCP1537 MN No acknowledgement No Missing Acknowledgement of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT of Oral Tax/Insurance Oral Tax and Insurance Applicable 2015-6 Disclosure in file disclosure. FINAL 71025 RB CMPSTPP1529 MN Home Loan- No File contains a Prohibited (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Prohibited Prepayment Prepayment Penalty Applicable 2015-6 Penalty FINAL 71025 RB CMPSTPP1533 MN Home Loan- No Prepayment Penalty Exceeds (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Prepayment Penalty Maximum Allowed. Applicable 2015-6 Exceeds Maximum FINAL Allowed 71026 RB CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note is hard and lacks Applicable 2015-6 L refinance; provison state required exclusion FINAL not disclosed that the prepayment cannot be charged upon a lender to lender transaction. 71027 RA CMPDOC155 Application Missing No Missing application. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 71027 RA CMPDOC1797 Missing Lender's No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Application Date change. Applicable 2015-6 FINAL 71027 RB CMPFDCP300 HMDA Rate Spread No Test APR 8.644% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark rate 5.110% Applicable 2015-6 causing variance 3.534% FINAL which exceeds 3.00% rate spread trigger. 71028 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.748% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.75% causing variance of FINAL 3.998% which exceeds HMDA Rate spread Trigger of 3.000%. 71029 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.629% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.110% causing variance of FINAL 4.519% which exceeds HMDA Rate spread Trigger of 3.000. 71029 RB CMPSTCP955 MI Home Loans - No Missing Borrower's Bill of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Borrower's Bill of Rights. Applicable 2015-6 Rights Not in File FINAL 71029 RB CMPSTCP961 MI Home Loans - No Missing Consumer (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Consumer Caution/Homeownership Applicable 2015-6 Caution/Homeownership Counseling Notice. FINAL Counseling Notice Not in File 71030 RA CMPFDCP847 TILA - ARM Loan No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure change. Applicable 2015-6 after 3 days from FINAL application 71030 RB CMPFINT106 Finance charge No The TIL reflects a finance (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more charge of $382,423.67, the Applicable 2015-6 than $100 (Pmt Stream) pay stream reflects a FINAL finance charge of $394,967.13 resulting in a difference of ($12,543.46). The TIL indicates an index rate of 4.925% resulting in a fully indexed rate of 7.875%, the actual index rate ranges from 5.14% to 5.32% resulting in a fully indexed rate ranging from 8.09%% to 8.27%. 71031 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.384% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.260% causing variance of FINAL 3.124% which exceeds HMDA Rate spread Trigger of 3.000. 71031 RB CMPFINT106 Finance charge No Final TIL disclosed (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more finance charges of Applicable 2015-6 than $100 (Pmt Stream) $380,065.18, per Clayton FINAL paystream calculations, finance charges are $380,447.14,resulting in understated finance charges of $381.96. Unable to determine source of understatement, missing TIL Itemization. 71032 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.356% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 5.260% Applicable 2015-6 which results in a FINAL difference of 3.096% which exceeds the maximum allowed of 3.0%. 71032 RB CMPFDCP305 TILA - TIL discl. not No Application date is (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT made within 3 days of 5/5/06. Earliest TIL in Applicable 2015-6 application file is dated 5/17/06. FINAL 71032 RB CMPRESPA845 RESPA - GFE given No Application date is (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from 5/5/06. Earliest GFE in Applicable 2015-6 application file is dated 5/17/06. FINAL 71032 RB CMPSTPP100 PPP - Prepayment No Prepayment penalty (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty prohibited by prohibited by state; Applicable 2015-6 state Prepayment expired FINAL 5/24/09. 71034 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.063% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.130% causing variance of FINAL 3.933% which exceeds HMDA Rate spread Trigger of 3.0%. 71034 RB CMPSTPP302 PPP - State law No Prepayment Penalty is hard (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- per note and does not Applicable 2015-6 L refinance; provison contain state required FINAL not disclosed exclusion that prepayment will not be charged on lender to lender refinance. 71035 RB CMPROR1911 Incorrect ROR Form No Incorrect ROR form H9 used (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Used - H9 Form Used in for non-lender to lender Applicable 2015-6 Refinance With refinance. Per Title, FINAL Different Creditor prior loan being paid originated by XXX. Lender for subject loan is with XXX 71037 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.972% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.110% causing variance of FINAL 3.862% which exceeds HMDA Rate spread Trigger of 3.000. 71037 RB CMPROR1911 Incorrect ROR Form No Incorrect ROR form H9 used (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Used - H9 Form Used in for non-lender to lender Applicable 2015-6 Refinance With refinance. Per Title, FINAL Different Creditor prior loan being paid originated by XXX. Lender for subject loan is with XXX. 71037 RB CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note is hard and lacks Applicable 2015-6 L refinance; provison state required exclusion FINAL not disclosed that the prepayment cannot be charged upon a lender to lender transaction. 71038 RA CMPFINT106 Finance charge No Final TIL disclosed (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more finance charges of Applicable 2015-6 than $100 (Pmt Stream) $263,218.31, per Clayton FINAL paystream calculations, finance charges are $264,659.31,resulting in understated finance charges of $1441.00. Unable to determine source of understatement, missing TIL Itemization. 71039 RB CMPFDCP300 HMDA Rate Spread No Test APR is 8.571% per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold final TIL with a benchmark Applicable 2015-6 rate of 5.260% resulting FINAL in a variance of 3.311% which exceeds HMDA rate spread trigger of 3% 71039 RB CMPRESPA845 RESPA - GFE given No 5/5/06 GFE given after 3 (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from days from 4/27/06 Applicable 2015-6 application application date FINAL 70944 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.562% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.110% causing variance of FINAL 6.452% which exceeds HMDA Rate spread Trigger of 3.000. 70944 RB CMPFDCP307 TILA - Missing TIL at No Missing early lender TIL (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT application Applicable 2015-6 FINAL 70945 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.347% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.110% causing variance of FINAL 4.237% which exceeds HMDA Rate spread Trigger of 3.000. 70945 RB CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note is hard and lacks Applicable 2015-6 L refinance; provison state required exclusion FINAL not disclosed that the prepayment cannot be charged upon a lender to lender transaction. 70946 (No Data) Complete TPMT 2015-6 FINAL 70947 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.933% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.110% causing variance of FINAL 3.823% which exceeds HMDA Rate spread Trigger of 3.000. 70947 RB CMPSTPP306 PPP - Missing state- No Note Prepayment Penalty is (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT required disclosure Hard with no exclusions. Applicable 2015-6 that a PPP cannot be VA State Provisions state FINAL assessed upon a bona penalty may not be fide sale. collected if the prepayment funds come from the sale of the property. 70947 RB CMPSTPP106 PPP - Prepayment No Federal higher priced (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty exceeds based on APR variance of Applicable 2015-6 maximum allowed (%) 3.8220% from benchmark of FINAL rate 5.1100%, exceeding maximum variance of 1.5%. Prepayment Penalty prohibited on federally higher priced mortgage loans. No evidence of Escrow established. 70947 RB CMPSTPP108 PPP - Prepayment No Prepayment penalty type (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty type exceeds exceeds maximum allowed. Applicable 2015-6 maximum allowed FINAL 70948 RB CMPFDCP300 HMDA Rate Spread No The test APR is 10.066% (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is 5.26% Applicable 2015-6 which results in a FINAL difference 4.806% which exceeds the maximum allowed of 3.0%. 70950 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.547% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.110% causing variance of FINAL 3.437% which exceeds HMDA Rate spread Trigger of 3%. 70951 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.224% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.11% causing variance of FINAL 3.114% which exceeds HMDA Rate spread Trigger of 3.000%. 70952 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.316% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.110% causing variance of FINAL 3.206% which exceeds HMDA Rate spread Trigger of 3.000. 70952 RB CMPSTPP303 PPP - State law No Prepayment penalty is hard (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid and lacks state required Applicable 2015-6 by insurance proceeds; provision prohibiting FINAL provision not prepayment if paid by disclosed insurance proceeds. Prepayment expiration date is 04/26/2009. 70954 RB CMPFINT106 Finance charge No Final TIL disclosed (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more finance charge is Applicable 2015-6 than $100 (Pmt Stream) $280334.11 and calculated FINAL finance charge is $280821.29 which results in a difference of $487.18 which exceeds the maximum allowed of $100. 70954 RB CMPROR118 ROR - Disbursement No ROR expiration date is (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT date is on/before 5/22/06. Final HUD per Applicable 2015-6 disclosed "midnight dierm interest begins FINAL of" date 5/18/06. 70954 RB CMPROR2330 ROR - Disbursement No ROR expiration date is (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT date is before end of 5/22/06. Final HUD per Applicable 2015-6 statutory rescission dierm interest begins FINAL period 5/18/06. 70955 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.376%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 4.930% resulting in a FINAL difference of 3.446%. This exceeds the max loan rate/bench mark difference of 3.000%. 70955 RB CMPSTPP303 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid note is hard and lacks Applicable 2015-6 by insurance proceeds; provision for payment of FINAL provision not loan by insurance disclosed proceeds. 71040 (No Data) Complete TPMT 2015-6 FINAL 71041 (No Data) Complete TPMT 2015-6 FINAL 71042 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.476% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.130% causing variance of FINAL 4.346% which exceeds HMDA Rate spread Trigger of 3.000. 71043 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.436% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.13% causing variance of FINAL 3.306% which exceeds HMDA Rate spread Trigger of 3%. 71044 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.165% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.130% causing variance of FINAL 4.032% which exceeds HMDA Rate spread Trigger of 3.000. 71045 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.434% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.050% causing variance of FINAL 4.384% which exceeds HMDA Rate spread Trigger of 3.000. 71046 RA CMPDOC155 Application Missing No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT change. Applicable 2015-6 FINAL 71046 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.731% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.130% causing variance of FINAL 3.601% which exceeds HMDA Rate spread Trigger of 3.000. 71046 RB CMPSTPP302 PPP - State law No Prepayment penalty does (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- not include lender-lender Applicable 2015-6 L refinance; provison refinance provision. FINAL not disclosed 71047 RB CMPFDCP300 HMDA Rate Spread No The test APR is 9.052% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 5.26% Applicable 2015-6 which results in a FINAL difference 3.792% which exceeds the maximum allowed of 3.0%. 71049 (No Data) Complete TPMT 2015-6 FINAL 71050 RB CMPFDCP300 HMDA Rate Spread No Test APR is 9.736% per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold final TIL with a benchmark Applicable 2015-6 rate of 5.130% resulting FINAL in a variance of 4.606% which exceeds HMDA rate spread trigger of 3% 71051 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.637% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.130% causing variance of FINAL 4.507% which exceeds HMDA Rate spread Trigger of 3.000. 71051 RB CMPSTPP302 PPP - State law No Prepayment Penalty is hard (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- per note and does not Applicable 2015-6 L refinance; provison contain state required FINAL not disclosed exclusion that prepayment will not be charged on lender to lender refinance. 71051 CB CRDLGL3626 Mod maturity date does No Tape has maturity of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape 02/01/37. Modification has Applicable 2015-6 maturity date maturity date of 12/01/36. FINAL Extension in file dated 04/22/10 changed maturity date from 12/01/36 to 02/01/37. 71052 RB CMPFDCP300 HMDA Rate Spread No Test APR 8.593%, the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR 5.260% which Applicable 2015-6 results in APR variance of FINAL 3.333% which exceeds the maximum allowed of 3.00%. 71052 RB CMPSTPP100 PPP - Prepayment No Prepayment penalty (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty prohibited by prohibited by State of Applicable 2015-6 state Illinois. PPP expired on FINAL 6.16.2011. 71053 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.618% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.130% causing variance of FINAL 4.488% which exceeds HMDA Rate spread Trigger of 3.000. 71053 RB CMPSTCP1151 SC Home Loans -Broker No Missing Broker 'Amounts (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT 'Amounts Earned' Earned' Disclosure. Applicable 2015-6 Disclosure not in file FINAL 71053 RB CMPSTCP1159 SC Home Loans - No Missing designated agency (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Designated Agency disclosure. Applicable 2015-6 Disclosure not in file FINAL 71054 RB CMPFDCP300 HMDA Rate Spread No Test APR is 8.316% per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold final TIL with a benchmark Applicable 2015-6 rate of 5.260% resulting FINAL in a variance of 3.056% which exceeds HMDA rate spread trigger of 3% 71055 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.641% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.260% causing variance of FINAL 4.381% which exceeds HMDA Rate spread Trigger of 3.000. 71055 RB CMPSTPP302 PPP - State law No Terms of PPP do not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- incorporate a soft Applicable 2015-6 L refinance; provison provision prohibiting the FINAL not disclosed PPP if paid by insurance proceeds. 71056 RB CMPRESPA3ot in File No Missing lender's GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69817 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.620% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.260% causing variance of FINAL 3.360% which exceeds HMDA Rate spread Trigger of 3.000. 69819 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.578% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.13% causing variance of FINAL 4.448% which exceeds HMDA Rate spread Trigger of 3.000%. 69820 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.531% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.260% causing variance of FINAL 3.271% which exceeds HMDA Rate spread Trigger of 3.000. 69821 (No Data) Complete TPMT 2015-6 FINAL 69822 RB CMPFDCP300 HMDA Rate Spread No Test APR is 8.397% per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold final TIL with a benchmark Applicable 2015-6 rate of 5.130% resulting FINAL in a variance of 3.267% which exceeds HMDA rate spread trigger of 3% 69823 RB CMPFDCP300 HMDA Rate Spread No Test APR is 8.621% per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold final TIL with a benchmark Applicable 2015-6 rate of 5.130% resulting FINAL in a variance of 3.491% which exceeds HMDA rate spread trigger of 3% 69823 RB CMPFDCP314 TILA - Final TIL not No Final TIL not dated by (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to borrower, unable to Applicable 2015-6 confirm timely confirm timely delivery FINAL delivery 69824 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.290% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.110% causing variance of FINAL 3.180% which exceeds HMDA Rate spread Trigger of 3.000. 69824 RB CMPSTPP302 PPP - State law No Terms of PPP do not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- incorporate a soft Applicable 2015-6 L refinance; provison provision prohibiting the FINAL not disclosed PPP if paid by insurance proceeds. 69824 CD CRDLGL197 Missing Modification Yes Missing modification in (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT file dated 04/22/2009. No Applicable 2015-6 modification in file. FINAL 69825 RB CMPFDCP300 HMDA Rate Spread No Test APR 10.(No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold Benchmark Rate 5.110.HMDA Applicable 2015-6 Benchmark/APR Variance FINAL 4.964 which exceeds the HMDA Rate Spread Trigger of 3.000 69825 RB CMPFDCP305 TILA - TIL discl. not No Initial TIL dated 6/19/06 (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT made within 3 days of not provided within 3 days Applicable 2015-6 application of application date FINAL 6/14/06. 69825 RB CMPRESPA845 RESPA - GFE given No GFE dated 6/19/06 not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from provided within 3 days of Applicable 2015-6 application application date 6/14/06. FINAL 69826 (No Data) Complete TPMT 2015-6 FINAL 69828 RB CMPFDCP300 HMDA Rate Spread No Test APR is 10.375% per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold final TIL with a benchmark Applicable 2015-6 rate of 5.110% resulting FINAL in a variance of 5.265% which exceeds HMDA rate spread trigger of 3% 69828 RB CMPSTPP1535 PPP - Prepayment No 36 month Prepayment (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty term exceeds penalty term exceeds 6 Applicable 2015-6 state maximum month state maximum. FINAL Prepayment penalty expired 7/2009. 69829 RB CMPSTPP303 PPP - State law No State law prohibits PPP if (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid paid by insurance Applicable 2015-6 by insurance proceeds; proceeds; provision not FINAL provision not disclosed. disclosed 69829 RB CMPSTPP107 PPP - Prepayment No Prepayment penalty is 5% (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty exceeds of OPB per Prepayment Applicable 2015-6 maximum allowed Rider which exceeds state FINAL (months interest) max penalty of 3.495%. 69829 RB CMPSTPP108 PPP - Prepayment No Prepayment penalty is 5% (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty type exceeds of OPB per Prepayment Applicable 2015-6 maximum allowed Rider which exceeds state FINAL max penalty of 3.495%. 69830 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.969% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.110% causing variance of FINAL 4.859% which exceeds HMDA Rate spread Trigger of 3.000. 69830 RB CMPFINT106 Finance charge No Finance charge per TIL is (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more $127,243.76, actual Applicable 2015-6 than $100 (Pmt Stream) finance charge calculation FINAL is $127,368.76 per payment stream, causing an understatement of $125.00. No itemization in file. 69831 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.155% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.110% causing variance of FINAL 3.045% which exceeds HMDA Rate spread Trigger of 3.000. 69832 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.320% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.920% causing variance of FINAL 3.400% which exceeds HMDA Rate spread Trigger of 3.000. 69832 RB CMPSTPP302 PPP - State law No Prepayment Penalty is hard (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- per note and does not Applicable 2015-6 L refinance; provison contain state required FINAL not disclosed exclusion that prepayment will not be charged on lender to lender refinance. 69832 RB CMPSTPP303 PPP - State law No Prepayment Penalty is hard (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid per note and does not Applicable 2015-6 by insurance proceeds; contain state required FINAL provision not exclusion that prepayment disclosed will not be charged if paid by insurance proceeds. 69833 RB CMPFDCP300 HMDA Rate Spread No HMDA Rate Spread greater (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold than threshold : Test APR Applicable 2015-6 of 8.593 % with HMDA FINAL Benchmark Rate of 5.050% causing variance of 3.543% which exceeds HMDA Rate spread Trigger of 3.00. 69834 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.906 % with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.130% causing variance of FINAL 3.776% which exceeds HMDA Rate spread Trigger of 3.00. 69834 RB CMPROR1909 Incorrect ROR Form No Regulation Z designates (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Used - H8 Form Used in the H9 rescission form as Applicable 2015-6 Refinance With the form designed for same FINAL Original Creditor lender refinance transactions; for this loan the lender is using the H8 form. Regulation Z has language allowing the use of a substantially similar notice. Claytons view has been that an H8 protects the lender and assignee to at least the same extent as an H9, but Clayton recognized that one could think that the mere existence of the H9 takes away the substantially similar notice argument. The majority of U.S. Circuit Courts that have opined on the issue have upheld the use of an H8 in a same- lender refinance; therefore, Clayton grades the use of an H8 form in a same-lender refinance as a level B condition- Non Material exception. 69834 RA CMPSTPP105 PPP - State prohibits No Prepayment penalty is hard (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT a PPP upon a bona fide and lacks provision for Applicable 2015-6 sale of home; this PPP prohiting prepayment upon FINAL does not include a a bona fide sale of home. bona fide sale Prepayment penalty restriction. expiration date is 06/16/2009. 69835 RB CMPFDCP300 HMDA Rate Spread No Test APR 8.164% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark rate 5.110% Applicable 2015-6 causing variance 3.054% FINAL which exceeds 3.00% rate spread trigger. 69836 (No Data) Complete TPMT 2015-6 FINAL 69837 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.998 % with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.110% causing variance of FINAL 4.888% which exceeds HMDA Rate spread Trigger of 3.00. 69838 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.178th HMDA (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold Benchmark Rate of 5.110% Applicable 2015-6 causing variance of 4.068 FINAL which exceeds HMDA Rate spread Trigger of 3.00. 69838 RB CMPRESPA845 RESPA - GFE given No RESPA - GFE given after 3 (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from days from application : Applicable 2015-6 application Application date FINAL 07/20/2006, GFE in file Dated 07/28/2006. Lender GFE not received within 3 days of application. 69838 CB CRDLGL3626 Mod maturity date does No Tape has Mod maturity date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape of 10/1/2037. Mod has Applicable 2015-6 maturity date maturity date of 9/1/2037. FINAL File has an Extension Agreement dated 6/5/2014 which changed the maturity date to 10/1/2037. 69840 RB CMPFDCP300 HMDA Rate Spread No HMDA Rate Spread greater (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold than threshold : Test APR Applicable 2015-6 of 10.112 % with HMDA FINAL Benchmark Rate of 5.130% causing variance of 4.982% which exceeds HMDA Rate spread Trigger of 3.00. 69841 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.638 % with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.110% causing variance of FINAL 3.528% which exceeds HMDA Rate spread Trigger of 3.00. 69841 RB CMPFDCP305 TILA - TIL discl. not No Initial TIL is dated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT made within 3 days of 07/25/06. Lender Applicable 2015-6 application application date is FINAL 07/07/06 per credit report. 69841 RB CMPRESPA845 RESPA - GFE given No GFE is dated 07/25/06. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from Lender application date Applicable 2015-6 application per credit report is FINAL 07/07/06. 69842 (No Data) Complete TPMT 2015-6 FINAL 69843 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.168% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.110% causing variance of FINAL 4.058% which exceeds HMDA Rate spread Trigger of 3.000. 69844 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.745 % with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.050% causing variance of FINAL 3.695% which exceeds HMDA Rate spread Trigger of 3.00. 69845 RB CMPFDCP300 HMDA Rate Spread No HMDA Rate Spread greater (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold than threshold : Test APR Applicable 2015-6 of 8.198% with HMDA FINAL Benchmark Rate of 5.050% causing variance of 3.148% which exceeds HMDA Rate spread Trigger of 3.00. 69846 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.827% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 5.050% Applicable 2015-6 which results in a FINAL difference of 3.777% which exceeds the maximum allowed of 3.0%. 69847 RB CMPFDCP300 HMDA Rate Spread No The test APR is 10.198% (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 5.260% which results in a FINAL difference of 4.938% which exceeds the maximum allowed of 3.0%. 69848 (No Data) Complete TPMT 2015-6 FINAL 69849 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.377% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.110% causing variance of FINAL 3.267% which exceeds HMDA Rate spread Trigger of 3.000. 69849 RB CMPSTPP303 PPP - State law No No insurance provision (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid provided for PPP. Applicable 2015-6 by insurance proceeds; FINAL provision not disclosed 69850 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.693 % with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.110% causing variance of FINAL 5.583% which exceeds HMDA Rate spread Trigger of 3.00. 69851 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.237 % with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.110% causing variance of FINAL 5.127% which exceeds HMDA Rate spread Trigger of 3.00. 69852 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.109% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.110% causing variance of FINAL 3.999% which exceeds HMDA Rate spread Trigger of 3.000. 69853 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.263 % with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.110% causing variance of FINAL 4.153% which exceeds HMDA Rate spread Trigger of 3.00. 69853 RB CMPFINT106 Finance charge No TIL disclosed finance (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more charges of $404,976.02. Applicable 2015-6 than $100 (Pmt Stream) Clayton calculated at FINAL $405,131.02 resulting in an understated finance charge of $155.00. Unable to reconcile understatement. Missing TIL disclosure. 69856 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.703% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.05% causing variance of FINAL 5.653% which exceeds HMDA Rate spread Trigger of 3.00. 69856 RB CMPFDCP305 TILA - TIL discl. not No Initial TIL is dated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT made within 3 days of 08/11/06. Lender Applicable 2015-6 application application date per FINAL credit report is 07/06/06. 69856 RB CMPRESPA845 RESPA - GFE given No GFE is dated 08/11/06. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from Lender application date Applicable 2015-6 application per credit report is FINAL 07/06/06. 69857 RB CMPFDCP300 HMDA Rate Spread No The test APR is 10.120% (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 5.110% which results in a FINAL difference of 5.010% which exceeds the maximum allowed of 3.0%. 69857 RB CMPFDCP314 TILA - Final TIL not No Final TIL was not hand- (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to dated by borrower. Applicable 2015-6 confirm timely FINAL delivery 69857 RB CMPRESPA845 RESPA - GFE given No Application date is (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from 8/1/06. GFE in file is Applicable 2015-6 application dated 8/15/06. FINAL 69857 RB CMPSTPP302 PPP - State law No Ohio state law. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- Prepayment expired Applicable 2015-6 L refinance; provison 8/25/2009 FINAL not disclosed 69858 RB CMPSTPP306 PPP - Missing state- No Note Prepayment Penalty is (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT required disclosure Hard with no exclusions. Applicable 2015-6 that a PPP cannot be VA State Provisions state FINAL assessed upon a bona penalty may not be fide sale. collected if the prepayment funds come from the sale of the property. 69859 RB CMPFDCP300 HMDA Rate Spread No Test APR of 12.833% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.050% causing variance of FINAL 7.783% which exceeds HMDA Rate spread Trigger of 3.000. 69859 CB CRDLGL3626 Mod maturity date does No Tape has a maturity date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape of 03/01/39. Modification Applicable 2015-6 maturity date has a maturity date of FINAL 02/01/39. Extension in file dated 11/04/13 changed maturity date from 02/01/39 to 03/01/39. 69860 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.909% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 2.97% causing variance of FINAL 5.939% which exceeds HMDA Rate spread Trigger of 3%. 69860 RB CMPSTPP302 PPP - State law No State law prohibits PPP on (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- L-to-L refinance; Applicable 2015-6 L refinance; provison provision not disclosed. FINAL not disclosed 69861 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.020% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.92% causing variance of FINAL 5.1% which exceeds HMDA Rate spread Trigger of 3.000%. 69861 RB CMPFDCP847 TILA - ARM Loan No TILA - ARM Loan Program (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure Disclosure after 3 days Applicable 2015-6 after 3 days from from application FINAL application 69861 RB CMPFINT106 Finance charge No Final TIL finance charges (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more $333871.13 with calculated Applicable 2015-6 than $100 (Pmt Stream) finance charge $338297.80 FINAL per payment stream causing $4426.67 finance charge understatement. 69862 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.261 % with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.050 % causing a variance FINAL of 4.211% which exceeds HMDA Rate Spread Trigger of 3.000 %. 69862 RB CMPSTPP302 PPP - State law No Prepayment Penalty is hard (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- per note and does not Applicable 2015-6 L refinance; provison contain state required FINAL not disclosed exclusion that prepayment will not be charged on lender to lender refinance. Penalty expired 9/10/2009. 69863 (No Data) Complete TPMT 2015-6 FINAL 69864 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.133% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.050% causing variance of FINAL 3.083% which exceeds HMDA Rate spread Trigger of 3%. 69866 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.051% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.920% causing variance of FINAL 4.131% which exceeds HMDA Rate spread Trigger of 3.000. 69866 RB CMPRESPA3ot in File No Missing Good Faith (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Estimate. Applicable 2015-6 FINAL 69867 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.541% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.800% causing variance of FINAL 3.741% which exceeds HMDA Rate spread Trigger of 3.000. 69867 CB CRDLGL3626 Mod maturity date does No Tape has Mod date of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape 12/31/2012. File has a Applicable 2015-6 maturity date Mod dated 7/1/2009. Tape FINAL has Mod maturity date of 11/1/2031. Mod has maturity date of 12/1/2031. File has Extension Agreement dated 12/31/2012 with a maturity date of 2/1/2032. 69868 RB CMPFDCP300 HMDA Rate Spread No Test APR is 7.997%; HMDA (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark rate is 4.920%. Applicable 2015-6 Variance of 3.077% exceeds FINAL 3.00% trigger. 69868 RB CMPFDCP305 TILA - TIL discl. not No Initial TIL dated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT made within 3 days of 9/15/2006; application Applicable 2015-6 application date is 9/11/2006. FINAL 69868 RB CMPRESPA845 RESPA - GFE given No GFE dated 9/15/2006; (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from application date is Applicable 2015-6 application 9/11/2006. FINAL 69868 RB CMPSTPP107 PPP - Prepayment No PPP is 6 months interest (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty exceeds on UPB; maximum months Applicable 2015-6 maximum allowed interest allowed is 3.00. FINAL (months interest) PPP expired 9/24/2009. 69868 RB CMPSTPP108 PPP - Prepayment No PPP is 6 months interest (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty type exceeds on UPB; maximum allowed is Applicable 2015-6 maximum allowed 2 months interest on amt FINAL prepaid >1/3 of OPB. PPP expired 9/24/2009. 69869 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.263% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.920% causing variance of FINAL 4.343% which exceeds HMDA Rate spread Trigger of 3.000. 69869 RB CMPRESPA3ot in File No Missing early lender GFE (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69871 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.408%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is5.050% Applicable 2015-6 resulting in a difference FINAL of 3.358%. This exceeds the HMDA rate spread trigger of 3.0%. 69871 CB CRDLGL3626 Mod maturity date does No Mod only has Term Maturity (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape date that does not match Applicable 2015-6 maturity date Tape Maturity date of FINAL 6/1/2036; no information/documentation in file to verify why tape has that date. 69872 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.091% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.92% causing variance of FINAL 5.171% which exceeds HMDA Rate spread Trigger of 3.0. 69872 RB CMPSTPP302 PPP - State law No State law prohibits PPP on (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- L-to-L refinance; Applicable 2015-6 L refinance; provison provision not disclosed. FINAL not disclosed 69873 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.949% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.920% causing variance of FINAL 3.029% which exceeds HMDA Rate spread Trigger of 3.000. 69874 (No Data) Complete TPMT 2015-6 FINAL 69875 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.364% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.92% causing variance of FINAL 3.444% which exceeds HMDA Rate spread Trigger of 3.0. 69876 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.472% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.920% causing variance of FINAL 3.552% which exceeds HMDA Rate spread Trigger of 3.000. 69877 RB CMPFDCP300 HMDA Rate Spread No Test APR is 8.299% per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold final TIL with a benchmark Applicable 2015-6 rate of 4.920% resulting FINAL in a variance of 3.379% which exceeds HMDA rate spread trigger of 3% 69877 CD CRDLGL197 Missing Modification Yes Missing Mod dated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT 3/12/2009. Applicable 2015-6 FINAL 69878 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.683%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is 4.92% Applicable 2015-6 which results in a FINAL difference of 3.763% which exceeds the maximum allowed of 3.0%. 69879 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.585% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.920% causing variance of FINAL 3.665% which exceeds HMDA Rate spread Trigger of 3.000. 69879 RB CMPRESPA845 RESPA - GFE given No GFE dated 9/26/2006; (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from application date is Applicable 2015-6 application 9/12/2006. FINAL 69879 RB CMPSTPP302 PPP - State law No Prepay penalty does not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- contain soft language for Applicable 2015-6 L refinance; provison lender-to-lender FINAL not disclosed exclusion. 69879 CB CRDLGL3626 Mod maturity date does No Tape has Mod maturity date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape of 7/1/2041. Mod has Applicable 2015-6 maturity date maturity date of 6/1/2041. FINAL No information/document in file to verify why tape has different date. 69880 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.907 % with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.050 % causing variance FINAL of 3.857 % which exceeds HMDA Rate Spread Trigger of 3.000 %. 69881 RB CMPFDCP305 TILA - TIL discl. not No Application date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT made within 3 days of 9/25/2006, TIL disclosure Applicable 2015-6 application in file Dated 9/30/2006. FINAL Lender GFE not received within 3 days of application. 69881 RB CMPRESPA845 RESPA - GFE given No Application date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from 9/25/2006, GFE in file Applicable 2015-6 application Dated 9/30/2006. Lender FINAL GFE not received within 3 days of application. 69881 RD CMPSTCP2057 Illinois Pred Lend Yes Missing Cert of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Database - No Cert of Compliance/Cert of Applicable 2015-6 Compliance or Cert of Exemption. FINAL Exemption in file 69881 RB CMPSTPP303 PPP - State law No Prepayment penalty is hard (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid and does not include state Applicable 2015-6 by insurance proceeds; required provision FINAL provision not prohibiting the PPP if disclosed paid by insurance proceeds. 69881 RB CMPSTPP107 PPP - Prepayment No Prepayment penalty of 5% (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty exceeds of amt prepaid exceeds Applicable 2015-6 maximum allowed maximum 6 mos interest on FINAL (months interest) amt prepd in 12 mos that is >20% of OPB. Prepayment penalty expiration of 10/26/2009 exceeds maximum term expiration of 10/26/2008. 69881 RB CMPSTPP108 PPP - Prepayment No Prepayment penalty of 5% (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty type exceeds of amt prepaid exceeds Applicable 2015-6 maximum allowed maximum permitted 6 mos FINAL interest on amt prepd in 12 mos that is >20% of OPB. Prepayment penalty expiration of 10/26/2009 exceeds maximum term expiration of 10/26/2008. 69882 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.372% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.940% Applicable 2015-6 which results in a FINAL difference of 3.432% which exceeds the maximum allowed of 3.0%. 69882 CB CRDLGL3626 Mod maturity date does No Tape has maturity of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape 01/01/2037. Mod has Applicable 2015-6 maturity date maturity date of FINAL 12/01/2036. Extension in file dated 01/07/2014 changed maturity date from 12/01/2036 to 01/01/2037. 69883 RB CMPFINT109 Finance charge No Finance charge per TIL is (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more $132,723.83, actual Applicable 2015-6 than $35 (Pmt Stream) finance charge calculation FINAL is $132,788.33 per payment stream, causing an understatement of $-64.50. HUD reports recording fees of $140 versus TIL Itemization which reports $116. No other line item differences noted between HUD1 and TIL Itemization. 69883 RB CMPSTPP302 PPP - State law No Terms of PPP do not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- incorporate a soft Applicable 2015-6 L refinance; provison provision prohibiting the FINAL not disclosed PPP if paid by insurance proceeds. PPP expire 8.20.09 70956 RB CMPFDCP314 TILA - Final TIL not No Final TIL not dated by (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to borrower, unable to Applicable 2015-6 confirm timely confirm timely delivery FINAL delivery 70956 RB CMPRESPA845 RESPA - GFE given No 8/21/06 GFE given after 3 (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from days from 8/2/09 Applicable 2015-6 application application date FINAL 70957 (No Data) Complete TPMT 2015-6 FINAL 70958 RB CMPFDCP300 HMDA Rate Spread No The test APR is 9.870%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 4.940% resulting in a FINAL difference of 4.930%. This exceeds the max loan rate/bench mark difference of 3.000%. 69884 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.835% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.94% causing variance of FINAL 3.895% which exceeds HMDA Rate spread Trigger of 3%. 69885 RB CMPFDCP300 HMDA Rate Spread No The test APR is 10.828% (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 4.920% which results in a FINAL difference of 5.908% which exceeds the maximum allowed of 3.0%. 69885 RB CMPFDCP305 TILA - TIL discl. not No Application date is (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT made within 3 days of 9/19/06. Earliest TIL in Applicable 2015-6 application file dated 10/10/06. FINAL 69885 RB CMPFDCP847 TILA - ARM Loan No Application date 09/19/06, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure TILA ARM in file Dated Applicable 2015-6 after 3 days from 10/10/2006. Lender TILA FINAL application ARM Disclosure not received within 3 days of application. 69885 RB CMPRESPA3ot in File No GFE missing (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69886 (No Data) Complete TPMT 2015-6 FINAL 71057 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.856% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.11% causing variance of FINAL 5.746% which exceeds HMDA Rate spread Trigger of 3%. 71057 RB CMPSTPP303 PPP - State law No State law prohibits PPP if (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid paid by insurance Applicable 2015-6 by insurance proceeds; proceeds; provision not FINAL provision not disclosed. disclosed 71058 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.212% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.130% causing variance of FINAL 3.082% which exceeds HMDA Rate spread Trigger of 3.000. 71058 CB CRDLGL3626 Mod maturity date does No Tape has mod maturity date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape of 11/01/2036. Mod has Applicable 2015-6 maturity date maturity date of FINAL 10/01/2036. Extension in file dated 01/17/2014 changed maturity date from 10/01/2036 to 11/01/2036. 71060 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.742% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.920% Applicable 2015-6 which results in a FINAL difference of 3.822% which exceeds the maximum allowed of 3.0%. 71060 RB CMPSTPP100 PPP - Prepayment No PPP - Prepayment penalty (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty prohibited by prohibited by state Applicable 2015-6 state FINAL 71060 RB CMPSTPP107 PPP - Prepayment No PPP - Prepayment penalty (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty exceeds exceeds maximum allowed Applicable 2015-6 maximum allowed (months interest) : 36 FINAL (months interest) months : prepayments is for 36 months. 71061 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.102 % with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.940% causing variance of FINAL 5.162% which exceeds HMDA Rate spread Trigger of 3.00. 71062 RB CMPFDCP300 HMDA Rate Spread No The test APR is 11.273%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 4.920% resulting in a FINAL difference of 6.353%. This exceeds the HMDA rate spread trigger of 3.0%. 71062 RB CMPFDCP847 TILA - ARM Loan No Application date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure 09/11/2006, ARM Disclosure Applicable 2015-6 after 3 days from in file Dated 09/29/2006. FINAL application Lender ARM Disclosure not received within 3 days of application. 71063 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.416% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.920% causing variance of FINAL 3.496% which exceeds HMDA Rate spread Trigger of 3.00. 71064 RA CMPAPRT100 APR - Regular pmt No The final TIL APR is (No Data) Made correction to (No Data) Not (No Data) (No Data) Complete TPMT loan; underdisclosed 8.8151%, the actual HUD fees line 801- Applicable 2015-6 APR > 0.125% calculated APR is 9.1123%, Broker fees paid FINAL which results in a by lender to difference of .2972% broker. exceeding max threshold of .125%. 71064 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.112% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.940% causing variance of FINAL 4.172% which exceeds HMDA Rate spread Trigger of 3.000. 71064 RA CMPFINT106 Finance charge No Finance charge per TIL is (No Data) Made correction to (No Data) Not (No Data) (No Data) Complete TPMT understated by more $384,554.88, actual HUD fees line 801- Applicable 2015-6 than $100 (Pmt Stream) finance charge calculation Broker fees paid FINAL is $390,021.20 per payment by lender to stream which was broker. understatement of $5466.72. 71064 RA CMPS32371 Section 32 Loan per No Adjusted Charges of (No Data) Made correction to (No Data) Not (No Data) (No Data) Complete TPMT Points and Fees Test $16,796.22 equal to HUD fees line 801- Applicable 2015-6 8.2990%; Maximum charges Broker fees paid FINAL allowed $16,190.33 or by lender to 8.000%; charges exceed by broker. $605.89 or .2990%. 71064 RA CMPSTHC342 FL High-Cost Loan per No Adjusted Charges of (No Data) Made correction to (No Data) Not (No Data) (No Data) Complete TPMT fees threshold, $16,646.22 equal to HUD fees line 801- Applicable 2015-6 8.2190%; Maximum charges Broker fees paid FINAL allowed $16,202.33 or by lender to 8.000%; charges exceed by broker. $443.89 or .2990%. 71065 RB CMPFDCP300 HMDA Rate Spread No Test APR of 12.454% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.920% causing variance of FINAL 7.534% which exceeds HMDA Rate spread Trigger of 3.000. 71065 RB CMPFDCP307 TILA - Missing TIL at No Missing TIL at (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT application Application. Applicable 2015-6 FINAL 71065 RB CMPFDCP847 TILA - ARM Loan No Application date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure 07/03/2006, ARM Disclosure Applicable 2015-6 after 3 days from in file Dated 09/26/2006. FINAL application 71065 RB CMPRESPA3ot in File No Missing lender's GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 71066 RB CMPSTPP303 PPP - State law No State law prohibits PPP if (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid paid by insurance Applicable 2015-6 by insurance proceeds; proceeds; provision not FINAL provision not disclosed. disclosed 71066 RB CMPSTPP107 PPP - Prepayment No Prepayment penalty is 5% (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty exceeds of OPB per Prepayment Applicable 2015-6 maximum allowed Rider which exceeds state FINAL (months interest) max penalty of 3.120%. 71066 RB CMPSTPP108 PPP - Prepayment No Prepayment penalty is 5% (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty type exceeds of OPB per Prepayment Applicable 2015-6 maximum allowed Rider which exceeds state FINAL max penalty of 3.120%. 71067 RB CMPFDCP2095 TILA - Cannot No Initial TIL not dated. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT determine timely Applicable 2015-6 delivery of Initial FINAL TIL 71067 RB CMPFDCP300 HMDA Rate Spread No The test APR is 10.151 the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.94% Applicable 2015-6 which results in a FINAL difference of 5.211% which exceeds the maximum allowed of 3.0%. 71068 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.520% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.920% causing variance of FINAL 4.600% which exceeds HMDA Rate spread Trigger of 3%. 71069 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.409% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.940% causing variance of FINAL 4.469% which exceeds HMDA Rate spread Trigger of 3.000. 71069 RB CMPSTPP302 PPP - State law No Prepay penalty does not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- contain soft language for Applicable 2015-6 L refinance; provison lender-to-lender FINAL not disclosed exclusion. PPP expired 10/23/2010. 71070 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.914% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.940% causing variance of FINAL 3.974% which exceeds HMDA Rate spread Trigger of 3.00. 71070 CB CRDLGL3626 Mod maturity date does No Tape has Mod maturity date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape of 8/1/2041, Mod in file Applicable 2015-6 maturity date has maturity date of FINAL 6/1/2041. No information/document in file to verify why tape has different date. 71072 RB CMPFDCP300 HMDA Rate Spread No The test APR is 10.027% (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 4.920% which results in a FINAL difference of 5.107% which exceeds the maximum allowed of 3.0%. 71072 RB CMPRESPA845 RESPA - GFE given No Application date is (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from 10/4/06. Earliest GFE is Applicable 2015-6 application dated 10/9/06. FINAL 71076 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.579% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.72% causing variance of FINAL 4.859% which exceeds HMDA Rate spread Trigger of 3%. 71076 RB CMPSTPP302 PPP - State law No State law prohibits PPP on (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- L-to-L refinance; Applicable 2015-6 L refinance; provison provision not disclosed. FINAL not disclosed 71076 CB CRDLGL3626 Mod maturity date does No Tape has a maturity of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape 4/1/38. Mod has a maturity Applicable 2015-6 maturity date date of 2/1/38. Extension FINAL in file dated 6/17/13 changed maturity date from 2/1/38 to 4/1/38. 71077 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.563% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.940% causing variance of FINAL 5.623% which exceeds HMDA Rate spread Trigger of 3.00. 71078 RB CMPFDCP300 HMDA Rate Spread No The test APR is 9.939% (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR 4.93% Applicable 2015-6 which results in a FINAL difference 5.009% which exceeds the maximum allowed of 3.0%. 71078 RA CMPFDCP316 TILA - Stated Loan No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Term not equal to the change. Applicable 2015-6 TIL Payment term FINAL 71078 RB CMPFINT106 Finance charge No Finance charge understated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more by $537.45. TIL Disclosed Applicable 2015-6 than $100 (Pmt Stream) Finance charge is FINAL $136,699.85. Clayton Paystream Finance charge is $137,237.30. However, it appears finance charges are understated for not including Broker fee line item 808 for $997.50. 71079 CB CRDLGL3626 Mod maturity date does No Tape has maturity date of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape 7/1/2038. Mod has Applicable 2015-6 maturity date maturity date of FINAL 5/24/2038. File has Extension Agreement dated 4/24/2009 which changed the maturity date to 7/1/2038. 71080 RB CMPFDCP300 HMDA Rate Spread No HMDA Rate Spread greater (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold than threshold : Test APR Applicable 2015-6 of 8.988% with HMDA FINAL Benchmark Rate of 4.920% causing variance of 4.068% which exceeds HMDA Rate spread Trigger of 3.00. 71081 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.693% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.920% Applicable 2015-6 which results in a FINAL difference of 3.773% which exceeds the maximum allowed of 3.0%. 71082 RB CMPSTPP302 PPP - State law No State law prohibits PPP on (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- L-to-L refinance; PPP Applicable 2015-6 L refinance; provison expired 8/8/09 and subject FINAL not disclosed not a lender-to-lender. 71083 RB CMPSTPP302 PPP - State law No Prepayment penalty is hard (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- and lacks provision Applicable 2015-6 L refinance; provison prohibiting prepayment on FINAL not disclosed lender to lender refinance. Prepayment expiration date is 05/18/09. 71084 RB CMPSTPP302 PPP - State law No Prepayment Penalty is hard (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- per note and does not Applicable 2015-6 L refinance; provison contain state required FINAL not disclosed exclusion that prepayment will not be charged on lender to lender refinance. 71085 (No Data) Complete TPMT 2015-6 FINAL 71087 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.226% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.940% causing variance of FINAL 4.286% which exceeds HMDA Rate spread Trigger of 3.000. 71087 RB CMPSTPP302 PPP - State law No Prepayment Penalty is hard (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- per note and does not Applicable 2015-6 L refinance; provison contain state required FINAL not disclosed exclusion that prepayment will not be charged on lender to lender refinance. 71088 RB CMPFDCP300 HMDA Rate Spread No Test APR of 12.121% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.94% causing variance of FINAL 7.181% which exceeds HMDA Rate spread Trigger of 3.00. 71088 CB CRDLGL3626 Mod maturity date does No Tape has maturity date of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape 12/1/2040. Mod has Applicable 2015-6 maturity date maturity date of FINAL 11/1/2040. File has Extension Agreement dated 11/13/2012 which changed the maturity date to 12/1/2040. 71089 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.105% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.69% causing variance of FINAL 3.4.15% which exceeds HMDA Rate spread Trigger of 3.00. 71089 RB CMPFDCP314 TILA - Final TIL not No Final TIL is not hand (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to dated by Borrower. Form is Applicable 2015-6 confirm timely dated 11/17/06. FINAL delivery 71090 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.192% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.69% causing variance of FINAL 4.502% which exceeds HMDA Rate spread Trigger of 3.00. 71090 RB CMPSTPP1535 PPP - Prepayment No Prepayment term of 36 (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty term exceeds months exceeds state Applicable 2015-6 state maximum maximum of 6 months. FINAL Prepayment penalty expiration date is 11/21/09. 71091 RB CMPFDCP300 HMDA Rate Spread No The test APR is 9.116% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 5.05% Applicable 2015-6 which results in a FINAL difference 4.066% which exceeds the maximum allowed of 3.0%. 71092 RB CMPFDCP300 HMDA Rate Spread No The test APR is 10.667% (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 4.940% which results in a FINAL difference of 5.727% which exceeds the maximum allowed of 3.0%. 71092 RB CMPFINT109 Finance charge No Final TIL disclosed (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more finance charge is Applicable 2015-6 than $35 (Pmt Stream) $536267.76 and calculated FINAL finance charge is $536304.73 which results in a difference of $36.97 which exceeds the maximum allowed of $35. 71093 RB CMPFDCP2095 TILA - Cannot No The date on the initial (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT determine timely TIL is punched out. UW Applicable 2015-6 delivery of Initial cannot determine the FINAL TIL initial TIL date. 71093 RB CMPFDCP300 HMDA Rate Spread No Test APR of 12.46% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.940% causing variance of FINAL 7.52% which exceeds HMDA Rate spread Trigger of 3.0. 71094 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.145% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.94% Applicable 2015-6 which results in a FINAL difference 3.205% which exceeds the maximum allowed of 3.0%. 71094 RB CMPSTPP1535 PPP - Prepayment No Per Prepayment Rider to (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty term exceeds Note 36 month prepayment Applicable 2015-6 state maximum penalty term. Prepayment FINAL Penalty Expiration Date 11/12/09. 71095 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.241% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.72% causing variance of FINAL 4.521% which exceeds HMDA Rate spread Trigger of 3%. 71095 RB CMPSTPP1535 PPP - Prepayment No 3 year prepayment penalty (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty term exceeds term exceeds state maximum Applicable 2015-6 state maximum of 6 months. Prepay FINAL expired 12/1/09. 71096 RB CMPSTPP302 PPP - State law No Terms of PPP do not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- incorporate a soft Applicable 2015-6 L refinance; provison provision excluding the FINAL not disclosed PPP on lender to lender transaction. 71097 RB CMPFDCP300 HMDA Rate Spread No The test APR is 7.771% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 2.97% Applicable 2015-6 which results in a FINAL difference 4.801% which exceeds the maximum allowed of 3.0%. 71099 RB CMPFDCP300 HMDA Rate Spread No Test APR 8.871% with HMDA (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold Benchmark Rate 4.920% Applicable 2015-6 causing variance 3.951% FINAL which exceeds 3.00% rate spread trigger. 71100 RB CMPFINT106 Finance charge No Final TIL disclosed (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more finance charge is Applicable 2015-6 than $100 (Pmt Stream) $359409.56 and calculated FINAL finance charge is $359804.56 which results in a difference of $395.00 which exceeds the maximum allowed of $100. 71101 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.993% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.940% causing variance of FINAL 4.053% which exceeds HMDA Rate spread Trigger of 3.000. 71102 RB CMPSTPP302 PPP - State law No Prepayment Penalty is hard (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- per note and does not Applicable 2015-6 L refinance; provison contain state required FINAL not disclosed exclusion that prepayment will not be charged on lender to lender refinance. 71102 RB CMPSTPP106 PPP - Prepayment No PPP agreement per addendum (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty exceeds is 5% of original Applicable 2015-6 maximum allowed (%) principal amount for the FINAL first 3 years. State max is 3%, 2%, 1% of OPB in year 1,2,3, thus the prepayment penalty exceeds maximum allowed %. 71104 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.424% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.690% causing variance of FINAL 4.734% which exceeds HMDA Rate spread Trigger of 3.000. 71104 RB CMPFDCP3254 TILA - Cannot No Application date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT determine if ARM 11/01/2006, ARM Disclosure Applicable 2015-6 Program Disclosure was in file is not dated. FINAL provided in a timely Lender ARM Disclosure not manner received within 3 days of application. 71104 RB CMPFINT106 Finance charge No Finance charge per TIL is (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more $369,124.86, actual Applicable 2015-6 than $100 (Pmt Stream) finance charge calculation FINAL is $369,294.86 per payment stream, causing an understatement of $170.00. 71104 RB CMPRESPA845 RESPA - GFE given No GFE in file dated, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from 11/30/2006, not given Applicable 2015-6 application within 3 days of FINAL application. 71105 RB CMPFDCP300 HMDA Rate Spread No Test APR 10.886% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark rate 4.80% Applicable 2015-6 causing variance 6.086% FINAL which exceeds 3.00% rate spread trigger. 71107 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.422% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.920% causing variance of FINAL 5.502 % which exceeds HMDA Rate spread Trigger of 3.00. 68430 (No Data) Complete TPMT 2015-6 FINAL 68431 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.851% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.22% causing variance of FINAL 4.631% which exceeds HMDA Rate spread Trigger of 3.000%. 68431 RB CMPFDCP314 TILA - Final TIL not No Final TIL not dated by (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to borrowers Applicable 2015-6 confirm timely FINAL delivery 68431 RB CMPSTPP302 PPP - State law No State law prohibits PPP on (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- L-to-L refinance; Applicable 2015-6 L refinance; provison provision not disclosed. FINAL not disclosed Penalty period expired 6/25/2009. 68431 RB CMPSTPP1535 PPP - Prepayment No 60 month prepayment (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty term exceeds penalty term exceeds state Applicable 2015-6 state maximum max of 36 months. Penalty FINAL period expired 6/25/2009. 68432 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.359% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.72% causing variance of FINAL 3.639% which exceeds HMDA Rate spread Trigger of 3.000%. 68434 (No Data) Complete TPMT 2015-6 FINAL 68436 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.271 % with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.720% causing variance of FINAL 3.551 % which exceeds HMDA Rate Spread Trigger of 3.000 %. 68437 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.498% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.76% causing variance of FINAL 4.738% which exceeds HMDA Rate spread Trigger of 3.000%. 68438 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.617% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.76% Applicable 2015-6 which results in a FINAL difference 3.857% which exceeds the maximum allowed of 3.0%. 68439 RA CMPSTPP1535 PPP - Prepayment No PPP - Prepayment penalty (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty term exceeds term exceeds state Applicable 2015-6 state maximum maximum, PPP term per the FINAL Note is 36 months, KS maximum allowed is 6 months. 68439 CB CRDLGL3626 Mod maturity date does No Tape has mod maturity date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape of 07/01/2031. Mod in file Applicable 2015-6 maturity date has maturity date of FINAL 07/13/2031. Thee is no information/document in file the verify tape date. 68440 (No Data) Complete TPMT 2015-6 FINAL 68441 (No Data) Complete TPMT 2015-6 FINAL 68442 (No Data) Complete TPMT 2015-6 FINAL 68443 RA CMPSTPP303 PPP - State law No State law requires there (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid be no PPP on loans paid Applicable 2015-6 by insurance proceeds; off by insurance proceeds, FINAL provision not per the Note this disclosed stipulation does not pertain to this loan, State law violated. Prepayment expired 9/23/06. 68443 RA CMPSTPP106 PPP - Prepayment No Per review the note (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty exceeds penalty is 4.00% which Applicable 2015-6 maximum allowed (%) exceeds the state max of FINAL 3.00% (months 1-12), 2% (months 13-24), and 1% (months 25-36). Prepayment expired 9/23/06. 68444 (No Data) Complete TPMT 2015-6 FINAL 68448 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.791% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.910% causing variance of FINAL 3.881% which exceeds HMDA Rate spread Trigger of 3.000. 68450 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.875% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.220% causing variance of FINAL 3.655% which exceeds HMDA Rate spread Trigger of 3.000. 68450 RA CMPSTPP303 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid note is soft however lacks Applicable 2015-6 by insurance proceeds; provision for payment of FINAL provision not loan by insurance disclosed proceeds. Prepayment penalty expired on 4/23/07. 68451 RA CMPDOC155 Application Missing No Application in file from (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Broker only. Applicable 2015-6 FINAL 68451 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.279% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.910% causing variance of FINAL 3.369% which exceeds HMDA Rate spread Trigger of 3.000. 68451 RA CMPSTPP303 PPP - State law No Missing disclosure of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid state law that prohibits a Applicable 2015-6 by insurance proceeds; prepay penalty if paid by FINAL provision not insurance proceeds is not disclosed disclosed on the Note. 68452 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.767% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.930% causing variance of FINAL 3.837% which exceeds HMDA Rate spread Trigger of 3.000%. 68390 RB CMPFDCP312 TILA - Final TIL Date No Mortgage and Note both (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after actual dated 7/23/2001. Final TIL Applicable 2015-6 transaction date appears to be dated and FINAL signed 7/24/2001. 68390 RB CMPROR117 ROR - Expiration date No Per Note, agreed rate of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT on form prior to end interest begins on Applicable 2015-6 of rescission period 7/27/01. ROR period ends FINAL on 7/26/2001. 68390 RB CMPROR2330 ROR - Disbursement No Per Note, agreed rate of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT date is before end of interest begins on Applicable 2015-6 statutory rescission 7/27/01. ROR period ends FINAL period on 7/26/2001. 68453 (No Data) Complete TPMT 2015-6 FINAL 68456 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.279% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.840% causing variance of FINAL 4.439% which exceeds HMDA Rate spread Trigger of 3.000. 68457 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.863% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.910% causing variance of FINAL 3.953% which exceeds HMDA Rate spread Trigger of 3.0. 68457 RA CMPSTPP303 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid note is hard and lacks Applicable 2015-6 by insurance proceeds; state required exclusion FINAL provision not that the prepayment cannot disclosed be charged. 68459 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.430% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.730% causing variance of FINAL 4.700% which exceeds HMDA Rate spread Trigger of 3.000. 68459 RA CMPSTPP303 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid note is soft but lacks Applicable 2015-6 by insurance proceeds; provision for payment of FINAL provision not loan by insurance disclosed proceeds.Lenders originating under the Mortgage Broker Act, a prepayment penalty may be charged not to exceed 1% of the OPB for 5 years if the loan is secured by a single unit or two units. There are not any restrictions on loans secured by property containing a 3 or more units. State- and Federally-chartered institutions are exempt from both of Ohios licensing schemes, including the substantive provisions. 71108 RB CMPFINT106 Finance charge No Final TIL disclosed (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more finance charge is Applicable 2015-6 than $100 (Pmt Stream) $107664.00 and calculated FINAL finance charge is $107909.48 which results in a difference of $245.48 which exceeds the maximum allowed of $100. 71108 RB CMPRESPA845 RESPA - GFE given No Application date is (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from 10/5/1998. GFE in file is Applicable 2015-6 application dated 10/16/1998. FINAL 71108 RB CMPSTPP302 PPP - State law No State law prohibits PPP on (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- L-to-L refinance; subject Applicable 2015-6 L refinance; provison is not a lender to lender FINAL not disclosed refinance. 71108 RB CMPSTPP303 PPP - State law No State law prohibits PPP if (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid paid by insurance Applicable 2015-6 by insurance proceeds; proceeds; provision not FINAL provision not disclosed. disclosed 71110 RB CMPFINT109 Finance charge No Final TIL disclosed (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more finance charge is Applicable 2015-6 than $35 (Pmt Stream) $147420.00 and calculated FINAL finance charge is $147466.02 which results in a difference of $46.02 which exceeds the maximum allowed of $35. 71111 (No Data) Complete TPMT 2015-6 FINAL 71112 RB CMPFDCP314 TILA - Final TIL not No Final TIL is not dated by (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to the borrower's, unable to Applicable 2015-6 confirm timely confirm timely delivery. FINAL delivery 71112 RB CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note is hard and lacks Applicable 2015-6 L refinance; provison state required exclusion FINAL not disclosed that the prepayment cannot be charged upon a lender to lender transaction. 68529 RD CMPDOC155 Application Missing Yes Missing application. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 68529 RD CMPDOC796 Missing Title Yes Missing title. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 68529 RA CMPDOC1797 Missing Lender's No Missing evidence of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Application Date lenders application date. Applicable 2015-6 FINAL 68529 RB CMPRESPA3ot in File No (No Data) (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 68529 RB CMPROR113 ROR - Missing Right of No Missing ROR form. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Rescission form Applicable 2015-6 FINAL 68532 RD CMPDOC155 Application Missing Yes Missing application. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 68532 RB CMPFDCP314 TILA - Final TIL not No Final TIL is not hand (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to dated by borrower. Applicable 2015-6 confirm timely FINAL delivery 68532 RB CMPRESPA3ot in File No Missing GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 68533 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.24%, the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.920% Applicable 2015-6 resulting in a difference FINAL of 3.32%. This exeeds the HMDA rate spread trigger of 3.0% 68533 RB CMPRESPA3ot in File No Missing GFE (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 68461 RB CMPSTPP302 PPP - State law No State law prohibits PPP on (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- L-to-L refinance; provison Applicable 2015-6 L refinance; provison not disclosed. PPP FINAL not disclosed expired 10/19/2001. 68463 RB CMPSTCP955 MI Home Loans - No Missing Borrower's Bill of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Borrower's Bill of Rights. Applicable 2015-6 Rights Not in File FINAL 68463 RB CMPSTCP961 MI Home Loans - No Missing Consumer (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Consumer Caution/Home ownership Applicable 2015-6 Caution/Homeownership Counseling Notice. FINAL Counseling Notice Not in File 68467 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.620% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.550% causing a variance FINAL of 4.070% which exceeds HMDA Rate Spread Trigger of 3.000 %. 68467 RB CMPFDCP314 TILA - Final TIL not No Final TIL not hand dated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to by borrower. Applicable 2015-6 confirm timely FINAL delivery 68468 RB CMPFDCP300 HMDA Rate Spread No Test APR 8.910%, the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR 5.050% which Applicable 2015-6 results in APR Variance of FINAL 3.860% which exceeds the maximum allowed of 1.50%. 68468 RB CMPRESPA3ot in File No Missing good faith (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT estimate. Applicable 2015-6 FINAL 68468 RB CMPSTPP108 PPP - Prepayment No Provide a letter of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty type exceeds explanation and an Applicable 2015-6 maximum allowed addendum to the note that FINAL writes the prepayment penalty down to state law requirements, or eliminate it if a prepayment penalty is prohibited. 68468 RA CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note is hard and lacks Applicable 2015-6 L refinance; provison state required exclusion FINAL not disclosed that the prepayment cannot be charged upon a lender to lender transaction. PPP expired 68468 RA CMPSTPP1535 PPP - Prepayment No Ohio allows a prepayment (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty term exceeds for 3 years based on 3%, Applicable 2015-6 state maximum 2%, 1% of OPB in year FINAL 1,2,3 . Subject loan has a prepayment of 1% that is valid for 5 years upon full payoff exceeding the state maximum. 68534 (No Data) Complete TPMT 2015-6 FINAL 68535 (No Data) Complete TPMT 2015-6 FINAL 68536 (No Data) Complete TPMT 2015-6 FINAL 68537 (No Data) Complete TPMT 2015-6 FINAL 68538 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.161% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR 4.75% which Applicable 2015-6 results in a difference FINAL 3.411% which exceeds the maximum allowed of 3.0%. 68541 RB CMPFDCP314 TILA - Final TIL not No Final TIL is not hand (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to dated by borrowers. Applicable 2015-6 confirm timely FINAL delivery 68541 RB CMPRESPA845 RESPA - GFE given No Missing GFE at (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from application. Applicable 2015-6 application FINAL 68541 RB CMPSTCP101 OH CSPA; Unable to No Missing Net Tangible (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT determine prior refi Benefit form Creditor Applicable 2015-6 made by govt. Summary, Closing FINAL Disclosure and Acknowledge receipt of Home Mortgage. 68541 RB CMPSTCP117 OH CSPA; Home Mortgage No Missing OH CSPA disclosure (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Information Document Applicable 2015-6 not provided FINAL 68541 RB CMPSTCP122 OH CSPA; Tangible Net No Missing OH NTB worksheet (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Benefit worksheet not Applicable 2015-6 in file FINAL 68541 RB CMPSTCP1770 OH CSPA; Required No Missing OH CSPA disclosure (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Closing Disclosure not Applicable 2015-6 provided to borrower FINAL 68542 RB CMPFDCP847 TILA - ARM Loan No ARM disclosure in file was (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure provided at closing. Applicable 2015-6 after 3 days from FINAL application 68545 RB CMPFDCP314 TILA - Final TIL not No TILA - Final TIL not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to dated, unable to confirm Applicable 2015-6 confirm timely timely delivery FINAL delivery 68545 RB CMPFDCP849 TILA - Required ARM No ARM Disclosure missing (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Loan Program from file. Applicable 2015-6 Disclosure missing FINAL 68546 RB CMPFDCP847 TILA - ARM Loan No Lender's application date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure is 4/23/07. Lender's ARM Applicable 2015-6 after 3 days from Disclosure is dated FINAL application 5/11/07. 68546 RB CMPRESPA3ot in File No Lender's inital GFE (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT missing from file. Applicable 2015-6 FINAL 68547 RB CMPFDCP307 TILA - Missing TIL at No Missing Lender TIL at (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT application application. Applicable 2015-6 FINAL 68547 RB CMPFDCP314 TILA - Final TIL not No Final TIL not hand dated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to by borrowers, unable to Applicable 2015-6 confirm timely confirm timely delivery. FINAL delivery 68547 RB CMPFDCP847 TILA - ARM Loan No 6/7/07 ARM Loan Program (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure Disclosure after 3 days Applicable 2015-6 after 3 days from from 5/16/07 application FINAL application 68547 RB CMPRESPA3ot in File No Missing GFE (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 68549 RA CMPDOC155 Application Missing No Lender application (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT missing. Only broker Applicable 2015-6 application in file. FINAL 68549 RB CMPRESPA3ot in File No Only Broker GFE in file. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 68550 RB CMPFDCP314 TILA - Final TIL not No Final TIL not hand dated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to by borrower. Applicable 2015-6 confirm timely FINAL delivery 68550 RB CMPFDCP847 TILA - ARM Loan No Application date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure 06/14/2007, ARM Disclosure Applicable 2015-6 after 3 days from in file Dated 06/26/2007. FINAL application Lender ARM Disclosure not received within 3 days of application. 68550 RB CMPRESPA3ot in File No Missing lender GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 68551 (No Data) Complete TPMT 2015-6 FINAL 68552 RB CMPFDCP307 TILA - Missing TIL at No MIssing early Lender TIL (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT application Applicable 2015-6 FINAL 68552 RB CMPFDCP847 TILA - ARM Loan No Missing ARM Loan Program (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure Disclosure dated within 3 Applicable 2015-6 after 3 days from days from application; FINAL application Disclosure dated 09.05.2007 68552 RB CMPRESPA3ot in File No Missing early Lender GFE (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 68553 RB CMPFDCP314 TILA - Final TIL not No TILA - Final TIL not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to dated, unable to confirm Applicable 2015-6 confirm timely timely delivery FINAL delivery 68553 RB CMPFDCP847 TILA - ARM Loan No TILA - ARM Loan Program (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure Disclosure after 3 days Applicable 2015-6 after 3 days from from application FINAL application 68469 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.917 % with (No Data) (No Data) (No Data) Exception Originator (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of 2015-6 5.020 % causing a variance FINAL of 3.897 % which exceeds HMDA Rate Spread Trigger of 3.000 % 68470 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.974% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.550% causing variance of FINAL 4.424% which exceeds HMDA Rate spread Trigger of 3.000. 68471 RB CMPROR1909 Incorrect ROR Form No Lender used H8 ROR form (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Used - H8 Form Used in for a lender to lender Applicable 2015-6 Refinance With refinance. Regulation Z FINAL Original Creditor designates the H9 rescission form as the form designed for same lender refinance transactions; for this loan the lender is using the H8 form. Regulation Z has language allowing the use of a substantially similar notice. Claytons view has been that an H8 protects the lender and assignee to at least the same extent as an H9, but Clayton recognized that one could think that the mere existence of the H9 takes away the substantially similar notice argument. The majority of U.S. Circuit Courts that have opined on the issue have upheld the use of an H8 in a same- lender refinance; therefore, Clayton grades the use of an H8 form in a same-lender refinance as a level B condition- Non Material exception. 68474 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.567% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.93% Applicable 2015-6 which results in a FINAL difference 3.637% which exceeds the maximum allowed of 3.0%. 68475 RB CMPFDCP300 HMDA Rate Spread No Test APR 9.992% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark rate of 4.92% Applicable 2015-6 for a variance of 5.072% FINAL exceeding the rate spread trigger of 3%. 68475 RB CMPFDCP314 TILA - Final TIL not No Final TIL is not hand (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to dated by the borrower, Applicable 2015-6 confirm timely unable to confirm timely FINAL delivery delivery. 68475 RB CMPRESPA3ot in File No Missing lender's GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 68475 RB CMPSTPP302 PPP - State law No Terms of PPP do not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- incorporate a soft Applicable 2015-6 L refinance; provison provision excluding the FINAL not disclosed PPP on a lender to lender refinance. 68478 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.314 % with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.020 %, causing a FINAL variance of 3.294 % which exceeds HMDA Rate Spread Trigger of 3.000 %. 68478 RB CMPROR117 ROR - Expiration date No Expiration date on form is (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT on form prior to end 9/6/2004 for 9/2/2004 date Applicable 2015-6 of rescission period of loan. Expiration date FINAL should be 9/7/2004. Loan did not fund until 9/8/2004. 68478 RA CMPSTPP303 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid note is hard and lacks Applicable 2015-6 by insurance proceeds; provision for payment of FINAL provision not loan by insurance proceeds disclosed 68479 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.372% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.720% causing variance of FINAL 3.652% which exceeds HMDA Rate spread Trigger of 3.000. 68480 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.503% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.110% causing variance of FINAL 4.393% which exceeds HMDA Rate spread Trigger of 3.000. 68481 RD CMPDOC155 Application Missing Yes Lender 1003 application is (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT missing from file. Applicable 2015-6 FINAL 68482 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.900 % with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.220 % causing a variance FINAL of 3.680 % which exceeds HMDA Rate Spread Trigger of 3.000 %. 68483 (No Data) Complete TPMT 2015-6 FINAL 68485 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.266% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.530 % causing variance FINAL of 3.736 % which exceeds HMDA Rate Spread Trigger of 3.000 %. 68486 (No Data) Complete TPMT 2015-6 FINAL 68488 (No Data) Complete TPMT 2015-6 FINAL 68489 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.641% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.540% causing variance of FINAL 4.101% which exceeds HMDA Rate spread Trigger of 3.000. 68490 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.237% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.840% causing variance of FINAL 4.397% which exceeds HMDA Rate spread Trigger of 3.000. 68491 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.861% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.960% causing variance of FINAL 3.901% which exceeds HMDA Rate spread Trigger of 3.000. 68491 RB CMPFDCP314 TILA - Final TIL not No Final Note/TIL Combo is (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to not dated by the borrower. Applicable 2015-6 confirm timely FINAL delivery 68494 RB CMPFDCP300 HMDA Rate Spread No The test APR is 9.130%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 4.550% which results in FINAL APR Variance of 4.580% which exceeds the maximum allowed of 3.00% 68554 (No Data) Complete TPMT 2015-6 FINAL 68555 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.386%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 4.730% which results in FINAL APR Variance of 3.656% which exceeds the maximum allowed of 3.00% 68555 RB CMPFDCP314 TILA - Final TIL not No Missing signature date on (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to the Final TIL Applicable 2015-6 confirm timely FINAL delivery 68555 RB CMPRESPA3ot in File No Missing early lender GFE (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 68445 RB CMPFDCP305 TILA - TIL discl. not No Initial TIL dated 7/1/05 (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT made within 3 days of not dated within 3 days of Applicable 2015-6 application application date 6/13/05. FINAL 68446 (No Data) Complete TPMT 2015-6 FINAL 68447 (No Data) Complete TPMT 2015-6 FINAL 68557 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.602% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.530% causing variance of FINAL 3.072% which exceeds HMDA Rate spread Trigger of 3.000. 68557 RB CMPSTPP302 PPP - State law No State law prohibits PPP (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- on L-to-L refinance; Applicable 2015-6 L refinance; provison provison not disclosed. FINAL not disclosed PPP expired 09/12/2008. 68558 (No Data) Complete TPMT 2015-6 FINAL 68559 (No Data) Complete TPMT 2015-6 FINAL 68560 RB CMPFDCP300 HMDA Rate Spread No The test APR is 7.706% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.59% Applicable 2015-6 which results in a FINAL difference 3.116% which exceeds the maximum allowed of 3.0%. 68561 (No Data) Complete TPMT 2015-6 FINAL 68563 RB CMPFDCP847 TILA - ARM Loan No ARM loan program (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure disclosure is dated Applicable 2015-6 after 3 days from 05/XX/06, transaction FINAL application date. Application date is 05/03/06. 68564 (No Data) Complete TPMT 2015-6 FINAL 68565 (No Data) Complete TPMT 2015-6 FINAL 68566 (No Data) Complete TPMT 2015-6 FINAL 68567 RA CMPFDCP310 TILA - Regular Payment No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT per TIL not equal to change. Applicable 2015-6 Note Original P&I FINAL 68568 RB CMPFDCP847 TILA - ARM Loan No Application date 6/8/2006, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure ARM disclosure dated Applicable 2015-6 after 3 days from 06/27/2006. ARM disclosure FINAL application given after 3 days from application 68568 RA CMPFDCP849 TILA - Required ARM No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Loan Program point change. Applicable 2015-6 Disclosure missing FINAL 68569 (No Data) Complete TPMT 2015-6 FINAL 68571 (No Data) Complete TPMT 2015-6 FINAL 68572 RB CMPFDCP314 TILA - Final TIL not No Final TIL not dated by (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to borrower, unable to Applicable 2015-6 confirm timely confirm timely delivery FINAL delivery 68573 (No Data) Complete TPMT 2015-6 FINAL 68574 RB CMPRESPA3ot in File No Missing GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 68574 RB CMPSTPP302 PPP - State law No Prepay penalty does not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- contain soft language for Applicable 2015-6 L refinance; provison lender-to-lender FINAL not disclosed exclusion. PPP expired 5/22/2011. 68577 (No Data) Complete TPMT 2015-6 FINAL 68580 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.482% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.130% causing variance of FINAL 4.352% which exceeds HMDA Rate spread Trigger of 3.0. 68580 RB CMPSTPP100 PPP - Prepayment No PPP prohibited by state, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty prohibited by PPP expiration date Applicable 2015-6 state 06/29/2009 FINAL 68582 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.738% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.110% causing variance of FINAL 3.628% which exceeds HMDA Rate spread Trigger of 3.000. 68582 RB CMPFDCP307 TILA - Missing TIL at No Missing initial TIL (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT application Applicable 2015-6 FINAL 68582 RB CMPFDCP847 TILA - ARM Loan No 8/9/09 ARM Loan Program (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure Disclosure after 3 days Applicable 2015-6 after 3 days from from 7/25/06 application. FINAL application 68583 (No Data) Complete TPMT 2015-6 FINAL 68584 RB CMPFDCP3254 TILA - Cannot No ARM Disc not dated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT determine if ARM Applicable 2015-6 Program Disclosure was FINAL provided in a timely manner 68586 (No Data) Complete TPMT 2015-6 FINAL 68587 (No Data) Complete TPMT 2015-6 FINAL 68588 RB CMPFDCP300 HMDA Rate Spread No Test APR is 8.176% per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold final TIL with a benchmark Applicable 2015-6 rate of 5.110% resulting FINAL in a variance of 3.066% which exceeds HMDA rate spread trigger of 3% 68591 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.537% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.110% causing variance of FINAL 4.427% which exceeds HMDA Rate spread Trigger of 3.000. 68591 RB CMPFDCP847 TILA - ARM Loan No ARM Loan disclosure is (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure dated 8/31/06, Application Applicable 2015-6 after 3 days from date is 8/7/06. Early TIL FINAL application was note delivered within 3 Business days of application. 68592 RB CMPFDCP300 HMDA Rate Spread No Test APR is 8.265% per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold final TIL with a benchmark Applicable 2015-6 rate of 5.13% resulting in FINAL a variance of 3.135% which exceeds HMDA rate spread trigger of 3% 68592 RB CMPFDCP305 TILA - TIL discl. not No 6/7/06 initial TIL (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT made within 3 days of disclosure not made within Applicable 2015-6 application 3 days of 5/26/06 FINAL application 68592 RB CMPFDCP314 TILA - Final TIL not No Final TIL not dated by (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to borrower, unable to Applicable 2015-6 confirm timely confirm timely delivery FINAL delivery 68592 RB CMPRESPA845 RESPA - GFE given No 6/7/06 GFE given after 3 (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from days from 5/26/06 Applicable 2015-6 application application FINAL 68593 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.843% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.13% causing variance of FINAL 4.713% which exceeds HMDA Rate spread Trigger of 3.000. 68594 (No Data) Complete TPMT 2015-6 FINAL 68595 (No Data) Complete TPMT 2015-6 FINAL 68596 RB CMPAPRT101 APR - Irregular pmt No TIL disclosed APR is (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT loan; underdisclosed 11.8800%. Actual Applicable 2015-6 APR > 0.250% calculated APR per payment FINAL stream is 12.4243% for a variance of -0.5443% exceeding max threshold of .125%. 68596 RB CMPFDCP300 HMDA Rate Spread No Test APR of 15.177% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.110% causing variance of FINAL 10.067% which exceeds HMDA Rate spread Trigger of 3.000. 68596 RB CMPRESPA3ot in File No Missing GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 68597 (No Data) Complete TPMT 2015-6 FINAL 68598 RB CMPFDCP847 TILA - ARM Loan No Application date 6/9/2006, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure ARM Disclosure in file Applicable 2015-6 after 3 days from Dated by Borrower FINAL application 8/11/2006. Lender ARM Disclosure not received within 3 days of application. 68599 RB CMPRESPA3ot in File No Missing Early Lender GFE (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 68600 RB CMPRESPA3ot in File No Missing early Lender GFE (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 68601 RB CMPFDCP849 TILA - Required ARM No Adjustable loan program (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Loan Program disclosure is missing, Applicable 2015-6 Disclosure missing however, the adjustable FINAL rate rider is in file 68601 RB CMPROR117 ROR - Expiration date No ROR delivery date is (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT on form prior to end 08/03/2006, document shows Applicable 2015-6 of rescission period expiration date of FINAL 08/07/2006, mortgage is dated 08/03/2006 but was notarized on 08/07/2006 68601 RB CMPROR2330 ROR - Disbursement No Disbursement date per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT date is before end of final HUD 8.08.06; Applicable 2015-6 statutory rescission rescission period 8/07/06. FINAL period 68604 (No Data) Complete TPMT 2015-6 FINAL 68605 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.191% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.920% causing variance of FINAL 5.271% which exceeds HMDA Rate spread Trigger of 3.0. 68605 RB CMPSTPP105 PPP - State prohibits No PPP does not include a (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT a PPP upon a bona fide bona fide sale Applicable 2015-6 sale of home; this PPP restriction, PPP is hard FINAL does not include a bona fide sale restriction. 68605 RB CMPSTPP107 PPP - Prepayment No Prepayment penalty type is (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty exceeds 5% of the original Applicable 2015-6 maximum allowed principal amount of the FINAL (months interest) loan if full prepayment is made within 2 years. PPP expiration date 09/26/2008. 68605 RB CMPSTPP108 PPP - Prepayment No Prepayment penalty type is (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty type exceeds 5% of the original Applicable 2015-6 maximum allowed principal amount of the FINAL loan if full prepayment is made within 2 years. PPP expiration date 09/26/2008. 68606 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.864% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.920% causing variance of FINAL 3.944% which exceeds HMDA Rate spread Trigger of 3.0 68606 RB CMPSTPP306 PPP - Missing state- No Note Prepayment Penalty is (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT required disclosure Hard with no exclusions. Applicable 2015-6 that a PPP cannot be VA State Provisions state FINAL assessed upon a bona penalty may not be fide sale. collected if the prepayment funds come from the sale of the property, required disclosure is missing of prepayment rider. PPP expiration date is 09/24/2009 68607 RA CMPS32370 Section 32 Loan per No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Lender Disclosure change. Applicable 2015-6 FINAL 68609 RB CMPFDCP307 TILA - Missing TIL at No Missing TIL at (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT application application. Applicable 2015-6 FINAL 68611 RB CMPFDCP300 HMDA Rate Spread No Test APR 12.(No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold Benchmark Rate 5.pplicable 2015-6 Benchmark/APR Variance FINAL 6.ate Spread Trigger 3.000 68612 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.637% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.920% causing variance of FINAL 5.717% which exceeds HMDA Rate spread Trigger of 3.000. 68613 (No Data) Complete TPMT 2015-6 FINAL 68614 RB CMPFDCP300 HMDA Rate Spread No Test APR is 11.289% per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold final TIL with a benchmark Applicable 2015-6 rate of 4.920% resulting FINAL in a variance of 6.369% which exceeds HMDA rate spread trigger of 3% 68614 RB CMPROR2442 Incorrect ROR Form No The property securing this (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Used - H8 for refi loan is in the 3rd Applicable 2015-6 with same lender, 3rd Circuit. In 1992 the U.S. FINAL Circuit state (has Court of Appeals, 3rd held H8 to be Circuit held that the use defective) of an H-8 rescission form in a same-creditor refinance provides insufficient notice and extends the right to rescind. This decision has not been overturned 68615 (No Data) Complete TPMT 2015-6 FINAL 68616 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.951% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.920% causing variance of FINAL 3.031% which exceeds HMDA Rate spread Trigger of 3.000. 68617 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.840 % with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.130 % causing a variance FINAL of 3.710 % which exceeds HMDA Rate Spread Trigger of 3.000 %. 68618 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.833% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.110% causing variance of FINAL 4.723% which exceeds HMDA Rate spread Trigger of 3.000. 68619 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.392% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.130% causing variance of FINAL 3.262% which exceeds HMDA Rate spread Trigger of 3.000. 68620 RB CMPFDCP849 TILA - Required ARM No Missing required ARM Loan (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Loan Program Program Disclosure. Applicable 2015-6 Disclosure missing FINAL 68624 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.395% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.940% causing variance of FINAL 5.455% which exceeds HMDA Rate spread Trigger of 3.000. 68626 RA CMPAPRT110 APR - Insufficient No Fixed step payment type (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Information for APR- loan. Applicable 2015-6 Payment Stream Testing FINAL 68626 RB CMPFDCP300 HMDA Rate Spread No Test APR of 11.478% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.940% causing variance of FINAL 6.538% which exceeds HMDA Rate spread Trigger of 3.000. 68626 RB CMPRESPA845 RESPA - GFE given No GFE dated 11/15/06 given (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from after 3 days from Applicable 2015-6 application application date 10/13/06. FINAL 68626 RA CMPSLC1201 Late Charges - Unable No Fixed step payment type (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT to Calculate Maximum loan. Applicable 2015-6 Payment subject to FINAL late charge 68627 RB CMPFDCP300 HMDA Rate Spread No Test APR of 11.326% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.940% causing variance of FINAL 6.386% which exceeds HMDA Rate spread Trigger of 3.000. 68627 RB CMPRESPA845 RESPA - GFE given No GFE given 11/13/06 after 3 (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from days from application Applicable 2015-6 application 11/07/06. FINAL 68628 RB CMPFDCP307 TILA - Missing TIL at No Missing initial TIL (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT application Applicable 2015-6 FINAL 68628 RB CMPFDCP314 TILA - Final TIL not No Final TIL not dated by (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to borrower, unable to Applicable 2015-6 confirm timely confirm timely delivery FINAL delivery 68628 RB CMPFDCP3254 TILA - Cannot No Cannot determine if ARM (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT determine if ARM Program Disclosure was Applicable 2015-6 Program Disclosure was provided in a timely FINAL provided in a timely manner as it is not dated manner 68629 RB CMPDOC1817 Final HUD-1 is No Missing page 1 of HUD (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT incomplete or Applicable 2015-6 illegible FINAL 68629 RB CMPFDCP300 HMDA Rate Spread No Test APR is 9.396% per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold final TIL with a benchmark Applicable 2015-6 rate of 4.760% resulting FINAL in a variance of 4.636% which exceeds HMDA rate spread trigger of 3% 68629 RB CMPFDCP314 TILA - Final TIL not No Final TIL not dated by (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to borrower, unable to Applicable 2015-6 confirm timely confirm timely delivery FINAL delivery 68630 RB CMPFDCP300 HMDA Rate Spread No Test APR of 11.798% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.130% causing variance of FINAL 6.668% which exceeds HMDA Rate spread Trigger of 3.0. 68630 RB CMPFDCP847 TILA - ARM Loan No ARM disclosure in file (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure executed by borrower dated Applicable 2015-6 after 3 days from 5.22.06. Initial FINAL application application dates- lender's 5.15.2006; broker's 5.08.2006. 68631 RB CMPSLC1127 Late Charge percentage No 6% Late Charge percentage (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT exceeds regulatory exceeds 5% regulatory Applicable 2015-6 limits limits. FINAL 68633 RB CMPFDCP847 TILA - ARM Loan No The ARM disclosure is (No Data) (No Data) (No Data) Exception Originator (No Data) Complete TPMT Program Disclosure dated 10/12/06, the lender 2015-6 after 3 days from application date is FINAL application 9/26/06. 68634 RB CMPFDCP847 TILA - ARM Loan No ARM Loan Program (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure Disclosure after 3 days Applicable 2015-6 after 3 days from from application, cannot FINAL application be sure when it was actually recvd it is dated for closing. 68635 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.449% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.920% causing variance of FINAL 4.529% which exceeds HMDA Rate spread Trigger of 3.000. 68636 RB CMPFDCP314 TILA - Final TIL not No Final TIL is not hand (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to dated by borrower. Applicable 2015-6 confirm timely FINAL delivery 68637 RB CMPFDCP307 TILA - Missing TIL at No Missing initial TIL. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT application Applicable 2015-6 FINAL 68637 RB CMPFDCP849 TILA - Required ARM No Missing ARM disclosure. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Loan Program Applicable 2015-6 Disclosure missing FINAL 68638 RB CMPROR1909 Incorrect ROR Form No Incorrect ROR Form used. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Used - H8 Form Used in Lender to lender Applicable 2015-6 Refinance With refinance. Paying off FINAL Original Creditor American Home Mortgage. H- 9 form should have been used. 68639 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.001% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.930% causing variance of FINAL 5.071% which exceeds HMDA Rate spread Trigger of 3.000. 68639 RB CMPFDCP847 TILA - ARM Loan No Missing ARM Loan Program (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure Disclosuredated within 3 Applicable 2015-6 after 3 days from days of application; FINAL application Disclosure in file dated 04.11.2005 68640 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.043% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.553% causing variance of FINAL 4.553% which exceeds HMDA Rate spread Trigger of 3.000. 68640 RB CMPFDCP847 TILA - ARM Loan No Application date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure 05/18/2005, ARM Disclosure Applicable 2015-6 after 3 days from in file Dated 06/16/2005. FINAL application Lender ARM Disclosure not received within 3 days of application. 68641 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.809% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.760% causing variance of FINAL 6.049% which exceeds HMDA Rate spread Trigger of 3.000. 68641 RB CMPFDCP847 TILA - ARM Loan No Application dated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure 10/31/2005, ARM disclosure Applicable 2015-6 after 3 days from dated 11/04/2005. ARM FINAL application disclosure given after 3 days from application. 68642 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.852% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.830% causing variance of FINAL 6.022% which exceeds HMDA Rate spread Trigger of 3.0. 68642 RB CMPFDCP847 TILA - ARM Loan No Earliest ARM Loan Program (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure Disclosure dated Applicable 2015-6 after 3 days from 11/28/2005. FINAL application 68643 RB CMPFDCP300 HMDA Rate Spread No Test APR is 9.513%; HMDA (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark rate is 5.410%. Applicable 2015-6 Variance of 4.103% exceeds FINAL 3.00% trigger. 68644 RB CMPFDCP314 TILA - Final TIL not No Final TIL not dated by (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to borrower, unable to Applicable 2015-6 confirm timely confirm timely delivery FINAL delivery 68644 RB CMPRESPA3ot in File No GFE is missing (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 68645 RB CMPFDCP307 TILA - Missing TIL at No Missing Initial TIL (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT application Applicable 2015-6 FINAL 68647 RB CMPFDCP847 TILA - ARM Loan No Application dated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure 10/27/2006. ARM Loan Applicable 2015-6 after 3 days from Program Disclosure dated FINAL application 11/01/2006. ARM disclosure given after 3 days from application. 68648 (No Data) Complete TPMT 2015-6 FINAL 68650 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.7% with HMDA (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold Benchmark Rate of 4.690% Applicable 2015-6 causing variance of 3.01% FINAL which exceeds HMDA Rate spread Trigger of 3.000. 68651 (No Data) Complete TPMT 2015-6 FINAL 68652 RB CMPFDCP300 HMDA Rate Spread No The test APR is 7.905% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.69% Applicable 2015-6 which results in a FINAL difference 3.215% which exceeds the maximum allowed of 3.0%. 68652 RB CMPFDCP847 TILA - ARM Loan No ARM loan program (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure disclosure was not Applicable 2015-6 after 3 days from provided within 3 days of FINAL application application. 68654 (No Data) Complete TPMT 2015-6 FINAL 68655 RB CMPFDCP307 TILA - Missing TIL at No Missing initial TIL. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT application Applicable 2015-6 FINAL 68655 RB CMPFDCP314 TILA - Final TIL not No Final TIL not dated by (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to borrower, unable to Applicable 2015-6 confirm timely confirm timely delivery FINAL delivery 68656 RB CMPFDCP847 TILA - ARM Loan No ARM disclosure in file is (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure dated at closing. Applicable 2015-6 after 3 days from FINAL application 68658 RB CMPFDCP847 TILA - ARM Loan No Arm disclosure dated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure 2/9/07 not within 3 days Applicable 2015-6 after 3 days from of application date. FINAL application 68658 CB CRDLGL3626 Mod maturity date does No Tape has maturity of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape 06/01/2037. Mod has Applicable 2015-6 maturity date maturity date of FINAL 04/01/2037. Extension in file dated 04/16/2013 changed maturity date from 04/01/2037 to 06/01/2037. 68659 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.986% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.490 % causing variance FINAL of 5.496% which exceeds HMDA Rate spread Trigger of 3.0. 68660 RB CMPFDCP300 HMDA Rate Spread No Test APR 8.(No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold Benchmark Rate 4.pplicable 2015-6 Benchmark/APR Variance FINAL 3.ate Spread Trigger 3.000 68660 RB CMPSTPP106 PPP - Prepayment No Maximum prepayment penalty (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty exceeds per OH is 1% of original Applicable 2015-6 maximum allowed (%) principle balance for up FINAL to 5 years. Subject loan has a prepayment penalty of 5% of the principle balance, therefore the first year of stated prepay exceeds OH state maximum allowances. 68660 RB CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note is hard and lacks Applicable 2015-6 L refinance; provison state required exclusion FINAL not disclosed that the prepayment cannot be charged upon a lender to lender transaction. 68660 RB CMPSTPP303 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid note is hard and lacks Applicable 2015-6 by insurance proceeds; provision for payment of FINAL provision not loan by insurance proceeds disclosed 68660 RA CMPSTPP100 PPP - Prepayment No Prepay not allowed in (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty prohibited by Maryland. Expires 4/14/07. Applicable 2015-6 state FINAL 68660 RA CMPSTPP107 PPP - Prepayment No Prepay not allowed in (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty exceeds Maryland. Expires 4/14/07. Applicable 2015-6 maximum allowed FINAL (months interest) 68661 (No Data) Complete TPMT 2015-6 FINAL 68662 RA CMPDOC1819 Estimated HUD-1 in No Missing Final HUD. HUD in (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT File, Missing Final file is estimated. Applicable 2015-6 HUD-1 FINAL 68670 RB CMPFDCP300 HMDA Rate Spread No Test APR is 7.760% per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold final TIL with a benchmark Applicable 2015-6 rate of 4.590% resulting FINAL in a variance of 3.170% which exceeds HMDA rate spread trigger of 3% 68671 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.780% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.780% causing variance of FINAL 3.007% which exceeds HMDA Rate spread Trigger of 3.000. 68671 RB CMPSTPP302 PPP - State law No Prepay penalty does not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- contain soft language for Applicable 2015-6 L refinance; provison lender-to-lender FINAL not disclosed exclusion. 68672 CB CRDLGL3626 Mod maturity date does No Tape has maturity of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape 05/01/2036. Mod has Applicable 2015-6 maturity date maturity date of FINAL 03/01/2036. Extension in file dated 09/10/2013 changed maturity date from 03/01/2036 to 05/01/2036. 68673 RB CMPFDCP315 TILA - Sum of No Final TIL Total of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT scheduled pmts not Payments: $560,308.10; Applicable 2015-6 equal to Total of Total Payments as FINAL Payments Calculated: $560,308.08 68674 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.435% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.130% causing variance of FINAL 4.305% which exceeds HMDA Rate spread Trigger of 3.000. 68675 RB CMPFDCP307 TILA - Missing TIL at No Missing TIL at application (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT application Applicable 2015-6 FINAL 68676 (No Data) Complete TPMT 2015-6 FINAL 68677 (No Data) Complete TPMT 2015-6 FINAL 68678 RB CMPFDCP314 TILA - Final TIL not No TILA - Final TIL not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to dated, unable to confirm Applicable 2015-6 confirm timely timely delivery FINAL delivery 68679 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.268% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.920 % causing a variance FINAL of 3.348% which exceeds HMDA Rate Spread Trigger of 3.000%. 68679 RB CMPSTPP302 PPP - State law No Prepay penalty does not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- contain soft language for Applicable 2015-6 L refinance; provison lender-to-lender FINAL not disclosed exclusion. 68680 (No Data) Complete TPMT 2015-6 FINAL 68682 RB CMPRESPA845 RESPA - GFE given No Missing GFE given after 3 (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from days from application; Applicable 2015-6 application Lender application date FINAL 10.11.2006; GFE dated 11.01.2006 68684 (No Data) Complete TPMT 2015-6 FINAL 68685 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.449% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.690% causing variance of FINAL 3.759% which exceeds HMDA Rate spread Trigger of 3.0. 68686 RB CMPFDCP300 HMDA Rate Spread No Test APR 9.(No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold Benchmark Rate 4.pplicable 2015-6 Benchmark/APR Variance FINAL 4.ate Spread Trigger 3.000 68687 RB CMPRESPA3ot in File No Missing GFE at (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT origination. Applicable 2015-6 FINAL 68688 RB CMPFDCP300 HMDA Rate Spread No Test APR is 7.74% per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold final TIL with a benchmark Applicable 2015-6 rate of 4.690% resulting FINAL in a variance of 3.050% which exceeds HMDA rate spread trigger of 3% 68688 RB CMPFDCP314 TILA - Final TIL not No Final TIL not dated by (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to borrower, unable to Applicable 2015-6 confirm timely confirm timely delivery FINAL delivery 68688 RB CMPRESPA3ot in File No Missing GFE (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 68689 RD CMPDOC796 Missing Title Yes Title not provided. (No Data) (No Data) (No Data) Exception Originator (No Data) Complete TPMT 2015-6 FINAL 68689 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.89% with (No Data) (No Data) (No Data) Exception Originator (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of 2015-6 4.720% causing variance of FINAL 3.17% which exceeds HMDA Rate spread Trigger of 3.000. 68689 RB CMPRESPA3ot in File No Missing GFE from loan file (No Data) (No Data) (No Data) Exception Originator (No Data) Complete TPMT 2015-6 FINAL 68690 RD CMPDOC796 Missing Title Yes Missing Title (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 68690 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.757% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.690% causing variance of FINAL 3.067% which exceeds HMDA Rate spread Trigger of 3.000. 68690 RB CMPRESPA3ot in File No Missing Good Faith (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Estimate in file. Applicable 2015-6 FINAL 68691 RD CMPDOC796 Missing Title Yes Missing title. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 68691 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.946% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.690% causing variance of FINAL 4.256% which exceeds HMDA Rate spread Trigger of 3.0. 68691 RB CMPRESPA3ot in File No Missing GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 68692 RD CMPDOC796 Missing Title Yes Missing title (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 68692 RB CMPFDCP314 TILA - Final TIL not No Final TIL not dated by (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to borrowers, unable to Applicable 2015-6 confirm timely confirm timely delivery FINAL delivery 68692 RB CMPRESPA3ot in File No Missing GFE (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 68693 RB CMPFDCP314 TILA - Final TIL not No Missing date by borrower (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to or lender on Final TIL. Applicable 2015-6 confirm timely FINAL delivery 68694 RB CMPFDCP847 TILA - ARM Loan No Application date of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure 10/19/2006. ARM Loan Applicable 2015-6 after 3 days from Program Disclosure dated FINAL application 10/28/2006. ARM disclosure give after 3 days from application. 69541 (No Data) Complete TPMT 2015-6 FINAL 69543 (No Data) Complete TPMT 2015-6 FINAL 69544 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.035% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.920% causing variance of FINAL 4.115% which exceeds HMDA Rate spread Trigger of 3.000%. 69545 RB CMPFDCP300 HMDA Rate Spread No Test APR is 8.510% per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold final TIL with a benchmark Applicable 2015-6 rate of 4.690% resulting FINAL in a variance of 3.82% which exceeds HMDA rate spread trigger of 3% 69546 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.16% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.69% causing variance of FINAL 3.47% which exceeds HMDA Rate spread Trigger of 3.000. 69547 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.859% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.690% causing variance of FINAL 3.169% which exceeds HMDA Rate spread Trigger of 3.000. 69548 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.633% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.940% causing variance of FINAL 3.693% which exceeds HMDA Rate spread Trigger of 3.000. 69549 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.796% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.690% causing variance of FINAL 3.106% which exceeds HMDA Rate spread Trigger of 3.000. 69550 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.782% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.940% causing variance of FINAL 3.842% which exceeds HMDA Rate spread Trigger of 3.000. 69551 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.777% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.920% causing variance of FINAL 5.857% which exceeds HMDA Rate spread Trigger of 3.000. 69551 RB CMPFINT106 Finance charge No Final TIL disclosed (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more finance charges of Applicable 2015-6 than $100 (Pmt Stream) $188081.94, per Clayton FINAL paystream calculations, finance charges are $188425.94, resulting in understated finance charges of $344.00. The difference seems to be a $339.00 Acquistion fee paid to The Money Staton. 69551 RB CMPROR118 ROR - Disbursement No Corrected ROR sent to (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT date is on/before borrowers along with Applicable 2015-6 disclosed "midnight correction letter. FINAL of" date 69551 RB CMPROR2330 ROR - Disbursement No Corrected ROR sent to (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT date is before end of borrowers along with Applicable 2015-6 statutory rescission correction letter. FINAL period 69552 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.305% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.940% causing variance of FINAL 3.365% which exceeds HMDA Rate spread Trigger of 3.000. 69554 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.381% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.690% causing variance of FINAL 3.691% which exceeds HMDA Rate spread Trigger of 3.000. 69554 RB CMPFDCP307 TILA - Missing TIL at No Missing TIL at application (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT application Applicable 2015-6 FINAL 69555 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.248% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.690% causing variance of FINAL 3.558% which exceeds HMDA Rate spread Trigger of 3.000. 69557 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.752% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.53% causing variance of FINAL 5.22% which exceeds HMDA Rate spread Trigger of 3.0. 69557 RB CMPFDCP847 TILA - ARM Loan No Missing ARM disclosure (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure dated within 3 days of Applicable 2015-6 after 3 days from application. FINAL application 69557 RB CMPSTCP959 MI Home Loans- No Missing Borrowers Bill of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Borrowers Bill of Rights Provided within 3 Applicable 2015-6 Rights Not Provided Business Days of FINAL within 3 Business Days Application of Application 69557 RB CMPSTCP965 MI Home Loans- No Consumer (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Consumer Caution/Homeownership Applicable 2015-6 Caution/Homeownership Counseling Notice dated FINAL Counseling Notice Not 08/23/2005. Timely 69558 RB CMPSTPP302 PPP - State law No Prepayment Penalty is hard (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- per note and does not Applicable 2015-6 L refinance; provison contain state required FINAL not disclosed exclusion that prepayment will not be charged on lender to lender refinance. 69559 RB CMPSTPP302 PPP - State law No Loan is not Lender to (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- Lender Refinance Applicable 2015-6 L refinance; provison FINAL not disclosed 69560 RB CMPFDCP300 HMDA Rate Spread No Test APR of 12.058% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.750% causing variance of FINAL 7.308% which exceeds HMDA Rate spread Trigger of 3.000. 69560 RB CMPFDCP847 TILA - ARM Loan No Application dated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure 12/08/2005. ARM Loan Applicable 2015-6 after 3 days from Program Disclosure dated FINAL application 12/16/2005. ARM disclosure given after 3 days from application. 69560 RB CMPSTPP302 PPP - State law No Prepayment Penalty is hard (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- per note and does not Applicable 2015-6 L refinance; provison contain state required FINAL not disclosed exclusion that prepayment will not be charged on lender to lender refinance. 69560 CD CRDLGL197 Missing Modification Yes File is missing Mod dated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT 2/15/2012 Applicable 2015-6 FINAL 69561 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.222% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.690% causing variance of FINAL 4.532% which exceeds HMDA Rate spread Trigger of 3.0. 69562 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.206% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.690% causing variance of FINAL 3.516% which exceeds HMDA Rate spread Trigger of 3.000. 69562 RB CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note is hard and lacks Applicable 2015-6 L refinance; provison state required exclusion FINAL not disclosed that the prepayment cannot be charged upon a lender to lender transaction. Penalty expired 11/22/2009. 69562 RB CMPSTPP303 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid note is hard and lacks Applicable 2015-6 by insurance proceeds; provision for payment of FINAL provision not loan by insurance disclosed proceeds. Penalty expired 11/22/2009. 69562 RB CMPSTPP106 PPP - Prepayment No Penalty is 5% of OPB (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty exceeds during first 3 years. Applicable 2015-6 maximum allowed (%) State maximum is 3%, %, 1% FINAL in years 1-3. Penalty expired 11/22/2009.2 69562 CB CRDLGL3626 Mod maturity date does No Tape has maturity of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape 02/01/2037. Mod has Applicable 2015-6 maturity date maturity date of FINAL 12/01/2036. Extension in file dated 04/02/2012 changed maturity date from 12/01/2036 to 02/01/2037. 69563 (No Data) Complete TPMT 2015-6 FINAL 69564 (No Data) Complete TPMT 2015-6 FINAL 69565 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.253% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.720% causing variance of FINAL 3.533% which exceeds HMDA Rate spread Trigger of 3.000. 69566 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.783% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.610% causing variance of FINAL 5.173% which exceeds HMDA Rate spread Trigger of 3.000. 69566 RB CMPSTPP302 PPP - State law No Terms of PPP do not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- include soft provision Applicable 2015-6 L refinance; provison prohibiting the PPP on a FINAL not disclosed lender to lender refinance. 69566 RB CMPSTPP303 PPP - State law No Terms of PPP do not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid include soft provision Applicable 2015-6 by insurance proceeds; prohibiting the PPP if FINAL provision not paid by insurance proceeds disclosed 69567 RD CMPDOC225 Missing Rider Yes Property is a PUD per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT appraisal; mortgage is Applicable 2015-6 missing PUD rider. FINAL 69568 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.251%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 4.720% which results in a FINAL difference of 3.531% which exceeds the maximum allowed of 3.0%. 69569 RB CMPFDCP300 HMDA Rate Spread No Test APR 11.(No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold Benchmark Rate 4.pplicable 2015-6 Benchmark/APR Variance FINAL 6.ate Spread Trigger 3.000 69569 RB CMPFDCP847 TILA - ARM Loan No ARM loan program (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure disclosure dated Applicable 2015-6 after 3 days from 12/15/2006. Application FINAL application dated 12/5/2006. ARM disclosure not provided within 3 days of application. 69571 RB CMPFDCP300 HMDA Rate Spread No Test APR of 12.090% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.690% causing variance of FINAL 7.400% which exceeds HMDA Rate spread Trigger of 3.000. 69571 RB CMPSTPP302 PPP - State law No Prepay penalty does not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- contain soft language for Applicable 2015-6 L refinance; provison lender-to-lender FINAL not disclosed exclusion. PPP expired 12/6/2009. 69571 RB CMPSTPP303 PPP - State law No Prepay penalty does not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid contain soft language for Applicable 2015-6 by insurance proceeds; insurance exclusion. PPP FINAL provision not expired 12/06/2009. disclosed 69571 CB CRDLGL3626 Mod maturity date does No Tape has Mod maturity of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape 12/01/2036, mod in file Applicable 2015-6 maturity date has maturity date of FINAL 12/08/2036, no information/documentation in file to verify why tape has that date. 69572 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.83% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.690% causing variance of FINAL 6.14% which exceeds HMDA Rate spread Trigger of 3.000. 69572 RB CMPFDCP847 TILA - ARM Loan No Disclosure in file is (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure dated 11/24/2006. Applicable 2015-6 after 3 days from Application date FINAL application 11/06/2006 69572 RB CMPSTPP100 PPP - Prepayment No Prepay penalty is not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty prohibited by allowed. PPP expiration Applicable 2015-6 state 11/29/2008. FINAL 69574 RA CMPTXHE108 Texas Equity - Total No Fees total 4% which (No Data) 9.17.14 - lender (No Data) Not (No Data) (No Data) Complete TPMT fees greater than 3% exceeds max allowed of 3%. tolerance credit Applicable 2015-6 allowable cap on page 1 of the FINAL HUD brings the fee's below the max fee thresh hold. 69575 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.563% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.69% causing variance of FINAL 4.873% which exceeds HMDA Rate spread Trigger of 3.000%. 69576 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.175% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.690% causing variance of FINAL 5.485% which exceeds HMDA Rate spread Trigger of 3.000. 69576 RB CMPRESPA845 RESPA - GFE given No Application date of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from 11/30/2006. GFE dated Applicable 2015-6 application 12/12/2006. This is over 3 FINAL days from application date. 69577 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.867% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.720% causing variance of FINAL 3.147% which exceeds HMDA Rate spread Trigger of 3.000. 69578 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.283 % with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.110 % causing a variance FINAL of 3.173 % which exceeds HMDA Rate Spread Trigger of 3.00%. 69578 RB CMPSTPP302 PPP - State law No Prepayment Penalty is hard (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- per note and does not Applicable 2015-6 L refinance; provison contain state required FINAL not disclosed exclusion that prepayment will not be charged on lender to lender refinance. PPP expires 8/12/2009. 69578 RB CMPSTPP303 PPP - State law No Prepayment Penalty is hard (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid per note and does not Applicable 2015-6 by insurance proceeds; contain state required FINAL provision not exclusion that prepayment disclosed will not be charged if paid by insurance proceeds. PPP expires 8/12/2009. 69578 RB CMPSTPP106 PPP - Prepayment No Prepayment penalty exceeds (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty exceeds maximum allowed percentage Applicable 2015-6 maximum allowed (%) as state law allows 3%, FINAL 2%, 1% of OPB in year 1,2,3 and per prepayment addendum subject loan is charging 5% of OPB for 3 years. PPP expires 08/12/2009. 69579 (No Data) Complete TPMT 2015-6 FINAL 69580 CB CRDLGL3626 Mod maturity date does No Tape has maturity of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape 03/01/2050. Mod has Applicable 2015-6 maturity date maturity date of FINAL 01/01/2050. Extension in file dated 10/04/2011 changed maturity date from 01/01/2050 to 03/01/2050. 69581 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.265% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.720% causing variance of FINAL 3.545% which exceeds HMDA Rate spread Trigger of 3.000. 69582 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.361% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.720% causing variance of FINAL 4.641% which exceeds HMDA Rate spread Trigger of 3.000. 69583 RB CMPFDCP300 HMDA Rate Spread No The test APR is 11.065%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the HMDA benchmark rate is Applicable 2015-6 4.690%, resulting in a FINAL difference of 6.375%. This is higher than the HMDA rate spread trigger of 3.0%. 69584 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.954% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.69% causing variance of FINAL 4.264% which exceeds HMDA Rate spread Trigger of 3.000%. 69585 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.274% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.69% causing variance of FINAL 4.584% which exceeds HMDA Rate spread Trigger of 3.000%. 69585 RB CMPRESPA845 RESPA - GFE given No RESPA - GFE given after 3 (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from days from application Applicable 2015-6 application FINAL 69586 RB CMPFDCP300 HMDA Rate Spread No HMDA Benchmark Date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold 12/15/2006 Test APR 8.496 Applicable 2015-6 HMDA Benchmark Rate 4.720 FINAL HMDA Benchmark/APR Variance 3.ate Spread Trigger 3.000 69588 RB CMPFDCP300 HMDA Rate Spread No Test APR 8.675%, HMDA (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark rate 4.69%, Applicable 2015-6 variance 3.985% exceeds FINAL 3.00% trigger. 69588 RB CMPSTPP302 PPP - State law No PPP does not contain a (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- provision for waiver of Applicable 2015-6 L refinance; provison PPP for lender to lender FINAL not disclosed refinance. PPP expiration date is 12/19/2009. 69591 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.276% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.720 % causing variance FINAL of 3.556% which exceeds HMDA Rate spread Trigger of 3.0 69592 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.106% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.940% causing variance of FINAL 5.166% which exceeds HMDA Rate spread Trigger of 3.000%. 69593 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.691% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.940% causing variance of FINAL 3.751% which exceeds HMDA Rate spread Trigger of 3.000. 69595 RB CMPFDCP300 HMDA Rate Spread No Test APR 12.(No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold Benchmark Rate 4.pplicable 2015-6 Benchmark/APR Variance FINAL 7.ate Spread Trigger 3.000 69595 RB CMPFDCP847 TILA - ARM Loan No ARM disclosure in file is (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure dated at closing. Applicable 2015-6 after 3 days from FINAL application 69597 RB CMPFDCP300 HMDA Rate Spread No Test APR of 11.135% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.690% causing variance of FINAL 6.445% which exceeds HMDA Rate spread Trigger of 3.000. 69597 RB CMPFDCP849 TILA - Required ARM No Missing ARM Loan (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Loan Program disclosure. Applicable 2015-6 Disclosure missing FINAL 69598 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.265% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.720% causing variance of FINAL 5.545% which exceeds HMDA Rate spread Trigger of 3.000. 69599 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.604% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.690 % causing variance FINAL of 5.914% which exceeds HMDA Rate spread Trigger of 3.0. 69599 RB CMPRESPA3ot in File No GFE is missing (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69600 RB CMPFDCP300 HMDA Rate Spread No Test APR is 10.587% per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold final TIL with a benchmark Applicable 2015-6 rate of 4.690% resulting FINAL in a variance of 5.897% which exceeds HMDA rate spread trigger of 3% 69601 (No Data) Complete TPMT 2015-6 FINAL 69602 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.830% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.690% causing variance of FINAL 5.140% which exceeds HMDA Rate spread Trigger of 3.000. 69602 RB CMPFDCP307 TILA - Missing TIL at No Missing Prelim TIL at (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT application application. Applicable 2015-6 FINAL 69603 RB CMPFDCP300 HMDA Rate Spread No Test APR of9.267% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.720% causing variance of FINAL 4.547% which exceeds HMDA Rate spread Trigger of 3.0. 69603 RB CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note lacks state required Applicable 2015-6 L refinance; provison exclusion that the FINAL not disclosed prepayment cannot be charged upon a lender to lender transaction. PPP expiration date 12/14/2009 69604 (No Data) Complete TPMT 2015-6 FINAL 69606 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.633% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.86% Applicable 2015-6 which results in a FINAL difference 3.773% which exceeds the maximum allowed of 3.0%. 69022 (No Data) Complete TPMT 2015-6 FINAL 69023 RB CMPFDCP300 HMDA Rate Spread No The test APR is 11.027% (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is 4.94% Applicable 2015-6 which results in a FINAL difference 6.087% which exceeds the maximum allowed of 3.0%. 69023 RB CMPFDCP847 TILA - ARM Loan No Arm disclosure dated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure 11/29/06 is not within 3 Applicable 2015-6 after 3 days from days of application date. FINAL application 69026 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.873% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.940% causing variance of FINAL 3.933% which exceeds HMDA Rate spread Trigger of 3.000. 69026 RA CMPFINT106 Finance charge No Finance charge per TIL is (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more $429,964.29, actual Applicable 2015-6 than $100 (Pmt Stream) finance charge calculation FINAL is $432,756.79 per payment stream, causing an understatement of $- 2,792.50. 69027 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.059% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.690% causing variance of FINAL 3.369% which exceeds HMDA Rate spread Trigger of 3%. 69028 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.947% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.720% causing variance of FINAL 3.227% which exceeds HMDA Rate spread Trigger of 3.000. 69029 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.426% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.690 % causing variance FINAL of 3.736% which exceeds HMDA Rate spread Trigger of 3.0. 69029 RB CMPROR117 ROR - Expiration date No ROR in file shows (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT on form prior to end transaction date of Applicable 2015-6 of rescission period 12/XX/2006, Recission exp FINAL date on document is 12/30/2006 69029 RB CMPROR2330 ROR - Disbursement No ROR in file shows (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT date is before end of transaction date of Applicable 2015-6 statutory rescission 12/XX/2006, Recission exp FINAL period date on document is 12/30/2006, mtg has notary date of 12/28/2006 69030 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.769% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.690% causing variance of FINAL 3.079% which exceeds HMDA Rate spread Trigger of 3.000. 69030 RB CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note is hard and lacks Applicable 2015-6 L refinance; provison state required exclusion FINAL not disclosed that the prepayment cannot be charged upon a lender to lender transaction. 69031 RB CMPFDCP300 HMDA Rate Spread No Test APR of 11.253% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.920 % causing variance FINAL of 6.333% which exceeds HMDA Rate spread Trigger of 3.0. 69032 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.055% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.860% causing variance of FINAL 4.195% which exceeds HMDA Rate spread Trigger of 3.000. 69033 (No Data) Complete TPMT 2015-6 FINAL 69035 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.031% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.720% causing variance of FINAL 3.311% which exceeds HMDA Rate spread Trigger of 3.000. 69035 RA CMPRESPA3ot in File No Missing initial GFE dated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT 12.18.06; GFE in file Applicable 2015-6 dated 1.04.07. FINAL 69035 RB CMPSTCP101 OH CSPA; Unable to No Unable to determine prior (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT determine prior refi refi made by govt. Applicable 2015-6 made by govt. FINAL 69035 RB CMPSTCP109 OH CSPA; Prohibited No Missing arbitration (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT mandatory arbitration clause. Applicable 2015-6 clause FINAL 69035 RB CMPSTPP302 PPP - State law No State law prohibits PPP on (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- L-to-L refinance; provison Applicable 2015-6 L refinance; provison not disclosed. PPP expired FINAL not disclosed 1/3/2010 69035 RB CMPSTPP1535 PPP - Prepayment No Prepayment penalty term (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty term exceeds exceeds state maximum. PPP Applicable 2015-6 state maximum expired 1/3/2010. FINAL 69036 (No Data) Complete TPMT 2015-6 FINAL 69037 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.810% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.86% causing variance of FINAL 4.950% which exceeds HMDA Rate spread Trigger of 3.000%. 69038 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.118% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.720% causing variance of FINAL 3.398% which exceeds HMDA Rate spread Trigger of 3.000. 69039 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.450% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.860% causing variance of FINAL 4.590% which exceeds HMDA Rate spread Trigger of 3.0. 69040 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.54% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.86% causing variance of FINAL 3.68% which exceeds HMDA Rate spread Trigger of 3.000. 69040 RB CMPFINT106 Finance charge No TIL disclosed finance (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more charges of $184,478.32. Applicable 2015-6 than $100 (Pmt Stream) Clayton calculated at FINAL $185,116.46 for an understated difference of $638.14. TIL itemization matches HUD. Unable to determine difference. 69041 RB CMPFDCP300 HMDA Rate Spread No Test APR 8.(No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold Benchmark Rate 4.pplicable 2015-6 Benchmark/APR Variance FINAL 3.ate Spread Trigger 3.000 69042 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.781% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.720% causing variance of FINAL 6.061% which exceeds HMDA Rate spread Trigger of 3.000. 68695 RB CMPFDCP300 HMDA Rate Spread No Test APR 9.(No Data) (No Data) (No Data) Exception Originator (No Data) Complete TPMT greater than threshold Benchmark Rate 4.-6 Benchmark/APR Variance FINAL 4.ate Spread Trigger 3.000 68696 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.855% with (No Data) (No Data) (No Data) Exception Originator (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of 2015-6 4.720% causing variance of FINAL 4.135% which exceeds HMDA Rate spread Trigger of 3.000. 68698 RB CMPFDCP300 HMDA Rate Spread No Test APR 9.(No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold Benchmark Rate 4.pplicable 2015-6 Benchmark/APR Variance FINAL 4.ate Spread Trigger 3.000 68698 RB CMPRESPA845 RESPA - GFE given No Application date is (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from 12/28/06, as per lender Applicable 2015-6 application credit report in file. FINAL Early GFE delivered 1/3/07. 68700 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.422% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.960% causing variance of FINAL 5.462% which exceeds HMDA Rate spread Trigger of 3.000. 68700 RB CMPSTRA119 OH CSPA - No lender No Missing Lender analysis of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT analysis of repayment repayment ability. Applicable 2015-6 ability in file FINAL 68700 RB CMPSTCP101 OH CSPA; Unable to No Missing prior lien note, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT determine prior refi unable to determine if Applicable 2015-6 made by govt. prior refinance was made FINAL by government. 68700 RB CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note is hard and lacks Applicable 2015-6 L refinance; provison state required exclusion FINAL not disclosed that the prepayment cannot be charged upon a lender to lender transaction. 68700 RB CMPSTPP1535 PPP - Prepayment No Maximum prepayment penalty (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty term exceeds term per OH is 24 months. Applicable 2015-6 state maximum Subject loan has a FINAL prepayment penalty term of 36 months, therefore the first year of stated prepay exceeds OH state maximum allowances. 68701 RB CMPFDCP300 HMDA Rate Spread No Test APR 10.(No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold Benchmark Rate 4.pplicable 2015-6 Benchmark/APR Variance FINAL 5.ate Spread Trigger 3.000 68702 (No Data) Complete TPMT 2015-6 FINAL 68703 RB CMPFDCP300 HMDA Rate Spread No Test APR 8.(No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold Benchmark Rate 5.pplicable 2015-6 Benchmark/APR Variance FINAL 3.ate Spread Trigger 3.000 68703 RB CMPSTPP100 PPP - Prepayment No Wxpiration 11/1/09. Prepay (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty prohibited by not allowed in Maryland. Applicable 2015-6 state FINAL 68704 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.183%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 4.920% which results in FINAL APR Variance of 3.263% which exceeds the maximum allowed of 3.00% 68705 (No Data) Complete TPMT 2015-6 FINAL 68707 RB CMPFDCP300 HMDA Rate Spread No The test APR is 10.386%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is 4.94% Applicable 2015-6 resulting in a difference FINAL of 5.446%. This exceeds the HMDA rate spread trigger of 3.0% 68708 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.596% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.940% causing variance of FINAL 4.656% which exceeds HMDA Rate spread Trigger of 3.000. 68710 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.244% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.940% causing variance of FINAL 4.304% which exceeds HMDA Rate spread Trigger of 3.000. 68710 RB CMPFDCP305 TILA - TIL discl. not No Missing Initital TIL (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT made within 3 days of Applicable 2015-6 application FINAL 69538 RB CMPFDCP300 HMDA Rate Spread No HMDA Benchmark Date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold 11/15/2006 Test APR 9.418 Applicable 2015-6 HMDA Benchmark Rate 4.690 FINAL HMDA Benchmark/APR Variance 4.ate Spread Trigger 3.000 69538 RB CMPFDCP847 TILA - ARM Loan No ARM disclosure dated at (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure closing. Applicable 2015-6 after 3 days from FINAL application 69539 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.243% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.940% causing variance of FINAL 5.303% which exceeds HMDA Rate spread Trigger of 3.000. 69540 (No Data) Complete TPMT 2015-6 FINAL 69044 RB CMPFDCP300 HMDA Rate Spread No Test APR 11.(No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold Benchmark Rate 4.pplicable 2015-6 Benchmark/APR Variance FINAL 6.ate Spread Trigger 3.000 69045 RB CMPFDCP300 HMDA Rate Spread No Test APR 8.(No Data) (No Data) (No Data) Exception Originator (No Data) Complete TPMT greater than threshold Benchmark Rate 4.-6 Benchmark/APR Variance FINAL 3.ate Spread Trigger 3.000 69046 RB CMPFDCP300 HMDA Rate Spread No Test APR 9.(No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold Benchmark Rate 4.pplicable 2015-6 Benchmark/APR Variance FINAL 5.ate Spread Trigger 3.000 69046 RA CMPFINT109 Finance charge No Finance charge understated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more by $36, unable to Applicable 2015-6 than $35 (Pmt Stream) determine reason without FINAL TIL itemization. 69046 RB CMPSTCP118 OH CSPA; Home Mortgage No Ohio Home Mortgage (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Information disclosure Information Disclosure Applicable 2015-6 not timely dated 1/9/2007.Mortgage FINAL information disclosure note provided at time of application. 69046 RB CMPSTPP302 PPP - State law No Prepayment Penalty is hard (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- per note and does not Applicable 2015-6 L refinance; provison contain state required FINAL not disclosed exclusion that prepayment will not be charged on lender to lender refinance. 69046 RB CMPSTPP303 PPP - State law No Prepayment Penalty is hard (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid per note and does not Applicable 2015-6 by insurance proceeds; contain state required FINAL provision not exclusion that prepayment disclosed will not be charged if paid by insurance proceeds. 69046 CB CRDLGL3626 Mod maturity date does No Tape has mod maturity of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape 01/01/2037, mod in file Applicable 2015-6 maturity date has maturity date of FINAL 01/16/2037, no information/documentation in file to verify why tape has that date. 69047 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.178% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.050% causing variance of FINAL 3.128% which exceeds HMDA Rate spread Trigger of 3.000%. 69047 RB CMPFDCP314 TILA - Final TIL not No TILA - Final TIL not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to dated, unable to confirm Applicable 2015-6 confirm timely timely delivery FINAL delivery 69047 RB CMPRESPA845 RESPA - GFE given No RESPA - GFE given after 3 (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from days from application Applicable 2015-6 application FINAL 69048 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.230% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.860 % causing variance FINAL of 4.370 % which exceeds HMDA Rate Spread Trigger of 3.000 %. 69048 RB CMPSTCP101 OH CSPA; Unable to No Missing prior note to (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT determine prior refi determine if prior refi Applicable 2015-6 made by govt. made by gov't. FINAL 69048 RB CMPSTCP115 OH CSPA; Closing No Missing closing disclosure (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Disclosure not paperwork at closing. Applicable 2015-6 provided at closing Copy in file is dated FINAL 1/16/2007. 69048 RB CMPSTCP118 OH CSPA; Home Mortgage No OH CSPA dated 1/16/2007, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Information disclosure closing date 2/5/2007/ Applicable 2015-6 not timely FINAL 69048 RB CMPSTPP302 PPP - State law No Prepayment Penalty is hard (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- per note and does not Applicable 2015-6 L refinance; provison contain state required FINAL not disclosed exclusion that prepayment will not be charged on lender to lender refinance. 69048 RB CMPSTPP1535 PPP - Prepayment No PPP state maximum term is (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty term exceeds 2 years- 2%, 1% of OPB in Applicable 2015-6 state maximum year 1 and 2; according to FINAL subject prepay addendum it is written for 3 years. PPP expires PPP expires 02/5/2010. 69052 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.975% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.860 % causing variance FINAL of 6.115% which exceeds HMDA Rate spread Trigger of 3.0. 69052 RB CMPRESPA3ot in File No GFE is missing in the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT file, Good Faith Estimate Applicable 2015-6 Provide relationship FINAL document is present 69054 RB CMPFDCP300 HMDA Rate Spread No Test APR 9.(No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold Benchmark Rate 4.pplicable 2015-6 Benchmark/APR Variance FINAL 4.ate Spread Trigger 3.000 69055 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.880 % with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.860 % causing a variance FINAL of 3.020 % which exceeds HMDA Rate Spread Trigger of 3.000 %. 69055 RB CMPSTPP107 PPP - Prepayment No Maximum prepayment penalty (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty exceeds per MD is 2 mos interest Applicable 2015-6 maximum allowed on amt prepd >1/3 of OPB. FINAL (months interest) Subject loan has a prepayment penalty of 6 months interest on the unpaid balance. which exceeds the state maximum allowances. 69055 RB CMPSTPP108 PPP - Prepayment No Maximum prepayment penalty (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty type exceeds per MD is 2 mos interest Applicable 2015-6 maximum allowed on amt prepd >1/3 of OPB. FINAL Subject loan has a prepayment penalty of 6 months interest on the unpaid balance. which exceeds the state maximum allowances. 69056 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.467% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.810% causing variance of FINAL 3.657% which exceeds HMDA Rate spread Trigger of 3.000. 69056 RB CMPSTPP303 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid note is hard and lacks Applicable 2015-6 by insurance proceeds; provision for payment of FINAL provision not loan by insurance disclosed proceeds. PPP expiration 02/20/2010. 69056 RB CMPSTPP107 PPP - Prepayment No Prepayment penalty type (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty exceeds exceeds maximum allowed. Applicable 2015-6 maximum allowed PPP expiration 02/20/2010. FINAL (months interest) 69056 RB CMPSTPP108 PPP - Prepayment No Prepayment penalty type (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty type exceeds exceeds maximum allowed. Applicable 2015-6 maximum allowed PPP expiration 02/20/2010. FINAL 69058 RB CMPFDCP300 HMDA Rate Spread No Test APR of 11.958% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.720% causing variance of FINAL 7.238% which exceeds HMDA Rate spread Trigger of 3.000. 69058 RB CMPFDCP847 TILA - ARM Loan No ARM Loan Program (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure Disclosure after 3 days Applicable 2015-6 after 3 days from from application FINAL application 69059 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.542 % with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.860 % causing a variance FINAL of 4.682 % which exceeds HMDA Rate Spread Trigger of 3.000 %. 69059 RB CMPSTCP101 OH CSPA; Unable to No Prior loan as identified (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT determine prior refi on payoff - VA Applicable 2015-6 made by govt. FINAL 69059 RB CMPSTCP115 OH CSPA; Closing No Missing Closing Disclosure (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Disclosure not provided at closing Applicable 2015-6 provided at closing FINAL 69059 RB CMPSTCP1767 OH CSPA; Refi of low No Prior loan as identified (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT rate from govt./ non- on payoff - VA Applicable 2015-6 profit FINAL 69059 RB CMPSTPP302 PPP - State law No Terms of PPP do not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- include soft provision Applicable 2015-6 L refinance; provison prohibiting the PPP on a FINAL not disclosed lender to lender refinance. PPP expiration date 02.01.2009 69059 RB CMPSTPP303 PPP - State law No Terms of PPP do not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid include soft provision Applicable 2015-6 by insurance proceeds; prohibiting the PPP on a FINAL provision not lender to lender disclosed refinance. PPP expiration date 02.01.2009 69060 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.72% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.86% causing variance of FINAL 3.86% which exceeds HMDA Rate spread Trigger of 3.000%. 69060 RB CMPFDCP307 TILA - Missing TIL at No TILA - Missing TIL at (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT application application Applicable 2015-6 FINAL 69061 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.158% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.960% causing variance of FINAL 3.198% which exceeds HMDA Rate spread Trigger of 3.000. 69062 RB CMPSTPP107 PPP - Prepayment No PPP for state of Maryland (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty exceeds maximum is 2 mos interest Applicable 2015-6 maximum allowed on amt prepd >1/3 of OPB, FINAL (months interest) subject loan has PPP of 6 month's interest of OPB which exceeds state maximum. PPP expiration date 02.15.2010 69062 RB CMPSTPP108 PPP - Prepayment No PPP for state of Maryland (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty type exceeds maximum is 2 mos interest Applicable 2015-6 maximum allowed on amt prepd >1/3 of OPB, FINAL subject loan has PPP of 6 month's interest of OPB which exceeds state maximum. PPP expiration date 02.15.2010 69063 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.941% with (No Data) (No Data) (No Data) Exception Aggregator (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of 2015-6 4.860% causing variance of FINAL 3.081% which exceeds HMDA Rate spread Trigger of 3.000. 69064 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.105% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.860% causing variance of FINAL 3.245% which exceeds HMDA Rate spread Trigger of 3.000. 69064 RB CMPRESPA3ot in File No Missing GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69065 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.049% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.86% causing variance of FINAL 5.189% which exceeds HMDA Rate spread Trigger of 3.000%. 69066 RB CMPFDCP300 HMDA Rate Spread No Test APR 10.(No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold Benchmark Rate 4.pplicable 2015-6 Benchmark/APR Variance FINAL 5.ate Spread Trigger 3.000 69067 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.477% with (No Data) (No Data) (No Data) Exception Aggregator (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of 2015-6 4.810% causing variance of FINAL 3.667% which exceeds HMDA Rate spread Trigger of 3.000. 69067 RB CMPSTPP303 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Exception Aggregator (No Data) Complete TPMT prohibits PPP if paid note is hard and lacks 2015-6 by insurance proceeds; provision for payment of FINAL provision not loan by insurance proceeds disclosed 69068 RB CMPFDCP300 HMDA Rate Spread No Test APR 8.(No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold Benchmark Rate 4.pplicable 2015-6 Benchmark/APR Variance FINAL 3.ate Spread Trigger 3.000 69068 RB CMPSTPP303 PPP - State law No No soft language in PPP (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid regarding insurance. Applicable 2015-6 by insurance proceeds; FINAL provision not disclosed 69069 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.160% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.720% causing variance of FINAL 4.440% which exceeds HMDA Rate spread Trigger of 3.000. 69070 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.120% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.860% causing variance of FINAL 4.260% which exceeds HMDA Rate spread Trigger of 3.000. 69071 RA CMPBI123 OH Borrower Interest- No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not Clayton approved change. Applicable 2015-6 FINAL 69071 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.474% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.810% causing variance of FINAL 3.664% which exceeds HMDA Rate spread Trigger of 3.000. 69071 RB CMPSTCP101 OH CSPA; Unable to No Missing prior lien note to (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT determine prior refi make determination of Applicable 2015-6 made by govt. prior refinance made by FINAL government. 69071 RB CMPSTCP122 OH CSPA; Tangible Net No Missing Tangible Net (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Benefit worksheet not Benefit worksheet. Applicable 2015-6 in file FINAL 69071 RB CMPSTPP302 PPP - State law No Prepayment Penalty is hard (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- per note and does not Applicable 2015-6 L refinance; provison contain state required FINAL not disclosed exclusion that prepayment will not be charged on lender to lender refinance. Prepayment expiration date is 02/14/2010. 69072 RA CMPAPRT110 APR - Insufficient No step Rate loan not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Information for APR- factoring correctly Applicable 2015-6 Payment Stream Testing FINAL 69072 RB CMPFDCP300 HMDA Rate Spread No Test 8.771% with a (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark rate of 4.81% Applicable 2015-6 for a variance of 3.961% FINAL exceeding the rate spread trigger of 3%. 69072 RA CMPSLC1201 Late Charges - Unable No step Rate loan not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT to Calculate Maximum factoring correctly Applicable 2015-6 Payment subject to FINAL late charge 69074 RB CMPFDCP300 HMDA Rate Spread No Test APR is 10.544% per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold final TIL with a benchmark Applicable 2015-6 rate of 4.69% resulting in FINAL a variance of 5.854% which exceeds HMDA rate spread trigger of 3% 69074 CB CRDLGL3626 Mod maturity date does No Tape has maturity of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape 2/1/2037. Mod has maturity Applicable 2015-6 maturity date date of 1/1/2037. FINAL Extension in file dated 9/5/14 changed maturity date from 1/1/2037 to 2/1/2037. 69076 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.839% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.860% causing variance of FINAL 3.976% which exceeds HMDA Rate spread Trigger of 3.000. 69076 RB CMPROR113 ROR - Missing Right of No Missing Right of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Rescission form Rescission form. Applicable 2015-6 FINAL 69077 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.9% with HMDA (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold Benchmark Rate of 4.860% Applicable 2015-6 causing variance of 4.040% FINAL which exceeds HMDA Rate spread Trigger of 3.000. 69079 RB CMPBI1623 MA Borrower Interest; No Missing MA Borrower (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Worksheet missing Interest worksheet. Applicable 2015-6 FINAL 69081 (No Data) Complete TPMT 2015-6 FINAL 69082 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.417% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.860% causing variance of FINAL 3.557% which exceeds HMDA Rate spread Trigger of 3.000. 69082 RB CMPRESPA3ot in File No Missing GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69084 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.065% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.810% causing variance of FINAL 5.255% which exceeds HMDA Rate spread Trigger of 3.000. 69085 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.447% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.810% causing variance of FINAL 3.637% which exceeds HMDA Rate spread Trigger of 3.000. 69085 RB CMPRESPA3ot in File No Missing Lender GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Broker GFE dated 01/17/07 Applicable 2015-6 in file. FINAL 69087 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.394% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.860% causing variance of FINAL 3.534% which exceeds HMDA Rate spread Trigger of 3.000%. 69088 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.701% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.96% causing variance of FINAL 3.741% which exceeds HMDA Rate spread Trigger of 3.000%. 69089 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.745% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.860% causing variance of FINAL 3.885% which exceeds HMDA Rate spread Trigger of 3.000. 69089 RB CMPRESPA845 RESPA - GFE given No Application date of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from 02/12/2007, GFE in file Applicable 2015-6 application Dated 02/20/2007. Lender FINAL GFE not received within 3 days of application. 69090 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.520% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.860% causing variance of FINAL 5.660% which exceeds HMDA Rate spread Trigger of 3.0 69091 RB CMPFDCP300 HMDA Rate Spread No The test APR is 9.068%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 4.860% which results in a FINAL difference of 4.208% which exceeds the maximum allowed of 3.0%. 69092 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.688% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.810% causing variance of FINAL 4.878% which exceeds HMDA Rate spread Trigger of 3.000%. 68713 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.202% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.69% causing variance of FINAL 3.512% which exceeds HMDA Rate spread Trigger of 3.000. 68714 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.090%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 4.860% resulting in a FINAL difference of 3.230%. This exceeds the HMDA rate spread trigger of 3.0%. 68715 RB CMPBI1616 MA Borrower Interest; No There is a copy of the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Worksheet not properly Massachusetts Borrower's Applicable 2015-6 dated Interest test, but it is FINAL unsigned. Unable to determine if provided to the borrower or when. 68715 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.672% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.860% causing variance of FINAL 3.812% which exceeds HMDA Rate spread Trigger of 3.000. 68716 (No Data) Complete TPMT 2015-6 FINAL 68717 (No Data) Complete TPMT 2015-6 FINAL 68718 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.145% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.810% causing variance of FINAL 3.335% which exceeds HMDA Rate spread Trigger of 3.000. 68718 CB CRDLGL3626 Mod maturity date does No Tape has mod maturity of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape 04/01/2039, mod in file Applicable 2015-6 maturity date has maturity date of FINAL 04/26/2039, no information/documentation in file to verify why tape has that date. 68719 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.144% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.810% causing variance of FINAL 4.334% which exceeds HMDA Rate spread Trigger of 3.000. 68720 RB CMPFDCP300 HMDA Rate Spread No Test APR 9.(No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold Benchmark Rate 4.pplicable 2015-6 Benchmark/APR Variance FINAL 5.ate Spread Trigger 3.000 68721 RB CMPFINT106 Finance charge No $151,399.02 finance charge (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more understated by $360.00 Applicable 2015-6 than $100 (Pmt Stream) from $151,759.02 Clayton FINAL paystream. Unable to determine reason as itemization is missing 68721 CB CRDLGL3626 Mod maturity date does No Tape has maturity of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape 08/01/2037. Mod has Applicable 2015-6 maturity date maturity date of FINAL 07/01/2037. Extension in file dated 04/05/2012 changed maturity date from 07/01/2037 to 08/01/2037. 68722 RB CMPRESPA3ot in File No Missing GFE (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 68723 RB CMPFDCP300 HMDA Rate Spread No Test APR of 12.072% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.860% causing variance of FINAL 7.212% which exceeds HMDA Rate spread Trigger of 3.000. 68723 RB CMPFDCP307 TILA - Missing TIL at No Missing TIL at application (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT application Applicable 2015-6 FINAL 68723 RB CMPFDCP847 TILA - ARM Loan No ARM Loan Program (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure Disclosure after 3 days Applicable 2015-6 after 3 days from from application FINAL application 68723 RB CMPFINT106 Finance charge No Final TIL disclosed (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more finance charges of Applicable 2015-6 than $100 (Pmt Stream) $616,215.84, per Clayton FINAL paystream calculations, finance charges are $616,777.69,resulting in understated finance charges of $561.85. Unable to determine source of understatement, missing TIL Itemization. 68724 (No Data) Complete TPMT 2015-6 FINAL 68725 (No Data) Complete TPMT 2015-6 FINAL 68726 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.245% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.86% causing variance of FINAL 4.385% which exceeds HMDA Rate spread Trigger of 3.000%. 68726 RB CMPRESPA3ot in File No Missing early Lender GFE (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 68727 RB CMPSTRA1497 File does not contain No Missing Repayment Ability (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT a repayment ability Worksheet. Applicable 2015-6 worksheet FINAL 68728 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.549% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.810% causing variance of FINAL 4.739% which exceeds HMDA Rate spread Trigger of 3.000. 68728 RB CMPSTPP302 PPP - State law No Lenders originating under (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- the Mortgage Broker Act, a Applicable 2015-6 L refinance; provison prepayment penalty may be FINAL not disclosed charged not to exceed 1% of the OPB for 5 years if the loan is secured by a single unit or two units. There are not any restrictions on loans secured by property containing a 3 or more units. State- and Federally-chartered institutions are exempt from both of Ohios licensing schemes, including the substantive provisions. 68728 RB CMPSTPP303 PPP - State law No Lenders originating under (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid the Mortgage Broker Act, a Applicable 2015-6 by insurance proceeds; prepayment penalty may be FINAL provision not charged not to exceed 1% disclosed of the OPB for 5 years if the loan is secured by a single unit or two units. There are not any restrictions on loans secured by property containing a 3 or more units. State- and Federally-chartered institutions are exempt from both of Ohios licensing schemes, including the substantive provisions. 68730 RB CMPFDCP300 HMDA Rate Spread No The test APR is 7.962%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 4.810% resulting in a FINAL difference of 3.152%. This exceeds the HMDA rate spread trigger of 3.0%. 68733 RB CMPFDCP300 HMDA Rate Spread No Test APR of 11.056% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.810% causing variance of FINAL 6.246% which exceeds HMDA Rate spread Trigger of 3.0 68734 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.18% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.86% causing variance of FINAL 4.32% which exceeds HMDA Rate spread Trigger of 3.000%. 68734 RB CMPFDCP314 TILA - Final TIL not No TILA - Final TIL not hand (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to dated, unable to confirm Applicable 2015-6 confirm timely timely delivery FINAL delivery 68734 RB CMPFDCP318 TILA - TIL 1st payment No Per the TIL the 1st (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT date does not match payment is 4/1/07, per the Applicable 2015-6 Note 1st payment date Note the first payment is FINAL 5/1/07 68734 RB CMPRESPA3ot in File No RESPA GFE Not in File (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 68735 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.895% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.53% causing variance of FINAL 4.365% which exceeds HMDA Rate spread Trigger of 3.000%. 68736 RB CMPFDCP300 HMDA Rate Spread No Test APR of 11.179% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.56% causing variance of FINAL 6.619% which exceeds HMDA Rate spread Trigger of 3.000%. 68738 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.217% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.810% causing variance of FINAL 5.407% which exceeds HMDA Rate spread Trigger of 3.000. 68738 RB CMPRESPA3ot in File No Missing Good Faith (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Estimate. Applicable 2015-6 FINAL 68738 CB CRDLGL3626 Mod maturity date does No Tape has mod maturity of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape 08/1/2037, mod in file has Applicable 2015-6 maturity date maturity date of FINAL 07/01/2037, no information/document in file to verify why tape has that date. There is an Extension document in file dated 10/02/2014, however it only has provisions to extend a delinquent payment to the end of the loan. 68739 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.051% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.810% causing variance of FINAL 3.241% which exceeds HMDA Rate spread Trigger of 3.0. 68740 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.069% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.810% causing variance of FINAL 4.259% which exceeds HMDA Rate spread Trigger of 3.000. 68740 RB CMPFINT106 Finance charge No Final TIL disclosed (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more finance charges of Applicable 2015-6 than $100 (Pmt Stream) $222,183.74, per Clayton FINAL paystream calculations, finance charges are $223,178.44,resulting in understated finance charges of $994.70. Unable to determine source of understatement, missing TIL Itemization. 68741 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.986% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.810 % causing variance FINAL of 3.176% which exceeds HMDA Rate spread Trigger of 3.0. 68742 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.426% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.810% causing variance of FINAL 3.616% which exceeds HMDA Rate spread Trigger of 3.0. 68742 RB CMPSTCP118 OH CSPA; Home Mortgage No Disclosure dated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Information disclosure 02/XX/2007, transaction Applicable 2015-6 not timely date. FINAL 68742 RB CMPSTCP1770 OH CSPA; Required No Missing OH CSPA; Required (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Closing Disclosure not Closing Disclosure. Applicable 2015-6 provided to borrower FINAL 68742 RB CMPSTPP302 PPP - State law No Prepayment Penalty is hard (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- per note and does not Applicable 2015-6 L refinance; provison contain state required FINAL not disclosed exclusion that prepayment will not be charged on lender to lender refinance. PPP expiration date 02/22/2010. 68742 RB CMPSTPP1535 PPP - Prepayment No Prepayment penalty term is (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty term exceeds 36 months exceeds state Applicable 2015-6 state maximum maximum. PPP expiration FINAL date 02/22/2010 68744 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.793% with (No Data) (No Data) (No Data) Exception Originator (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of 2015-6 4.810% causing variance of FINAL 3.983% which exceeds HMDA Rate spread Trigger of 3.000. 68744 RB CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Exception Originator (No Data) Complete TPMT prohibits PPP on L-to- note is hard and lacks 2015-6 L refinance; provison provision of payment of FINAL not disclosed loan by insurance proceeds 68744 RB CMPSTPP1535 PPP - Prepayment No Prepayment penalty term of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty term exceeds 36 months exceeds Ohio Applicable 2015-6 state maximum state maximum of 24 FINAL months. PPP expires 03/07/2010. 68745 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.990% with (No Data) (No Data) (No Data) Exception Originator (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of 2015-6 4.860% causing variance of FINAL 4.130% which exceeds HMDA Rate spread Trigger of 3.000. 68745 RB CMPRESPA3ot in File No Missing GFE (No Data) (No Data) (No Data) Exception Originator (No Data) Complete TPMT 2015-6 FINAL 68746 RB CMPFDCP300 HMDA Rate Spread No HMDA Benchmark Rate 4.690 (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark/APR Applicable 2015-6 Variance 3.ate FINAL Spread Trigger 3.000 68748 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.534% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.810% causing variance of FINAL 3.724% which exceeds HMDA Rate spread Trigger of 3.0. 68748 RB CMPSTCP101 OH CSPA; Unable to No No documentation in file (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT determine prior refi that prior refi was made Applicable 2015-6 made by govt. by govt FINAL 68748 RB CMPSTCP118 OH CSPA; Home Mortgage No Home Mortgage disclosure (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Information disclosure was signed by borrower on Applicable 2015-6 not timely 03/01/2007, which is also FINAL the note date 68748 RB CMPSTCP122 OH CSPA; Tangible Net No Tangible net Benefit (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Benefit worksheet not worksheet was not in file Applicable 2015-6 in file FINAL 68748 RB CMPSTPP302 PPP - State law No Prepayment Penalty is hard (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- per note and does not Applicable 2015-6 L refinance; provison contain state required FINAL not disclosed exclusion that prepayment will not be charged on lender to lender refinance. 68748 RB CMPSTPP1535 PPP - Prepayment No Prepayment penalty of 36 (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty term exceeds months exceeds Ohio state Applicable 2015-6 state maximum maximum of 24 months. PPP FINAL expires 2/28/2010. 68749 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.160% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.910% causing variance of FINAL 4.250% which exceeds HMDA Rate spread Trigger of 3.000. 68749 RB CMPSTCP1163 SC Home Loans - Cannot No Missing dated Designated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT confirm timely Agency disclosure. Applicable 2015-6 delivery of Designated FINAL Agency Disclosure 68750 RB CMPFDCP300 HMDA Rate Spread No Test APR 9.(No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold Benchmark Rate 4.pplicable 2015-6 Benchmark/APR Variance FINAL 4.ate Spread Trigger 3.000 68751 (No Data) Complete TPMT 2015-6 FINAL 68752 (No Data) Complete TPMT 2015-6 FINAL 68753 RB CMPFDCP300 HMDA Rate Spread No The Test APR is 8.54% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.81% causing variance of FINAL 3.73% which exceeds HMDA Rate spread trigger of 3.00%. 68753 RB CMPFDCP307 TILA - Missing TIL at No Initial TIL at application (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT application is missing. Applicable 2015-6 FINAL 68755 RB CMPFDCP300 HMDA Rate Spread No Test APR of 12.590% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.810% causing variance of FINAL 7.780% which exceeds HMDA Rate spread Trigger of 3.0 68755 CB CRDLGL3626 Mod maturity date does No Tape has Mod maturity date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape of 3/1/2039. Mod has Applicable 2015-6 maturity date maturity date of 2/1/2039. FINAL File has an Extension Agreement dated 8/31/2012 which changed the maturity date to 3/1/2039. 68756 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.548% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.860% causing variance of FINAL 3.688% which exceeds HMDA Rate spread Trigger of 3.000. 68757 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.823% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.690% causing variance of FINAL 3.133% which exceeds HMDA Rate spread Trigger of 3.000. 68757 RB CMPFDCP307 TILA - Missing TIL at No Missing TIL at (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT application application. Applicable 2015-6 FINAL 68758 (No Data) Complete TPMT 2015-6 FINAL 68759 RB CMPFDCP300 HMDA Rate Spread No Test APR of 11.096% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.810% causing variance of FINAL 6.286% which exceeds HMDA Rate spread Trigger of 3.000. 68759 RB CMPSTCP101 OH CSPA; Unable to No Missing prior lien note, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT determine prior refi unable to determine if Applicable 2015-6 made by govt. prior refinance was made FINAL by government. 68761 RB CMPFDCP300 HMDA Rate Spread No Test APR 9.108% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark rate 4.690% Applicable 2015-6 causing variance 4.418% FINAL which exceeds 3.00% rate spread trigger. 68763 RA CMPAPRT110 APR - Insufficient No Unable to calculate (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Information for APR- Applicable 2015-6 Payment Stream Testing FINAL 68763 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.087%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 4.690% which results in a FINAL difference of 3.397% which exceeds the maximum allowed of 3.0%. 68763 RB CMPFDCP314 TILA - Final TIL not No Final TIL not dated by (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to borrowers, unable to Applicable 2015-6 confirm timely confirm timely delivery FINAL delivery 68764 RB CMPFDCP300 HMDA Rate Spread No TEST APR 9.30% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark rate 4.69% Applicable 2015-6 causing variance 4.610% FINAL which exceeds3.00% rate spread trigger. 68764 RB CMPFDCP314 TILA - Final TIL not No Final TIL not dated by (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to borrowers, unable to Applicable 2015-6 confirm timely confirm timely delivery FINAL delivery 68765 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.422% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.810% causing variance of FINAL 5.612% which exceeds HMDA Rate spread Trigger of 3.000%. 68765 RB CMPFDCP314 TILA - Final TIL not No TILA - Final TIL not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to dated, unable to confirm Applicable 2015-6 confirm timely timely delivery FINAL delivery 68766 RB CMPFDCP300 HMDA Rate Spread No Test APR 8.892% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark rate 4.690% Applicable 2015-6 causing variance 4.202% FINAL which exceeds 3.00% rate spread trigger. 68766 RB CMPFDCP314 TILA - Final TIL not No Final TIL not dated by (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to borrower, unable to Applicable 2015-6 confirm timely confirm timely delivery FINAL delivery 68767 RB CMPFDCP300 HMDA Rate Spread No Test APR 8.(No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold Benchmark Rate 4.pplicable 2015-6 Benchmark/APR Variance FINAL 4.ate Spread Trigger 3.000 68767 RB CMPFDCP849 TILA - Required ARM No Required ARM Loan Program (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Loan Program Disclosure missing Applicable 2015-6 Disclosure missing FINAL 68768 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.749% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.690% causing variance of FINAL 4.059% which exceeds HMDA Rate spread Trigger of 3.000. 68769 RB CMPFDCP300 HMDA Rate Spread No Test APR 8.(No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold Benchmark Rate 4.pplicable 2015-6 Benchmark/APR Variance FINAL 4.ate Spread Trigger 3.000 68770 (No Data) Complete TPMT 2015-6 FINAL 68771 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.116% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.690% causing variance of FINAL 3.426% which exceeds HMDA Rate spread Trigger of 3.000. 68771 RB CMPSTPP303 PPP - State law No Prepayment penalty terms (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid do not include insurance Applicable 2015-6 by insurance proceeds; payment exclusion FINAL provision not provision. disclosed 68773 RB CMPFDCP300 HMDA Rate Spread No Test APR 9.(No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold Benchmark Rate 4.pplicable 2015-6 Benchmark/APR Variance FINAL 4.ate Spread Trigger 3.000 68773 RB CMPSTPP1529 MN Home Loan- No MN Home Loan-Prohibited (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Prohibited Prepayment Prepayment Penalty Applicable 2015-6 Penalty FINAL 68774 RB CMPFDCP300 HMDA Rate Spread No Test APR 10.(No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold Benchmark Rate 4.pplicable 2015-6 Benchmark/APR Variance FINAL 6.ate Spread Trigger 3.000 68776 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.160% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.690% causing variance of FINAL .3.470% which exceeds HMDA Rate spread Trigger of 3.000. 68776 RB CMPSTPP303 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid note is hard and lacks Applicable 2015-6 by insurance proceeds; provision for payment of FINAL provision not loan by insurance proceeds disclosed 68776 RB CMPSTPP107 PPP - Prepayment No PPP is fro 36 months at 5% (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty exceeds of the amount prepaid. PPP Applicable 2015-6 maximum allowed expires 4/13/10. FINAL (months interest) 68776 RB CMPSTPP108 PPP - Prepayment No PPP is for 36 months at 5% (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty type exceeds of the amount prepaid Applicable 2015-6 maximum allowed which exceeds state max of FINAL 6 mos interest on amount prepaid in excess of 20% OPB or 3.905%. PPP expires 4/13/10. 68777 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.488% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.690% causing variance of FINAL 3.798% which exceeds HMDA Rate spread Trigger of 3.000. 68778 RB CMPFDCP300 HMDA Rate Spread No Test APR of 12.518% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.810% causing variance of FINAL 7.708% which exceeds HMDA Rate spread Trigger of 3.000. 68778 CB CRDLGL3626 Mod maturity date does No Tape has a maturity date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape of 11/01/37. Modification Applicable 2015-6 maturity date has a maturity date of FINAL 04/01/37. No information/document in file to verify why tape has different date. 68779 RB CMPFDCP300 HMDA Rate Spread No Test APR 10.(No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold Benchmark Rate 4.pplicable 2015-6 Benchmark/APR Variance FINAL 5.ate Spread Trigger 3.000 68780 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.019% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.810% causing variance of FINAL 4.209% which exceeds HMDA Rate spread Trigger of 3.0. 68781 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.339% with (No Data) (No Data) (No Data) Exception Originator (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of 2015-6 4.810% causing variance of FINAL 5.529% which exceeds HMDA Rate spread Trigger of 3.000. 68781 RB CMPSTPP100 PPP - Prepayment No Maryland prohibits PPP on (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty prohibited by loans with interest rates Applicable 2015-6 state over 8%. The initial rate FINAL is 6.72% however the effective APR is 10.3393 according to Clayton Paystream and 10.5278% according to lender TIL. PPP expires 3/7/2008. 68782 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.766% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.690% causing variance of FINAL 4.076% which exceeds HMDA Rate spread Trigger of 3.0. 68782 RB CMPFDCP314 TILA - Final TIL not No Final TIL is not hand (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to dated by borrower. Applicable 2015-6 confirm timely FINAL delivery 68782 RB CMPSTPP302 PPP - State law No Prepayment penalty does (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- not have waiver of PPP for Applicable 2015-6 L refinance; provison lender to lender FINAL not disclosed refinance. PPP expiration date 03/25/2009. 68782 RB CMPSTPP303 PPP - State law No Prepayment penalty does (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid not have a waiver if Applicable 2015-6 by insurance proceeds; proceeds are paid by FINAL provision not insurance claim. PPP disclosed expiration date 03/25/2009 68783 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.669% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.930% causing variance of FINAL 5.739% which exceeds HMDA Rate spread Trigger of 3.000. 68783 RB CMPSTCP101 OH CSPA; Unable to No Missing prior lien note, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT determine prior refi unable to determine if Applicable 2015-6 made by govt. prior refinance was made FINAL by government. 68783 RB CMPSTPP302 PPP - State law No Prepayment Penalty is hard (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- per note and does not Applicable 2015-6 L refinance; provison contain state required FINAL not disclosed exclusion that prepayment will not be charged on lender to lender refinance. 68784 RB CMPFDCP300 HMDA Rate Spread No Test APR of 11.995% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.930% causing variance of FINAL 7.065% which exceeds HMDA Rate spread Trigger of 3.0. 68785 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.589% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.930% causing variance of FINAL 4.659% which exceeds HMDA Rate spread Trigger of 3.0. 68785 RB CMPSTRA119 OH CSPA - No lender No Missing repayment ability (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT analysis of repayment in file. Applicable 2015-6 ability in file FINAL 68785 RB CMPSTCP101 OH CSPA; Unable to No Missing prior note and not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT determine prior refi able to determine if this Applicable 2015-6 made by govt. is a prior govt loan. FINAL 68785 RB CMPSTCP122 OH CSPA; Tangible Net No Missing tangible net (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Benefit worksheet not benefit worksheet. Applicable 2015-6 in file FINAL 68785 RB CMPSTCP1770 OH CSPA; Required No Missing required closing (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Closing Disclosure not disclosure. Applicable 2015-6 provided to borrower FINAL 68785 RB CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note is hard and lacks Applicable 2015-6 L refinance; provison state required exclusion FINAL not disclosed that the prepayment cannot be charged upon a lender to lender refinance. The prepayment penalty expired on 4/25/2010. 68786 (No Data) Complete TPMT 2015-6 FINAL 68787 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.574% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.930% causing variance of FINAL 3.644% which exceeds HMDA Rate spread Trigger of 3.0 68788 RB CMPFDCP300 HMDA Rate Spread No Test APR 8.(No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold Benchmark Rate 4.pplicable 2015-6 Benchmark/APR Variance FINAL 3.ate Spread Trigger 3.000 68788 CB CRDLGL3626 Mod maturity date does No Tape has mod maturity of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape 05/01/2053, mod in file Applicable 2015-6 maturity date has maturity date of FINAL 08/01/2047, no information/document in file to verify why tape has that date. 68791 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.080% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.930% causing variance of FINAL 5.150% which exceeds HMDA Rate spread Trigger of 3.000. 68798 RB CMPFDCP847 TILA - ARM Loan No Application dated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure 5/3/2007. ARM disclosure Applicable 2015-6 after 3 days from dated 5/9/2007. ARM FINAL application disclosure after 3 days from applicatin. 68798 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.339% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.930% causing variance of FINAL 4.409% which exceeds HMDA Rate spread Trigger of 3.000. 68798 RA CMPFDCP849 TILA - Required ARM No Cancelled due to data (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Loan Program point changes Applicable 2015-6 Disclosure missing FINAL 68798 RA CMPFDCP851 TILA - ARM Loan No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure change. Applicable 2015-6 does not contain FINAL minimum info 68799 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.003% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.69% causing variance of FINAL 3.313% which exceeds HMDA Rate spread Trigger of 3.000%. 68800 RB CMPFDCP300 HMDA Rate Spread No Test APR 8.(No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold Benchmark Rate 4.pplicable 2015-6 Benchmark/APR Variance FINAL 3.ate Spread Trigger 3.000 68800 RB CMPSTPP100 PPP - Prepayment No Maryland does not allow (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty prohibited by prepayment penalties. Applicable 2015-6 state FINAL 68801 (No Data) Complete TPMT 2015-6 FINAL 68803 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.199% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.690% causing variance of FINAL 3.509% which exceeds HMDA Rate spread Trigger of 3.000. 68803 RB CMPFDCP314 TILA - Final TIL not No Final TIL not dated by (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to borrowers, unable to Applicable 2015-6 confirm timely confirm timely delivery FINAL delivery 68804 (No Data) Complete TPMT 2015-6 FINAL 68806 RB CMPFDCP300 HMDA Rate Spread No Test APR 11.(No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold Benchmark Rate 4.pplicable 2015-6 Benchmark/APR Variance FINAL 6.ate Spread Trigger 3.000 68807 RB CMPFDCP300 HMDA Rate Spread No Test APR is 8.489% per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold final TIL with a benchmark Applicable 2015-6 rate of 4.930% resulting FINAL in a variance of 3.559% which exceeds HMDA rate spread trigger of 3% 68807 RB CMPFDCP847 TILA - ARM Loan No 5/16/07 ARM Loan Program (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure Disclosure after 3 days Applicable 2015-6 after 3 days from from 5/10/04 application. FINAL application 68807 RB CMPSTPP303 PPP - State law No Hard PPP; State law (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid prohibits PPP if paid by Applicable 2015-6 by insurance proceeds; insurance proceeds; FINAL provision not provision not disclosed disclosed 68807 RB CMPSTPP107 PPP - Prepayment No 5% of amt prepaid (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty exceeds Prepayment penalty exceeds Applicable 2015-6 maximum allowed 3.575% maximum allowed 6 FINAL (months interest) months interest on amt prepaid in 12 months that is >20% of OPB 68807 RB CMPSTPP108 PPP - Prepayment No 5% of amt prepaid (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty type exceeds Prepayment penalty type Applicable 2015-6 maximum allowed exceeds maximum allowed of FINAL 68808 RB CMPFDCP300 HMDA Rate Spread No Test APR 9.065% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark rate of 4.69% Applicable 2015-6 for a variance of 4.375% FINAL exceeding the rate spread trigger of 3% 68808 RB CMPSTCP1151 SC Home Loans -Broker No Missing Broker Amounts (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT 'Amounts Earned' Earned Disclosure. Applicable 2015-6 Disclosure not in file FINAL 68808 RB CMPSTCP1159 SC Home Loans - No Missing Designated Agency (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Designated Agency Disclosure. Applicable 2015-6 Disclosure not in file FINAL 68809 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.909% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.880% causing variance of FINAL 4.029% which exceeds HMDA Rate spread Trigger of 3.0. 68809 RB CMPSTCP101 OH CSPA; Unable to No OH CSPA, unable to verify (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT determine prior refi the prior loan was made by Applicable 2015-6 made by govt. government. FINAL 68809 RB CMPSTCP122 OH CSPA; Tangible Net No Missing Tangible Net (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Benefit worksheet not Benefit worksheet. Applicable 2015-6 in file FINAL 68810 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.528% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.930% causing variance of FINAL 3.598% which exceeds HMDA Rate spread Trigger of 3.000. 68812 RB CMPSTPP303 PPP - State law No State law prohibits PPP if (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP if paid paid by insurance Applicable 2015-6 by insurance proceeds; proceeds; provision not FINAL provision not disclosed. disclosed 68813 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.029% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.880% causing variance of FINAL 3.149% which exceeds HMDA Rate spread Trigger of 3.000. 68814 RB CMPFDCP300 HMDA Rate Spread No Test APR is 9.795% per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold final TIL with a benchmark Applicable 2015-6 rate of 4.930% resulting FINAL in a variance of 4.865% which exceeds HMDA rate spread trigger of 3% 68814 RB CMPFDCP3254 TILA - Cannot No Cannot determine if ARM (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT determine if ARM Program Disclosure was Applicable 2015-6 Program Disclosure was provided in a timely FINAL provided in a timely manner as it is not dated manner 68815 RB CMPFDCP300 HMDA Rate Spread No Test APR 10.(No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold Benchmark Rate 4.pplicable 2015-6 Benchmark/APR Variance FINAL 5.ate Spread Trigger 3.000 68816 RB CMPFINT106 Finance charge No Final TIL disclosed (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more finance charges of Applicable 2015-6 than $100 (Pmt Stream) $465,438.48, per Clayton FINAL paystream calculations, finance charges are $466,170.00, resulting in understated finance charges of $731.52. Unable to determine source of understatement, missing TIL Itemization. 68817 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.804% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.690% causing variance of FINAL 5.114% which exceeds HMDA Rate spread Trigger of 3.000%. 68818 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.361% with (No Data) (No Data) (No Data) Exception Originator (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of 2015-6 4.880% causing variance of FINAL 4.481% which exceeds HMDA Rate spread Trigger of 3.000. 68818 RB CMPSTPP302 PPP - State law No No language in PPP that (No Data) (No Data) (No Data) Exception Originator (No Data) Complete TPMT prohibits PPP on L-to- mentions exclusion of 2015-6 L refinance; provison Lender tot Lender refi. FINAL not disclosed PPP expired 5/25/2010. 68819 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.388% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.930% causing variance of FINAL 3.458% which exceeds HMDA Rate spread Trigger of 3.000. 68821 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.770% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.880% causing variance of FINAL 5.89% which exceeds HMDA Rate spread Trigger of 3.0. 68822 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.369% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.690% causing variance of FINAL 4.679% which exceeds HMDA Rate spread Trigger of 3.000. 68823 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.830% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.930% causing variance of FINAL 3.900% which exceeds HMDA Rate spread Trigger of 3.000. 68824 RB CMPFDCP300 HMDA Rate Spread No Test APR 8.(No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold Benchmark Rate 4.pplicable 2015-6 Benchmark/APR Variance FINAL 3.ate Spread Trigger 3.000 68825 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.780% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.930% causing variance of FINAL 5.850% which exceeds HMDA Rate spread Trigger of 3.000. 68826 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.806% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.930% causing variance of FINAL 3.876% which exceeds HMDA Rate spread Trigger of 3.000. 68827 (No Data) Complete TPMT 2015-6 FINAL 68828 RB CMPFDCP300 HMDA Rate Spread No Test APR of 11.703% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.930% causing variance of FINAL 6.773% which exceeds HMDA Rate spread Trigger of 3.0 68829 RA CMPBI123 OH Borrower Interest- No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not Clayton approved change. Applicable 2015-6 FINAL 68829 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.563% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.880% causing variance of FINAL 5.683% which exceeds HMDA Rate spread Trigger of 3.00. 68829 RB CMPSTCP101 OH CSPA; Unable to No OH CSPA; Missing prior (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT determine prior refi note to determine if Applicable 2015-6 made by govt. prior refi made by govt. FINAL 68830 RB CMPBI1623 MA Borrower Interest; No Missing MA borrower (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Worksheet missing interest worksheet. Applicable 2015-6 FINAL 68830 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.580% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.930% causing variance of FINAL 3.650% which exceeds HMDA Rate spread Trigger of 3.0 68830 RB CMPFDCP2109 ROR - Unknown latest No Missing Final TIL (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT TIL date; cannot Applicable 2015-6 determine whether FINAL borrower was provided their full rescission period 68830 RA CMPFDCP316 TILA - Stated Loan No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Term not equal to the change. Applicable 2015-6 TIL Payment term FINAL 68830 RA CMPFDCP308 TILA - Missing TIL at No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT closing change. Applicable 2015-6 FINAL 68831 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.867% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.930% causing variance of FINAL 3.937% which exceeds HMDA Rate spread Trigger of 3.000. 68832 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.621% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.690% causing variance of FINAL 4.931% which exceeds HMDA Rate spread Trigger of 3.0 68832 RB CMPRESPA3ot in File No Missing Initial GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 68833 RB CMPFDCP300 HMDA Rate Spread No Test APR 9.(No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold Benchmark Rate 4.pplicable 2015-6 Benchmark/APR Variance FINAL 5.ate Spread Trigger 3.000 68834 RB CMPFDCP300 HMDA Rate Spread No The test APR is 10.460%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 4.760% resulting in a FINAL difference of 5.700%. This exceeds the HMDA rate spread trigger of 3.0%. 68834 RB CMPSTCP101 OH CSPA; Unable to No Missing prior lien note, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT determine prior refi unable to determine if Applicable 2015-6 made by govt. prior refinance was made FINAL by government. 68834 RB CMPSTCP122 OH CSPA; Tangible Net No Missing Tangible Net (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Benefit worksheet not Benefit worksheet. Applicable 2015-6 in file FINAL 68834 RB CMPSTPP100 PPP - Prepayment No Terms of PPP do not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty prohibited by include soft provision Applicable 2015-6 state prohibiting the PPP on a FINAL lender to lender refinance. 68835 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.263% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.760% causing variance of FINAL 5.503% which exceeds HMDA Rate spread Trigger of 3.0 68835 RB CMPSTPP1535 PPP - Prepayment No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty term exceeds Rider is 6 mos of UPB if Applicable 2015-6 state maximum full prepayment within 3 FINAL years. This exceeds the Kansas limit of 6 months for a PPP. PPP expires 04/24/2010. 68836 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.555% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.930% causing variance of FINAL 4.625% which exceeds HMDA Rate spread Trigger of 3.0. 68838 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.278%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 4.880% resulting in a FINAL difference of 3.398%. This exceeds the HMDA rate spread trigger of 3.0%. 68840 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.747% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.880% causing variance of FINAL 3.867% which exceeds HMDA Rate spread Trigger of 3.0. 68841 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.188% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.880% causing variance of FINAL 5.308% which exceeds HMDA Rate spread Trigger of 3.000. 68841 RB CMPRESPA845 RESPA - GFE given No Evidence of Initial (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from Disclosures and Notices of Applicable 2015-6 application 5/04/2007. Earliest GFE on FINAL file found dated 5/09/07. RESPA - GFE given after 3 days from application. 68842 RB CMPFDCP300 HMDA Rate Spread No Test APR 9.(No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold Benchmark Rate 4.pplicable 2015-6 Benchmark/APR Variance FINAL 4.ate Spread Trigger 3.000 68843 RB CMPSTPP106 PPP - Prepayment No Prepayment penalty is 6 (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty exceeds months interest on UPB, Applicable 2015-6 maximum allowed (%) state max allowed is 1% of FINAL amount prepaid. PPP expiration date 05/30/2010 68843 RB CMPSTPP108 PPP - Prepayment No Prepayment penalty is 6 (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty type exceeds months interest on UPB, Applicable 2015-6 maximum allowed state max allowed is 1% of FINAL amount prepaid. PPP expiration date 05/30/2010 68844 RB CMPFDCP300 HMDA Rate Spread No The test APR is 11.807%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 5.260% resulting in a FINAL difference of 6.547%. This exceeds the HMDA rate spread trigger of 3.0%. 68844 RB CMPFDCP847 TILA - ARM Loan No Application date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure 6/05/2007, ARM Disclosure Applicable 2015-6 after 3 days from in file Dated 6/05/2007. FINAL application Lender ARM Disclosure not received within 3 days of application. 68845 RB CMPFDCP300 HMDA Rate Spread No Test APR 11.(No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold Benchmark Rate 5.pplicable 2015-6 Benchmark/APR Variance FINAL 6.ate Spread Trigger 3.000 68847 RB CMPFDCP300 HMDA Rate Spread No Test APR 11.(No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold Benchmark Rate 4.pplicable 2015-6 Benchmark/APR Variance FINAL 6.ate Spread Trigger 3.000 68847 RB CMPFDCP847 TILA - ARM Loan No Application date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure 4/19/2007, ARM Disclosure Applicable 2015-6 after 3 days from in file Dated 6/04/2007 at FINAL application closing. 68847 RB CMPFDCP315 TILA - Sum of No $.02 variance. Final Til (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT scheduled pmts not states $624,373.88 and Applicable 2015-6 equal to Total of actual total of payments FINAL Payments is $624,373.86. 68848 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.262% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.260% causing variance of FINAL 5.002% which exceeds HMDA Rate spread Trigger of 3.0. 68849 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.756% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.260% causing variance of FINAL 4.496% which exceeds HMDA Rate spread Trigger of 3.0. 68850 RB CMPFDCP300 HMDA Rate Spread No The test APR is 10.158%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 5.260% resulting in a FINAL difference of 4.898%. This exceeds the HMDA rate spread trigger of 3.0%. 68850 RB CMPSTCP101 OH CSPA; Unable to No Missing prior lien note, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT determine prior refi unable to determine if Applicable 2015-6 made by govt. prior refinance was made FINAL by government. 68850 RB CMPSTCP118 OH CSPA; Home Mortgage No Ohio Home Mortgage (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Information disclosure Information Disclosure Applicable 2015-6 not timely dated 06/XX/2007, FINAL transaction date. Application date is 06/13/2007. Mortgage information disclosure was not provided at application. 68850 RB CMPSTCP122 OH CSPA; Tangible Net No Missing Tangible Net (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Benefit worksheet not Benefit worksheet. Applicable 2015-6 in file FINAL 68850 RB CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note is hard and lacks Applicable 2015-6 L refinance; provison state required exclusion FINAL not disclosed that the prepayment cannot be charged upon a lender to lender transaction. 68851 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.769% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.260% causing variance of FINAL 5.509% which exceeds HMDA Rate spread Trigger of 3.0. 68854 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.663% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.88% causing variance of FINAL 3.783% which exceeds HMDA Rate spread Trigger of 3.000%. 68855 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.777% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.880% causing variance of FINAL 4.897% which exceeds HMDA Rate spread Trigger of 3.0 68856 RB CMPFDCP300 HMDA Rate Spread No The test APR is 10.072%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 5.260% resulting in a FINAL difference of 4.812%. This exceeds the HMDA rate spread trigger of 3.0%. 68857 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.873% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.88% Applicable 2015-6 which results in a FINAL difference 3.993% which exceeds the maximum allowed of 3.0%. 68858 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.283% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.880% causing variance of FINAL 5.403% which exceeds HMDA Rate spread Trigger of 3.0. 68858 RB CMPFDCP314 TILA - Final TIL not No Final TIL is not hand (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to dated by borrower. Applicable 2015-6 confirm timely FINAL delivery 68858 RB CMPRESPA3ot in File No Missing GFE at (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT application. Applicable 2015-6 FINAL 68859 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.898% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.88% causing variance of FINAL 4.018% which exceeds HMDA Rate spread Trigger of 3.000. 68859 RB CMPFDCP314 TILA - Final TIL not No Final TIL is not hand (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to dated by Borrower. Form is Applicable 2015-6 confirm timely dated 06/XX/07, FINAL delivery transaction date. 68860 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.093% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.880% causing variance of FINAL 4.213% which exceeds HMDA Rate spread Trigger of 3.0. 68861 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.87% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.88% causing variance of FINAL 5.99% which exceeds HMDA Rate spread Trigger of 3.000%. 68861 RB CMPFDCP314 TILA - Final TIL not No TILA - Final TIL not hand (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to dated, unable to confirm Applicable 2015-6 confirm timely timely delivery FINAL delivery 68862 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.400% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.260% causing variance of FINAL 4.140% which exceeds HMDA Rate spread Trigger of 3.000. 68862 RB CMPSTPP302 PPP - State law No State law prohibits PPP on (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- L-to-L refinance; Applicable 2015-6 L refinance; provison provision not disclosed. FINAL not disclosed Prepayment penalty expired 7/2/2010. 68863 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.583% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.880% causing variance of FINAL 5.703% which exceeds HMDA Rate spread Trigger of 3.0. 68864 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.977%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 4.880% resulting in a FINAL difference of 4.097%. This exceeds the HMDA rate spread trigger of 3.0%. 68865 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.106% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.26% causing variance of FINAL 4.846% which exceeds HMDA Rate spread Trigger of 3.000%. 68865 RB CMPRESPA845 RESPA - GFE given No RESPA - GFE given after 3 (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from days from application Applicable 2015-6 application FINAL 68865 RA CMPSTCP101 OH CSPA; Unable to No OH CSPA; Unable to (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT determine prior refi determine prior refi made Applicable 2015-6 made by govt. by govt. FINAL 68865 RA CMPSTCP117 OH CSPA; Home Mortgage No OH CSPA; Home Mortgage (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Information Document Information Document not Applicable 2015-6 not provided provided FINAL 68865 RA CMPSTCP122 OH CSPA; Tangible Net No OH CSPA; Tangible Net (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Benefit worksheet not Benefit worksheet not in Applicable 2015-6 in file file FINAL 68866 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.218%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 4.880% resulting in a FINAL difference of 3.338%. This exceeds the HMDA rate spread trigger of 3.0%. 68866 RB CMPRESPA3ot in File No Missing GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 68866 RB CMPSTPP302 PPP - State law No Prepayment Penalty is hard (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- per note and does not Applicable 2015-6 L refinance; provison contain state required FINAL not disclosed exclusion that prepayment will not be charged on lender to lender refinance. 68867 RB CMPFDCP300 HMDA Rate Spread No The test APR is 9.793% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 5.19% Applicable 2015-6 which results in a FINAL difference 4.603% which exceeds the maximum allowed of 3.0%. 68868 RB CMPFDCP300 HMDA Rate Spread No The test APR is 11.739%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 5.260% which results in FINAL APR Variance of 6.479% which exceeds the maximum allowed of 3.00% 68868 RB CMPFDCP847 TILA - ARM Loan No Missing ARM Loan Program (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Program Disclosure Disclosure dated within 3 Applicable 2015-6 after 3 days from business days of FINAL application application; ARM disclsoure in file dated 06.05.2007 68869 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.968% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.190% causing variance of FINAL 5.778% which exceeds HMDA Rate spread Trigger of 3.0. 68869 RB CMPRESPA3ot in File No Missing GFE (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 68870 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.631% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.260% causing variance of FINAL 3.371% which exceeds HMDA Rate spread Trigger of 3.000. 68872 RB CMPFDCP300 HMDA Rate Spread No Test APR 9.(No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold Benchmark Rate 5.pplicable 2015-6 Benchmark/APR Variance FINAL 4.ate Spread Trigger 3.000 68873 RB CMPFDCP300 HMDA Rate Spread No Test APR 9.(No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold Benchmark Rate 5.pplicable 2015-6 Benchmark/APR Variance FINAL 4.ate Spread Trigger 3.000 68873 RB CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note is hard and lacks Applicable 2015-6 L refinance; provison state required exclusion FINAL not disclosed that the prepayment cannot be charged upon a lender to lender transaction. PPP expiration date is 10/26/07. 68874 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.992% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.190% causing variance of FINAL 3.802% which exceeds HMDA Rate spread Trigger of 3.0 68875 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.347% with (No Data) (No Data) (No Data) Exception Originator (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of 2015-6 5.190% causing variance of FINAL 4.157% which exceeds HMDA Rate spread Trigger of 3.000. 68876 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.141% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.26% causing variance of FINAL 4.881% which exceeds HMDA Rate spread Trigger of 3.000%. 68877 RB CMPFDCP300 HMDA Rate Spread No The test APR is 10.268%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 5.260% resulting in a FINAL difference of 5.008%. This exceeds the HMDA rate spread trigger of 3.0%. 68877 RB CMPRESPA845 RESPA - GFE given No Application date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from 05/09/2007, GFE in file Applicable 2015-6 application Dated 05/22/2007. Lender FINAL GFE not received within 3 days of application. 68878 RB CMPFDCP300 HMDA Rate Spread No The test APR is 9.833% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.930% Applicable 2015-6 which results in a FINAL difference of 4.903% which exceeds the maximum allowed of 3.0%. 68878 RB CMPRESPA3ot in File No RESPA GFE Not in (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 68878 RA CMPSTCP101 OH CSPA; Unable to No OH CSPA; Unable to (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT determine prior refi determine prior refi made Applicable 2015-6 made by govt. by govt. FINAL 68878 RA CMPSTCP117 OH CSPA; Home Mortgage No OH CSPA; Home Mortgage (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Information Document Information Document not Applicable 2015-6 not provided provided FINAL 68878 RA CMPSTCP1770 OH CSPA; Required No OH CSPA; Required Closing (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Closing Disclosure not Disclosure not provided to Applicable 2015-6 provided to borrower borrower FINAL 68878 RA CMPSTPP302 PPP - State law No PPP - State law prohibits (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- PPP on L-to-L refinance; Applicable 2015-6 L refinance; provison provision not disclosed FINAL not disclosed 68879 RB CMPRESPA3ot in File No RESPA GFE Not in File (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 68880 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.035% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.260% causing variance of FINAL 4.775% which exceeds HMDA Rate spread Trigger of 3.0. 68880 RB CMPRESPA3ot in File No Missing GFE at (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT application. Applicable 2015-6 FINAL 68880 RB CMPSTPP302 PPP - State law No PPP does not contain (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- lender to lender Applicable 2015-6 L refinance; provison provision. PPP expiration FINAL not disclosed date 06/25/2009 68880 CB CRDLGL3626 Mod maturity date does No Tape has maturity of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape 4/1/2044. Mod has maturity Applicable 2015-6 maturity date date of 2/2/2044. FINAL Extension in file dated 3/31/2010 changed maturity date from 2/2/2044 to 4/1/2044. 68881 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.721% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.190% causing variance of FINAL 4.531% which exceeds HMDA Rate spread Trigger of 3.000. 68792 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.425% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.880% causing variance of FINAL 3.545% which exceeds HMDA Rate spread Trigger of 3.000. 68793 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.271% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.260% causing variance of FINAL 5.011% which exceeds HMDA Rate spread Trigger of 3.0. 68793 RB CMPSTCP101 OH CSPA; Unable to No Missing prior note to (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT determine prior refi determine if made by Applicable 2015-6 made by govt. government. FINAL 68793 RB CMPSTCP117 OH CSPA; Home Mortgage No Missing OH CSPA Home (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Information Document mortgage information Applicable 2015-6 not provided disclosure. FINAL 68793 RB CMPSTCP122 OH CSPA; Tangible Net No Missing OH CSPA tangible (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Benefit worksheet not net benefit worksheet. Applicable 2015-6 in file FINAL 68793 RB CMPSTCP2455 OH CSPA - Reduced No Missing Tangible Net (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Documentation Loan Benefit, Creditor Summary Applicable 2015-6 and Acknowledgement FINAL Receipt of Home Mortgage docs. 68793 RB CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note is hard and lacks Applicable 2015-6 L refinance; provison state required exclusion FINAL not disclosed that the prepayment cannot be charged upon a lender to lender transaction. 68793 RB CMPSTPP106 PPP - Prepayment No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty exceeds note is hard and lacks Applicable 2015-6 maximum allowed (%) state required exclusion FINAL that the prepayment cannot be charged upon a lender to lender transaction. 68794 RB CMPFDCP300 HMDA Rate Spread No Test APR 11.(No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold Benchmark Rate 5.pplicable 2015-6 Benchmark/APR Variance FINAL 6.ate Spread Trigger 3.000 68882 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.780% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.190% causing variance of FINAL 4.590% which exceeds HMDA Rate spread Trigger of 3.000. 68882 RB CMPRESPA3ot in File No Missing GFE at (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT application. Applicable 2015-6 FINAL 68883 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.307% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.190% causing variance of FINAL 5.117% which exceeds HMDA Rate spread Trigger of 3.0. 68884 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.656% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 5.26% Applicable 2015-6 which results in a FINAL difference 3.396% which exceeds the maximum allowed of 3.0%. 68884 RB CMPFDCP307 TILA - Missing TIL at No Missing TIL at (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT application application. Applicable 2015-6 FINAL 68884 RB CMPRESPA3ot in File No Missing GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 68885 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.963% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.190% causing variance of FINAL 4.773% which exceeds HMDA Rate spread Trigger of 3.0. 68885 RB CMPRESPA3ot in File No Missing GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 68885 RB CMPSTPP104 PPP - State does not No PPP 1% of amt prepaid if (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT allow prepayment amt ppp in 12 months >20 Applicable 2015-6 penalty upon a partial OPB. FINAL prepay 68885 RA CMPSTPP108 PPP - Prepayment No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT penalty type exceeds change. Applicable 2015-6 maximum allowed FINAL 68886 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.610% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.260% causing variance of FINAL 4.350% which exceeds HMDA Rate spread Trigger of 3.000. 68886 RB CMPRESPA3ot in File No Missing GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 68886 RB CMPSTPP104 PPP - State does not No Prepayment penalty (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT allow prepayment reflects a penalty will be Applicable 2015-6 penalty upon a partial assesed for a partial FINAL prepay payment greater than 20% of the OPB. Prepayment penalty expiration date is 07/24/2010. The state does not allow a penalty to be assesed on a partial prepayment. 68887 RB CMPFDCP300 HMDA Rate Spread No Test APR 9.(No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold Benchmark Rate 5.pplicable 2015-6 Benchmark/APR Variance FINAL 4.ate Spread Trigger 3.000 68888 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.881% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.190% causing variance of FINAL 4.691% which exceeds HMDA Rate spread Trigger of 3.0. 68889 RB CMPFDCP300 HMDA Rate Spread No Test APR 11.(No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold Benchmark Rate 5.pplicable 2015-6 Benchmark/APR Variance FINAL 6.ate Spread Trigger 3.000 68889 RB CMPSTCP122 OH CSPA; Tangible Net No Missing OH CSPA Tangible (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Benefit worksheet not Net Benefit Applicable 2015-6 in file worksheet.Borrower FINAL consolidating 1st and 2nd and reducing payment $267. 68890 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.594% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.260% causing variance of FINAL 5.334% which exceeds HMDA Rate spread Trigger of 3.000. 68890 RB CMPFINT109 Finance charge No Finance charges (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT understated by more understated $35. Applicable 2015-6 than $35 (Pmt Stream) Understatement due to $35 FINAL closing protection letter fee underdisclosed in Finance charge calculation. 68890 RB CMPSTCP101 OH CSPA; Unable to No Missing prior lien note, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT determine prior refi unable to determine if Applicable 2015-6 made by govt. prior refinance was made FINAL by government. 68890 RA CMPSTCP118 OH CSPA; Home Mortgage No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Information disclosure change. Applicable 2015-6 not timely FINAL 68890 RB CMPSTPP302 PPP - State law No Prepayment penalty per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- note is hard and lacks Applicable 2015-6 L refinance; provison state required exclusion FINAL not disclosed that the prepayment cannot be charged upon a lender to lender transaction. 68891 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.953% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.260% causing variance of FINAL 4.693% which exceeds HMDA Rate spread Trigger of 3.000. 68892 RB CMPFDCP300 HMDA Rate Spread No Test APR 8.(No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold Benchmark Rate 4.pplicable 2015-6 Benchmark/APR Variance FINAL 3.ate Spread Trigger 3.000 68892 CD CRDLGL197 Missing Modification Yes Missing Mod dated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT 4/27/2010. Applicable 2015-6 FINAL 68893 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.067% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.88% causing variance of FINAL 3.187% which exceeds HMDA Rate spread Trigger of 3.000%. 68894 (No Data) Complete TPMT 2015-6 FINAL 68895 RB CMPFDCP300 HMDA Rate Spread No Test APR 9.(No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold Benchmark Rate 5.pplicable 2015-6 Benchmark/APR Variance FINAL 4.ate Spread Trigger 3.000 68897 RB CMPFDCP300 HMDA Rate Spread No Test APR 10.(No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold Benchmark Rate 5.pplicable 2015-6 Benchmark/APR Variance FINAL 5.ate Spread Trigger 3.000 68899 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.093% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.190% causing variance of FINAL 3.903% which exceeds HMDA Rate spread Trigger of 3.000. 68902 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.047% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.00% causing variance of FINAL 5.047% which exceeds HMDA Rate spread Trigger of 3.000. 68903 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.281% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.190% causing variance of FINAL 4.091% which exceeds HMDA Rate spread Trigger of 3.000. 68903 RB CMPFDCP307 TILA - Missing TIL at No Missing TIL at (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT application application. Applicable 2015-6 FINAL 68904 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.75% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.000% causing variance of FINAL 3.735% which exceeds HMDA Rate spread Trigger of 3.000. 68906 RB CMPFDCP300 HMDA Rate Spread No Test APR of 11.247% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.000% causing variance of FINAL 6.247% which exceeds HMDA Rate spread Trigger of 3.000. 68906 RB CMPFDCP305 TILA - TIL discl. not No Application date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT made within 3 days of 08/19/2007, Initial TIL in Applicable 2015-6 application file Dated 08/23/2007. FINAL Lender Initial TIL not received within 3 days of application. 68907 RA CMPDOC1819 Estimated HUD-1 in No Missing final HUD-1- 9.11.2015; Lender 9.11.2015; (No Data) Not (No Data) (No Data) Complete TPMT File, Missing Final Estimated HUD1 only in provided signed Received signed Applicable 2015-6 HUD-1 file. Fees captured from dated and stamped dated and stamped FINAL Estimate. HUD. Estimated HUD which is acceptable in AZ as final. Exception satisfied. 68907 RB CMPFDCP300 HMDA Rate Spread No Test APR is 9.724% per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold final TIL with a benchmark Applicable 2015-6 rate of 5.000% resulting FINAL in a variance of 4.724% which exceeds HMDA rate spread trigger of 3% 68908 RB CMPFDCP300 HMDA Rate Spread No The test APR is 10.138% (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is 4.72% Applicable 2015-6 which results in a FINAL difference 5.418% which exceeds the maximum allowed of 3.0%. 68909 RB CMPFDCP300 HMDA Rate Spread No The test APR is 10.844% (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is 5.26% Applicable 2015-6 which results in a FINAL difference 5.584% which exceeds the maximum allowed of 3.0%. 68910 RA CMPAPRT110 APR - Insufficient No APR - Insufficient (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Information for APR- Information for APR- Applicable 2015-6 Payment Stream Testing Payment Stream Testing. FINAL Subject Note is a step- fixed. 68910 RA CMPBI1604 SC Borrower Interest- No SC Borrower Interest-not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not Clayton approved Clayton approved Applicable 2015-6 FINAL 68910 RB CMPFDCP300 HMDA Rate Spread No Test APR 13.177% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold bench mark rate of 5% for Applicable 2015-6 a variance of 8.177% FINAL exceeding the rate spread trigger of 3% 68910 RA CMPFDCP319 TILA - Balloon Payment No TILA - Balloon Payment Not (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Not Disclosed Disclosed Applicable 2015-6 FINAL 68910 RB CMPSTCP1151 SC Home Loans -Broker No Broker Amounts Earned (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT 'Amounts Earned' Disclosure missing from Applicable 2015-6 Disclosure not in file file. FINAL 68910 RB CMPSTCP1159 SC Home Loans - No Designated Agency (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Designated Agency Disclosure missing from Applicable 2015-6 Disclosure not in file file. FINAL 68911 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.080% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.720% causing variance of FINAL 3.360% which exceeds HMDA Rate spread Trigger of 3.000. 68911 RB CMPRESPA3ot in File No Missing GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 68912 RB CMPFDCP300 HMDA Rate Spread No The test APR is 10.543% (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is 5.00% Applicable 2015-6 which results in a FINAL difference 5.543% which exceeds the maximum allowed of 3.0%. 68913 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.222% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.720% causing variance of FINAL 3.502% which exceeds HMDA Rate spread Trigger of 3.0. 68915 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.343% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.000% causing variance of FINAL 4.343% which exceeds HMDA Rate spread Trigger of 3.000. 68916 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.117% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.720% causing variance of FINAL 4.397% which exceeds HMDA Rate spread Trigger of 3.000. 68917 RB CMPFDCP300 HMDA Rate Spread No Test APR of 10.478% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of 5% Applicable 2015-6 causing variance of 5.478% FINAL which exceeds HMDA Rate spread Trigger of 3.000%. 68917 RB CMPSTCP1151 SC Home Loans -Broker No SC Home Loans -Broker (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT 'Amounts Earned' 'Amounts Earned' Applicable 2015-6 Disclosure not in file Disclosure not in file FINAL 68917 RB CMPSTCP1161 SC Home Loans - No Designated Agency (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Designated Agency Disclosure in file dated Applicable 2015-6 Disclosure not dated 10.09.2007, not within 3 FINAL within 3 days of fays of broker Broker App Date application. 68918 RB CMPFDCP300 HMDA Rate Spread No Test APR of 7.962% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.720% causing variance of FINAL 3.242% which exceeds HMDA Rate spread Trigger of 3.0. 68919 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.780% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.720% causing variance of FINAL 5.060% which exceeds HMDA Rate spread Trigger of 3.000. 68919 RB CMPFDCP314 TILA - Final TIL not No Final TIL not hand dated (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to by borrower, unable to Applicable 2015-6 confirm timely confirm timely delivery. FINAL delivery 68920 RB CMPFDCP300 HMDA Rate Spread No The test APR is 9.638% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.910% Applicable 2015-6 which results in a FINAL difference of 4.728% which exceeds the maximum allowed of 3.0%. 68921 RB CMPFDCP300 HMDA Rate Spread No The test APR is 9.662% the (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold benchmark APR is 4.690% Applicable 2015-6 which results in a FINAL difference of 4.972% which exceeds the maximum allowed of 3.0%. 68922 RB CMPFDCP300 HMDA Rate Spread No Test APR 10.(No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold Benchmark Rate 4.pplicable 2015-6 Benchmark/APR Variance FINAL 5.ate Spread Trigger 3.000 68922 RB CMPRESPA3ot in File No Missing Good Faith (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Estimate. Applicable 2015-6 FINAL 68923 RB CMPFDCP300 HMDA Rate Spread No Test APR 9.(No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold Benchmark Rate 5.pplicable 2015-6 Benchmark/APR Variance FINAL 4.ate Spread Trigger 3.000 69093 (No Data) Complete TPMT 2015-6 FINAL 69094 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.929% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.190% causing variance of FINAL 3.739% which exceeds HMDA Rate spread Trigger of 3.000. 69095 RB CMPFDCP300 HMDA Rate Spread No The test APR is 8.815%, (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold the benchmark APR is Applicable 2015-6 5.260% which results in FINAL APR Variance of 3.555% which exceeds the maximum allowed of 3.00% 69096 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.488% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.91% causing variance of FINAL 3.578% which exceeds HMDA Rate spread Trigger of 3.000. 69098 RB CMPFDCP300 HMDA Rate Spread No Test APR is 9.882% per (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold final TIL with a benchmark Applicable 2015-6 rate of 4.910% resulting FINAL in a variance of 4.972% which exceeds HMDA rate spread trigger of 3% 69098 RB CMPFDCP314 TILA - Final TIL not No Borrowers did not date TIL (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to Applicable 2015-6 confirm timely FINAL delivery 69099 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.638% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.910% causing variance of FINAL 4.728% which exceeds HMDA Rate spread Trigger of 3.0. 69099 RB CMPFDCP314 TILA - Final TIL not No Final TIL is not hand (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT dated, unable to dated by borrower. Applicable 2015-6 confirm timely FINAL delivery 69100 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.677% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.540% causing variance of FINAL 5.127% which exceeds HMDA Rate spread Trigger of 3.000. 69100 RB CMPRESPA3ot in File No Missing GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69102 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.407% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.540% causing variance of FINAL 4.867% which exceeds HMDA Rate spread Trigger of 3.000. 69103 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.163% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.540% causing variance of FINAL 3.623% which exceeds HMDA Rate spread Trigger of 3.0. 69104 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.093% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.540% causing variance of FINAL 4.553% which exceeds HMDA Rate spread Trigger of 3.000. 69104 RB CMPRESPA3ot in File No Missing GFE. (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Applicable 2015-6 FINAL 69104 RB CMPROR1911 Incorrect ROR Form No The property securing this (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT Used - H9 Form Used in loan is in the 3rd Applicable 2015-6 Refinance With Circuit. In 1992 the U.S. FINAL Different Creditor Court of Appeals, 3rd Circuit held that the use of an H-8 rescission form in a same-creditor refinance provides insufficient notice and extends the right to rescind. This decision has not been overturned. 69104 RB CMPSTPP302 PPP - State law No State law prohibits PPP on (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT prohibits PPP on L-to- lender to lender Applicable 2015-6 L refinance; provison refinance, provision not FINAL not disclosed disclosed. PPP expiration 11/20/2010. 69105 RB CMPFDCP300 HMDA Rate Spread No Test APR 8.(No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold Benchmark Rate 4.pplicable 2015-6 Benchmark/APR Variance FINAL 4.ate Spread Trigger 3.000 69106 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.416% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.660% causing variance of FINAL 4.756% which exceeds HMDA Rate spread Trigger of 3.0. 69106 RB CMPRESPA845 RESPA - GFE given No Application date (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from 12/3/2007, GFE dated Applicable 2015-6 application 12/18/2007. GFE given FINAL after 3 days from application. 69108 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.447% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.280% causing variance of FINAL 4.167% which exceeds HMDA Rate spread Trigger of 3.000. 69109 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.137% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.540% causing variance of FINAL 3.597% which exceeds HMDA Rate spread Trigger of 3.000. 69110 (No Data) Complete TPMT 2015-6 FINAL 69111 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.734% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.190% causing variance of FINAL 3.544% which exceeds HMDA Rate spread Trigger of 3.000. 69111 CB CRDLGL3626 Mod maturity date does No Tape has maturity of (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape 11/01/2037. Mod has Applicable 2015-6 maturity date maturity date of FINAL 09/01/2037. Extension in file dated 10/29/2010 changed maturity date from 09/01/2037 to 11/01/2037. 69112 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.111% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.280% causing variance of FINAL 3.831% which exceeds HMDA Rate spread Trigger of 3.000. 69113 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.185% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 5.190% causing variance of FINAL 3.995% which exceeds HMDA Rate spread Trigger of 3.0. 69115 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.404% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.910% causing variance of FINAL 4.494% which exceeds HMDA Rate spread Trigger of 3.000. 69115 CA CRDLGL3626 Mod maturity date does No Cancelled due data point (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT not match tape change. Applicable 2015-6 maturity date FINAL 69116 RB CMPFDCP300 HMDA Rate Spread No Test APR of 8.065% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.540% causing variance of FINAL 3.525% which exceeds HMDA Rate spread Trigger of 3.000. 69116 RB CMPRESPA845 RESPA - GFE given No Missing initial GFE at (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT after 3 days from application. Applicable 2015-6 application FINAL 69117 RB CMPFDCP300 HMDA Rate Spread No Test APR of 9.128% with (No Data) (No Data) (No Data) Not (No Data) (No Data) Complete TPMT greater than threshold HMDA Benchmark Rate of Applicable 2015-6 4.910% causing variance of FINAL 4.218% which exceeds HMDA Rate spread Trigger of 3.000. 69117 CD CRDLGL197 Missing Modification Yes Missing modification Reveived a Trail Exception not (No Data) Not (No Data) (No Data) Complete TPMT agreement 1/29/2010. Payment Plan Mod satisfied.9/15/15 Applicable 2015-6 on 9/11/2015. Exception remains. FINAL Still missing Mod dated 1/29/20109/15/15 Lender provided copy of trial plan mod, missing final modification agreement. CLIENT NAME: TOWD POINT MORTGAGE TRUST CLIENT PROJECT NAME: TPMT 2015-6 DEAL LOAN COUNT: 2,209 CONDITIONS REPORT 2.0 LOANS IN REPORT: 2,209 LOANS WITH CONDITIONS: 1,837 Loan Sample Initial Final Initial Final Initial Final Initial Final Initial Final Initial Number group Securitization Securitization Securitization Securitization Securitization Securitization Securitization Securitization Fitch Fitch Fitch Overall Loan Overall Loan Loan Credit Loan Credit Loan Property Loan Property Loan Compliance Loan Compliance Overall Overall Loan Grade Grade Grade Grade Valuations Valuations Grade Grade Loan Loan Credit Grade Grade Grade Grade Grade 1119713/A N/A D A D B D B N/A 2015-6 FINAL 1119750/A N/A D A D B D B N/A 2015-6 FINAL 1119754/A N/A A A D D D D N/A 2015-6 FINAL 1119761/A N/A D D D B D D N/A 2015-6 FINAL 1119910/A N/A N/A N/A A A A A N/A 2015-6 FINAL 1119915/A N/A N/A N/A A A A A N/A 2015-6 FINAL 1119954/A N/A A A D D D D N/A 2015-6 FINAL 1119954/A N/A N/A N/A A A A A N/A 2015-6 FINAL 1119954/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1119956/A N/A B B B B B 2015-6 FINAL 1119963/A N/A N/A N/A A A A A N/A 2015-6 FINAL 1120140/A N/A N/A N/A D A D A N/A 2015-6 FINAL 1120142/A N/A N/A N/A A A A A N/A 2015-6 FINAL 1120142/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120151/A N/A N/A N/A A A A A N/A 2015-6 FINAL 1120244/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120244/A N/A N/A N/A C B D B N/A 2015-6 FINAL 1120245/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120245/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120246/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120248/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120248/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120279/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120283/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120284/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120284/A N/A N/A N/A A A A A N/A 2015-6 FINAL 1120284/A N/A N/A N/A A A A A N/A 2015-6 FINAL 1120285/A N/A D A D B D B N/A 2015-6 FINAL 1120285/A N/A D A D B D B N/A 2015-6 FINAL 1120285/A N/A D A D B D B N/A 2015-6 FINAL 1120287/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120288/A N/A D A D B D B N/A 2015-6 FINAL 1120288/A N/A D A D B D B N/A 2015-6 FINAL 1120290/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120290/A N/A D A D B D B N/A 2015-6 FINAL 1120290/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120291/A N/A N/A N/A D B D B N/A 2015-6 FINAL 1120291/A N/A D A D B D B N/A 2015-6 FINAL 1120291/A N/A A A B B B B N/A 2015-6 FINAL 1120291/A N/A N/A N/A A A A A N/A 2015-6 FINAL 1120291/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120291/A N/A N/A N/A D D D D N/A 2015-6 FINAL 1120293/A N/A N/A N/A D B D B N/A 2015-6 FINAL 1120294/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120294/A N/A D A D B D B N/A 2015-6 FINAL 1120294/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120295/A N/A A A B B B B N/A 2015-6 FINAL 1120296/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120296/A N/A A A B B B B N/A 2015-6 FINAL 1120296/A N/A D A D B D B N/A 2015-6 FINAL 2015-6 FINAL 1120297/A N/A N/A N/A D B D B N/A 2015-6 FINAL 1120297/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120298/A N/A N/A N/A A A A A N/A 2015-6 FINAL 1120299/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120299/A N/A D A D B D B N/A 2015-6 FINAL 1120300/A N/A D A D B D B N/A 2015-6 FINAL 1120300/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120300/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120301/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120301/A N/A D A B B D B N/A 2015-6 FINAL 1120302/A N/A A A B B B B N/A 2015-6 FINAL 1120303/A N/A N/A N/A C B D B N/A 2015-6 FINAL 1120303/A N/A D A D B D B N/A 2015-6 FINAL 1120303/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120303/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120304/A N/A D A D B D B N/A 2015-6 FINAL 1120304/A N/A N/A N/A D B D B N/A 2015-6 FINAL 1120304/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120304/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120305/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120305/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120306/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120306/A N/A N/A N/A D B D B N/A 2015-6 FINAL 1120307/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120308/A N/A A A D B D B N/A 2015-6 FINAL 1120308/A N/A D A D B D B N/A 2015-6 FINAL 1120309/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120309/A N/A D A D B D B N/A 2015-6 FINAL 1120309/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120310/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120310/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120310/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120310/A N/A N/A N/A D B D B N/A 2015-6 FINAL 1120310/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120311/A N/A N/A N/A A A A A N/A 2015-6 FINAL 1120311/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120311/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120312/A N/A N/A N/A D D D D N/A 2015-6 FINAL 1120314/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120314/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120314/A N/A N/A N/A D B D B N/A 2015-6 FINAL 1120314/A N/A D A B B D B N/A 2015-6 FINAL 1120314/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120315/A N/A A A B B B B N/A 2015-6 FINAL 1120315/A N/A N/A N/A A A A A N/A 2015-6 FINAL 1120316/A N/A N/A N/A A A A A N/A 2015-6 FINAL 1120317/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120317/A N/A N/A N/A D D D D N/A 2015-6 FINAL 1120317/A N/A N/A N/A A A A A N/A 2015-6 FINAL 1120318/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120319/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120320/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120320/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120320/A N/A N/A N/A A A A A N/A 2015-6 FINAL 1120321/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120321/A N/A B B B B A 2015-6 FINAL 1120322/A N/A N/A N/A D B D B N/A 2015-6 FINAL 1120322/A N/A N/A N/A A A A A N/A 2015-6 FINAL 1120323/A N/A B B B B A 2015-6 FINAL 1120323/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120323/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120324/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120324/A N/A N/A N/A D B D B N/A 2015-6 FINAL 1120325/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120326/A N/A B B B B B 2015-6 FINAL 1120326/A N/A N/A N/A D B D B N/A 2015-6 FINAL 1120326/A N/A B B B B B 2015-6 FINAL 1120327/A N/A N/A N/A B A B A N/A 2015-6 FINAL 1120328/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120328/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120329/A N/A N/A N/A A A A A N/A 2015-6 FINAL 1120329/A N/A N/A N/A C B D B N/A 2015-6 FINAL 1120331/A N/A N/A N/A D B D B N/A 2015-6 FINAL 1120331/A N/A N/A N/A D B D B N/A 2015-6 FINAL 1120331/A N/A N/A N/A D B D B N/A 2015-6 FINAL 1120331/A N/A N/A N/A A A A A N/A 2015-6 FINAL 1120332/A N/A N/A N/A D D D D N/A 2015-6 FINAL 1120332/A N/A N/A N/A A A A A N/A 2015-6 FINAL 1120332/A N/A N/A N/A D D D D N/A 2015-6 FINAL 1120334/A N/A N/A N/A C B D B N/A 2015-6 FINAL 1120334/A N/A N/A N/A D A D A N/A 2015-6 FINAL 1120334/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120335/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120335/A N/A N/A N/A A A A A N/A 2015-6 FINAL 1120335/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120336/A N/A N/A N/A D B D B N/A 2015-6 FINAL 1120337/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120338/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120338/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120338/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120338/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120339/A N/A N/A N/A A A A A N/A 2015-6 FINAL 1120339/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120340/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120341/A N/A N/A N/A C B D B N/A 2015-6 FINAL 1120342/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120343/A N/A A A B B B 2015-6 FINAL 1120344/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120344/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120344/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120345/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120349/A N/A N/A N/A C B D B N/A 2015-6 FINAL 1120349/A N/A N/A N/A C B D B N/A 2015-6 FINAL 1120349/A N/A N/A N/A D A D A N/A 2015-6 FINAL 1120350/A N/A N/A N/A A A A A N/A 2015-6 FINAL 1120350/A N/A N/A N/A A A A A N/A 2015-6 FINAL 1120350/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120351/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120352/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120352/A N/A N/A N/A D B D B N/A 2015-6 FINAL 1120353/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120353/A N/A C B D B B 2015-6 FINAL 1120353/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120353/A N/A N/A N/A D B D B N/A 2015-6 FINAL 1120353/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120354/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120354/A N/A N/A N/A D B D B N/A 2015-6 FINAL 1120354/A N/A N/A N/A A A A A N/A 2015-6 FINAL 1120354/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120355/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120355/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120355/A N/A N/A N/A D A D A N/A 2015-6 FINAL 1120355/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120356/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120356/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120356/A N/A N/A N/A C B D B N/A 2015-6 FINAL 1120357/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120357/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120358/A N/A N/A N/A A A A A N/A 2015-6 FINAL 1120359/A N/A N/A N/A D B D B N/A 2015-6 FINAL 1120359/A N/A N/A N/A A A A A N/A 2015-6 FINAL 1120359/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120359/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120359/A N/A N/A N/A D B D B N/A 2015-6 FINAL 1120360/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120360/A N/A N/A N/A D B D B N/A 2015-6 FINAL 1120361/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120361/A N/A N/A N/A A A A A N/A 2015-6 FINAL 1120361/A N/A N/A N/A A A A A N/A 2015-6 FINAL 1120361/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120361/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120362/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120364/A B N/A N/A B B B B N/A 2015-6 FINAL 1120365/A N/A N/A N/A D D D D N/A 2015-6 FINAL 1120366/A N/A N/A N/A C B D B N/A 2015-6 FINAL 1120366/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120368/A N/A N/A N/A D D D D N/A 2015-6 FINAL 1120370/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120371/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120372/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120372/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120372/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120374/A N/A N/A N/A D B D B N/A 2015-6 FINAL 1120374/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120375/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120375/A N/A N/A N/A D B D B N/A 2015-6 FINAL 1120375/A N/A N/A N/A A A A A N/A 2015-6 FINAL 1120375/A N/A A A A A A 2015-6 FINAL 1120376/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120376/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120376/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120377/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120377/A N/A N/A N/A D B D B N/A 2015-6 FINAL 1120377/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120378/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120379/A N/A N/A N/A A A A A N/A 2015-6 FINAL 1120379/A N/A N/A N/A C B D B N/A 2015-6 FINAL 1120379/A N/A N/A N/A D B D B N/A 2015-6 FINAL 1120379/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120379/A N/A N/A N/A A A A A N/A 2015-6 FINAL 1120396/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120396/A N/A N/A N/A A A A A N/A 2015-6 FINAL 1120396/A N/A N/A N/A D A D A N/A 2015-6 FINAL 1120396/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120396/A N/A N/A N/A A A A A N/A 2015-6 FINAL 1120396/A N/A N/A N/A A A A A N/A 2015-6 FINAL 1120396/A N/A N/A N/A C B D B N/A 2015-6 FINAL 1120397/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120397/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120397/A N/A N/A N/A A A A A N/A 2015-6 FINAL 1120397/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120397/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120397/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120398/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120398/A N/A N/A N/A A A A A N/A 2015-6 FINAL 1120398/A N/A N/A N/A D B D B N/A 2015-6 FINAL 1120398/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120398/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120398/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120399/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120399/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120399/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120399/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120399/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120400/A N/A N/A N/A D A D A N/A 2015-6 FINAL 1120400/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120400/A N/A B B B B B 2015-6 FINAL 1120400/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120440/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120469/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120504/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120577/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120626/A N/A N/A N/A C B D B N/A 2015-6 FINAL 1120648/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120697/A N/A N/A N/A A A A A N/A 2015-6 FINAL 1120735/A N/A N/A N/A B A B A N/A 2015-6 FINAL 1120749/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120867/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1120913/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1121006/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1121039/A N/A N/A N/A D B D B N/A 2015-6 FINAL 1121206/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1121207/A N/A N/A N/A C B D B N/A 2015-6 FINAL 1121207/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1121207/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1121207/A N/A N/A N/A A A A A N/A 2015-6 FINAL 1121207/A N/A B B B B B 2015-6 FINAL 1121207/A N/A N/A N/A D B D B N/A 2015-6 FINAL 1121207/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1121208/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1121208/A N/A N/A N/A D B D B N/A 2015-6 FINAL 1121208/A B N/A N/A B B B B N/A 2015-6 FINAL 1121208/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1121208/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1121208/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1121208/A N/A N/A N/A D B D B N/A 2015-6 FINAL 1121208/A N/A N/A N/A A B A B N/A 2015-6 FINAL 1121209/A N/A C B D B B 2015-6 FINAL 1121209/A N/A N/A N/A A A A A N/A 2015-6 FINAL 1121209/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1121209/A N/A N/A N/A C B D B N/A 2015-6 FINAL 1121209/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1121209/A N/A N/A N/A A A A A N/A 2015-6 FINAL 1121209/A N/A N/A N/A A A A A N/A 2015-6 FINAL 1121209/A N/A N/A N/A A A A A N/A 2015-6 FINAL 1121210/A N/A N/A N/A A A A A N/A 2015-6 FINAL 1121210/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1121210/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1121210/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1121210/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1121210/A N/A N/A N/A A A A A N/A 2015-6 FINAL 1121210/A N/A N/A N/A C B D B N/A 2015-6 FINAL 1121210/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1121210/A N/A N/A N/A C B D B N/A 2015-6 FINAL 1121210/A N/A N/A N/A C B D B N/A 2015-6 FINAL 1121210/A N/A N/A N/A A A A A N/A 2015-6 FINAL 1121211/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1121211/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1121211/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1121211/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1121211/A N/A N/A N/A A A A A N/A 2015-6 FINAL 1121211/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1121211/A N/A N/A N/A C B D B N/A 2015-6 FINAL 1121211/A N/A N/A N/A A A A A N/A 2015-6 FINAL 1121211/A N/A N/A N/A A A A A N/A 2015-6 FINAL 1121211/A N/A C B D B B 2015-6 FINAL 1121211/A N/A N/A N/A C B D B N/A 2015-6 FINAL 1121212/A N/A B B B B B 2015-6 FINAL 1121212/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1121212/A N/A C B D B B 2015-6 FINAL 1121212/A N/A N/A N/A C B D B N/A 2015-6 FINAL 1121212/A N/A N/A N/A A A A A N/A 2015-6 FINAL 1121212/A B N/A N/A B B B B N/A 2015-6 FINAL 1121212/A N/A N/A N/A C B D B N/A 2015-6 FINAL 1121212/A N/A N/A N/A A A A A N/A 2015-6 FINAL 1121212/A N/A N/A N/A A A A A N/A 2015-6 FINAL 1121212/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1121212/A N/A N/A N/A A A A A N/A 2015-6 FINAL 1121212/A N/A N/A N/A A A A A N/A 2015-6 FINAL 1121212/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1121213/A N/A N/A N/A A A A A N/A 2015-6 FINAL 1121213/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1121213/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1121213/A N/A N/A N/A A A A A N/A 2015-6 FINAL 1121213/A N/A N/A N/A C B D B N/A 2015-6 FINAL 1121213/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1121213/A N/A N/A N/A C B D B N/A 2015-6 FINAL 1121213/A N/A N/A N/A B A B A N/A 2015-6 FINAL 1121213/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1121213/A N/A B B B B B 2015-6 FINAL 1121214/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1121214/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1121214/A N/A N/A N/A B B B B N/A 2015-6 FINAL 1121214/A N/A N/A N/A A A A A N/A 2015-6 FINAL 113798387 TPMT D D N/A N/A N/A N/A D D D D N/A 2015-6 FINAL 12222420 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 12242184 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 12243669 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 12246972 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 12247710 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 12257525 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 12262323 TPMT D D N/A N/A N/A N/A D D D D N/A 2015-6 FINAL 12264499 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 12264880 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 12265134 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 12271748 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 12273681 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 12274635 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 12274694 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 12276165 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 12280712 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 12281515 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 12282658 TPMT B A N/A N/A N/A N/A B A B A N/A 2015-6 FINAL 12282860 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 12282876 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 12282925 TPMT C A N/A N/A N/A N/A C A D A N/A 2015-6 FINAL 12286907 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 12287880 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 12289492 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 12289754 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 12290212 TPMT D A N/A N/A N/A N/A D A D A N/A 2015-6 FINAL 12290228 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 12291568 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 12292003 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 12292022 TPMT D B D A N/A N/A B B D B D 2015-6 FINAL 12295932 TPMT B B A A N/A N/A B B B B A 2015-6 FINAL 12296334 TPMT C B N/A N/A N/A N/A C B D B N/A 2015-6 FINAL 12296423 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 12298825 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 12299412 TPMT C B N/A N/A N/A N/A C B D B N/A 2015-6 FINAL 12299784 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 12301106 TPMT C B N/A N/A N/A N/A C B D B N/A 2015-6 FINAL 12303309 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 12305405 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 12305829 TPMT B B A A N/A N/A B B B B A 2015-6 FINAL 12305860 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 12306201 TPMT C B N/A N/A N/A N/A C B D B N/A 2015-6 FINAL 12307539 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 12307800 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 12307851 TPMT C B N/A N/A N/A N/A C B D B N/A 2015-6 FINAL 12310037 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 12310358 TPMT C B N/A A N/A N/A C B D B N/A 2015-6 FINAL 12314760 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 12314845 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 12316020 TPMT C B N/A N/A N/A N/A C B D B N/A 2015-6 FINAL 13065306 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 13069705 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 13084556 TPMT D D D D N/A N/A B A D D D 2015-6 FINAL 13104808 TPMT C B B B N/A N/A C B D B B 2015-6 FINAL 13108714 TPMT C B N/A N/A N/A N/A C B D B N/A 2015-6 FINAL 13117388 TPMT D D D D N/A N/A A A D D D 2015-6 FINAL 13119079 TPMT D B N/A N/A N/A N/A D B D B N/A 2015-6 FINAL 13124523 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 13128149 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 13129340 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 13130162 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 13130965 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 13134422 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 13137526 TPMT B B B B N/A N/A A A B B B 2015-6 FINAL 13137890 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 13138352 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 13140335 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2000060/A N/A B B B B A 2015-6 FINAL 2000534/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2000556/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2000659/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2000661/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2000675/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2000678/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2000688/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2000710/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2000721/A A N/A N/A C B D B N/A 2015-6 FINAL 2000787/A N/A C B D B A 2015-6 FINAL 2000803/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2000803/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2000818/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2001001/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2001010/A N/A N/A N/A D B D B N/A 2015-6 FINAL 2001025/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2001044/A B N/A N/A B B B B N/A 2015-6 FINAL 2001061/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2001085/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2001099/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2001149/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2001207/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2001211/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2001214/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2001226/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2001248/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2001248/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2001255/A N/A B B B B A 2015-6 FINAL 2001256/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2001257/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2001326/A A N/A N/A A A A A N/A 2015-6 FINAL 2001406/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2001450/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2001469/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2001653/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2001724/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2001757/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2001779/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2001801/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2001803/A N/A D D D D A 2015-6 FINAL 2001806/A N/A B B B B B 2015-6 FINAL 2001895/A N/A C B D B B 2015-6 FINAL 2001965/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2001982/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002003/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002017/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002031/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002043/A N/A N/A N/A D D D D N/A 2015-6 FINAL 2002049/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002058/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002061/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2002068/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002076/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002097/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002097/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002097/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002097/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002099/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002100/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2002101/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2002102/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002103/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2002105/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002106/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2002107/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2002108/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2002108/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002110/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2002110/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2002110/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2002113/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2002115/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002118/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002121/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002124/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002125/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2002130/A A N/A N/A B B B B N/A 2015-6 FINAL 2002132/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002132/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2002137/A N/A N/A N/A C C D D N/A 2015-6 FINAL 2002141/A N/A B B B B A 2015-6 FINAL 2002141/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2002141/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2002148/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002148/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002148/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2002148/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002149/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002151/A N/A B B B B B 2015-6 FINAL 2002153/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002155/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002159/A N/A N/A N/A C A D A N/A 2015-6 FINAL 2002161/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2002163/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002163/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002163/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2002164/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2002167/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002170/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2002173/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002175/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002176/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002176/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002176/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2002178/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002186/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2002187/A A N/A N/A B B B B N/A 2015-6 FINAL 2002189/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002190/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2002193/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002194/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002194/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002195/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002195/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002196/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002197/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2002198/A N/A B B B B A 2015-6 FINAL 2002201/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002211/A N/A N/A N/A A B A B N/A 2015-6 FINAL 2002214/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002217/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002221/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002224/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002233/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002233/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2002236/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2002247/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002249/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002252/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2002259/A N/A N/A N/A D D D D N/A 2015-6 FINAL 2002259/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002268/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002281/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002288/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002288/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002290/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002290/A N/A N/A N/A D D D D N/A 2015-6 FINAL 2002290/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002301/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002305/A N/A B B B B B 2015-6 FINAL 2002312/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2002312/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2002313/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002323/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2002329/A N/A N/A N/A D A D A N/A 2015-6 FINAL 2002329/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002329/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002331/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2002331/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002331/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2002340/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002341/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002345/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2002347/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002348/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002350/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002351/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2002353/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2002353/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002355/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2002358/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002358/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2002358/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2002362/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2002368/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2002368/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002368/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2002373/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002377/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2002378/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002378/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2002384/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2002385/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2002390/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2002397/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2002411/A N/A N/A N/A C A D A N/A 2015-6 FINAL 2002414/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2002416/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002416/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002420/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002420/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2002421/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002422/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2002423/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2002424/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2002425/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002425/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002426/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2002433/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2002446/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002447/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2002453/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002456/A N/A N/A N/A B A B A N/A 2015-6 FINAL 2002467/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2002469/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002470/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002477/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002478/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2002478/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2002480/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2002481/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2002487/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2002488/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002491/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2002644/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2002795/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002799/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2002826/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2002835/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2002943/A N/A C B D B A 2015-6 FINAL 2002949/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2003014/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2003069/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2003135/A N/A B B D D D 2015-6 FINAL 2003201/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2003206/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2003219/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2003220/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2003245/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2003352/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2003360/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2003411/A N/A C B D B A 2015-6 FINAL 2003411/A N/A B B B B A 2015-6 FINAL 2003432/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2003432/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2003432/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2003438/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2003441/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2003450/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2003517/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2003524/A N/A A A A A A 2015-6 FINAL 2003531/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2003536/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2003539/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2003588/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2003593/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2003612/A N/A B B B B B 2015-6 FINAL 2003662/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2003707/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2003729/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2003741/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2003745/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2003764/A N/A B B B B A 2015-6 FINAL 2003770/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2003776/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2003798/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2003803/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2003815/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2003818/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2003818/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2003819/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2003826/A N/A B B B B A 2015-6 FINAL 2003829/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2003834/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2003837/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2003845/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2003851/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2003855/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2003871/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2003888/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2003891/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2003894/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2003898/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2003906/A N/A N/A N/A D A D A N/A 2015-6 FINAL 2003912/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2003914/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2003917/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2003917/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2003917/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2003921/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2003923/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2003924/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2003930/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2003932/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2003939/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2003940/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2003964/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2003969/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2003969/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2003969/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2003978/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2003980/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2003988/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2003988/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004000/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2004001/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2004006/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2004006/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004007/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004012/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004014/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2004017/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2004024/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004025/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004026/A N/A N/A N/A D B D B N/A 2015-6 FINAL 2004029/A N/A N/A N/A D A D A N/A 2015-6 FINAL 2004034/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2004036/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2004037/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2004039/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004040/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004052/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004054/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004056/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004057/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2004061/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004065/A N/A N/A N/A D B D B N/A 2015-6 FINAL 2004068/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2004072/A N/A B B B B B 2015-6 FINAL 2004084/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004087/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004088/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004091/A A N/A N/A C B D B N/A 2015-6 FINAL 2004093/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2004093/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004094/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2004104/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004105/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2004111/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2004115/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004122/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004141/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004143/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004148/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004148/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004152/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004168/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2004168/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2004173/A N/A B B B B A 2015-6 FINAL 2004181/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004186/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004189/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2004199/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2004200/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004203/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004204/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004206/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004207/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004209/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2004211/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2004212/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2004216/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2004217/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004222/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2004222/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004223/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004238/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004240/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004241/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004245/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004257/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2004265/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004273/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004274/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004276/A N/A N/A N/A D D D D N/A 2015-6 FINAL 2004290/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004303/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004308/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2004312/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004318/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004331/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004332/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004339/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004339/A N/A N/A N/A D B D B N/A 2015-6 FINAL 2004341/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004342/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004346/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2004348/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2004355/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004357/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2004358/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2004367/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2004367/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2004372/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004382/A N/A B B B B B 2015-6 FINAL 2004387/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2004388/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004390/A A N/A N/A B B B B N/A 2015-6 FINAL 2004391/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004394/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004397/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004410/A N/A A A B B B 2015-6 FINAL 2004413/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2004422/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004431/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2004431/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2004433/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2004433/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004436/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2004445/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2004448/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004451/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2004452/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2004459/A N/A N/A N/A D B D B N/A 2015-6 FINAL 2004462/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004471/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004475/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2004482/A N/A C B D D D 2015-6 FINAL 2004485/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004485/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2004504/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004509/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004520/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004527/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004528/A N/A B B B B B 2015-6 FINAL 2004531/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004540/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004540/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004545/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2004546/A N/A A A B B B 2015-6 FINAL 2004546/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2004554/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2004557/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004559/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2004559/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004561/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004562/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2004567/A N/A B B B B B 2015-6 FINAL 2004574/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004578/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004578/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2004579/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004582/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004583/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004584/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004585/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004588/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2004592/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004604/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2004604/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2004606/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004606/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004619/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2004619/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2004619/A N/A N/A N/A B A B A N/A 2015-6 FINAL 2004621/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2004624/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2004624/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2004625/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004629/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004644/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2004648/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004658/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2004662/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2004667/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2004678/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004679/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004685/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2004685/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004685/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004698/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004700/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2004702/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004704/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2004716/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004721/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004735/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004741/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004743/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004749/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004755/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004756/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2004758/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004758/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004764/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004771/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004783/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004784/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2004785/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004787/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004788/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004794/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004796/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004803/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2004809/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004811/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2004825/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2004835/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2004847/A N/A A A B B B 2015-6 FINAL 2004854/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004873/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004873/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004878/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2004890/A N/A B B B B B 2015-6 FINAL 2004891/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2004897/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004922/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004923/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004927/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004934/A N/A B B B B B 2015-6 FINAL 2004939/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004950/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004963/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2004980/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2004980/A N/A N/A N/A C D D D N/A 2015-6 FINAL 2004994/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2004996/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2005019/A N/A B B B B A 2015-6 FINAL 2005026/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2005034/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2005059/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2005076/A N/A A A B B B 2015-6 FINAL 2005080/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2005150/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2005153/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2005159/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2005179/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2005182/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2005183/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2005200/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2005211/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2005249/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2005260/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2005261/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2005266/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2005270/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2005277/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2005344/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2005387/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2005396/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2005399/A N/A N/A N/A C A D A N/A 2015-6 FINAL 2005404/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2005419/A N/A N/A N/A C A D A N/A 2015-6 FINAL 2005420/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2005423/A A N/A N/A A A A A N/A 2015-6 FINAL 2005453/A N/A A A A A A A N/A 2015-6 FINAL 2005459/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2005466/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2005472/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2005474/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2005474/A N/A N/A N/A C A D A N/A 2015-6 FINAL 2005476/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2005478/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2005485/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2005506/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2005507/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2005510/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2005513/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2005519/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2005528/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2005532/A N/A B B B B B 2015-6 FINAL 2005535/A N/A N/A N/A B A B A N/A 2015-6 FINAL 2005537/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2005538/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2005545/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2005545/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2005550/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2005555/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2005560/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2005563/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2005566/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2005580/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2005595/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2005615/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2005636/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2005728/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2005738/A N/A N/A N/A D D D D N/A 2015-6 FINAL 2005749/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2005753/A N/A N/A N/A D D D D N/A 2015-6 FINAL 2005756/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2005758/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2043448 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2056404 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 234183 TPMT C B N/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2398583 TPMT C B N/A B N/A N/A C B D B N/A 2015-6 FINAL 2401008 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2552596 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2565192 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 2664821 TPMT C B N/A N/A N/A N/A C B D B N/A 2015-6 FINAL 2699460 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2755488 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 2765487 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 283383 TPMT B B N/A N/A N/A N/A B B N/A B N/A 2015-6 FINAL 284134 TPMT C B N/A N/A N/A N/A C B N/A B N/A 2015-6 FINAL 284373 TPMT B B N/A N/A N/A N/A B B N/A B N/A 2015-6 FINAL 285859 TPMT B B N/A N/A N/A N/A B B N/A B N/A 2015-6 FINAL 285891 TPMT B B N/A N/A N/A N/A B B N/A B N/A 2015-6 FINAL 2865030 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 286568 TPMT B B N/A N/A N/A N/A B B N/A B N/A 2015-6 FINAL 287558 TPMT C B N/A N/A N/A N/A C B N/A B N/A 2015-6 FINAL 289174 TPMT B B N/A N/A N/A N/A B B N/A B N/A 2015-6 FINAL 289349 TPMT B B N/A N/A N/A N/A B B N/A B N/A 2015-6 FINAL 291691 TPMT B B N/A N/A N/A N/A B B N/A B N/A 2015-6 FINAL 294059 TPMT D D N/A N/A N/A N/A D D N/A D N/A 2015-6 FINAL 295247 TPMT B B N/A N/A N/A N/A B B N/A B N/A 2015-6 FINAL 2964726 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 299181 TPMT B B N/A N/A N/A N/A B B N/A B N/A 2015-6 FINAL 299371 TPMT B B N/A N/A N/A N/A B B N/A B N/A 2015-6 FINAL 301730 TPMT B B N/A N/A N/A N/A B B N/A B N/A 2015-6 FINAL 303751 TPMT A A N/A N/A N/A N/A A A N/A A N/A 2015-6 FINAL 3046433 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 3047423 TPMT D D D D N/A N/A B A D D D 2015-6 FINAL 3053215 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 3059071 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 307059 TPMT B B N/A N/A N/A N/A B B N/A B N/A 2015-6 FINAL 307497 TPMT B B N/A N/A N/A N/A B B N/A B N/A 2015-6 FINAL 307661 TPMT A A N/A N/A N/A N/A A A N/A A N/A 2015-6 FINAL 310343 TPMT B B N/A N/A N/A N/A B B N/A B N/A 2015-6 FINAL 310749 TPMT A A N/A N/A N/A N/A A A N/A A N/A 2015-6 FINAL 3258970 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 3267203 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 3357855 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 3366005 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 3466110 TPMT D D N/A N/A N/A N/A D D D D N/A 2015-6 FINAL 3622241 TPMT B B B B N/A N/A A A B B B 2015-6 FINAL 3764399 TPMT D D D D N/A N/A B B D D D 2015-6 FINAL 3964585 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 4167445 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 4168732 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 4263434 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 4267187 TPMT C B N/A N/A N/A N/A C B D B N/A 2015-6 FINAL 4462812 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 4463638 TPMT C B N/A N/A N/A N/A C B D B N/A 2015-6 FINAL 4464198 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 4467779 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 4487880 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 4542926 TPMT B B N/A B N/A N/A B B B B N/A 2015-6 FINAL 4548638 TPMT D B B B N/A N/A D B D B B 2015-6 FINAL 4561849 TPMT D B N/A N/A N/A N/A D B D B N/A 2015-6 FINAL 4564252 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 4567743 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 4664904 TPMT B B N/A B N/A N/A B B B B N/A 2015-6 FINAL 4666214 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 4869081 TPMT C B N/A N/A N/A N/A C B D B N/A 2015-6 FINAL 4963892 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5000165/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5000207/A N/A B B B B B 2015-6 FINAL 5000212/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5000259/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5000444/A N/A A A D D D 2015-6 FINAL 5000767/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5000881/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5001061/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5001166/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5001188/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5001220/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5001223/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5001250/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5001265/A N/A B B B B A 2015-6 FINAL 5001302/A N/A C B D B B 2015-6 FINAL 5001328/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5001361/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5001362/A N/A N/A N/A B A B A N/A 2015-6 FINAL 5001363/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5001462/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5001462/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5001464/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5001475/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5001475/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5001480/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5001483/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5001493/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5001518/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5001518/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5001534/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5001561/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5001564/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5001568/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5001573/A N/A C B D B B 2015-6 FINAL 5001590/A N/A N/A N/A D B D B N/A 2015-6 FINAL 5001591/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5001601/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5001613/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5001634/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5001642/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5001665/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5001672/A N/A N/A N/A B A B A N/A 2015-6 FINAL 5001687/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5001709/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5001720/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5001727/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5001730/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5001737/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5001742/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5001743/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5001746/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5001747/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5001753/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5001758/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5001776/A N/A N/A N/A D A D A N/A 2015-6 FINAL 5001778/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5001782/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5001786/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5001801/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5001806/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5001807/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5001808/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5001814/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5001825/A N/A A B D D D 2015-6 FINAL 5001855/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5001879/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5001902/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5001904/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5001918/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5001919/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5001930/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5001945/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5001960/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5001965/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5001973/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5001975/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5001984/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5001986/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5002012/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002033/A N/A N/A N/A D B D B N/A 2015-6 FINAL 5002045/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002057/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002065/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5002068/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5002069/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002076/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002084/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002097/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5002105/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5002107/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002110/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5002119/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002126/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5002140/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5002145/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002148/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002150/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002155/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002157/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002162/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5002172/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5002181/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002197/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5002198/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002219/A N/A N/A N/A B D B D N/A 2015-6 FINAL 5002223/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5002224/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002225/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5002227/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5002229/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002237/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5002257/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5002282/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5002294/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5002299/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002303/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002313/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002339/A N/A B B B B B 2015-6 FINAL 5002344/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5002348/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5002361/A B N/A N/A B B B B N/A 2015-6 FINAL 5002370/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5002375/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002376/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002382/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002385/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5002395/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5002398/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002403/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002407/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5002412/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5002426/A N/A N/A N/A D B D B N/A 2015-6 FINAL 5002429/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5002429/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5002433/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002453/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002457/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5002458/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5002482/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5002490/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002493/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5002501/A N/A A A B B B 2015-6 FINAL 5002502/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002517/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002525/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002528/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002533/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002535/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002554/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002559/A N/A N/A N/A D B D B N/A 2015-6 FINAL 5002563/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002569/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002569/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002574/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002575/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002576/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002586/A N/A B B B B B 2015-6 FINAL 5002589/A N/A B B B B B 2015-6 FINAL 5002591/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002594/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002595/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5002595/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5002600/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002605/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5002606/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002610/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002613/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002616/A N/A A A B B B 2015-6 FINAL 5002618/A N/A N/A N/A B A B A N/A 2015-6 FINAL 5002619/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002620/A N/A N/A N/A B A B A N/A 2015-6 FINAL 5002622/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5002623/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002623/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002632/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002634/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5002636/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5002640/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5002644/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002647/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002661/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002668/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5002669/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5002675/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002676/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002688/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5002690/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002697/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5002700/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002701/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002705/A B N/A N/A B B B B N/A 2015-6 FINAL 5002707/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002711/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002721/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002722/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5002723/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002724/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002728/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002730/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002731/A N/A B B B B B 2015-6 FINAL 5002732/A N/A B B B B B 2015-6 FINAL 5002733/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002738/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5002739/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5002740/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002740/A N/A C B D B B 2015-6 FINAL 5002745/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5002745/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5002746/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002746/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5002747/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5002748/A N/A D B D B A 2015-6 FINAL 5002750/A N/A B B B B B 2015-6 FINAL 5002756/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002756/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002756/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002757/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002759/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5002759/A N/A N/A N/A D A D A N/A 2015-6 FINAL 5002762/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5002762/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002766/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5002767/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5002774/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002787/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002790/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002792/A N/A B B B B B 2015-6 FINAL 5002795/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002798/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002799/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5002799/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5002800/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5002800/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002801/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5002803/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5002807/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002808/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002809/A N/A N/A N/A D B D B N/A 2015-6 FINAL 5002811/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002814/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002817/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002818/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5002824/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002825/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5002825/A N/A A A B B B 2015-6 FINAL 5002832/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5002833/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002834/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002858/A N/A N/A N/A B A B A N/A 2015-6 FINAL 5002858/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5002860/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5002861/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5002862/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5002863/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002864/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002866/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002867/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002872/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002872/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002872/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002878/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002879/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5002883/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002893/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002893/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002895/A N/A N/A N/A C A D A N/A 2015-6 FINAL 5002909/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5002909/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002912/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5002912/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002913/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5002914/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002914/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002916/A N/A N/A N/A B A B A N/A 2015-6 FINAL 5002917/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5002918/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5002919/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002926/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5002926/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5002927/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5002928/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5002930/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5002934/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002934/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002935/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002943/A N/A N/A N/A A B A B N/A 2015-6 FINAL 5002947/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002948/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002952/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002957/A B N/A N/A B B B B N/A 2015-6 FINAL 5002962/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002965/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002972/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002973/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002974/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002975/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5002977/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5002978/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5002981/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002981/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5002982/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002983/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5002985/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5002985/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5002989/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5002989/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5002991/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002992/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5002993/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5002994/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5002994/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003003/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5003005/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003005/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003013/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003013/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5003017/A N/A D D B B D D N/A 2015-6 FINAL 5003018/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003019/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003024/A N/A B B B B B 2015-6 FINAL 5003025/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5003027/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003030/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003036/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003038/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5003039/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003039/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5003039/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5003039/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003039/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003043/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003047/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5003048/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003049/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5003060/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003060/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003063/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003067/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003069/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003071/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5003075/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003075/A N/A N/A N/A D B D B N/A 2015-6 FINAL 5003078/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003083/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003084/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003085/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5003086/A N/A C B D B B 2015-6 FINAL 5003090/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003098/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5003100/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003103/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003104/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003107/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003111/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003112/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003115/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003118/A N/A B B B B B 2015-6 FINAL 5003121/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003124/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003127/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003127/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003129/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003130/A N/A B B B B B 2015-6 FINAL 5003137/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003139/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003139/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003151/A N/A B B B B B 2015-6 FINAL 5003158/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5003159/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003160/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5003162/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003166/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5003168/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003168/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5003169/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003174/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5003176/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5003176/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5003177/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003180/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003180/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003199/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003200/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003201/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5003212/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003212/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003223/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003223/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003224/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003228/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003229/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003231/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5003233/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5003233/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003234/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003234/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5003234/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003236/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003240/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003241/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003242/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5003242/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003245/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5003245/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5003246/A N/A D D B B D D N/A 2015-6 FINAL 5003249/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003251/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5003253/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003254/A N/A A A B B B B N/A 2015-6 FINAL 5003256/A B D A C B D B N/A 2015-6 FINAL 5003256/A N/A B B D D D 2015-6 FINAL 5003256/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003257/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003265/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5003274/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5003277/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003277/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003281/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003283/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003283/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003283/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5003286/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5003289/A N/A A A B B B B N/A 2015-6 FINAL 5003290/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003290/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5003291/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003291/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003294/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5003296/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003299/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003299/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003302/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003303/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003305/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5003307/A N/A C B D B B 2015-6 FINAL 5003307/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5003316/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5003316/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003316/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003323/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5003325/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003328/A N/A B B B B B 2015-6 FINAL 5003329/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003332/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003332/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003333/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003334/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003334/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003334/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003335/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003341/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003347/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003347/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5003358/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003359/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5003360/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5003362/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003365/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003365/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003365/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003366/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003366/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003366/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5003368/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003368/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5003370/A N/A N/A N/A D B D B N/A 2015-6 FINAL 5003373/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003374/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003377/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003378/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003379/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003380/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003385/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003387/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003390/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003391/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003391/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5003392/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003393/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003393/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003397/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003398/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003398/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003398/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003403/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003407/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003410/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003417/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5003420/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5003427/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003428/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003437/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003439/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5003439/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003439/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003441/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003441/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003441/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003441/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003442/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003443/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003444/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003445/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003446/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003448/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5003457/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003467/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5003472/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003472/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003473/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003476/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003478/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003479/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003481/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003481/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003484/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003486/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003492/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003492/A N/A B B B B B 2015-6 FINAL 5003496/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003497/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003497/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003498/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003500/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003502/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003516/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5003516/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003516/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003517/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5003520/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5003521/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5003524/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003525/A N/A D B D B A 2015-6 FINAL 5003526/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003534/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003536/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5003537/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5003537/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5003540/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003541/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5003545/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003546/A N/A N/A N/A C A D A N/A 2015-6 FINAL 5003546/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003547/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003548/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003549/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5003549/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5003551/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003560/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003560/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003561/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003562/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5003565/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003568/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5003568/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5003568/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003568/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003569/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003572/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003574/A N/A N/A N/A D B D B N/A 2015-6 FINAL 5003577/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003587/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5003589/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003589/A B N/A N/A B B B B N/A 2015-6 FINAL 5003591/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5003592/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003593/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003594/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003596/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003612/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003613/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003614/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003614/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5003616/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003623/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003623/A N/A B B D D D 2015-6 FINAL 5003623/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003626/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5003634/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5003635/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5003636/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003637/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003639/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003640/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003641/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003646/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003651/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5003653/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003660/A N/A B B B B B 2015-6 FINAL 5003662/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003663/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003663/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5003667/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003671/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003673/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003673/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003679/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003680/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5003681/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003681/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003684/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003685/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003685/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5003691/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003695/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003698/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003698/A B N/A N/A B B B B N/A 2015-6 FINAL 5003699/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003702/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5003704/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003717/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5003721/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003725/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003728/A N/A B B B B B 2015-6 FINAL 5003730/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5003732/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003734/A B N/A N/A B B B B N/A 2015-6 FINAL 5003735/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003740/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003741/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5003741/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003742/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003742/A N/A B B D D D 2015-6 FINAL 5003742/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003742/A N/A B B B B B 2015-6 FINAL 5003745/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003746/A N/A N/A N/A D D D D N/A 2015-6 FINAL 5003748/A N/A B B B B B 2015-6 FINAL 5003752/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5003755/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003757/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5003758/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003759/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003762/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003763/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5003765/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003768/A N/A B B B B B 2015-6 FINAL 5003770/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5003776/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003781/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003782/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003782/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5003783/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003784/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5003784/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003785/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003785/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003793/A N/A B B B B B 2015-6 FINAL 5003795/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003800/A N/A B B B B B 2015-6 FINAL 5003801/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003801/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5003802/A N/A A A B B B 2015-6 FINAL 5003803/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003805/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003813/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003816/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003816/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003817/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5003825/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003826/A N/A B B B B B 2015-6 FINAL 5003828/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003828/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5003829/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003831/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5003831/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003832/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5003833/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003833/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003834/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003835/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003836/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5003837/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003837/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5003838/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5003839/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5003843/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5055343 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5061150 TPMT C B N/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5065714 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5157693 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5165936 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5166553 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5167023 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5230011 TPMT C B B B N/A N/A C A D B B 2015-6 FINAL 5347799 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5358234 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5358556 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5456566 TPMT C A N/A N/A N/A N/A C A D A N/A 2015-6 FINAL 5550897 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5564880 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5760397 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5765297 TPMT D B N/A N/A N/A N/A D B D B N/A 2015-6 FINAL 5767384 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 580148 TPMT C B N/A N/A N/A N/A C B D B N/A 2015-6 FINAL 5868505 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 5964601 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 5965418 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 6167692 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 6261157/A N/A N/A N/A C B D B N/A 2015-6 FINAL 6261299/A N/A N/A N/A C B D B N/A 2015-6 FINAL 6261308/A N/A N/A N/A A A A A N/A 2015-6 FINAL 6261334/A N/A N/A N/A B B B B N/A 2015-6 FINAL 630052056 TPMT D D N/A N/A N/A N/A D D D D N/A 2015-6 FINAL 630071054 TPMT D D N/A N/A N/A N/A D D D D N/A 2015-6 FINAL 630143783 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 6314625 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 6347872 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 6466805 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 6469551 TPMT C B N/A N/A N/A N/A C B D B N/A 2015-6 FINAL 651323179 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 651606273 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 651793760 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 652639639 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 652854130 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 655431567 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 655447667 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 655710008 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 656076079 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 656334812 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 656571694 TPMT D B N/A N/A N/A N/A D B D B N/A 2015-6 FINAL 656628680 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 656784383 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 656993342 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 657015328 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 6763300 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 6766303 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 6767061 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 6867507 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 6960153 TPMT B B A A N/A N/A B B B B A 2015-6 FINAL 7163352 TPMT C B N/A N/A N/A N/A C B D B N/A 2015-6 FINAL 7165563 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 7169227 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 7255521 TPMT D D N/A N/A N/A N/A D D D D N/A 2015-6 FINAL 7260794 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 7357723 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 7368514 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 7442483 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 7458158 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 7461244 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 7464164 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 7563403 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 7666321 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 770505890 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 770509369 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 770539025 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 770615545 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 770625546 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 770639577 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 770647648 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 770702042 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 770707278 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 770800195 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 770800823 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 770802158 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 770802464 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 770803280 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 770803724 TPMT C A N/A N/A N/A N/A C A D A N/A 2015-6 FINAL 770804194 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 770804352 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 770805988 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 770806177 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 770808453 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 770808934 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 770811508 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 770812539 TPMT C B N/A N/A N/A N/A C B D B N/A 2015-6 FINAL 770812686 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 770812734 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 770813619 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 770813894 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 770814258 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 770815429 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 770816562 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 770817638 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 770818220 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 770818656 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 770818912 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 770819167 TPMT C B N/A N/A N/A N/A C B D B N/A 2015-6 FINAL 770820246 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 770820277 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 770820978 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 770821115 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 770821511 TPMT C B N/A N/A N/A N/A C B D B N/A 2015-6 FINAL 770822953 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 770823192 TPMT C B N/A N/A N/A N/A C B D B N/A 2015-6 FINAL 770823706 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 770823751 TPMT C A N/A N/A N/A N/A C A C A N/A 2015-6 FINAL 770825104 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 770826833 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 770828113 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 770828815 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 770829307 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 770829339 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 770829386 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 770830338 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 770830340 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 770830413 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 770830654 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 770832884 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 770833130 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 770833166 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 770833254 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 770835581 TPMT D B N/A N/A N/A N/A D B D B N/A 2015-6 FINAL 770835893 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 770838041 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 770840622 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 770840975 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 770841140 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 770844071 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 770844125 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 770844155 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 770844503 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 770845066 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 770847461 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 770847487 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 770847746 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 770848488 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 770848562 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 770848873 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 770849018 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 770849050 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 770849313 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 770849364 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 770850047 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 770850660 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 770850677 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 770851584 TPMT B B B B N/A N/A B B B B B 2015-6 FINAL 770851826 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 770851997 TPMT C B N/A N/A N/A N/A C B D B N/A 2015-6 FINAL 770852744 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 770852985 TPMT D A N/A N/A N/A N/A D A D A N/A 2015-6 FINAL 770909617 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 770909650 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 770923838 TPMT B B B B N/A N/A A A B B B 2015-6 FINAL 770941309 TPMT C B N/A N/A N/A N/A C B D B N/A 2015-6 FINAL 770978736 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 770979049 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 770979051 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 770989201 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 770997511 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771247983 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771259453 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 771284677 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771284705 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 771284727 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771284751 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771308280 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771309986 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771320893 TPMT D D N/A N/A N/A N/A D D D D N/A 2015-6 FINAL 771354121 TPMT D D N/A N/A N/A N/A D D D D N/A 2015-6 FINAL 771354981 TPMT D D N/A N/A N/A N/A D D D D N/A 2015-6 FINAL 771360685 TPMT D D N/A N/A N/A N/A D D D D N/A 2015-6 FINAL 771462342 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771462415 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771462698 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 771462919 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 771463315 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771464490 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771464493 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771464624 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771464792 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771464946 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771464973 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771465003 TPMT C B N/A N/A N/A N/A C B D B N/A 2015-6 FINAL 771465710 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771465867 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771466204 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771467239 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771467261 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771467514 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771467644 TPMT D D D D N/A N/A B B D D D 2015-6 FINAL 771468760 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771468997 TPMT C B B B N/A N/A C B D B B 2015-6 FINAL 771469515 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 771469589 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 771469732 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771469752 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771473336 TPMT D D N/A N/A N/A N/A D D D D N/A 2015-6 FINAL 771474060 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771474106 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771474718 TPMT B B N/A B N/A N/A B B B B N/A 2015-6 FINAL 771474829 TPMT C B N/A N/A N/A N/A C B D B N/A 2015-6 FINAL 771477087 TPMT C A N/A N/A N/A N/A C A D A N/A 2015-6 FINAL 771477482 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771478068 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771478289 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771478341 TPMT C B N/A N/A N/A N/A C B D B N/A 2015-6 FINAL 771478462 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 771478684 TPMT B B B B N/A N/A A A B B B 2015-6 FINAL 771479001 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771479623 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771479665 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771479677 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771479786 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771479879 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771480013 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771483583 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771485240 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771485249 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771486382 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771486497 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771486610 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771487087 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771487498 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771489014 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 771489025 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771489168 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771489689 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 771490948 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771491051 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 771491070 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771492263 TPMT C B N/A N/A N/A N/A C B D B N/A 2015-6 FINAL 771492450 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771492897 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771493662 TPMT C B N/A N/A N/A N/A C B D B N/A 2015-6 FINAL 771493711 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771493873 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771494237 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771494246 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 771495084 TPMT C B N/A N/A N/A N/A C B D B N/A 2015-6 FINAL 771495174 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 771495426 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771495526 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771495689 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771495720 TPMT C B N/A N/A N/A N/A C B D B N/A 2015-6 FINAL 771500003 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771500995 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771501564 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771501643 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771502137 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771502256 TPMT C B N/A N/A N/A N/A C B D B N/A 2015-6 FINAL 771502310 TPMT B B A A N/A N/A B B B B A 2015-6 FINAL 771505850 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 771505930 TPMT C B N/A N/A N/A N/A C B D B N/A 2015-6 FINAL 771505984 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771506002 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 771506016 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771506151 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771506163 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771507430 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771507655 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771507743 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 771508035 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771508282 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771508406 TPMT C B B B N/A N/A C B D B B 2015-6 FINAL 771508453 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771508600 TPMT C B N/A N/A N/A N/A C B D B N/A 2015-6 FINAL 771510245 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771510696 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771511032 TPMT C B N/A N/A N/A N/A C B D B N/A 2015-6 FINAL 771512025 TPMT C B N/A N/A N/A N/A C B D B N/A 2015-6 FINAL 771513379 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771513757 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771513959 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771516349 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771516406 TPMT C B N/A N/A N/A N/A C B D B N/A 2015-6 FINAL 771516411 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771516575 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771517247 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771519120 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771519919 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771520854 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771520859 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771520877 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771521023 TPMT C B N/A N/A N/A N/A C B C B N/A 2015-6 FINAL 771521082 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771521494 TPMT B B N/A B N/A N/A B B B B N/A 2015-6 FINAL 771522003 TPMT D B N/A N/A N/A N/A D B D B N/A 2015-6 FINAL 771522030 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771523948 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771524910 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 771525031 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771525571 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771525726 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771526109 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771526145 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771526157 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771526234 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771526262 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771526475 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771526503 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771526809 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771526819 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771526856 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 771527400 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 771528219 TPMT B B B B N/A N/A B B B B B 2015-6 FINAL 771528327 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771528558 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771528569 TPMT C B B B N/A N/A C B D B B 2015-6 FINAL 771528571 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771528638 TPMT C B N/A N/A N/A N/A C B D B N/A 2015-6 FINAL 771528692 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 771529029 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 771529032 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771529034 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771531251 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771531341 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771531728 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771531736 TPMT C B N/A N/A N/A N/A C B D B N/A 2015-6 FINAL 771531817 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771531950 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771533114 TPMT B B B B N/A N/A B B B B B 2015-6 FINAL 771533162 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771533650 TPMT C B N/A N/A N/A N/A C B D B N/A 2015-6 FINAL 771533655 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771533939 TPMT C B N/A N/A N/A N/A C B D B N/A 2015-6 FINAL 771534576 TPMT C B N/A N/A N/A N/A C B D B N/A 2015-6 FINAL 771537597 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771537634 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771538542 TPMT C B N/A N/A N/A N/A C B D B N/A 2015-6 FINAL 771538703 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771538931 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771539363 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 771539483 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 771540092 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771540479 TPMT B B B B N/A N/A B B B B B 2015-6 FINAL 771540581 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771541062 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771541069 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 771541173 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771541361 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771541482 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771541522 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771541553 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771541616 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771541625 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771542055 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771542170 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771542206 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 771542465 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771543077 TPMT C B N/A N/A N/A N/A C B D B N/A 2015-6 FINAL 771543083 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771543481 TPMT C B N/A N/A N/A N/A C B D B N/A 2015-6 FINAL 771543495 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771543575 TPMT B B N/A B N/A N/A B B B B N/A 2015-6 FINAL 771543599 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771543672 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771543735 TPMT C B N/A N/A N/A N/A C B D B N/A 2015-6 FINAL 771543840 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771544157 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771544940 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771545694 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771545716 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 771545727 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771545788 TPMT B B B B N/A N/A B B B B B 2015-6 FINAL 771546320 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771546990 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771547033 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771547063 TPMT C B N/A N/A N/A N/A C B D B N/A 2015-6 FINAL 771547300 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 771547703 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771547814 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 771548271 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771548507 TPMT C B N/A N/A N/A N/A C B D B N/A 2015-6 FINAL 771548660 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771548973 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771549122 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771549445 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771549658 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771549846 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771549989 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771550141 TPMT C B N/A N/A N/A N/A C B D B N/A 2015-6 FINAL 771552042 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771552077 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771552607 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771552683 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771552701 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771552834 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771553086 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771553301 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771553421 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771553469 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 771553572 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771553943 TPMT C B N/A N/A N/A N/A C B C B N/A 2015-6 FINAL 771555039 TPMT D B N/A N/A N/A N/A D B D B N/A 2015-6 FINAL 771555048 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771555121 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771555229 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771555279 TPMT C B N/A N/A N/A N/A C B D B N/A 2015-6 FINAL 771555322 TPMT C B N/A N/A N/A N/A C B D B N/A 2015-6 FINAL 771555485 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771555826 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771556004 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771556154 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771556327 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771556495 TPMT C B N/A N/A N/A N/A C B D B N/A 2015-6 FINAL 771557946 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771558056 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771558423 TPMT C B N/A N/A N/A N/A C B D B N/A 2015-6 FINAL 771558456 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771558459 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771558472 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771558474 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771558940 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771559115 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771559327 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771559375 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771559648 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771559671 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771559717 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771559727 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771560087 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771560221 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771560670 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771560710 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771560750 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771560875 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771560927 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771560938 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771561063 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771561079 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771561088 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771561860 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771561903 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771561946 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771562082 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771562089 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771562103 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771562128 TPMT B B B B N/A N/A B B B B B 2015-6 FINAL 771562520 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771562592 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771562689 TPMT C B N/A N/A N/A N/A C B D B N/A 2015-6 FINAL 771562821 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771562859 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771562911 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771563228 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771563277 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771563289 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771563449 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771563545 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771564168 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771565267 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771566897 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771566950 TPMT D D D D N/A N/A B B D D D 2015-6 FINAL 771566956 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771567013 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 771567039 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771567199 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771567463 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771567838 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771567976 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771568309 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771568524 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771569181 TPMT D B N/A N/A N/A N/A D B D B N/A 2015-6 FINAL 771569447 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771569516 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771569610 TPMT C B N/A N/A N/A N/A C B D B N/A 2015-6 FINAL 771569769 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771570019 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771570130 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771570380 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771570393 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771570429 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771570459 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771570606 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771570657 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771570735 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771570835 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771572183 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771572811 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 771572900 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771573144 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771573763 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771574189 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771574599 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771574613 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771574674 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771574694 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771574969 TPMT C B N/A N/A N/A N/A C B D B N/A 2015-6 FINAL 771575070 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771575205 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771575219 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771575355 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771575357 TPMT A A N/A N/A N/A N/A A A A A N/A 2015-6 FINAL 771575612 TPMT B B B B N/A N/A B B B B B 2015-6 FINAL 771575868 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771582258 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771592046 TPMT B B N/A A N/A N/A B B B B N/A 2015-6 FINAL 771592307 TPMT B B N/A N/A N/A N/A B B B B N/A 2015-6 FINAL 771592410 TPMT D D D D N/A N/A B B D D D 2015-6 FINAL Loan Final Initial Final Fitch Initial Final Fitch Initial Final Initial Final Initial S&P Final S&P Initial S&P Final S&P Number Fitch Fitch Loan Loan Fitch Loan Loan S&P S&P S&P Loan S&P Loan Loan Loan Loan Loan Property Property Compliance Compliance Overall Overall Credit Loan Property Property Compliance Compliance Credit Valuations Valuations Grade Grade Loan Loan Grade Credit Valuations Valuations Grade Grade Grade Grade Grade Grade Grade Grade Grade Grade 1119713598 N/A D A D B D B N/A N/A VD VA RD RB 1119750686 N/A D A D B D B N/A N/A VD VA RD RB 1119754196 N/A A A D D D D N/A N/A VA VA RD RD 1119761063 N/A D D D B D D N/A N/A VD VD RD RB 1119910324 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 1119915006 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 1119954624 N/A A A D D D D N/A N/A VA VA RD RD 1119954756 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 1119954886 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1119956/A N/A B B B B CB CB N/A N/A RB RB 1119963720 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 1120140774 N/A N/A N/A D A D A N/A N/A N/A N/A RD RA 1120142265 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 1120142700 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120151425 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 1120244275 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120244835 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 1120245305 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120245386 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120246593 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120248457 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120248496 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120279262 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120283521 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120284011 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120284262 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 1120284496 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 1120285023 N/A D A D B D B N/A N/A VD VA RD RB 1120285678 N/A D A D B D B N/A N/A VD VA RD RB 1120285684 N/A D A D B D B N/A N/A VD VA RD RB 1120287314 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120288495 N/A D A D B D B N/A N/A VD VA RD RB 1120288854 N/A D A D B D B N/A N/A VD VA RD RB 1120290527 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120290667 N/A D A D B D B N/A N/A VD VA RD RB 1120290772 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120291096 N/A N/A N/A D B D B N/A N/A N/A N/A RD RB 1120291119 N/A D A D B D B N/A N/A VD VA RD RB 1120291150 N/A A A B B B B N/A N/A VA VA RB RB 1120291225 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 1120291288 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120291464 N/A N/A N/A D D D D N/A N/A N/A N/A RD RD 1120293344 N/A N/A N/A D B D B N/A N/A N/A N/A RD RB 1120294028 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120294357 N/A D A D B D B N/A N/A VD VA RD RB 1120294939 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120295749 N/A A A B B B B N/A N/A VA VA RB RB 1120296002 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120296438 N/A A A B B B B N/A N/A VA VA RB RB 1120296538 N/A D A D B D B N/A N/A VD VA RD RB 1120297853 N/A N/A N/A D B D B N/A N/A N/A N/A RD RB 1120297964 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120298804 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 1120299035 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120299230 N/A D A D B D B N/A N/A VD VA RD RB 1120300238 N/A D A D B D B N/A N/A VD VA RD RB 1120300663 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120300833 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120301148 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120301341 N/A D A B B D B N/A N/A VD VA RB RB 1120302924 N/A A A B B B B N/A N/A VA VA RB RB 1120303029 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 1120303333 N/A D A D B D B N/A N/A VD VA RD RB 1120303350 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120303687 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120304014 N/A D A D B D B N/A N/A VD VA RD RB 1120304100 N/A N/A N/A D B D B N/A N/A N/A N/A RD RB 1120304736 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120304915 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120305463 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120305566 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120306194 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120306332 N/A N/A N/A D B D B N/A N/A N/A N/A RD RB 1120307364 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120308430 N/A A A D B D B N/A N/A VA VA RD RB 1120308912 N/A D A D B D B N/A N/A VD VA RD RB 1120309212 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120309868 N/A D A D B D B N/A N/A VD VA RD RB 1120309886 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120310022 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120310383 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120310449 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120310670 N/A N/A N/A D B D B N/A N/A N/A N/A RD RB 1120310687 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120311639 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 1120311736 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120311954 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120312914 N/A N/A N/A D D D D N/A N/A N/A N/A RD RD 1120314065 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120314220 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120314343 N/A N/A N/A D B D B N/A N/A N/A N/A RD RB 1120314524 N/A D A B B D B N/A N/A VD VA RB RB 1120314814 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120315176 N/A A A B B B B N/A N/A VA VA RB RB 1120315672 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 1120316471 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 1120317078 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120317325 N/A N/A N/A D D D D N/A N/A N/A N/A RD RD 1120317937 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 1120318435 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120319445 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120320307 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120320375 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120320625 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 1120321195 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120321/A N/A B B B B CA CA N/A N/A RB RB 1120322098 N/A N/A N/A D B D B N/A N/A N/A N/A RD RB 1120322535 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 1120323/A N/A B B B B CA CA N/A N/A RB RB 1120323278 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120323893 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120324075 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120324356 N/A N/A N/A D B D B N/A N/A N/A N/A RD RB 1120325476 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120326/A N/A B B B B CB CB N/A N/A RB RB 1120326467 N/A N/A N/A D B D B N/A N/A N/A N/A RD RB 1120326/A N/A B B B B CB CB N/A N/A RB RB 1120327071 N/A N/A N/A B A B A N/A N/A N/A N/A RB RA 1120328077 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120328127 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120329354 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 1120329537 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 1120331199 N/A N/A N/A D B D B N/A N/A N/A N/A RD RB 1120331219 N/A N/A N/A D B D B N/A N/A N/A N/A RD RB 1120331443 N/A N/A N/A D B D B N/A N/A N/A N/A RD RB 1120331789 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 1120332436 N/A N/A N/A D D D D N/A N/A N/A N/A RD RD 1120332676 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 1120332969 N/A N/A N/A D D D D N/A N/A N/A N/A RD RD 1120334086 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 1120334332 N/A N/A N/A D A D A N/A N/A N/A N/A RD RA 1120334747 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120335648 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120335665 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 1120335983 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120336862 N/A N/A N/A D B D B N/A N/A N/A N/A RD RB 1120337403 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120338014 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120338202 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120338271 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120338876 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120339455 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 1120339653 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120340704 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120341735 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 1120342167 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120343/A N/A A A B B CB CB N/A N/A RA RA 1120344324 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120344651 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120344874 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120345404 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120349269 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 1120349391 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 1120349702 N/A N/A N/A D A D A N/A N/A N/A N/A RD RA 1120350077 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 1120350730 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 1120350910 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120351358 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120352108 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120352561 N/A N/A N/A D B D B N/A N/A N/A N/A RD RB 1120353176 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120353/A N/A D B C B CB CB N/A N/A RC RB 1120353532 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120353639 N/A N/A N/A D B D B N/A N/A N/A N/A RD RB 1120353946 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120354257 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120354303 N/A N/A N/A D B D B N/A N/A N/A N/A RD RB 1120354436 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 1120354674 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120355164 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120355278 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120355370 N/A N/A N/A D A D A N/A N/A N/A N/A RD RA 1120355795 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120356167 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120356680 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120356962 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 1120357102 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120357113 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120358168 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 1120359043 N/A N/A N/A D B D B N/A N/A N/A N/A RD RB 1120359236 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 1120359311 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120359581 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120359801 N/A N/A N/A D B D B N/A N/A N/A N/A RD RB 1120360197 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120360338 N/A N/A N/A D B D B N/A N/A N/A N/A RD RB 1120361087 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120361341 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 1120361774 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 1120361943 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120361953 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120362656 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120364/A N/A B B B B N/A CB N/A N/A RB RB 1120365443 N/A N/A N/A D D D D N/A N/A N/A N/A RD RD 1120366169 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 1120366202 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120368920 N/A N/A N/A D D D D N/A N/A N/A N/A RD RD 1120370969 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120371587 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120372136 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120372644 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120372645 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120374072 N/A N/A N/A D B D B N/A N/A N/A N/A RD RB 1120374359 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120375098 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120375420 N/A N/A N/A D B D B N/A N/A N/A N/A RD RB 1120375791 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 1120375/A N/A A A A A CA CA N/A N/A RA RA 1120376256 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120376482 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120376625 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120377614 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120377907 N/A N/A N/A D B D B N/A N/A N/A N/A RD RB 1120377958 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120378605 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120379049 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 1120379117 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 1120379584 N/A N/A N/A D B D B N/A N/A N/A N/A RD RB 1120379645 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120379690 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 1120396260 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120396431 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 1120396622 N/A N/A N/A D A D A N/A N/A N/A N/A RD RA 1120396690 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120396750 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 1120396821 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 1120396993 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 1120397016 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120397084 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120397304 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 1120397431 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120397811 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120397973 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120398122 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120398127 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 1120398253 N/A N/A N/A D B D B N/A N/A N/A N/A RD RB 1120398536 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120398928 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120398952 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120399180 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120399469 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120399577 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120399723 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120399975 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120400069 N/A N/A N/A D A D A N/A N/A N/A N/A RD RA 1120400080 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120400/A N/A B B B B CB CB N/A N/A RB RB 1120400683 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120440678 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120469542 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120504569 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120577471 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120626068 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 1120648944 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120697206 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 1120735844 N/A N/A N/A B A B A N/A N/A N/A N/A RB RA 1120749013 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120867261 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1120913658 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1121006116 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1121039488 N/A N/A N/A D B D B N/A N/A N/A N/A RD RB 1121206955 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1121207042 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 1121207130 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1121207181 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1121207203 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 1121207/A N/A B B B B CB CB N/A N/A RB RB 1121207530 N/A N/A N/A D B D B N/A N/A N/A N/A RD RB 1121207793 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1121208072 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1121208076 N/A N/A N/A D B D B N/A N/A N/A N/A RD RB 1121208/A N/A B B B B N/A CB N/A N/A RB RB 1121208502 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1121208817 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1121208889 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1121208930 N/A N/A N/A D B D B N/A N/A N/A N/A RD RB 1121208939 N/A N/A N/A A B A B N/A N/A N/A N/A RA RB 1121209/A N/A D B C B CB CB N/A N/A RC RB 1121209093 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 1121209114 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1121209139 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 1121209255 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1121209577 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 1121209860 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 1121209897 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 1121210274 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 1121210335 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1121210364 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1121210372 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1121210409 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1121210458 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 1121210707 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 1121210761 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1121210874 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 1121210915 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 1121210949 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 1121211045 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1121211227 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1121211288 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1121211301 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1121211430 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 1121211628 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1121211788 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 1121211820 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 1121211847 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 1121211/A N/A D B C B CB CB N/A N/A RC RB 1121211897 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 1121212/A N/A B B B B CB CB N/A N/A RB RB 1121212363 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1121212/A N/A D B C B CB CB N/A N/A RC RB 1121212511 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 1121212555 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 1121212/A N/A B B B B N/A CB N/A N/A RB RB 1121212672 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 1121212690 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 1121212696 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 1121212881 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1121212884 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 1121212908 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 1121212957 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1121213042 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 1121213091 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1121213094 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1121213198 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 1121213310 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 1121213393 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1121213441 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 1121213455 N/A N/A N/A B A B A N/A N/A N/A N/A RB RA 1121213479 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1121213/A N/A B B B B CB CB N/A N/A RB RB 1121214159 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1121214207 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1121214329 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 1121214380 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 113798387 N/A N/A N/A D D D D N/A N/A N/A N/A RD RD 12222420 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 12242184 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 12243669 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 12246972 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 12247710 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 12257525 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 12262323 N/A N/A N/A D D D D N/A N/A N/A N/A RD RD 12264499 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 12264880 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 12265134 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 12271748 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 12273681 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 12274635 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 12274694 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 12276165 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 12280712 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 12281515 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 12282658 N/A N/A N/A B A B A N/A N/A N/A N/A RB RA 12282860 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 12282876 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 12282925 N/A N/A N/A D A C A N/A N/A N/A N/A RC RA 12286907 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 12287880 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 12289492 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 12289754 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 12290212 N/A N/A N/A D A D A N/A N/A N/A N/A RD RA 12290228 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 12291568 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 12292003 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 12292022 A N/A N/A B B D B CD CA N/A N/A RB RB 12295932 A N/A N/A B B B B CA CA N/A N/A RB RB 12296334 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 12296423 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 12298825 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 12299412 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 12299784 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 12301106 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 12303309 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 12305405 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 12305829 A N/A N/A B B B B CA CA N/A N/A RB RB 12305860 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 12306201 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 12307539 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 12307800 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 12307851 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 12310037 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 12310358 A N/A N/A D B C B N/A CA N/A N/A RC RB 12314760 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 12314845 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 12316020 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 13065306 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 13069705 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 13084556 D N/A N/A B A D D CD CD N/A N/A RB RA 13104808 B N/A N/A D B C B CB CB N/A N/A RC RB 13108714 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 13117388 D N/A N/A A A D D CD CD N/A N/A RA RA 13119079 N/A N/A N/A D B D B N/A N/A N/A N/A RD RB 13124523 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 13128149 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 13129340 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 13130162 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 13130965 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 13134422 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 13137526 B N/A N/A A A B B CB CB N/A N/A RA RA 13137890 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 13138352 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 13140335 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2000060/A N/A B B B B CA CA N/A N/A RB RB 2000534715 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2000556801 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2000659203 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2000661803 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2000675803 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2000678001 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2000688002 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2000710202 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2000721/A N/A D B C B N/A CA N/A N/A RC RB 2000787/A N/A D B C B CA CA N/A N/A RC RB 2000803413 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2000803678 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2000818213 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2001001449 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2001010160 N/A N/A N/A D B D B N/A N/A N/A N/A RD RB 2001025174 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2001044/A N/A B B B B N/A CB N/A N/A RB RB 2001061092 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2001085160 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2001099205 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2001149012 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2001207853 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2001211949 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2001214539 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2001226218 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2001248164 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2001248188 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2001255/A N/A B B B B CA CA N/A N/A RB RB 2001256843 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2001257302 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2001326/A N/A A A A A N/A CA N/A N/A RA RA 2001406071 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2001450491 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2001469275 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2001653377 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2001724582 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2001757537 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2001779104 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2001801764 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2001803/A N/A D D D D CA CA N/A N/A RD RD 2001806/A N/A B B B B CB CB N/A N/A RB RB 2001895/A N/A D B C B CB CB N/A N/A RC RB 2001965153 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2001982463 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002003026 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002017937 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002031393 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002043590 N/A N/A N/A D D D D N/A N/A N/A N/A RD RD 2002049009 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002058200 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002061372 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2002068720 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002076172 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002097657 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002097796 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002097911 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002097962 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002099826 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002100554 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2002101570 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2002102507 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002103271 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2002105771 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002106912 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2002107433 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2002108031 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2002108409 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002110201 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2002110771 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2002110908 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2002113690 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2002115430 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002118158 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002121558 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002124301 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002125557 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2002130/A N/A B B B B N/A CA N/A N/A RB RB 2002132474 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002132664 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2002137830 N/A N/A N/A D D C C N/A N/A N/A N/A RC RC 2002141/A N/A B B B B CA CA N/A N/A RB RB 2002141624 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2002141927 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2002148050 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002148326 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002148530 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2002148668 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002149809 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002151/A N/A B B B B CB CB N/A N/A RB RB 2002153946 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002155321 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002159382 N/A N/A N/A D A C A N/A N/A N/A N/A RC RA 2002161741 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2002163101 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002163291 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002163493 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2002164242 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2002167338 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002170765 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2002173532 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002175653 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002176010 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002176034 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002176111 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2002178762 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002186757 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2002187/A N/A B B B B N/A CA N/A N/A RB RB 2002189447 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002190944 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2002193938 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002194017 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002194308 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002195402 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002195679 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002196226 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002197990 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2002198/A N/A B B B B CA CA N/A N/A RB RB 2002201921 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002211128 N/A N/A N/A A B A B N/A N/A N/A N/A RA RB 2002214555 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002217350 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002221663 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002224493 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002233047 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002233884 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2002236549 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2002247783 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002249712 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002252047 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2002259485 N/A N/A N/A D D D D N/A N/A N/A N/A RD RD 2002259725 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002268458 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002281885 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002288498 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002288827 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002290389 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002290821 N/A N/A N/A D D D D N/A N/A N/A N/A RD RD 2002290985 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002301877 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002305/A N/A B B B B CB CB N/A N/A RB RB 2002312300 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2002312312 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2002313858 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002323493 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2002329181 N/A N/A N/A D A D A N/A N/A N/A N/A RD RA 2002329282 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002329460 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002331351 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2002331843 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002331856 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2002340893 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002341085 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002345449 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2002347304 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002348801 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002350096 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002351555 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2002353433 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2002353559 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002355820 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2002358194 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002358206 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2002358333 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2002362014 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2002368068 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2002368171 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002368551 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2002373777 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002377939 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2002378069 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002378350 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2002384073 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2002385266 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2002390254 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2002397071 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2002411755 N/A N/A N/A D A C A N/A N/A N/A N/A RC RA 2002414104 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2002416059 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002416465 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002420210 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002420487 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2002421236 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002422758 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2002423180 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2002424473 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2002425146 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002425856 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002426997 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2002433700 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2002446886 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002447623 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2002453169 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002456065 N/A N/A N/A B A B A N/A N/A N/A N/A RB RA 2002467207 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2002469617 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002470304 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002477309 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002478097 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2002478919 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2002480723 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2002481639 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2002487363 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2002488593 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002491207 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2002644337 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2002795815 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002799384 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2002826811 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2002835714 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2002943/A N/A D B C B CA CA N/A N/A RC RB 2002949232 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2003014839 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2003069766 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2003135/A N/A B B D D CD CD N/A N/A RB RB 2003201233 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2003206584 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2003219809 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2003220324 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2003245395 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2003352084 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2003360155 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2003411/A N/A D B C B CA CA N/A N/A RC RB 2003411/A N/A B B B B CA CA N/A N/A RB RB 2003432034 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2003432341 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2003432960 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2003438385 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2003441023 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2003450465 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2003517772 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2003524/A N/A A A A A CA CA N/A N/A RA RA 2003531252 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2003536511 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2003539609 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2003588549 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2003593627 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2003612/A N/A B B B B CB CB N/A N/A RB RB 2003662037 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2003707518 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2003729240 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2003741323 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2003745054 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2003764/A N/A B B B B CA CA N/A N/A RB RB 2003770848 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2003776478 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2003798821 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2003803796 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2003815351 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2003818023 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2003818984 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2003819761 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2003826/A N/A B B B B CA CA N/A N/A RB RB 2003829475 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2003834724 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2003837511 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2003845202 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2003851233 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2003855145 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2003871005 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2003888942 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2003891685 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2003894718 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2003898449 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2003906778 N/A N/A N/A D A D A N/A N/A N/A N/A RD RA 2003912460 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2003914424 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2003917260 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2003917340 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2003917731 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2003921811 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2003923052 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2003924682 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2003930817 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2003932211 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2003939038 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2003940405 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2003964279 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2003969178 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2003969222 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2003969984 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2003978523 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2003980285 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2003988593 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2003988911 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004000268 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2004001413 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2004006092 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2004006900 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004007396 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004012303 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004014249 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2004017559 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2004024014 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004025716 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004026796 N/A N/A N/A D B D B N/A N/A N/A N/A RD RB 2004029848 N/A N/A N/A D A D A N/A N/A N/A N/A RD RA 2004034083 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2004036271 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2004037750 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2004039720 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004040001 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004052289 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004054958 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004056344 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004057247 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2004061336 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004065435 N/A N/A N/A D B D B N/A N/A N/A N/A RD RB 2004068711 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2004072/A N/A B B B B CB CB N/A N/A RB RB 2004084549 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004087649 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004088007 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004091/A N/A D B C B N/A CA N/A N/A RC RB 2004093163 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2004093375 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004094739 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2004104950 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004105988 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2004111148 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2004115992 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004122947 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004141630 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004143089 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004148671 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004148907 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004152695 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004168632 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2004168722 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2004173/A N/A B B B B CA CA N/A N/A RB RB 2004181205 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004186630 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004189414 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2004199953 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2004200076 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004203154 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004204531 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004206201 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004207833 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004209045 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2004211860 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2004212545 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2004216502 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2004217326 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004222517 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2004222930 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004223669 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004238881 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004240371 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004241617 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004245962 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004257734 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2004265558 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004273738 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004274160 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004276513 N/A N/A N/A D D D D N/A N/A N/A N/A RD RD 2004290029 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004303549 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004308279 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2004312582 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004318888 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004331248 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004332945 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004339089 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004339786 N/A N/A N/A D B D B N/A N/A N/A N/A RD RB 2004341340 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004342403 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004346203 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2004348051 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2004355788 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004357635 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2004358460 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2004367600 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2004367987 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2004372242 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004382/A N/A B B B B CB CB N/A N/A RB RB 2004387884 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2004388441 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004390/A N/A B B B B N/A CA N/A N/A RB RB 2004391787 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004394376 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004397113 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004410/A N/A A A B B CB CB N/A N/A RA RA 2004413719 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2004422148 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004431060 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2004431528 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2004433148 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2004433911 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004436105 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2004445547 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2004448205 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004451284 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2004452612 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2004459029 N/A N/A N/A D B D B N/A N/A N/A N/A RD RB 2004462508 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004471261 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004475329 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2004482/A N/A D B D D CD CD N/A N/A RC RB 2004485148 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004485236 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2004504113 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004509909 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004520691 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004527339 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004528/A N/A B B B B CB CB N/A N/A RB RB 2004531900 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004540634 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004540822 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004545803 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2004546/A N/A A A B B CB CB N/A N/A RA RA 2004546517 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2004554653 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2004557085 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004559335 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2004559434 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004561509 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004562974 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2004567/A N/A B B B B CB CB N/A N/A RB RB 2004574292 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004578347 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004578990 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2004579276 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004582093 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004583373 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004584386 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004585334 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004588526 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2004592980 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004604185 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2004604681 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2004606254 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004606419 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004619207 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2004619425 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2004619679 N/A N/A N/A B A B A N/A N/A N/A N/A RB RA 2004621015 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2004624425 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2004624613 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2004625182 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004629990 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004644229 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2004648731 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004658702 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2004662527 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2004667547 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2004678094 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004679357 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004685347 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2004685388 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004685842 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004698048 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004700828 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2004702809 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004704871 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2004716589 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004721674 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004735096 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004741375 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004743993 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004749626 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004755445 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004756872 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2004758329 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004758375 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004764763 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004771624 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004783462 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004784510 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2004785669 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004787870 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004788039 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004794175 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004796955 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004803446 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2004809210 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004811030 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2004825444 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2004835762 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2004847/A N/A A A B B CB CB N/A N/A RA RA 2004854417 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004873192 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004873373 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004878486 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2004890/A N/A B B B B CB CB N/A N/A RB RB 2004891575 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2004897860 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004922525 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004923810 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004927188 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004934/A N/A B B B B CB CB N/A N/A RB RB 2004939161 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004950933 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004963669 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2004980503 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2004980562 N/A N/A N/A D D C D N/A N/A N/A N/A RC RD 2004994015 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2004996981 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2005019/A N/A B B B B CA CA N/A N/A RB RB 2005026090 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2005034257 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2005059957 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2005076/A N/A A A B B CB CB N/A N/A RA RA 2005080236 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2005150287 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2005153166 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2005159437 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2005179696 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2005182287 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2005183140 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2005200980 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2005211540 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2005249824 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2005260517 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2005261793 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2005266162 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2005270785 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2005277040 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2005344870 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2005387618 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2005396898 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2005399074 N/A N/A N/A D A C A N/A N/A N/A N/A RC RA 2005404248 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2005419156 N/A N/A N/A D A C A N/A N/A N/A N/A RC RA 2005420703 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2005423/A N/A A A A A N/A CA N/A N/A RA RA 2005453788 N/A A A A A A A N/A N/A VA VA RA RA 2005459010 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2005466570 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2005472519 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2005474452 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2005474701 N/A N/A N/A D A C A N/A N/A N/A N/A RC RA 2005476210 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2005478885 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2005485204 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2005506975 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2005507723 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2005510082 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2005513067 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2005519487 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2005528936 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2005532/A N/A B B B B CB CB N/A N/A RB RB 2005535090 N/A N/A N/A B A B A N/A N/A N/A N/A RB RA 2005537267 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2005538760 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2005545207 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2005545660 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2005550288 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2005555043 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2005560741 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2005563081 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2005566307 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2005580323 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2005595829 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2005615758 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2005636148 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2005728101 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2005738369 N/A N/A N/A D D D D N/A N/A N/A N/A RD RD 2005749356 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2005753751 N/A N/A N/A D D D D N/A N/A N/A N/A RD RD 2005756809 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2005758571 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2043448 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2056404 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 234183 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2398583 B N/A N/A D B C B N/A CB N/A N/A RC RB 2401008 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2552596 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2565192 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2664821 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 2699460 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2755488 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 2765487 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 283383 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 284134 N/A N/A N/A C B C B N/A N/A N/A N/A RC RB 284373 N/A N/A N/A C B B B N/A N/A N/A N/A RB RB 285859 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 285891 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2865030 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 286568 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 287558 N/A N/A N/A C B C B N/A N/A N/A N/A RC RB 289174 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 289349 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 291691 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 294059 N/A N/A N/A D D D D N/A N/A N/A N/A RD RD 295247 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 2964726 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 299181 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 299371 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 301730 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 303751 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 3046433 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 3047423 D N/A N/A B A D D CD CD N/A N/A RB RA 3053215 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 3059071 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 307059 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 307497 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 307661 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 310343 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 310749 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 3258970 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 3267203 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 3357855 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 3366005 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 3466110 N/A N/A N/A D D D D N/A N/A N/A N/A RD RD 3622241 B N/A N/A A A B B CB CB N/A N/A RA RA 3764399 D N/A N/A B B D D CD CD N/A N/A RB RB 3964585 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 4167445 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 4168732 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 4263434 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 4267187 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 4462812 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 4463638 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 4464198 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 4467779 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 4487880 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 4542926 B N/A N/A B B B B N/A CB N/A N/A RB RB 4548638 B N/A N/A D B D B CB CB N/A N/A RD RB 4561849 N/A N/A N/A D B D B N/A N/A N/A N/A RD RB 4564252 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 4567743 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 4664904 B N/A N/A B B B B N/A CB N/A N/A RB RB 4666214 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 4869081 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 4963892 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5000165188 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5000207/A N/A B B B B CB CB N/A N/A RB RB 5000212950 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5000259997 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5000444/A N/A A A D D CD CD N/A N/A RA RA 5000767817 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5000881743 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5001061430 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5001166561 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5001188011 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5001220085 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5001223992 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5001250431 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5001265/A N/A B B B B CA CA N/A N/A RB RB 5001302/A N/A D B C B CB CB N/A N/A RC RB 5001328298 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5001361792 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5001362503 N/A N/A N/A B A B A N/A N/A N/A N/A RB RA 5001363366 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5001462582 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5001462758 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5001464978 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5001475150 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5001475352 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5001480871 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5001483612 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5001493777 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5001518658 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5001518811 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5001534485 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5001561417 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5001564767 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5001568879 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5001573/A N/A D B C B CB CB N/A N/A RC RB 5001590406 N/A N/A N/A D B D B N/A N/A N/A N/A RD RB 5001591016 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5001601730 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5001613824 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5001634020 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5001642801 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5001665913 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5001672638 N/A N/A N/A B A B A N/A N/A N/A N/A RB RA 5001687477 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5001709970 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5001720199 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5001727319 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5001730796 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5001737676 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5001742462 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5001743944 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5001746939 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5001747412 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5001753705 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5001758528 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5001776298 N/A N/A N/A D A D A N/A N/A N/A N/A RD RA 5001778379 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5001782163 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5001786046 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5001801114 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5001806750 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5001807535 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5001808374 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5001814426 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5001825/A N/A A B D D CD CD N/A N/A RA RB 5001855839 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5001879346 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5001902322 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5001904744 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5001918858 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5001919621 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5001930028 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5001945234 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5001960363 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5001965248 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5001973737 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5001975062 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5001984298 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5001986786 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5002012174 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002033723 N/A N/A N/A D B D B N/A N/A N/A N/A RD RB 5002045844 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002057926 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002065859 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5002068982 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5002069402 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002076977 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002084148 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002097449 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5002105095 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5002107695 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002110638 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5002119500 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002126277 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5002140201 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5002145051 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002148057 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002150455 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002155177 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002157714 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002162512 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5002172677 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5002181753 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002197326 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5002198619 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002219983 N/A N/A N/A B D B D N/A N/A N/A N/A RB RD 5002223233 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5002224449 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002225909 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5002227687 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5002229539 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002237676 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5002257197 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5002282047 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5002294840 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5002299904 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002303500 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002313537 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002339/A N/A B B B B CB CB N/A N/A RB RB 5002344254 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5002348543 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5002361/A N/A B B B B N/A CB N/A N/A RB RB 5002370982 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5002375742 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002376441 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002382165 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002385135 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5002395860 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5002398981 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002403399 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002407374 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5002412463 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5002426448 N/A N/A N/A D B D B N/A N/A N/A N/A RD RB 5002429382 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5002429697 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5002433846 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002453723 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002457999 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5002458167 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5002482484 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5002490950 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002493347 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5002501/A N/A A A B B CB CB N/A N/A RA RA 5002502388 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002517137 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002525247 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002528938 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002533686 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002535440 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002554918 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002559782 N/A N/A N/A D B D B N/A N/A N/A N/A RD RB 5002563032 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002569100 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002569403 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002574706 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002575368 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002576891 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002586/A N/A B B B B CB CB N/A N/A RB RB 5002589/A N/A B B B B CB CB N/A N/A RB RB 5002591385 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002594076 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002595143 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5002595497 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5002600970 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002605060 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5002606427 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002610755 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002613318 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002616/A N/A A A B B CB CB N/A N/A RA RA 5002618826 N/A N/A N/A B A B A N/A N/A N/A N/A RB RA 5002619614 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002620440 N/A N/A N/A B A B A N/A N/A N/A N/A RB RA 5002622622 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5002623321 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002623485 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002632270 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002634829 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5002636976 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5002640947 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5002644592 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002647308 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002661992 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002668757 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5002669177 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5002675713 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002676804 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002688153 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5002690373 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002697479 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5002700503 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002701618 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002705/A N/A B B B B N/A CB N/A N/A RB RB 5002707775 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002711049 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002721899 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002722675 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5002723119 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002724022 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002728868 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002730494 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002731/A N/A B B B B CB CB N/A N/A RB RB 5002732/A N/A B B B B CB CB N/A N/A RB RB 5002733829 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002738527 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5002739481 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5002740040 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002740/A N/A D B C B CB CB N/A N/A RC RB 5002745116 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5002745181 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5002746397 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002746536 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5002747894 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5002748/A N/A D B D B CA CA N/A N/A RD RB 5002750/A N/A B B B B CB CB N/A N/A RB RB 5002756107 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002756273 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002756285 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002757212 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002759178 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5002759457 N/A N/A N/A D A D A N/A N/A N/A N/A RD RA 5002762313 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5002762616 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002766235 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5002767682 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5002774155 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002787470 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002790197 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002792/A N/A B B B B CB CB N/A N/A RB RB 5002795162 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002798067 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002799653 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5002799917 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5002800683 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5002800733 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002801180 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5002803640 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5002807017 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002808122 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002809530 N/A N/A N/A D B D B N/A N/A N/A N/A RD RB 5002811623 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002814213 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002817499 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002818756 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5002824632 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002825193 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5002825/A N/A A A B B CB CB N/A N/A RA RA 5002832704 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5002833377 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002834506 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002858293 N/A N/A N/A B A B A N/A N/A N/A N/A RB RA 5002858317 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5002860133 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5002861580 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5002862366 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5002863572 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002864081 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002866136 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002867746 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002872470 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002872850 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002872948 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002878117 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002879982 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5002883396 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002893308 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002893536 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002895087 N/A N/A N/A D A C A N/A N/A N/A N/A RC RA 5002909621 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5002909708 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002912401 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5002912476 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002913720 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5002914140 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002914557 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002916816 N/A N/A N/A B A B A N/A N/A N/A N/A RB RA 5002917301 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5002918695 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5002919558 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002926553 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5002926894 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5002927720 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5002928595 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5002930157 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5002934700 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002934787 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002935867 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002943432 N/A N/A N/A A B A B N/A N/A N/A N/A RA RB 5002947886 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002948181 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002952761 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002957/A N/A B B B B N/A CB N/A N/A RB RB 5002962281 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002965860 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002972167 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002973777 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002974007 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002975974 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5002977257 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5002978513 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5002981711 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002981937 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5002982016 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002983297 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5002985607 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5002985823 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5002989441 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5002989860 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5002991080 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002992260 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5002993716 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5002994187 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5002994593 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003003582 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5003005690 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003005979 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003013215 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003013280 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5003017822 N/A D D B B D D N/A N/A VD VD RB RB 5003018851 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003019459 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003024/A N/A B B B B CB CB N/A N/A RB RB 5003025589 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5003027506 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003030250 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003036861 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003038877 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5003039032 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003039172 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5003039184 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5003039261 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003039285 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003043853 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003047256 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5003048551 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003049692 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5003060202 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003060291 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003063499 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003067866 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003069516 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003071522 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5003075483 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003075800 N/A N/A N/A D B D B N/A N/A N/A N/A RD RB 5003078073 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003083123 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003084543 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003085852 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5003086/A N/A D B C B CB CB N/A N/A RC RB 5003090078 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003098430 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5003100842 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003103521 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003104598 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003107948 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003111579 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003112862 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003115592 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003118/A N/A B B B B CB CB N/A N/A RB RB 5003121543 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003124362 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003127167 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003127991 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003129161 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003130/A N/A B B B B CB CB N/A N/A RB RB 5003137840 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003139224 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003139628 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003151/A N/A B B B B CB CB N/A N/A RB RB 5003158539 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5003159719 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003160952 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5003162184 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003166397 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5003168035 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003168720 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5003169064 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003174987 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5003176513 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5003176677 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5003177123 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003180194 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003180422 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003199992 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003200438 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003201695 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5003212623 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003212674 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003223069 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003223780 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003224705 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003228692 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003229264 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003231989 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5003233375 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5003233514 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003234009 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003234249 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5003234276 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003236372 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003240762 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003241168 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003242537 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5003242590 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003245510 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5003245748 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5003246928 N/A D D B B D D N/A N/A VD VD RB RB 5003249328 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003251928 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5003253480 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003254595 N/A A A B B B B N/A N/A VA VA RB RB 5003256/A CB VD VA RC RB 5003256/A N/A B B D D CD CD N/A N/A RB RB 5003256792 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003257844 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003265005 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5003274369 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5003277531 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003277796 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003281832 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003283026 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003283685 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003283925 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5003286098 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5003289690 N/A A A B B B B N/A N/A VA VA RB RB 5003290021 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003290488 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5003291427 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003291961 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003294435 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5003296632 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003299549 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003299715 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003302168 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003303780 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003305734 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5003307/A N/A D B C B CB CB N/A N/A RC RB 5003307423 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5003316042 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5003316182 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003316725 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003323059 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5003325989 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003328/A N/A B B B B CB CB N/A N/A RB RB 5003329138 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003332399 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003332603 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003333961 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003334355 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003334381 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003334456 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003335790 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003341475 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003347391 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003347629 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5003358976 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003359966 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5003360552 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5003362265 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003365060 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003365704 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003365983 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003366050 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003366391 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003366528 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5003368229 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003368344 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5003370728 N/A N/A N/A D B D B N/A N/A N/A N/A RD RB 5003373546 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003374361 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003377115 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003378701 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003379246 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003380844 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003385201 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003387700 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003390629 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003391088 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003391975 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5003392953 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003393017 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003393284 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003397131 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003398778 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003398830 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003398879 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003403059 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003407425 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003410813 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003417527 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5003420927 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5003427997 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003428203 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003437428 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003439055 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5003439612 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003439941 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003441236 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003441263 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003441604 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003441820 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003442998 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003443646 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003444156 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003445666 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003446023 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003448736 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5003457937 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003467383 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5003472510 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003472561 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003473082 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003476127 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003478285 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003479630 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003481875 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003481976 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003484527 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003486712 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003492082 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003492/A N/A B B B B CB CB N/A N/A RB RB 5003496434 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003497549 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003497727 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003498147 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003500094 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003502439 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003516023 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5003516656 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003516922 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003517456 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5003520831 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5003521795 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5003524219 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003525/A N/A D B D B CA CA N/A N/A RD RB 5003526202 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003534374 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003536710 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5003537142 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5003537801 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5003540884 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003541381 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5003545416 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003546230 N/A N/A N/A D A C A N/A N/A N/A N/A RC RA 5003546899 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003547283 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003548335 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003549123 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5003549681 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5003551483 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003560355 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003560809 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003561015 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003562575 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5003565533 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003568123 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5003568349 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5003568642 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003568768 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003569721 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003572816 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003574176 N/A N/A N/A D B D B N/A N/A N/A N/A RD RB 5003577437 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003587756 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5003589519 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003589/A N/A B B B B N/A CB N/A N/A RB RB 5003591436 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5003592806 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003593935 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003594026 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003596399 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003612774 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003613271 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003614083 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003614261 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5003616948 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003623169 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003623/A N/A B B D D CD CD N/A N/A RB RB 5003623878 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003626661 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5003634642 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5003635278 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5003636445 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003637171 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003639744 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003640924 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003641522 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003646612 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003651030 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5003653578 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003660/A N/A B B B B CB CB N/A N/A RB RB 5003662161 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003663492 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003663579 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5003667147 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003671804 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003673644 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003673796 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003679938 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003680676 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5003681449 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003681641 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003684799 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003685323 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003685335 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5003691212 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003695680 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003698484 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003698/A N/A B B B B N/A CB N/A N/A RB RB 5003699815 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003702282 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5003704540 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003717601 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5003721561 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003725192 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003728/A N/A B B B B CB CB N/A N/A RB RB 5003730572 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5003732297 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003734/A N/A B B B B N/A CB N/A N/A RB RB 5003735597 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003740027 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003741397 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5003741803 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003742019 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003742/A N/A B B D D CD CD N/A N/A RB RB 5003742348 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003742/A N/A B B B B CB CB N/A N/A RB RB 5003745562 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003746451 N/A N/A N/A D D D D N/A N/A N/A N/A RD RD 5003748/A N/A B B B B CB CB N/A N/A RB RB 5003752034 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5003755043 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003757973 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5003758658 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003759546 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003762579 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003763862 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5003765893 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003768/A N/A B B B B CB CB N/A N/A RB RB 5003770780 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5003776074 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003781389 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003782468 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003782862 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5003783460 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003784221 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5003784777 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003785034 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003785756 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003793/A N/A B B B B CB CB N/A N/A RB RB 5003795302 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003800/A N/A B B B B CB CB N/A N/A RB RB 5003801407 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003801888 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5003802/A N/A A A B B CB CB N/A N/A RA RA 5003803437 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003805457 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003813770 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003816043 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003816334 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003817300 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5003825865 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003826/A N/A B B B B CB CB N/A N/A RB RB 5003828606 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003828897 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5003829673 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003831309 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5003831436 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003832919 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5003833493 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003833707 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003834053 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003835462 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003836425 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5003837288 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003837682 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5003838330 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5003839256 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5003843241 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5055343 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5061150 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5065714 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5157693 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5165936 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5166553 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5167023 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5230011 B N/A N/A D A C B CB CB N/A N/A RC RA 5347799 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5358234 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5358556 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5456566 N/A N/A N/A D A C A N/A N/A N/A N/A RC RA 5550897 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5564880 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5760397 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5765297 N/A N/A N/A D B D B N/A N/A N/A N/A RD RB 5767384 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 580148 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 5868505 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 5964601 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 5965418 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 6167692 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 6261157417 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 6261299607 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 6261308634 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 6261334222 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 630052056 N/A N/A N/A D D D D N/A N/A N/A N/A RD RD 630071054 N/A N/A N/A D D D D N/A N/A N/A N/A RD RD 630143783 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 6314625 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 6347872 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 6466805 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 6469551 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 651323179 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 651606273 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 651793760 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 652639639 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 652854130 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 655431567 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 655447667 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 655710008 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 656076079 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 656334812 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 656571694 N/A N/A N/A D B D B N/A N/A N/A N/A RD RB 656628680 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 656784383 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 656993342 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 657015328 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 6763300 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 6766303 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 6767061 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 6867507 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 6960153 A N/A N/A B B B B CA CA N/A N/A RB RB 7163352 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 7165563 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 7169227 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 7255521 N/A N/A N/A D D D D N/A N/A N/A N/A RD RD 7260794 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 7357723 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 7368514 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 7442483 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 7458158 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 7461244 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 7464164 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 7563403 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 7666321 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 770505890 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 770509369 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 770539025 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 770615545 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 770625546 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 770639577 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 770647648 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 770702042 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 770707278 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 770800195 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 770800823 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 770802158 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 770802464 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 770803280 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 770803724 N/A N/A N/A D A C A N/A N/A N/A N/A RC RA 770804194 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 770804352 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 770805988 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 770806177 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 770808453 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 770808934 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 770811508 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 770812539 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 770812686 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 770812734 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 770813619 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 770813894 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 770814258 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 770815429 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 770816562 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 770817638 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 770818220 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 770818656 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 770818912 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 770819167 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 770820246 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 770820277 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 770820978 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 770821115 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 770821511 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 770822953 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 770823192 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 770823706 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 770823751 N/A N/A N/A C A C A N/A N/A N/A N/A RC RA 770825104 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 770826833 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 770828113 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 770828815 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 770829307 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 770829339 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 770829386 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 770830338 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 770830340 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 770830413 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 770830654 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 770832884 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 770833130 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 770833166 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 770833254 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 770835581 N/A N/A N/A D B D B N/A N/A N/A N/A RD RB 770835893 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 770838041 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 770840622 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 770840975 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 770841140 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 770844071 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 770844125 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 770844155 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 770844503 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 770845066 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 770847461 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 770847487 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 770847746 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 770848488 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 770848562 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 770848873 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 770849018 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 770849050 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 770849313 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 770849364 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 770850047 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 770850660 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 770850677 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 770851584 B N/A N/A B B B B CB CB N/A N/A RB RB 770851826 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 770851997 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 770852744 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 770852985 N/A N/A N/A D A D A N/A N/A N/A N/A RD RA 770909617 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 770909650 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 770923838 B N/A N/A A A B B CB CB N/A N/A RA RA 770941309 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 770978736 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 770979049 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 770979051 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 770989201 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 770997511 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771247983 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771259453 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 771284677 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771284705 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 771284727 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771284751 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771308280 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771309986 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771320893 N/A N/A N/A D D D D N/A N/A N/A N/A RD RD 771354121 N/A N/A N/A D D D D N/A N/A N/A N/A RD RD 771354981 N/A N/A N/A D D D D N/A N/A N/A N/A RD RD 771360685 N/A N/A N/A D D D D N/A N/A N/A N/A RD RD 771462342 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771462415 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771462698 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 771462919 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 771463315 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771464490 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771464493 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771464624 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771464792 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771464946 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771464973 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771465003 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 771465710 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771465867 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771466204 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771467239 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771467261 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771467514 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771467644 D N/A N/A B B D D CD CD N/A N/A RB RB 771468760 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771468997 B N/A N/A D B C B CB CB N/A N/A RC RB 771469515 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 771469589 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 771469732 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771469752 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771473336 N/A N/A N/A D D D D N/A N/A N/A N/A RD RD 771474060 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771474106 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771474718 B N/A N/A B B B B N/A CB N/A N/A RB RB 771474829 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 771477087 N/A N/A N/A D A C A N/A N/A N/A N/A RC RA 771477482 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771478068 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771478289 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771478341 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 771478462 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 771478684 B N/A N/A A A B B CB CB N/A N/A RA RA 771479001 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771479623 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771479665 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771479677 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771479786 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771479879 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771480013 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771483583 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771485240 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771485249 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771486382 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771486497 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771486610 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771487087 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771487498 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771489014 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 771489025 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771489168 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771489689 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 771490948 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771491051 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 771491070 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771492263 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 771492450 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771492897 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771493662 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 771493711 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771493873 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771494237 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771494246 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 771495084 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 771495174 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 771495426 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771495526 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771495689 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771495720 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 771500003 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771500995 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771501564 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771501643 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771502137 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771502256 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 771502310 A N/A N/A B B B B CA CA N/A N/A RB RB 771505850 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 771505930 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 771505984 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771506002 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 771506016 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771506151 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771506163 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771507430 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771507655 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771507743 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 771508035 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771508282 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771508406 B N/A N/A D B C B CB CB N/A N/A RC RB 771508453 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771508600 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 771510245 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771510696 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771511032 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 771512025 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 771513379 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771513757 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771513959 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771516349 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771516406 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 771516411 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771516575 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771517247 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771519120 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771519919 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771520854 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771520859 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771520877 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771521023 N/A N/A N/A C B C B N/A N/A N/A N/A RC RB 771521082 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771521494 B N/A N/A B B B B N/A CB N/A N/A RB RB 771522003 N/A N/A N/A D B D B N/A N/A N/A N/A RD RB 771522030 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771523948 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771524910 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 771525031 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771525571 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771525726 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771526109 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771526145 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771526157 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771526234 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771526262 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771526475 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771526503 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771526809 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771526819 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771526856 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 771527400 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 771528219 B N/A N/A B B B B CB CB N/A N/A RB RB 771528327 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771528558 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771528569 B N/A N/A D B C B CB CB N/A N/A RC RB 771528571 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771528638 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 771528692 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 771529029 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 771529032 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771529034 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771531251 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771531341 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771531728 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771531736 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 771531817 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771531950 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771533114 B N/A N/A B B B B CB CB N/A N/A RB RB 771533162 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771533650 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 771533655 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771533939 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 771534576 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 771537597 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771537634 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771538542 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 771538703 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771538931 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771539363 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 771539483 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 771540092 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771540479 B N/A N/A B B B B CB CB N/A N/A RB RB 771540581 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771541062 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771541069 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 771541173 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771541361 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771541482 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771541522 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771541553 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771541616 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771541625 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771542055 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771542170 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771542206 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 771542465 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771543077 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 771543083 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771543481 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 771543495 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771543575 B N/A N/A B B B B N/A CB N/A N/A RB RB 771543599 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771543672 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771543735 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 771543840 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771544157 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771544940 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771545694 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771545716 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 771545727 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771545788 B N/A N/A B B B B CB CB N/A N/A RB RB 771546320 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771546990 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771547033 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771547063 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 771547300 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 771547703 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771547814 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 771548271 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771548507 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 771548660 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771548973 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771549122 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771549445 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771549658 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771549846 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771549989 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771550141 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 771552042 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771552077 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771552607 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771552683 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771552701 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771552834 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771553086 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771553301 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771553421 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771553469 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 771553572 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771553943 N/A N/A N/A C B C B N/A N/A N/A N/A RC RB 771555039 N/A N/A N/A D B D B N/A N/A N/A N/A RD RB 771555048 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771555121 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771555229 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771555279 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 771555322 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 771555485 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771555826 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771556004 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771556154 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771556327 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771556495 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 771557946 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771558056 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771558423 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 771558456 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771558459 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771558472 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771558474 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771558940 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771559115 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771559327 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771559375 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771559648 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771559671 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771559717 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771559727 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771560087 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771560221 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771560670 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771560710 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771560750 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771560875 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771560927 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771560938 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771561063 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771561079 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771561088 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771561860 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771561903 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771561946 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771562082 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771562089 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771562103 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771562128 B N/A N/A B B B B CB CB N/A N/A RB RB 771562520 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771562592 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771562689 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 771562821 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771562859 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771562911 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771563228 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771563277 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771563289 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771563449 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771563545 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771564168 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771565267 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771566897 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771566950 D N/A N/A B B D D CD CD N/A N/A RB RB 771566956 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771567013 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 771567039 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771567199 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771567463 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771567838 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771567976 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771568309 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771568524 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771569181 N/A N/A N/A D B D B N/A N/A N/A N/A RD RB 771569447 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771569516 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771569610 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 771569769 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771570019 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771570130 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771570380 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771570393 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771570429 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771570459 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771570606 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771570657 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771570735 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771570835 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771572183 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771572811 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 771572900 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771573144 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771573763 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771574189 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771574599 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771574613 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771574674 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771574694 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771574969 N/A N/A N/A D B C B N/A N/A N/A N/A RC RB 771575070 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771575205 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771575219 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771575355 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771575357 N/A N/A N/A A A A A N/A N/A N/A N/A RA RA 771575612 B N/A N/A B B B B CB CB N/A N/A RB RB 771575868 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771582258 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771592046 A N/A N/A B B B B N/A CA N/A N/A RB RB 771592307 N/A N/A N/A B B B B N/A N/A N/A N/A RB RB 771592410 D N/A N/A B B D D CD CD N/A N/A RB RB
